Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 1 of 678

[4830-01-p]
DEPARTMENT OF THE TREASURY
Internal Revenue Service

26 CFR Part 1

 

[TD 9846]

RIN 1545-BO51

Regulations Regarding the Transition Tax Under Section 965 and Related Provisions
AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

SUMMARY: This document contains final regulations implementing section 965 of the
Internal Revenue Code (the “Code”). Section 965 was amended by the Tax Cuts and
Jobs Act, which was enacted on December 22, 2017. This document finalizes the
proposed regulations published on August 9, 2018. The final regulations affect United
States persons with direct or indirect ownership interests in certain foreign corporations.
DATES: Effective Date: These regulations are effective on [INSERT DATE OF
PUBLICATION IN THE FEDERAL REGISTER].

Applicability Dates: For dates of applicability, see §§1.962-2(d), 1.965-9(a), 1.965-9(b),
and 1.986(c)-1(d). |

FOR FURTHER INFORMATION CONTACT: Concerning the regulations §§1.962-2,
1.965-1 through 1.965-4, 1.965-7 through 1.965-9, and 1.986(c)-1, Natalie Punchak at
(202) 317-6934; concerning the regulations §§1.965-5 and 1.965-6, Karen J. Cate at
(202) 317-6926 (not toll-free numbers).

SUPPLEMENTARY INFORMATION:

ADMIN_03214
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 2 of 678

Background

On August 9, 2018, the Department of the Treasury (“Treasury Department”) and
the IRS published proposed regulations (REG-104226-18) under sections 962, 965, and
986 in the Federal Register (83 FR 39514) (the “proposed regulations”). The proposed
regulations were issued following guidance announcing and describing regulations
intended to be issued under section 965, which was amended by section 14103 of the
Tax Cuts and Jobs Act, Pub. L. 115-97 (2017) (the “Act’). See Notice 2018-07, 2018-4
|.R.B. 317; Notice 2018-13, 2018-6 LR.B. 341; and Notice 2018-26, 2018-16 L.R.B. 480.
Additional guidance describing certain provisions included in these regulations (the
“final regulations”) was published on October 15, 2018. See Notice 2018-78, 2018-42
1.R.B. 604. Terms used but not defined in this preamble have the meaning provided in
the final regulations.

A public hearing was held on October 22, 2018. The Treasury Department and
the IRS also received written comments with respect to the proposed regulations.
Comments received before the final regulations were substantially developed, including
all comments received on or before the deadline for comments on October 9, 2018,
were carefully considered in developing the final regulations. Several comments were
received that do not pertain to the rules in the proposed regulations or that are
otherwise outside the scope of this rulemaking. For example, certain comments
regarding the payment and reporting of net tax liability under section 965 as addressed
in the document containing Questions and Answers about Reporting Related to Section
965 on 2017 Tax Returns (available at https:/Avww.irs.gov/newsroom/questions-and-

answers-about-reporting-related-to-section-965-on-2017-tax-returns) are beyond the

2

ADMIN_03215
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 3 of 678

scope of the final regulations. Comments that are outside the scope of this rulemaking
are generally not addressed in this preamble. The Treasury Department and the IRS
will consider these comments in connection with any future guidance projects
addressing the issues discussed in the comments. All written comments received in
response to the proposed regulations are available at www.regulations.gov or upon
request.
Summary of Comments and Explanation of Revisions
|. Overview

The final regulations retain the basic approach and structure of the proposed
regulations, with certain revisions. This Summary of Comments and Explanation of
Revisions section discusses those revisions as well as comments received in response
to the solicitation of comments in the notice of proposed rulemaking accompanying the
proposed regulations.

I]. Comments and Changes to Proposed §1.965-1 — Overview, General Rules, and
Definitions

Proposed §1.965-1 provides general rules and definitions under section 965,
including general rules concerning section 965(a) inclusion amounts, general rules
concerning section 965(c) deduction amounts, and rules concerning the treatment of
certain specified foreign corporations as controlled foreign corporations (as defined in
section 957) (“CFCs”) and certain controlled domestic partnerships as foreign
partnerships. The comments and modifications with respect to these rules are
discussed in this Part Il. |

A. Application of exchange rate for determining section 965(a) inclusion amount

ADMIN_03216
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 4 of 678

The proposed regulations provide that a section 965(a) inciusion amount is
determined by translating a section 958(a) U.S. shareholder's pro rata share of the
section 965(a) earnings amount of a deferred foreign income corporation (“DFIC”) into
U.S. dollars using the spot rate on December 31, 2017. Proposed §1.965-1(b)(1). A
comment suggested that the average exchange rate for the section 958(a) U.S.
shareholder's 2017 fiscal year should be used under section 989(b)(3) and stated that
the approach of the proposed regulations created unnecessary complexity but did not
elaborate on how complexity was created. The Treasury Department and the IRS have
determined that while section 989(b)(3) would generally apply the average exchange
rate for the inclusion year of the DFIC (not the section 958(a) U.S. shareholder, as the
comment suggested) for purposes of translating an amount included in income under
section 951(a)(1)(A), like a section 965(a) inclusion amount, it is appropriate to use the
grant of regulatory authority in section 989 to instead provide for translation at the spot
rate on December 31, 2017. As explained in Notice 2018-13, a single spot rate on
December 31, 2017, is more administrable for the IRS and less burdensome for
taxpayers than the yearly average approach of section 989(b)(3) because under the
yearly average approach, certain amounts required for the determination of the section
965(a) inclusion amount (for example, a DFIC’s allocable share of an aggregate foreign
E&P deficit) would not be determinable until the closing of the last year of a specified
foreign corporation beginning before January 1, 2018. Accordingly, the final regulations
do not adopt the comment.

B. Application of controlled domestic partnership rule

ADMIN_03217
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 5 of 678

Proposed §1.965-1(e) contains a rule treating certain controlled domestic
partnerships as foreign partnerships for purposes of determining the section 958(a) U.S.
shareholders of a specified foreign corporation owned by the controlled domestic
partnership and the section 958(a) stock owned by such shareholders. A comment
suggested that because controlled domestic partnership is defined by reference to a
specific United States shareholder, the rule could be read to apply only with respect to
such shareholder but not with respect to other partners of the controlled domestic
partnership, for which it would therefore still be treated as domestic. The definition of
controlled domestic partnership is accordingly revised to not be defined only with
respect to a United States shareholder, so that a controlled domestic partnership is
clearly treated as a foreign partnership for all partners if the rule applies. See §1.965-
1(e)(2).

The comment also recommended that a controlled domestic partnership treated
as a foreign partnership be treated as such for purposes of the specified basis
adjustment rules discussed in Part II!.D of this Summary of Comments and Explanation
of Revisions. The final regulations adopt this recommendation and provide that a
controlled domestic partnership treated as a foreign partnership is treated as a foreign
pass-through entity. Section 1.965-2(i)(2).

C. Determination of accumulated post-1986 deferred foreign income
1. Application of Previously Taxed E&P Exception to Non-CFCs

Proposed §1.965-1(f)(7)(i)(B) and (C) exclude from accumulated post-1986

deferred foreign income certain earnings and profits (“E&P”) described in section

959(c)(1} or 959(c)}(2) (“previously taxed E&P”) and amounts that would be treated as

ADMIN_03218
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 6 of 678

previously taxed E&P in the case of shareholders that are not United States
shareholders on an E&P measurement date. These exclusions (consistent with section
965(d)(2)(B)) apply only to E&P of aCFC. A comment requested that the exclusion be
expanded to previously taxed E&P and amounts that would be treated as previously
taxed E&P of specified foreign corporations that are no longer CFCs as of the relevant
E&P measurement date, given that section 959 can apply to distributions by foreign
corporations that are no longer CFCs. The Treasury Department and the IRS have
determined that the recommendation is inconsistent with the clear statutory language of
section 965(d)(2)(B), which applies solely to CFCs. Accordingly, the final regulations do
not reflect this recommendation. See Part IL.J of this Summary of Comments and
Explanation of Revisions for a discussion of the consequences of an actual distribution
of previously taxed E&P for purposes of section 965.
2. Expansion of Previously Taxed E&P Exception to Address Distributions

Another comment suggested that the final regulations expand on the rationale of
section 965(d)(2)(B) and proposed §1.965-1(f)(7){i)(B) and (C) to provide that
accumulated post-1986 deferred foreign income is reduced by post-1986 earnings and
profits described in section 959(c)(3) that have been distributed to an unrelated foreign
corporation pursuant to a dividend pro rata to such corporation and a specified foreign
corporation, given that the “no diminution rule” discussed in Part .G.1 of this Summary
of Comments and Explanation of Revisions would decrease the post-1986 earnings and
profits by the amount distributed to the specified foreign corporation but not the
unrelated foreign corporation. As discussed in more detail in Part il.G.1 of this

Summary of Comments and Explanation of Revisions, the Treasury Department and the

6

ADMIN_03219
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 7 of 678

IRS have determined that the application of the statutory “no diminution rule” is clear,
and the special rules in section 965(d)(2)(B) for previously taxed E&P have no bearing
on the fact pattern highlighted by the comment. Accordingly, the final regulations do not
adopt this comment, nor a similar comment suggesting that step 2 of the ordering rule in
proposed §1.965-2(b), discussed in Part IIA of this Summary of Comments and
Explanation of Revisions, permit such dividends to persons other than specified foreign
corporations to be taken into account before the application of section 965 is
determined.

3. Expansion of Previously Taxed E&P Exception to Address Section 951(a)(1)(B)
Inclusions

A comment suggested that a pre-inclusion year inclusion under sections
951(a)(1)(B) and 956 with respect to a DFIC whose inclusion year ends November 30,
20718, may not be properly accounted for in determining accumulated post-1986
deferred foreign income as of the measurement date on November 2,2017. The
comment notes that a distribution of an amount of E&P that would be described in
section 959(c)(1) as a result of an inclusion under sections 951(a)(1)(B) and 956 during
a pre-inclusion year taxable year would prevent sections 951(a)(1)(B) and 956 from
applying. Accordingly, such E&P would not qualify for the exception from accumulated
post-1986 deferred foreign income for previously taxed E&P in §1 .965-1(f}(7)()(B). The
comment suggested that the final regulations provide an additional exception from the
definition of accumulated post-1986 deferred foreign income for E&P that would be

included in the income of a United States shareholder under sections 951(a)(1}(B) and

956.

ADMIN_03220
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 8 of 678

The Treasury Department and the IRS have determined that the statutory
definition of accumulated post-1986 deferred foreign income is clear in not excluding
such E&P. Moreover, modifications to reduce a section 965(a) inclusion amount to the
extent of an inclusion under sections 951(a)(1)(B) and 956 in such circumstances are
not warranted for the same reasons that modifications to address dividends with
comparable results are not warranted, as discussed in Part II.G.1 of this Summary of
Comments and Explanation of Revisions. A new exampie illustrates the treatment of
E&P of a specified foreign corporation as of the E&P measurement date on November
2, 2017, which is described in section 959(c)(1) as a result of an inclusion under section
951(a)(1}(B) with respect to the specified foreign corporation’s taxable year ending on
November 30, 2017. See §1.965-2(j)(5).

4. Application of Previously Taxed E&P Exception in the Case of Section 962 Elections

Under section 962(d), E&P giving rise to inclusions under section 951(a)(1) with
respect to which an election under section 962 applies are, notwithstanding section
959(a)(1), includible in the gross income of a United States shareholder when
distributed except to the extent of tax paid on the inclusions. Therefore, those E&P (that
is, the non-excludable amount) are included in accumulated post-1986 deferred foreign
income in an inclusion year. See section 965(d)(2)(B) (excluding from accumulated
post-1986 deferred foreign income earnings that, if distributed, would be excluded from
gross income under section 959). A comment suggested that accumulated post-1986
deferred foreign income should exclude ail previously taxed E&P attributable to a prior
year inclusion under section 951{a}(1) by a United States shareholder when a section

962 election applied with respect to the prior year inclusion. In the alternative, the

ADMIN_03221
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 9 of 678

comment suggested that the final regulations allow foreign income taxes deemed paid
with respect to the original inclusion under section 957(a)(1) to be treated as deemed
paid again with respect to a section 965(a) inclusion with respect to such previously -
taxed E&P. The Treasury Department and the IRS have determined that the statute is
clear that a reduction to accumulated post-1986 deferred income is allowed only for
E&P that would be excluded from income under section 959 upon distribution. In
addition, there is no authority under the Code to allow the same foreign income taxes to
be credited twice. Therefore, because there is no statutory authority for such
modifications, the suggested modifications to the statutory definition of accumulated
post-1986 deferred foreign income and operation of the foreign tax credit rules are not
warranted and are not adopted in the final regulations.
D. Determination of aggregate foreign cash position and cash position

The proposed regulations define “aggregate foreign cash position” to mean the
greater of the aggregate of a section 958(a) U.S. shareholder's pro rata share of the
cash position of each specified foreign corporation determined on the final cash
measurement date or the average of the aggregate of a section 958(a) U.S.
shareholder's pro rata share of the cash position of each specified foreign corporation
determined as of each specified foreign corporation’s first and second cash
measurement dates. Proposed §1.965-1(f}(8). For purposes of this calculation, a
specified foreign corporation’s cash position consists of cash held by the corporation,
the net accounts receivable of the corporation, and the fair market value of the cash-
equivalent assets held by the corporation. Proposed §1.965-1(f}(16)(i}. Cash-

equivalent assets include (i) personal property which is of a type that is actively traded

9

ADMIN_03222
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 10 of 678

and for which there is an established financial market; (ii) commercial paper, certificates
of deposit, the securities of the Federal government and of any State or foreign
government; (iii) any foreign currency; (iv) any obligation with a term of less than one
year (“short-term obligation”); and (v} derivative financial instruments, other than bona
fide hedging transactions. Proposed §1.965-1(f}(13).
1. Exclusions from Cash Position

Guidance was requested about the exclusion of certain assets from the cash
position of a specified foreign corporation. Specifically, comments recommended that
cash subject to local regulatory restrictions, held in a fiduciary or trust capacity, derived
from domestic E&P, earmarked to fund a foreign acquisition pursuant to a legal contract
entered into before November 2, 2017, obligated to be paid to a third party, or
corresponding to previously taxed E&P not be taken into account in determining a
specified foreign corporation's cash position. Comments also requested that obligations
with respect to which there was an inclusion under sections 951(a)(1)(B) and 956 be
excluded from a specified foreign corporation’s cash position. In addition, comments
requested guidance exempting certain assets that would otherwise be considered
personal property which is of a type that is actively traded and for which there is an
established financial market. For example, comments suggested that the stock of a
publicly traded company be excluded from a specified foreign corporation’s cash
position if the stock represents a controlling interest in a corporation, meets an annual
trading volume threshold, is the stock of a specified foreign corporation, is held in the
ordinary course of a section 958(a) U.S. shareholder's trade or business, or was not

reported as a current asset on the audited financial statements of a section 958(a) U.S.

10

ADMIN_03223
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 11 of 678

shareholder or its specified foreign corporation. Similarly, comments requested that
certain products or raw materials held as inventory that are a type of property that may
be actively traded on, for example, commodities markets, and forward contracts with

' respect to those items be excluded from a specified foreign corporation's cash position
if the items are part of the corporation's ongoing operations or are disposed of in the
normal course of business. One comment requested guidance that actively traded
personal property be presumptively treated as cash, subject to the ability of the taxpayer
to rebut the presumption by submitting a statement with its tax return that establishes,
based on all of the relevant facts and circumstances, that the property is illiquid.
Another comment stated that the proposed regulations struck an appropriate balance
and requested that the exceptions from the definition of cash position be limited to those
in the proposed regulations and that no additional exceptions be given.

The Treasury Department and the IRS have determined that a narrow exemption
from the definition of “cash position” is appropriate for certain assets held by a specified
foreign corporation in the ordinary course of its trade or business as well as for certain
privately negotiated contracts to buy or sell such assets. Therefore, in response to
comments, the final regulations provide that a commodity that is described in section
1221(a)(1) or 1221(a)(8) in the hands of the specified foreign corporation is excluded
from the category of personal property which is of a type that is actively traded and for
which there is an established market, except with respect to dealers or traders in
~ commodities. Section 1.965-1(f(13)(i)(A) and (ii). Additionally, the final regulations
exclude forward contracts and short positions with respect to such commodities from

the definition of derivative financial instrument to the extent that they could have been

11

ADMIN_03224
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 12 of 678

identified as a hedging transaction with respect fo such commodities. See §1.965-
4(H(18) i and (v). This exemption does not raise the administrability concerns that are
inherent in a fiquidity-based test of widespread applicability.

However, the Treasury Department and the IRS decline to adopt the
recommendations for additional cash position exceptions. Congress developed a
statutory definition of “cash position” that includes all cash and certain assets held by a
specified foreign corporation regardless of whether the cash or assets are illiquid or
were transferred from the United States. See section 965(c)(3)(B). The legisiative
history is consistent with the unambiguous language in the statute. See, e.g. H.R. Rep.
No. 115-446, at 609-10 (2017) (“The cash position of an entity consists of all cash, net
accounts receivable, and the fair market value of similarly liquid assets, specifically
including personal property that is actively traded on an established financial market,
government securities, certificates of deposit, commercial paper, foreign currency, and
short-term obligations.”). Therefore, the final regulations continue to provide that, for
example, the fair market value of publicly traded stock held by a specified foreign
corporation is included in a specified foreign corporation’s cash position, regardless of
the specified foreign corporation’s ownership percentage in the publicly traded
corporation, because such stock is “of a type” that is actively traded on an established
securities market.

Additionally, creating broad regulatory exceptions to the statutory definition would
require administratively complex tracing and facts-and-circumstances rules. For
example, an exclusion for cash that originated in the United States and was earmarked

to fund a foreign acquisition pursuant to a legal contract entered into before November

12

ADMIN_03225
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 13 of 678

2, 2017, would necessarily require difficult-to-administer rules to identify such cash,
which may currently be or may have previously been comingled with foreign-derived
cash in a single account. Similarly, it would be challenging to administer a presumption
or a test that assesses the liquidity of every asset based on the facts and
circumstances.

Accordingly, the final regulations generally retain the definitions of “aggregate
foreign cash position’ and “cash position” set forth in the proposed regulations. See
§1.965-1(f)(8) and (16).

2. Accounts Receivable and Accounts Payable

The proposed regulations provide that for purposes of determining net accounts
receivable taken into account in determining the cash position of a specified foreign
corporation, the term “accounts receivable” means receivables described in section
1221(a)(4), and the term “accounts payable” means payables arising from the purchase
of property described in section 1221(a)(1) or 1221(a)(8) or the receipt of services from
vendors or suppliers, and only receivables or payables with a term upon issuance that is
less than one year are taken into account. Proposed §1.965-1(f)(5) and (6).

Comments requested that the definition of accounts payable for purposes of
determining a specified foreign corporation’s cash position be expanded. Specifically,
comments recommended that accounts payable be defined to include payables to
employees in the ordinary course of business, payables arising from the purchase of
depreciable property, payables related to the licensing of intellectual property, payables
for taxes other than income taxes, payables for debt with a term of less than one year,

and payables established under Revenue Procedure 99-32, 1999-2 C.B. 296. Although

13

ADMIN_03226
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 14 of 678

the statute does not define the term “accounts payable,” generally accepted accounting
principles define the term to mean amounts owed to vendors and suppliers for the
purchase of goods and services on credit, to the exclusion of obligations such as
accrued taxes, interest expense, commission or royalty expense, and compensation
payable, which are treated as accrued liabilities. The definition of accounts payable set
forth in the proposed regulations therefore reflects the ordinary meaning of the term,
and the final regulations do not adopt these recommendations.

3. Short-Term Obligations

The proposed regulations provide that for purposes of determining a specified
foreign corporation's cash position, the term “short-term obligation” means any
obligation with a term at issuance that is less than one year and any loan that must be
repaid at the demand of the lender (or that must be repaid within one year of such
demand) but does not include any accounts receivable. Proposed §1.965-1(f}(43).
Comments requested that the definition of short-term obligation be modified to allow
netting of short-term notes payable against short-term notes receivable for purposes of
computing a specified foreign corporation’s cash position.

The Treasury Department and the IRS decline to adopt these comments. The
statute explicitly allows accounts payable to be netted against accounts receivable for
purposes of determining the cash position of a specified foreign corporation but does
not provide the same treatment with respect to short-term obligations. See section
965(c)(3)(B)(ii), (c)(3)(B)(iii) (IV), and (c)(3)(C). The legislative history is consistent with

the statute’s plain meaning. See H.R. Rep. No. 115-446, at 615 (2017). Accordingly,

14

ADMIN_03227
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 15 of 678

the final regulations retain the definition of “short-term obligation” set forth in the
proposed regulations. See §1.965-1(f}(43).
4. Cash-Equivalent Asset Hedging Transactions

For purposes of determining the cash position of a specified foreign corporation,
the proposed regulations include special rules regarding the treatment of cash-
equivalent asset hedging transactions. The term “cash-equivalent asset hedging _
transaction” is defined as a bona fide hedging transaction identified on a specified
foreign corporation’s books and records as hedging a cash-equivalent asset. Proposed
§1.965-1(f)(14). A bona fide hedging transaction is defined to mean a hedging
transaction that meets (or that would meet if the specified foreign corporation were a
CFC) the requirements of a bona fide hedging transaction described in §1.954-2(a)(4)(il)
(without regard to the identification requirements, in the case of a specified foreign
corporation that is not a CFC). Proposed §1.965-1(f)(72).

The proposed regulations do not address whether, and the extent to which, a
bona fide hedging transaction that hedges an aggregate risk (an “aggregate hedging
transaction’), including risks with respect to one or more cash-equivalent assets, may
be treated as a cash-equivalent asset hedging transaction. For example, a bona fide
hedging transaction may hedge the risk with respect to multiple assets, some of which
are cash-equivalent assets and some of which are not cash-equivalent assets. See
generally §1.954-2(a)(4)(ii)(A) (defining a bona fide hedging transaction, in part, by
reference to the requirements of §1.1221-2(a) through (d)), §1.1221-2(c)(3) (providing
that a hedging transaction may manage aggregate risk).

The Treasury Department and the IRS have determined that it is appropriate to

15

ADMIN_03228
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 16 of 678

permit bona fide hedging transactions that are aggregate hedging transactions to be
treated as cash-equivalent asset hedging transactions to the extent that the risks
managed by the aggregate hedging transaction relate to cash-equivalent hedging
transactions. Accordingly, the final regulations provide that an aggregate hedging
transaction may be treated as a cash-equivalent asset hedging transaction and ailocate
the value of an aggregate hedging transaction between cash-equivalent hedging
transactions and other assets, if any, being hedged. See §1.965-1(f}(14)(ii).

One comment requested guidance clarifying that hedging transactions that use
cash-equivalent assets that are not derivative financial instruments as hedging
instruments, in addition to hedging transactions that use derivative financial instruments
as hedging instruments, are eligible to be treated as bona fide hedging transactions.
The Treasury Department and the IRS have determined that it is clear that a hedging
transaction that uses a cash-equivalent asset as a hedging instrument will qualify as a
bona fide hedging transaction if the requirements in proposed §1.965-1(f}(12) are met,
and no clarification is necessary.

E. Cash measurement dates

The proposed regulations provide that a specified foreign corporation’s final cash
measurement date is the close of the last taxable year of the specified foreign
corporation that begins before January 1, 2018, and ends on or after November 2,
2017, ifany. Proposed §1.965-1(f)(24). The second cash measurement date of a
specified foreign corporation is the close of the iast taxable year of the specified foreign
corporation that ends after November 1, 2016, and before November 2, 2017, if any.

Proposed §1.965-1(f}(31). The first cash measurement date of a foreign corporation is

16

ADMIN_03229
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 17 of 678

the close of the last taxable year of the specified foreign corporation that ends after
November 1, 2015, and before November 2, 2016, if any. Proposed §1.965-1(f}(25).
Under the proposed regulations, a section 958(a) U.S. shareholder takes into account
its pro rata share of the cash position of a specified foreign corporation as of the close
of any cash measurement date of the specified foreign corporation on which the section
958(a) U.S. shareholder is a section 958(a) U.S. shareholder of the specified foreign
corporation, without regard to whether the section 958(a) U.S. shareholder is a section
958(a) U.S. shareholder as of any other cash measurement date, including the final
cash measurement date of the specified foreign corporation. See proposed §1.965-
1(f)(30){iii).

A comment recommended that the proposed regulations be modified such that a
section 958(a) U.S. shareholder would not take into account the pro rata share of the
cash position of any specified foreign corporation liquidated before November 2, 2017.
The comment is premised on the view that the references to “each such specified
foreign corporation” in section 965(c)(3)(A)(ii) expressly link the specified foreign
corporations whose cash positions are measured on the first and second cash
measurement dates to those whose cash positions are measured on the final cash
measurement date. Accordingly, the comment reads the statute to provide that if a
specified foreign corporation did not exist or was not held by a section 958(a) U.S.
shareholder on the final cash measurement date, its cash position may not be taken into
account under section 965(c)(3){A)(ii).

The Treasury Department and the IRS have determined that the comment's

reading of section 965(c)(3)(A)(ii) is an inferior reading and have determined that the

17

ADMIN_ 03230
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 18 of 678

cash measurement date rules in the proposed regulations are consistent with the text
and underlying purposes of the relevant statutory provision and that the legislative
history supports this conclusion. The phrase “each such specified foreign corporation”
in section 965(c)(3)(A)(ii)(I) and (II) refers only to the phrase “each specified foreign
corporation of such United States shareholder” in section 965(c)(3)(A)(i), and not the
additional language in section 965(c)(3)(A)(i) referring to the final cash measurement
date. Additionally, given that the purpose of the multiple cash measurement dates was
to mitigate any incentive for taxpayers to manipulate their cash position as of the final
cash measurement date, it is appropriate to ensure that the cash position of a specified
foreign corporation in existence on a cash measurement date is taken into account by a
United States shareholder on such date. For example, a rule that ignored the cash
position of specified foreign corporations that did not exist or were not held by a section
958(a) U.S. shareholder on the final cash measurement date could allow a section
958(a) U.S. shareholder with an aggregate foreign cash position that was determined as
of the earlier cash measurement dates described in section 965(c){3)(A) to retroactively
reduce its aggregate foreign cash position by liquidating or otherwise disposing of
specified foreign corporations with significant cash positions, even when cash and cash-
equivalent assets of the specified foreign corporation continued to be held by one or
more other specified foreign corporations of the section 958(a) U.S. shareholder.

Finally, the Joint Committee on Taxation explanation of the Act also indicates
that, for purposes of section 965, the cash position of a specified foreign corporation
that no longer exists must still be taken into account by a section 958(a) U.S.

shareholder in determining its aggregate foreign cash position. See Staff, Joint

18

ADMIN_03231
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 | Page 19 of 678

Committee on Taxation, General Explanation of Public Law 115-97, JCS-1-18, at 359-
360 (2018) (“If a specified foreign corporation does not exist on any particular cash
measurement date, its cash position would be zero with respect to that date.").
Accordingly, the Treasury Department and the IRS do not adopt this recommendation.
Another comment requested confirmation that United States shareholder status,
the United States shareholder's pro rata share, and specified foreign corporation status
are determined based on the facts and applicable law at the time of each cash
measurement date. The Treasury Department and the IRS have determined that that is
clear under proposed §1.965-1(f)(8) and (f)}(30)(iii), as illustrated by the example in
§1.965-1(g)(7). Accordingly, no changes are made in the final regulations in this regard.

F. Domestic pass-through entities

 

A comment made a number of suggestions premised on the assumption that
aggregate foreign E&P deficits, section 965(a) inclusion amounts, and section 965(c)
deductions are not determined at the section 958(a) U.S. shareholder level when the |
section 958(a) U.S. shareholder is a domestic pass-through entity, and instead that
shares of the components of those amounts (such as specified E&P deficits, section
965(a) earnings amounts, and aggregate foreign cash positions) are taken into account
separately by the domestic pass-through owners. As discussed in more detail in this
Part II.F with respect to the specific suggestions made by the comment, the Treasury
Department and the IRS have determined that the statute clearly provides otherwise,
and the proposed regulations and final regulations are consistent with the statute.

The comment requested that the final regulations clarify that if a domestic pass-

through entity is a United States shareholder of an E&P deficit foreign corporation, a

19

ADMIN_03232
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 20 of 678

domestic pass-through owner of the domestic pass-through entity can take into account
its shares of the domestic pass-through entity's pro rata share of the specified E&P
deficit of the E&P deficit foreign corporation to reduce the domestic pass-through
owner's pro rata share of a section 965(a) earnings amount of a DFIC. In support of its
recommendation, the comment cited the rule provided in proposed §1.965-1(e) treating
a controlled domestic partnership as a foreign partnership, such that its partners could
be treated as having a pro rata share of specified E&P deficits of E&P deficit foreign
corporations owned by the partnership. However, that rule is intended to ensure that
the accumulated post-1986 deferred foreign income of DFICs of such a partnership is
subject to U.S. tax. The Treasury Department and the IRS have determined that it
should not be extended to structures that do not present the same tax-avoidance
concerns, such as the one raised by the comment involving a United States person that
iS a partner in a domestic partnership. The Treasury Department and the IRS have
determined that it is clear under the statute that a domestic pass-through entity's pro
rata share of a specified E&P deficit can only be used to reduce the domestic pass-
through entity's pro rata share of section 965(a) earnings amounts, and the proposed
and final regulations are consistent with the statute.

Similarly, under the statute, a domestic pass-through owner's distributive share
of a domestic pass-through entity’s section 965(a) inclusion amount cannot be reduced
by the domestic pass-through owner's pro rata share of a specified E&P deficit of an
E&P deficit foreign corporation of which it is a section 958(a) U.S. shareholder. The
proposed and final regulations are consistent with the statute. Accordingly, the

comment’s suggestion is not adopted.

20

ADMIN. 03233
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 21 of 678

The comment also suggested clarifying that if a domestic pass-through entity’s
aggregate foreign cash position exceeds its aggregate section 965(a) inclusion
amounts, the domestic pass-through owners of the domestic pass-through entity need
only take into account their share of the excess aggregate foreign cash position, and not
their share of the aggregate foreign cash position taken into account in determining the
section 965(c) deduction amount of the domestic pass-through entity. The Treasury
Department and the IRS have determined that because only a section 958(a) U.S.
shareholder can have an aggregate foreign cash position, and there is no mechanism
for treating a domestic pass-through owner of a domestic pass-through entity that is a
section 958(a) U.S. sharehoider as having a share of an aggregate foreign cash
position, it is clear under the statute, the proposed regulations, and the final regulations,
that domestic pass-through owners do not take into account any amount of a domestic
pass-through entity's aggregate foreign cash position. Accordingly, no clarification is
needed, and the comment is not adopted. |
G. Post-1986 earnings and profits |

1. Treatment of Distributions

Under the proposed regulations, a specified foreign corporation’s post-1986
earnings and profits are determined without diminution by reason of dividends
distributed during the last taxable year of the foreign corporation that begins before
January 7, 2018, other than dividends distributed to another specified foreign
corporation (“no diminution rule”). Proposed §1.965-1(f}(29)(i)(B). Comments noted
that the no diminution rule may result in overinclusion of a specified foreign

corporation's post-1986 earnings and profits and suggested that the final regulations

21

ADMIN_03234
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 22 of 678

limit the rule’s application (that is, to allow diminution of a specified foreign corporation’s
post-1986 earnings and profits) in the case of dividends to a seller before a sale during
the inclusion year. The statute explicitly provides that dividend distributions, other than
distributions to another specified foreign corporation, must not be taken into account for
purposes of computing a specified foreign corporation’s post-1986 earnings and profits.
Section 965(d)(3)(B). The legislative history supports the plain language of the statute.
See H.R. Rep. No. 115-446, at 619 (2017). See Part Il.H of this Summary of
Comments and Explanation of Revisions for additional discussion of rules affecting the
treatment of pre-sale distributions by a DFIC. Therefore, the comments are not
adopted.

Similarly, comments have suggested reducing post-1986 earnings and profits by
dividends to a United States shareholder between November 2, 2017, and December 7,
2017, by a DFIC with an inclusion year ending November 30, 2018, in order to mitigate
double counting of E&P in connection with such dividends. However, the legislative
history to section 965(0) makes clear that the Treasury Department and the IRS were
expected to provide regulations to address double counting resulting from transactions
between specified foreign corporations but is silent with respect to transactions between
specified foreign corporations and United States shareholders. Id. Accordingly, the
Treasury Department and the IRS have determined that the grant of regulatory authority
in section 965 was not intended to address such fact patterns. Further, and as the
preamble to the proposed regulations notes, payments by a specified foreign
corporation to a United States shareholder can have attendant U.S. tax effects that do

not occur with respect to payments between specified foreign corporations. For

22

ADMIN 03235
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 23 of 678

example, a distribution to a United States shareholder may permit that sharehoider to
take into account foreign tax credits under section 902 and avoid the limitation under
section 965(g)(1) that would apply if the underlying foreign taxes had been deemed paid
with respect to the shareholder's section 965(a) inclusion amount. Accordingly, the
Treasury Department and the IRS decline to adopt this recommendation. The
alternative recommendations in some of the comments, to treat the dividend as out of
previously taxed E&P arising in the subsequent taxable year or to allow the same
foreign income taxes to be deemed paid with respect to both the dividend and the
section 965{a) inclusion, are inconsistent with the statute and the Code at large, and,
accordingly, these recommendations are not adopted.
2. Foreign Income Tax Rule

The proposed regulations provide that for purposes of determining a specified
foreign corporation’s post-1986 earnings and profits as of the E&P measurement date
on November 2, 2017, in the case in which foreign income taxes (as defined in section
901(m)(5)) of the specified foreign corporation accrue after November 2, 2017, but on or
before December 31, 2017, and during the specified foreign corporation’s U.S. taxable
year that includes November 2, 2017, the specified foreign corporation’s post-1986
earnings and profits as of November 2, 2017, are reduced by the applicable portion of
such foreign income taxes. Proposed §1.965-1(f)(29)(ii). Comments requested that the
rule be expanded to permit reduction for foreign income taxes accrued after December
31, 2017, for purposes of determining post-1986 earnings and profits on the
measurement dates on both November 2, 2017, and December 31, 2017, and

regardless of whether the foreign corporation’s U.S. taxable year includes November 2,

23

ADMIN. 03236
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 24 of 678

2017. The Treasury Department and the IRS have determined that it would be
inappropriate to allow taxes accrued in a U.S. tax year after the one that includes
November 2, 2017, to be taken into account in determining post-1986 earnings and
profits on November 2, 2017, because such taxes could not have accrued for the first
year under the general foreign tax credit rules. Moreover, expanding the rule to take
into account taxes accrued after December 31, 2017, would prevent section 965-related
amounts from being determined with certainty as of December 31, 2017. As discussed
in Part I.A of this Summary of Comments and Explanation of Revisions, the Treasury
Department and the IRS have determined that it continues to be important to have
certainty about section 965-related amounts as of December 31, 2017, and accordingly
decline to adopt the commenis. |

Another comment recommended modifying how the applicable portion of foreign
income taxes taken into account on November 2, 2017, is determined. For ease of
implementation, instead of basing the determination on the portion of the income for the
foreign taxable period that includes November 2, 2017, as computed under foreign tax
law, that had accrued as of such date, this comment recommended basing the
determination on the ratio of the E&P for the U.S. taxable year, as computed under U.S.
tax principles, as of November 2, 2017, to that as of December 31, 2017. The Treasury
Department and the IRS have determined that taxpayers are generally required under
§1.904-6 to associate foreign income taxes with taxable income computed under foreign
law, such that the rule in §1.965-1(f)(29)(ii) does not create a significant additional

burden. Moreover, the suggested approach could result in significant distortions if the

24

ADMIN_03237
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 25 of 678

foreign corporation’s U.S. and foreign taxable years differed. Accordingly, the
recommendation is not adopted.
3. Other Exclusions from Post-1986 Earnings and Profits

A comment also requested that the definition of post-1986 earnings and profits
exclude cashless earnings generated by foreign corporations while they were not
controlled by United States shareholders. In the same vein, it requested that dividends
paid out of earnings earned before a foreign corporation became a specified foreign
corporation be exciuded from the post-1986 earnings and profits of the recipient
specified foreign corporation. Because the term “post-1986 earnings and profits” clearly
includes E&P (which is not tied to cash and is often attributable to cashless income)
earned while a corporation was a specified foreign corporation, without regard to
whether it was controlled by United States shareholders, and because section
965(d)}(3)(B) clearly evidences consideration for the impact of dividends between foreign
corporations on post-1986 earnings and profits, the Treasury Department and the IRS
decline to adopt this comment.
4. Alternative Measurement Methods

A comment requested guidance permitting taxpayers to determine their specified
foreign corporations’ post-1986 earnings and profits and cash positions using an
alternative measurement method. The comment noted that before the enactment of
section 965, foreign corporations other than CFCs or section 902 corporations (as
defined under former section 909(d)(5)) had no reason to track E&P under U_S. tax

principles; therefore, requiring a United States shareholder to obtain informaiion from a

25

ADMIN. 03238
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 26 of 678

foreign corporation that the corporation would not have known to maintain is unduly
burdensome.

Section 965(d)(3) provides, without exception, that for purposes of determining
post-1986 earnings and profits, the E&P of a specified foreign corporation must be
“computed in accordance with sections 964(a) and 986.” Likewise, section 965(c)(3)(B),
which contains rules for determining a specified foreign corporation's cash position,
applies to “any specified foreign corporation.” Moreover, there is no indication in the
legislative history that Congress intended to ease the requirements for computing the
post-1986 earnings and profits and the cash position for those specified foreign
corporations that may not have previously calculated E&P under U.S. tax principles.
Accordingly, the Treasury Department and the IRS do not adopt this comment.

H. Determination of pro rata share of section 965(a) earnings amount

The proposed regulations provide that a section 958(a) U.S. shareholder's pro
rata share of the section 965(a) earnings amount of a DFIC is the portion of the section
965(a) earnings amount that would be treated as distributed to the section 958(a) U.S.
shareholder under section 951{a)(2)\(A} and §1.951-1{e), determined as of the last day
of the inclusion year of the DFIC. Proposed §1.965-1(f)(30)(i). The Treasury
Department and the IRS have determined that this definition is inconsistent with the
statutory language of sections 951 and 965 in the case in which a specified foreign
corporation, whether it is or is not a CFC, ceases to be a specified foreign corporation
during its inclusion year. Under section 951, a section 958(a) U.S. shareholder of such
a specified foreign corporation would generally have an inclusion under section 951 with

respect to the corporation if it were a DFIC because it would own stock of the specified

26

ADMIN. 03239
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 27 of 678

foreign corporation on the last day of the inclusion year on which the corporation was a
specified foreign corporation.

Because a specified foreign corporation is treated as a CFC for purposes of
section 951, the Treasury Department and the IRS have determined that the final
regulations should be consistent with section 951 in requiring a section 965(a) inclusion
by such a section 958(a) U.S. shareholder. Moreover, the Treasury Department and
the IRS have concluded that it would not be appropriate to prorate a section 965(a)
earnings amount based on the portion of the inclusion year that the DFIC is a specified
foreign corporation, as the reference in proposed §1.965-1(f)(30)(i) to section
965(a)(2)(A) might suggest, given that the limitation of post-1986 earnings and profits to
E&P accumulated in periods in which the DFIC was a specified foreign corporation
would already prevent E&P accrued after the DFIC ceased to be a specified foreign
corporation from being taken into account. The definitions of “pro rata share” and
“section 958(a) U.S. shareholder inclusion year” are revised accordingly in the final
regulations. See §1.965-1(f(30) and (f}(34). The definition of pro rata share continues
to preclude reduction by distributions to other owners under section 951(a)(2)(B) in
order to be consistent with section 965(d)(3)(B) and prevent double non-taxation in the
case of certain 2018 dispositions of specified foreign corporations. Id.; see §1.965-
2(j)(6).
|. Determination of pro rata share of specified E&P deficit

The proposed regulations provide that, for purposes of determining a section
958(a) U.S. shareholder's pro rata share of a specified E&P deficit of an E&P deficit

foreign corporation, the specified E&P deficit is allocated among the shareholders of the

27

ADMIN_03240
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 28 of 678

corporation’s common stock in proportion to the value of the common stock held by
such shareholders. Proposed §1 965-1 (f)(30)(ii). The Treasury Department and the
IRS have determined that a specified E&P deficit should be allocated to shareholders of
an E&P deficit corporation’s preferred stock in cases involving common stock with no
liquidation value. The final regulations therefore provide that any amount of a specified
E&P deficit that would otherwise be allocated in a hypothetical distribution to a class of
common stock that has no liquidation value is instead allocated to the most junior class
of equity with a positive liquidation value to the extent of the liquidation value. Section
4.965-1(f)(30)(ii)(A). The final regulations also provide that, in cases in which a
corporation’s common stock has a liquidation value of zero and there is no class of
equity with a liquidation preference relative to the common stock, the specified E&P
deficit is allocated among the common stock using any reasonabie method consistently
applied. Section 1.965-1(f)(30)(ii)(B).
J. Determination of specified E&P deficit

The proposed regulations provide that previously taxed E&P are not excluded in
determining the existence and amount of an E&P deficit foreign corporation’s specified
E&P deficit. See proposed §1 965-1 (f)(22) (ii). Comments requested that the final
regulations provide to the contrary. The Treasury Department and the IRS have
determined that it is clear that previously taxed E&P are not excluded in determining a
specified E&P deficit. Section 965(b)(3)(B) and (C) provide that a specified E&P deficit
is, with respect to an E&P deficit foreign corporation, a deficit in post-1986 earnings and
profits as of November 2, 2017. For purposes of section 965, the term post-1986

earnings and profits is defined in section 965(d}{3) and is computed in accordance with

28

ADMIN_03241
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 29 of 678

sections 964(a) and 986. Under section 964(a), E&P are determined according to rules
substantially similar to those applicable to domestic corporations. Previously taxed E&P
are a type of E&P. See section 959(c). No express exclusion of previously taxed E&P
is provided in section 965(d)(3) for purposes of determining post-1986 earnings and
profits. In contrast, the term accumulated post-1986 deferred foreign income, as
defined in section 965(d)(2), starts with post-1986 earnings and profits and then
explicitly excludes previously taxed E&P. See section 965(d)(2)(B). Accordingly, the
comments are not adopted. While previously taxed E&P is not excluded in the statutory
definition of post-1986 earnings and profits, there is no double taxation of previously
taxed E&P related to the E&P deficit foreign corporations because section 959
continues to apply when the previously taxed E&P are distributed.

A comment also requested that the fina! regulations confirm that E&P or deficits
in E&P attributable to income that is effectively connected with the conduct of a trade or
business within the United States and subject to tax under chapter 1 (“effectively
connected E&P”) are taken into account in determining the specified E&P deficit of an
E&P deficit foreign corporation. The Treasury Department and the IRS have
determined that section 965 clearly allows deficits in effectively connected E&P to be
included in an E&P deficit foreign corporation's specified E&P deficit. No express
exclusion for effectively connected E&P is provided in section 965(d)(3) for purposes of
determining post-1986 earnings and profits. Moreover, the term accumulated post-1986
deferred foreign income, as defined in section 965({d)(2), expressly excludes effectively
connected E&P. Accordingly, no clarification is made to the proposed regulations with

respect to effectively connected E&P.

29

ADMIN_03242
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 30 of 678

A comment also requested confirmation that a distribution of previously taxed
E&P in the last taxable year of a CFC beginning before January 1, 2018, can affect an
E&P deficit foreign corporation’s specified E&P deficit. Because previously taxed E&P
can only be distributed pursuant to a dividend, which, pursuant to section 316, requires
positive E&P, the Treasury Department and IRS have determined that a distribution of
previously taxed E&P could not affect a specified E&P deficit. Accordingly, the
comment is not adopted.

K. Application of attribution rules for purposes of determining status of foreign
corporation as a specified foreign corporation

To limit the administrative and compliance difficulties associated with determining
whether a foreign corporation is a specified foreign corporation solely by reason of
downward attribution of its stock under section 318(a)(3)(A) from a partner to a
partnership when the partner has only a de minimis interest in the partnership, proposed
§1.965-1(f)(45)(ii) provides a special attribution rule for purposes of determining whether
a foreign corporation is a specified foreign corporation within the meaning of section
965(e}(1)(B) and proposed §1.965-1(f)(45){i)(B). Specifically, the definition of specified
foreign corporation provides that, solely for purposes of determining whether a foreign
corporation is a specified foreign corporation within the meaning of section 965(e)(14)(B),
stock owned, directly or indirectly, by or for a partner (“tested partner”) will not be
considered as being owned by a partnership under sections 958{b) and 318(a){3)(A) if
the tested partner owns less than five percent of the interests in the partnership’s capital
and profits. Proposed §1.965-1(f}(45){ii). Similar rules apply with respect to S

corporations. See sections 318(a)(5}(E) and 1373(a).

30

ADMIN_03243
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 31 of 678

1. Downward Attribution te Trusts

A comment requested that the final regulations adopt a similar rule for trusts,
noting that downward attribution of stock to trusts is also possible when a beneficiary
has a de minimis interest in the trust, unless that interest is a remote contingent interest.

See section 318(a)(3)(B). The Treasury Department and the IRS agree that downward

| attribution of stock to a trust from de minimis beneficiaries of the trust presents similar
administrative and compliance difficulties to those addressed in the proposed
regulations. Accordingly, the final regulations extend the special rules concerning
downward attribution (as modified per the discussion in Part II.K.2 of this Summary of
Comments and Explanation of Revisions) fo trusts. See §1.965-1(f}(45)(ii)(A)(2).
2. Other Relief from Attribution

A comment indicated that, in determining specified foreign corporation status
under section 965(e)(1)(B), the final regulations should take into account domestic
corporations that are United States shareholders only if they own (within the meaning of
section 958(a)) stock of the specified foreign corporation. Another comment indicated
that the Treasury Department and the IRS should generally consider additional de
minimis constructive ownership exceptions in determining specified foreign corporation
status without specifically identifying the nature of such relief. A comment also |
recommended that the five percent threshold in proposed §1.965-1(f)(45)(ii) be
increased to a more significant percentage, such as ten percent. A similar comment
suggested that the five percent threshold apply only to managing and controlling
partners, and that a threshold of fifteen percent apply to partners who have no ability to

manage or control the partnership. In response to these comments, the Treasury

31

ADMIN_03244
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 32 of 678

Department and the IRS have determined that a ten-percent threshold for application of
the special attribution rules relating to partnerships and trusts would strike the
appropriate balance between mitigating administrative and compliance burdens and
accurately identifying which foreign corporations are, in fact, specified foreign
corporations. Accordingly, the final regulations increase the threshold for application of
this special attribution rule for partnerships from five percent to ten percent, and
similarly use a ten-percent threshold for the newly-added special attribution rule for
trusts. |

Another comment suggested that a foreign corporation that is a CFC solely by
reason of downward attribution not be treated as a CFC for purposes of determining
whether it is a specified foreign corporation with respect to a United States shareholder
that is not a related person (within the meaning of section 954(d)(3)) with respect to the
domestic corporation to which ownership was attributed. Nothing in the plain statutory
language of section 965 or 958(b), as amended by the Act, prevents the application of
section 318(a)(3) so as to treat a foreign corporation as a CFC with respect to a United
States shareholder as a result of downward attribution of stock from a foreign person to
a United States person if the United States person and the United States shareholder
are not related persons as defined by section 954(d}(3). Furthermore, it may benefit
taxpayers for a specified foreign corporation with respect to which section 965 would
otherwise apply to be respected as a CFC for purposes of section 965, as that could
permit deemed paid credits to be claimed with respect to a section 965(a) inclusion with
respect to the specified foreign corporation that would not otherwise be permitted.

Consistent with the statutory text, the final regulations therefore do not adopt the

32

ADMIN_03245
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 33 of 678

exclusion from the definition of specified foreign corporation recommended by the
comment.
3. Application of Section 318(a)(5){A) and (C)

A comment stated that Example 1 and Example 2 in proposed §1.965-1(g),
which illustrate the special attribution rule, apply section 318(a)(5)(A) and (a)(5)(C)
inconsistently with informai advice issued by the IRS. Because the interpretation of
those provisions reflected in the examples is irrelevant to the application of the special
attribution rule, the final regulations modify the examples to avoid the issue raised by
the comment. See §1.965-1(g)(1) and (2). No inference, however, is intended
regarding the proper interpretation of section 318(a)(5)(A) and (a)(5)(C).
Ili. Comments and Changes to Proposed §1.965-2 — Adjustments to E&P and Basis

Proposed §1.965-2 contains rules relating to adjustments to E&P and basis to
determine and account for the application of section 965(a) and (b) and proposed
§1.965-1(b), and a rule that limits the amount of gain recognized in connection with the
application of section 961(b)(2). The comments and modifications with respect to these
rules are discussed in this Part Hl.
A. Ordering rule

The proposed regulations set forth an ordering rule relating to adjustments to
E&P for purposes of determining a section 958(a) U.S. shareholder’s inclusions under
section 951{a)(1) and the treatment of distributions under section 959. See proposed
§1.965-2(b).
1. Application in the Case of E&P Measurement Dates in Two Taxable Years

The Treasury Department and the IRS have determined that the ordering rule’s

33

ADMIN_03246
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 34 of 678

limited application to E&P for a specified foreign corporation's last taxable year
beginning before January 1, 2018, is too narrow, given that it is intended to apply for
purposes of determining post-1986 earnings and profits and accumulated post-1986
deferred foreign income on the E&P measurement date on November 2, 2017; that
measurement date may not fail within a specified foreign corporation's iast taxable year
beginning before January 1, 2018. The final regulations address this issue by providing
that the ordering rule applies for the taxable year of a specified foreign corporation in
which an E&P measurement date occurs, as well as for the last taxable year of a
specified foreign corporation that begins before January 1, 2018.
2. Section 1248

Comments have also raised questions about the proper point in the sequence at
which to determine and take into account inclusions under section 1248. Aithough one
comment suggested that section 965 should be taken into account before section 1248
amounts are determined, the Treasury Department and the IRS have determined that
such an approach would not mitigate double taxation in the case of a sale in which the
buyer (as opposed to the seller, as in the example provided by the comment) was
subject to tax under section 965, However, such double taxation is mitigated by the
approach suggested by another comment and taken by the final regulations, which
provide that, for purposes of the ordering rules, section 1248 amounts are determined at
the same time as the determination of amounts included under section 951(a)(1)(A)
other than amounts included by reason of section 965. As a result, section 1248

amounts are determined before, and may reduce, a buyer’s section 965(a) inclusion

34

ADMIN_03247
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 35 of 678

amount with respect to a DFIC. The application of the ordering rule in connection with a
sale to which section 1248 applies is illustrated in a new example in §1 .965-2(j)(6).

The comment also suggested that the final regulations include an example
addressing the interaction of the section 367 gain recognition agreement rules and the
determination of section 965(a) inclusions. The Treasury Department and the IRS have
determined that those rules are outside of the scope of these regulations and do not
adopt the comment.

3. Interaction of Ordering Rule, Foreign Tax Credit Rules, and Disregard Rules

Comments have raised questions concerning the interaction of the ordering rule
with the rule disregarding payments in proposed §1.965-4(f) and the determination of
the foreign tax credit consequences of inclusions with respect to, and distributions by, a
specified foreign corporation.

The final regulations address these issues by providing rules concerning the
ordering of the determination of foreign income taxes deemed paid with respect to an
inclusion or distribution, after the E&P adjustments are determined in accordance with
§1.965-2(b). The final regulations provide that for purposes of determining the
consequences under sections 902 and 960 of a dividend or an inclusion under section
951(a)(1), respectively, the ordering rule in §1.960-1(i)(2) applies except that section
902 is applied with respect to any distributions from the specified foreign corporation
described in §1.965-2(b)(2} that are not disregarded under §1.965-4 before section 960
is applied with respect to an inclusion or a distribution described in §1.965-2(b){3),
(b)(4), or (b)(5}. Section 1.965-2(b). As discussed in more detail in Parts VI.C.3 and 4

of this Summary of Comments and Explanation of Revisions, the final regulations

35

ADMIN_03248
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 36 of 678

confirm that the other rules of sections 902 and 960 apply. See §1.965-6(b). The final
regulations also provide that the E&P consequences of a distribution between specified
foreign corporations that is disregarded for purposes of section 965 pursuant to §1.965-
4 are redetermined after adjustments for section 965(a) inclusions, at the same time
that the consequences of other distributions are determined. See §1.965-2(b){1) and
(4).

Modified and new examples illustrate the determination of the section 902
consequences of a distribution between specified foreign corporations before November
2, 2017, before the determination of the section 960 consequences of a section 965(a)
inclusion and the foreign tax credit consequences of a distribution disregarded pursuant
to §1.965-4. See §1.965-2(j)(1) and (4).

A comment recommended that the ordering rule be further modified to allow the
foreign tax credit consequences of a distribution to a United States shareholder to be
determined before applying section 965. The Treasury Department and the IRS decline
to adopt the recommendation because ordering section 965(a) inclusions before
distributions to United States shareholders is required to be consistent with section
965(d)(3)(B), which precludes diminution of post-1986 earnings and profits by
distributions during the relevant year other than by dividends distributed to another
specified foreign corporation, as well as to be consistent with the general treatment of
inclusions under section 951 as being taken into account before distributions, as
discussed in this Part IILA.3.

B. Adjustments to the E&P of DFICs

36

ADMIN_03249
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 37 of 678

Under proposed §1.965-2(c), the E&P of a DFIC that are described in section
959(c)(3) (or that would be described in section 959(c)(3) but for the application of
section 965(a) and the section 965 regulations) are reduced (or, in the case of a deficit,
increased) by an amount equal to the DFIC’s section 965(a) previously taxed earnings
and profits. A comment requested that the final regulations clarify that earnings
described in section 959(c)(3) cannot be reduced below zero by reason of the rule in
proposed §1.965-2(c), in order to ensure that the DFIC would be able to make a
distribution of the section 965(a) previously taxed earnings and profits. The comment
was also concerned that a deficit in E&P described in section 959(c)(3) could prevent
foreign income taxes accrued on future subpart F income from being deemed paid with
respect to inclusions under section 951(a)(1)(A) with respect to such income and
requested that, in the alternative, guidance be provided allowing foreign income taxes to
be deemed paid under those circumstances. The sum of a foreign corporation’s E&P
described in each of the categories in section 959(c) must equal the foreign
corporation’s total E&P. See Rev. Rul. 86-131, 1986-2 C.B. 135 (‘[T]he section 959(c)
components are intended to reflect the composition of the CFC's total earnings and
profits....”). In order fo ensure that a specified foreign corporation's E&P are not
distorted by the adjustment to section 959(c)(2) E&P required by the proposed
regulations, the Treasury Department and the IRS have determined that it is appropriate
for the reduction provided for in proposed §1.965-2(c) to create a deficit in E&P
described in section 959(c)(3) if there are insufficient E&P to be reclassified and
accordingly do not adopt the comment. The suggestion concerning deemed paid taxes

is outside of the scope of this rulemaking.

37

ADMIN 03250
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 38 of 678

Under proposed §1.965-2(d)(1), the E&P described in section 959(c)(2) of a
DFIC are increased by an amount equal to the reduction to a section 958(a) U.S.
shareholder's pro rata share of the section 965(a) earnings amount of the DFIC under
section 959(b), “provided the section 958(a) U.S. shareholder includes the section
9645(a) inclusion amount with respect to the deferred foreign income corporation in
income.” A comment noted that the rule would seem to preclude the creation of section
965(b) previously taxed earnings and profits in a DFIC if its section 965(a) earnings
amount was completely offset by section 958(a) U.S. shareholders’ aggregate foreign
E&P deficits. Because the rule was intended to limit the availability of section 965(b)}
previously taxed earnings and profits to situations in which a section 965(a) inclusion
amount was included only if there was a section 965(a) inclusion amount, ihe rule is
revised to so clarify. See §1.965-2(d)(1).

Comments also requested that the final regulations clarify that section 965(b)
previously taxed earnings and profits are treated as E&P attributable to an amount
previously included in the income of a person under section 951 for purposes of section
1248(d)(1). The Treasury Department and the IRS have determined that this treatment
is appropriate, notwithstanding the fact that, as discussed in Part III.D.2 of this
Summary of Comments and Explanation of Revisions, these amounts have not been
included in income under section 951, because it is necessary to ensure the ability to
take into account section 965(b) previously taxed earnings and profits upon a
disposition of specified foreign corporation stock. Accordingly, the final regulations

reflect this clarification. See §1.965-2(d)(1).

38

ADMIN_03251
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 39 of 678

C. Adjustments to the E&P described in section 959(c)(3) of E&P deficit foreign
corporations

Under the proposed regulations, the E&P described in section 959(c)(3) of an
E&P deficit foreign corporation are increased by an amount equal to the portion of a
section 958(a) U.S. shareholder's pro rata share of the specified E&P deficit of the E&P
deficit foreign corporation taken into account under section 965(b), translated (if
necessary) into the functional currency of the E&P deficit foreign corporation using the
spot rate on December 31, 2017. Proposed §1.965-2(d)(2)(iA). A comment
recommended that the proposed regulations be modified such that any increase to the
earnings and profits described in section 959(c)(3) of an E&P deficit foreign corporation
is allocated only to a section 958(a) U.S. shareholder that takes into account its E&P
deficit foreign corporation’s specified E&P deficit under section 965(b) and not to any
other shareholders of the E&P deficit foreign corporation. E&P described in section
959(c)(3) are not generally allocated to specific shareholders, and creating a rule that
tracks section 959(c)(3) E&P resulting from a section 958(a) U.S. shareholder's use of
each E&P deficit foreign corporation’s specified E&P deficit in a sharehoilder-level
account would entail considerable complexity. Accordingly, the final regulations do not
adopt the recommended change. See §1.965-2(d)(2)(i)(A).
D. Basis election
1. Requirements for Making and Revoking Basis Election

The proposed regulations clarify that, in general, no adjustments to basis of stock
or property are made under section 961 (or any other provision of the Code) to account
for the reduction to a section 958(a) U.S. shareholder's pro rata share of the section

965(a) earnings amount of a DFIC by a portion of its aggregate foreign E&P deficit. See
39

ADMIN_03252
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 40 of 678

proposed §1.965-2(f}(1). However, consistent with the legislative history, the proposed
regulations allow a section 958(a) U.S. shareholder to elect to make certain basis
adjustments (“specified basis adjustments’) with respect to each DFIC and each E&P
deficit foreign corporation. Proposed §1.965-2(f)(2). Specifically, an election under the
proposed regulations allows a section 958(a) U.S. shareholder's basis in the section
958(a) stock of a DFIC or applicable property with respect to the DFIC to be increased
by an amount equal to the section 965(b) previously taxed earnings and profits of the
DFIC with respect to the section 958(a) U.S. shareholder. See proposed §1.965-
2(f)(2)(ii)(A). The basis election also requires that the section 958(a) U.S. shareholder's
basis in the section 958(a) stock of an E&P deficit foreign corporation or applicable
property with respect to an E&P deficit foreign corporation be reduced by an amount
equal to the portion of the section 958(a) U.S. shareholder's pro rata share of the
specified E&P deficit of the E&P deficit foreign corporation taken into account under the
reduction rules. See proposed §1.965-2(f)(2)(ii)(B).

The proposed regulations provide the general rule that the basis election must be
made no later than the due date (taking into account extensions, if any) for the section
958(a) U.S. shareholder's return for the first taxable year that includes the last day of
the last taxable year of a DFIC or E&P deficit foreign corporation of the section 958(a)
U.S. shareholder that begins before January 1, 2018. Proposed §1.965-
2(f}(2)(ii)(B)()@. If the relevant return was due before September 10, 2018, the
proposed regulations provide that the basis election must be made by October 9, 2018
(the “transition rule”). Proposed §1.965-2(f)(2){ili}(B)(1)(i).. The proposed regulations

further require that, in order for the basis election to be effective, a section 958(a) U.S.

40

ADMIN 03253
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 41 of 678

shareholder and each section 958(a) U.S. shareholder that is related to the section
958(a) U.S. shareholder under section 267(b) or 707(b) (‘related section 958(a) U.S.
shareholder’) must make the election. Proposed §1 .965-2(f)(2){it}(A). |

Section 2 of Notice 2018-78 announced that the Treasury Department and the
IRS had determined that requiring taxpayers to make a binding basis election before the
finalization of the proposed regulations would be too onerous for taxpayers. Consistent
with that announcement, the final regulations provide that the transition rule will apply
with respect to returns due (determined with regard to any extension) before [INSERT
DATE 90 DAYS AFTER PUBLICATION IN THE FEDERAL REGISTER], and that in
such cases the basis election must be made no fater than [INSERT DATE 90 DAYS
AFTER PUBLICATION IN THE FEDERAL REGISTER}. Section 1.965-
2(f)(2)(iii)(B)(1)(ii). Additionally, as explained in section 2 of Notice 2018-78, the finai
regulations provide that if a basis election was made on or before [INSERT DATE OF
PUBLICATION IN THE FEDERAL REGISTER], the basis election may be revoked by
attaching a statement to an amended return filed no later than [INSERT DATE 90
DAYS AFTER PUBLICATION IN THE FEDERAL REGISTER]. Id.

Clarification was requested regarding whether a basis election must be made by
a related section 958(a) U.S. shareholder if that shareholder owns a DFIC but does not
_own an E&P deficit foreign corporation and does not reduce its pro rata share of any
section 965(a) earnings amount under section 965(b), proposed §1.965-1(b)(2), or
proposed §1,965-8(b). The Treasury Department and the IRS have concluded that the
requirement to make a basis election should not apply to such persons. Accordingly,

the fina! regulations provide that the basis election must be made by a section 958(a)

At

ADMIN_03254
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 42 of 678

U.S. shareholder and any related section 958(a) U.S. shareholder of an E&P deficit
foreign corporation or of a DFIC with respect to which the section 958(a) U.S.
sharehoilder’s pro rata share of the section 965(a) earnings amount is reduced under
section 965(b), §1.965-1(b)(2), or §1.965-8(b). Section 1.965-2(f)(2)(ili)(A). However,
the final regulations do not adopt a comment's suggestion that the consistency
requirement be eliminated in its entirety because the Treasury Department and the IRS
have determined that the requirement is necessary to prevent related taxpayers from
applying the rules only where they are advantageous. |

Another comment requested that the basis election be considered made by
default unless a taxpayer affirmatively elects not to make specified basis adjustments.
Given the potentially significant ramifications of the specified basis adjustments, the
Treasury Department and the IRS have determined that providing for automatic basis
adjustments and putting the onus on taxpayers to affirmatively elect out is not
appropriate. Accordingly, the comment is not adopted.
2. Level and Consequences of Basis Adjustments

Comments requested that the final regulations provide that positive basis
adjustments with respect to section 965(b) previously taxed earnings and profits apply
down a chain of foreign corporations under section 961(c) and thus that they apply by
default, such that the basis election and its concomitant downward basis adjustments
with respect to E&P deficit foreign corporations need not be made. Comments also
suggested that even if downward basis adjustments were required, the final regulations
should not require them to be made for the entire amount of a specified E&P deficit

taken into account, but instead allow taxpayers to elect an amount of basis that

42

ADMIN_03255
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 43 of 678

“shifted.” The comments were particularly concerned that downward adjustments not
offset upward adjustments. Comments also recommended that the final regulations not
require gain recognition to the extent that downward basis adjustments would exceed
basis, and that, if such gain recognition is required, a special reduced rate of tax be
provided for such gain.

The Treasury Department and the IRS have determined that it is clear under
proposed §1.965-2(f)(1) that no adjustments are made under section 961 with respect
to section 965(b) previously taxed earnings and profits, given that section 965(b)
previously taxed earnings and profits do not represent amounts included in income by a
section 958(a) U.S. shareholder, as required by section 961, and that adjustments apply
only with respect to section 958(a) stock or applicable property owned directly by a
section 958(a) U.S. shareholder (or in certain cases, through foreign pass-through
entities). Id. Accordingly, the final regulations do not modify the proposed regulations
in this regard.

The Treasury Department and the IRS have also determined that it would create
economic distortions to provide for upward basis adjustments with respect to section
965(b) previously taxed earnings and profits without providing for corresponding
downward basis adjustments with respect to portions of specified E&P deficits taken
into account to reduce section 965(a) inclusion amounts and requiring gain recognition
to the extent such adjustments exceed basis. Accordingly, it would not be appropriate
to provide that section 965(b) previously taxed earnings and profits are treated as
included in income under section 951 for purposes of section 961, even though the final

regulations provide as much for purposes of section 1248(d), as discussed in Part III.B

43

ADMIN 03256
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 44 of 678

of this Summary of Comments and Explanation of Revisions. Moreover, the Treasury
Department and the IRS have concluded that rules coordinating upward and downward
tiered-basis adjustments are not warranted. Additionally, given the electivity of the
specified basis adjustments and the ability of taxpayers to take into account factors like
the tax rate at which gain is recognized as a result of the basis election, the Treasury
Department and the IRS decline to provide rules resulting in the application of a special
tax rate to such gain.

However, the Treasury Department and the IRS have determined that it is
appropriate to not require downward basis adjustments in excess of basis {in order to
avoid gain recognition under §1.965-2(h)(3) to the extent of such excess) if the
corresponding upward basis adjustments are correspondingly limited. Accordingly,
§1.965-2(f)\(2)(ii)(B)(2) provides that downward basis adjustments to the stock of, or
applicable property with respect to, an E&P deficit foreign corporation may be iimited to
the available basis with the result that gain is not recognized (the “to-the-extent rule”). If
the to-the-extent rule limits downward basis adjustments, the corresponding upward
basis adjustments are correspondingly limited. See §1.965-2(f)(2)(ii)(A) 2).
However, the section 958(a) U.S. shareholder can (subject to certain limitations)
designate the stock of, or applicable property with respect to, a DFIC with respect to
which the upward adjustments are made. Id. A taxpayer may also choose to make the
full amounts of the adjustments that would have been required under the proposed
regulations and recognize gain under §1.965-2(h)(3) as necessary. See §1.965-
2(F)(2){iI)(A)(A) and (f(2)i(B)(D).

3. Timing of Basis Adjustments

44

ADMIN_03257
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 45 of 678

The proposed regulations provide that the specified basis adjustments are made
as of the close of the last day of the last taxable year of the specified foreign corporation
that begins before January 1, 2018. Proposed §1 .965-2(h)(1}. Questions have been
raised about the application of the proposed rules in the case of a specified foreign
corporation that ceases to be a CFC during its last taxable year of the specified foreign
corporation that begins before January 1, 2018, due to a disposition of its stock. As
discussed in Part II.H of this Summary of Comments and Explanation of Revisions,
under section 951, a section 958(a) U.S. shareholder of such a specified foreign
corporation would generally have an inclusion under section 951 with respect to the
corporation if it were a DFIC because it would own stock of the specified foreign
corporation on the last day on which the corporation was a controlled foreign
corporation. Accordingly, under §1.961-1(a), a basis adjustment would generally be
allowed as of the last day in the taxable year of such corporation on which it is a
controlled foreign corporation.

As discussed in Part |I.H of this Summary of Comments and Explanation of
Revisions, because a specified foreign corporation is treated as a CFC for purposes of
§1.965-1(b) and sections 951 and 961, the Treasury Department and the IRS have
determined that income inclusion provisions in the final regulations should be consistent
with these rules, and thus the basis adjustment provisions should as well, and the
relevant rules in the final regulations are revised accordingly. See §§1.965-1(f)(30)(i)
and (f)(34) and 1.965-2(h)(1) (providing that a specified basis adjustment is made as of
the last day of the last taxable year of the specified foreign corporation that begins

before January 1, 2018, on which it is a specified foreign corporation).

45

ADMIN 03258
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 46 of 678

4. Share-by-Share Requirement for Basis Adjustments

Proposed §1.965-2(h)(3) requires that the specified basis adjustments be made
on a share-by-share basis. A comment suggested that the specified basis adjustments
be made in the aggregate to mitigate taxpayer burden in tracking and prevent what it
described as inappropriate gain recognition. However, adjustments to basis under
section 961 for inclusions under section 951 and distributions of previously taxed E&P
are generally required to be made on a share-by-share basis, and it will be necessary to
have information concerning basis share-by-share going forward. Furthermore, the to-
the-extent rule included in the final regulations will provide relief to taxpayers that have
low-basis and high-basis shares. Accordingly, the comment is not adopted.
5. Basis Adjustments with Respect to Foreign Pass-Through Entity

A comment suggested that the final regulations provide that for purposes of the
specified basis adjustments with respect to foreign pass-through entities, the principles
of section 743(b) apply for associating a specified basis adjustment with a section
958(a) U.S. shareholder with respect to whom it is made. The comment also
recommended clarification of the basis consequences of a distribution in a structure with
a foreign pass-through entity. The Treasury Department and the IRS will consider these
recommendations in connection with future guidance concerning the application of
sections 959 and 961 generally.

See Part IIl.B of this Summary of Comments and Explanation of Revisions for a
discussion of the treatment of a controlled domestic partnership treated as a foreign
partnership under §1.965-1(e) for purposes of the specified basis adjustment rules

relating to foreign pass-through entities.

46

ADMIN 03259
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 47 of 678

6. Section 962 Elections

The proposed regulations reserve on the issue of basis adjustments with respect
to a section 958(a) U.S. shareholder that made a section 962 election. A comment
noted that section 961(a)’'s limitation on a basis increase to the amount of tax paid
under chapter 1 of the Code with respect to amounts required to be included in income
under section 951(a) (in the case of a United States shareholder who has made a
‘section 962 election for the taxable year) means that a section 958(a) U.S. shareholder
that makes a section 965(h) election may only increase its basis as it pays its section
965(h) net tax liability over time. As suggested by the comment, the final regulations
include this rule. See §1.965-2(e)(2) and (h)(1). Consistent with this rule, no
adjustments apply for section 965(b) previously taxed earnings and profits and the use
of specified E&P deficits. See §1 965-2(f)(2)(ii)(C).

A comment requested that the final regulations provide guidance concerning the
consequences if an individual section 958(a) U.S. shareholder that made both a section
962 election and a section 965(h) election that applied to a section 965(a) inclusion with
respect to a DFIC disposed of the DFIC stock before all of its section 965(h) net tax
liability had been paid, and thus before all corresponding basis adjustments had been
made. The comment recommended that the basis adjustments be treated as made
immediately before the disposition. The Treasury Department and the IRS have
determined that this treatment would not be appropriate, because it would allow the
shareholder to obtain the benefits of the basis increase without having paid the

corresponding tax, and do not adopt the comment.

47

ADMIN. 03260
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 48 of 678

The comment also requested that the final regulations clarify the basis
adjustments to be made in the case of a domestic pass-through owner that has made a
section 962 election applicable to its distributive share of a domestic pass-through
entity's section 965(a) inclusion amount. The issue raised by the comment is a
longstanding issue of general applicability within subpart F that is outside of the scope
of regulations concerning section 965. Accordingly, the Treasury Department and the
IRS decline to adopt the comment, and the final regulations, like the proposed
regulations, address only basis adjustments applicable to section 958(a) US.
shareholders of DF ICs.

—E. Gain reduction rule and translation rates

The proposed regulations provide that, for purposes of section 986(c), foreign
currency gain or loss with respect to distributions of section 965(a) previously taxed
earnings and profits is determined based on movements in the exchange rate between
December 31, 2017, and the date on which such E&P are actually distributed. See
proposed §1.986(c)-1(a). The proposed regulations also provide that any gain or loss
recognized under section 986(c) with respect to distributions of section 965(a)
previously taxed earnings and profits is reduced in the same proportion as the reduction
by a section 965(c) deduction amount of the section 965(a) inclusion amount that gave
rise to such section 965(a) previously taxed earnings and profits. See proposed
§1.986(c)-1(b). Moreover, proposed §1.986(c)-1(c) provides that section 986(c) does

not apply with respect to distributions of section 965(b) previously taxed earnings and

profits,

48

ADMIN_03261
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 49 of 678

The proposed regulations also provide that if a section 958(a) U.S. shareholder
receives a distribution from a DFIC (including through a chain of ownership described
under section 958(a)) during the inclusion year of the DFIC that is attributable to section
965 previously taxed earnings and profits of the DFIC, then the amount of gain that
otherwise would be recognized under section 961(b)(2) by the section 958(a) U.S.
shareholder with respect to the section 958(a) U.S. shareholder's section 958(a) stock
of the DFIC or interest in applicable property with respect to the DFIC by reason of the
distribution is reduced (but not below zero) by an amount equal to the section 965
previously taxed earnings and profits of the DFIC with respect to the section 958(a) U.S.
shareholder. Proposed §1.965-2(g)(1)(i).

The proposed regulations do not specify the translation rate to be used for
purposes of reducing the amount of gain that otherwise would be recognized under
section 961(b)(2) when a DFIC that has a functional currency other than the U.S. dollar
distributes section 965(b) previously taxed earnings and profits. In the absence of a
rule providing that section 965(b) previously taxed earnings and profits should be
translated into U.S. dollars at the spot rate on December 31, 2017, fluctuations in
exchange rates would cause distortions in the application of the gain reduction rule to
distributions of section 965(b) previously taxed earnings and profits. For example,
distributions of section 965(b) previously taxed earnings and profits denominated in a
currency other than the U.S. dollar during an inclusion year could result in gain
recognition attributable to fluctuations in exchange rates, notwithstanding the fact that
proposed §1.986(c)-1 specifically provides that a taxpayer is not required to recognize

foreign currency gain or loss on such distributions. To prevent recognition of gain under

49

ADMIN_03262
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 50 of 678

these circumstances, the final regulations provide that the translation rate to be used
with respect to section 965(b) previously taxed earnings and profits for purposes of the
gain reduction rule is the spot rate on December 31, 2017.

The Treasury Department and the IRS are considering proposing regulations
under section 961 to similarly ensure that a taxpayer is not required to recognize gain
by reason of fluctuations in exchange rates on distributions of section 965(b) previously
taxed earnings and profits in taxable years after the inclusion year. In addition, the
Treasury Department and the IRS intend to study the proper amount of gain or loss,
including foreign currency gain or loss, to be recognized on distributions of previously
taxed E&P, including previously taxed E&P other than section 965(a) previously taxed
earnings and profits and section 965(b) previously taxed earnings and profits.

IV. Comments and Changes to Proposed §1.965-3 — Section 965(c) Deductions

Proposed §1.965-3 provides rules regarding the determination of section 965(c)
deductions and section 965(c) deduction amounts. The comments and modifications
with respect to these rules are discussed in this Part IV.

A. Disregard of certain assets to prevent double counting

The proposed regulations contain rules for disregarding certain assets for
purposes of determining the aggregate foreign cash position of a section 958(a) U.S.
shareholder. See proposed §1.965-3(b).

1. Disregard of Certain Obligations Between Related Specified Foreign Corporations

One such rule in the proposed regulations provides that, for purposes of
determining the aggregate foreign cash position of a section 958(a) U.S. shareholder,

accounts receivable, accounts payable, short-term obligations, and derivative financial

50

ADMIN. 03263
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 51 of 678

instruments between related specified foreign corporations are disregarded, if
applicable, on a cash measurement date of the specified foreign corporations to the
extent of the smallest of the section 958(a) U.S. shareholder's ownership percentages
of section 958(a) stock of the specified foreign corporations owned by the section
958(a) U.S. shareholder on the cash measurement date. Proposed §1 .965-3(b)(1).

A comment suggested that the rule in proposed §1.965-3(b)(1) be extended to
permit the same treatment for third-party accounts payable and third-party accounts
receivable held by related specified foreign corporations of a section 958(a) U.S.
shareholder. The comment also suggested that all members of a consolidated group
that are section 958(a) U.S. shareholders be treated as a single section 958(a) U.S.
shareholder for purposes of such a rule. The Treasury Department and the IRS do not
adopt this comment for several reasons. First, although the statute explicitly allows
third-party accounts payable held by a specified foreign corporation to be netted against
the same specified foreign corporation's third-party accounts receivable for purposes of
determining its cash position, it does not provide for netting of third-party payables and
third-party receivables among a section 958(a) U.S. shareholder's specified foreign
corporations for purposes of determining that section 958(a) U.S. shareholder's
aggregate foreign cash position. See section 965(c)(3)(B)(i) and (c){3)(C). Second, the
statutory language and the legislative history direct the Secretary to address the double
counting of accounts receivable and accounts payable between related specified foreign
corporations of a section 958(a) U.S. shareholder but do not grant authority to issue
rules allowing one specified foreign corporation’s third-party accounts payable to offset

another specified foreign corporation's third-party accounts receivable. See section

51

ADMIN_03264
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 52 of 678

965(c)(3)(D); H.R. Rep. No. 115-446, at 615 (2017). Furthermore, allowing third-party
payables and third-party receivables of all related specified foreign corporations of a
section 958(a) U.S. shareholder to be netted would require administratively onerous
allocation rules. The final regulations therefore do not extend the rule in proposed
§1,965-3(b)(1) to cover third-party accounts payable and third-party accounts receivable
held by related specified foreign corporations with a common section 958(a) U.S.
shareholder.
2. Disregard of Other Assets upon Demonstration of Double-Counting

Another rule in the proposed regulations intended to prevent double counting
provides that, in determining the aggregate foreign cash position of a section 958(a)
U.S. shareholder, amounts of net accounts receivable, actively traded property, and
short-term obligations of a specified foreign corporation are disregarded to the extent
such amounts are attributable to amounts taken into account in determining the section
958(a) U.S. shareholder's pro rata share of the cash position of another specified
foreign corporation on the same cash measurement date. Proposed §1 .965-3(b)(2). In
order for the rule in proposed §1.965-3(b)(2) to apply, a section 958(a) U.S. shareholder
must explain, in a statement attached to its timely filed return for its inclusion year, why
there would otherwise be double-counting. Id.
a. Expansion

Comments recommended that the rule in proposed §1.965-3(b)(2) be expanded
to cover all assets constituting a specified foreign corporation’s cash position, which are
enumerated in section 965(c)(3)(B). Under this formulation, a section 958(a) U.S.

shareholder would be able to disregard cash held by its specified foreign corporation (or

52

ADMIN 03265
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 53 of 678

any other asset described in section 965(c)(3)(B)) on a cash measurement date to the
extent attributable to amounts already taken into account in determining the section
958(a) U.S. shareholder’s pro rata share of the cash position of another specified
foreign corporation on such cash measurement date.

The Treasury Department and the IRS do not adopt this recommendation for a
number of reasons. First, extending the rule in proposed §1.965-3(b)(2) to apply to
assets other than net accounts receivable, actively traded property, and short-term
obligations would be inconsistent with section 965(c){3)(D), which expressly identifies
net accounts receivable, actively traded property, and short-term obligations as assets
not to be taken into account by a section 958(a) U.S. shareholder for purposes of
determining its aggregate foreign cash position to the extent the shareholder
demonstrates to the Secretary's satisfaction that such amount is so taken into account
by the shareholder with respect to another specified foreign corporation. The other
assets described in section 965(c)(3)(C), including cash, are not mentioned in section

965(c)(3)(D). Second, the Treasury Department and the IRS have determined that
| expanding the rule in proposed §1.965-3(b)(2) to cover all assets taken into account in
determining a specified foreign corporation’s cash position would require complex
tracing rules to ensure that each asset was already taken into account by a section
958(a) U.S. shareholder with respect to another specified foreign corporation and have
determined that such rules would entail significant administrative and compliance
challenges. Accordingly, the final regulations do not expand the rule in proposed
§1.965-3(b)(2)} to allow a section 958(a) U.S. shareholder to disregard assets other than

those specifically enumerated in section 965(c)(3)(D}.

53

ADMIN_03266
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 54 of 678

b. Clarification of cash measurement dates

Comments also recommended that the rule in proposed §1.965-3(b)(2) be
clarified so that relief from double-counting is available with respect to a specified
foreign corporation when an amount is taken into account in determining the section
958(a) U.S. shareholder's pro rata share of the cash position of another specified
foreign corporation on such other specified foreign corporation’s corresponding cash
measurement date even if the cash measurement date is not the same calendar date
for both specified foreign corporations.

The Treasury Department and the IRS have concluded that section 965(c)(3)(D)
allows relief from double counting whenever a section 958(a) U.S. shareholder can
establish that net accounts receivable, actively traded property, or short-term obligations
are “taken into account . . . with respect to another specified foreign corporation.” The
statute does not require that an amount must have been taken into account with respect
to another specified foreign corporation on the same day. Therefore, in response to the
comments, the final regulations amend the rule in proposed §1.965-3(b)(2) to clarify that
double-counting relief with respect to a specified foreign corporation is available when
an amount is taken into account in determining the section 958({a) U.S. sharehoider's
pro rata share of the cash position of another specified foreign corporation on the other
specified foreign corporation's corresponding cash measurement date. Section 1.965-
3(b)(2). Corresponding clarifications are made for consistency in §1.965-3(b}(1).

3. Notional Cash Pooling Arrangements
Comments requested guidance providing that for purposes of computing a

section 958(a) U.S. shareholder's aggregate foreign cash position, notional cash

54

ADMIN_03267
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 55 of 678

pooling arrangements are treated as creating intercompany receivables. The facts and
circumstances of each notional cash pool, including the underlying contractual rights
and obligations of the parties to the arrangement and the role of the unrelated cash pool
provider in the arrangement, are varied. Whether a notional cash pooling arrangement
is treated as in substance creating a loan between and among participants, rather than
between the participant and the unrelated cash pool provider, depends on the
application of federal income tax principles to the particular facts and circumstances of
the arrangement. Accordingly, the Treasury Department and the IRS do not adopt
these comments.

B. Disregard of portion of cash position of noncorporate entities treated as specified
foreign corporations .

Section 965(c)(3)(E) provides that an entity (other than a corporation) is treated
as a specified foreign corporation of a United States shareholder for purposes of
determining the United States shareholder's aggregate foreign cash position if any
interest in the entity is held by a specified foreign corporation of the United States
shareholder (determined after application of the rule in this sentence) and the entity, if it
were a foreign corporation, would be a specified foreign corporation of the United States
shareholder. A comment requested confirmation that application of section 965(c)(3)(E)
to treat a noncorporate entity as a specified foreign corporation could depend on
ownership by other owners of the noncorporate entity and on the definition of United
States shareholder applicable for the year in which the status of a foreign corporation as
a specified foreign corporation is being determined. The Treasury Department and the
IRS have determined that this point is clear from the definition of specified foreign

corporation. The comment also suggested that the Treasury Department and the IRS
55

ADMIN. 03268
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 56 of 678

consider limitations on attribution for purposes of determining whether a noncorporate
entity would be a specified foreign corporation if it were a foreign corporation. The
Treasury Department and the IRS have determined that the special atiribution rule
described in Part Il.K of this Summary of Comments and Explanation of Revisions, as
modified to a ten-percent threshold in the final regulations, would apply for purposes of
the noncorporate entity rule and that no additional limitations are warranted. The
Treasury Department and the IRS have also determined that it is clear under the statute
that section 951(b) as in effect for years of foreign corporations beginning before
January 1, 2018, applies for purposes of determining whether a noncorporate entity
would be a specified foreign corporation if it were a foreign corporation for purposes of
section 965(c)(3)(E), given that the relevant year for application of the rule is the last
taxable year of a foreign corporation beginning before January 1, 2018.

A comment also requested guidance clarifying the application of section
965(c)(3)(E) to noncorporate entities only partially owned by a specified foreign
corporation. The legislative history to section 965(c)(3)(E) indicates that it was intended
that “the cash position of a U.S. shareholder . . . not generally include the cash
attributable to a direct ownership interest in a partnership,” and that the Treasury
Department and the IRS “provide guidance for taking into account only the specified
foreign corporation’s share of the partnership’s cash position, and not [an] interest
directly owned by the U.S. shareholder.” H.R. Rep. No. 115-446, at 621 (2017).
Accordingly, the final regulations include a rule in §1.965-3(b)(3) providing that if section
965(c)(3)(E) applies to an entity, the section 958(a) U.S. shareholder's pro rata share of

the cash position of the entity is reduced by the amount attributable to deemed stock of

56

ADMIN. 03269
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 57 of 678

the entity not owned (within the meaning of section 958(a)) by a specified foreign
corporation of the section 958(a) U.S. shareholder. This rule is iilustrated in the
example in §1.965-3(b)(4)(v).
C. Increase of income by section 965(c) deduction of expatriated entity

Under proposed §1.965-3(d}{1), if a person is allowed a section 965(c) deduction
and becomes an expatriated entity, in certain circumstances, the person must pay tax
equal to 35 percent of the person’s section 965(c) deductions. See aiso section
965(I)(1). A comment recommended clarifying and limiting the definition of expatriated
entity to exclude United States individuals on the theory that the reference to “entity” in
section 965(I)(2) was intended to so provide. Section 965(|)(2) defines expatriated
entity by cross-reference to the definition provided in section 7874(a)(2), which includes
not only entities but certain persons (which could be individuals) related to the entity at
issue; therefore, the Treasury Department and the IRS have determined that section
965(1}(2) does not apply only to an entity but potentially to any person that is an
expatriated entity, and the final regulations are clarified accordingly. See §1.965-
3(d)(2).
D. Treatment of section 965(c) deductions

Under the proposed regulations, a United States person that must pay tax under
section 4940 or 1411 on a section 965(a) inclusion cannot take into account a section
965(c) deduction for purposes of determining the amount of such tax. See proposed
§1.965-3(f}(3} and (4). A comment recommended that the section 965(c) deduction be
allowed for purposes of computing the amount of tax due under section 1411. It

suggested that the rule in proposed §1.965-3(f)(3) was inconsistent with the rule in

57

ADMIN_03270
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 58 of 678

§1.1411-4(f)(3)(i), which takes into account in determining net investment income
itemized deductions that are investment expenses (as defined in section 163(d}(4)(C)).
However, §1.1411-4(f)(3)(ii) is inapplicable because §1.965-3(f)(1) provides that a
section 965(c) deduction is not an itemized deduction. The Treasury Department and
the IRS have determined that the section 965(c) deduction was only intended to reduce
the rate of tax attributable to income taxes contained in chapter 1 of the Code. See
H.R. Rep. No. 115-466, at 620 (2017). Accordingly, the final regulations continue to
provide that for purposes of section 1411 and §1.141 1-4(f)(6), a section 965(c)
deduction is not treated as a deduction properly allocable to a corresponding section
965(a) inclusion. Section 1.965-3(f)(3).

Another comment suggested that the final regulations clarify whether a section
965(c) deduction is taken into account for purposes of the tax imposed under section
4968, Because section 4968(c) provides that net investment income subject to the tax
is determined under rules similar to the rules of section 4940(c), and §1.965-3(f)(4)
provides that for purposes of section 4940(c)(3)(A), a section 965(c) deduction is not
treated as an ordinary and necessary expense paid or incurred for the production or
collection of gross investment income, the Treasury Department and the IRS have
determined that it is clear that a section 965(c) deduction is not taken into account for
purposes of section 4968, and no clarification is necessary. The comment also
requested rules addressing the basis of the stock of a DFIC for purposes of section
4968; however, such rules would be outside of the scope of this rulemaking, and the

request for such guidance is declined.

58

ADMIN_03271
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 59 of 678

The comment also recommended that the final regulations clarify that a section
965(c) deduction is a deduction taken into account under section 62(a) in determining
an individual's adjusted gross income. The Treasury Department and the IRS have
determined that such treatment is appropriate and the final regulations are modified to
so provide. See §1.965-3(f)(1). |
V. Comments and Changes to Proposed §1.965-4 — Disregard of Certain Transactions

Proposed §1.965-4 sets forth rules that disregard certain transactions for
purposes of applying section 965. Specifically, proposed §1.965-4 provides rules that
disregard (i) transactions undertaken with a principal purpose of changing a section
965 element of a United States shareholder, (ii) certain changes in method of
accounting and entity classification elections, and (iii) certain transactions occurring
between E&P measurement dates. The comments and modifications with respect to
these rules are discussed in this Part V.

A. Scope and consequences of anti-abuse rules generally

The rules under proposed §1.965-4(b) through (e) (“anti-abuse rules’) relate to
transactions undertaken with a principal purpose of changing a section 965 element of a
United States shareholder and certain changes in method of accounting and entity
classification elections. They provide that transactions subject to those rules are
“disregarded for purposes of determining the amounts of all section 965 elements’ of a
United States shareholder. Comments questioned the consequences of disregarding a
transaction under these rules, including with respect to certain E&P and foreign tax
credit calculations. The final regulations retain the approach in the proposed

regulations, which do not describe the consequences of disregarding a transaction other

59

ADMIN_03272
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 60 of 678

than the consequences with respect to the section 965 elements of a United States
shareholder. A discussion of, or rules regarding, the consequences of these
transactions for other purposes is outside the scope of the final regulations. However,
the Treasury Department and the IRS have determined that it is appropriate to mitigate
double taxation that could result from the application of the anti-abuse rules to a
liquidation. Accordingly, §1.965-4(e)(4) provides that in the case of a liquidation of a
specified foreign corporation that is disregarded for purposes of determining the section
965 elements of a United States shareholder pursuant to §1.965-4(b) or (c)(2), for
purposes of determining the amounts of the section 965 elements of the United States
shareholder, the date of the liquidation generally is treated as the last day of the taxable
year of the specified foreign corporation. Special rules apply with respect to liquidations
resulting from entity classification elections, including a rule that may defer the date of
liquidation for this purpose to the date on which the entity classification election is filed.
For example, if a domestic corporation (USP) wholly owns a foreign subsidiary (FS) that
has a taxable year ending on November 30, and an entity classification election is filed
on November 15, 2017, to treat FS as an entity that is disregarded as an entity separate
from its owner for U.S. federal income tax purposes (‘‘disregarded entity”) effective on
October 1, 2017, then any transactions undertaken by FS through and including
November 30, 2017, would be taken into account for purposes of determining the post-
1986 earnings and profits and accumulated post-1986 deferred foreign income of FS,
and any transactions involving FS after November 30, 2017, would not be taken into
account for such purposes. Furthermore, any section 965(a) previously taxed earnings

and profits and section 965(b) previously taxed earnings and profits of FS would be

60

ADMIN_03273
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 61 of 678

taken into account in determining the all earnings and profits amount under §1.367(b)-
3(b) with respect to FS.

Comments also requested various exceptions from the anti-abuse rules for
transactions that do not reduce the overall U.S. federal income tax liability of United
States persons resulting from the application of section 965. In response to these
comments, the final regulations provide an exception from the anti-abuse rules for
certain incorporation transactions. Under the exception, the anti-abuse rules do not
apply to disregard a transfer of stock of a specified foreign corporation by a United
States shareholder to a domestic corporation (for this purpose, including an S
corporation), provided that the section 965(a) inclusion amount with respect to the ©
transferred stock of the specified foreign corporation is not reduced and that the
aggregate foreign cash position of both the transferor and the transferee is determined
as if each had held the transferred stock of the specified foreign corporation owned by
the other on each of the cash measurement dates. See §1.965-4(e)(3).

B. Transactions with a principal purpose of changing a section 965 element
1. General Rules

Comments suggested that the anti-abuse rules be eliminated and that, if
retained, the anti-abuse rules in proposed §1.965-4(b) not contain rebuttable
presumptions or per se rules. The Treasury Department and the IRS have determined
that the rebuttable presumptions and per se rules are appropriate for tax administration
reasons. They identify situations in which tax avoidance is highly likely or unlikely in
order to minimize the number of circumstances in which more detailed facts and

circumstances analyses are required.

61

ADMIN_03274
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 62 of 678

A comment also suggested that ordinary course exceptions be provided for all of
the anti-abuse rules, so that the rules can never apply to ordinary course transactions.
The Treasury Department and the IRS have determined that excluding ordinary course
transactions from the presumptions in the anti-abuse rules, rather than the overall
application of the rules, while still applying those rules to transactions that were actually
undertaken with a principal purpose of changing a section 965 element, strikes the
appropriate balance between administrability and taxpayer certainty, and therefore do
not adopt the comment.

A comment also suggested that the final regulations omit the requirement in
proposed §1.965-4(b)(2) that a taxpayer file a statement indicating that it takes the
position that a presumption in proposed §1.965-4(b) is rebutted. The Treasury
Department and the IRS have determined that it is important for fair and effective tax
administration that the IRS be aware of transactions for which there is a presumption of
a principal purpose of changing a section 965 element and do not adopt the suggestion.
2. Cash Reduction Transactions and Specified Distributions

The proposed regulations provide that a cash reduction transaction is presumed
to be undertaken with a principal purpose of changing a section 965 element of a United
States shareholder unless the cash reduction transaction occurs in the ordinary course
of business. Proposed §1.965-4(b)(2)(iii)(A). A cash reduction transaction inciudes a
transfer of cash, accounts receivable, or cash-equivalent assets by a specified foreign
corporation to a United States shareholder of the specified foreign corporation ora
person related to a United States shareholder of the specified foreign corporation if the |

transfer or assumption reduces the aggregate foreign cash position of the United States

62

ADMIN_03275
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 63 of 678

shareholder. Id. The presumption may be rebutted only if the facts and circumstances
clearly establish that the transaction was not undertaken with a principal purpose of
changing the amount of a section 965 element of a United States shareholder, and a
taxpayer taking the position that the presumption is rebutted must attach a statement to
its tax return disclosing that it has rebutted the presumption. Section 4.965-4(b)(2)(1).

The proposed regulations also set forth a “per se” rule providing that a cash
reduction transaction will be treated per se as being undertaken with a principal purpose
of changing the amount of a section 965 element of a United States shareholder if it is a
specified distribution. Proposed §1.965-4(b)(2){ili(B). The proposed regulations
provide, in part, that a cash reduction transaction that is a distribution by a specified
foreign corporation of a United States shareholder will be considered a specified
distribution if and to the extent that, at the time of the distribution, there was a plan or
intention for the distributee to transfer cash, accounts receivable, or cash-equivalent
assets to any specified foreign corporation of the United States shareholder. Id. Under
the proposed regulations, a cash reduction transaction that is a distribution by a
specified foreign corporation to a United States shareholder of the specified foreign
corporation, other than a specified distribution, is treated per se as not being undertaken
with a principal purpose of changing the amount of a section 965 element of a United
States shareholder. id.

The Treasury Department and the IRS received requests that the final
regulations exempt certain transactions from the definition of cash reduction transaction
and specified distribution. A comment requested that a cash reduction transaction not

be treated as a specified distribution if, and to the extent that, the distriputee does not,

63

ADMIN_03276
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 64 of 678

within 24 months following the distribution, transfer cash, accounts receivable, or cash
equivalents to a specified foreign corporation of the United States shareholder.
Although the Treasury Department and the IRS have determined that the amount of
time between a distribution and a transfer of cash may be relevant in determining
whether there was a plan or intent for the distributee to transfer the cash, the Treasury
Department and the IRS have determined that a per se rule disregarding transfers
outside of a certain window is not warranted, as long-term plans for a transfer could
exist, and providing such a rule would facilitate tax avoidance. A comment also
suggested that it be clarified that any transferred amount disregarded be limited to the
amount of the subsequent transfer. Because a specified distribution is defined as a
cash reduction transaction “to the extent that” there is a plan or intent to re-transfer
cash, the Treasury Department and the IRS have determined that it is already clear that
the amount of a specified distribution is limited to the amount re-transferred, and
accordingly no additional clarification is required.

Another comment requested that the per se rule not apply to cash reduction
transactions planned before November 2, 2017. The final regulations do not adopt this
requested change, as the Treasury Department and the IRS have determined that a
rule exempting cash reduction transactions in planning stages before November 2,
2017, from the application of the per se rule would necessarily have to account for the
possibility of subsequent plan modification or amendment and would require an inquiry

regarding a taxpayer's subjective intent, resulting in a standard that is difficult to

administer.

64

ADMIN_03277
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 65 of 678

Comments also suggested that a cash reduction transaction should not be
considered a specified distribution to a United States shareholder by reason of a
transfer of cash to a specified foreign corporation of the United States shareholder in
the ordinary course of business. The Treasury Department and the IRS agree that
payments pursuant to a legal obligation entered into before the Act’s introduction in
Congress should not be considered to give rise to a plan or intention for the distributee
in a cash reduction transaction to transfer cash, accounts receivable, or cash-equivalent
assets to a specified foreign corporation of the distributee. Accordingly, the final
regulations provide that in the case of a cash reduction transaction that is a distribution
by a specified foreign corporation of a United States shareholder, there is not
considered to be a plan or intention for the distributee to transfer cash, accounts
receivable, or cash-equivalent assets to any specified foreign corporation of the United
States shareholder if the transfer is made by the distributee pursuant to a legal
obligation entered into before November 2, 2017. Section 1.965-4(b)(2)(iii})(B)._ If the
taxpayer relies on this rule in determining that a cash reduction transaction is nota
specified distribution, it must attach a statement to its return indicating that position. Id.
3. Pro Rata Share Transactions

The proposed regulations provide that a pro rata share transaction is presumed
to be undertaken with a principal purpose of changing the amount of a section 965
element of a United States shareholder and treat certain internal group transactions as
per se being undertaken with a principal purpose of changing the amount of a section
965 element of a United States shareholder. Proposed §1.965-4(b)(2)(v). A comment

requested that internal group transactions not be treated as per se having a principal

65

ADMIN_03278
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 66 of 678

purpose of changing a section 965 element. The Treasury Department and the IRS
have determined that the definition of internal group transactions is sufficiently narrowly
tailored to apply the per se rule to tax-motivated transactions of the type that Congress
intended the Treasury Department and the IRS to address and do not adopt the
comment.
4. E&P Reduction Transactions

A comment noted that dividends paid by one specified foreign corporation to
another between E&P measurement dates could potentially be subject to the rules in
both proposed §1.965-4(f) {disregarding specified payments in order to mitigate double-
counting) and proposed §1.965-4(b)(2){iv) (which can result in disregarding certain
transactions that reduce accumulated post-1986 deferred foreign income or post-1986
earnings and profits) and argued that the overlapping rules create a burden on
taxpayers that should be ameliorated by exempting dividends between E&P
measurement dates from the rules in §1.965-4(b)(2)(iv). The Treasury Department and
the IRS have determined that if such a dividend is disregarded pursuant to §1.965-4(f),
then it is clear that it is irrelevant whether it would also be disregarded under §1.965-
4(b), applying the presumption in §1.965-4(b)(2)(iv), such that there would be no need
for a taxpayer to bear the burden of rebutting the presumption. If, however, the dividend
is not disregarded pursuant to §1.965-4(f), and the taxpayer takes the position that it is
also not disregarded under §1.965-4(b), because it can rebut a presumption that applies
under §1.965-4(b)(2)(iv), then it is appropriate that the taxpayer be required fo
document that rebuttal for the reasons discussed in Part V.B.1 of this Summary of

Comments and Explanation of Revisions. Accordingly, the comment is not adopted.

66

ADMIN_03279
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 67 of 678

C. Changes of accounting method and entity classification elections

A comment noted that a positive section 481 adjustment resulting from a change
of accounting method could increase the section 965(a) inclusion amount and the
amount of foreign income taxes deemed paid by a United States sharehoider and thus
be disregarded for purposes of determining the United States shareholder's section
965(a) inclusion amount, allowing some or ail of the adjustment to escape taxation
under section 965, even though the increase in foreign income taxes deemed paid was
minimal. The Treasury Department and the IRS have determined that this would be
inappropriate and modify the rule in proposed §1.965-4(c)(1) to apply only if there is a
reduction in a section 965(a) inclusion amount or an aggregate foreign cash position, or
an increase in section 960 deemed paid taxes other than by reason of an increase in a
section 965(a) inclusion amount. See §1.965-4(c)(1)(i).

Comments suggested that the rule in proposed §1.965-4(c)(1), which applies to
changes in methods of accounting, not apply to changes from impermissible methods of
accounting to permissible methods of accounting, and that the rule be conditioned on a
principal purpose of changing a section 965 element. However, a principal purpose-
based rule would be difficult to administer and unwarranted, given that changes after
November 2, 2017, relating to specified foreign corporations likely would be tax-
motivated. Moreover, the Treasury Department and the IRS have determined that
allowing changes from impermissible methods of accounting to permissible methods of
accounting to be taken into account will allow similarly situated taxpayers to take
different positions in a way that is detrimental to the government, as taxpayers will

choose to make currently those changes that result in reductions of tax due under

67

ADMIN_ 03280
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 68 of 678

section 965 while deferring such changes that would result in increases of tax due
under section 965 until later years. Accordingly, the comments are not adopted.

Another comment requested that the final regulations permit the taxable year of a
specified foreign corporation to be changed to a calendar year taxable year. Because
neither the proposed regulations nor the final reguiations affect the possibility of
changing the accounting period of a specified foreign corporation, the final regulations
do not adopt this comment. But see Rev. Proc. 2018-17, 2018-9 I.R.B. 384 (limiting
certain changes in accounting periods of a specified foreign corporation).

In addition, comments raised questions regarding the scope of the rule in
proposed §1.965-4(c)(2), which applies to any entity classification election under
§301.7701-3 that is filed on or after November 2, 2017, and whether it is appropriate for
that rule to be a per se rule that applies to all entity classification elections filed on or
after that date. A comment suggested that the rule would inappropriately apply to a
transaction that would have no impact on section 965 elements. Another comment
suggested that certain transactions effectuated by entity classification elections, such as
conversion of a United States shareholder from a domestic pass-through entity to a C
corporation, or vice versa, should be excepted from the application of the rule.
However, because an entity classification election is an election made specifically for
tax purposes that could be made retroactively in order to be effective before November
2, 2017, and because the rule would only disregard such an election if it had the effect
of changing a section 965 element, the final regulations do not change the rule from the

proposed regulations. But see §1.965-4(e)(3) (discussed in Part V.A of this Summary of

 

Comments and Explanation of Revisions).

68

ADMIN_03281
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 69 of 678

D. Application of specified payment rule

The proposed regulations provide that certain amounts paid or incurred between
related specified foreign corporations of a section 958(a) U.S. shareholder between
E&P measurement dates that would otherwise reduce the post-1986 earnings and
profits as of December 31, 2017, of the specified foreign corporation that paid or
incurred such amounts are disregarded for purposes of determining the post-1986
earnings and profits of both of the specified foreign corporations as of the E&P
measurement date on December 31, 2017. See proposed §1.965-4(f)(1). Comments
indicated that the requirement that the two specified foreign corporations have different
tentative measurement dates in order for specified payments to be disregarded resulted
in complexity and inappropriate results when there were multiple payments among
specified foreign corporations during the period, such as in a series of dividends up a
multi-level chain of specified foreign corporations. They also indicated that it was
unclear how the tentative measurement date was to be determined in the case of a
specified foreign corporation that was neither an E&P deficit foreign corporation nora
DFIC. Moreover, comments indicated that disregarding specified payments that were
deductible payments only for purposes of section 965, but not other purposes, could
create unintended foreign tax credit results, which results would not be remedied by the
changes to the ordering rule in §1.965-2(b) discussed in Part Ill_A of this Summary of
Commenis and Explanation of Revisions. One comment suggested that the specified
payment rule should be refined to have an anti-abuse function.

The Treasury Department and the IRS have determined that detailed rules to

address the fact patterns raised in the comments, such as rules to determine the extent

69

ADMIN_03282
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 70 of 678

of double-counting, to except ordinary course payments, or to add ordering rules to
determine whether a payment is a specified payment, would introduce more complexity
than warranted and would be difficult to administer. However, in response to the
comments, the final regulations eliminate the requirement that the specified foreign
corporations between which a payment is made have different tentative measurement
dates in order for the payment to be a specified payment disregarded under the rule and
provide that a section 958(a) U.S. shareholder may choose not to apply the rule in
§1.965-4(f}(1), provided that it and all related section 958(a) U.S. shareholders do so
with respect to all of their specified foreign corporations. Section 1.965-4(f}(1), (2), and
(3).
VI. Comments and Changes to Proposed §1.965-5 and §1.965-6 — Foreign Tax Credits
Proposed §1.965-5 and §1.965-6 provide rules with respect to foreign tax credits.
The proposed regulations include, in addition to the foreign tax credit-specific rules of
section 965, rules coordinating the provisions of section 965 with the foreign tax credit
provisions as in effect before their repeal or amendment by the Act. The comments and
modifications with respect to these rules are discussed in this Part VI.

A. Application and determination of the disallowance of the applicable percentage of
foreign income taxes .

1. Disallowance of the Applicable Percentage of Foreign Income Taxes Attributable to
Distributions of Previously Taxed Earnings and Profits

Under the proposed regulations, no deduction (including under section 164) or
credit under section 901 is allowed for the applicable percentage (as defined in
proposed §1.965-5(d)) of any foreign income taxes “paid or accrued” with respect to any

amount for which a section 965(c) deduction is allowed for a section 958(a) U_S.

vA)

ADMIN. 03283
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 71 of 678

shareholder inclusion year. Proposed §1 .965-5(b). This includes foreign income taxes
directly paid or accrued by a taxpayer attributable to a distribution of section 965(a)
previously taxed earnings and profits or section 965(b) previously taxed earnings and
profits. A similar rule applies to deny the applicable percentage of any foreign income
taxes “treated as paid or accrued” with respect to any amount for which a section 965(c)
deduction is allowed for a section 958(a) US. shareholder inclusion year. Proposed
§1.965-5(c). For these purposes, foreign income taxes “treated as paid or accrued”
include foreign income taxes deemed paid by the taxpayer under section 960 with
respect fo distributions of section 965(a) previously taxed earnings and profits or section
965(b) previously taxed earnings and profits.

Comments recommended that the proposed regulations be modified to allow a
credit for the applicable percentage of foreign income taxes directly paid or accrued
under section 901 or treated as paid or accrued under section 960 on a distribution of
section 965(a) previously taxed earnings and profits or section 965(b) previously taxed
earnings and profits. In general, these comments asserted that the disallowance of
taxes attributable to a distribution of previously taxed E&P discourages the distribution
| of the previously taxed E&P, which the comments assert is inconsistent with the
purpose of section 965. Comments also argued that the rule created administrative
complexity and asked for guidance on how to track previously taxed E&P for purposes
of applying this rule. Other comments acknowledged that providing a reduction for the
foreign tax credits attributable to a distribution of previously taxed E&P based on the

applicable percentage was appropriate.

71

ADMIN_03284
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 72 of 678

The final regulations do not adopt the recommended changes. As an initial
matter, guidance on tracking previously taxed E&P is outside the scope of this
rulemaking. In addition, the Treasury Department and the IRS have determined that the
rules under §1.965-5(b) are consistent with the statutory purpose of sections 960 and
965 and do not discourage the repatriation of previously taxed E&P. In any event, the
purpose of the foreign tax credit is not to encourage repatriation of E&P to the United
States but to relieve double taxation. To the extent the income is subject to a lower
effective rate of U.S. tax, itis consistent with the purpose of section 965(g) to reduce the
credits allowed as part of relieving double taxation on such income.

Moreover, the statutory language of section 965(g) contemplates that the
disallowance for the applicable percentage will apply to distributions of previously taxed
E&P. Section 965(g)(1) provides, “[n]o credit shall be allowed under section 901 for the
applicable percentage of any foreign income taxes paid or accrued (or treated as paid
or accrued). ...” In addition, section 965(g)(3) provides that no deduction is allowed for
any tax for which credit is not allowable under section 901 by reason of section
965(g)(1). A deduction is allowed only for taxes directly paid or accrued by the
taxpayer, not taxes deemed paid by the taxpayer. Because a U.S. taxpayer would
ordinarily be subject to foreign tax only on a distribution from a foreign corporation, not
on an income inclusion under U.S. tax law, “taxes paid or accrued” can only be
understood to refer to foreign income taxes directly paid or accrued under section 901
with respect to a distribution to the taxpayer of previously taxed E&P. Allowing a full
credit for all such foreign income taxes would render section 965(g)(3) meaningless.

Accordingly, in order to give effect to the language of section 965(g)(3), foreign taxes

v2

ADMIN 03285
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 73 of 678

paid or accrued on distributions of section 965(a) previously taxed earnings and profits
and section 965(b) previously taxed earnings and profits are subject to the credit
disallowance rules of section 965(g){1).

Furthermore, there is no policy reason to differentiate between foreign income
taxes attributable to a distribution of previously taxed E&P that are paid or accrued
directly by the United States shareholder and are creditable under section 901 and
those foreign income taxes that are paid or accrued by other CFCs as part of the
distribution of the earnings to the United States shareholder and are creditable under
section 960(a)(3). Thus, because section 965(g)(3) contemplates the disallowance of
foreign tax credits attributable to distributions of previously taxed E&P when the foreign
income taxes are directly paid or accrued by the United States shareholder, the final
regulations continue to provide that the foreign tax credit is disallowed with respect to
the applicable percentage of foreign income taxes deemed paid under section 960(a)(3)
with respect to a distribution of previously taxed E&P in the same manner as credits are
disallowed for foreign taxes deemed paid under section 960(a)(1) with respect to a
section 965(a) inclusion.

Additionally, some comments raised specific objections about the application of
these rules to foreign income taxes paid and deemed paid with respect to distributions
of section 965(b) previously taxed earnings and profits, asserting that the disallowance
is inappropriate because these earnings do not represent an amount for which a section
965(c) deduction is allowed. One comment also asserted that it was inappropriate to
disallow the applicable percentage of foreign income taxes paid and deemed paid with

respect to distributions of section 965(b) previously taxed earnings and profits because

73

ADMIN._03286
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 74 of 678

a distribution of section 965(b) previously taxed earnings and profits results in a dollar-
for-dollar reduction to basis (to the extent thereof), followed by gain recognition,
because there is no automatic basis increase in the amount of such earnings under
section 961. Additionally, the comment pointed out that the proposed regulations could
create inequities between taxpayers because the proposéd regulations could be read to
imply that a taxpayer that had no section 965(a) inclusion amount because of the
operation of section 965(b) had no applicable percentage, and thus no reduction in
creditable foreign income taxes paid or deemed paid on distributions of the section
965(b) previously taxed earnings and profits.

As discussed in Part VI.B.1 of this Summary of Comments and Explanation of
Revisions, the Treasury Department and the IRS have determined that section 965(b)
previously taxed earnings and profits are treated as included in income under section
951(a) for purposes of section 960, and thus are treated similarly to section 965(a)
previously taxed earnings and profits for purposes of applying section 965(g).
Additionally, with respect to the reduction in basis associated with a distribution of
section 965(b) previously taxed earnings and profits, the final regulations provide that a
section 958(a) U.S. shareholder may elect to make certain basis adjustments to
increase the basis of DFICs with section 965(b) previously taxed earnings and profits.
See §1.965-2(f)(2). Finally, comments concerning the applicable percentage for
distributions of section 965(b) previously taxed earnings and orofits are addressed in
Part VLA.4 of this Summary of Comments and Explanation of Revisions.

2. Compatibility of Applicable Percentage Credit Disallowance with U.S. Bilateral
Income Tax Treaties

A comment stated that proposed §1.965-5 is incompatible with the provisions of
74

ADMIN_03287
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 75 of 678

U.S. bilateral income tax treaties that provide for relief from double taxation. However,
the credit against U.S. income tax provided for in these treaties is generally allowed “[i]n
accordance with the provisions and subject to the limitations of the law of the United
States (as it may be amended from time to time without changing the general principle
hereof).” See, for example, paragraph 1 of Article 24 (Elimination of Double Taxation)
of the income tax convention between the United States and Canada, as amended by
the protocol signed June 14, 1983. This language provides that foreign tax credits
allowed under the treaty are subject to the terms of the U.S. statutory credit, including
“provisions such as Code sections 901{c), 904, 905, 907, 908, and 911,” but the
applicable limitations of U.S. law are not limited to the illustrative listed provisions. See,
for example, the U.S. Treasury Department Technical Explanation to the income tax
convention between the United States and Canada, concerning Article 24, as amended
by the protocol signed June 14, 1983.

The disallowance of the applicable percentage of foreign income taxes under
section 965(g)(1) and §1.965-5 is similar to the application of section 904 and other
provisions in the Code that limit the allowable foreign tax credit. The disallowance takes
into account the section 965(c) deduction and reflects the fact that, because of the
section 965(c) deduction, the income included under section 965 is subject to an
effective rate of U.S. tax that is significantly lower than the U.S. tax rates ordinarily
imposed on corporations or individuals. Absent this disallowance, foreign income tax
incurred with respect to the income included under section 965 could inappropriately be
used to offset U.S. tax on unrelated foreign source income, rather than to mitigate

double taxation incurred with respect to the taxable amount of the section 965(a)

75

ADMIN. 03288
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 76 of 678

inclusion. Accordingly, the application of section 965(g)(1) and §1.965-5 is consistent
with the provisions of U.S. bilateral income tax treaties that provide for relief from double
taxation.

3. Applicable Percentage with Respect to Foreign Income Taxes that are Not Net Basis
Taxes

The proposed regulations provide that no deduction or credit is allowed for the
applicable percentage of net basis taxes imposed on a United States citizen by the
citizen’s jurisdiction of residence upon receipt of a distribution of section 965(a)
previously taxed earnings and profits or section 965(b) previously taxed earnings and
profits. Proposed §1.965-5(b). A comment recommended that the final regulations
define “net basis taxes” and clarify that proposed §1.965-5(b) does not appiy to
creditable gross basis income taxes.

Section 965(g) and proposed §1.965-5(b) apply to all creditable foreign income
taxes. The reference to “net basis taxes” was included in the proposed regulations for
iliustrative purposes only, and the taxes listed in proposed §1.965-5(b) are not an
exhaustive list of the taxes subject to proposed §1.965-5(b). The final regulations clarify.
this accordingly. See §1.965-5(b).

4. Applicable Percentage with Respect to Distributions of Section 965(b) Previously
Taxed Earnings and Profits

The definition of applicable percentage in section 965(g) and proposed §1.965-
5(d) is computed based on a taxpayer's section 965(a) inclusion for a section 958(a)
U.S. shareholder inclusion year. Comments noted that it was not clear under the
proposed regulations how the applicable percentage with respect to section 965(b)

previously taxed earnings and profits should be determined when a DFIC has section

16

ADMIN_03289
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 77 of 678

965(b) previously taxed earnings and profits but the section 958(a) U.S. shareholder
does not have an aggregate section 965(a) inclusion amount, because its pro rata
shares of accumulated post-1986 deferred foreign income are entirely offset by its pro
rata shares of specified E&P deficits. The final regulations provide that if there is no
aggregate section 965(a) inclusion amount, the applicable percentage is 55.7 percent
(that is, the applicable percentage that would apply if the section 965(b) previously
taxed earnings and profits had been included in income and were an amount to which
section 965(c)(1)(B) applied). See §1.965-5(d)(2).

The final regulations also clarify how the applicable percentage applies with
respect to domestic pass-through owners and with respect to distributions of previously
taxed E&P. With respect to domestic pass-through owners, the final regulations provide
that the applicable percentage determined under §1.965-5(d){1) or (2) with respect to a
domestic pass-through entity applies with respect to taxes deemed paid by a domestic
pass-through owner even if the domestic pass-through entity does not have a section
965(a) inclusion amount. Section 1.965-5(d)(3). With respect to foreign income taxes
imposed on distributions of previously taxed E&P, the final regulations provide that the
applicable percentage that is applied is the applicable percentage with respect to the
section 958(a) U.S. shareholder and the section 958(a) U.S. inclusion year in which the
section 958(a) U.S. shareholder had the section 965(a) inclusion as a result of which
the section 965(a) previously taxed earnings and profits or the section 965(b) previously
taxed earnings and profits first arose. Section 1.965-5(d)(4).

5. Applicable Percentage with Respect to Tax on Gain from Sale of Stock |

v7?

ADMIN. 03290
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 78 of 678

The proposed regulations provide that the disallowance of foreign tax credits
under section 965(g)(1) applies with respect to the applicable percentage of foreign
income taxes attributable to distributions of section 965(a) previously taxed earnings
and profits and section 965(b) previously taxed earnings and profits. Proposed §1.965-
5(b). A comment requested guidance on whether the applicable percentage also
applies to foreign income taxes imposed on an amount of a shareholder's gain from the
sale of the specified foreign corporation's stock taken into account for foreign, but not
U.S., income tax purposes, equal to its tax basis increase under section 961(a) or
§1.965-2(f\(2) by reason of section 965. The Treasury Department and the IRS have
determined that under §1.904-6, foreign tax imposed on a disposition of stock is
associated with the gain (or other income) that is (or would be) recognized for U.S. tax
purposes upon a taxable disposition, without regard to whether the taxpayer's basis in
the stock (and, accordingly, the amount of gain recognized) is a different amount for
U.S. and foreign tax purposes. Because no portion of a foreign tax imposed on the sale
of a specified foreign corporation's stock is considered imposed with respect to its
previously taxed E&P, the final regulations do not expand the scope of the rule in the
proposed regulations.

B. Operation of section 960(a)(3)

4. Disallowance of Credits for Foreign Taxes Treated as Deemed Paid Under Section
960(a)(1) with respect to Section 965(b) Previously Taxed Earnings and Profits

The proposed regulations provide that no credit is allowed under section
960(a)(3) or any other section for foreign income taxes that would have been deemed
paid under section 960(a}(1) with respect to the section 965(a) earnings amount that is

reduced under proposed §1.965-1(b)(2) or proposed §1.965-8(b). Proposed §1.965-
78

ADMIN_03291
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 79 of 678

5(c)(1)(ii). The Treasury Department and the IRS have received comments asserting
that this rule should not be included in the final regulations. The final regulations
maintain the rule from the proposed regulations.

Comments stated that allowing a deemed paid credit under section 960(a)(3) Is
necessary to avoid double taxation; however, there is no double taxation associated
with section 965(b) previously taxed earnings and profits. The section 965(a) earnings
amount offset by an aggregate foreign E&P deficit is excluded from U.S. taxable income
and thereby effectively exempted from U.S. tax under section 965(b)(4)(A) and
proposed §1.965-1(b)(2) or proposed §1 .965-8(b). As a policy matter, this exclusion
eliminates the need for a foreign tax credit. The purpose of the foreign tax credit is to
mitigate double taxation by allowing foreign income taxes to reduce the U.S. tax that
would otherwise be imposed on foreign source income. Allowing foreign income taxes
imposed on income that is not subject to U.S. tax by reason of section 965(b) to be
credited against U.S. tax on unrelated income would confer a windfall double benefit for
taxpayers with section 965(b) previously taxed earnings and profits.

As a technical matter, section 965(b)(4)(A) treats section 965(a) earnings
amounts offset by an aggregate foreign E&P deficit as previously included in income
under section 951 (a) “for purposes of applying section 959.” Accordingly, section
965(b) previously taxed earnings and profits are treated as previously taxed E&P
resulting from a section 951(a) inclusion, despite never actually having been included in
U.S. taxable income. Under section 960(a)(1), a domestic corporate shareholder that
includes an amount in income under section 951(a) is deemed to have paid a ratable

portion of the foreign corporation’s foreign income taxes at the time of the income

19

ADMIN_03292
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 80 of 678

inclusion. Amounts treated as previously taxed E&P resulting from an income inclusion
under section 951(a) should similarly be treated as having resulted in foreign taxes
deemed paid under section 960(a)(1).

Section 960(a)(3) allows a credit for foreign income taxes paid by CFCs upona
subsequent distribution of the section 965(b) previously taxed earnings and profits
through a chain of CFCs te the domestic corporate shareholder, but does not allow a
credit for foreign income taxes that were previously deemed paid (or treated as deemed
paid) under section 960(a){1) when the amounis were included (or treated as included)
in income under section 951(a). Because foreign income taxes attributable to a section
965(a) earnings amount that were offset by an aggregate foreign E&P deficit were
treated as deemed paid under section 960(a)(1) when those earnings were treated as
included in income under section 951(a), those taxes are not available to be deemed
paid again under section $60(a)(3) upon a subsequent distribution of the section 965(b)
previously taxed earnings and profits. Consistent with that treatment and with section
960(a)(2), the regulations under section 902 remove from the foreign corporation's pool
of post-1986 foreign income taxes the foreign income taxes that are attributable to
earnings included in income under section 951(a) or otherwise removed from its post-
1986 undistributed earnings. See §1.902-1(a)(8){i).

Comments argue that the plain language of section 965(b)(4)(A) means that
section 965(a) earnings amounts offset by an aggregate foreign E&P deficit are treated
as income previously included under section 951(a) solely for purposes of applying
section 959, and not for purposes of applying section 960(a). However, the application

of section 959 is a precondition to the application of section 960(a)(3). The Treasury

80

ADMIN_ 03293
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 81 of 678

Department and the IRS have determined that section 960(a)(3) cannot be applied
independently of section 959 and that the Act did not change the relationship between
these sections. Indeed, the comments recognize the interaction between sections 959
and 960(a)(3) by recommending that a credit be allowed under section 960(a)(3) upon a
distribution of section 965(b) previously taxed earnings and profits, which requires
treating such amounts as previously taxed E&P for purposes of section 960(a)(3) as
well as for purposes of section 959. If the section 965(b) previously taxed earnings and
profits are treated as previously taxed E&P excluded from gross income on distribution
under section 959(a) in applying section 960(a){3), it necessarily follows that in applying
that same section those amounts are treated as having been included in income under
section 951(a) and resulted in foreign taxes deemed paid under section 960(a)(1) as
well.

Some comments raised the concern that U.S. companies would face a higher
U.S. tax burden by not being able to claim foreign tax credits under section 960(a)(3) for
foreign income tax imposed on E&P that is not subject to tax in the United States by
reason of section 965(b). The comments argued that this would reduce the competitive
advantage Congress sought to confer through the enactment of the foreign tax credit
regime and discourage repatriation of previously taxed E&P. However, the purpose of
the foreign tax credit regime is to relieve double taxation of foreign source income by
reducing U.S. tax on that income, not to guarantee that U.S. taxpayers will be able to
use all foreign income taxes paid to reduce their U.S. tax burden. See section 904.
The foreign tax credit regime was never intended to subsidize foreign income taxes that

are paid in excess of the U.S. tax burden on the foreign source income. Because these

81

ADMIN_03294
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 82 of 678

earnings are not subject to U.S. tax, any foreign tax credits related to these earings
would only be used to offset other unrelated foreign source income.

One comment explained that allowing a deemed paid credit under section
960(a)(3) with respect to section 965(b) previously taxed earnings and profits is
equivalent to allowing a deemed paid credit for foreign income tax paid in a year in
which losses recognized for U.S. (but not foreign) tax purposes reduced post-1986
undistributed earnings. Pre-Act law, however, associated foreign income taxes paid by
a foreign corporation in post-1986 years with its post-1986 undistributed earnings, but
did not treat earnings offset by losses as giving rise to previously taxed E&P.
Therefore, the statutory scheme allowed a credit for those taxes in connection with
dividends or inclusions of those earnings, and not in connection with distributions of
previously taxed E&P.

Relatedly, comments also suggested that the premise of section 965(b) is to treat
an E&P deficit foreign corporation and a DFIC as a single corporation to the extent that
a DFIC’s accumulated post-1986 deferred foreign income is offset by an aggregate
foreign E&P deficit. However, Congress did not adopt the single corporation approach,
as evidenced by the allocation of the aggregate foreign E&P deficit to the DFICs under
section 965(b). Section 965 as enacted requires a foreign corporation-by-foreign
corporation determination, which method extends to the computation of the foreign tax
credit. Congress did not change the computation of the deemed-paid credit to apply
other than on a foreign corporation-by-foreign corporation basis.

After consideration of the comments, the Treasury Department and the IRS

maintain the rule in the final regulations based upon both the technical analysis of the

82

ADMIN 03295
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 83 of 678

relevant sections of the Code and the underlying policy. As a result, no credit is allowed |
under section 960(a)(3) or any other provision of the Code for taxes attributable to
section 965(a) earnings amounts offset by an aggregate foreign E&P deficit that would
have been deemed paid under section 960(a)(1) had the amounts actually been
included in income under section 951(a).

2. Definition of Upper-Tier Foreign Corporation

The proposed regulations provide that the credit allowed under section 960(a)}{3)
is only with respect to foreign income taxes imposed on an upper-tier foreign
corporation on distributions of section 965(a) previously taxed earnings and profits or
section 965(b) previously taxed earnings and profits from a lower-tier foreign
corporation. Proposed §1.965-5(c)(1)(ii). A comment requested that the final
regulations clarify that references to “upper-tier foreign corporation” includes a
disregarded entity or partnership that is legally an owner of the specified foreign
corporation in question, and that references to distributions similarly refer to legal
distributions not to U.S. tax characterizations.

The final regulations do not broaden the definition of “upper-tier foreign
corporation” as requested by the comment. To the extent that there is a distribution of
previously taxed E&P from a foreign corporation to a disregarded entity or partnership
that is owned by a foreign corporation, the foreign corporate owner would be considered
an “upper-tier foreign corporation.” See, e.g., section 702(a). Therefore, a credit would
be allowed under section 960(a)(3), upon ultimate distribution of the previously taxed
E&P to an eligible United States shareholder, for creditable foreign income taxes

imposed on the disregarded entity or partnership that are considered paid by the foreign

83

ADMIN. 03296
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 84 of 678

corporate owner for U.S. tax purposes with respect to the distribution of previously
taxed E&P from the lower-tier foreign corporation. To the extent that there is a
distribution of previously taxed E&P from a foreign corporation to a disregarded entity or
partnership that is owned by a domestic corporation, the domestic corporate owner
should be entitled to a credit under section 901 for the creditable foreign income taxes
imposed on the disregarded entity or partnership that are considered paid by the
domestic corporation for U.S. tax purposes. Therefore, there is no need to broaden the
definition of “upper-tier foreign corporation” to include disregarded entities and
partnerships.

Similar comments requested that the finai regulations clarify that a tax imposed
on a disregarded payment from a disregarded entity to an upper-tier foreign corporation
that owns the disregarded entity is related to a distribution of previously taxed E&P.
Another comment stated that the limitation of the credit allowed under section 960(a){3)
to foreign income taxes imposed on an upper-tier foreign corporation impedes the
avoidance of double taxation with respect to foreign income taxes imposed on a lower-
tier CFC upon distribution of its previously taxed E&P to an upper-tier CFC or foreign
income taxes imposed on a first-tier CFC upon distribution of its previously taxed E&P
to its United States shareholder. The Treasury Department and the IRS do not address
these comments in the final regulations because the characterization of taxes incurred
with respect to disregarded payments for purposes of section 960(a)(3) is outside of the
scope of this rulemaking. |

Finally, clarification was requested on whether the requirement that the

previously taxed E&P be distributed by a lower-tier foreign corporation in order for taxes

84

ADMIN_03297
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 85 of 678

to be deemed paid with respect to the previously taxed E&P under section 960(a}{3)
applies to both section 965(a) previously taxed earnings and profits and section 965(b)
previously taxed earnings and profits, or just to the latter. The Treasury Department
and the IRS have determined that regulations are clear that the requirement applies to
both section 965(a) previously taxed earnings and profits and section 965(b) previously
taxed earnings and profits. See §1.965-5(c)(1)(ii).

C. Deemed paid credit computation

1. Treatment of Adjustment under Section 965(b)(4)(B)

The proposed regulations provide that, for purposes of section 902(c)(1), the
post-1986 undistributed earnings of an E&P deficit foreign corporation are increased
under section 965(b)(4)(B) and §1.965-2(d)(2){i)(A) as of the first day of the foreign
corporation’s first taxable year following the E&P deficit foreign corporation's last
taxable year that begins before January 1, 2018. Proposed §1.965-6(c)(3). Comments
recommended that the final regulations conform to the language of section 965(b)(4)(B)
to provide that these adjustments happen in the last taxable year that begins before
January 1, 2018.

Section 965(b)(4)(B) provides that, for purposes of the Code, a United States
shareholder's pro rata share of the E&P of any E&P deficit foreign corporation is
increased by the amount of the specified E&P deficit of such corporation taken into
account by the shareholder by reason of allocation of the deficit to a DFIC. Under |
section 902(c)(1), post-1986 undistributed earnings are based on the E&P of the foreign
corporation, computed in accordance with sections 964(a) and 986, without diminution

for dividends distributed during the taxable year. Pursuant to section 902(c)}{8),

85

ADMIN_ 03298
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 86 of 678

Treasury regulations modify the computation of E&P included in post-1986 undistributed
earnings as necessary to carry out the provisions of section 902. For example, under
§1 902-1(a)(9)(i), previously taxed earnings and profits arising in prior post-1986 taxable
years are not included in post-1986 undistributed earnings. Section 965(0) also
provides that the Treasury Department and IRS may issue regulations necessary to
prevent the avoidance of the purposes of section 965.

Given this background, the Treasury Depariment and the IRS have determined
that post-1986 undistributed earnings should not be increased during the last taxable
year of an E&P deficit foreign corporation beginning before January 1, 2018, as a result
of section 965(b)(4)(B). An immediate increase could allow shareholders to claim
deemed paid credits with respect to amounts earned after November 2, 2017, by E&P
deficit foreign corporations even though such earnings were not in excess of
accumulated deficits. That would result in a windfall to section 958(a) U.S.
shareholders of DFICs and E&P deficit foreign corporations because such shareholders
are not taxable on accumulated post-1986 deferred foreign income of a DFIC to the
extent of the DFIC’s allocable share of an aggregate foreign E&P deficit and, with
respect to the E&P deficit corporation, they would be entitled to deemed paid taxes that
they would not otherwise be eligible to claim because of the accumulated deficit, a
result inconsistent with general operation of section 902. See, e.g., §1.902-1(b)(4).
Additionally, the deemed paid taxes would not be subject to the disallowance for the
applicable percentage provided for in section 965(g), even though the foreign income

taxes were able to be deemed paid only as a result of the operation of section 965.

86.

ADMIN. 03299
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 87 of 678

Accordingly, the Treasury Department and the IRS do not amend this rule in the final
regulations. See §1.965-6(b)(3).
2. Deemed Paid Credits for E&P Deficit Foreign Corporations

The proposed regulations clarify that when the denominator of the section 902
fraction is zero or fess than zero, the section 902 fraction is zero, and no foreign taxes
are deemed paid. Proposed §1.965-6(c)(2). A comment requested that the foreign
taxes of an E&P deficit foreign corporation could be deemed paid with respect to a
section 965(a) inclusion, for example, by allocation of such taxes pro rata to DFICs.

The Treasury Department and the IRS do not adopt the suggestion to treat the
post-1986 foreign income taxes of an E&P deficit foreign corporation as taxes paid or
accrued by a DFIC because there is no basis in the statute for modifying the
computation of deemed paid credits in this manner. In addition, neither section 902 nor
960 nor the regulations issued under those sections provide for the allocation of taxes
from one foreign corporation to another as suggested by the comment.
3. Application of Section 902 as if Section 965(a) Inclusion Were a Dividend

The proposed regulations provide, in relevant part, that for purposes of
determining foreign taxes deemed paid under section 960(a)(1) with respect to a section
965(a) inclusion with respect to a DFIC, section 902 applies as if the section 965(a)
inclusion were a dividend paid by the DFIC. Proposed §1.965-6(b). Questions have
arisen as to the effect of treating a section 965(a) inclusion as a dividend for this
purpose. This language merely incorporates the language of section 960(a)(1) into the
regulations, as section 960(a)(1) also provides in relevant part that “section 902 shal! be

applied as if the amount so included were a dividend paid by such foreign corporation.”

87

ADMIN_03300
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 88 of 678

The language in proposed §1 _965-6(b) does not mean that any of the requirements of
sections 902 and 960 should be considered inapplicable for purposes of determining
deemed paid taxes with respect to section 965(a) inclusions.

Further, the language in proposed §1 -965-6(b) does not mean that section 965(a)
inclusions should be treated as dividends for purposes of the ordering rule under
§1.960-1(i)(2). The final reguiations clarify that the ordering rules of §1 960-1 (1)(2)
continue to apply, subject to the modification described in Part Il!.A of this Summary of
Comments and Explanation of Revisions. See §1 .965-2(b).

4. Section 902 Fraction

The proposed regulations provide that the term “section 902 fraction” means,
with respect to either a DFIC or an E&P deficit foreign corporation, the fraction that is (i)
the dividend paid by, or the inclusion under section 951(a)(1) (including a section 965(a)
inclusion) with respect to, the foreign corporation, as applicable, divided by (ii) the
foreign corporation’s post-1986 undistributed earnings. Proposed §1.965-6(c). A
question was raised as to whether dividends and inclusions under section 951(a)(1) are
combined for purposes of the section 902 fraction. Another comment concerned
whether the definition of “section 902 fraction” implied that the ordering rule in §1.960-
1(i)(2) was no longer effective.

The final reguiations continue fo include a defined term, “section 902 fraction,”
that is consistent with section 902(a), while tying it to the compuiation of deemed paid
taxes in section 902(a). See §1 965-6(b)(2) and (4). As noted in Part VI.C.3 of this
Summary of Comments and Explanation of Revisions, the final regulations also confirm

that the ordering rule in §1.960-1(i)(2), as modified by §1.965-2(b), applies in years in

88

ADMIN_ 03301
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 89 of 678

which a taxpayer may have a section 965(a) inclusion; accordingly, the section 902
fraction must be computed separately with respect to dividends and inclusions under
section 951(a)(1). As noted in Part 1.4.3 of this Summary of Comments and
Explanation of Revisions, the examples in §1.965-2(j)(1) and (4) illustrate the
determination of deemed paid taxes (including the computation of section 902 fractions)
under sections 902 and 960 in fact patterns involving section 965(a) inclusions.

5. Ownership Requirements for Deemed Paid Taxes

The proposed regulations provide that the rule treating members of a
consolidated group as a single corporation does not apply for purposes of computing
the foreign taxes deemed paid with respect to a section 965(a) inclusion, and that the
foreign taxes deemed paid must be computed on a separate member basis. See
proposed §1.965-8(e)(2). A comment requested that the final regulations treat all the
members of a consolidated group as a single taxpayer for all purposes of section 965,
such that members owning less than ten percent of a DFIC would be able to claim
deemed paid credits with respect to the DFIC.

Another comment requested relief in the case in which a domestic corporation
satisfied the ownership requirements under section 902 with respect to a DFIC when it
received a distribution from the DFIC, but did not satisfy the ownership requirements
under section 960 on the date of the section 965(a) inclusion.

The final regulations continue to follow the statute under section 960 regarding
the ownership requirements for eligibility for a foreign tax credit and, therefore, do not
adopt either of these comments. See §1.965-8(e)(2).

6. Hovering Deficits

89

ADMIN. 03302
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 90 of 678

In response to comments, the preamble to the proposed regulations stated that
the regulations would not provide a rule that, to the extent that a hovering deficit is
treated as reducing the post-1986 earnings and profits of a DFIC, related taxes would
be added to the DFIC’s post-1986 foreign income taxes in the inclusion year with
respect to the DFIC. After the issuance of the proposed regulations, the Treasury
Department and the IRS received additional comments requesting reconsideration of
this issue. Comments highlighted the following language in the legislative history to
section 965:

[T]he conferees expect the Secretary may issue guidance to provide that,

solely for purposes of calculating the amount of foreign income taxes

deemed paid by the U.S. shareholder with respect to an inclusion under

section 965, a hovering deficit may be absorbed by current year earnings

and profits and the foreign income taxes related to the hovering deficit

may be added to the specified foreign corporation’s post-1986 foreign

income taxes in that separate category on a pro rata basis in the year of
inclusion.

H.R. Rep. No. 115-466, af 619 (2017).

To effectuate the legislative history, the final regulations provide that to the extent
the hovering deficit would have been absorbed by E&P accrued during the taxable year
but for a section 965(a) inclusion, taxes that relate to the hovering deficit are taken into
account for purposes of determining post-1986 foreign income taxes. Therefore,
§1.965-6(d) provides that in the last taxable year that begins before January 1, 2018, of
a DFIC that is also a foreign surviving corporation, for purposes of determining the
related taxes that are included in post-1986 foreign income taxes, the post-transaction
earnings that can be offset by a hovering deficit include any current year earnings which
were included under section 965 by a section 958(a) U.S. shareholder, and the hovering

deficit offset is treated as occurring as of the last day of the DFIC’s inclusion year.

90

ADMIN_03303
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 91 of 678

VII. Comments and Changes to Proposed §1.965-7 — Elections and Payment Rules

Proposed §1.965-7 provides rules regarding the timing and manner of certain
elections that may be available to taxpayers under section 965, and payments to be
made pursuant to those elections. The comments and modifications with respect to
these rules are discussed in this Part VII.
A. Election statements

The proposed regulations provide that, in order to make elections with respect to
section 965, the person making the election must attach an election statement, signed
under penalties of perjury, to its return for the relevant taxable year. Proposed §§1.965-
2(f)(2)(ii)(B)(2), 1.965-7(b)(2)(iiil), 1.965-7(c)(2)(iii), 1.965-7(d)(3)\(ill), 1.965-7(e)(2) (iii),
and 1.965-7(f)(5)(iii). The proposed regulations do not address whether the election
statement attached to or included with the return must be signed or whether the person
making the election can attach an unsigned statement and retain the signed copy in its
records. The final regulations provide that the signature requirement is satisfied if the
unsigned copy is attached to a timely-filed return of the person making the election,
provided that the person retains the signed original in the manner specified in §1 6001-
1(e). See §§1.965-2(f}(2)(ii)(B)(2), 1.965-7(b)(2)(iii), 1.965-7(c)(2 Mii), 4.965-7(d)(3)(iii),
1.965-7(e)(2)(ilil), and 1.965-7(f)(5)(iii). In addition, comments requested clarification
regarding whether the election statement could be signed by a return preparer and who
must sign the statement in the case of a married filing jointly income tax return. The
final regulations do not specifically address who must sign a statement but indicate that -
general rules concerning who is authorized to sign tax returns apply. Id

B. Acceleration events and triagering events

91

ADMIN 03304
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 92 of 678

Section 965(h)(3) provides that an acceleration event occurs when there is an
addition to tax for failure to timely pay an installment required under section 965(h), a
liquidation or sale of substantially ail of the assets of the person who made the section
965(h) election (including in a title 11 or similar case), a cessation of business by the
person who made the section 965(h) election, or any similar circumstance. Proposed
§1.965-7(b)(3)(ii) clarifies what events are acceleration events and what is considered a
similar circumstance. Proposed §1.965-7(b)(3)(ii)(B) provides that a liquidation, sale,
exchange, or other disposition of substantially all of the assets of the person making the
election (including in a title 11 or similar case or, in the case of an individual, death) is
an acceleration event.

Similarly, section 965(i)(2) lists triggering events that end the payment deferral
for purposes of the section 965(i) election, including a liquidation or sale of substantially
all of the assets of the S corporation (including in a title 11 or similar case), a cessation
of business by the S corporation, the S corporation ceasing to exist, or any similar
circumstance. Proposed §1.965-7(c)(3)(ii) clarifies the similar circumstances treated as
triggering events. Specifically, proposed §1 965-7(c)(3\ii)(B) provides that a liquidation,
sale, exchange, or other disposition of substantially all of the assets of the S corporation
(including in a title 11 or similar case) is a triggering event.

In addition, section 965(m)(2)(B)(ii) provides that, with respect to a real estate
investment trust (“REIT”) that made a section 965(m) election, a liquidation or sale of
substantially all of the assets of the REIT (including in a title 11 or similar case), a
cessation of business by the REIT, or any similar circumstance will cause any amount

not yet included in gross income (due to the section 965(m) election) to be included in

92

ADMIN 03305
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 93 of 678

gross income as of the day before the date of the event. Proposed §1 .965-7(d)(5)
clarifies what a similar circumstance is by providing that a liquidation, sale, exchange, or
other disposition of substantially all of the assets of the RE!T will cause the acceleration
of the remaining inclusion.

1. Disposition or Exchange of Substantially All of the Assets

Comments questioned whether a disposition of substantially all of the assets
resulting from a downstream tax-free reorganization or an exchange described in
section 351 or 721 should constitute an acceleration event or triggering event,
particularly when the assets remain under the control of the taxpayer, and whether a
reorganization described in section 368(a)(1)(F) should be treated as an acceleration
event or triggering event. One comment, relating only to triggering events under section
965(i), proposed multiple alternatives, including removing the “exchange or other
disposition” language from proposed §1.965-7(c)(3)(ii)(B) and providing that any
nonrecognition transaction is not an exchange.

The Treasury Department and the IRS have determined that any disposition of
substantially all of the assets of the person making the section 965(h) election, the S
corporation, or the REIT, including in a tax-free reorganization or an exchange
described in section 351 or 721, poses a risk to the IRS's ability to collect the full
amount of the section 965(h) net tax liability, section 965(i) net tax liability, or totai net
tax liability under section 965, as the case may be. The Treasury Department and the
IRS have determined that it is essential for tax administration purposes for the IRS to be
apprised of these dispositions. Providing an exclusion to the general rule that an

exchange or other disposition of substantially all of the assets of the person making the

93

ADMIN. 03306
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 94 of 678

section 965(h) election, the S corporation with respect to which a section 965(i) election
is in effect, or the REIT with a section 965(m) election in effect for nonrecognition
transactions could hamper the IRS's ability to collect the outstanding tax liabilities and
could enable certain taxpayers to inappropriately dilute their interests in their assets or
change their businesses in a way that is inconsistent with the purposes behind the
elections and related triggering and acceleration events. The final regulations also do
not include a special exception for reorganizations under section 368(a)(1}(F) because
requiring a transfer agreement, if applicable, in those situations is necessary for tax
administration purposes.

A comment also requested clarification of the meaning of “substantially ail” for
- purposes of the acceleration event and triggering event rules. The phrase “substantially
all’ is used in various Code provisions and in regulations, and often is determined based
on all of the facts and circumstances. Consistent with this general approach, the
Treasury Department and the IRS decline to provide a bright-line definition of
“substantially all” in the final regulations.
2. Death of Transferor

Proposed §1.965-7(b)(3)(ii)(B) provides that for a person who made a section
965(h) election, the liquidation, sale, exchange, or other disposition of substantially all of
the assets of the person, including, for an individual, by reason of death, is an
acceleration event. Proposed §1.965-7(b)(3)(iii)(A)(1)(i) specifically excludes death of
an individual from the covered acceleration events that allow for a transfer agreement.
A comment requested that, because death is specifically mentioned as a triggering

event in section 965(i)(2){A)(iii) but not section 965(h}(3), death not be treated as an

94

ADMIN_03307
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 95 of 678

acceleration event for purposes of the section 965(h) election. !n addition, the comment
requested that, if death is treated as an acceleration event for purposes of the section
965(h) election, it be treated as a covered acceleration event (as described in proposed
§1.965-7(b)(3)(iii)(A)(1)) and thus be eligible for a transfer agreement. Under section
965(h)(3), an acceleration event includes a liquidation or sale of substantially all of the
assets of the taxpayer or any similar circumstance, and proposed §1.965-7 (b)(3)(i)(B)
provides that an exchange or other disposition of substantially all of the assets of the
taxpayer (outside of the context of the death of an individual) is an acceleration event.
The death of an individual taxpayer is similar to any transfer or other disposition of
substantially all of the assets of a taxpayer, and, accordingly, is a similar circumstance
that should be an acceleration event. The Treasury Department and the IRS have
determined that there are administrative difficulties with transferring liabilities and
executing transfer agreements in the event of death. Moreover, in many cases, there
would be multiple beneficiaries in the case of death, and multiple transferees are not
permitted for purposes of section 965(h). For those reasons, and because the section
964(i) rules more clearly contemplate allowing transfers on death (and allowing
transfers to multiple transferees or beneficiaries), the Treasury Department and the IRS
have determined that it is appropriate not to treat the death of an individual shareholder
as a covered acceleration event for purposes of section 965(h), and the comment is not
adopted.

C. Transfer agreements

1. Inclusion of Form 965-A or 965-B

The proposed regulations provide that transfer agreements for purposes of

95

ADMIN_03308
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 96 of 678

section 965(h) and section 965(i) are required to include the eligible section 965(h)
transferor’s or eligible section 965(i) transferor’s most recent Form 965-A or 965-B, as
applicable, among other information. Proposed §1.965-7(b)(3)(i)(B)(4)(y) and
(c)(3)(iv)(B)(4)(v).. In some cases, no Form 965-A or 965-B will have been required to
be filed before the transfer agreement. Accordingly, the final regulations clarify that the
Form 965-A or 965-B is only required to be filed with a transfer agreement if the eligible
section 965(h) transferor or eligible section 965(i) transferor was required to file the
form. Section 1.965-7(b)(3){iii)(B)(4)(v) and (c)(3)(iv)(BY4)(y)-
2. Due Date for Transfer Agreemenis

Proposed §1.965-7(b)(3)(iii)(B)(2)(ii) and §1 -965-7(c)(3)(iv)(B)(2)(ii) provide that,
if an acceleration event or a triggering event occurs before September 10, 2018, a
transfer agreement must be filed by October 9, 2018, in order to be considered timely
filed. In addition, proposed §1.965-7(b)(3){ili)(B)(2)()) and §1.965-7(c)(3)(iv)(B)(2){i)
provide that, if an acceleration event or a triggering event occurs on or after September
10, 2018, a transfer agreement must be filed within thirty days of the acceleration or
triggering event in order to be considered timely filed. Proposed §1 .965-
7(b)(3\iii}(B)(2)()) and §1 _965-7(c)(3)(iv)(B)(2){i) provide that transfer agreements must
be filed in accordance with the rules provided in publications, forms, instructions, or
other guidance. Because additional guidance, including where to file the agreements,
was not issued before certain transfer agreements would have been due, the transition
rules in §1.965-7(b)(3)(ili)(B)(2)(ii) and §1.965-7(c)(3)(iv)(B)(2)(ii) have been updated to
provide that if a triggering event or acceleration event occurs on or before [INSERT

DATE OF PUBLICATION IN THE FEDERAL REGISTER], the transfer agreement must

96

ADMIN_03309
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 97 of 678

be filed by [INSERT DATE 30 DAYS AFTER PUBLICATION IN THE FEDERAL
REGISTER], in order to be considered timely filed. See also §1.965-7(c)(3)(v)(D)(2)(ii)
(similarly extending the deadline for filing agreements to make a section 965(h) election
after a triggering event).
3. Multiple Transferees

With respect to a section 965(h) acceleration event, proposed §1.965-
7(b)(3)(iii)(B)(1) defines an eligible section 965(h) transferee as a “single United States
person that is not a domestic pass-through entity” that meets additional requirements.
With respect to a section 965(i) triggering event, proposed §1.965-7(c)(3)(iv)(B)(1)
defines an eligible section 965(i) transferee as a “single United States person that Is not
a domestic pass-through entity.” A comment requested that multiple transferees be
allowed to be eligible transferees for purposes of both section 965(h) and section 965(i).
Section 965(h) and proposed §1.965-7(b) do not allow for a partial transfer of the
section 965(h) net tax liability. Allowing multiple transferees would be similar to allowing
for partial transfers. Furthermore, the existence of multiple transferees poses significant
administrative challenges for the IRS. Accordingly, the Treasury Department and the
IRS do not adopt the recommendation. However, section 965(i)(2)(B) specifically
contemplates partial transfers of the section 965(i) net tax liability. As a result, the final
regulations clarify in §1.965-7(c)(3)(iv)(B)(1) that if a transfer (including as a result of the
death of an eligible section 965(i) transferor) consists of multiple partial transfers (as
described in §1.965-7(c)(3)(iii)), then the eligible section 965(i) transferor can enter into

multiple transfer agreements, one for each partial transfer, with different eligible section

965(i) transferees.

97

ADMIN_ 03310
Case 1:19-cv-00247-APM Document 38-12. Filed 04/02/20 Page 98 of 678

4. Consolidated Groups

Proposed §1.965-7(b)(3)(ii)(F) provides that an acceleration event includes, in
the case of a consolidated group, the consolidated group ceasing to exist. Proposed
§1.965-7(b)(3){iii)(A)(4)(iv) provides that, for purposes of the eligible section 965(h)
transferee exception (as defined in proposed §1.965-7(b)(3){iii)), a covered acceleration
event includes, with respect to an acceleration event under proposed §1.969-
7(b)(3)(ii)(F), an event resulting from the acquisition of a consolidated group within the
meaning of §1.1502-13(j)(6) if the acquired consolidated group members join a different
consolidated group as of the day following the acquisition. The proposed regulations do
not provide for covered acceleration events related to other fact patterns in which a
consolidated group ceases to exist. Comments requested that there be an additional
covered acceleration event to account for a situation in which the consolidated group
ceases to exist by reason of one or more members of the consolidated group
transferring all of their assets to other members, with only one member remaining (for
example, a consolidated group consisting only of a parent and a subsidiary ceasing to
exist by reason of the subsidiary liquidating into the parent). The Treasury Department
and the IRS have determined that it is appropriate to permit the remaining member to
enter into a transfer agreement in these circumstances. Accordingly, §1.965-
7(b){(3)(ii)(A)(1)(v) includes this scenario as a covered acceleration event. In addition,
§1.965-7 (b}(3)(iii)(B)(1)(v) provides that, with respect to the acceleration event in
§1.965-7(b)(3)(ili)(A)(1)(v), the remaining member of the consolidated group to which ail
of the other members’ assets are transferred is an eligible section 965(h) transferee

(provided that it meets the remaining requirements of §1.965-7(b)(3)Gii)(B)(1)).

98

ADMIN_03311
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 99 of 678

Another comment requested that there be an additional covered acceleration
event to account for a situation in which a consolidated group is wholly owned by a
corporation that is not an includible corporation (within the meaning of section 1504(b))
when a section 965(h) election was made but subsequently becomes an includible
corporation even though the situation does not involve the acquisition of stock of the
common parent. For example, this situation could arise when the corporation that owns
the consolidated group is an S corporation and subsequently revokes its S corporation
election. The Treasury Department and the IRS have determined that it is appropriate
to permit transfer agreements in these circumstances. Accordingly, §1.965-
7(b)(3)(iii)(A)(1)(vi) provides that a covered acceleration event occurs when the group
ceases to exist as a result of the termination of the subchapter S election pursuant to
section 1362(d) of a shareholder of the common parent of the consolidated group and,
for the shareholder's taxable year immediately following the termination, the
shareholder joins in the filing a consolidated return as of a consolidated group that
includes all of the former members of the former consolidated group. In addition,
§1.965-7(b)(3)(iii)(B)(1)(vi) provides that, with respect to the acceleration event in
§1.965-7(b)(3)(iii)(A)(4)(vi), the agent (within the meaning of §1.1502-77) of the new
consolidated group that includes the shareholder whose subchapter S election was
terminated and all of the former members of the former consolidated group is an eligible
section 965(h) transferee (provided that it meets the remaining requirements of §1.965-
7(b)(3)iii)(B)(1)).

5. Joint and Several Liability

99

ADMIN_03312
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 100 of 678

Proposed §1.965-7(b)(3)(iii)(D)(2) provides that an eligible section 965(h)
transferor remains jointly and severally liable for any unpaid installments assumed by
the eligible section 965(h) transferee, as well as any penalties, additions to tax, or other
additional amounts attributable to the section 965(h) net tax liability that was transferred.
A representation to this effect is required in the transfer agreement if the section 965(h)
transferor remains in existence after the transfer. Proposed §1.965-
7(b)(3)(iii)(B)(4) (viii). A comment questioned whether the joint and several liability
requirement was necessary, given that the eligible section 965(h) transferee has agreed
to assume the liability and has the assets from which the liability would be satisfied, and
whether there should be differing treatment between eligible section 965(h) transferors
that liquidate immediately after the transfer and those that do not. The comment also
noted that in many cases, the section 965(h) net tax liability would be taken into account
in the purchase price of a sale of substantially ail of the assets of the eligible section
965(h) transferor. The final regulations do not adopt this comment. Requiring the
eligible section 965(h) transferor to be jointly and severally liability for the unpaid section
965(h) net tax liability, as well as any penalties, additions to tax, or other additional
amounts attributable to the section 965(h) net tax liability, protects the IRS’s ability to
collect the full amount of the section 965(h) net tax liability and helps guard against
abusive transactions. [In addition, as the comment noted, taxpayers are able to account
for the joint and several liability in their transactions.

6. Death of an S Corporation Shareholder
Under section 965(i)(2)(A)(iii} and (i)(2)(C) and proposed §1.965-7(c)(3)(ii)(C)

and (c)(3)(iv)(A)(1), the death of an S corporation shareholder who made a section

100

ADMIN. 03313
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 101 of 678

965(i) election is a triggering event, and the deferred liability can be transferred if a
transfer agreement is entered into with an eligible section 965(i) transferee (as defined
in proposed §1.965-7(c)(3)(iv)(B}1)). Proposed §1 .965-7(c)(3)(iv)(B)(2)() requires that
any transfer agreement with respect to a section 965(i) election be filed within 30 days
of the date that the transfer occurred. The Treasury Department and the IRS have
determined that when the triggering event is the death of the eligible section 965(i)
transferor, filing a transfer agreement within 30 days may be impractical. Accordingly,
the final regulations provide, in §1 .965-7(c)(3)(iv)(B)(2)(iii), that in the case of the death
of an eligible section 965(i) transferor, the transfer agreement is required to be filed by
the later of the unextended due date for the eligible section 965(i) transferor’s final
income tax return and [INSERT DATE 30 DAYS AFTER PUBLICATION IN THE
FEDERAL REGISTER).

in addition, the final regulations clarify in §1 .965-7(c)(3)(iv)(B)(5) what transfer
agreements are required following the death of an eligible section 965(i) transferor. !n
order to make the transfer agreements more administrable for both taxpayers and the
IRS, the final regulations provide that, except in the case of transfers to trusts, in the
event of the death of an eligible section 965(i) transferor, if the beneficiary or
beneficiaries are known and determined as of the due date for the transfer agreement
(that is, generally, the unextended due date for the eligible section 965(i) transferor’s
final income tax return), then the transfer will be treated as a transfer directly between
the eligible section 965(i) transferor and the eligible section 965(i) transferee beneficiary
or beneficiaries, and only one transfer agreement for each eligible section 965(i)

transferee is required. If, however, the beneficiary or beneficiaries are not known and

101

ADMIN_03314
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 102 of 678

determined by the due date for the transfer agreement, then the transfer will be treated
as two transfers: first, the transfer on death between the eligible section 965() transferor
and his or her estate, and, second, a transfer (not on death) between the estate and the
eligible section 965(i) transferee beneficiary or beneficiaries, and separate transfer
agreements are required for each transfer. The general rule concerning transfers to
trusts will continue to apply as discussed in Part VII.E.1 of this Summary of Comments
and Explanation of Revisions.
7. Terms of Transfer Agreements
a. Transfer agreements after acceleration events

The proposed regulations provide specific information and representations that a
transfer agreement must contain, including a statement that the transferee agrees to
assume the transferor’s liability for any unpaid installment payments. The final
regulations include modifications to certain requirements for the terms of a transfer
agreement. First, the final regulations clarify that an eligible section 965(h) transferee
must consent to an assessment with respect to the liability that it assumes. Specifically,
when an eligible section 965(h) transferor and an eligible section 965(h) transferee
enter into a transfer agreement, the amount of the section 965(h) net fax liability will
already be assessed against the transferor. For the transfer agreements to be
administrable, the final regulations add the requirement that an eligible section 965(h)
transferee waive the right to a notice of liability and consent to the immediate
assessment of the portion of the eligible section 965(h) transferor’s section 965(h) net
tax liability remaining unpaid as a term of the transfer agreement. Section 1.965-

7(b)(3){1iI)(B)A) (9.

102

ADMIN 03315
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 103 of 678

Second, the final regulations retain the proposed regulations’ requirement that an
eligible section 965(h) transferee represent that it is able to make the remaining
payments with respect to the section 965(h) net tax liability being assumed. Because
the transfer of substantially all of the assets of the eligible section 965(h) transferor
presents a risk to the IRS's ability to collect the outstanding section 965(h) net tax
liability, the final reguiations require a transfer agreement to include a statement as to
whether the leverage ratio of the eligible section 965(h) transferee exceeds three to
one, subject to modification by future guidance. See §1.965-7(b)(3)(iii)(B)(4)() and
(b)(3)(ii}(B)(6).

A taxpayer with a leverage ratio in excess of three to one may be an eligible
section 965(h) transferee and may file a valid transfer agreement, provided the
requirements of §1.965-7(b)(3)(iii)(B) are met. The IRS may, however, use the
information provided regarding an eligible section 965(h) transferee’s leverage ratio in
connection with a subsequent evaluation of the accuracy of an eligible section 965(h)
transferee’s representation that it has the ability to pay the outstanding section 965(h)
net tax liability. The ability of an eligible section 965(h) transferee to pay the
outstanding section 965(h) net tax liability depends on all of the relevant facts and
circumstances, including its leverage ratio and also including the eligible section 965(h)
transferee's revenue, the value of its assets, its access to capital, the volatility of its
business, the size of the section 965(h) net tax liability assumed, and other factors. The
IRS may request further information when evaluating a transfer agreement in order to
assess these aspects of the transferee. Section 1.965-7(b)(3)(iii}(C)(1) and

(c)(3)(iv)(C){1).

103

ADMIN. 03316
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 104 of 678

if the Commissioner determines that this representation (or any of the other
information contained in the transfer agreement) is incorrect, then the transfer
agreement may be rejected as of the date of the acceleration event or the
Commissioner may determine that an acceleration event has occurred with respect to
the eligible section 965(h) transferee as of the date of the determination. See §1.965-
7(b)(3)(ili)(C)(2).

Third, §1.965-7(b)(3)(ii)(B)(4)(xi) clarifies, consistent with the requirement in
proposed §1.965-7(b)(3)(iii)(B)(2){i) that a transfer agreement be filed consistent with
other guidance, that additional terms for transfer agreements may be prescribed
pursuant to publications, forms, instructions, or other guidance.

b. Transfer agreements and consent agreemenis after triggering events

The final regulations also include changes to the terms of the transfer
agreements to be entered into by eligible section 965(i) transferees and the consent
agreements to be entered into by certain shareholders after certain triggering events
consistent with the changes to the terms of the transfer agreements to be entered into in
connection with acceleration events discussed in Part VI.C.7.a of this Summary of
Comments and Explanation of Revisions. The final regulations require a transfer
agreement or consent agreement to include a statement as to whether the leverage
ratio of the eligible section 964(i) transferee or the taxpayer making the section 965(h)
election after a triggering events exceeds three to one. See §1.965-7(c)(3)(iv)(B)(4){ix),
(c}(3)(iv)(B)(6), (c)(3)(v)(D4)(v), and (c)(3)(v)(D)(6). The final regulations aiso clarify

that additional terms for transfer agreements and consent agreements in connection

104

ADMIN_03317
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 105 of 678

with triggering events may be prescribed pursuant to publications, forms, instructions, or
other guidance. Section 1.965-7(c)(3){iv)(B)(4)(x) and (c)(3)(v)(D)(4) (vi).
D. Section 965(h) elections
1. Deficiencies.or Additional Liabilities

Section 965(h)(4) provides that if a deficiency is assessed with respect to a
person's section 965(h) net tax liability, other than in cases of negligence, intentional
disregard of rules and regulations, or fraud with intent to evade tax, the amount of the
deficiency will be prorated among the installments, and for any installment the due date
of which has already passed, the part of the deficiency prorated to that installment will
be due on notice and demand. Proposed §1.965-7(b)(1)(ii) extends this rule to apply in
the case of a person that increases the amount of its section 965(h) net tax liability
when it files a return after payment of the first installment or files an amended return.
Requiring notice and demand before payment of the additional amount when it is not
due to a deficiency that has been assessed is administratively difficult and inconsistent
with the rule provided in proposed §1.965-7(b)(1)(iI(C), applicable in the case of
negligence, intentional disregard of rules and regulations, or fraud with intent to evade
tax. Therefore, the final requlations have been modified to provide that in the case of an
additional liability reported on a return or amended return, any amount that is prorated
to an installment, the due date of which has already passed, will be due with the return
reporting the additional amount. Section 1.965-7(b)(1)(ii)(B). The rule with respect to
deficiencies remains the same, and payment for a deficiency prorated to an installment,
the due date of which has already passed, is due on notice and demand. Id

2. Elections in Multiple Years

105

ADMIN_03318
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 106 of 678

A comment requested clarification regarding whether a person who has section
965(h) net tax liabilities in multiple taxable years due to ownership of DF!Cs with
different inclusion years can make the section 965(h) election for each year individually.
Because the section 965(h) election is made with respect to the section 965(h) net tax
liability for a taxable year and is made with the person's tax return, it must be made
separately for each year that the person has a section 965(h) net tax liability. The
Treasury Department and the IRS have determined that no additional clarification is
necessary. Section 1.965-7(b)(2) and (g)(4).

E. Section 965(i) elections
1. Trusts and Estates

Comments requested clarification of the application of the rules regarding
elections in the case of trusts and estates. These comments can largely be divided into
two categories: (a) requests for guidance concerning which persons are treated as S
corporation shareholders for purposes of the section 965(i) election and entering into
transfer agreements after a triggering event, and (b) requests for guidance concerming
what events constitute triggering events.

a. Persons eligible to make section 965(i) elections and eligible section 965(1)
transferees

The comments requested that the final regulations clarify the definition of “pass-
through entity” in proposed §1.965-1(f)(28) to provide more certainty on the status of
grantor trusts and qualified subchapter S trusts ((QSSTs’”). Comments further noted
that it may be unclear whether grantor trust owners and beneficiaries of QSSTs are
eligible to make a section 965(i) election and enter into transfer agreements as eligible

section 965(i) transferees because it is not clear whether such persons are treated as
106

ADMIN. 03319
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 107 of 678 |

shareholders of an S corporation for purposes of section 965. They also requested that
the final regulations provide that a person with a section 965(i) net tax liability be
permitted to make a section 965(i) election and that a person that would be subject to
tax on a section 965(i) net tax liability be permitted to enter into a transfer agreement
after a triggering event. Similarly, they requested that when an S corporation is owned
by a domestic pass-through entity, the domestic pass-through owners be able to make
the section 965(i) election. The comments also requested guidance on who is an
eligible section 965(i) transferee when there is a death and a grantor trust becomes a
non-grantor trust, given that an eligible section 965(i) transferee does not include a
pass-through entity, as defined in proposed §1.965-1(f)(28).

The Treasury Department and the IRS have determined that the proposed
regulations are clear that both grantor trusts and QSSTs constitute pass-through entities
for purposes of proposed §1.965-1(f}(28). The entire portion of the income attributable
to the S corporation stock is taxed to the beneficiary of a QSST. See §1.1361-1()(1) (i).
The same is true for grantor trusts. See section 671 and §1 .1361-1(h)(1)).. The
Treasury Department and the IRS have determined that, because the beneficiary of a
QSST or the grantor (or beneficiary) of a grantor trust is treated as an S corporation
shareholder for subchapter S purposes, it is appropriate that the beneficiary or grantor
makes the section 965(i) election and signs a transfer agreement as the eligible section
965(i) transferee. While the beneficiaries of an electing small business trust (“ESBT”)
are treated as S corporation shareholders for section 1361 purposes, they are not
treated as such for purposes of consenting to an S corporation election or taking into

account shares of an S corporation's items of income, loss, or deduction. See

107

ADMIN. 03320
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 108 of 678

§§1.1361-1(h)(3) and 1.1362-6(b)(2). Thus, the trustee of the S corporation portion of
an ESBT should make a section 965(i) election and be the eligible section 965(i)
transferee.

in the case of death, in which a grantor trust becomes a non-grantor trust, who
can enter the transfer agreement should depend on whether, for exampie, an election is
made to treat the trust as a QSST or an ESBT, whether the trust is treated as a
testamentary trust, or whether a section 645 election is made to treat the trust as part of
the estate. Generally, the QSST beneficiary, the trustee of an ESBT, or the executor of
an estate should be permitted to enter into the transfer agreement. Accordingly, in
response to these comments, the rules in §1 .965-7(c)(1) and (c){3){iv}(B)(1) are revised
to clarify that persons required to consent with respect to a trust or estate for purposes
of section 1362 are eligible to make a section 965(i) election and be an eligible section
965(i) transferee.

The comments also requested clarification concerning whether an ESBT or
QSST that is treated as bifurcated under trust rules is also treated as bifurcated for
purposes of section 965, including elections, acceleration events, and triggering events.
The comments noted that certain trusts, in particular ESBTs, are divided into different
portions when they hold stock of an S corporation. See §1.641(c)-1(a). Accordingly,
separate section 965(h) elections and section 965(i) elections must be made. The final
regulations do not, however, address the application of the trust bifurcation rules, which
are outside of the scope of this rulemaking.

b. Triggering events

108

ADMIN_03321
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 109 of 678

Comments requested that certain transactions that occur frequently with respect
to S corporation trusts not be treated as triggering events and that guidance be provided
concerning how to enter into a transfer agreement if such a transaction is a triggering
event. For example, family settlement agreements, disclaimers, and certain decanting
transactions result in a legal transfer but are not considered a transfer for either U.S.
federal transfer tax or income tax purposes. The comments also noted that certain trust
transactions may result in a change in taxpayer for U.S. federal income tax reporting
purposes although no legal transfer occurred. These transactions may include a
conversion of a grantor trust to a non-grantor trust, a trust making a QSST or ESBT
election, a merger of two or more trusts, or a severance of trusts into separate shares.
A comment also recommended that a material modification of a trust, such as through
an amendment, decanting, or judicial reformation, or a material modification in a trust's
beneficiaries, not constitute a triggering event where there is no change in ownership for
U.S. federal income tax purposes. |

In response to the comments, the final regulations clarify that a transfer of S
corporation stock can only be a triggering event if it is a transfer that results in a change
in ownership for U.S. federal income tax purposes. Thus, for example, a transfer of S
corporation stock between a person and a grantor trust of which the person is an owner,
which is disregarded for U.S. federal income tax purposes, is not a transfer that can
constitute a triggering event because it does not result in an ownership change for U.S.
federal income tax purposes. Cf. Rev. Rul. 85-13, 1985-1 C.B. 184 (providing that no
sale occurred upon the transfer of trust assets from a grantor trust to the grantor).

Specific guidance concerning what transactions are treated as transfers that result in a

109

ADMIN_03322
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 110 of 678

change in ownership for U.S. federal income tax purposes is outside the scope of these
regulations.

Comments also requested guidance on whether a trust’s conversion from grantor
status to non-grantor status due to the death of a grantor, regardless of whether the
trust is treated as part of the decedent's estate under section 645, is a triggering event.
Section 965(i)(2)(iii) and §1.965-7(c)(3)(ii)(C) are clear that a transfer includes a transfer
by reason of death, so a trust's conversion to non-grantor status due to a death is a
triggering event. Accordingly, no further guidance is warranted.

2. Section 962 Elections

A comment requested guidance concerning the interaction of a section 962
election and a section 965(i) election. The Treasury Department and the IRS have
determined that it is clear that an eligible taxpayer may make a section 962 election that
applies with respect fo a section 965(a) inclusion that results in a section 965(i) net tax
liability that the taxpayer defers payment of pursuant to a section 965(i) election,
because there are no limitations in the section 962 regulations or the section 965
regulations that would preclude the elections. Accordingly, no change is made to the
final regulations in this regard.

The comment also requested guidance concerning whether making both the
section 962 election and the section 965(i) election would result in the treatment of
distributions from a DFIC owned by the S corporation to which the section 965(i)
election relates occurring before a triggering event as dividends not excluded from
gross income. The Treasury Department and the IRS have determined that it is clear

that amounts attributable to a section 965(a) inclusion with respect to which a section

110

ADMIN. 03323
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 111 of 678

962 election applies that would otherwise be excluded from gross income under section
959 are prevented from being excluded before a triggering event due to the application
of section 962(d), because no tax will have been paid with respect to the section 965(a)
inclusion. See Part !II.D.6 of this Summary of Comments and Explanation of Revisions
for a discussion of the application of section 962(d) to section 965(h) elections, the
concepts of which apply equally for section 965(i) elections. However, as discussed in
Part IlI.D.6 of this Summary of Comments and Explanation of Revisions with regard to
the basis adjustments to be made in the similar case of a domestic pass-through owner
that has made a section 962 election applicable to its distributive share of a domestic
pass-through entity's section 965(a) inclusion amount, the issue raised by the comment
is a longstanding issue of general applicability within subpart F that is outside of the
scope of regulations concerning section 965. Accordingly, the Treasury Department
-and the IRS decline to adopt the comment.
F. Section 965(m) elections

Section 965(m) allows a real estate investment trust (REIT) to make an election
to include its section 965(a) inclusions (and correspondingly deduct its section 965(c)
deductions). over an eight-year period, rather than all in one taxable year. The schedule
for inclusions over the eight-year period is similar to the schedule for payments for the
section 965(h) election. See sections 965(h)(1) and 965(m)(1)(B). A comment
requested that REITs making section 965(m) elections be treated the same as
taxpayers making section 965(h) elections and be allowed to make adjustments to
previously taxed E&P and basis under sections 959 and 961 as if the REIT had included

the full section 965(a) inclusion (and deducted the full section 965(c) deduction) in the

111

ADMIN_03324
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 112 of 678

taxable year or years in which its DFICs had subpart F income as a result of section
965(a). Notwithstanding the similarities in the eight-year schedules for section 965(h)
elections and section 965(m) elections, the statute is clear that the section 965(h)
election defers payments while the section 965(m) election defers inclusions (and
deductions). Thus, allowing REITs making section 965(m) elections to make
adjustments under sections 959 and 961 as if they had not made the section 965(m)
election would be inconsistent with the statute; therefore, the final regulations do not
adopt the comment.

Another comment requested that if adjustments under sections 959 and 961
were not permitted until the corresponding amounts were included in income, the final
regulations provide guidance concerning the consequences if the REIT disposed of
DFIC stock before all section 965(a) inclusions with respect to the stock had been
included in income, and thus before all corresponding adjustments under sections 959
and 961 had been made. The comment recommended that the section 959 and 961
" adjustments be treated as made immediately before the disposition. For the reasons
discussed in the preceding paragraph, the Treasury Department and the IRS have
determined that such treatment would not be appropriate and do not adopt the
comment.

G. Section 965(n) elections

Proposed §1.965-7(e) provides that if a taxpayer makes a section 965(n) election
for a taxable year, certain section 965-related amounts are not taken into account in
determining the taxpayer's net operating loss under section 172 for the year or in

determining the taxpayer's taxable income for such taxable year (computed without

112

ADMIN 03325
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 113 of 678

regard to the deduction allowable under section 172) that may be reduced by net
operating loss carryovers or carrybacks to such taxable year under section 172. A
comment requested clarification that the section 965(n) election applies for purposes of
the altemative minimum tax (“AMT”) and section 1411. The Treasury Department and
the IRS have determined that because the section 965(n) election affects the net
operating loss deduction and taxable income, which are starting points for determining
alternative minimum tax net operating loss deduction and alternative minimum taxable
income under sections 56(d) and 55(b)(2), respectively, it is clear that the section 965(n)
election applies for purposes of the AMT. Similarly, it is clear that the section 965(n)
election affects the computations under §1.1411-4(h) if an election under §71.1411-10(g)
has been made, and no clarification is needed.

A comment also requested clarification that a section 965(n) election can be
made for every year in which a REIT has a section 965(a) inclusion by reason of a
section 965(m) election. Given that §1.965-7(e), like proposed §1.965-7(e), provides
that a section 965(n) election can be made for a taxable year in which a person has a
- section 965(a) inclusion, the Treasury Department and the IRS have determined that no
additional clarification is necessary.
H. Election to use alternative method of calculating post-1986 earnings and profits

Proposed §1.965-7(f)(5)(i) provides for an election to use an alternative method
for calculating post-1986 earnings and profits and provides that the election is made for
each specified foreign corporation by its controlling domestic shareholder (as defined in
§1.964-1(c)(5)) pursuant to the rules of §1.964-1(c)(3). A comment requested

modifications regarding multiple aspects of this election.

113

ADMIN. 03326
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 114 of 678

First, the comment requested that references to the rules in §1 .964-1(c)(3) be
deleted because the requirements, particularly with respect to the statement required by
§1.964-1(c)(3)(ii) and the notice to minority shareholders required by §1.964-1(c)(3)(iii),
ate too onerous for this purpose. Second, the comment requested that United States
shareholders be allowed to make a blanket election for all of their specified foreign
corporations or be allowed to make a single election and specifically provide a schedule
of those specified foreign corporations for which they do not want to make the election.
Third, the comment requested that the penalties of perjury statement requirement be
- eliminated.

The Treasury Department and the IRS have determined that requiring a
controlling domestic shareholder to file the statement required by §1 .964-1(c)(ii) in order
to make the election described in proposed §1 -965-7(f) is duplicative in light of the
requirement to provide an election statement described in proposed §1 965-7 (f)(5) Gil).
However, the requirement to give notice to minority shareholders is not a duplicative
requirement, and it helps ensure that ail taxpayers are using the same amounts for
post-1986 earnings and profits to calculate their section 965(a) inclusions. Accordingly,
§1.965-7(f)\(5)(i) retains the reference to §1.964-1(c)(3) but provides that the statement
described in §1.964-1(c)(3){ii) is not required. In addition, proposed §1.965-7(f)
provides that the election is made on a specified foreign corporation by specified foreign
corporation basis, in part because the ability to use the November 2, 2017,
measurement date might differ among specified foreign corporations. While it is
important for the IRS to know what method is being used for each specified foreign

corporation in order to properly determine the amount of post-1986 earnings and profits,

114

ADMIN_03327
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 115 of 678

it is not necessary for a separate statement to be filed with respect to each specified
foreign corporation. Therefore, the final regulations permit a single election statement
io be filed that provides the necessary information with respect to each specified foreign
corporation. Finally, the election statement required by proposed §1.965-7(f)(5)(iii)
contains additional information beyond the making of the election, including the name
and taxpayer identification number (if any) of both the person making the election and
the specified foreign corporation, so the request that the penalties of perjury statement
be eliminated is not adopted. See Part VILA of this Summary of Comments and
Explanation of Revisions for more discussion of the election statements.
|. Total net tax liability under section 965

Section 965(h) elections and section 965(i) elections allow the deferral of
payment of amounts based on a taxpayer's total net tax liability under section 965. See
§1.965-7(b)(1}, (c)(1), (g)(4), and (g)(6). Total net tax liability is calculated on the basis
of a taxpayer's net income tax “with” and “without” the application of section 965, which
is intended to isolate the portion of a taxpayer's net income tax attributable to section
965.
1. “Without” prong

The second prong of the definition of total net tax liability under section 965 (the
“without” prong) in the proposed regulations calculates the taxpayer's net income tax
without regard to section 965 but also disregards dividends received directly or through
a chain of ownership described in section 958(a). Proposed §1.965-7(g)(10)(i)B)(2).
Dividends are disregarded because, absent section 965, they would generally be taxed

in the hands of the taxpayer, but such dividends may instead be distributions of

115 |

ADMIN. 03328
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 116 of 678

previously taxed E&P if section 965 applies, and thus not subject to additional tax if
section 965 applies. Therefore, absent this rule, the tax imposed on dividends would be
included in the “without” prong but not in the “with” prong, distorting the “with” and
“without” calculation so that it no longer isolates the net income tax attributable to
section 965. However, this rule does not disregard investments in United States
property that would give rise to inclusions under sections 951(a)(1)(B) and 956, even
though these inclusions, like dividends, could result in income inclusions that would be
taxable in the “without” prong absent section 965, but may instead be sheltered by
previously taxed E&P if section 965 does apply. Comments recommended that the final
regulations disregard inclusions under sections 951(a)(1)(B) and 956 for purposes of
the “without” computation in order to ensure that the total net tax liability under section
965 reflects an accurate measure of a taxpayer's tax due to section 965. The final
regulations adopt this recommendation. See §1.965-7(g)(10}{i)(B)(2).

A comment also suggested that the final regulations clarify whether the “without”
prong disregards dividends received by a United States shareholder from a DFIC before
the DFIC’s inclusion year. The Treasury Department and the IRS have determined thai
disregarding such dividends would distort the measurement of the taxpayer's fax due to
section 965, as those dividends would not become distributions of previously taxed E&P
solely as a result of disregarding section 965 in a year for which there was no section
965(a) inclusion with respect to a DFIC. Accordingly, consistent with the change
discussed in the preceding paragraph and in response to the comment, the final
regulations clarify that the dividends disregarded are limited to those paid by a DFIC

during the DFIC’s inclusion year. See id.

116

ADMIN. 03329
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 117 of 678

A comment also noted that the “without” prong of the definition of total net tax
liability under section 965 under the proposed regulations disregards credits, as well as
income or deductions properly attributable to dividends from a DFIC, even though
section 965(h)(6)(A)(ii)(II) only specifically disregards income or deductions. The
comment suggested that because credits were specifically included in the House
version of the rule, but not the Senate version, Congress specifically intended to take
into account credits in the “without” prong. However, there is no legislative history
explaining the change. A similar comment recommended that the “without” prong of the
definition of total net tax liability under section 965 take into account foreign income
taxes that the taxpayer would have been abie to use as credits in subsequent years had
section 965 not been enacted.

The term ‘net income tax” is defined to mean the regular tax liability reduced by
the credits allowed under subparts A, B, and D of part IV of subchapter A of the Code
and is not defined as such solely with respect to the “with” prong in section
965(h)(6)(A)(i), but also the “without” prong in section 965(h)(6)(A)(ii). See section
965(h)(6)(B). Subpart B includes section 27, which allows for a foreign tax credit. The
disregard of credits clearly follows from the statutory definition of the “without” prong, as
there could be no credits attributable to a dividend if income attributable to the dividend
were disregarded. Accordingly, the Treasury Department and the IRS have determined
that the approach of the proposed regulations is appropriate, and do not adopt the
recommendations.

2. Effect on Total Tax Liability

A comment suggested that the rules for determining a total net tax liability under

117

ADMIN_03330
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 118 of 678

section 965 can result in the total tax liability of a United States person who makes a
section 965(i) election being higher than it would have been had a section 965(i)
election not been made. However, the Treasury Department and the IRS have
determined that because such rules apply only for purposes of the definition of total net
tax liability under section 965, and thus for purposes of determining how much can be
deferred pursuant to a section 965(h) election or a section 965(i) election, they have no
impact on a person’s actual total tax liability. Accordingly, no changes are made in
response to the comment. |

VII Comments and Changes to Proposed §1.965-8 — Affiliated Groups (Including
Consolidated Groups)

Proposed §1.965-8 sets forth rules governing the application of section 965 and
the section 965 regulations to members of an affiliated group (as defined in section
1504(a)), including members of a consolidated group (as defined in §1 .1502-1(h)).
The comments and modifications with respect to these rules are discussed in this Part
Vil |
A. Treatment of consolidated groups
1. Treatment for Purposes of Determining Aggregate Foreign Cash Position

The proposed regulations provide rules allowing a section 958(a) U.S.
shareholder to disregard certain assets for purposes of determining its aggregate
foreign cash position. See proposed §1.965-3(b). The proposed regulations further
provide that all members of a consolidated group that are section 958(a) U.S.
shareholders of a specified foreign corporation are treated as a single section 958(a)
U.S. shareholder for certain enumerated purposes that do not include proposed §1.965-

3(b). Proposed §1.965-8(e). Section 3 of Notice 2018-78 explained that, to prevent the
118

ADMIN_ 03331
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 119 of 678

overstatement of the aggregate foreign cash position, the final regulations would
provide that ail members of a consolidated group that are section 958(a) U.S.
shareholders of a specified foreign corporation would also be treated as a single section
958(a) U.S. shareholder for purposes of §1 .965-3(b).

However, comments have noted that treating all members of a consolidated
group that are section 958(a) U.S. shareholders of a specified foreign corporation as a
single section 958(a) U.S. shareholder for purposes of §1.965-3(b) but not for ail
purposes of determining the aggregate foreign cash position could still resuit in
overstatement of the aggregate foreign cash position, if, for example, stock of a
specified foreign corporation was transferred between such shareholders between cash
measurement dates. Accordingly, the final regulations provide that the consolidated
group aggregate foreign cash position is determined as if all members of a consolidated
group that are section 958(a) U.S. shareholders of a specified foreign corporation were
a single section 958(a) U.S. shareholder. See §1.965-8(e)(1), (e)(3), and (f)(4).
2. Treatment for Other Purposes

Comments also requested that the final regulations treat all members of a
consolidated group as a single United States shareholder for all purposes of section
965. One comment highlighted a fact pattern in which it argues that the anti-abuse rule
in §1 -965-4(b) applies and causes double taxation if the members are treated as
separate but would not apply if the members were treated as a single United States
shareholder. However, the Treasury Department and the IRS have determined that
treatment of members of a consolidated group as a single United States shareholder

would not alter the application of the anti-abuse rule in the fact pattern raised. Even if it

119

ADMIN. 03332
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 120 of 678

did, however, broadly changing the consequences of well-established principles
concerning the determination of inclusions under section 951 in a consolidated group
would not be justified by the application of an anti-abuse rule to a transaction that falls
within its parameters. See Part VI.C.5 of this Summary of Comments and Explanation
of Revisions for a discussion of why the final regulations do not adopt recommendations
to treat all members of a consolidated group that are section 958(a) U.S. shareholders
of a specified foreign corporation as a single section 958(a) U.S. shareholder for
purposes of determining foreign income taxes deemed paid with respect to section
965(a) inclusions.
B. Treatment of affiliated groups other than consolidated groups

A comment also suggested that section 958(a) U.S. shareholders that are
members of an affiliated group that do not file a consolidated U.S. federal income tax
return also be treated as a single United States shareholder for purposes of determining
the aggregate foreign cash position of each member. It suggested that the statute
evidences Congressional intent for such treatment. The Treasury Department and the
IRS have determined that the rules in section 965(b)(5) concerning the allocation of an
affiliated group member's aggregate unused E&P deficit to certain members of its
affiliated group do not evidence an intent to treat all members of an affiliated, but not
consolidated, group as a single United States shareholder and decline to adopt the
recommendation.
IX. Other Comments

A. Application to individuals

120

ADMIN_ 03333
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 121 of 678

Numerous comments recommended that guidance exempt individuals from the
application of section 965. A comment also recommended that section 965(c)(3){E),
which provides that the cash position of certain noncorporate entities must be taken into
account in determining a United States shareholder's aggregate foreign cash position,
not apply with respect to individuals but did not supply any reasoning for the
recommendation. The statute applies to increase the subpart F income of all DFICs,
with no exception to the extent that a DFIC has one or more United States shareholders
that are individuals. See section 965(a). Further, the legislative history expressly
provides that all United States shareholders, including individuals, are subject to section
965. See H.R. Rep. No. 115-446, at 606 (2017) (“in contrast fo the participation
exemption deduction [in section 245A] available only to domestic corporations that are
U.S. shareholders under subpart F, the transition rule applies to all U.S. shareholders.”).
Accordingly, the final regulations do not adopt these recommendations. The final
regulations also do not adopt a related recommendation to permit retroactive entity
classification elections to treat DF1Cs as disregarded for U.S. federal income tax
purposes, which would be out of scope and contrary to the legislative history indicating
that the Treasury Department and the IRS were expected to prevent the avoidance of
section 965. See H.R. Rep. No. 115-466, at 619 (2017).

Another comment disputed the description of the clear application of section
965(c) and the proposed regulations thereunder in Part XI.C.2 of the Explanation of
Provisions in the proposed regulations but did not suggest any changes to the rules in
the proposed regulations. The Treasury Department and the IRS have determined that

the proposed regulations are consistent with the statute and that Part XI.C.2 of the

121

ADMIN 03334
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 122 of 678

Explanation of Provisions in the proposed regulations accurately describes the rules,
and thus that no changes are needed in response to the comment.
B. Section 962 elections

A comment requested that the Treasury Department and the IRS consider
providing relief for individuals who make a section 962 election and subsequenily
receive a distribution of section 965(a) previously taxed earnings and profits or section
965(b) previously taxed earnings and profits from a DFIC to provide parity with
corporations. However, as the comment acknowledges, section 962(d) limits the
application of section 959 in the case of an individual that has made a section 962
election, and, as discussed in Part III.D.6 of this Summary of Comments and
Explanation of Revisions, section 961 similarly limits the availability of basis for a
distribution of previously taxed E&P in the case of a section 962 election. Accordingly,
the Treasury Department and the IRS have determined that no relief is appropriate.

Another comment requested guidance concerning the interaction of a section
962 election and a §1.1411-10(g) election; specifically, whether tax is imposed under
section 1411 ona distribution of previously taxed E&P that are not excluded from an
individual's income as a result of the application of section 959(d) and what the effects
are on the section 1411 tax basis in DFIC stock. Because this is an issue of general
applicability with respect to previously taxed E&P and not specific to the application of
section 965, the final regulations do not address this issue.

Cc. RiCs

122

ADMIN 03335
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 123 of 678

A comment requested that guidance affirm that section 965(a) inclusions do not
affect regulated investment company (“RIC”) qualification. The application of the RIC
qualification rules is outside of the scope of the final regulations.

D. Extension of limitation on assessment

A comment suggested that the final regulations clarify whether the extension of
the limitation on the time period for assessment under section 965(k) applies to
domestic pass-through owners. The comment aiso suggested that the final regulations
clarify that the extension does not apply for purposes of the alternative minimum tax, the
tax under section 1411, the tax under section 4968, or the tax under section 4940. In
addition, the comment recommended clarifying the interaction of the extension of the
limitation on the time period for collection in section 965(i)(6) with the extension in
section 965(k) and the interaction of section 965(k) with partnership audit rules enacted
by the Bipartisan Budget Act of 2015, P.L. 114-74, 129 Stat. 987 (“BBA”). The Treasury
Department and the IRS have determined that, because section 965(k) applies to the
net tax liability under section 965 (as defined in section 965(h)(6}), and §71.965-7(g)(10)
defines total net tax liability under section 965 consistently with the definition under
section 965(h)(6), it is clear that section 965(k) applies to any total net tax liability under
section 965, including that of a domestic pass-through owner. Moreover, the definitions
of net tax liability under section 965 in section 965(h)(6) and total net tax liability under
section 965 in §1.965-7(g)(10) are clear that they do not include the taxes mentioned by
the comment. The Treasury Department and the IRS have also determined that it is

clear that section 965(k) does not limit section 965(i)(6). Accordingly, the comment is

123

ADMIN. 03336
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 124 of 678

not adopted. The final regulations do not address the interaction of section 965(k) with
the BBA rules, as those are outside of the scope of this rulemaking.
E. Late election relief

Section 965 includes statutory due dates for making section 965(h) elections,
section 965(3) elections, section 965(m) elections, and section 965(n) elections. In
addition to furnishing guidance with respect to statutory elections, the proposed
regulations provide taxpayers with two additional elections in proposed §§1.965-2(f)(2)
and 1.965-7(f) and prescribe due dates for making these regulatory elections. The
proposed regulations indicate that relief under §301.91 00-2 or §301.9100-3 is not
available with respect to any election under section 965. A comment recommended
that the Treasury Department and the IRS reverse its position in the proposed
regulations and grant section 9100 relief for the statutory and regulatory elections with
respect to section 965. The IRS does not have the discretion to provide section 9100
relief with respect to an election whose due date is prescribed by statute. Furthermore,
in addition to providing additional time for the basis election, as discussed in Part ili.D.1
of this Summary of Comments and Explanation of Revisions, Notice 2018-78 provided a
postponement for taxpayers affected by Hurricane Florence to make and revoke all
elections with respect to section 965. The Treasury Department and the IRS have
determined that providing additional election relief would create administrative

difficulties and is therefore inappropriate. Accordingly, the recommendation is not

adopted.

124

ADMIN_03337
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 125 of 678

X. Applicability Dates

No comments were received with respect to the applicability dates of the
proposed regulations. The final regulations retain the applicability dates that were in the
proposed regulations and, consistent with the applicability date of section 965, generally
apply beginning the last taxable year of a foreign corporation that begins before January
1, 2018, and with respect to a United States person, beginning the taxable year in which
or with which such taxable year of the foreign corporation ends. See section
7805(b)(2).

Effect on Other Documents

Notice 2018-07 (2018-4 |.R.B. 317) is obsolete as of [INSERT DATE OF
PUBLICATION IN THE FEDERAL REGISTER].

Sections 1 through 4 and 6 of Notice 2018-13 (2018-6 I.R.B. 341) are obsolete
as of [INSERT DATE OF PUBLICATION IN THE FEDERAL REGISTER].

Sections 1 through 5 and 7 of Notice 2018-26 (2018-16 I.R.B. 480) are obsolete
as of [INSERT DATE OF PUBLICATION IN THE FEDERAL REGISTER].

Sections 1 through 3 and 5 of Notice 2018-78 (2018-42 I.R.B. 604) are obsolete
as of [INSERT DATE OF PUBLICATION IN THE FEDERAL REGISTER).

Statement of Availability of IRS Documents

IRS Revenue Procedures, Revenue Rulings, notices, and other guidance cited in
this document are published in the Internal Revenue Bulletin or Cumulative Bulletin and
are available from the Superintendent of Documents, U.S. Government Printing Office,
Washington, DC 20402, or by visiting the IRS website at http:/Avww.irs.gov.

Special Analyses

125

ADMIN_ 03338
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 126 of 678

|. Regulatory Planning and Review
Executive Orders 13563 and 12866 direct agencies to assess costs and benefits
of available regulatory alternatives and, if regulation is necessary, to select regulatory
approaches that maximize net benefits (including potential economic, environmental,
public health and safety effects, distributive impacts, and equity). Executive Order
13563 emphasizes the importance of quantifying both costs and benefits, reducing
costs, harmonizing rules, and promoting flexibility. OIRA has designated this rule as an
economically significant regulatory action under section 3(f} of Executive Order 12866
and the Memorandum of Agreement (MOA), Review of Tax Regulations under
Executive Order 12866 (Apri! 11, 2018). Accordingly, the rule has been reviewed by the
Office of Management and Budget.
A. Need for the final regulations
These final regulations implement section 965 of the Code as amended by the
Act. The final regulations provide rules for determining the section 965(a) inciusion
amount of a United States shareholder of a foreign corporation with accumulated post-
1986 deferred foreign income. The final regulations directly implement the statutory
requirements. The Senate Committee on Finance stated with respect to section 965:
To ensure that all distributions from foreign subsidiaries are treated in the
same manner under the participation exemption system, the Committee
believes that it is appropriate to tax such earnings as if they had been
repatriated under present law, but at a reduced rate. The Committee
believes the tax on accumulated foreign earnings should apply without
requiring an actual distribution of earnings, and further believes that the

tax rate should take into account the liquidity of the accumulated earnings.

Senate Committee on Finance, Explanation of the Bill, at 358 (November 22, 2017).

126

ADMIN_03339
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 127 of 678

B. Background

The international tax system prior to the Act created strong incentives for U.S.
companies to keep their earnings and profits overseas, an action known as deferral, in
order to avoid paying a sizeable residual U.S. tax. The Act ended deferral and the
resulting “lockout effect.” It introduced a one-time tax on the stock of any deferred E&P
not previously taxed by the United States, regardless of whether those earnings are
repatriated. Cash or cash-equivalent assets held by a foreign corporation result in a
higher rate of repatriation tax than non-cash assets, such as plant, property, and
equipment. The tax applies to the accumulated stock of deferred E&P as of the last
taxable year of a foreign corporation beginning before January 1, 2018, and with
respect to United States shareholders, for taxable years in which or with which the
taxable year of the foreign corporation ends; these details are important for
understanding the economic impacts of the final regulations.

The final regulations address open questions regarding the application of section
965 and comments received on the proposed regulations. They provide rules related to
section 965 described in the four notices issued since December 22, 2017, with certain
modifications, as well as additiona! guidance related to section 965. Specifically, the
guidance provides general rules and definitions, as well as rules related to the
determination and treatment of section 965(c) deductions, rules that disregard certain
transactions in connection with section 965, rules related to foreign tax credits, rules
regarding elections and payments, rules regarding the application of the section 965
regulations to affiliated groups, including consolidated groups, rules on.dates of

applicability, rules relating to section 962 elections, and rules regarding the application

127

ADMIN 03340
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 128 of 678

of section 986(c) in connection with section 965. These final regulations are designed
to provide clarity and reduce unnecessary burdens on taxpayers, including by providing
guidance on how to apply particular mechanicai rules. |
C. Baseline

The baseline constitutes a world in which no regulations pertaining to section 965
had been promulgated. The following qualitative analysis describes the anticipated
impacts of the regulations relative to the baseline.
D. Consideration of alternatives

For a discussion of the alternatives considered in the promulgation of the
proposed regulations, see Parts II through IX of the Summary of Comments and
Explanation of Revisions. For example, see Part II of the Summary of Comments and
Explanation of Revisions for a discussion of the alternatives considered with respect to
the determination of, among other things, post-1986 earnings and profits, cash
measurement dates, and short-term obligations, and Part III.D of the Summary of
Comments and Explanation of Revisions for a discussion of the alternatives considered
to the rule permitting elective basis adjustments to the stock of certain DFICs and E&P
deficit foreign corporations. For a discussion of additional alternatives considered in the
promulgation of the final regulations, see Part G of this Special Analyses.

E, Economic analysis of provisions substantially unchanged from the proposed
regulations

The final regulations enhance the performance of the U.S. economy by reducing
uncertainty and ambiguity over interpretation of the section 965 requirements. Absent
these final regulations, different parties would likely interpret the statute in different

ways. Such disparate interpretations could lead similarly situated taxpayers to calculate
128

ADMIN_03341
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 129 of 678

their tax liability differently and therefore possibly to make organizational or investment
decisions under different signals of economic value, an economically inefficient
outcome. The final regulations, following the proposed regulations with primarily only
technical modifications, reduce uncertainty and ambiguity by: (1) providing that all
members of a consolidated group that are United States shareholders of a specified
foreign corporation are treated as a single United States shareholder for certain
purposes; (2) introducing definitions of terminology used; (3) coordinating foreign tax
credit rules: (4) providing explicit mechanical rules for applying section 965 in a variety
of complex scenarios; (5) making explicit the process for making elections and paying
the tax; and (6) providing dates of applicability.

In consultation with taxpayers, the Treasury Department and the IRS also
determined that there are multiple instances throughout the statute where the transition
tax may be artificially inflated because of double counting of cash and E&P due to
multiple testing dates and chains of ownership. Double counting, as weil as non-
counting, is inequitable because similarly situated taxpayers may differ in terms of the
amounts of income that fall into the specific categories that may be subject to double
counting or non-counting. As a result of this analysis, the final regulations, following the
proposed regulations with only technical modifications, reduce double counting and
non-counting and produce more equitable tax outcomes across otherwise similarly
situated taxpayers by: (1) preventing double counting in computing the aggregate
foreign cash position, for example, by disregarding receivables and payables between
related specified foreign corporations with a common U.S. shareholder; and (2)

preventing double-counting and non-counting in the computation of deferred earnings

129

ADMIN_03342
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 130 of 678

arising from amounts paid or incurred between related parties between measurement
dates.
F. Responses to comments

The Treasury Department and the IRS received comments from the public in
response to the proposed regulations. This section discusses significant issues brought
up in the comments for which economic reasoning is insightful. Fora full discussion of
comments received, see the Summary of Comments and Explanation of Revisions
section of this preamble.
4. Basis Election Rules

To understand the basis election, it is useful to understand that when a United
States shareholder includes an amount in income related to the subpart F income of its
CFC, the CFC’s earnings that are associated with the income inclusion are considered
as previously taxed. Thus, when those previously taxed E&P are distributed to the
United States shareholder, the United States shareholder generally does not include
them in income. Additionally, in general, the subpart F inclusion also causes an upward
basis adjustment in the stock of the CFC equal to the amount of the income inclusion.
This also prevents double taxation through capital gain recognized in the event that the
CFEC is sold. Because this increase in basis is only needed to avoid double taxation
until the previously taxed E&P are distributed, once the earnings are distributed, there is
a corresponding downward adjustment in basis of the CFC. If there is insufficient basis
in the stock to account for the decrease, then the United States shareholder must

recognize gain equal to the difference between the amount of the basis and the

reduction.

130

ADMIN 03343
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 131 of 678

When applying the framework laid out above in the context of section 965, there
are several places where additional rules were needed. Under section 965(b)(4){A),
earnings of DFICs are treated as previously taxed E&P (“section 965(b) previously
taxed earnings and profits’) if a deficit is used to offset those earnings for purposes of
determining the United States shareholder's inclusion under section 965(a). However,
the statute does not provide for a basis increase to the stock of the DFIC, even though
other provisions of the Code still require a basis decrease when the section 965(b)
previously taxed earnings and profits are distributed. Thus, under the statute, there
could be a disincentive to distribute section 965(b) previously taxed earnings and profits
because the United States shareholder has to reduce its basis in its CFC, and in some
instances, recognize gain, because the initial offsetting basis increase did not occur.

Under section 965(b)(4)(B), the deficit in E&P in an E&P deficit foreign
corporation is generally eliminated to the extent that it is used to offset earnings of a
DFIC. The increase in E&P without a corresponding decrease in the basis of the E&P
deficit foreign corporation introduces a distortion into the system because it preserves a
loss in the stock of the entity even though the loss in earnings and profits has been
utilized and eliminated.

Consistent with the legislative history, under the proposed regulations, a taxpayer
could elect to make certain basis adjustments related to the taxpayer's section 965(b)
previously taxed earnings and profits. This election was allowed in order to eliminate
the distortions in the basis of the stock of the DFIC and E&P deficit foreign corporations.
The proposed regulations allowed the taxpayer to elect to increase the basis of certain

stock of its DFICs pro rata by the amount of its section 965(b) previously taxed earnings

134

ADMIN_03344
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 132 of 678

and profits. However, for consistency, the taxpayer was then also required to reduce
the basis of certain stock of its E&P deficit foreign corporations by an equivalent
amount, and recognize gain to the extent the reduction exceeded the amount of basis
the taxpayer had in the stock. The proposed regulations therefore reduced the
disincentive to repatriate section 965(b) previously taxed earnings and profits.
However, the forced gain recognition could have discouraged some taxpayers from
making the election, which would continue the disincentive to repatriate section 965(b)
previously taxed earnings and profits, retaining the distortion in the basis of their E&P
deficit foreign corporations and thereby distorting taxpayers’ investment and planning
decisions.

The final regulations therefore revise this rule slightly to provide an even more
flexible election. The final regulations permit a taxpayer to increase its basis in the
stock of its DFICs by the lesser of its section 965(b) previously taxed earnings and
profits or the amount it can reduce the stock basis of its E&P deficit foreign corporations
without recognizing gain. Additionally, subject to certain limitations, the taxpayer is
allowed to designate which stock of a DFIC is increased and by how much. This new
election further incentivizes taxpayers to make an election to reduce some of the
distortions created by the statute, by providing some basis in the DFICs with section
965(b) previously taxed earnings and profits that can be used to repatriate those
earnings, and by reducing some of the basis in the E&P deficit foreign corporations to
account for the utilization and elimination of the deficit. Additionally, allowing taxpayers
the flexibility to assign basis increases to stock in a way which benefits them the most,

rather than merely allocating the increases pro rata among the taxpayers’ DFICs, further

132

ADMIN_03345
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 133 of 678

neutralizes any negative impact of the statute on the incentive to repatriate section
965(b) previously taxed earnings and profits.

In developing the fina! regulations, the Treasury Department and the IRS
considered a number of options related to the basis election, including retaining the rule
in the proposed regulations, requiring that the taxpayer increase the basis in the stock
of its DFICs on a pro rata basis rather than by designation, and a more complex rule
that would have permitted additional basis adjustments where an E&P deficit foreign
corporation had basis in excess of its deficit. The rules in the final regulation balance
administrative and compliance concerns, while still allowing the maximum amount of
flexibility for taxpayers in their investment and repatriation planning. This increased
flexibility and clarity provided by the final regulations helps to ensure that taxpayers face
more uniform incentives regarding section 965(b) previously taxed earnings and profits,
and minimizes distortions to taxpayer behavior resulting from the adjustments provided
for by the statute. See Part il|.D of the Summary of Comments and Explanation of
Revisions for additional discussion of the considerations taken into account with respect
to this issue.

2. Cash Position Calculation

in the case of a domestic corporate United States shareholder, section 965
generally taxes foreign earnings at a 15.5% rate if held in cash, but only at 8%
otherwise. The cash definition in the statute and the proposed regulations includes both
cash and cash equivalents. A number of comments were received requesting that
certain assets be excluded from the list of assets counted as cash equivalents, including

commodities held as inventories or supplies and stock of publicly traded companies.

133

ADMIN 03346
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 134 of 678

The final regulations provide a narrow exception from the definition of “cash position” for
certain commodities held by a specified foreign corporation in the ordinary course of its
trade or business as well as for certain privately negotiated contracts to buy or sell such
assets.

The Treasury Department and the IRS have determined that assets that would
otherwise constitute cash equivalents should not be treated as such for purposes of
section 965 if they constitute inventory or supplies under longstanding tax principles.
These types of assets have been defined by statute and decades of case law as
‘property used in the ordinary course of a taxpayer's business, typically for sale to
customers or further use via processes such as manufacturing and refinement. In
general, these types of assets are not held for investment with the goal of recognizing
appreciation over a substantial period of time, but are rather turned over (or used to
make property that is turned over) routinely in the ordinary conduct of business.

These well-settled delineations of what constitute inventory or supplies are
consistent with the statutory definition of and legislative history explaining cash-
equivalent assets in section 965(c)(3)(B)(iii).. Moreover, the contours of this category
have been carefully defined through common law and are generally well-understood by
taxpayers. As a result, an exception from cash-equivalent assets for this type of
property is well-defined and understood, consistent with statutory intent, and
appropriately narrow. By contrast, other potential exceptions would have required the
creation of new terms and concepts, led to potential over- or under-inclusiveness, and
created uncertainty. For these reasons, the Treasury Department and the IRS

determined that the general approach in the proposed regulations was most consistent

134

ADMIN_03347
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 135 of 678

with the statute and legislative history, subject to the narrow exception added to the final
regulations for the reasons discussed above. Further, providing broad exceptions could
create complexity and increased administrative and compliance burdens. See Part Il.D
of the Summary of Comments and Explanation of Revisions for a more complete
discussion of the considerations taken into account with respect to this issue.
3. Total Net Tax Liability under Section 965

Section 965(h) elections and section 965(i) elections allow a taxpayer to defer
payment of its total net tax liability under section 965. (For section 965(h), the election
provides deferral over 8 years, whereas for section 965(i) the election provides
indefinite deferral until the occurrence of certain triggering events.) Total net tax liability
under section 965, which defines the portion of a taxpayer's income tax eligibie for
deferral, is equal to the difference between a taxpayers net income tax “with” and
“without” the application of section 965; this is intended to isolate the portion of a
taxpayer's net income tax attributable solely to section 965. Under the statute, the
“without” prong calculates a taxpayer's net income tax without regard to section 965, but
also disregards dividends received from a foreign subsidiary. Dividends are
disregarded because, absent section 965, the dividends generally would be taxed in the
hands of the taxpayer, but such dividends would be distributions of previously taxed
E&P if section 965 applies, and thus not subject fo additional tax.

Absent the provision in the statute that disregards dividends received from a
foreign subsidiary in the “without” prong, the tax imposed on dividends would be

included in the “without” prong but not in the “with” prong, distorting the “with” and

135

ADMIN 03348
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 136 of 678

“without” calculation so that it no longer isolates the net income tax attributable to
section 965, and under-counting income eligible for deferral.

In response to comments, the final regulations also disregard effective
repatriations taxed in a manner similar to dividends under section 951(a)(1)(B) resulting
from a foreign subsidiary’s investments in United States property under section 956 for
purposes of calculating the “without” prong. In the year that section 965 applied,
taxpayers may have chosen to borrow funds from their CFCs instead of receiving a
regular dividend distribution, because such loans would not be subject to tax as
effective repatriations of previously taxed E&P and their annual cash distribution policies
could not be easily adjusted following passage of the Act. Without the final regulations,
taxpayers that received these loans from their CFCs would be required to include the
joan amount in the “without” calculation, leading to a distortion in the “with” and “without”
calculation so that it no longer isolates the net income tax attributable to section 965,
resulting in a reduced net income tax attributable to section 965, and a loss of some of
the deferral benefit of section 965(h) and (i).

While the Treasury Department and the IRS considered retaining the proposed
rule, the final regulations do not do so because the amounts of inbound loans, like
dividends, will generally be non-taxable investments of previously taxed E&P “with”
section 965, but taxable as effective repatriations “without” section 965, and thus, as
stated previously, including these amounts in the “without” calculation would
inappropriately decrease the amount of the taxpayer's net tax liability eligible for the
deferral elections and fail to isolate the portion of the taxpayer's net tax liability

attributable solely to section 965. See Part VII.1.1 of the Summary of Comments and

136

ADMIN 03349
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 137 of 678

Explanation of Revisions for a more complete discussion of the considerations taken
into account with respect to this issue.
i). Paperwork Reduction Act

A. Collection of information imposed by the requlations

The collection of information imposed directly by these regulations is contained in
§§1.965-2(d)(2)(iiI)(B), 1.965-2(f)(2)(iii)(B), 4.965-3(b)(2), 1.965-3(c)(3), 1.965-4(b)(2)(]),
4.965-4(b)(2)(iii)(B), 1.965-7()(2), 4.965-7(b)(3)(iii)(B), 1-.965-7(c)(2), 1.965-
7(c)(3Xiv)(B), 1.965-7(c)(3)(v)(D), 4.965-7(c)(6)(i), 1.965-7(d)(3), 1.965-7(e)(2), 1.965-
7(f\(5), and 1.965-8(c). The collection of information provided by these regulations has
been reviewed and approved by the Office of Management and Budget under control
number 1545-2280. The information is required in order for the IRS to be aware if a
taxpayer makes an election, transfers a section 965(h) net tax liability or section 965(i)
net tax liability pursuant to a transfer agreement, or takes a position that the anti-abuse
rules (described in Part V of the Summary of Comments and Explanation of Revisions
section of this preamble) do not apply.

The estimates for the collection of information provided by these final regulations
are that 100,000 respondents will require 5 hours per response for a total reporting
burden of 500,000 hours. A valuation of the burden hours at $95/nour ($2017) leads to
a PRA-based estimate of the reporting costs to taxpayers of $47,500,000. This is a-
one-time paperwork burden. The Treasury Department and the IRS anticipate
substantially all paperwork burdens related to the final regulations to be incurred only
with respect to the inclusion year. Any subsequent reporting (such as in connection

with a transfer of a section 965(h) net tax liability or section 965(i) net tax liability) would

137

ADMIN 03350
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 138 of 678

be negligible burdens that implement elections made and payments calculated in the
inclusion year. These burden estimates capture only those burdens imposed by the
final reguiations and do not include burden estimates for forms associated with the
statute.

Commenis suggested that the burden reported in connection with the collection
of information requirements under the proposed regulations did not appropriately take
into account the time necessary for determining net tax liability under section 965 and
performing other computations related to the determination of such net tax liability.
However, the collections of information under the proposed regulations do not relate to
such computations; they relate solely to the making of elections, filing of transfer
agreements, and reporting of positions concerning the application of anti-abuse rules.
Limited information is required to make such elections, file such transfer agreements, or
do such reporting, and accordingly, five hours is an appropriate estimate of the burden
imposed by the collections of information in the final regulations.

An agency may not conduct or sponsor, and a person is not required to respond
to, a collection of information unless the collection of information displays a valid OMB
control number.

Books or records relating to a collection of information must be retained as long
as their contents may become material in the administration of any internai revenue law.
The IRS has posted information for taxpayers on their recordkeeping requirements at
hitos://Awww.irs.gov/taxtopics/tc305. Generally, tax returns and tax return information
are confidential, as required by 26 |

U.S.C. 6103.

138

ADMIN 03351
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 139 of 678

-B. Forms created or modified to collect information
In addition to the collection of information requirements in the final regulations,

the enactment of section 965 necessitated the creation and modification of certain
forms, which are needed to capture changes solely made by the Act and do not reflect a
burden imposed by the final regulations. The Treasury Department and the IRS intend
that the collections of information relating to the reporting and payment of tax under
section 965 will be conducted by way of the forms and instructions identified thus far in
the following table. As a result, for purposes of the Paperwork Reduction Act (44 U.S.C.
3507(d)), the reporting burden associated with the collection of information in those
forms will be reflected in the Form 14029, Paperwork Reduction Act Submission,

associated with those forms.

Related New or Revised Tax Forms

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revision
of Existing | Number of Respondents

New Forms Form (Estimated)
Form 965 X 50,000 - 100,000
Form 965-A X 35,000-70,000
Form 965-B X 15,000-30,000
Form 990-PF X <1,000
Form 990-T XK <1,000
Form 1040 Xx 27,000-57 000
Form 1041 X <1,000
Form 1065 X 8,000-10,000
Form 1120 X 12,000-20,000
Form 1120-C X <1,000
Form 1120-L X <1,000
Form 1120-PC X <1,000
Form 1120-REIT X <1,000
Form 1120-RIC X <71,000
Form 1120-S Xx 3,000-5,000

139

ADMIN 03352
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 140 of 678

The current status of the Paperwork Reduction Act submissions related to the tax
forms that will be created or revised as a result of section 965 is provided in the
following table. The burdens associated with the information collections in the forms are
included in aggregated burden estimates for the OMB control numbers listed in the
following table which, in the case of 4545-0123, represents a total estimated burden
time, including all other related forms and schedules for corporations, of 3.157 billion
hours and total estimated monetized costs of $58.148 billion ($2017) and, in the case of
1545-0074, a total estimated burden time, including all other related forms and
schedules for individuals, of 1.784 billion hours and total estimated monetized costs of
$31.764 billion ($2017). The burden estimates provided in the OMB control numbers in
the following table are aggregate amounts that relate to the entire package of forms
associated with the OMB control number, and will in the future include but not isolate
the estimated burden of only those information collections associated with section 965.
These numbers are therefore unrelated to the future calculations needed to assess the
burden imposed by these regulations. To guard against over-counting the burden that
international tax provisions imposed prior to the Act, the Treasury Department and the
IRS urge readers to recognize that these burden estimates have also been cited by
regulations (such as the foreign tax credit regulations, 83 Fed. Reg. 63200) that rely on
the applicable OMB control numbers in order to collect information from the applicable
types of filers. With respect to the final regulations, the only relevant burden estimates
are those associated with OMB control number 1545-2280. Future estimates would

capture both changes made by the Act and those that arise out of discretionary

140

ADMIN 03353
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 141 of 678

authority exercised in the regulations. In addition, when available, drafts of IRS forms

are posted for comment at https://apps.irs.gov/app/picklist/list/draftTaxForms.htm.

 

Type of

OMB

 

 

 

 

 

 

 

 

 

 

 

 

 

Form Filer Number(s) Status
Business . . .
. Public
Form 965 NEW (1545-0123 Published in the FRN on 10/11/18
(including Model Comment period closed on 12/10/18.
Schedules A- © Link: httos//www.federalreqister.gov/documents/2018/10/09/2018-21846/proposed-
H) collection-comment-request-for-forms-1065-1065-b-1066-1120-1120-c-1120-#-1120-
h-1120-nd
Business ; . .
Published in the FRN on 10/11/18. Public
el 1545-0123 | Comment period closed on 12/10/18.
Form 965-B __Model)
Link: httes://www. federalreaister.gov/documents/2018/4 0/09/2018-21846/proposed-
collection-comment-request-for-forms-1065-1065-b-1066-1120-1120-c-1 120-f-1120-
h-1120-nd
Individual Limited Scope submission (1040 only)
Form (NEW |1545-0074 approved on 12/7/18. Full ICR submission for
965-A Model) all forms in 3/2019. 60 Day FRN not published

yet for full collection.

 

Link: httos /Avww.reginfo.g

ov/public/do/PRAViewICR?ref_nbr=201808-1545-031

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax
exempt
entities (1545-0047 | Published 60-day FRN on 8/22/18.
Forms 990-PF, | (NEW
Link: https: /Awww.federalregister.gov/documents/2018/08/22/2018-181 35/proposed-
cotiection-comment-reauest-for-forms-990-990-ez-sch-b-br-br-990-e2-sch-l-ip-990-
ez-990-pf
Individual Limited Scope submission (1040 only)
(NEW 1545-0074 approved on 12/7/18. Full ICR submission for
Form 1040 all forms in 3/2019. 60 Day FRN not published
Model)
yet for full collection.
Link: httos://www.reginfo.gov/public/do/PRAViewICR?ref_nbr=201808-1545-031
Trusts
Form 1044 and 1545-0092 | Submitted to OIRA for review on 9/27/18.
estates
Link: httos:/Avww.reginfo.gov/public/do/PRAViewICR ?ref_nbr=201806-1545-014
Busi .
USITESS Published in the FRN on 10/11/18. Public
(NEW 1545-0123 Comment period closed on 12/10/18
Form 1065 |. Model) P

 

 

 

h-1420-nd

 

Link: https: /www federalregister.gov/docu ments/2018/10/09/2018-2 1846/proposed-
collection-comment-request-for-forms-1065-1065-b-1066~1120-1120-c-4120-f-4120-

 

141

ADMIN_03354

 
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 142 of 678

 

 

 

 

 

 

 

 

 

 

Type of OMB
Form Filer (Number(s) Status
Forms 1120, !Business . .
, Published in the FRN on 10/11/18. Public
OL ode 1545-0123 | Comment period closed on 12/10/18.
4120-PC, |
4120-REIT Link: hitos://www.federalregister.gov/documents/201 8/10/09/2018-21846/proposed-
C , collection-comment-request-for-forms-1065-1 065-b-1066-1120-1420-c-1120-f-1120-
1 one » | he1120-nd

 

lil. Regulatory Flexibility Act

Pursuant to the Regulatory Flexibility Act (5 U.S.C. chapter 6), it is hereby
certified that the final regulations will not have a significant economic impact on a
substantial number of small entities within the meaning of section 601(6) of the
Regulatory Flexibility Act (“small entities”).

Section 965 and the final regulations generally affect U.S. taxpayers who are at
least 10-percent shareholders of a foreign corporation. As an initial matter, foreign
corporations are not considered smail entities. Nor are U.S. taxpayers considered smail
entities to the extent the taxpayers are natural persons or entities other than small
entities. Although the Treasury Department and the IRS received a number of
comments asserting that a substantial number of small entities would be affected by the
proposed regulations, those comments were principally concerned with U.S. citizens
living abroad that owned foreign corporations directly or indirectly through other foreign
entities. No small entity is affected in this scenario. Thus, the final regulations generally
only affect small entities if a U.S. taxpayer that is a 10-percent shareholder of a foreign
corporation is a smail entity.

While comprehensive counts of all types of small businesses affected by section

965 and these regulations are not readily available, in-house estimates of section 965
142

ADMIN_03355
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 143 of 678

suggest that very roughly 20,000 multinational domestic corporations are potentially
subject to section 965, and that about half of these corporations have less than $25
million in gross receipts. Therefore, very roughly 10,000 smail multinational
corporations (defined as corporations with less than $25 million in gross receipts) are
potentially subject to section 965. The in-house estimates further suggest that about
25% of these small multinational corporations would not owe any tax under section 965,
because they do not have any accumulated E&P to which the tax would be applied.
Regardless of the number of small entities potentially affected by section 965 or
the final regulations, the Treasury Department and the IRS have concluded that there is
no significant economic impact on such entities as a result of the final regulations.
Based on published information from the Conference Report accompanying the Act,
H.R. Rep. No. 115-446, at 688 (2017), and Bureau of Economic Analysis aggregate
data, which were adjusted to reflect the tax burden and total sales of small businesses,
the projected net tax proceeds from section 965 are estimated to be only a small
fraction of the total sales of small U.S. parented multinational enterprises projected to
2027.' See the table in this Part Il]. The tax amounts to less than 3 to 5 percent of
receipts (as defined in 13 CFR 121.04), an economic impact that is not regarded as
significant under the Regulatory Flexibility Act. Moreover, while most affected small
entities are likely to pay the tax in (unequal) installments over 8 years, the percentage in

any particular year does not exceed 2.2 percent.

 

"in-house estimates of section 965 tax liability and total receipts of small businesses are used to scale
the published aggregate figures. In this case, a small business is defined as a multinational corporation
with less than $25 million in gross receipts. Data on total sales of all U.S. parented companies are drawn
from the Bureau of Economic Analysis interactive Data accessed at this web address in December, 2018:
https://apps.bea.govw/iTable/iTable.cfm?ReqiD=24step=1.

143

ADMIN 03356
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 144 of 678

 

 

 

 

 

 

Net Section 965 Tax Revenue as a Fraction of Total Sales
for Small Multinational Businesses'
Fiscal Years 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027
Net Tax
Collected
{S$ billions} 1.2 0.8 0.2 0.2 0.2 0.4 0.7 1.0 0.5 O.1
Total Sales
(S billions) 54.0 56.7 59.6 62.6 65.7 69.0 72,4 76.0 73.8 83.8
| Percent 530% | 1.32% | 0.42% | 0.38% | 0.36% | 0.60% | 0.99% | 1.28% 0.63% | -0.17% |

 

 

 

 

 

 

 

 

 

 

 

 

*smaif Multinational Businesses are not necessarily small entities as defined by the Regulatory Flexibility Act.

Thus, even if the economic impact of the final regulations is interpreted broadly to
include the tax liability due under section 965, which small entities would be required to
pay even if the final regulations were not issued, the economic impact should not be
regarded as significant under the Regulatory Flexibility Act.

Additionally, the economic impact of the final regulations when considered alone
should be minimal. Any economic impact of the final regulations stems from the
collection of information requirements imposed by §§1 .965-2(d)(2){ii)(B), 1.965-
2(f)(2)(iii)(B), 1.965-3(b)(2), 1.965-3(c){3), 1.965-4(b)(2)(i), 1.965-4(6)(2){ii1)(B), 1.965-
7(b)(2), 1.965-7(b)(3)(iii)(B), 1.965-7(c)(2), 1.965-7(c)(3)(iv)(B), 1.965-7(c)(3){v)(D),
1.965-7(c)(6)(i), 1.965-7(d)(3), 1.965-7(e)(2), 1.965-7(f)(5), and 1.965-8(c). The
Treasury Department and the IRS have determined that the average burden associated
with these collection of information requirements is 5 hours, which is minimal,
particularly in comparison with other regulatory requirements related to owning stock in
a specified foreign corporation. Furthermore, these requirements apply only if a
taxpayer chooses to make an election or rely on a favorable rule. The comments
received regarding the economic impact of the proposed regulations principally focus on

144

ADMIN_03357
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 145 of 678

burdens imposed by the statute (Le., the tax due as a result of section 965) rather than
any additional burdens resulting from the proposed regulations.

For the reasons explained above, the Treasury Department and the IRS have
determined that the final regulations will not have a significant economic impact on a
substantial number of small entities. Accordingly, a regulatory flexibility analysis under
the Regulatory Flexibility Act is not required. Pursuant to section 7805(f), the notice of
proposed rulemaking preceding these final regulations was submitted to the Chief
Counsel for Advocacy of the Smali Business Administration for comment on its impact
on small business. No comments were received.

IV. Unfunded Mandates Reform Act

Section 202 of the Unfunded Mandates Reform Act of 1995 (UMRA) requires that
agencies assess anticipated costs and benefits and take certain other actions before
issuing a final rule that includes any Federal mandate that may result in expenditures in
any one year by a state, local, or tribal government, in the aggregate, or by the private
sector, of $100 million in 1995 dollars, updated annually for inflation. In 2018, that
threshold is approximately $150 million. This rule does not include any Federal
mandate that may result in expenditures by state, local, or tribal governments, or by the
private sector in excess of that threshold.

V. Executive Order 13132: Federalism

Executive Order 13132 (entitled “Federalism’) prohibits an agency from
publishing any rule that has federalism implications if the rule either imposes
substantial, direct compliance costs on state and local governments, and is not required

by statute, or preempts state law, unless the agency meets the consultation and funding

145

ADMIN_03358
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 146 of 678

requirements of section 6 of the Executive Order. This final rule does not have
federalism implications and does not impose substantial direct compliance costs on
state and local governments or preempt state law within the meaning of the Executive
Order.
Drafting Information

The principal authors of the final regulations are Leni C. Perkins, Natalie
Punchak, and Karen J. Cate of the Office of Associate Chief Counsel (International).
However, other personne! from the Treasury Department and the IRS participated in the
development of the final regulations.
List of Subjects in 26 CFR Part 1

Income taxes, Reporting and recordkeeping requirements.
Amendments to the Regulations

Accordingly, 26 CFR part 1 is amended as follows:
PART 1--INCOME TAXES

Paragraph 1. The authority citation for part 1 is amended by adding new entries
in numerical order to read as follows:

Authority: 26 U.S.C. 7805 * **

RRR RE

Section 1.962-1 also issued under 26 U.S.C. 965(0).

KRK EK

Section 1.965-1 also issued under 26 U.S.C. 965(c)(3)(B)(ii}(V), 965(d)(2),
965(0), 989(c), and 7701(a).

146

ADMIN 03359
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 147 of 678

Section 1.965-2 also issued under 26 U.S.C. 965(b)(3)(A)(ii), 965(0}, and 961 (a)
and (b).

Section 1.965-3 also issued under 26 U.S.C. 965(c)(3)(D) and 965(0).

Section 1.965-4 also issued under 26 U.S.C. 965(c)(3)(F) and 965(o).

Sections 1.965-5 through 1.965-6 also issued under 26 U.S.C. 965(0) and 26
U.S.C. 902(c)(8) (as in effect on December 21, 2017).

Section 1.965-7 also issued under 26 U.S.C. 965(h)(3), 965(h)(5), 965(i)(2),
965(i)(8)(B), 965(m)(2)(A), 965(n)(3), and 965(0).

Section 1.965-8 also issued under 26 U.S.C. 965(0).

Section 1965-9 also issued under 26 U.S.C. 965(0).

eek EK

Section 1.986(c)-1 also issued under 26 U.S.C. 965(0) and 26 U.S.C. 989(c).
Par. 2. Section 1.962-1 is amended by:
4. Revising paragraph (b)(1)(i).
2. Redesignating paragraphs (b)(2)(iv)(a) and (b) as paragraph (b)(2)(iv)(A) and |
(B), respectively.
3. Adding paragraph (d).
The revision and addition read as follows:

§1,962-1 Limitation of tax for individuals on amounts included in gross income under
section 951(a)}.

ek KEE

(b) ***
(1) ***
147

ADMIN_03360
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 148 of 678

(i) Determination of taxable income. The term taxable income means the excess

 

of--

(A) The sum of--

(1) All amounts required to be included in his gross income under section 951(a)
for the taxable year with respect to a foreign corporation of which he is a United States
shareholder, including-- |

(i) His section 965(a) inclusion amounts (as defined in §1.965-1(f)(38)); and

(ii) His domestic pass-through owner shares (as defined in §1.965-1(f})(21)) of
_ section 965(a) inclusion amounts with respect to deferred foreign income corporations
(as defined in §1.965-1(f}(17)) of which he is a United States shareholder; plus

(2) [Reserved] |

(3) All amounts which would be required to be included in his gross income under
section 78 for the taxable year with respect to the amounts referred to in paragraph
(b)(1)()(A)(1) and (2) of this section if the shareholder were a domestic corporation;
over

(B) The sum of the following deductions, but no other deductions or amounts--

(1) His section 965(c) deduction amount (as defined in §1.965-1(f)(42)) for the
taxable year;

(2) His domestic pass-through owner shares of section 965(c) deduction
amounts corresponding to the amounts referred to in paragraph (b)(1)((A)A) i) of this
section; and

(3) [Reserved]

KEK KK

148

ADMIN_ 03361
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 149 of 678

(d) Applicability dates. Paragraph (b)(1)(i) of this section applies beginning the
last taxable year of a foreign corporation that begins before January 1, 2018, and with
respect to a United States person, for the taxable year in which or with which such
taxable year of the foreign corporation ends.

Par. 3. Section 1.962-2 is amended by revising paragraph (a) and adding
paragraph (d) to read as follows:

§1,962-2 Election of limitation of tax for individuals.

(a) Who may elect. The election under section 962 may be made only by an
individual (including a trust or estate) who is a United States shareholder (including an
individual who is a United States shareholder because, by reason of section 958(b), he
is considered to own stock of a foreign corporation owned (within the meaning of
section 958(a)) by a domestic pass-through entity (as defined in §1.965-1(f}(19))).

(d) Applicability dates. Paragraph (a) of this section applies beginning the last
taxable year of a foreign corporation that begins before January 1, 2018, and with
respect to a United States person, for the taxable year in which or with which such
taxable year of the foreign corporation ends.

Par. 4. Sections 1.965-0 through 1.965-9 are added to read as follows:
§1.965-0 Outline of section 965 regulations. |
This section lists the headings for §§1.965-1 through 1.965-9.

§1.965-1 Overview, general rules, and definitions.
(a) Overview.

(1) In general.

(2) Scope.

(b) Section 965(a) inclusion amounts.
(1) Inclusion of the pro rata share of the section 965(a) earnings amount.

149

ADMIN. 03362
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 150 of 678

(2) Reduction by the allocable share of the aggregate foreign E&P deficit. —
(c) Section 965(c) deduction amounts.

(d) Treatment of specified foreign corporation as a controlled foreign corporation.
(e) Special rule for certain controlled domestic partnerships.
(1) In general.

(2) Definition of a controlled domestic partnership.
(f) Definitions.

(1) 8 percent rate amount.

(2) 8 percent rate equivalent percentage.

(3) 15.5 percent rate amount.

(4) 15.5 percent rate equivalent percentage.

(5) Accounts payable.

(6) Accounts receivable.

(7) Accumulated post-1986 deferred foreign income.
(8) Aggregate foreign cash position.

(9) Aggregate foreign E&P deficit.

(10) Aggregate section 965(a) inclusion amount.
(11) Aliocable share.

(12) Bona fide hedging transaction.

(13) Cash-equivalent asset.

(i) In general.

(ii) Specified commodity.

(14) Cash-equivalent asset hedging transaction.

(i) In general.

(ii) Aggregate hedging transactions.

(15) Cash measurement dates.

(16) Cash position.

(i) General rule.

(ii) Fair market value of cash-equivalent assets.

(iii) Measurement of derivative financial instruments.
(iv) Translation of cash position amounis.

(17) Deferred foreign income corporation.

(i) In general.

(ii) Priority rule.

(18) Derivative financial instrument.

(19) Domestic pass-through entity.

(20) Domestic pass-through owner.

(21) Domestic pass-through owner share.

(22) E&P deficit foreign corporation.

(i) In general.

(i) Determination of deficit in post-1986 earnings and profits.
(23) E&P measurement dates.

(24) Final cash measurement date.

(25) First cash measurement date.

(26) Inclusion year.

(27) Net accounts receivable.

150

ADMIN_ 03363
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20

(28) Pass-through entity.

(29) Post-1986 earnings and profits.

(i) General rule.

(ii) Foreign income taxes.

(iii) Deficits in earnings and profits.

(30) Pro rata share.

(31) Second cash measurement date.

(32) Section 958(a) stock.

(33) Section 958(a) U.S. shareholder.

(34) Section 958(a) U.S. shareholder inclusion year.
(35) Section 965 regulations.

(36) Section 965(a) earnings amount.

(37) Section 965(a) inclusion.

(38) Section 965(a) inclusion amount.

(39) Section 965(a) previously taxed earnings and profits.
(40) Section 965(b) previously taxed earnings and profits.
(41) Section 965(c) deduction.

(42) Section 965(c) deduction amount.
(43) Short-term obligation. .

(44) Specified E&P deficit.

(45) Specified foreign corporation.

(i) General rule.

(ii) Special attribution rule.

(A) In general.

(B) Attribution for purposes of the ten percent standard.
(iii) Passive foreign investment companies.
(46) Spot rate.

(47) United States shareholder.

(g) Exampies.

(1) Example 1.

(i) Facts.

(ii) Analysis.

(2) Example 2.

(i) Facts.

(ii) Analysis.

(3) Example 3.

(i) Facts,

(ii) Analysis.

(4) Example 4.

(i} Facts.

(ii) Analysis.

(5) Example 5.

(i) Facts.

(ii) Analysis.

Page 151 of 678

(A) Determination of status as a deferred foreign income corporation.

(B) Determination of status as an E&P deficit foreign corporation.
151

ADMIN 03364
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 152 of 678

(6) Exampie 6.
(i) Facts.

(ii) Analysis.
(7) Exampie 7.
(i) Facts.

(ii) Analysis.
(8) Example 8.
(i) Facts.

(ii) Analysis.

§1.965-2 Adjustments to earnings and profits and basis.

(a) Scope.

(b) Determination of and adjustments to earnings and profits of a specified foreign
corporation for purposes of applying sections 902, 959, 960, and 965.

(c) Adjustments to earnings and profits by reason of section 965(a).

(d) Adjustments to earnings and profits by reason of section 965(b).

(1) Adjustments to earnings and profits described in section 959(c)(2) and (c}{3) of
deferred foreign income corporations.

(2) Adjustments to earings and profits described in section 959(c)(3) of E&P deficit
foreign corporations.

(i) increase in earnings and profits by an amount equal to the portion of the section
958(a) U.S. shareholder’s pro rata share of the specified E&P deficit.

(A) in general.

(B) Reduction of a qualified deficit.

(ii) Determination of portion of a section 958(a) U.S. shareholder's pro rata share of a
specified E&P deficit taken into account.

(A) In general.

(B) Designation of portion of a section 958(a) U.S. shareholder's pro rata share of a
specified E&P deficit taken into account.

(e) Adjustments to basis by reason of section 965(a).

(1) General rule.

(2) Section 962 election.

(f) Adjustments to basis by reason of section 965(b).

(1) In general.

(2) Election to make adjustments to basis to account for the application of section
965(b).

(i) In general.

(ii) Basis adjustments. .

(A) Increase in basis with respect to a deferred foreign income corporation.

(4) In general.

(2) Limited basis adjustment.

(B) Reduction in basis with respect to an E&P deficit foreign corporation.

(1) In general.

(2) Limited basis adjustment.

(C) Section 962 election.

(iii) Rules regarding the election.

152

ADMIN 03365
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 153 of 678

(A) Consistency requirement.

(B) Manner of making election.

(1) Timing.

(i) In general.

(ii) Transition rule.

(2) Election statement.

(g) Gain reduction rule.

(1) Reduction in gain recognized under section 961(b){2) by reason of distributions
attributable to section 965 previously taxed earnings and profits in the inclusion year.
(i) In general.

(ii) Definition of section 965 previously taxed earnings and profits.

(2) Reduction in basis by an amount equal to the gain reduction amount.

(h) Rules of application for specified basis adjustments.

(1) Timing of basis adjustments.

(2) Netting of basis adjustments.

(3) Gain recognition for reduction in excess of basis.

(4) Adjustments with respect to each share.

(i) Section 958(a) stock.

(ii) Applicable property.

(5) Stock or property for which adjustments are made.

(i) In general.

(ii) Special rule for an interest in a foreign pass-through entity.

(i) Definitions.

(1} Applicable property.

(2) Foreign pass-through entity.

(3) Property.

(j) Examples.

(1) Example 1.

(i) Facts.

(ii) Analysis.

(A) Adjustments to section 959(c) classification of earnings and profits for inciusion
under section 951(a)(1)(A) without regard to section 965.

(B) Distributions between specified foreign corporations before January 1, 2018.
(C) Section 965{a) inclusion amount.

(1) CFC1 section 965(a) earnings amount.

(2) CFC2 section 965(a) earnings amount.

(3) Effect on earnings and profits described in section 959(c)(2) and (3).

(D) Distribution to United States shareholder.

(E) Section 902 and section 960 consequences.

(1) Distribution by and inclusions with respect to CFC2.

(2) Inclusions with respect fo CFC1.

(2) Example 2.

(i) Facts.

(ii) Analysis.

(A) Adjustments to section 959(c) classification of earnings and profits for inclusion
under section 951(a)(1)(A) without regard to section 965.

153

ADMIN_03366
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 154 of 678

(B) Distributions between specified foreign corporations before January 1, 2018.
(C) Section 965(a) inclusion amouri.

(1) CFC1 section 965(a) earnings amount.

(2) CFC2 section 965(a) earnings amount.

(3) Effect on earnings and profits described in section 959(c)(2) and (3).

(D) Distribution to United States shareholder.

(3) Example 3.

(i) Facts. ~

(ii) Analysis.

(A) Adjustments to section 959(c) classification of earnings and profits for inclusion
under section 951(a)(1)(A) without regard to section 965.

(B) Distributions between specified foreign corporations before January 1, 2018.
(C) Section 965(a) inclusion amount.

(1) CFC1 section 965(a) earnings amount.

(2) CFC2 section 965(a) earnings amount.

(3) Effect on earnings and profits described in section 959(c)(2) and (3).

(D) Distribution to United States shareholder.

(4) Exampie 4.

(i) Facts.

(ii) Analysis.

(A) Adjustments to section 959(c) classification of earnings and profits for inclusion
under section 951(a)(1)(A) without regard to section 965.

(B) Distributions between specified foreign corporations before January 1, 2018.
(C) Section 965(a) inclusion amount.

(1) CFC1 section 965(a) earnings amount.

(2) CFC2 section 965(a) earnings amount.

(3) Effect on earnings and profits described in section 959(c)(2) and (3).

(D) Distribution to United States shareholder.

(1) Distribution that is a specified payment.

(2) Distribution to United States shareholder.

(E) Section 902 and section 960 consequences.

(5) Example 5.

(A) Section 965(a) inclusion amount.

(1) CFC section 965(a) earnings amount.

(2) Effect on earnings and profits described in section 959(c)(2) and (3).

(6) Example 6.

(i) Facts.

(ti) Analysis.

(A) Adjustments to section 959(c) classification of earnings and profits for section 1248
inclusion.

(B) Section 965(a) inciusion amount.

(C) Distributions to United States sharehoiders.

(7) Example 7.

(i) Facts.

(ii) Analysis.

(8) Example 8.

154

ADMIN_03367
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 155 of 678

(i) Facts.

(ii) Analysis.

(A) Application of the gain reduction rule.

(B) Adjustments to the basis of CFC1.

(9) Example 9.

(i) Facts.

(ii) Analysis.

(A) Application of the gain reduction rule.

(B) Adjustments to the basis of CFC1 and CFC2.

§1.965-3 Section 965(c) deductions.

(a) Scope.

(b) Rules for disregarding certain assets for determining aggregate foreign cash
position.

(1) Disregard of certain obligations between related specified foreign corporations.
(2) Disregard of other assets upon demonstration of doubie-counting.

(3) Disregard of portion of cash position of noncorporate entities treated as specified
foreign corporations.

(4) Examples.

(i) Example 1.

(A) Facts.

(B) Analysis.

(1) Loan from CFC1 to CFC2.

(2) Account receivable of CFC1 held by CFC2.

(3) Loan from CFC1 to CFC3. .

(ii) Example 2.

(A) Facts.

(B) Analysis.

(iii) Exampie 3.

(A) Facts.

(B) Analysis.

(iv) Example 4.

(A) Facts.

(B) Analysis.

(v) Example 5,

(A) Facts.

(B) Analysis.

(1) Treatment of PS1.

(2) Treatment of PS2.

(c) Determination of aggregate foreign cash position for a section 958(a) U.S.
shareholder inclusion year.

(1) Single section 958(a) U.S. shareholder inciusion year.

(2) Multiple section 958(a) U.S. shareholder inclusion years.

(i) Allocation to first section 958(a) U.S. shareholder inclusion year.

(if) Allocation to succeeding section 958(a) U.S. shareholder inclusion years.
(3) Estimation of aggregate foreign cash position.

155

ADMIN_03368
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 156 of 678

(4) Examples.

(i) Example 1.

(A) Facts.

(B) Analysis.

(ii) Example 2.

(A) Facts.

(B) Analysis.

(d) increase of income by section 965(c) deduction of an expatriated entity.
(1) In general.

(2) Definition of expatriated entity.

(3) Definition of surrogate foreign corporation.

(e) Section 962 election.

(1) In general.

(2) Exampie.

(i) Facts.

(ii) Analysis.

(f) Treatment of section 965(c) deduction under certain provisions of the Internal
Revenue Code.

(1) Section 63(d).

(2) Sections 705, 1367, and 1368.

(i) Adjustments to basis

(ii) S corporation accumulated adjustments account.
(iii) Exampie.

(A) Facts.

(B) Analysis.

(3) Section 1417.

(4) Section 4940.

(g) Domestic pass-through entities.

§1,965-4 Disregard of certain transactions.

(a) Scope.

(b) Transactions undertaken with a principal purpose of changing the amount of a
section 965 element.

(1) General rule.

(2) Presumptions and exceptions for the application of the general rule.
(ii) Definitions.

(A) Relatedness.

(B) Transfer.

(1) In general.

(2) Indirect transfer.

(iii) Cash reduction transactions.

(A) General rule.

(B) Per se rules for certain distributions.

(iv) E&P reduction transactions.

(A) General rule.

(1) Definition of pro rata share reduction transaction.

156

ADMIN. 03369
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 157 of 678

(2) Definition of E&P deficit transaction.

(B) Per se rule for internal group transactions.

(C) Exampie..

(1) Facts.

(2) Analysis.

(c) Disregard of certain changes in method of accounting and entity classification
elections.

(1) Changes in method of accounting. .

(2) Entity classification elections.

(d) Definition of a section 965 element.

(e) Rules for applying paragraphs (b) and (c) of this section.
(1) Determination of whether there is a change in the amount of a section 965 element.
(2) Treatment of domestic pass-through owners as United States shareholders.
(3) Exception for certain incorporation transactions.

(i} In general.

(ii) Aggregate foreign cash position.

(4) Consequences of liquidation.

(i} in general. .

(ii) Specified liquidation date.

(f) Disregard of certain transactions occurring between E&P measurement dates.
(1) Disregard of specified paymenis.

(2) Definition of specified payment.

(3) Non-application of disregard rule.

(4) Examples.

(i) Example 1.

(A) Facts.

(B) Analysis.

(ii) Example 2.

(A) Facts.

(B) Analysis.

(iii) Example 3.

(A) Facts.

(B) Analysis.

(iv) Example 4.

(A) Facts.

(B) Analysis.

(v) Exampie 5.

(A) Facts.

(B) Analysis.

(vi) Example 6.

(A) Facts.

(B) Analysis.

§1.965-5 Allowance of credit or deduction for foreian income taxes.

(a) Scope.
(b) Rules for foreign income taxes paid or accrued.

157

ADMIN 03370
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 158 of 678

(c) Rules for foreign income taxes treated as paid or accrued.

(1) Disallowed credit.

(i) In general.

(ii) Foreign income taxes deemed paid under section 960(a)(3) (as in effect on
December 21, 2017).

(iii) [Reserved]

(2) Disallowed deduction.

(3) Coordination with section 78.

(i) In general.

(ii) Domestic corporation that is a domestic pass-through owner.

(d) Applicable percentage.

(1) In general.

(2) No section 965(a) inclusion amount.

(3) Applicable percentage for domestic pass-through owners.

(4) Applicable percentage with respect to certain distributions of previously taxed
earnings and profits.

§1.965-6 Computation of foreign income taxes deemed paid and allocation and
apportionment of deductions.

(a) Scope.

(b) Computation of foreign income taxes deemed paid.

(1) In general.

(2) Dividend or inclusion in excess of post-1986 undistributed earnings.

(3) Treatment of adjustment under section 965(b)(4)(B).

(4) Section 902 fraction.

(c) Allocation and apportionment of deductions.

(d) Hovering deficits.

§1.965-7 Elections, payment, and other special rules.

(a) Scope.

(b) Section 965(h) election.

(1) in general.

(i) Amount of installments.

(ii) Increased installments due to a deficiency or a timely filed or amended return.
(A) In general.

(B) Timing.

(C) Exception for negligence, intentional disregard, or fraud.
(iii) Due date of installments.

(A) in general.

(B) Extension for specified individuals.

(2) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(3) Acceleration of payment.

(i) Acceleration.

158

ADMIN_03371
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 159 of 678

(ii) Acceleration events.

(ili) Eligible section 965(h) transferee exception.

(A) In general.

(1) Requirement to have a covered acceleration event.
(2) Requirement to enter into a transfer agreement.
(B) Transfer agreement.

(1) Eligibility.

(2) Filing requirements.

(i) In general.

(ii) Transition rule.

(3) Signature requirement.

(4) Terms of agreement.

(5) Consolidated groups.

(6) Leverage ratio.

(C) Consent of Commissioner.

(1) In general.

(2) Material misrepresentations and omissions.

(D) Effect of assumption.

(1) in general.

(2) Eligible section 965(h) transferor liability.

(E) Qualifying consolidated group member transaction.
(1) Definition of qualifying consolidated group member transaction.
(2) Definition of qualified successor.

(3) Departure of multiple members of a consolidated group.
(c) Section 965(i) election.

(1) In general.

(2) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(3) Triggering events.

(i) In general.

(ii) Triggering events.

(iii) Partial transfers.

(iv) Eligible section 965(}) transferee exception.

(A) In general.

(1) Requirement to have a covered triggering event.
(2) Requirement to enter into a transfer agreement.
(B) Transfer agreement.

(1) Eligibility.

(2) Filing requirements.

(i) In generai.

(ii) Transition rule.

(iii) Death of eligible section 965(i) transferor.

(3) Signature requirement.

(4) Terms of agreement.

159

ADMIN_03372
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 160 of 678

(5) Special rule in the case of death of eligible section 965(i) transferor.
(6) Leverage ratio.

(C) Consent of Commissioner.

(1) In general.

(2) Material misrepresentations and omissions. —
(D) Effect of assumption.

(1) In general.

(2) Eligible section 965(i) transferor liability.

(v) Coordination with section 965(h) election.
(A) In general.

(B) Timing for election.

(C) Due date for installment.

(D) Limitation.

(4) In general.

(2) Manner of obtaining consent.

(i) In general.

(ii) Transition rule.

(3) Signature requirement.

(4) Terms of agreement.

(5) Consent of Commissioner.

(i) In general.

(ii) Material misrepresentations and omissions.
(6) Leverage ratio.

(4) Joint and several liability.

(5) Extension of limitation on collection.

(6) Annual reporting requirement.

(i) In general.

(ii) Failure to report.

(d) Section 965(m) election and special rule for rea! estate investment trusts.

(1) In general.

(2) Inclusion schedule for section 965(m) election.
(3) Manner of making election.

(i) Eligibility.

(ii) Timing.

(ii} Election statement.

(4) Coordination with section 965(h).

(5) Acceleration of inclusion.

(6) Treatment of section 965(a) inclusions of a real estate investment trust.
(e) Section 965(n) election.

(1) In general.

(i) General rule.

(ii) Applicable amount for section 965(n) election.
(iit) Scope of section 965(n) election.

{iv) [Reserved]

(2) Manner of making election.

(i) Eligibility.

160

ADMIN 03373
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 161 of 678

(ii) Timing.

(iit) Election statement.

(f) Election to use alternative method for calculating post-1986 earnings and profits.
(1) Effect of election for specified foreign corporations that do not have a 52-53-week
taxable year.

(2) Effect of election for specified foreign corporations that have a 52-53-week taxable
year.

(3) Computation of post-1986 earnings and profits using alternative method.
(4) Definitions. .

(i) 52-53-week taxable year.

(ii) Annualized earnings and profits amount.

(iii) Daily earnings amount.

(iv) Notional measurement date.

(5) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(6) Examples.

(i) Example 1.

(A) Facts.

(B) Analysis.

(ii) Example 2.

{A) Facts.

(B) Analysis.

(g) Definitions.

(1) Deferred net tax liability.

(2) REIT section 965 amounts.

(3) Section 965(h) election.

(4) Section 965(h) net tax liability.

(5) Section 965(i) election.

(6) Section 965(i) net tax liability.

(7) Section 965(m) election.

(8) Section 965(n) election.

(9) Specified individual.

(10) Total net tax liability under section 965.

(i) General rule.

(ii) Net income tax.

(iii} Foreign tax credits.

§1.965-8 Affiliated groups (including consolidated groups).

(a) Scope.

(b) Reduction of E&P net surplus shareholder's pro rata share of the section 965(a)
earnings amount of a deferred foreign income corporation by the allocable share of the
applicable share of the aggregate unused E&P deficit.

(1} In general.

(2) Consolidated group as part of an affiliated group.

1614

ADMIN_03374
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 162 of 678

(c) Designation of portion of excess aggregate foreign E&P deficit taken into account.
(1) in general.

(2) Consolidated group as part of an affiliated group.

(d) [Reserved] ©

(1) [Reserved]

(2) Consolidated groups.

(e) Treatment of a consolidated group as a single section 958(a) U.S. shareholder or a
singie person.

(1) in general.

(2) Limitation.

(3) Determination of section 965(c) deduction amount.

(f) Definitions.

(1) Aggregate unused E&P deficit.

(i) In generai.

(ii) Reduction with respect to E&P net deficit shareholders that are not wholly owned by
the affiliated group.

(2) Allocable share.

(3) Applicable share.

(4) Consolidated group aggregate foreign cash position.

(5) E&P net deficit shareholder.

(6) E&P net surplus shareholder.

(7) Excess aggregate foreign E&P deficit.

(8) Group cash ratio.

(9) Group ownership percentage.

(g) Examples.

(1) Example 1.

(i) Facts.

(A) In general.

(B) Facts relating to section 965.

(ii} Analysis.

(A) Section 965(a) inclusion amounts before application of section 965(b)(5).
(B) Application of section 965(b)(5). .

(1) Determination of E&P net surplus shareholders and E&P net deficit shareholders.
(2) Determining section 965(a) inclusion amounts under section 965(b)(5).
(C) Aggregate foreign cash position.

(D) Section 965(c) deduction amount.

(2) Example 2.

(i) Facts.

(it) Analysis.

(A) Section 965(a) inclusion amount.

(1) Single section 958(a) U.S. shareholder treatment.

(2) Determination of inclusion amount.

(B) Consolidated group aggregate foreign cash position.

(C) Section 965(a) deduction amount.

§1.965-9 Applicability dates.
. 162

ADMIN_03375
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 163 of 678

(a) In general.
(b) Applicability dates for rules disregarding certain transactions.

§1.965-1 Overview, general rules, and definitions.

(a) Overview--(1) In general. This section provides general rules and definitions
under section 965. Section 1.965-2 provides rules relating to adjustments to earings
and profits and basis to determine and account for the application of section 965 and a
rule that limits the amount of gain recognized under section 961(b)(2) by reason of
distributions attributable to section 965 previously taxed earnings and profits (as defined
in §1.965-2(g)(1)(ii)) in the inclusion year. Section 1.965-3 provides rules regarding the
determination of section 965(c) deductions. Section 1.965-4 sets forth rules that
disregard certain transactions for purposes of section 965. Sections 1.965-5 and 1.965-
6 provide rules with respect to foreign tax credits. Section 1.965-7 provides rules
regarding elections and payments. Section 1.965-8 provides rules regarding affiliated
groups, including consolidated groups. Section 1.965-9 provides dates of applicability.
See also §§1.962-1 and 1.962-2 (providing rules regarding the application of section
962) and 1.986(c)-1 (providing rules regarding the application of section 986(c)).

(2) Scope. Paragraph (b) of this section provides the general rules concerning
section 965(a) inclusion amounts. Paragraph (c) of this section provides the general
rule concerning section 965(c) deduction amounts. Paragraph (d) of this section
provides a rule for specified foreign corporations that are not controlled foreign
corporations. Paragraph (e) of this section treats certain controlled domestic
partnerships as foreign partnerships for purposes of section 965. Paragraph (f) of this

section provides definitions applicable for the section 965 regulations and §§1.962-1,

163

ADMIN 03376
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 164 of 678

1.962-2, and 1.986(c)-1. Paragraph (g) of this section contains examples illustrating the
general rules and definitions set forth in this section.

(b) Section 965(a) inclusion amounts--(1) Inclusion of the pro rata share of the
section 965(a) earnings amount. For an inclusion year of a deferred foreign income
corporation, the subpart F income of the deferred foreign income corporation (as
otherwise determined for the inclusion year under section 952 and §1.952-1) is
increased by the section 965(a) earnings amount of the deferred foreign income
corporation. See section 965(a). Accordingly, a section 958(a) U.S. shareholder with
respect to a deferred foreign income corporation generally includes in gross income
under section 951(a)(1) for the section 958(a) U.S. shareholder inclusion year its pro
rata share of the section 965(a) earnings amount of the deferred foreign income
corporation, translated (if necessary) into U.S. dollars using the spot rate on December
31, 2017, and subject to reduction under section 965(b), paragraph (b)(2) of this
section, and §1.965-8(b). The amount of the section 958(a) U.S. shareholder's
inclusion with respect to a deferred foreign income corporation as a result of section
965(a) and this paragraph (b)(1), as reduced under section 965(b), paragraph (b)(2) of
this section, and §1.965-8(b), as applicable, is referred to as the section 965(a)
inclusion amount. Neither the section 965(a) earnings amount nor the section 965(a)
inclusion amount is subject to the rules or limitations in section 952 or limited by the
accumulated earnings and profits of the deferred foreign income corporation on the date
of the inclusion.

(2) Reduction by the allocable share of the aggregate foreign E&P deficit. For

purposes of determining a section 958(a) U.S. shareholder's section 965(a) inclusion

164

ADMIN_03377
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 165 of 678

amount with respect to a deferred foreign income corporation, the U.S. dollar amount of
the section 958(a) U.S. shareholder's pro rata share of the section 965(a) earnings
amount of the deferred foreign income corporation, translated (if necessary) into U.S.
dollars using the spot rate on December 31, 2017, is reduced by the deferred foreign
income corporation’s allocable share of the section 958(a) U.S. shareholder's aggregate
foreign E&P deficit. See section 965(b). If the section 958(a) U.S. shareholder is a
member of a consolidated group, under §1.965-8(e), all section 958(a) U.S.
shareholders that are members of the consolidated group are treated as a single
section 958(a) U.S. shareholder for purposes of this paragraph (b)(2).

(c) Section 965(c) deduction amounts. For a section 958(a) U.S. shareholder
inclusion year, a section 958(a) U.S. shareholder is generally allowed a deduction in an
amount equal to the section 965(c) deduction amount.

(d) Treatment of specified foreign corporation as a controlled foreign corporation.
A specified foreign corporation described in section 965(e)(1)(B) and paragraph
(f)(45)(i)(B) of this section that is not otherwise a controlled foreign corporation is treated
as a controlled foreign corporation solely for purposes of paragraph (b) of this section
and sections 951, 961, and §1.1411-10. See 965(e)(2).

(e) Special rule for certain controlled domestic partnerships--(1) In general. For
purposes of the section 965 regulations, a controlled domestic partnership is treated as
a foreign partnership for purposes of determining the section 958(a) U.S. shareholder of
a specified foreign corporation and the section 958(a) stock of the specified foreign

corporation owned by the section 958(a) U.S. shareholder if the following conditions are

satisfied--

165

ADMIN 03378
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 166 of 678

(i) Without regard to this paragraph (e), the controlled domestic partnership is a
section 958(a) U.S. shareholder of the specified foreign corporation and thus owns
section 958(a) stock of the specified foreign corporation (tested section 958(a) stock);

(ii) If the controlled domestic partnership (and all other controlled domestic
partnerships in the chain of ownership of the specified foreign corporation) were treated
as foreign-- | |

(A) The specified foreign corporation would continue to be a specified foreign
corporation; and

(B) At least one United States shareholder of the specified foreign corporation--

(1) Would be treated as a section 958(a) U.S. shareholder of the specified
foreign corporation; and

(2) Would be treated as owning (within the meaning of section 958(a)) tested
section 958(a) stock of the specified foreign corporation through another foreign
corporation that is a direct or indirect partner in the controlled domestic partnership.

(2) Definition of a controlled domestic partnership. For purposes of paragraph
(e)(1) of this section, the term controlled domestic partnership means a domestic
partnership that is controlled by a United States shareholder described in paragraph
(e)(1)(i)(B) of this section and persons related to the United States shareholder. For
purposes of this paragraph (e)(2), control is determined based on all the facts and
circumstances, except that a partnership will be deemed to be controlled by a United
States shareholder and related persons if those persons, in the aggregate, own (directly
or indirectly through one or more partnerships) more than 50 percent of the interests in

the partnership capital or profits. For purposes of this paragraph (e)(2), a related

166

ADMIN 03379
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 167 of 678

person is, with respect to a United States shareholder, a person that is related (within
the meaning of section 267(b) or 707(b)(1)) to the United States shareholder.

(f) Definitions. This paragraph (f) provides definitions that apply for purposes of
the section 965 regulations and §§1.962-1, 1.962-2, and 1.986(c)-1. Unless otherwise
indicated, all amounts are expressed as positive numbers.

(1) 8 percent rate amount. The term 8 percent rate amount means, with respect
to a section 958(a) U.S. shareholder and a section 958(a) U.S. shareholder inclusion
year, the excess, if any, of the section 958(a) U.S. shareholder's aggregate section
965(a) inclusion amount for the section 958(a) U.S. shareholder inclusion year over the
amount of the section 958(a) U.S. shareholder’s aggregate foreign cash position for the
section 958(a) U.S. shareholder inclusion year as determined under §1.965-3(c).

(2) 8 percent rate equivalent percentage. The term 8 percent rate equivalent
percentage means, with respect to a section 958(a) U.S. shareholder and a section
958(a) U.S. shareholder inclusion year, the percentage that would result in the 8
percent rate amount being subject to an 8 percent rate of tax determined by only taking
into account a deduction equal to such percentage of such amount and the highest rate
of tax specified in section 11 for the section 958(a) U.S. shareholder inclusion year. In
the case of a section 958(a) U.S. shareholder inclusion year of a section 958(a) U.S.
shareholder to which section 15 applies, the highest rate of tax under section 11 before
the effective date of the change in rates and the highest rate of tax under section 11
after the effective date of such change will each be taken into account under the
preceding sentence in the same proportions as the portion of the section 958(a) U.S.

shareholder inclusion year that is before and after such effective date, respectively.

167

ADMIN_ 03380
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 168 of 678

(3) 15.5 percent rate amount. The term 15.5 percent rate amount means, with
respect to a section 958(a) U.S. shareholder and a section 958(a) U.S. shareholder
inclusion year, the amount of the section 958(a) U.S. shareholder's aggregate foreign
cash position for the section 958(a) U.S. shareholder inclusion year as determined
under §1.965-3(c) to the extent it does not exceed the section 958(a) U.S. shareholder's
aggregate section 965(a) inclusion amount for the section 958(a) U.S. shareholder
inclusion year.

(4) 15.5 percent rate equivalent percentage. The term 15.5 percent rate
equivalent percentage, with respect to a section 958(a) U.S. shareholder and a section
958(a) U.S. shareholder inclusion year, has the meaning provided for the term “8
percent rate equivalent percentage” applied by substituting “15.5 percent rate amount”
for “8 percent rate amount” and “15.5 percent rate of tax” for “8 percent rate of tax.”

(5) Accounts payable. The term accounts payable means payables arising from
the purchase of property described in section 1221(a)(1) or section 1221 (a)(8) or the
receipt of services from vendors or suppliers, provided the payables have a term upon
issuance of less than one year.

(6) Accounts receivable. The term accounts receivable means receivables
described in section 1221(a)(4) that have a term upon issuance of less than one year.

(7) Accumulated post-1986 deferred foreign income—(i) In general. The term
accumulated post-1986 deferred foreign income means, with respect to a specified
foreign corporation, the post-1986 earnings and profits of the specified foreign

corporation except to the extent such earnings and profits--

168

ADMIN_ 03381
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 169 of 678

(A) Are attributable to income of the specified foreign corporation that is
effectively connected with the conduct of a trade or pusiness within the United States
and subject to tax under chapter 1;

(B) If distributed, would, in the case of a conirolled foreign corporation, be
excluded from the gross income of a United States shareholder under section 959; or

(C) If distributed, would, in the case of a controlled foreign corporation that has
shareholders that are not United States shareholders on an E&P measurement date, be
excluded from the gross income of such shareholders under section 959 if such
shareholders were United States shareholders, determined by applying the principles of
Revenue Ruling 82-16, 1982-1 C.B. 106.

(ii) Earnings and profits attriputable to subpart F income in the same taxable year
as an E&P measurement date. For purposes of determining the accumulated post-
1986 deferred foreign income of a specified foreign corporation as of an E&P
measurement date, earnings and profits of the specified foreign corporation that are or
would be, applying the principles of Revenue Ruling 82-16, 1982-1 C.B. 106, described
in section 959(c){2) by reason of subpart F income (as defined in section 952 without
regard to section 965(a)) are described in section 965(d)(2){B) and paragraph (f){7)(){B)
or (f)(7){i)(C) of this section only to the extent that such income has been accrued by the
specified foreign corporation as of the E&P measurement date. For rules regarding the
interaction of sections 951, 956, 959, and 965 generally, see §1.965-2(b).

(8) Aggregate foreign cash position--(i) In general. The term aggregate foreign
cash position means, with respect to a section 958(a) U.S. shareholder that is not a

member of a consolidated group, the greater of--

169

ADMIN. 03382
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 170 of 678

(A) The aggregate of the section 958(a) U.S. shareholder's pro rata share of the
cash position of each specified foreign corporation determined as of the final cash
measurement date of the specified foreign corporation; or

(B) One half of the sum of--

(1) The aggregate described in paragraph (f)(8)(i)(A) of this section determined
as of the second cash measurement date of each specified foreign corporation, plus

(2) The aggregate described in paragraph (f)(8){i)(A) of this section determined
as of the first cash measurement date of each specified foreign corporation.

(ii) Other rules. For rules for determining the aggregate foreign cash position for
a section 958(a) U.S. shareholder inclusion year of the section 958(a) U.S. shareholder,
see §1.965-3(c). For the rule for determining the aggregate foreign cash position of a
section 958(a) U.S. shareholder that is a member of a consolidated group, see §1.965-
8(e)(3). For rules disregarding certain assets for purposes of determining the aggregate
foreign cash position of a section 958(a) U.S. shareholder, see §1.965-3(b).

(9) Aggregate foreign E&P deficit. The term agaregate foreign E&P deficit
means, with respect to a section 958(a) U.S. shareholder, the lesser of--

(i) The aggregate of the section 958(a) U.S. shareholder's pro rata share of the
specified E&P deficit of each E&P deficit foreign corporation, translated (if necessary)
into U.S. dollars using the spot rate on December 31, 2017, or

(ii) The aggregate of the section 958(a) U.S. shareholder’s pro rata share of the
section 965(a) earnings amount of each deferred foreign income corporation, translated

(if necessary) into U.S. dollars using the spot rate on December 31, 2017.

170

ADMIN_03383
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 171 of 678

(10) Aggregate section 965(a) inclusion amount. The term aggregate section
965(a) inclusion amount means, with respect to a section 958(a) U.S. shareholder, the
sum of all of the section 958(a) U.S. shareholder's section 965(a) inclusion amounts.

(11) Ailocable share. The term allocable share means, with respect fo a deferred
foreign income corporation and an aggregate foreign E&P deficit of a section 958(a)
U.S. shareholder, the product of the aggregate foreign E&P deficit and the ratio
determined by dividing--

(i) The section 958(a) U.S. shareholder's pro rata share of the section 965(a)
earnings amount of the deferred foreign income corporation, translated (if necessary)
into U.S. dollars using the spot rate on December 31, 2017, by

(ii) The amount described in paragraph (f)(9)(ii) of this section with respect to the
section 958(a) U.S. shareholder. |

(12) Bona fide hedging transaction. The term bona fide hedging transaction
means a hedging transaction that meets (or that would meet if the specified foreign
corporation were a controlled foreign corporation) the requirements of a bona fide
hedging transaction described in §1.954-2(a)(4)(ii), except that in the case of a specified
foreign corporation that is not a controlled foreign corporation, the identification
requirements of §1.954-2(a)(4)(ii}(B) do not apply.

(13) Cash-equivalent asset--(i) In general. The term cash-equivalent asset
means any of the following assets--

(A) Personal property which is of a type that is actively traded and for which there

is an established financial market, other than a specified commodity;

171

ADMIN 03384
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 172 of 678

(B) Commercial paper, certificates of deposit, the securities of the Federal
government and of any State or foreign government;

(C) Any foreign currency;

(D) A short-term obligation; or

(E) Derivative financial instruments, other than bona fide hedging transactions.

(ii) Specified commodity. The term specified commodity means a commodity
held by a specified foreign corporation that, in the hands of the specified foreign
corporation, is property described in section 1221(a)(1) or 1221(a)(8). This paragraph
(f)(13)(i) does not apply with respect to a specified foreign corporation that is a dealer
or trader in commodities.

(14) Cash-equivalent asset hedging transaction--(i) In general. The term cash-
equivalent asset hedging transaction means a bona fide hedging transaction identified
on a specified foreign corporation's books and records as hedging a cash-equivalent
asset.

(ii) Aggregate hedging transactions. For purposes of paragraph (f)(14)(i) of this
section, the amount of a bona fide hedging transaction described in §1.1221-2(c)(3) (an
aggregate hedging transaction) that is treated as a cash-equivalent asset hedging
transaction is the amount that bears the same proportion to the fair market value of the
aggregate hedging transaction as the value of the cash-equivalent assets being hedged
by the aggregate hedging transaction bears to the value of all assets being hedged by
the aggregate hedging transaction.

(15) Cash measurement dates. The term cash measurement dates means, with

respect to a specified foreign corporation, the first cash measurement date, the second

172

ADMIN 03385
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 173 of 678

cash measurement date, and the final cash measurement date, collectively, and each a
cash measurement date.

(16) Cash position--(i) General rule. The term cash position means, with respect
to a specified foreign corporation, the sum of--

(A) Cash held by the corporation;

(B) The net accounts receivable of the corporation; and

(C) The fair market value of the cash-equivalent assets held by the corporation.

(ii) Fair market value of cash-equivalent assets. For purposes of determining the
fair market value of a cash-equivalent asset of a specified foreign corporation, the value
of the cash-equivalent asset must be adjusted by the fair market value of any cash-
equivalent asset hedging transaction with respect to the cash-equivalent asset, but only
to the extent that the cash-equivalent asset hedging transaction does not reduce the fair
market value of the cash-equivalent asset below zero.

(iii) Measurement of derivative financial instruments. The amount of derivative
financial instruments taken into account in determining the cash position of a specified
foreign corporation is the aggregate fair market value of its derivative financial
instruments that constitute cash-equivalent assets, provided such amount is not less
than zero.

(iv) Translation of cash position amounts. The cash position of a specified
foreign corporation with respect to a cash measurement date must be expressed in U.S.
dollars. For this purpose, the amounts described in paragraph (f)(16)(i) of this section

must be translated (if necessary) into U.S. dollars using the spot rate on the relevant

cash measurement date.

173

ADMIN. 03386
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 174 of 678

(17) Deferred foreign income corporation—(i) in general. The term deferred
foreign income corporation means a specified foreign corporation that has accumulated
post-1986 deferred foreign income greater than zero as of an E&P measurement date.

(ii) Priority rule. If a specified foreign corporation satisfies the definition of a
deferred foreign income corporation under section 965(d}{1) and paragraph (f}(17)(i) of
this section, it is classified solely as a deferred foreign income corporation and not also.
as an E&P deficit foreign corporation even if it otherwise satisfies the requirements of
section 965(b)(3)(B) and paragraph (f)(22) of this section.

(18) Derivative financial instrument. The term derivative financial instrument
includes a financial instrument that is one of the following--

(i} A notional principal contract,

(ii) An option contract,

(iii) A forward contract, other than a forward contract with respect to a specified
commodity (as defined in paragraph (f)(13)(ii) of this section), but solely to the extent
that the specified foreign corporation identified, or could have identified, the forward
contract as a hedging transaction (within the meaning of §1.1221-2(b)) with respect to
one or more specified commodities held by the specified foreign corporation,

(iv) A futures contract,

(v) A short position in securities or commodities, other than a forward contract
with respect to a specified commodity, but solely to the extent that the specified foreign
corporation identified, or could have identified, the forward contract as a hedging
transaction (within the meaning of §1.1221-2(b)) with respect to one or more specified

commodities held by the specified foreign corporation, or

174

ADMIN_03387
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 175 of 678

(vi) Any financial instrument similar to one described in paragraphs (f)(18)(i)
through (v) of this section.

(19) Domestic pass-through entity. The term domestic pass-through entity
means a pass-through entity that is a United States person (as defined in section
7701(a)(30)).

(20) Domestic pass-through owner. The term domestic pass-through owner
means, with respect to a domestic pass-through entity, a United States person (as
defined in section 7701(a)(30)) that is a partner, shareholder, beneficiary, grantor, or
owner, as the case may be, in the domestic pass-through entity. Notwithstanding the
preceding sentence, the term does not include a partner, shareholder, beneficiary,
grantor, or owner of the domestic pass-through entity that is itself a domestic pass-
through entity but does include any other United States person that is an indirect
partner, shareholder, beneficiary, grantor, or owner of the domestic pass-through entity
through one or more other pass-through entities.

(21) Domestic pass-through owner share. The term domestic pass-through
owner share means, with respect to a domestic pass-through owner and a domestic
pass-through entity, the domestic pass-through owner's share of the aggregate section
965(a) inclusion amount and the section 965(c) deduction amount, as applicable, of the
domestic pass-through entity, including the domestic pass-through owner's share of the
aggregate section 965(a) inclusion amount and section 965(c) deduction amount, as
applicable, of a domestic pass-through entity owned indirectly by the domestic pass-

through owner through one or more other pass-through entities.

175

ADMIN_03388
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 176 of 678

(22) E&P deficit foreign corporation--(i) In general. The term E&P deficit foreign
corporation means, with respect to a section 958(a) U.S. shareholder, a specified
foreign corporation, other than a deferred foreign income corporation, if, as of
November 2, 2017--

(A) The specified foreign corporation had a deficit in post-1986 earnings and
profits,

(B) The corporation was a specified foreign corporation, and

(C) The shareholder was a United States shareholder of the corporation.

(ii) Determination of deficit in post-1986 earnings and profits. In the case of a
specified foreign corporation that has post-1986 earnings and profits that include
earnings and profits described in section 959(c)(1) or 959(c)(2) (or both) and a deficit in
earnings and profits (including hovering deficits, as defined in §1 367(b)-7(4)(2)(0), the
specified foreign corporation has a deficit in post-1986 earnings and profits described in
paragraph (f)(22)(i)(A) of this section only to the extent the deficit in post-1986 earnings
and profits exceeds the aggregate of its post-1986 earnings and profits described in
section 959(c)(1) and 959(c)(2).

(23) E&P measurement dates. The term E&P measurement dates means
November 2, 2017, and December 31, 2017, collectively, and each an E&P
measurement date.

(24) Final cash measurement date. The term final cash measurement date
means, with respect to a specified foreign corporation, the close of the last taxable year
of the specified foreign corporation that begins before January 1, 2018, and ends on or

after November 2, 2017, if any.

176

ADMIN_03389
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 177 of 678

(25) First cash measurement date. The term first cash measurement date
means, with respect to a specified foreign corporation, the close of the last taxable year
of the specified foreign corporation that ends after November 1, 2015, and before
November 2, 2016, if any.

‘ (26) Inclusion year. The term inclusion year means, with respect to a deferred
foreign income corporation, the last taxable year of the deferred foreign income
corporation that begins before January 1, 2018.

(27) Net accounts receivable. The term net accounts receivable means, with
respect to a specified foreign corporation, the excess (if any) of--

(i) The corporation's accounts receivable, over

(i) The corporation's accounts payable (determined consistent with the rules of
section 461).

(28) Pass-through entity. The term pass-through entity means a partnership, S
corporation, or any other person (whether domestic or foreign) other than a corporation
to the extent that the income or deductions of the person are included in the income of
one or more direct or indirect owners or beneficiaries of the person. For example, if a
domestic trust is subject to federal income tax on a portion of its section 965(a) inclusion
amount and its domestic pass-through owners are subject to tax on the remaining
portion, the domestic trust is treated as a domestic pass-through entity with respect to
such remaining portion.

(29) Post-1986 earnings and profits--(i) Generai rule. The term post-1986
earnings and profits means, with respect to a specified foreign corporation and an E&P

measurement date, the earnings and profits (including earnings and profits described in

177

ADMIN. 03390
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 178 of 678

section 959(c)(1) and 959(c)(2)) of the specified foreign corporation (computed in
accordance with sections 964(a) and 986, subject to §1.965-4(f), and by taking into
account only periods when the foreign corporation was a specified foreign corporation)
accumulated in taxable years beginning after December 31, 1986, and determined--

(A) As of the E&P measurement date, except as provided in paragraph (f)(29) (ii)
of this section, and

(B) Without diminution by reason of dividends distributed during the last taxable
year of the foreign corporation that begins before January 1, 2018, other than dividends
distributed to another specified foreign corporation to the extent the dividends increase
the post-1986 earnings and profits of the distributee specified foreign corporation.

(ii) Foreign income taxes. For purposes of determining a specified foreign
corporation’s post-1986 earnings and profits as of the E&P measurement date on
November 2, 2017, in the case in which foreign income taxes (as defined in section
901(m)(5)) of the specified foreign corporation accrue after November 2, 2017, but on or
before December 31, 2017, and during the specified foreign corporation’s U.S. taxable
year that includes November 2, 2017, the specified foreign corporation's post-1986
earnings and profits as of November 2, 2017, are reduced by the applicable portion of
such foreign income taxes. For purposes of the preceding sentence, the applicable
portion of the foreign income taxes is the amount of the taxes that are attributable to the
portion of the taxable income (as determined under foreign law) that accrues on or
before November 2, 2017.

(iii) Deficits in earnings and profits. Any deficit related to post-1986 earings and

profits, including a hovering deficit (as defined in §1.367(b)-7(d){2)(i)), of a specified

178

ADMIN_ 03391
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 179 of 678

foreign corporation is taken into account for purposes of determining the post-1986
earnings and profits (including a deficit) of the specified foreign corporation.

| (30) Pro rata share. The term pro rata share means, with respect to a section
958(a) U.S. shareholder of a specified foreign corporation, a deferred foreign income
corporation, or an E&P deficit foreign corporation, as applicable--

(i) With respect to the section 965(a) earnings amount of a deferred foreign
income corporation, the portion of the section 965(a) earnings amount that would be
treated as distributed to the section 958(a) U.S. shareholder under §1.951-7(e),
determined as of the last day of the inclusion year of the deferred foreign income
corporation on which it is a specified foreign corporation;

(ii) With respect to the specified E&P deficit of an E&P deficit foreign corporation,
the portion of the specified E&P deficit allocated to the section 958(a) U.S. shareholder,
determined by allocating the specified E&P deficit among the sharehoiders of the
corporation's common stock in proportion to the liquidation value of the common stock
held by the shareholders, determined as of the last day of the last taxable year of the
E&P deficit foreign corporation that begins before January 1, 2018, provided that--

(A) If the corporation’s common stock has a liquidation value of zero and there is
at least one other class of equity with a liquidation preference relative to the common
stock, then the specified E&P deficit is allocated as if it were distributed in a hypothetical
distribution described in §1.951-1(e)(1}(i) with respect to the most junior class of equity
with a positive liquidation value to the extent of such liquidation value, and then to the
next most junior class of equity to the extent of its liquidation value, and so on, applying

§1.951-1(e) by substituting “specified E&P deficit” for “subpart F income” each place it

179

ADMIN. 03392
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 180 of 678

appears and treating the amount of current earnings and profits of the corporation for
ithe year as being equal to the specified E&P deficit of the corporation for the year; and

(B) If the corporation’s common stock has a liquidation value of zero and there is
no other class of equity with a liquidation preference relative to the common stock, the
specified E&P deficit is allocated among the common stock using any reasonable
method consistently applied; and |

(iii) With respect to the cash position of a specified foreign corporation on a cash
measurement date, the portion of the cash position that would be treated as distributed
to the section 958(a) U.S. shareholder under §1.951-1(e) if the cash position were
subpart F income, determined as of the close of the cash measurement date and
without regard to whether the section 958(a) U.S. shareholder is a section 958(a) U.S.
shareholder of the specified foreign corporation as of any other cash measurement date
of the specified foreign corporation, including the final cash measurement date of the
specified foreign corporation.

(31) Second cash measurement date. The term second cash measurement date
means, with respect fo a specified foreign corporation, the close of the last taxable year
of the specified foreign corporation that ends after November 1, 2016, and before
November 2, 2017, if any.

(32) Section 958(a} stock. The term section 958(a) stock means, with respect to
a specified foreign corporation, a deferred foreign income corporation, or an E&P deficit
foreign corporation, as applicable, stock of the corporation owned (directly or indirectly)

by a United States shareholder within the meaning of section 958(a).

180

ADMIN_ 03393
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 181 of 678

(33) Section 958(a) U.S. shareholder. The term section 958(a) U.S. shareholder
means, with respect to a specified foreign corporation, a deferred foreign income
corporation, or an E&P deficit foreign corporation, as applicable, a United States
shareholder of such corporation that owns section 958(a) stock of the corporation.

(34) Section 958(a) U.S. shareholder inclusion year. The term section 958(a)
U.S. shareholder inclusion year means the taxable year of a section 958(a) U.S.
shareholder in which or with which the last day of the inclusion year of a deferred
foreign income corporation on which it is a specified foreign corporation occurs.

(35) Section 965 regulations. The term section 965 regulations means the
regulations under §§1.965-1 through 1.965-9, collectively.

(36) Section 965(a) earnings amount. The term section 965(a) earings amount
means, with respect to a deferred foreign income corporation, the greater of the
accumulated post-1986 deferred foreign income of the deferred foreign income
corporation as of the E&P measurement date on November 2, 2017, or the accumulated
post-1986 deferred foreign income of the deferred foreign income corporation as of the
E&P measurement date on December 31, 2017, determined in each case in the
functional currency of the specified foreign corporation. If the functional currency of a
specified foreign corporation changes between the two E&P measurement dates, the
comparison must be made in the functional currency of the specified foreign corporation
as of December 31, 2017, by translating the specified foreign corporation’s accumulated
post-1986 deferred foreign income as of November 2, 2017, into the new functional

currency using the spot rate on November 2, 2017.

181

ADMIN 03394
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 182 of 678

(37) Section 965(a) inclusion. The term section 965(a) inclusion means, with
respect to a person and a deferred foreign income corporation, an amount included in
income by the person by reason of section 965 with respect to the deferred foreign
income corporation, whether because the person is a section 958(a) U.S. shareholder
of the deferred foreign income corporation with a section 965(a) inclusion amount with
respect to the deferred foreign income corporation or because the person is a domestic
pass-through owner with respect to a domestic pass-through entity that is a section
958(a) U.S. shareholder of the deferred foreign income corporation and the person
includes in income its domestic pass-through owner share of the section 965(a)
inclusion amount of the domestic pass-through entity with respect to the deferred
foreign income corporation.

(38) Section 965(a) inclusion amount. The term section 965(a) inclusion amount
has the meaning provided in paragraph (b)(1) of this section.

(39) Section 965(a) previously taxed earnings and profits. The term section
965(a) previously taxed earnings and profits has the meaning provided in §1.965-2(c).

(40) Section 965(b) previously taxed earnings and profits. The term section
965(b) previously taxed earnings and profits has the meaning provided in §1.965-2(d}.

(41) Section 965(c) deduction. The term section 965(c) deduction means, with
respect to a person, an amount allowed as a deduction to the person by reason of
section 965(c), whether because the person is a section 958(a) U.S. shareholder with a
section 965(c) deduction amount or because the person is a domestic pass-through

owner with respect to a domestic pass-through entity that is a section 958(a) US.

182

ADMIN 03395
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 183 of 678

shareholder and the person takes into account ts domestic pass-through owner share
of the section 965(c) deduction amount of the domestic pass-through entity.

(42) Section 965(c) deduction amount. The term section 965(c} deduction
amount means an amount equal to the sum of--

(i) A section 958(a) U.S. shareholder's 8 percent rate equivalent percentage of the
section 958(a) U.S. shareholder's 8 percent rate amount for the section 958(a) U.S.
shareholder inclusion year, plus

(ii) The section 958(a) U.S. shareholder's 15.5 percent rate equivalent
percentage of the section 958(a) U.S. shareholder's 15.5 percent rate amount for the
section 958(a) U.S. shareholder inclusion year.

| (43) Short-term obligation. The term short-term obligation means any obligation
with a term upon issuance that is less than one year and any loan that must be repaid at
the demand of the lender (or that must be repaid within one year of such demand), but
does not include any accounts receivable.

(44) Specified E&P deficit. The term specified E&P deficit means, with respect to
an E&P deficit foreign corporation, ihe amount of the deficit described in paragraph
(f)(22)(i)(A) of this section.

(45) Specified foreign corporation--(i) General rule. Except as provided in
paragraph (f)(45)(iii) of this section, the term specified foreign corporation means--

(A) A controlied foreign corporation, or

(B) A foreign corporation of which one or more domestic corporations is a United

States shareholder.

183

ADMIN_03396
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 184 of 678

(ii) Special attribution rule--(A) In general. Solely for purposes of determining
whether a foreign corporation is a specified foreign corporation within the meaning of |
section 965(e)(1)(B) and paragraph (f)(45)(i)(B) of this section, stock owned, directly or
indirectly, by or for--

(1) A partner (tested partner) will not be considered as being owned by a
partnership under sections 958(b} and 318(a)(3)(A) and §1.958-2(d)(1){i) if the tested
partner owns less than ten percent of the interests in the partnership's capital and
profits; and

(2) A beneficiary (tested beneficiary) will not be considered as being owned by a
trust under sections 958(b) and 318(a)(3)(B) and §1.958-2(d)(1)(ii) if the value of the
interest of the tested beneficiary, computed actuarially, whether vested or contingent,
current or remainder, is less than ten percent of the value of the trust property,
assuming the maximum exercise of discretion in favor of the beneficiary.

(B) Attribution for purposes of the ten percent standard. For purposes of
paragraph (f)(45)(ii)(A) of this section, an interest in a partnership or trust owned by a
partner or beneficiary other than the tested partner or tested beneficiary will be
considered as being owned by the tested partner or tested beneficiary under the
principles of sections 958(b) and 318, as modified by this paragraph (f)(45)(ii), as if
interests ina partnership or trust were stock.

(iii) Passive foreign investment companies. A foreign corporation that is a
passive foreign investment company (as defined in section 1297) with respect to a
United States shareholder and that is not a controlled foreign corporation is nota

specified foreign corporation of the United States shareholder.

184

ADMIN_03397
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 185 of 678

(46) Spot rate. The term spot rate has the meaning provided in §1.988-1(d).

(47) United States shareholder. The term United States shareholder has the
meaning provided in section 951 (b).

(g) Examples. The following examples illustrate the definitions and general rules
set forth in this section.

(1) Example 1. Definition of specified foreign corporation. (i) Facts. A, an
individual, owns 1% of the interests in a partnership, PS, and 10% by vote and value of
the stock of a foreign corporation, FC. PS owns 100% of the stock of a domestic
corporation, DC. A United States citizen, USI, owns an additional 10% by vote and
value of the stock of FC. The remaining 80% by vote and value of the stock of FC is
owned by non-United States persons that are unrelated to A, USI, DC, and PS.

(ii) Analysis. (A) Absent the application of sections 958(b), 318(a)(3)(A), and
318(a)(3)(C), and §1.958-2(d)(1){i) and (iii), FC would not be a specified foreign
corporation because FC is nota controlled foreign corporation and there would be no
domestic corporation that is a United States shareholder of FC. However, under
sections 958(b) and 318(a)(3)(A) and §1 -958-2(d)(1)(i), absent the special attribution
rule in paragraph (f)(45)(ii) of this section, PS would be treated as owning 10% of the
stock of FC. As a result, under sections 958(b), 318(a)(5)(A), and 318(a)(3)(C), and
§1.958-2(f)(1)(i) and (d)(1)(il), DC would be treated as owning the stock of FC treated
as owned by PS, and thus DC would be a United States shareholder with respect to FC,
causing FC to be a specified foreign corporation within the meaning of section
965(e)(1)(B) and paragraph (f)(45)(i)(B) of this section. The results would be the same
whether A or PS or both are domestic or foreign persons.

(B) Under the special attribution rule in paragraph (f)(45){ii) of this section, solely
for purposes of determining whether a foreign corporation is a specified foreign
corporation within the meaning of section 965(e)(1)(B) and paragraph (f)(45)(i}(B) of this
section, the stock of FC owned by A is not considered as being owned by PS under
sections 958(b) and 318(a)(3)(A) and §1.958-2(d)(1)(i) because A owns less than 10%
of the interests in PS’s capital and profits. Accordingly, FC is nota specified foreign
corporation within the meaning of section 965(e)(1)(B) and paragraph (f)(45)(i)(B) of this
section.

(2) Example 2. Definition of specified foreign corporation. (i) Facts. The facts
are the same as in paragraph(g)(1)(i) of this section (the facts in Example 1), except
that A is a foreign corporation wholly owned by B, a foreign corporation, and B directly
owns 9% of the interests in PS.

(ii) Analysis. Applying the principles of sections 958(b) and 318, as modified by
paragraph (f)(45)Gi) of this section, as if the interest in PS were stock, A is treated as
owning the interests in PS owned by B (in addition to the 1% interest in PS that A owns

185

ADMIN_03398
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 186 of 678

directly), and thus A is not treated as owning less than 10% of the interests in PS's -
capital and profits. Accordingly, the special attribution rule in paragraph (f)(45)(ii) of this
section does not apply, and PS is treated as owning A’s stock of FC for purposes of
determining whether FC is a specified foreign corporation within the meaning of section
965(e)(1)(B) and paragraph (f)(45)())(B) of this section. Accordingly, under the analysis
described in paragraph (ii)(A) of Example 1 of paragraph (g)(1) of this section, FC isa
specified foreign corporation within the meaning of section 965(e)(1)(B) and paragraph
(f)(45)(i)(B) of this section.

(3) Example 3. Determination of accumulated post-1986 deferred foreign
income. (i) Facts. USP, a domestic corporation, and FP, a foreign corporation
unrelated to USP, have owned 70% and 30% respectively, by vote and value, of the
only class of stock of FS, a foreign corporation, from January 4, 2016, untii December
31,2017. USP and FS both have a calendar year taxable year. FS had no income uniil
its taxable year ending December 31, 2016, in which it had 400u of income, all of which
constituted subpart F income, and USP included 70u in income with respect to FS
under section 951(a)(1) for such year. FS earned no income in 2017. Therefore, FS's
post-1986 earnings and profits are 100u as of both E&P measurement dates.

(ii) Analysis. Because USP included 70u in income with respect to FS under
section 951(a)(1), 70u of such post-1986 earnings and profits would, if distributed, be
excluded from the gross income of USP under section 959. Thus, FS’s accumulated
post-1986 deferred foreign income would be reduced by 70u pursuant to section
965(d)(2)(B) and paragraph (f\(7)(i)(B) of this section. Furthermore, under paragraph
(f)(7)(i)(C) of this section, the accumulated post-1986 deferred foreign income of FS ts
reduced by amounts that would be excluded from the gross income of FP if FP were a
United States shareholder, consistent with the principles of Revenue Ruling 82-16.
Accordingly, FS’s accumulated post-1986 deferred foreign income is reduced by the
remaining 30u of the 100u of post-1986 earnings and profits to which USP’s 70u of
section 951(a)(1) income inclusions were attributable. As a result, FS’s accumulated
post-1986 deferred foreign income is Ou (100u minus 70u minus 30u).

(4) Example 4. Determination of status as a deferred foreign income corporation
or an E&P deficit foreign corporation; specified foreign corporation is solely a deferred
foreign income corporation. (i) Facts. USP, a domestic corporation, owns all of the
stock of FS, a foreign corporation. As of November 2, 2017, FS has a deficit in post-
1986 eamings and profits of 450u. As of December 31, 2017, FS has 200u of post-
4986 earnings and profits. FS does not have earnings and profits that are attributable
to income of the specified foreign corporation that is effectively connected with the
conduct of a trade or business within the United States and subject to tax under chapter
1, or that, if distributed, would be excluded from the gross income of a United States
shareholder under section 959 or from the gross income of another shareholder if such
shareholder were a United States shareholder.

(ii) Analysis. FS’s accumulated post-1986 deferred foreign income is equal to its
post-1 986 earnings and profits because no adjustment to post-1986 earnings and
profits is made under section 965(d){2) or §1.965-1(f)(7). Under paragraph (f)(17)(i) of

186

ADMIN_03399
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 187 of 678

this section, FS is a deferred foreign income corporation because FS has accumulated
post-1986 deferred foreign income greater than Zero as of the E&P measurement date
on December 31, 2017. In addition, under paragraph (f)(17)(ji) of this section, because
FS is a deferred foreign income corporation, FS is not also an E&P deficit foreign
corporation, notwithstanding that FS has a deficit in post-1986 earnings and profits as of
the E&P measurement date on November 2, 2017.

(5) Example 5. Determination of status as a deferred foreign income corporation
or an E&P deficit foreign corporation; specified foreign corporation is neither a deferred
foreign income corporation nor an E&P deficit foreign corporation. (i) Facts. USP, a
domestic corporation, owns all of the stock of FS, a foreign corporation. As of both
November 2, 2017, and December 31, 2017, FS has 100u of earnings and profits
described in section 959{c)(2) and a deficit of 90u in earnings and profits described in
section 959(c)}{3), all of which were accumulated in taxable years beginning after
December 31, 1986, while FS was a specified foreign corporation. Accordingly, as of
both November 2, 2017, and December 31, 2017, FS has 10u of post-1986 earnings
and profits.

(ii) Analysis. (A) Determination of status as a deferred foreign income
corporation. Under paragraph (f)(17) of this section, for purposes of determining
whether FS is a deferred foreign income corporation, a determination must be made
whether FS has accumulated post-1986 deferred foreign income greater than zero as of
either the E&P measurement date on November 2, 2017, or the E&P measurement date
on December 31, 2017. Under section 965(d)(2) and paragraph (f)(7) of this section,
FS’s accumulated post-1986 deferred foreign income is its post-1986 earnings and
profits, except to the extent such earnings and profits are attributable to income of the
specified foreign corporation that is effectively connected with the conduct of a trade or
business within the United States and subject to tax under chapter 1, or that, if
distributed, would be excluded from the gross income of a United States shareholder
under section 959 or from the gross income of another shareholder if such shareholder
were a United States shareholder. Disregarding FS’s 100u of post-1986 earnings and
profits described in paragraph (f)(7)(i)(B) of this section, FS has a 90u deficit in
accumulated post-1986 deferred foreign income as of both E&P measurement dates.
Accordingly, FS does not have accumulated post-1986 deferred foreign income greater
than zero as of either E&P measurement date, and, therefore, FS is not a deferred
foreign income corporation.

(B) Determination of status as an E&P deficit foreign corporation. Under
paragraph (f}(22)(i) of this section, for purposes of determining whether FS is an E&P
deficit foreign corporation, a determination must be made whether FS has a deficit in
post-1986 earnings and profits as of the E&P measurement date on November 2, 2017.
Under paragraph (f)(22)(ii) of this section, because the deficit in the earnings and profits
of FS described in section 959(c)(3) of 90u does not exceed the earnings and profits of
FS described in section 959(c)(2) of 100u, FS does not have a deficit in post-1986
earnings and profits as of the E&P measurement date on November 2, 2017, and,

187

ADMIN 03400
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 188 of 678

therefore, FS is not an E&P deficit foreign corporation. Accordingly, FS is neither a
deferred foreign income corporation nor an E&P deficit foreign corporation.

(6) Example 6. Application of currency translation rules. (i) Facts. As of
November 2, 2017, and December 31, 2017, USP. a domestic corporation, owns all of
the stock of CFC1, an E&P deficit foreign corporation with the “u” as its functional
currency; CFC2, an E&P deficit foreign corporation with the “v’ as its functional
currency; CFC3, a deferred foreign income corporation with the “y” as its functional
currency; and CFC4, a deferred foreign income corporation with the “2” as its functional
currency. USP, CFC1, CFC2, CFC3, and CFC4 each have a calendar year taxable
year. As of December 31, 2017, 1u=$1, .75v=$71, 50y=$1, and .25z=$1. CFC1 has a
specified E&P deficit of 100u, CFC2 has a specified E&P deficit of 120v, CFC3 has a
section 965(a) earnings amount of 50y, and CFC4 has a section 965(a) earnings

amount of 75z.

(ii) Analysis. (A) Under paragraph (f)(38) of this section, for purposes of
determining USP’s section 965(a) inclusion amounts with respect to CFC3 and CFC4,
the section 965(a) earnings amount of each of CFC3 and CFC4 is translated into U.S.
dollars at the spot rate on December 34, 2017, which equals $100 (50y at .50y=$1) and
$300 (75z at .25z=$1), respectively. Furthermore, USP’s pro rata share of the section
965(a) earnings amounts, as translated, is $100 and $300, respectively, or 100% of
each section 965(a) earnings amount.

(B) Under paragraph (f)(9) of this section, for purposes of determining USP’s
aggregate foreign E&P deficit, the specified E&P deficit of each of CFC1 and CFC2 is ©
translated into U.S. dollars at the spot rate on December 31, 2017, which equals $100
(100u at 1u=$1) and $160 (120v at 75v=$1), respectively. Furthermore USP’s pro rata
share of each specified E&P deficit, as translated, is $100 and $160, respectively, or
100% of each specified E&P deficit. Therefore, USP’s aggregate foreign E&P deficit is
$260.

(C) Under section 965(b)(1) and paragraph (b)(2) of this section, for purposes of
determining USP’s section 965(a) inclusion amount with respect to each of CFC3 and
CFC4, the U.S. dollar amount of USP’s pro rata share of the section 965(a) earnings
amount of each of CFC3 and CFC4 is reduced by each of CFC3 and CFC4's allocable
share of USP’s aggregate foreign E&P deficit. Under section 965(b)(2) and paragraph
(f)(11) of this section, CFC3’s allocable share of USP’s aggregate foreign E&P deficit of
$260 is $65 ($260 x ($100/$400)) and CFC4’s allocable share of USP’s aggregate
foreign E&P deficit is $195 ($260 x ($300/400)). After reduction under section 965(b)(1)
and paragraph (b)(2) of this section, the section 965(a) inclusion amount of USP with
respect to CFC3 is $35 ($100-$65) and the section 965(a) inclusion amount of USP with
respect to CFC4 is $105 ($300-$195). Under §1 .965-2(c), the section 965(a) previously
taxed earnings and profits of each of CFC3 and CFC4, translated into the respective
functional currencies of CFC3 and CFC4 at the spot rate on December 31, 2017, are
17.5y ($35 at 50y=$1) and 26.25z ($105 at .252=$1), respectively. Under §1.965-
6(b)(1), for purposes of applying section 960(a)(1), the amounts treated as a dividend
paid by each of CFC3 and CFC4, translated into the respective functional currencies of

188

ADMIN_03401
- Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 189 of 678

CEC3 and CFC4 at the spot rate on December 31, 2017, are 17.5y ($35 at 50y=$1)
and 26.25z ($105 at .25z=$1).

(D) For purposes of determining the section 965(b) previously taxed earnings
and profits of each of CFC3 and CFC4 under section 965(b)(4)(A) and §74.965-2(d)(1)
as a result of the reduction to USP’s section 965(a) inclusion amounts with respect to
CFC3 and CFC4, the amount of the aggregate foreign E&P deficit of USP allocated to
each of CFC3 and CFC4 under section 965(b)(2) and paragraph (f}(11) of this section,
translated into the respective functional currencies of CFC3 and CFC4 at the spot rate
on December 31, 2017, is 32.5y ($65 at .50y=$1) and 48.75z ($195 at .25z=$1),
respectively.

(7) Example 7. Determination of cash measurement dates and pro rata shares of
cash positions. (i) Facts. Except as otherwise provided, for all relevant periods, USP, a
domestic corporation, has owned directly at least 10% of the stock of CFC1, CFC2,
CFC3, and CFC4, each a foreign corporation. CFC1 and CFC2 have calendar year
taxable years. CFC3 and CFC4 have taxable years that end on November 30. No
entity has a short taxable year, except as a result of the transactions described below.

(A) USP transferred all of its stock of CFC2 to an unrelated person on June 30,
2016, at which point USP ceased to be a United States shareholder with respect to
CFC2.

(B) CFC4 dissolved on December 30, 2010, and, as a result, its final taxable year
ended on December 30, 2010.

(ii) Analysis. Each of CFC1, CFC2, CFC3, and CFC4 is a specified foreign
corporation of USP, subject to the sale of CFC2 on June 30, 2016, and the dissolution
of CFC4 on December 30, 2010. Under the definition of aggregate foreign cash
position in paragraph (f)(8)(i) of this section, the definition of pro rata share of a cash
position in paragraph (f)(30)(iii) of this section, and the definitions of the final cash
measurement date, second cash measurement date, and first cash measurement date
in paragraphs (f}(24), (25), and (31) of this section, the cash measurement dates of the
specified foreign corporations to be taken into account by USP in determining its
aggregate foreign cash position are summarized in the following table:

 

 

 

 

 

 

 

 

 

 

 

 

Cash Measurement Dates
Final Second First
CFC1 December 31, 2017 | December 31, 2016 December 31, 2015
CFC2 N/A N/A December 31, 2015
CFC3 November 30, 2018 | November 30, 2016 November 30, 2015
CFC4 N/A - | N/A N/A
189

ADMIN_03402
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 190 of 678

(8) Example 8. Determination of section 958(a) U.S. shareholder in case of a
controlled domestic partnership. (i) Facts. USP, a domestic corporation, owns ail of the
stock of CFC1 and CFC2. CFC1 and CFC2 own 60% and 40%, respectively, of the
interests in the capital and profits of DPS, a domestic partnership. DPS owns all of the
stock of CFC3 and CFC4. This ownership structure has existed since the date of
formation of CEC1, CFC2, CFC3, and CFC4. CFC1, CFC2, CFC3, and CFC4 are each
a foreign corporation. USP, DPS, CFC1, CFC2, CFC3, and CFC4 have calendar year
taxable years. On both E&P measurement dates, CFC3 has 50u of accumulated post-
1986 deferred foreign income. On both E&P measurement dates, CFC4 has a deficit in
post-1986 earnings and profits of 30u. On all cash measurement dates, CFC1, CFC2,
and CFC3 each have a cash position of Ou, and CFC4 has a cash position of 200u.

(ii) Analysis. DPS is a controlled domestic partnership with respect to USP within
the meaning of paragraph (e)(2) of this section because more than 50% of the interests
in its capital and profits are owned by persons related to USP within the meaning of
section 267(b), CFC1 and CFC2, and thus DPS is controlled by USP and related
persons. Without regard to paragraph (e) of this section, DPS is a section 958(a) ULS.
shareholder of CFC3 and CFC4, each of which is a controlled foreign corporation. If
DPS were treated as foreign, CFC3 and CFC4 would each continue to be a controlled
foreign corporation, and USP would be treated as a section 958(a) U.S. shareholder of
each of CFC3 and CFC4, and would be treated as owning (within the meaning of
section 958(a)) tested section 958(a) stock of each of CFC3 and CFC4 through CFC1
and CFC2, which are both partners in DPS. Thus, under paragraph (e)(1) of this
section, DPS is treated as a foreign partnership for purposes of determining the section
958(a) U.S. shareholder of both CFC3 and CFC4 and the section 958(a) stock of both
CFC3 and CFC4 owned by the section 958(a) U.S. shareholder. Thus, USP's pro rata
share of CFC3’s section 965(a) earnings amount is 50u, and its pro rata share of
CFC4’s specified E&P deficit is 30u. USP’s aggregate foreign cash position is 200u.
DPS is not a section 958(a) U.S. shareholder with respect to either CFC3 or CFC4.

§1.965-2 Adjustments to earnings and profits and basis.

(a) Scope. This section provides rules relating to adjustments to earnings and
profits and basis to determine and account for the application of section 965(a) and (b)
and §1.965-1(b) and a rule that limits the amount of gain recognized under section
961(b)(2) by reason of distributions attributable to section 965 previously taxed earnings
and profits (as defined in paragraph (g)(1)ii) of this section) in the inclusion year.
Paragraph (b) of this section provides rules relating to adjustments to earnings and
profits of a specified foreign corporation for purposes of applying sections 902, 959,

190

ADMIN 03403
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 191 of 678

960, and 965. Paragraph (c) of this section provides rules regarding adjustments to
earnings and profits by reason of section 965(a). Paragraph (d) of this section provides
rules regarding adjustments to earnings and profits by reason of section 965().
Paragraph (e) provides rules regarding adjustments to basis by reason of section
965(a). Paragraph (f) of this section provides an election to make certain adjustments
to basis corresponding to adjustments to earnings and profits by reason of section
965(b). Paragraph (g) of this section provides rules that limit the amount of gain
recognized in connection with the application of section 961(b)(2) and that require
related reductions in basis. Paragraph (h) of this section provides rules regarding basis
adjustments. Paragraph (i) of this section provides definitions that apply for purposes of
this section. Paragraph (j) of this section provides examples iliustrating the application
of this section.

(b) Determination of and adjustments to earnings and profits of a specified
foreign corporation for purposes of applying sections 902, 959, 960, and 965. For the
taxable year of a specified foreign corporation in which an E&P measurement date
occurs, and the last taxable year of a specified foreign corporation that begins before
January 1, 2018, and the taxable year of a section 958(a) U.S. shareholder in which or
with which any such year ends, the adjustments to earnings and profits described in
paragraphs (b)(1) through (b)(5) of this section apply in sequence. For purposes of
determining the consequences under sections 902 and 960 of a distribution or an
inclusion under section 951(a)(1), after the application of those paragraphs, the ordering
rule in §1.960-1(i)(2) applies except that section 902 is applied with respect to any

distributions from the specified foreign corporation described in paragraph (b)(2) of this

191

ADMIN_03404
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 192 of 678

section that are not disregarded under §1.965-4 before section 960 is applied with
respect to an inclusion or distribution described in paragraph (b)(3), (b)(4), or (b}(5) of
this section.

(1) Each of the subpart F income of the specified foreign corporation and the
amount required to be included in income under section 1248, if any, are determined
without regard to section 965(a), but taking into account any relevant distributions, and
earnings and profits of the specified foreign corporation that are described in section
959(c)(2) with respect to the section 958(a) U.S. shareholder are increased to the extent
of the section 958(a) U.S. shareholder's inclusion under section 951(a}(1)(A) without
regard to section 965(a) (including to the extent provided in section 959(e)).

(2) The treatment of a distribution by the specified foreign corporation to another
specified foreign corporation that is made before January 1, 2018, is determined under
section 959.

(3) Each of the post-1986 earnings and profits (including a deficit) of the specified
foreign corporation, the accumulated post-1986 deferred foreign income of the specified
foreign corporation, the section 965(a) earnings amount of the specified foreign
corporation, and the section 965(a) inclusion amount with respect fo the specified
foreign corporation, if any, is determined, taking into account the rules of §1.965-4, and
the earnings and profits (including a deficit) of the specified foreign corporation are
adjusted as provided in paragraphs (c) and (d) of this section. Fora rule disregarding
subpart F income earned after an E&P measurement date for purposes of calculating
accumulated post-1986 deferred foreign income as of the E&P measurement date, see

§1.965-1(A(7)(ii).

192

ADMIN_03405
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 193 of 678

(4) The treatment of distributions described in paragraph (b)(2) of this section
that are disregarded under §1.965-4 is redetermined and the treatment of all
distributions from the specified foreign corporation other than those described in
paragraph (b)(2) of this section is determined under section 959.

(5) An amount is determined under section 956 with respect to the specified
foreign corporation and the section 958(a) U.S. shareholder: earnings and profits of the
specified foreign corporation described in section 959(c)(2) with respect to the section
958(a) U.S. shareholder are reclassified as earnings and profits described in section
959(c)(1) with respect to the section 958(a) U.S. shareholder to the extent the amount
determined under section 956 would, but for section 959(a)(2), be included by the
section 958(a) U.S. shareholder under section 951(a)(1)(B); and earnings and profits
described in section 959(c)(1) with respect to the section 958(a) U.S. sharehoider are
further increased to the extent of the section 958(a) U.S. shareholder's inclusion under
section 951(a}(1)(B).

(c) Adjustments to earnings and profits by reason of section 965(a). The
earnings and profits of a deferred foreign income corporation described in section
959(c)(2) with respect to a section 958(a) U.S. shareholder are increased by an amount
equal to the section 965(a) inclusion amount of the section 958(a) U.S. shareholder with
respect to the deferred foreign income corporation, if any, translated (if necessary) into
the functional currency of the deferred foreign income corporation using the spot rate on
December 31, 2017, provided the section 965(a) inclusion amount is included in income
by the section 958(a) U.S. shareholder. For purposes of the section 965 regulations,

the earnings and profits described in section 959(c)(2) by reason of this paragraph (c)

193

ADMIN 03406
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 194 of 678

and the earnings and profits initially described in section 959(c)(2) by reason of this
paragraph (c) but subsequently reclassified as earnings and profits described in section
959(c)(1), if any, are referred to as section 965(a) previously taxed earnings and profits.
Furthermore, the earnings and profits (including a deficit) of the deferred foreign income
corporation that are described in section 959(c)(3) (or that would be described in section
959(c)(3) but for the application of section 965(a) and the section 965 regulations) are
reduced (or, in the case of a deficit, increased) by an amount equal to the section
965(a) previously taxed earnings and profits.

(d) Adjustments to earnings and profits by reason of section 965(b)--(1)
Adjustments to earnings and profits described in section 959(c)(2) and (c)(3) of deferred
foreign income corporations. The earnings and profits of a deferred foreign income
corporation described in section 959(c)(2) with respect to a section 958(a) US.
shareholder are increased by an amount equal to the reduction to the section 958(a)
U.S. shareholder's pro rata share of the section 965(a) earnings amount of the deferred
foreign income corporation under section 965(b), §1.965-1(b)(2), and §1 .965-8(b), as
applicable, translated (if necessary) into the functional currency of the deferred foreign
income corporation using the spot rate on December 31, 2017, provided the section
958(a) U.S. shareholder includes the section 965(a) inclusion amount (if any) with
respect to the deferred foreign income corporation in income. For purposes of the
section 965 regulations, the earnings and profits described in section 959(c)(2) by
reason of this paragraph (d) and the earnings and profits initially described in section
959(c)(2) by reason of this paragraph (d) but subsequently reclassified as earnings and

profits described in section 959(c)(1) are referred to as section 965(b) previously taxed

194

ADMIN_03407
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 195 of 678

earnings and profits, and are treated as having been previously included in the gross
income of the section 958(a) U.S. shareholder under section 951 for purposes of
section 1248(d)(1). Furthermore, the earnings and profits (including a deficit) described
in section 959(c)(3) of the deferred foreign income corporation (or that would be
described in section 959(c)(3) but for the application of section 965(b) and the section
965 regulations) are reduced (or, in the case of a deficit, increased) by an amount equal
to the section 965(b) previously taxed earnings and profits.

(2) Adjustments to earnings and profits described in section 959(c)(3) of E&P
deficit foreign corporations--(i) Increase in earnings and profits by an amount equal to
the portion of the section 958(a) U.S. shareholder's pro rata share of the specified E&P
deficit taken into account--(A) In general. For an E&P deficit foreign corporation’s last
taxable year that begins before January 1, 2018, the earnings and profits of the E&P
deficit foreign corporation described in section 959(c)(3) are increased by an amount
equal to the portion of a section 958{a) U.S. shareholder's pro rata share of the
specified E&P deficit of the E&P deficit foreign corporation taken into account under
section 965(b), §1.965-1(b)(2), and §1.965-8(b), as determined under paragraph
(d)(2)(ii) of this section, transiated (if necessary) into the functional currency of the E&P
deficit foreign corporation using the spot rate on December 31, 2017. For purposes of
section 316, the earnings and profits of the E&P deficit foreign corporation attributable
to the increase described in the preceding sentence are not treated as earnings and
profits of the taxable year described in section 316(a\(2). See also §1.965-6(b)(3) for
the timing of this adjustment for purposes of determining foreign taxes deemed paid

under sections 902 and 960.

195

ADMIN 03408
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 196 of 678

(B) Reduction of a qualified deficit. For purposes of section 952, a section 958(a)
U.S. shareholder’s pro rata share of the earnings and profits of an E&P deficit foreign
corporation is increased by an amount equal to the portion of the section 958(a) U.S.
shareholder's pro rata share of the specified E&P deficit of the E&P deficit foreign
corporation taken into account under section 965(b), §1.965-1(b)(2), oF §1.965-8(b), as
applicable, as determined under paragraph (d)(2)(ii) of this section, translated (if
necessary) into the functional currency of the E&P deficit foreign corporation using the
spot rate on December 31, 2017, and such increase is attrioutable to the same activity
to which the deficit so taken into account was attributable.

(ii) Determination of portion of a section 958(a) U.S. shareholder's pro rata share
of a specified E&P deficit taken into account--(A) In general. The portion of a section
958(a) U.S. shareholder's pro rata share of a specified E&P deficit of an E&P deficit
foreign corporation taken into account under section 965(b), §1.965-1 (b)(2), or §1.965-
8(b), as applicable, is 100 percent of the section 958(a) U.S. shareholder's pro rata
share of the specified E&P deficit if either of the following conditions is satisfied:

(1) The section 958(a) U.S. shareholder (including a consolidated group of which
the section 958(a) U.S. shareholder is a member) does not have an excess aggregate
foreign E&P deficit (as defined in §1 .965-8(f)(7)(i)), OF

(2) If the section 958(a) U.S. shareholder is a member of an affiliated group in
which not all members are members of the same consolidated group, the amount
described in §1.965-8(f)(1)(i)(B) with respect to the affiliated group is equal to or greater

than the amount described §1.965-8(f)(1)(i){A).

196

ADMIN 03409
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 197 of 678

(B) Designation of portion of a section 958(a) U.S. shareholder's pro rata share
of a specified E&P deficit taken into account. If neither the condition in paragraph
(d)(2)(ii)(A)(4) nor the condition in paragraph (d)(2)Gi)(A)(2) is satisfied with respect to a
section 958(a) U.S. shareholder, then the section 958(a) U.S. shareholder must
designate the portion taken into account by reporting to each E&P deficit foreign
corporation of the section 958(a) U.S. shareholder, and maintaining, in its books and
records, a statement setting forth the following information--

(1) The portion of the section 958(a) U.S. shareholder's pro rata share of the
specified E&P deficit of the E&P deficit foreign corporation taken into account under
section 965(b), §1.965-1(b)(2), or §1.965-8(b), as designated under §1.965-8(c), as
applicable, and

(2) In the case of an E&P deficit foreign corporation that has a qualified deficit (as
determined under section 952 and §1.952-1), the portion (if any) of the section 958(a)
shareholder's pro rata share of the specified E&P deficit of the E&P deficit foreign
corporation taken into account under paragraph (d)(2)(ii)(B)(A) of this section that is
attributable to a qualified deficit, including the qualified activities to which such portion is
attributable.

(e) Adjustments to basis by reason of section 965(a)--(1) General rule. Except
as provided in paragraph (e)(2) of this section, a section 958(a) U.S. shareholder's
basis in section 958(a) stock of a deferred foreign income corporation, or a section
958(a) U.S. shareholder's basis in applicable property with respect to a deferred foreign

income corporation, is increased by the section 958(a) U.S. shareholder's section

197

ADMIN_03410
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 198 of 678

965(a) inclusion amount with respect to the deferred foreign income corporation
included in income by the section 958(a) U.S. shareholder. See section 961(a).

(2) Section 962 election. In the case of a section 958(a) U.S. shareholder who
has made an election under section 962 for a section 958(a) U.S. shareholder's
inclusion year, the increase in basis in the section 958(a) U.S. shareholder's section
958(a) stock of, or applicable property with respect fo, a deferred foreign income
corporation cannot exceed an amount equal to the amount of tax paid under chapter 1
of the Code with respect to the section 958(a) U.S. shareholder's section 965(a)
inclusion amount with respect to the deferred foreign income corporation, taking into
account any section 965(h) election made by the section 958(a) U.S. shareholder.

(f) Adjustments to basis by. reason of section 965(b)--(1) In general. Except as
provided in paragraph (f)(2) of this section, no adjustments to basis of stock or property
are made under section 961 (or any other provision of the Code) to take into account
the reduction to a section 958(a) U.S. shareholder’s pro rata share of the section 965(a)
earnings amount of a deferred foreign income corporation under section 965(b), §1 .965-
1(b)(2), or §1.965-8(b), as applicable.

(2) Election to make adjustments to basis to account for the application of section
965(b)--(i) In general. If a section 958(a) U.S. shareholder makes the election as
provided in this paragraph (f)(2), the adjustments to basis described in paragraph
(f)(2)(ii} of this section are made with respect to each deferred foreign income
corporation and each E&P deficit foreign corporation in which the section 958(a) U.S.

shareholder owns section 958(a) stock.

198

ADMIN_03411
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 199 of 678

(ii) Basis adjustments—(A) Increase in basis with respect to a deferred foreign
income corporation--(1) In general. Except as provided in paragraphs (f)(2)(ii)(A)(2) and
(C) of this section, a section 958(a) U.S. shareholder's basis in section 958(a) stock ofa
deferred foreign income corporation, or a section 958(a) U.S. shareholder's basis in
applicable property with respect to a deferred foreign income corporation, is increased
by an amount equal to the section 965(b) previously taxed earnings and profits of the
deferred foreign income corporation with respect to the section 958(a) U.S. shareholder,
translated (if necessary) into U.S. dollars using the spot rate on December 31, 2017.

(2) Limited basis adjustment. A section 958(a) U.S. shareholder may, in lieu of

 

applying paragraph (f)(2)(ii)(A)(1) of this section, designate the amount by which it
increases its basis in section 958(a) stock of, or applicable property with respect to, a
deferred foreign income corporation, provided that--

(i) The increase does not exceed the section 965(b) previously taxed earnings
and profits of the deferred foreign income corporation with respect to the section 958(a)
U.S. shareholder, translated (if necessary) into U.S. dollars using the spot rate on
December 31, 2017; and

(ii) The aggregate amount of a section 958(a) U.S. shareholder's increases in
basis with respect to stock or applicable property pursuant to paragraph (f)(2)(ii)(A)(2) of
this section does not exceed the aggregate amount of the section 958(a) U.S.
shareholder's reductions in basis pursuant to paragraph (f}\(2)(i)(B) of this section
subject to the limitation under paragraph (f)(2)(i}}(B)(2) of this section.

(B) Reduction in basis with respect to an E&P deficit foreign corporation--(1)} |

general. Except as provided in paragraphs (f}(2)(ii}B)(2) and (f)\(2)(ii)(C) of this section,

199

ADMIN_03412
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 200 of 678

a section 958(a) U.S. shareholder's basis in section 958(a) stock of an E&P deficit
foreign corporation, or a section 958(a) U.S. shareholder's basis in applicable property
with respect to an E&P deficit foreign corporation, is reduced by an amount equal to the
portion of the section 958(a) U.S. shareholder's pro rata share of the specified E&P
deficit of the E&P deficit foreign corporation taken into account under section 965(b),
§1.965-1(b)(2), and §1.965-8(b), as applicable, as determined under paragraph ({d)(2)(it)
of this section, translated (if necessary) into U.S. dollars using the spot rate on
December 31, 2017. For rules requiring gain recognition, see paragraph (h)(3) of this
section.

(2) Limited basis adjustment. If a section 958(a) U.S. shareholder adjusts its
basis in section 958(a) stock of, or applicable property with respect to, one or more
deferred foreign income corporations under paragraph (f)(2){ii)(A)(2) of this section, the
section 958(a) U.S. shareholder's aggregate reductions in basis in section 958(a) stock
of, or applicable property with respect to, an E&P deficit foreign corporation pursuant to
paragraph H2)GN(BYA ) of this section on a day may not exceed the amount of the
section 958(a) U.S. shareholder's basis in the section 958(a) stock of, or applicable
property with respect to, such E&P deficit foreign corporation, determined without taking
into account specified basis adjustments to the section 958(a) stock of, or applicable
property with respect to, such E&P deficit foreign corporation.

(C) Section 962 election. !n the case of a section 958(a) U.S. shareholder who
has made an election under section 962 for a section 958(a) U.S. shareholder's
inclusion year, the adjustments provided in paragraphs (f)(2){ii)(A) and (B) of this

section do not apply.

200

ADMIN_03413
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 201 of 678

(iii) Rules regarding the election-(A) Consistency requirement. In order for the
election described in this paragraph (f)(2) to be effective, a section 958(a) U.S.
shareholder and each section 958(a) U.S. shareholder of an E&P deficit foreign
corporation or of a deferred foreign income corporation with respect to which the second
section 958(a) U.S. shareholder's pro rata share of the section 965(a) earnings amount
is reduced under section 965(b), §1.965-1(b)(2), or §1 _965-8(b) that is related to the first
section 958(a) U.S. shareholder must make the election described in this paragraph
(f\(2). For purposes of this paragraph (f}(2)(ili)(A), a person is treated as related to a
section 958(a) U.S. shareholder if the person bears a relationship to the section 958(a)
U.S. shareholder described in section 267(b) or 707(b).

(B) Manner of making election--(1) Timing—(i) In general. Except as provided in
paragraph (f)(2)(ili)(B)(4) (i) of this section, the election provided in this paragraph (f}\(2)
must be made no later than the due date (taking into account extensions, if any) for the
section 958(a) U.S. shareholder’s return for the first taxable year that includes the last
day of the last taxable year of a deferred foreign income corporation or E&P deficit
foreign corporation of the shareholder that begins before January 1, 2018. Relief is not |
available under §301.9100-2 or 301.9100-3 to file a iate election. Except as provided in
paragraph (f)(2)(iii)(B)(1)(ii) of this section, the election provided in this paragraph (f)(2)
is irrevocable.

(ii) Transition rule. lf the due date referred to in paragraph (f)(2)(ii)(B)(4)() of this
section occurs before [INSERT DATE 90 DAYS AFTER PUBLICATION OF THIS
DOCUMENT IN THE FEDERAL REGISTER], the election must be made by [INSERT

DATE 90 DAYS AFTER PUBLICATION OF THIS DOCUMENT IN THE FEDERAL

201

ADMIN_03414
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 202 of 678

REGISTER]. In the case of an election made before [INSERT DATE OF
PUBLICATION OF THIS DOCUMENT IN THE FEDERAL REGISTER], the election
may be revoked by attaching a statement, signed under penalties of perjury, fo an
amended return filed by [INSERT DATE 90 DAYS AFTER PUBLICATION OF THIS
DOCUMENT IN THE FEDERAL REGISTER]. The statement must contain the section
958(a) U.S. shareholder's name and taxpayer identification number and a statement
that the section 958(a) U.S. shareholder and ail related persons, as defined in
paragraph (f}{2)(iii)(A) of this section, that are section 958(a) U.S. shareholders of E&P
deficit foreign corporations or of deferred foreign income corporations with respect to
which the section 958(a) U.S. shareholder's pro rata share of the section 965(a)
earnings amount is reduced under section 965(b), §1 .965-1(b)(2), or §1.965-8(b) revoke
the election provided in this paragraph (f)(2).

(2) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make the election provided in this paragraph (f\(2), a
section 958(a) U.S. shareholder must attach a statement, signed under penalties of
perjury consistent with the rules for signatures applicable to the section 958(a) U.S.
shareholders return, to its return for the first taxable year that includes the last day of
the last taxable year of a deferred foreign income corporation or E&P deficit foreign
corporation of the shareholder that begins before January 1, 2018. The statement must
include the section 958(a) U.S. shareholder's name, taxpayer identification number, and
a statement that the section 958(a) U.S. shareholder and all related persons, as defined
in paragraph (f)(2)(iii)(A) of this section, that are section 958(a) U.S. shareholders of

E&P deficit foreign corporations or of deferred foreign income corporations with respect

202

ADMIN_03415
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 203 of 678

to which the section 958(a) U.S. shareholder's pro rata share of the section 965(a)
earnings amount is reduced under section 965(b), §1.965-1(b)(2), or §1 .965-8(b) make
the election provided in this paragraph (f)(2). if the section 958(a) U.S. shareholder
increases its basis in stock or applicable property under paragraph (f)(2)(ii}(A)(2) of this
section and decreases its basis in stock or applicable property pursuant to paragraph
(f}(2)(ii)(B) of this section subject to the limitation under paragraph (f)(2)(i)(B){2) of this
section, the election statement must so indicate. The attachment of an unsigned copy
of the election statement to the timely-filed return for the relevant taxable year satisfies
the signature requirement of this paragraph (f)(2)(iii)(B)(2) if the section 958(a) U.S.
shareholder retains the original signed election statement in the manner specified by
§1.6001-1(e). |

(g) Gain reduction rule--(1) Reduction in gain recognized under section 961(b)(2)
by reason of distributions attributable to section 965 previously taxed earnings and
profits in the inclusion year--(i) In general. If a section 958(a) U.S. shareholder receives
a distribution from a deferred foreign income corporation (including through a chain of
ownership described under section 958(a)) during the inclusion year of the deferred
foreign income corporation that is attributable to section 965 previously taxed earnings
and profits of the deferred foreign income corporation, then the amount of gain that
otherwise would be recognized under section 961(b)(2) by the section 958(a) U.S.
shareholder with respect to the section 958(a) U.S. shareholder's section 958(a) stock
of the deferred foreign income corporation or interest in applicable property with respect
to the deferred foreign income corporation is reduced (but not below zero) by an amount

_ equal to the section 965 previously taxed earnings and profits of the deferred foreign

203

ADMIN_03416
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 204 of 678

income corporation with respect to the section 958(a) U.S. shareholder, translated (if
necessary) into U.S. dollars at the spot rate on December 31, 2017.

(ii) Definition of section 965 previously taxed earnings and orofits. For purposes
of paragraph (g)(1)(i) of this section, the term section 965 previously taxed earnings and
profits means, with respect to a deferred foreign income corporation and a section
958(a) U.S. sharehoider, the sum of the section 965(a) previously taxed earnings and
profits of the deferred foreign income corporation with respect to the section 958(a) U.S.
shareholder, and, if the section 958(a) U.S. shareholder has made the election
described in paragraph (f){2) of this section, the section 965(b) previously taxed
earnings and profits of the deferred foreign income corporation with respect to the
section 958(a) U.S. shareholder.

(2) Reduction in basis by an amount equal to the gain reduction amount. Ifa
section 958(a) U.S. shareholder does not recognize gain under section 961(b)(2) by
reason of paragraph (g)(1) of this section with respect to a distribution from a deferred
foreign income corporation {including through a chain of ownership described under
section 958(a)), the section 958(a) U.S. shareholder's basis in the section 958(a) stock
of the deferred foreign income corporation, or the section 958(a) U.S. shareholder's
basis in the applicable property with respect to the deferred foreign income corporation,
is reduced by the amount of gain that would otherwise be recognized by the section
958(a) U.S. shareholder without regard to paragraph (g)(1) of this section.

(h) Rules of application for specified basis adiustments. This paragraph (h)
applies for purposes of making any adjustment to the basis of section 958(a) stock or

applicable property with respect to a specified foreign corporation described in

204

ADMIN_03417
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 205 of 678

paragraph (e), (f)(2), or (g)(2) of this section (collectively, specified basis adjustments,
and each a specified basis adjustment).

(1) Timing of basis adjustments. Except as provided in paragraph (e)(2) of this
section, a specified basis adjustment to section 958(a) stock or applicable property with
respect to a specified foreign corporation is made as of the last day of the last taxable
year of the specified foreign corporation that begins before January 1, 2018, on which it
is a specified foreign corporation.

(2) Netting of basis adjustments. If one or more specified basis adjustments
occur on the same day with respect to the same section 958(a) stock or applicable
property, a single basis adjustment is made as of the close of such day with respect to
such stock or applicable property in an amount equal to the net amount, if any, of the
increase or reduction, as applicable.

(3) Gain recognition for reduction in excess of basis. The excess (if any) of a net
reduction in basis with respect to section 958(a) stock or applicable property of a
section 958(a) U.S. shareholder by reason of one or more specified basis adjustments
over the section 958(a) U.S. shareholder's basis in such stock or applicable property
without regard to the specified basis adjustments is treated as gain from the sale or
exchange of property.

(4) Adjustments with respect to each share--(i) Section 958(a) stock. Ifa
specified basis adjustment is made with respect to section 958(a) stock, the specified
basis adjustment is made with respect to each share of the section 958(a) stock ina

manner consistent with the section 958(a) U.S. sharehoider’s pro rata share of the

205

ADMIN_03418
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 206 of 678

section 965(a) earnings amount or specified E&P deficit, as applicable, by reason of
such share.

(ii) Applicable property. If a specified basis adjustment is made with respect to
applicable property, the adjustment is made with respect to the applicable property in a
manner consistent with the application of paragraph (h)(4)(i) of this section.

(5) Stock or property for which adjustments are made--{i) In general. Except as
provided in paragraph (h)(5)(ii) of this section, a specified basis adjustment is made
solely with respect to section 958(a) stock owned by the section 958(a) U.S.
shareholder within the meaning of section 958(a)(1)(A) or applicable property owned
directly by the section 958(a) U.S. shareholder.

(ii) Special rule for an interest in a foreign pass-through entity. If the applicable
property of the section 958(a) U.S. shareholder described in paragraph (h)(5)(i) of this
section is an interest in a foreign pass-through entity, then, for purposes of determining
the foreign pass-through entity's basis in section 958(a) stock or applicable property, as
applicable, with respect to the section 958(a) U.S. shareholder, a specified basis
adjustment is made with respect to section 958(a) stock or applicable property of the
section 958(a) U.S. shareholder owned through the foreign pass-through entity in the
same manner as if the section 958(a) stock or applicable property were owned directly
by the section 958(a) U.S. shareholder. in the case of tiered foreign pass-through
entities, this paragraph (h)(5)(ii) applies with respect to each foreign pass-through entity.

(i) Definitions. This paragraph (i) provides definitions that apply for purposes of

this section.

206

ADMIN_03419
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 207 of 678

(1) Applicable property. The term applicable property means, with respect to a
section 958(a) U.S. shareholder and a specified foreign corporation, property owned by
the section 958(a) U.S. shareholder (including through one or more foreign pass-
through entities) by reason of which the section 958(a) U.S. shareholder is considered
under section 958(a)(2) as owning section 958(a) stock of the specified foreign
corporation.

(2) Eoreign pass-through entity. The term foreian pass-through entity means a
foreign partnership or a foreign estate or trust (as defined in section 7701(a)(31))
(including a controlled domestic partnership treated as a foreign partnership pursuant to
§1.965-1(e)).

(3) Property. The term property has the meaning provided in §1 .961-1(b)(1).

(j) Examples. The following examples illustrate the application of this section.

(1) Example 1. Determination of accumulated post-1986 deferred foreign income
with subpart F income earned before E&P measurement date on November 2, 2017. (i)
Facts. USP, a domestic corporation, owns all of the stock of CFC1, a foreign
corporation, which owns all of the stock of CFC2, also a foreign corporation. USP,
CFC1, and CFC2 all have taxable years ending December 31, 2017. As of January 1,
2017, CFC1 has no earnings and profits, and CFC2 has 100u of earnings and profits
described in section 959(c)(3) that were accumulated in taxable years beginning after
December 31, 1986, while CFC2 was a specified foreign corporation, and $21x of post-
1986 foreign income taxes. None of CFC2’s earnings and profits are attributable to
income treated as effectively connected with the conduct of a trade or business within
the United States. On March 1, 2017, CFC1 earns 30u of subpart F income (as defined
in section 952), and CFC2 earns 20u of subpart F income. No foreign income tax is
imposed on CFC1’s or CFC2’s subpart F income. For purposes of section 904, the
post-1986 undistributed earnings, subpart F income, and post-1986 foreign income
taxes are in the general category. On July 1, 2017, CFC2 distributes 40u to CFC1. On
November 1, 2017, CFC1 distributes 60u to USP. USP does not have an aggregate
foreign E&P deficit. USP includes in gross income all amounts that it is required to
include under section 951. No foreign income tax is imposed or withheld on the
distribution by CFC2 to CFC1 or the distribution by CFC1 to USP.

 

. (ii) Analysis. (A) Adjustments to section 959(c) classification of earings and
profits for inclusion under section 951(a)(1)(A) without regard to section 965. The

207

ADMIN_03420
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 208 of 678

distribution from CFC2 to CFC1 does not give rise to subpart F income to CFC1 due to
the application of section 954(c)(6). Accordingly, USP’s inclusion under section
951(a)(1)(A) without regard to section 965(a) is 30u with respect to CFC1 and 20u with
respect to CFC2 for their taxable years ending December 31, 2017. As a result of the
inclusions under section 951(a)(1)(A), CFC1 and CFC2 increase their earnings and
profits described in section 959(c)(2) by 30u and 20u, respectively.

(B) Distributions between specified foreign corporations before January 1, 2018.
The distribution of 40u from CFC2 to CFC1 is treated as a distribution of 20u out of
earnings and profits described in section 959(c)(2) (attributable to inclusions under
section 951(a)(1)(A) without regard to section 965(a)) and 20u out of earnings and
profits described in section 959(c)(3).

(C) Section 965(a) inclusion amount. USP determines whether CFC14 and CFC2
are deferred foreign income corporations and, if so, determines its section 965(a)
inclusion amounts with respect to CFC1 and CFC2. CFC1 and CFC2 are specified
foreign corporations, and CFC1 and CFC2 each have accumulated post-1986 deferred
foreign income greater than Zero as of an E&P measurement date. Accordingly, CFC1
and CFC2 are deferred foreign income corporations. USP’s section 965(a) inclusion
amount with respect to each of CFC1 and CFC2, respectively, equals the section 965(a)
earnings amount of CFC and CFC2, respectively.

(1) CFC1 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC1 is 20u, the amount of its accumulated post-1986 deferred foreign
income as of both November 2, 2017, and December 31, 2017, which is equal to 70u of
post-1986 earnings and profits (S0u earned and 40u attributable to the CFC2
distribution) reduced by 50u of such post-1986 earnings and profits described in section
959(c)(2) (30u earned and 20u attributable to the CFC2 distribution) under section
965(d)(2)(B) and §1.965-1(f){7){i)(B). Under section 965(d)(3)(B) and §1.965-
1(f)(29)(i)(B), the post-1986 earnings and profits of CFC1 are not reduced by the 60u
distribution to USP.

(2) CFC2 section 965(a) earnings amount. The section 965(a) earnings amount -
with respect to CFC2 is 80u, the amount of its accumulated post-1986 deferred foreign
income as of both November 2, 2017, and December 31, 2017, which is equal to the
amount of CFC2’s post-1986 earnings and profits of 80u. CFC2’s accumulated post-
4986 deferred foreign income is equal to its post-1986 earnings and profits because
CFC2 does not have earnings and profits that are attributable to income of the specified
foreign corporation that is effectively connected with the conduct of a trade or business
within the United States and subject to tax under chapter 1, or that, if distributed, would
be excluded from the gross income of a United States shareholder under section 959 or
from the gross income of another shareholder if such shareholder were a United States
shareholder, and, therefore, no adjustment is made under section 965(d){2) or §1 .965-
1(f)(7). CFC2’s 80u of post-1986 earnings and profits consists of 120u of earnings and
profits that it earned, reduced by the 40u distribution to CFC1 under section
965(d)(3)(B) and §1.965-1(f)(29)(i)(B). The amount of the reduction to the post-1986
earnings and profits of CFC2 for the 40u distribution is not limited by §1.965-

208

ADMIN_03421
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 209 of 678

4(f)(29)(i)(B) because CFC1’s post-1986 earings and profits are increased by 40u as a
result of the distribution. Furthermore, because the 40u distribution was made on July
4, 2017, which is before the E&P measurement date on November 2, 2017, §1.965-4(f)
is not relevant.

(3) Effect on earnings and profits described in section 959(c)(2) and (3). CFC%
and CFC2 increase their earnings and profits described in section 959(c)(2) by USP’s
section 965(a) inclusion amounts with respect to CFC1 and CFC2, 20u and 80u,
respectively, and reduce their earnings and profits described in section 959(c)(3) by an
equivalent amount.

(D) Distribution to United States shareholder. The distribution from CFC1 to USP
is treated as a distribution of 60u out of the earings and profits of CFC1 described in
section 959(c)(2}, which include earnings and profits attributable to the section 965(a)
inclusion amount taken into account by USP.

(E) Section 902 and section 960 consequences. (1) Distribution by and
inclusions with respect to CFC2. Under section 960, USP is deemed to pay $3.50x
($21x x (20u/120u)) of CFC2’s post-1986 foreign income taxes as 4 resuit of its
inclusion under section 951(a)(1)(A) without regard to section 965(a) with respect to
CFC2. As a result of the distribution from CFC2 to CEC1, CFC2’s post-1986 foreign
income taxes are reduced, and CFC1’s post-1 986 foreign income taxes are increased,
by the foreign income taxes deemed paid by CFC1 under section 902 of $3.50x (($21x-
$3.50x) x (20u/120u-20u)). Under section 960, USP is deemed to pay $14x (($21x-
$3, 50x-$3.50x) x 80u/(120u-40u)) of CFC2’s post-1986 foreign income taxes as a result
of its section 965(a) inclusion with respect to CEC2. The taxes deemed paid by USP as
a result of its section 965(a) inclusion with respect to CFC2 are subject to the applicable
percentage disallowance under section 965(g).

(2) Inclusions with respect to CFC1. As determined in paragraph (NAMIE) of
this section (paragraph (E)(1) in the analysis in this Example 1), as a result of the
distribution from CFC2 to CFC1, CFC1 is deemed under section 902 to pay $3.50x of
CFC2’s post-1986 foreign income taxes. Under section 960, USP is deemed to pay
$2.10x ($3.50x x (30u/(30u+20u))) of CFC1’s post-1986 foreign income taxes as a
result of its inclusion under section 951(a)(1)(A) without regard to section 965(a) with
respect to CFC1. Under section 960, USP is deemed to pay $1.40x (($3.50x-$2. 10x) x
20u/(30u+20u-30u)) of CFC1's post-1986 foreign income taxes as a result of its section
965(a) inclusion with respect to CFC1. The taxes deemed paid by USP as a result of its
section 965(a) inclusion with respect to CFC1 are subject to the applicable percentage
disallowance under section 965(g).

(2) Example 2. Determination of accumulated post-1986 deferred foreign income
with subpart F income earned after E&P measurement date on November 2, 2017. (i)
Facts. The facts are the same as in paragraph (j)(1)(i) of this section (the facts in
Example 1), except that on December 1, 2017, CFC1 earns an additional 50u of subpart ~

F income (as defined in section 952), and neither CFC1 nor CFC2 has any post-1986
foreign income taxes.

209

ADMIN_03422
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 210 of 678

(ii) Analysis. (A) Adjustments to section 959(c) classification of earnings and
profits for inclusion under section 951(a)(1)(A) without regard to section 965. USP
determines its inclusion under section 951(a)(1)(A) without regard to section 965(a),
which is 80u with respect to CFC1 and 20u with respect to CFC2 for their taxable years
ending December 31, 2017. As a result of the inclusions under section 951(a)(4)(A),
CFC1 and CFC2 increase their earnings and profits described in section 959(c)(2) by
80u and 20u, respectively.

(B) Distributions between specified foreign corporations before January 1, 2018.
The analysis is the same as in paragraph (j)(1)Gi)(B) of this section (paragraph (B) in the
analysis in Example 1).

(C) Section 965(a) inclusion amount. USP determines whether CFC1 and CFC2
are deferred foreign income corporations and, if so, determines its section 965(a)
‘aciusion amounts with respect to CFC1 and CFC2. CFC1 and CFC2 are specified
foreign corporations, and CFC1 and CFC2 each have accumulated post-1986 deferred
foreign income greater than zero as of an E&P measurement date. Accordingly, CFC1
and CFC2 are deferred foreign income corporations. USP’s section 965(a) inclusion
amount with respect to each of CFC1 and CFC2, respectively, equals the section 965(a)
earnings amount of CFC1 and CFC2, respectively.

(1) CFC1 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC1 is 20u, the greater of--

(i) The amount of its accumulated post-1986 deferred foreign income as of
November 2, 2017, 20u, which is equal to 70u of post-1986 earnings and profits (30u
earned and 40u attributable to the CFC2 distribution) reduced by 50u of such post-1986
earnings and profits described in section 959(c)(2) without regard to the subpart F
income earned after November 2, 2017 (30u earned and 20u attributable to the CFC2
distribution) under section 965(d)(2)(B) and §1 965-1 (f)(7)(i)(B) and (ii), and

(ii) The amount of its accumulated post-1986 deferred foreign income as of
December 31, 2017, 20u, which is equal to 120u of post-1986 earnings and profits (80u
earned and 40u attributable to the CFC2 distribution) reduced by 100u of such post-
1986 eamings and profits described in section 959(c)(2) with regard to the subpart F
mcome eatned on or before December 31, 2017 (80u earned and 20u attributable to the
CFC2 distribution) under section 965(d)(2)(B) and §1.965-1(f)(7)()(B) and (ii).

(2) CFC2 section 965(a) earnings amount. The analysis is the same as in
paragraph (j)(1)(ii)(C)(2) of this section (paragraph (C)(2) in the analysis in Example 1)).

(3) Effect on earnings and profits described in section 959(c\(2) and (3). The
analysis is the same as in paragraph (j)(1)(ii)(C)(3) of this section (paragraph (C)(3) in
the analysis in Example 1).

(D) Distribution to United States shareholder. The analysis is the same as in
paragraph (j)(1)(ii)(D) of this section (paragraph (D) in the analysis in Example 1).

210

ADMIN_03423
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 211 of 678

(3) Example 3. Determination of accumulated post-1986 deferred foreign income
with subpart F income earned after E&P measurement date on November 2,.2017, but
previously taxed earnings and profits attributable to the subpart F income distributed
before E&P measurement date on November 2, 2017. (i) Facts. The facts are the
same as in paragraph (j)(4)(i) of this section (the facts in Example 1), except that on
December 1, 2017, CFC2 earns an additional 50u of subpart F income (as defined in
section 952), and neither CFC1 nor CFC2 has any post-1986 foreign income taxes.

(ii) Analysis. (A) Adjustments to section 959(c) classification of earnings and
profits for inclusion under section 951(a)(1)(A) without regard to section 965. USP
determines its inclusion under section 951(a)(1)(A) without regard to section 965(a),
which is 30u with respect to CFC1 and 70u with respect to CFC2 for their taxable years
ending December 31, 2017. As a result of the inclusions under section 951(a)(1)(A),
CFC1 and CFC2 increase their earnings and profits described in section 959(c)(2) by
30u and 70u, respectively.

(B) Distributions between specified foreign corporations before January 1, 2018.
The distribution of 40u from CFC2 to CFEC1 is treated as a distribution of 40u out of
earnings and profits described in section 959(c)(2) (attributable to inclusions under
section 951(a)(1}(A) without regard to section 965(a)).

(C) Section 965(a) inclusion amount. USP determines whether CFC1 and CFC2
are deferred foreign income corporations, and, if so, determines its section 965(a)
inclusion amounts with respect to CFC1 and CFC2. Because USP wholly owns CFC1
and CFC2 under section 958(a) and USP does not have an aggregate foreign E&P
deficit, USP’s section 965(a) inciusion amount with respect to each of CFC1 and CFC2,
respectively, equals the section 965(a) earnings amount, if any, of CFC1 and CFC2,
respectively.

(1) CFC1 section 965(a) earnings amount. CFC1 is not a deferred foreign
income corporation and does not have a section 965(a) earnings amount because the
amount of its accumulated post-1986 deferred foreign income as of both November 2,
2017, and December 31, 2017, is Ou, which is equal to 70u of post-1986 earnings and
profits (30u earned and 40u attributable to the CFC2 distribution) reduced by 70u of
such post-1986 earnings and profits described in section 959(c)(2) (30u earned and 40u
attributable to the CFC2 distribution) under section 965(d)(2)(B) and §1.965-1 (f)(7)(i)(B).

(2) CFC2 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC2 is 100u, the greater of the amounts in paragraph (3KiI)(C)(2)0
and (ii) of this section (paragraph (C)(2)(i) and (ii) in the analysis in this Example 3)--

(i) The amount of its accumulated post-1986 deferred foreign income as of
November 2, 2017, 80u. CFC2’s 80u of accumulated post-1986 deferred foreign
income as of November 2, 2017, is equal to its 80u of post-1986 earnings and profits
because no adjustment is made under section 965(d){2) or §1.965-1(f}(7), as CFC2
does not have earnings and profits that are attributable to income of the specified
foreign corporation that is effectively connected with the conduct of a trade or business

211

ADMIN_03424
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 212 of 678

within the United States and subject to tax under chapter 1, or that, if distributed, would
be excluded from the gross income of a United States shareholder under section 959 or
from the gross income of another shareholder if such shareholder were a United States
shareholder, without regard to the subpart F income earned after November 2, 2017.
CFC2’s 80u of post-1986 earnings and profits consists of 120u of earnings and profits
that it earned, reduced by the 40u distribution to CFC1 under section 965(d)(3)(B) and
§1.965-1(f)(29)(i)(B). The amount of the reduction to the post-1986 earnings and profits
of CFC2 for the 40u distribution is not limited by §1 .965-1(f)(29)(i)(B) because CFC1’s
post-1986 earnings and profits are increased by 40u as a result of the distribution.
Furthermore, because the 40u distribution was made on July 1, 2017, which is before
any E&P measurement date, §1 .965-4(f) is not relevant.

(ii) The amount of its accumulated post-1986 deferred foreign income as of
December 31, 2017, 100u, which is equal to 430u of post-1986 earnings and profits
reduced by 30u of such post-1986 earnings and profits described in section 959(c)(2)
with regard to the subpart F income earned before December 31, 2017, under section
965(d)(2)(B) and §1.965-1(f)(7)(i{B) and (ii). CFC2's 130u of post-1986 earnings and
profits consists of 170u of earnings and profits that it earned, reduced by the 40u
distribution to CFC1 under section 965(d)(3)(B) and §1 .965-1(f)(29){1)(B).

(3) Effect on earnings and profits described in section 959(c)(2) and (3). CFC2
increases its earnings and profits described in section 959(c)(2) by USP’s section
965(a) inclusion amount with respect to CFC2, 100u, and reduces its earnings and
profits described in section 959(c){3) by an equivalent amount.

(D) Distribution to United States shareholder. The analysis is the same as in
paragraph (j)(1)(ii)(D) of this section (paragraph (D) in the analysis in Example 1).

(4) Example 4. Determination of accumulated post-1986 deferred foreign income
with distribution made after E&P measurement date on November 2, 2017. (i) Facts.
USP, a domestic corporation, owns all of the stock of CFC1, a foreign corporation,
which owns all of the stock of CFC2, also a foreign corporation. USP, CFC1, and CFC2
all have taxable years ending December 31, 2017. As of January 1, 2017, CFC1 has
10u of earnings and profits described in section 959(c)(3) that were accumulated in
taxable years beginning after December 31, 1986, while CFC1 was a specified foreign
corporation, and $2x of post-1986 foreign income taxes; and CFC2 has 100u of
earnings and profits described in section 959(c)(3) that were accumulated in taxable
years beginning after December 31, 1986, while CFC2 was a specified foreign
corporation and $10x of post-1986 foreign income taxes. For purposes of section 904,
the post-1986 undistributed earnings and post-1986 foreign income taxes are in the
general category. None of CFC1’s or CFC2’s earnings and profits are attributable to
income treated as effectively connected with the conduct of a trade or business within
the United States. On December 1, 2017, CFC2 distributes 100u to CFC1, and CFC1
distributes 10u to USP. USP does not have an aggregate foreign E&P deficit. USP
includes in gross income all amounts that it is required to include under section 951. No
foreign income tax is imposed or withheld on the distribution by CFC2 to CFC1 or the

212

ADMIN_03425
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 213 of 678

distribution by CFC1 to USP. USP does not apply §1.965-4(f}(3) to determine the post-
1986 earnings and profits of CFC1 and CFC2.

(ii) Analysis. (A) Adjustments to section 959(c) classification of earnings and
profits for inclusion under section 951(a)( 1)(A) without regard to section 965. The
distribution from CFG2 to CFC1 does not give rise to subpart F income to CFC1 due to
the application of section 954(c){6). Accordingly, USP does not have an inclusion under
section 951(a)(1)(A) without regard to section 965(a) with respect to CFC1 or CFC2 for
their taxable years ending December 31, 2017. As aresult, neither CFC1 nor CFC2
has earnings and profits described in section 959(c)(2).

(B) Distributions between specified foreign corporations before January 1, 2018.
The distribution of 100u from CFC2 to CFC1 is initially treated as a distribution out of
earnings and profits described in section 959(c)(3).

(C) Section 965(a) inclusion amount. USP determines whether CFC1 and CFC2
are deferred foreign income corporations, and, if so, determines its section 965(a)
inclusion amounts with respect to CFC1 and CFC2. CFC1 and CFC2 are specified
foreign corporations, and CFC1 and CFEC2 each have accumulated post-1986 deferred
foreign income greater than zero as of an E&P measurement date. Accordingly, CFC1
and CFC2 are deferred foreign income corporations. USP’s section 965(a) inclusion
amount with respect to each of CFC1 and CFC2, respectively, equals the section 965(a)
earnings amount of CFC1 and CFC2, respectively.

(1) CFC1 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC1 is 10u, the amount of its accumulated post-1986 deferred foreign
income as of both November 2, 2017, and December 31, 2017, which is equal to the
amount of CFC1’s post-1986 earnings and profits of 10u. CFC1's accumulated post-
4986 deferred foreign income is equal to its post-1986 earnings and profits because
CFC1 does not have earnings and profits that are attributable to income of the specified
foreign corporation that is effectively connected with the conduct of a trade or business
within the United States and subject to tax under chapter 1, or that, if distributed, would.
be excluded from the gross income of a United States shareholder under section 959 or
from the gross income of another shareholder if such shareholder were a United States
shareholder, and therefore no adjustment is made under section 965(d){2) or §1.965-
1(f)(7). But for §1.965-4(f), CFC1's post-1986 earnings and profits as of December 31,
2017, would be 110u, but because the distribution from CFC2 is a specified payment, it
is disregarded in determining CFC1’s post-1986 earnings and profits as of December
31, 2017, under §1.965-4(f}. Under section 965(d)(3)(B) and §1.965-1(f)(29)(i)(B), the
post-1986 earnings and profits of CFC1 are not reduced by the 10u distribution to USP.

(2) CFC2 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC2 is 100u, the amount of its accumulated post-1986 deferred foreign
income as of both November 2, 2017, and December 31, 2017, which is equal to the
amount of CFC2’s post-1986 earnings and profits of 100u. CFC2’s accumulated post-
1986 deferred foreign income is equal to its post-1986 earnings and profits because
CFC2 does not have earnings and profits that are attributable to income of the specified

213

ADMIN_03426
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 214 of 678

foreign corporation that is effectively connected with the conduct of a trade or business
within the United States and subject to tax under chapter 1, or that, if distributed, would
be excluded from the gross income of a United States shareholder under section 959 or
from the gross income of another shareholder if such shareholder were a United States
shareholder, and therefore no adjustment is made under section 965(d)(2) or §1.965-
1(f)(7). But for §1.965-4(f), CFC2’s post-1986 earnings and profits as of December 31,
2017, would be Ou, but because the distribution to CFC1 is a specified payment, it is
disregarded in determining CFC2’s post-1986 earnings and profits as of December 31,
2017, under §1.965-4(f).

(3) Effect.on earnings and profits described in section 959{c)(2) and (3). CFC1
and CFG2 increase their earnings and profits described in section 959(c)(2) by USP’s
section 965(a) inclusion amounts with respect to CFC1 and CFC2, 10u and 100u,
respectively, and reduce their earnings and profits described in section 959(c)(3) by an
equivalent amount.

(D) Distributions--(1) Distribution that is a specified payment. The distribution
from CFC2 to CFC1 is recharacterized as a distribution of 100u out of the earnings and
profits of CFC2 described in section 959(c)(2), which include earnings and profits
attributable to the section 965(a) inclusion amount taken into account by USP.

(2) Distribution to United States shareholder. The distribution from CFC1 to USP
is treated as a distribution of 10u out of the earnings and profits of CFC1 described in
section 959(c)(2)}, which include earnings and profits attributabie to the section 965(a)
inclusion amount taken into account by USP.

(E) Section 902 and section 960 consequences. Under section 960, USP is
deemed to pay $10x ($10x x (100u/100u)) of CFC2’s post-1986 foreign income taxes as
a result of its section 965(a) inclusion with respect to CFC2 and $2x ($2x x (10u/10u) of
CFC1’s post-1986 foreign income taxes as a result of its section 965(a) inclusion with
respect to CFC1. Such taxes are subject to the applicable percentage disallowance
under section 965(g).

(5) Example 5. Determination of accumulated post-1986 deferred foreign income
with section 951(a)(1)(B) inclusion after E&P measurement date on November 2, 2017.
(i) Facts. USP, a domestic corporation, owns all of the stock of CFC, a foreign
corporation. USP has a taxable year ending December 31, 2017, and CFC has a
taxable year ending November 30, 2017. As of December 1, 2016, CFC has 110u of
earnings and profits described in section 959(c)(3) that were accumulated in taxable
years beginning after December 31, 1986, while CFC was a specified foreign
corporation. CFC holds 150u of United States property throughout its taxable year
ending November 30, 2017, but disposes of it on December 1, 2017, recognizing no
gain or loss on the property. Between December 1, 2017, and December 31, 2017,
CFC earns an additional 10u of income that does not constitute subpart F income or
income treated as effectively connected with the conduct of a trade or business within
the United States that gives rise to 10u of earnings and profits. USP includes in income
all amounts that it is required to include under section 951.

214

ADMIN_03427
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 215 of 678

(ii) Analysis. (A) Section 965(a) inclusion amount. USP determines whether
CFC is a deferred foreign income corporation, and, if so, determines its section 965(a)
inclusion amount with respect to CFC. CFC is a specified foreign corporation, and CFC
has accumulated post-1986 deferred foreign income greater than zero as of an E&P
measurement date. Accordingly, CFC is a deferred foreign income corporation. USP’s
section 965(a) inclusion amount with respect to CFC equals the section 965(a) earnings
amount of CFC.

 

(1) CFC section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC is 110u, the greater of the amount of its accumulated post-1986
deferred foreign income as of November 2, 2017, which is 110u, and the amount of its
accumulated post-1986 deferred foreign income as of December 31, 2017, which is
10u. CFC’s accumulated post-1986 deferred foreign income as of November 2, 2017,
is equal to its 110u of post-1986 earnings and profits, which are not reduced by the
110u of earnings and profits described in section 959(c){1) as a result of USP’s section
95 1(a)(1)(B) inclusion with respect to CFC as of December 31, 2017, because such
amounts would not be excluded from the gross income of a United States shareholder
under section 959 under section 965(d)(2) or §1.965-1(f)(7) if distributed on November
2, 2017. CFC’s accumulated post-1986 deferred foreign income as of December 371,
2017, is equal to its 120u of post-1986 earnings and profits reduced by the 110u of
earings and profits described in section 959(c)(1) as a result of USP’s section
951({a)(1)(B) inclusion with respect to CFC as of December 31, 2017, which would be
excluded from the gross income of a United States shareholder under section 959
under section 965(d)(2) or §1.965-1(f}(7) if distributed on December 31, 2017.

(2) Effect on earnings and profits described in section 959(c)(2) and (3). In
USP’s taxable year ending December 31, 2018, CFC increases its earnings and profits
described in section 959(c)(2) by USP’s section 965(a) inclusion amount with respect to
CFC, 110u, and reduces its earnings and profits described in section 959(c)(3) by an
equivalent amount.

(B) Section 956 inclusion. In USP’s taxable year ending December 31, 2017,
USP increases its earnings and profits described in section 959(c)(1) by USP’s amount
included under sections 951(a)(1}(B) and 956 with respect to CFC, 110u, and reduces
its earnings and profits described in section 959(c)(3) by an equivalent amount.

(6) Example 6. Section 1248 inclusion. (i) Facts. USP1, a domestic corporation,
owns all of the stock of CFC, a foreign corporation, until it sells all of such stock to
USP2, a domestic corporation, on December 1, 2017, in a sale on which USP74
recognizes $100x of gain. Throughout 2017, 1u=$1x. USP1, USP2, and CFC all have
taxable years ending December 31, 2017. As of January 1, 2017, CFC has 100u of
earnings and profits described in section 959(c)(3) that were accumulated in taxable
years beginning after December 31, 1986, while CFC was wholly owned by USP1. On
March 1, 2017, CFC distributes 20u to USP1. None of CFC’s earnings and profits are
attributable to income treated as effectively connected with the conduct of a trade or
business within the United States. USP2 does not have an aggregate foreign E&P

215

ADMIN_03428
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 216 of 678

deficit, USP1 and USP2 include in income all amounts that they are required to include
under sections 951 and 1248.

(ii) Analysis. (A) Adjustments to section 959(c) classification of earnings and
profits for section 1248 inclusion. USP 1's inclusion under section 1248 with respect io
CEC is $80x ($100x-$20x). As a resuit of the inclusion under section 1248, under
section 959(e), CFC increases its earnings and profits described in section 959(c)(2) by
60u.

(B) Section 965(a) inclusion amount. USP2 determines whether CFC is a
deferred foreign income corporation and, if so, determines its section 965(a) inclusion
amount with respect to CFC. CFC is a specified foreign corporation, and CFC has
accumulated post-1986 deferred foreign income greater than zero as of an E&P
measurement date. Accordingly, CFC is a deferred foreign income corporation.

USP2’s section 965(a) inclusion amount with respect to CFC equals the section 965(a)
earnings amount of CFC. The section 965(a) earnings amount with respect to CFC is
20u, the amount of its accumulated post-1986 deferred foreign income as of both
November 2, 2017, and December 31, 2017, which is equal to 100u of post-1986
earnings and profits reduced by 80u of such post-1986 earnings and profits described in
section 959(c)(2) under section 965(d)(2)(B) and §1.965-1(f)(7)(i(B). CFC increases its
earnings and profits described in section 959(c)(2)} by USP2’s section 965(a) inclusion
amount with respect to CFC, 20u, and reduces its earnings and profits that would pe
described in section 959(c)(3) but for the application of section 965(a) by an equivalent
amount.

(C) Distributions to United States shareholders. The distributions from CFC to
USP1 (including the deemed dividend under section 1248) are treated as distributions
out of the earnings and profits of CFC described in section 959(c)(3).

(7) Example 7. Distribution attributable to section 965(a) previously taxed
earnings and profits. (i) Facts. USP, a domestic corporation, owns all of the stock of
CFC1, a specified foreign corporation that has no post-1986 earnings and profits (or
deficit in post-1986 earnings and profits), and CFC1 owns ail the stock of CFC2, a
deferred foreign income corporation. USP is a calendar year taxpayer. CFC1’s last
taxable year beginning before January 1, 2018, ends on November 30, 2018; CFC2 has
an inclusion year that ends on November 30, 2018. The functional currency of CFC1
and CFC2 is the U.S. dollar. USP’s adjusted basis in the stock of CFC1 is zero. On
January 1, 2018, CFC2 distributes $100x to CFC1, and CFC1 distributes $100x to USP.
USP has a section 965(a) inclusion amount of $100x with respect to CFC2 that is taken
into account for USP’s taxable year ending December 31, 2018. CFC2 has no earnings

_and profits described in section 959(c)(1) or (2) other than section 965(a) previously
taxed earnings and profits.

(ii) Analysis. Under paragraph (c) of this section, CFC2 has $100x of section
965(a) previously taxed earnings and profits with respect to USP. USP receives a
distribution from CFC2 through a chain of ownership described in section 958(a) during
the inclusion year of CFC2 that is attributable to the $100x of section 965(a) previously

216

ADMIN_03429
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 217 of 678

taxed earnings and profits of CFC2. Under paragraph (g)(1) of this section, the amount
of gain that USP otherwise would recognize with respect to the stock of CFC1 under
section 961(b)(2) is reduced (but not below zero) by $100x, the amount of CFC2’s
section 965(a) previously taxed earnings and profits with respect to USP. As of the
close of November 30, 2018, USP’s basis in CFC1 is increased under paragraph (e) of
this section by USP’s section 965(a) inclusion amount with respect to CFC2 ($100x),
and is reduced under paragraph (g)(2) of this section by the amount of gain that would
have been recognized by USP under section 961(b)(2) but for the application of
paragraph (g)(1) of this section ($100x).

(8) Example 8. Distribution attributable to section 965(b) previously taxed
earnings and profits: parent-subsidiary. (i) Facts. The facts are the same as in
paragraph (j)(7){i) of this section (the facts in Example 7), except that CFC1 has a
specified E&P deficit of $100x. Because of the specified E&P deficit of CFC1, USP’s
section 965(a) inclusion amount with respect to CFC2 is reduced to zero pursuant to
section 965(b)(1) and §1.965-1(b)(2). USP makes the election described in paragraph
(f)(2) of this section.

(ii) Analysis. (A) Application of the gain reduction rule. Under paragraph (d)(1) of
this section, CFC2 has $100x of section 965(b) previously taxed earnings and profits
with respect to USP, and, under paragraph (d)(2) of this section, CFC1’s earnings and
profits described in section 959(c)(3) are increased by $100x to $0. USP receives a
distribution from CFC2 through a chain of ownership described in section 958(a) during
the inclusion year of CFC2 that is attributable to the $100x of section 965(b) previously
taxed earnings and profits of CFC2. Under paragraph (g}{1) of this section, the amount
of gain that USP otherwise would recognize with respect to the stock of CFC1 under
section 961(b)(2) is reduced (but not below zero) by $100x, the amount of CFC2’s
_ section 965(b) previously taxed earnings and profits with respect to USP under
paragraph (d)(1) of this section.

(B) Adjustments to the basis of CFC1. Because USP makes the election
described in paragraph (f)(2) of this section, as of the close of November 30, 2018,
USP’s basis in CFC1 is increased under paragraph (f}(2)(iil)(A) of this section by an
amount equal to CFC2’s section 965(b) previously taxed earnings and profits with
respect to USP under paragraph (d)(1) of this section ($100x), reduced under
paragraph (f)(2)(ii)(B) of this section by an amount equal to the portion of the specified
E&P deficit of CFC1 taken into account in determining USP’s section 965(a) inclusion
amount with respect to CFC2 ($100x), and reduced under paragraph (g)(2) of this
section by the amount of gain that would have been recognized by USP with respect to
the stock of CFC1 under section 961(b)(2) but for the application of paragraph (g)(1) of
this section ($100x). Under paragraph (h)(2) and (3) of this section, the excess of the
net reduction from the adjustments under paragraphs (f} and (g) of this section over
USP’s basis in the stock of CFC1 (in this case, $100x) is treated as gain recognized by
USP from the sale or exchange of property.

(9) Example 9. Distribution attributable to section 965(b) previously taxed
earings and profits: brother-sister. (i) Facts. The facts are the same as in paragraph
217

ADMIN 03430
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 218 of 678

(j)(8)(i) of this section (the facts in Example 8), except that USP owns all the stock of
CFC2, USP’s adjusted basis in the stock of CFC2 is zero, CFC1 made no distributions,
and on January 1, 2018, CFC2 distributes $100x to USP.

(ii) Analysis. (A) Application of the gain reduction rule. Under paragraph (d)(1) of
this section, CFC2 has $100x of section 965(b) previously taxed earnings and profits
with respect to USP, and, under paragraph (d)(2) of this section, CFC1’s earnings and
profits described in section 959(c)(3) (deficit of $100x) are increased by $100x to $0.

USP receives a distribution from CFC2 during the inclusion year of CFC2 that is
attributable to the $100x of section 965(b) previously taxed earnings and profits of
CFC2. Under paragraph (g)(1) of this section, the amount of gain that USP otherwise
would recognize with respect to the stock of CFC2 under section 961(b)(2) is reduced
(but not below zero) by $100x, the amount of CFC2’s section 965(b) previously taxed
eamings and profits with respect to USP under paragraph (d)(1) of this section. |

(B) Adjustments to the basis of CFC1 and CFC2. Because USP makes the
election described in paragraph (f)(2) of this section, as of the close of November 30,
2018, USP’s basis in the stock of CFC2 is increased under paragraph (f)(2)(ii)(A) of this
section by the amount of CFC2’s section 965(b) previously taxed earnings and profits
with respect to USP under paragraph (d)(1) of this section ($100x) and reduced under
paragraph (g)(2) of this section by the amount of gain that would have been recognized
by USP with respect to the stock of CFC2 under section 961(b)(2) but for the application
of paragraph (g)(1) of this section ($100x). As of the close of November 30, 2018,
USP’s basis in CFC1 is reduced under paragraph (f)(2)(ii)(B) of this section by an
amount equal to the portion of USP’s pro rata share of the specified E&P deficit of
CFEC 1 taken into account in determining USP’s section 965(a) inclusion amount with
respect to CFC2 ($100x). Under paragraph (h)(3) of this section, the excess of the
reduction under paragraph (f) of this section over USP's basis in the stock of CFC1 (in
this case, $100x) is treated as gain recognized by USP from the sale or exchange of
property.

§1.965-3 Section 965(c) deductions.

(a) Scope. This section provides rules regarding section 965(c) deductions and
section 965(c) deduction amounts. Paragraph (b) of this section provides rules for
disregarding certain assets for purposes of determining the aggregate foreign cash
position of a section 958(a) U.S. shareholder. Paragraph (c) of this section provides
rules for determining the aggregate foreign cash position for a section 958(a) US.
shareholder inclusion year. Paragraph (d) of this section provides a rule regarding
certain expatriated entities. Paragraph (e) of this section provides a rule for the

218

ADMIN_03431
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 219 of 678

treatment of section 965(c) deductions in connection with an election under section 962.
Paragraph (f) of this section provides rules regarding the treatment of a section 965(c)
deduction under certain provisions of the Internal Revenue Code. Paragraph (g) of this
section provides a rule for domestic pass-through entities.

(b) Rules for disregarding certain assets for determining aggregate foreign cash
position--(1) Disregard of certain obligations between related specified foreign
corporations, in determining the aggregate foreign cash position of a section 958(a)
U.S. shareholder, any account receivable, account payable, short-term obligation, or
derivative financial instrument between a specified foreign corporation with respect to
which the section 958(a) U.S. shareholder owns section 958(a) stock and a related
specified foreign corporation on corresponding cash measurement dates is disregarded
to the extent of the smallest of the product of the amount of the item on such
corresponding cash measurement dates of each specified foreign corporation and the
section 958(a) U.S. shareholder's ownership percentage of section 958(a) stock of the
specified foreign corporation owned by the section 958(a) U.S. shareholder on such
dates. For purposes of this paragraph (b)}{1)(i), a specified foreign corporation is treated
as a related specified foreign corporation with respect to another specified foreign
corporation if, as of the cash measurement date referred to in the preceding sentence of
each specified foreign corporation, the specified foreign corporations are related
persons within the meaning of section 954(d)(3), substituting the term “specified foreign
corporation” for “controlled foreign corporation” in each place that it appears.

(2) Disregard of other assets upon demonstration of double-counting. For

purposes of determining the aggregate foreign cash position of a section 958(a) U.S.

219

ADMIN_03432
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 220 of 678

shareholder, the section 958(a) U.S. shareholder's pro rata share of the cash position of
a specified foreign corporation on a cash measurement date is reduced by amounts of
net accounts receivable, actively traded property, and short-term obligations to the
extent such amounts are attributable to amounts taken into account in determining the
section 958(a) U.S. shareholder's pro rata share of the cash position of another
specified foreign corporation on the corresponding cash measurement date of such
other specified corporation and to the extent not disregarded pursuant to paragraph
(b)(1) of this section. However, the preceding sentence applies only if the section
958(a) U.S. shareholder attaches a statement containing the information outlined in
paragraphs (b)({2)(i) through (v) of this section to its timely filed return (taking into
account extensions, if any) for the section 958(a) U.S. shareholder inclusion year, or, if
the section 958(a) U.S. shareholder has multiple section 958(a) U.S. shareholder
inclusion years, the later of such years. Relief is not available under §301.9100-2 or
301 9100-3 to allow iate filing of the statement. The statement must contain the
following information with respect to each specified foreign corporation for which the
cash position is reduced under this paragraph (b)(2)--

(i) A description of the asset that would be taken into account with respect to both
specified foreign corporations,

(ii) A statement of the amount by which its pro rata share of the cash position of
one specified foreign corporation is reduced,

(iii) A detailed explanation of why there would otherwise be double-counting,
including the computation of the amount taken into account with respect to the other

specified foreign corporation, and

220

ADMIN 03433
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 221 of 678

(iv) An explanation of why paragraph (b)(1) of this section does not apply to
disregard such amount.

(3) Disregard of portion of cash position of noncorporate entities treated as |
specified foreign corporations. If an entity is treated as a specified foreign corporation
of a section 958(a) U.S. shareholder pursuant to section 965(c)(3)(E), for purposes of
determining the aggregate foreign cash position of the section 958(a) U.S. shareholder,
the section 958(a) U.S. shareholder's pro rata share of the cash position of the entity
(determined taking into account paragraphs (b)(1) and (b)(2) of this section) is reduced
by the amount of the pro rata share attributabie to deemed stock of the entity not owned
(within the meaning of section 958(a), applied by treating domestic pass-through entities
_ as foreign) by a specified foreign corporation of the section 958(a) U.S. shareholder
(determined without taking into account section 965(c)(3)(E)).

(4) Examples. The following examples illustrate the application of this paragraph
(b).

(i) Example 1. (A) Facts. USP, a domestic corporation, owns all of the stock of
CFC1, a foreign corporation. CFC1 owns 95% of the only class of stock of CFC2, also
a foreign corporation, and 40% of the only class of stock of CFC3, also a foreign
corporation. The remaining 5% of the only class of stock of CFC2 is owned by a person
unrelated to USP, CFC1, and CFC2; and the remaining 60% of the only class of stock
of CFC3 is owned by a person unrelated to USP and CFC1. USP, CFC1, and CFC3
have calendar year taxable years. CFC2 has a taxable year ending on November 30.
On November 15, 2015, CFC1 makes a loan of $100x to CFC2, which is required to be
and is, in fact, repaid on January 1, 2016. On November 15, 2016, CFC2 sells
inventory to CFC1 in exchange for an account receivable of $200x, which is required to
be and is, in fact, repaid on December 15, 2016. On August 1, 2017, CFC1 makes a

loan of $300x to CFC3, which is required to be and is, in fact, repaid on January 31,
2018.

(B) Analysis--(1) Loan from CFC1 to CFC2. For purposes of determining the
aggregate foreign cash position of USP, a section 958(a) U.S. shareholder of CFC1,
under paragraph (b)(1) of this section, because CFC1 and CFC2 are related within the
meaning of paragraph (b)(1) of this section, the short-term obligation of CFC2 held by

221

ADMIN_03434
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 222 of 678

CFC1 outstanding on the first cash measurement date of each specified foreign
corporation, November 30, 2015, and December 31, 2015, respectively, is disregarded
tothe extent of 95%, the smallest ownership percentage of section 958(a) stock of
CFC1 and CFC2 owned by USP on such first cash measurement dates. Accordingly,
USP only takes into account $5 ($100 — 95% of $100) of the short-term obligation in
determining CFC1’s cash position for purposes of determining its aggregate foreign
cash position.

(2) Account receivable of CFC1 held by CFC2. Because the account receivable
of CFC1 held by CFC2 on its second cash measurement date, November 30, 2016, is
not outstanding on CFC1’s second cash measurement date, December 31, 2016,
paragraph (b)(1) of this section does not apply to disregard any portion of such account
receivabie.

(3) Loan from CFC1 to CFC3. Because CFC3 is not related to CFC1 within the
meaning of paragraph (b)(1) of this section, paragraph (b}{1) of this section does not
apply to disregard any portion of such short-term obligation.

 

(ii) Example.2. (A) Facts. The facts are the same as in paragraph (b){4)(i)(A) of
this section (the facts in Example 1), except that on December 1, 2015, CFC sells 5%
of the stock of CFC2 to an unrelated person.

(B) Analysis. The analysis is the same as in paragraph (b)(4)(i)(B) of this section
(the analysis in Example 1), except that the short-term obligation of CFG2 held by CFC1
outstanding on both of their first cash measurement dates, November 30, 2015, and
December 31, 2015, respectively, is disregarded under paragraph (b)(7) of this section
to the extent of 90%, the smallest ownership percentage of section 958(a) stock of
CFC1 and CFC2 by USP on such first cash measurement dates. Accordingly, USP
takes into account $10 ($100 — 90% of $100) of the short-term obligation in determining
CFC1's cash position for purposes of determining its aggregate foreign cash position.

(iii) Example 3. (A) Facts. USP, a domestic corporation, owns all of the stock of
CFC1, a foreign corporation, which owns 45% of the only class of stock of CFC2, also a
foreign corporation. The remainder of the CFC2 stock is actively traded on an
established financial market but is not owned by any person related to USP or CFC1.
USP, CEC1, and CFC2 have calendar year taxable years. The value of the CFC2 stock
owned by CFC1 is $500x on each of the cash measurement dates. Also on each of the
cash measurement dates, CFC2 has $300x of assets described in section 965(c)(3)(B)
and §1.965-1(f)(16) that are taken into account in determining its cash position.

(B) Analysis. For purposes of determining USP’s aggregate foreign cash
position, USP’s pro rata share of the cash position of CFC1 on each cash measurement
date may be reduced by the amount of the stock of CFC2 to the extent attributable to
amounts taken into account in determining USP’s pro rata share of the cash position of
CFC2 on such cash measurement date (that is, to the extent of the $135x taken into
account with respect to CFC2), provided USP attaches a statement to its timely filed
return (taking into account extensions, if any) containing the following: a description of

222

ADMIN_03435
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 223 of 678

the CFC2 stock and the assets of CFC2 taken into account in determining its cash
position; a statement that USP’s pro rata share of the cash position of CFC1 is being
reduced by $135x; the computation of the $135x taken into account with respect to
CFC2: and an explanation of why paragraph (b)(1) of this section does not apply to
disregard such amount.

(iv) Example 4. (A) Facts. USP, a domestic corporation, owns ail of the stock of
CFC1 and CFC2, each a foreign corporation. USP, CFC1, and CFC2 have calendar
year taxable years. CFC1 buys goods on credit from a third party for $100x and thus
has an account payable of $100x. CFC1 modifies the goods and sells to CFC2 for
$105x in exchange for an account receivable of $105x. CFC2 modifies the goods and
sells to another third party for $110x in exchange for an account receivable of $110x.
All of the accounts payable and accounts receivable are outstanding on the final cash
measurement date.

(B) Analysis. For purposes of determining USP’s aggregate foreign cash
position, on the final cash measurement date, CFC1 has net accounts receivable of $0
because, pursuant to paragraph (b)(1) of this section, CFC 1’s account receivable from
CFC2 is disregarded, and CFC2 has net accounts receivable of $110x because,
pursuant to paragraph (b)(1) of this section, CFC2’s account payable to CFCi is
disregarded. USP cannot rely on the rule in paragraph (b)(2) of this section because no
amounts attributable to CFC2’s net accounts receivable are taken into account with
respect to another specified foreign corporation.

(v) Example 5. (A) Facts. USP, a domestic corporation, owns all of the stock of
CFC1 and CFC2, each a foreign corporation. USP and CFC1 own 60% and 40%,
respectively, of the interests in the capital and profits of PS1, a partnership. PS1 and
CFC2 own 70% and 30%, respectively, of the interests in the capital and profits of PS2,
a partnership. On each cash measurement date, PS1’s cash position of $100x
consists entirely of cash, and PS2’s cash position of $200x includes a $50x short-term
obligation of CFC2.

(B) Analysis. (1) Treatment of PS1. Because an interest in PS1 is held by
CFC1, a specified foreign corporation of USP, and PS1 would be a specified foreign
corporation of USP if it were a foreign corporation, PS/ is treated as a specified foreign
corporation of USP for purposes of determining USP’s aggregate foreign cash position.
Without regard to paragraph (b)(3) of this section, USP must take into account $100x,
its pro rata share of PS1’s cash position, for purposes of determining its aggregate
foreign cash position. However, 60% of that amount is attributable to deemed stock of
PS1 that is not owned (within the meaning of section 958(a)) by a specified foreign
corporation of USP. Accordingly, pursuant to paragraph (b)(3) of this section, the
amount of PS1’s cash position that USP must take into account for purposes of
determining its aggregate foreign cash position is reduced by $60x (60% of $100x) to
$40x ($100x - $60x).

223

ADMIN 03436
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 224 of 678

(2) Treatment of PS2. Because an interest in PS2 is held by CFC2, a specified
foreign corporation of USP, and PS2 would be a specified foreign corporation of USP if
it were a foreign corporation, PS2 is treated as a specified foreign corporation of USP
for purposes of determining USP's aggregate foreign cash position. USP, CFC1, CFC2,
PS1, and PS2 all have calendar year taxable years. For purposes of determining the
aggregate foreign cash position of USP, a section 958(a) U.S. shareholder of PS2,
under paragraph (b){1) of this section, the short-term obligation of CFC2 held by PS2
outstanding on each cash measurement date of each specified foreign corporation is
disregarded on such cash measurement dates. Accordingly, without regard to
paragraph (b)(3) of this section, USP must take into account $150x ($200x ~ $50x) of
PS2’s cash position for purposes of determining its aggregate foreign cash position.
However, 42% (60% x 70%) of that amount is attributable to deemed stock of PS2 that
is not owned (within the meaning of section 958(a), applied by treating PS1 as foreign if
it is a domestic pass-through entity) by a specified foreign corporation of USP
(determined without taking into account section 965(c)(3)(E)). Accordingly, pursuant to
paragraph (b)(3) of this section, the amount of PS2’s cash position that USP must take
into account for purposes of determining its aggregate foreign cash position is reduced
by $63x (42% of $150x) to $87x ($150x - $63x).

(c) Determination of aggregate foreign cash position for a section 958(a) U.S.
shareholder inclusion year--(1) Single section 958(a) U.S. shareholder inclusion year.
if a section 958(a) U.S. shareholder has a single section 958(a) U.S. shareholder
inclusion year, then the section 958(a) U.S. shareholder's aggregate foreign cash
position for the section 958(a) U.S. shareholder inclusion year is equal to the aggregate
foreign cash position of the section 958(a) U.S. shareholder.

(2) Multipie section 958(a) U.S. shareholder inclusion years. If a section 958(a)
U.S. shareholder has multiple section 958(a) U.S. shareholder inclusion years, then the
section 958(a) U.S. shareholder's aggregate foreign cash position for each section
958(a) U.S. shareholder inclusion year is determined by allocating the aggregate foreign
cash position to a section 958(a) U.S. shareholder inclusion year under paragraphs
(c)(2)(1) and (e)(2)(i) of this section.

(i) Allocation to first section 958(a) U.S. shareholder inclusion year. A portion of

the aggregate foreign cash position of the section 958(a) U.S. shareholder is allocated
224

ADMIN_03437
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 225 of 678

to the first section 958(a) U.S. shareholder inclusion year in an amount equal to the
lesser of the section 958(a) U.S. shareholder's aggregate foreign cash position or the
section 958(a) U.S. shareholder's aggregate section 965(a) inclusion amount for the
section 958(a) U.S. shareholder inciusion year.

(ii) Allocation to succeeding section 958(a) U.S. shareholder inclusion years.
The amount of the section 958(a) U.S. shareholder's aggregate foreign cash position
allocated to any succeeding section 958(a) U.S. shareholder inclusion year equals the
lesser of the excess, if any, of the section 958(a) U.S. shareholder's aggregate foreign
cash position over the aggregate amount of its aggregate foreign cash position
allocated to preceding section 958(a) U.S. shareholder inclusion years under paragraph
(c)(2)(i) of this section and this paragraph (c)(2)(ii) or the section 958(a) U.S.
shareholder's aggregate section 965(a) inclusion amount for such succeeding section
958(a) U.S. shareholder inclusion year. |

(3) Estimation of aggregate foreign cash position. -For purposes of determining
the aggregate foreign cash position of a section 958(a) U.S. shareholder, the section
958(a) U.S. shareholder may assume that its pro rata share of the cash position of any
specified foreign corporation whose last taxable year beginning before January 1, 2018,
ends after the date the return for such section 958(a) U.S. shareholder inclusion year
(the estimated section 958(a) U.S. shareholder inclusion year) is timely filed (taking into
account extensions, if any) is zero as of the cash measurement date with which the
taxable year of such specified foreign corporation ends. If a section 958(a) U.S.
shareholder's pro rata share of the cash position of a specified foreign corporation is

treated as zero pursuant to the preceding sentence, the amount described in §1.965-

229

ADMIN 03438
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 226 of 678

1(f)(8)(i)(A) with respect to such section 958(a) U.S. shareholder in fact exceeds the
amount described in §1.965-1 (f)(8)(i)(B) with respect to such section 958(a) U.S.
shareholder, and the aggregate section 965(a) inclusion amount for the estimated
section 958(a) U.S. shareholder inclusion year exceeds the amount described in
§1.965-1(7(8)()(B) with respect to such section 958(a) U.S. shareholder, interest and
penalties will not be imposed if such section 958(a) U.S. shareholder amends the return
for the estimated section 958(a) U.S. shareholder inclusion year to account for the
correct aggregate foreign cash position for the year. The amended return must be filed
| by the due date (taking into account extensions, if any) for the return for the year after
the estimated section 958(a) U.S. shareholder inclusion year.

(4) Examples. The following examples illustrate the application of this paragraph

(c).

(i) Example 1. Estimation of aggregate foreign cash position for a section 958(a)
U.S. shareholder inclusion year--(A) Facts. USP, a domestic corporation, owns all of
the stock of CEC1, a foreign corporation, which owns all of the stock of CFC2, also a
foreign corporation. USP is a calendar year taxpayer. CFC1 has a taxable year ending
on December 31, and CFC2 has a taxable year ending on November 30. The cash
position of CFC1 on each of December 31, 2015, December 31, 2016, and December
31, 2017, is $100x. The cash position of CFC2 on each of November 30, 2015, and
November 30, 2016, is $200x. USP has a section 965(a) inclusion amount of $300x
with respect to CFC1.

(B) Analysis. !n determining its aggregate foreign cash position for its 2017

taxable year, USP may assume that its pro rata share of the cash position of CFC2 will
-be zero as of November 30, 2018, for purposes of filing its return due on April 18, 2018
(or due on October 15, 2018, with extension). Therefore, USP’s aggregate foreign cash
position is treated as $300x, which is the greater of (a) $300x, 50% of the sum of USP’s
pro rata shares of the cash position of CFC1 as of December 31, 2015, and December
31, 2016, and of the cash position of CFC2 as of November 30, 2015, and November
30, 2016, and (b) $100x, USP’s pro rata share of the cash position of CFC1 as of
December 31, 2017. If USP’s pro rata share of the cash position of CFC2 as of
November 30, 2018, in fact exceeds $200x, USP must amend its return for its 2017
taxable year to reflect the correct aggregate foreign cash position by the due date for its
return for its 2018 taxable year, April 15, 2019 (or October 15, 2019, with extension).

226

ADMIN 03439
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 227 of 678

(ii) Example 2. Allocation of aggregate foreign cash position among section
958(a) U.S. shareholder inclusion years--(A) Facts. The facts are the same as in
paragraph (c)(4)(i)(A) of this section (the facts in Example 1), except that the cash
position of each of CFC1 and CFC2 on ali relevant cash measurement dates is $200x,
with the result that USP has an aggregate foreign cash position determined under
§1.965-1(f)(8)(i) of $400x. For its 2017 taxable year, USP has a section 965(a)
inclusion amount with respect to CFC1 of $300x, and for its 2018 taxable year, USP has
a section 965(a) inclusion amount with respect to CFC2 of $300x.

(B) Analysis. Under paragraph (c){2)(i) of this section, USP’s aggregate foreign
cash position for 2017 is $300x, which is the lesser of USP’s aggregate foreign cash
position determined under §1 965-1 (F)(8)(i) ($400x) or the section 965(a) inclusion
amount ($300x) that USP takes into account in 2017. Under paragraph (c)(2\ii) of this
section, the amount of USP’s aggregate foreign cash position for 2018 is $100x, USP’s
aggregate foreign cash position determined under §1.965-1(f}(8)(i) ($400x) reduced by
the amount of its aggregate foreign cash position for 2017 ($300x) under paragraph
(c)(2)(i) of this section.

(d) Increase of income by section 965(c) deduction of an expatriated entity--(1) In
general. If a person is allowed a section 965(c) deduction and the person (ora
successor) first becomes an expatriated entity, with respect to a surrogate foreign
corporation, at any time during the 10-year period beginning on December 22, 2017,
then the tax imposed by chapter 1 of the Internal Revenue Code is increased for the
first taxable year in which such person becomes an expatriated entity by an amount
equal to 35 percent of the person's section 965(c) deductions, and no credits are
allowed against such increase in tax. The preceding sentence applies only if the
_ surrogate foreign corporation first becomes a Surrogate foreign corporation on or after
December 22, 2017.

(2) Definition of expatriated entity. For purposes of paragraph (d)(1) of this
section, the term expatriated entity has the same meaning given such term under

section 7874(a)(2), except that such term does not include an expatriated entity if the

227

ADMIN_03440
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 228 of 678

surrogate foreign corporation with respect to the expatriated entity is treated as a
domestic corporation under section 7874(b).

(3) Definition of surrogate foreian corporation. For purposes of paragraph (d)(1)
of this section, the term surrogate foreign corporation has the meaning given such term
in section 7874(a)(2){B).

(e) Section 962 election--(1) In general. In the case of an individual (including a
trust or estate) that makes an election under section 962, any section 965(c) deduction
taken into account under §1 .962-1(b)(1)(i)(B) in determining taxable income as used in
section 11 is not taken into account for purposes of determining the individual's taxable
income under section 1.

(2) Example. The following example illustrates the application of the rule in this
paragraph (é).

(i) Facts. US!, a United States citizen, owns 10% of the capital and profits of
USPRS, a domestic partnership that has a calendar year taxable year, the remainder of
which is owned by foreign persons unrelated to USI or USPRS. USPRS owns all of the
stock of FS, a foreign corporation that is a controlled foreign corporation with a calendar
year taxable year. USPRS has a section 965(a) inclusion amount with respect to FS of
$1,000x and has a section 965(c) deduction amount of $700x. FS has no post-1986
foreign income taxes. USI makes a valid election under section 962 for 2017.

(ii) Analysis. USI's “taxable income” described in §1 .962-1(b)(1)(i) equals $100x
(USI's domestic pass-through owner share of USPRS’s section 965(a) inclusion
amount) minus $70x (USI’s domestic pass-through owner share of USPRS’s section
965(c) deduction amount), or $30x. No other deductions are allowed in determining this
amount. USI’s tax on the $30x section 965(a) inclusion will be equal to the tax that
would be imposed on such amount under section 11 if USI were a domestic corporation.
Under paragraph (e)(1) of this section, USI cannot deduct $70x for purposes of
determining USI’s taxable income that is subject to tax under section 1.

(f) Treatment of section 965(c) deduction under certain provisions of the Internai

Revenue Code--(1) Sections 62(a) and 63(d). A section 965(c) deduction is treated as

228

ADMIN_03441
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 229 of 678

a deduction described in section 62(a) and is not treated as an itemized deduction for
any purpose of the Internal Revenue Code.

(2) Sections 705, 1367, and 1368--(i) Adjustments to basis. In the case of a
domestic partnership or S corporation--

(A) The aggregate amount of its section-965(a) inclusions net of the aggregate
amount of its section 965(c) deductions is treated as a separately stated item of net
income solely for purposes of calculating basis under section 705(a) and §1.705-1(a)
and section 1367(a)(1) and §1.1367-1(f}, and

(B) The aggregate amount of its section 965(a) inclusions equal to the aggregate
amount of its section 965(c) deductions is treated as income exempt from tax solely for
purposes of calculating basis under sections 705(a)(1)(B), 1367(a)(1)(A), and §1.1367-
1(f).

(ii) S corporation accumulated adiustments account. in the case of an S
corporation, the aggregate amount of its section 965(a) inclusions equal to the
aggregate amount of its section 965(c) deductions is treated as income not exempt from
tax solely for purposes of determining whether an adjustment is made to an
accumulated adjustments account under section 1368(e)(1)(A) and §1.1368-2(a)(2).

(ii) Example. The following example illustrates the application of this paragraph
(f)(2).

(A) Facts. USI, a United States citizen, owns all of the stock of S Corp, an S
corporation, which owns all of the stock of FS, a foreign corporation. S Corp has a
section 965(a) inclusion of $1,000x with respect to FS and has a $700x section 965(c)
deduction.

(B) Analysis. As a result of the application of paragraph (f)(2)(i)(A) of this

section, solely for purposes of calculating basis under section 1367(a)(1) and §1.1367-
1(f), USI treats as a separately stated item of net income $300x {its pro rata share of the

229

ADMIN_03442
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 230 of 678

net of S Corp’s $1,000x aggregate section 965(a) inclusion and S Corp's $700x
aggregate section 965(c) deduction). Accordingly, USI’s basis in S Corp is increased
under section 1367(a)(1) by $300x. As a result of the application of paragraph
(f)(2)(i)(B) of this section, an amount of S Corp’s aggregate section 965(a) inclusion
equal to its aggregate section 965({c) deduction, $700x, is treated as tax exempt income
solely for purposes of calculating basis under section 4367(a)(1)(A) and §1.1367-1 (f),
and accordingly, USI’s basis in S Corp is further increased by its pro rata share of such
amount, $700x. S Corp’s accumulated adjustments account (‘AAA’) is increased under
section. 1368(e)(1)(A) by the $1,000x section 965(a) inclusion taken into account and
reduced by the $700x section 965(c) deduction taken into account. In addition, as a
result of the application of paragraph (f)(2)(ii) of this section, S Corp's AAA is further
increased by an amount of S Corp's aggregate section 965(a) inclusion equal to its
aggregate section 965(c) deduction, $700x, which is not treated as tax-exempt income
for purposes of §1 .1368-2(a){2).

(3) Section 1411. For purposes of section 1411 and §1.1411-4(f)(6), a section
965(c) deduction is not treated as being properly allocable to any section 965(a)
~ inclusion.

(4) Section 4940. For purposes of section 4940(c)(3)(A), a section 965(c)
deduction is not treated as an ordinary and necessary expense paid or incurred for the
production or collection of gross investment income.

(g) Domestic pass-through entities. For purposes of determining a domestic
pass-through owner share, a section 965(c) deduction amount of a domestic pass-
through entity must be allocated to a domestic pass-through owner in the same
proportion as an aggregate section 965(a) inclusion amount of the domestic pass-
through entity for a section 958(a) U.S. shareholder inclusion year is allocated to the
domestic pass-through owner.

§1.965-4 Disregard of certain transactions.
(a) Scope. This section provides rules that disregard certain transactions for

purposes of applying section 965 to a United States shareholder. Paragraph (b) of this

section provides rules that disregard transactions undertaken with a principal purpose of

230

ADMIN_03443
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 231 of 678

changing the amount of a section 965 element of a United States shareholder.
Paragraph (c) of this section provides rules that disregard certain changes in method of
accounting and entity classification elections that would otherwise change the amount of
a section 965 element. Paragraph (d) of this section defines the term section 965
element. Paragraph (e) of this section provides rules of application concerning
paragraphs (b) and (c) of this section. Paragraph (f) of this section provides rules that
disregard certain transactions occurring between E&P measurement dates. Paragraph
(g) of this section provides examples illustrating the application of this section.

(b) Transactions undertaken with a principal purpose of changing the amount of a
section 965 element--(1) General rule. Except as otherwise provided in paragraph
(e)(3) of this section, a transaction is disregarded for purposes of determining the
amounts of all section 965 elements of a United States shareholder if each of the
following conditions is satisfied with respect to any section 965 element of the United
States shareholder--

(i) The transaction occurs, in whole or in pari, on or after November 2, 2017 (the
specified date);

(ii) The transaction is undertaken with a principal purpose of changing the
amount of a section 965 element of the United States shareholder; and

(iii) The transaction would, without regard to this paragraph (b)(1), change the
amount of the section 965 element of the United States shareholder.

(2) Presumptions and exceptions for the application of the general rule--(i)
Overview. Under paragraphs (b)(2)(iii) through (v) of this section, certain transactions

are presumed to be undertaken with a principal purpose of changing the amount of a

231

ADMIN_03444
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 232 of 678

section 965 element of a United States shareholder for purposes of paragraph (b)(1) of
this section. The presumptions described in paragraphs (b)(2)(iii) through (v) of this
section may be rebutted only if facts and circumstances clearly establish that the
transaction was not undertaken with a principal purpose of changing the amount of a
section 965 element of a United States shareholder. A taxpayer that takes the position
that the presumption is rebutted must attach a statement to its return for its taxable year
in which or with which the relevant taxable year of the relevant specified foreign
corporation ends disclosing that it has rebutted the presumption. In the case of a
transaction described in paragraph (b)(2)(iii) or (iv) of this section, if the presumption
does not apply because the transaction occurs in the ordinary course of business,
whether the transaction was undertaken with a principal purpose of changing the
amount of a section 965 element of a United States shareholder must be determined
under all the facts and circumstances. Under paragraphs (b)(2)(iii) through (v) of this
section, certain transactions are treated per se as being undertaken with a principal
purpose of changing the amount of a section 965 element of a United States
shareholder, and, therefore, such transactions are disregarded under paragraph (b)(1)
of this section if the conditions of paragraphs (b)(1)(i) and (iii) of this section are
satisfied. Further, under paragraph (b)(2)(iii) of this section, certain distributions are
treated per se as not being undertaken with a principal purpose of changing the amount
of a section 965 element of a United States shareholder and therefore are not
disregarded under paragraph (b)(1) of this section.

(ii) Definitions--(A) Relatedness. For purposes of paragraphs (b)(2)(ili) through

(v) of this section, a person is treated as related to a United States shareholder if, either

232

ADMIN_03445
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 233 of 678

immediately before or immediately after the transaction (or series of related
transactions), the person bears a relationship to the United States shareholder
described in section 267(b) or section 707(b).

(B) Transfer--(1) In general. For purposes of paragraphs (b)(2)(iii) and (v) of this
section, the term transfer includes any disposition of stock or property, including a sale
or exchange, contribution, distribution, issuance, redemption, recapitalization, or loan of
stock or property, and includes an indirect transfer of stock or property.

(2) indirect transfer. For purposes of paragraph (b)(2)(ii){B)(4) of this section, the
term indirect transfer includes a transfer of property or stock owned by an entity through
4 transfer of an interest in such entity (or an interest in an entity that has a direct or
indirect interest in such entity), and a transfer of property or stock to a person through a
transfer of property or stock to a pass-through entity of which such person is a direct or
indirect owner.

(iii) Cash reduction transactions--(A) General rule. For purposes of paragraph
(b)(1) of this section, a cash reduction transaction is presumed to be undertaken with a
orincipal purpose of changing the amount of a section 965 element of a United States
shareholder. For this purpose, the term cash reduction transaction means a transfer of
cash, accounts receivable, or cash-equivalent assets by a specified foreign corporation
to a United States shareholder of the specified foreign corporation or a person related to
a United States shareholder of the specified foreign corporation, or an assumption by a
specified foreign corporation of an account payable of a United States shareholder of
the specified foreign corporation or a person related to a United States shareholder of

the specified foreign corporation, if such transfer or assumption would, without regard to

233

ADMIN_03446
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 234 of 678

paragraph (b)(1) of this section, reduce the aggregate foreign cash position of the
United States shareholder. The presumption described in this paragraph (b)(2)(iii) does
not apply to a cash reduction transaction that occurs in the ordinary course of business.
(B) Perse rules for certain distributions. Notwithstanding the presumption
described in paragraph (b)(2){iii)(A) of this section, except in the case of a specified
distribution, a cash reduction transaction that is a distribution by a specified foreign
corporation to a United States shareholder of the specified foreign corporation is treated
per se as not being undertaken with a principal purpose of changing the amount ofa
section 965 element of the United States shareholder for purposes of paragraph (b)(1)
of this section. A specified distribution is treated per se as being undertaken with a
principal purpose of changing the amount of a section 965 element of a United States
shareholder for purposes of paragraph (b)(1) of this section. For purposes of this
paragraph (b)(2)(iii)(B), the term specified distribution means a cash reduction
transaction that is a distribution by a specified foreign corporation of a United States
shareholder if and to the extent that, at the time of the distribution, there was a plan or
intention for the distributee to transfer cash, accounts receivable, or cash-equivalent
assets to any specified foreign corporation of the United States shareholder or a
distribution that is a non pro rata distribution to a foreign person that is related to the
United States shareholder. For purposes of the preceding sentence, there is no plan or
intention for the distributee to transfer cash, accounts receivable, or cash-equivalent
assets to any specified foreign corporation of the United States shareholder if the
transfer is pursuant to a legal obligation entered into before November 2, 2017. A

taxpayer that takes the position that a cash reduction transaction is not a specified

234

ADMIN_03447
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 235 of 678

distribution because a transfer of cash, accounts receivable, or cash-equivalent asset is
pursuant to a legal obligation entered into before November 2, 2017, must attach a
statement to its return for its taxable year in which or with which the relevant taxable
year of the relevant specified foreign corporation ends disclosing the position.

(iv) E&P reduction transactions--(A) General rule. For purposes of paragraph
(b)(1) of this section, an E&P reduction transaction is presumed to be undertaken with a
principal purpose of changing the amount of a section 965 element of a United States
shareholder. For purposes of this paragraph (b)(2)(iv), the term E&P reduction
transaction means a transaction between a specified foreign corporation and any of a
United States shareholder of the specified foreign corporation, another specified foreign
corporation of a United States shareholder of the specified foreign corporation, or any
person related to a United States sharehoider of the specified foreign corporation, if the
transaction would, without regard to paragraph (b)(1) of this section, reduce either the
accumulated post-1986 deferred foreign income or the post-1986 undistributed earnings
(as defined in section 902(c)(1)) of the specified foreign corporation or another specified
foreign corporation of any United States shareholder of such specified foreign
corporation. The presumption described in this paragraph (b)(2){iv)(A) does not apply
to an E&P reduction transaction that occurs in the ordinary course of business.

(B) Per se rule for specified transactions. A specified transaction Is treated per
se as being undertaken with a principal purpose of changing the amount of a section
965 element of a United States shareholder for purposes of paragraph (b)(1) of this
section. For purposes of the preceding sentence, the term specified transaction means

an E&P reduction transaction that involves one or more of the following: a complete

235

ADMIN_03448
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 236 of 678

liquidation of a specified foreign corporation to which section 331 applies; a sale or
other disposition of stock by a specified foreign corporation, or a distribution by a
specified foreign corporation that reduces the earnings and profits of the specified
foreign corporation pursuant to section 312(a)(3).

(v) Pro rata share transactions--(A) General rule. For purposes of paragraph
(b)(1) of this section, a pro rata share transaction is presumed to be undertaken with a
principal purpose of changing the amount of a section 965 element of a United States
shareholder. For this purpose, the term pro rata share transaction means either a pro
rata share reduction transaction or an E&P deficit transaction.

(1) Definition of pro rata share reduction transaction. For purposes of this
paragraph (b)(2)(v){A), the term pro rata share reduction transaction means a transfer of
the stock of a specified foreign corporation by either a United States shareholder of the
specified foreign corporation or a person related to a United States shareholder of the
specified foreign corporation (including by the specified foreign corporation itself} toa
person related to the United States shareholder if the transfer would, without regard to
paragraph (b)(1) of this section, reduce the United States shareholder's pro rata share
of the section 965(a) earnings amount of the specified foreign corporation, reduce the
United States shareholder's pro rata share of the cash position of the specified foreign
corporation, or both.

(2) Definition of E&P deficit transaction. For purposes of this paragraph
(b)(2)(v)(A), the term E&P deficit transaction means a transfer to either a United States
shareholder or a person related to the United States shareholder of the stock of an E&P

deficit foreign corporation by a person related to the United States shareholder

236

ADMIN_03449
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 237 of 678

(including by the E&P deficit foreign corporation itself) if the transfer would, without
regard to paragraph (b)(1) of this section, increase the United States shareholder's pro
rata share of the specified E&P deficit of the E&P deficit foreign corporation.

(B) Per se rule for internal group transactions. An internal group transaction is
treated per se as being undertaken with a principal purpose of changing the amount of a
section 965 element of a United States shareholder for purposes of paragraph (b)(1) of
this section. For purposes of the preceding sentence, the term internal group
transaction means a pro rata share transaction if, immediately before or after the
transfer, the transferor of the stock of the specified foreign corporation and the
transferee of such stock are members of an affiliated group in which the United States
shareholder is a member. For this purpose, the term affiliated group has the meaning
set forth in section 1504(a), determined without regard to paragraphs (1) through (8) of
section 1504(b), and the term members of an affiliated group means entities included in
the same affiliated group. For purposes of identifying an affiliated group and the
members of such group, each partner in a partnership, as determined without regard to
this sentence, is treated as holding its proportionate share of the stock heid by the
partnership, as determined under the rules and principles of sections 701 through 77,
and if one or more members of an affiliated group own, in the aggregate, at least 80
percent of the interests in a partnership's capital or profits, the partnership will be
treated as a corporation that is a member of the affiliated group.

(C) Example. The following example illustrates the application of the rules in this
paragraph (b)(2){v).

(1 ) Facts. FP, a foreign corporation, owns all of the stock of USP, a domestic
corporation. USP owns all of the stock of FS, a foreign corporation. USP has a

237

ADMIN_03450
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 238 of 678

calendar year taxable year, FS’s taxable year ends November 30, On January 2, 2018,
USP transfers all of the stock of FS to FP in exchange for cash. On January 3, 2018,
ES makes a distribution with respect to the stock transferred to FP. USP treats the
transaction as a taxable sale of the FS stock and claims a dividends received deduction
under section 245A with respect to its deemed dividend under section 1248()) as a
result of the sale. FS has post-1986 earnings and profits as of December 31, 2017, and
no post-1986 earnings and profits that are attributable to income effectively connected
with the conduct of a trade or business within the United States and subject to tax under
chapter 1 or that, if distributed, would be excluded from the gross income of a United
States shareholder under section 959.

(2) Analysis. The transfer of the stock of FS is a pro rata share reduction
transaction and thus a pro rata share transaction because such transfer is by USP, a
United States shareholder, to FP, a person related to USP, and the transfer would,
without regard to the rule in paragraph (b)(1) of this section, reduce USP’s pro rata
share of the section 965(a) earnings amount of FS. Because USP and FP are also
members of an affiliated group within the meaning of paragraph (b)(2)(v){B) of this
section, the transfer of the stock of FS is also an internal group transaction and is
treated per se as being undertaken with a principal purpose of changing the amount of a
section 965 element of USP. Accordingly, because the transfer occurs after the
specified date and reduces USP’s section 965(a) inclusion amount with respect to FS,
the transfer is disregarded for purposes of determining any section 965 element of USP
with the result that, among other things, USP’s pro rata share of FS’s section 965(a)
earnings amount is determined as if USP owned (within the meaning of section 958(a))
400% of the stock of FS on the last day of FS's inclusion year and no other person
received a distribution with respect to such stock during such year. See section
951(a)(2)(A) and (B).

(c) Disregard of certain changes in method of accounting and entity classification
elections--(1) Changes in method of accounting. Any change in method of accounting
made for a taxable year of a specified foreign corporation that ends in 2017 or 2018 is
disregarded for purposes of determining the amounts of all section 965 elements with
respect to a United States shareholder if the change in method of accounting would,
without regard to this paragraph (c)(1), change the amount of any section 965 element
described in paragraph (d)(1) or (2) of this section with respect to the United States
shareholder, or change the amount of the section 965 element described in paragraph

(d)(3) of this section other than by reason of an increase in a section 965(a) inclusion

238

ADMIN_03451
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 239 of 678

amount with respect to the specified foreign corporation, regardless of whether the
change in method of accounting is made with a principal purpose of changing the
amount of a section 965 element with respect to the United States shareholder. The
rule described in the preceding sentence applies regardiess of whether the change in
method of accounting was made in accordance with the procedures described in Rev.
Proc. 2015-13, 2015-5 ILR.B. 419 (or successor), and regardless of whether the change
in method of accounting was properly made, but it does not apply to a change in
method of accounting for which the original and/or duplicate copy of any Form 3115,
“Application for Change in Accounting Method,” requesting the change was filed before
the specified date (as defined in paragraph (b)(1) of this section).

(2) Entity classification elections. Except as otherwise provided in paragraph
(e)(3) of this section, an election under §301 7701-3 to change the classification of an
entity that is filed on or after the specified date (as defined in paragraph (b)(1) of this
section) is disregarded for purposes of determining the amounts of all section 965
elements of a United States shareholder if the election would, without regard to this
paragraph (c)(2), change the amount of any section 965 element of the United States
shareholder, regardless of whether the election is made with a principal purpose of
changing the amount of a section 965 element of the United States shareholder. An
election filed on or after the specified date is subject to the preceding sentence even if
the election was filed with an effective date that is before the specified date.

(d) Definition of a section 965 element. For purposes of paragraphs (b) and (c)
of this section, the term section 965 element means, with respect to a United States

shareholder, any of the following amounts (collectively, section 965 elements)--

239

ADMIN_03452
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 240 of 678

(1) The United States shareholder's section 965(a) inclusion amount with respect
to a specified foreign corporation;

(2) The aggregate foreign cash position of the United States shareholder; or

(3) The amount of foreign income taxes of a specified foreign corporation
deemed paid by the United States shareholder under section 960 as a result of a
section 965(a) inclusion.

(e) Rules for applying paragraphs (b) and (c¢) of this section--(1) Determination of
whether there is a change in the amount of a section 965 element. For purposes of
paragraph (b) and (c) of this section, there is a change in the amount of a section 965
element of a United States shareholder as a result of a transaction, change in
accounting method, or election to change an entity's classification, if, without regard to
paragraph (b)(1), (c)(1), or (e)(2} of this section, the transaction, change in accounting
method, or change in entity classification would--

(i} Reduce the amount described in paragraph (d}{1) of this section,

(ii) Reduce the amount described in paragraph (d)(2) of this section, but only if
such amount is less than the United States shareholder's aggregate section 965(a)
inclusion amount, or

(iii) Increase the amount described in paragraph (d)(3) of this section.

(2) Treatment of domestic pass-through owners as United States sharehoiders.
For purposes of paragraph (b) and (c) of this section, if a domestic pass-through entity
is a United States shareholder, then a domestic pass-through owner with respect to the
domestic pass-through entity that is not otherwise a United States shareholder is

treated as a United States shareholder.

240

ADMIN_03453
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 241 of 678

(3) Exception for certain incorporation transactions--(i) !n general. Paragraphs
(b) and (c)(2) of this section do not apply to disregard a transfer of stock of a specified
foreign corporation by a United States shareholder to a domestic corporation (for this
purpose, including an S corporation), provided that--

(A) The transferee’s section 965(a) inclusion amount with respect to the
transferred stock of the specified foreign corporation is no lower than the transferor's
section 965(a) inclusion amount with respect to the transferred stock of the specified
foreign corporation, determined without regard to the transfer; and

(B) The transferee and the transferor determine their aggregate foreign cash
position under paragraph (€)(3)(ii) of this section.

(ii) Aggregate foreign cash position. In the case of a transfer described in
paragraph (e)(3)(i) of this section, in order to rely on the exception in paragraph (e)(3)(i)
of this section--

(A) The transferee must treat its pro rata share of the cash position of a specified
foreign corporation as of a cash measurement date as of which it did not own the
transferred stock of the specified foreign corporation as including the transferor’s pro
rata share of the cash position of the specified foreign corporation with respect to the
transferred stock of the specified foreign corporation as of such cash measurement date
for purposes of determining its aggregate foreign cash position; and

(B) The transferor must treat its pro rata share of the cash position of a specified
foreign corporation as of a cash measurement date as of which it did not own the
transferred stock of the specified foreign corporation as including the transferee’s pro

rata share of the cash position of the specified foreign corporation with respect to the

241

ADMIN_03454
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 242 of 678

transferred stock of the specified foreign corporation as of such cash measurement date
for purposes of determining its aggregate foreign cash position.

(4) Consequences of liquidation--(i) In general. In the case of a liquidation of a
specified foreign corporation that is disregarded for purposes of determining the section
965 elements of a United States shareholder pursuant to paragraph (b) or (c)(2) of this
section, for purposes of determining the amounts of the section 965 elements of the
United States shareholder, the date that is treated as the last day of the taxable year of
the specified foreign corporation is the later of--

(A) The date of the liquidation, and

(B) The specified liquidation date, if any.

(ii) Specified liquidation date. The term specified liquidation date means, in the
case of a liquidation of a specified foreign corporation pursuant to an entity classification
election that is disregarded for purposes of determining the section 965 elements of a
United States shareholder--

(A) November 30, 2017, with respect to a United States shareholder that must
include in income under §1.367(b)-3 as a deemed dividend the all earnings and profits
amount with respect to the United States shareholder's stock of the liquidating specified
foreign corporation; or

(B) The date of filing of the entity classification election, with respect to all other
United States shareholders.

(f) Disregard of certain transactions occurring between E&P measurement dates-
-(1) Disregard of specified payments. Except as provided in paragraph (f)(3) of this

section, a specified payment made by a specified foreign corporation (payor specified

242

ADMIN_03455
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 243 of 678

foreign corporation) to another specified foreign corporation (payee specified foreign
corporation) is disregarded for purposes of determining the post-1986 earnings and
profits of each of the payor specified foreign corporation and the payee specified foreign
corporation as of the E&P measurement date on December 31, 2017.

(2) Definition of specified payment. For purposes of paragraph (f)(1) of this
section, the term specified payment means any amount paid or accrued by the payor
specified foreign corporation, including a distribution by the payor specified foreign
corporation with respect to its stock, if each of the following conditions are satisfied:

(i) Immediately before or immediately after the payment or accrual of the amount,
the payor specified foreign corporation and the payee specified foreign corporation are
related within the meaning of section 954(d)(3), substituting the term “specified foreign
corporation” for “controlled foreign corporation” in each place that it appears;

(i) The payment or accrual of the amount occurs after November 2, 2017, and
on or before December 31, 2017; and

(ii) The payment or accrual of the amount would, without regard to the
application of paragraph (f)(1) of this section, reduce the post-1986 earnings and profits
of the payor specified foreign corporation as of the E&P measurement date on
December 31, 2017.

(3) Non-application of disregard rule. A section 958(a) U.S. shareholder may
determine the post-1986 earnings and profits of a specified foreign corporation without
regard to paragraph (f)(1) of this section, provided that it and every section 958(a) U.S.
shareholder related to the first section 958(a) U.S. shareholder determines the post-

1986 earnings and profits of each of its specified foreign corporations without regard to

243

ADMIN_03456
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 244 of 678

paragraph (f)(1) of this section. For purposes of this paragraph (f)(3), a person is
treated as related to a section 958(a) U.S. shareholder if the person bears a relationship
to the section 958(a) U.S. sharehoider described in section 267(b) or 707(b).

(4) Examples. The following examples illustrate the application of the rules in
this paragraph (f).

(i) Example 14. Deductible payment between wholly owned specified foreign
corporations is a specified payment. (A) Facts. USP, a domestic corporation, owns all
of the stock of CFC1, a foreign corporation, which owns all of the stock of CFC2, also a
foreign corporation. USP, CFC1, and CFC2 have calendar year taxable years. On
November 2, 2017, each of CFC1 and CFC2 has post-1986 earnings and profits of
400u. Neither CFC1 nor CFC2 has post-1986 earnings and profits that are attributable
to income of the specified foreign corporation that is effectively connected with the
conduct of a trade or business within the United States and subject to tax under chapter
4 or that, if distributed, would be exciuded from the gross income of a United States
shareholder under section 959 or from the gross income of another shareholder if such
shareholder were a United States shareholder; therefore, no adjustment is made under
section 965(d)(2) or §1.965-1(f)(7), and each of CFC1’s and CFC2’s accumulated post-
4986 deferred foreign income is equal to such corporation’s post-1986 earnings and
profits. On November 3, 2017, CFC2 makes a deductible payment of 10u to CFC1.
The payment does not constitute subpart F income. CFC1 and CFC2 have no other
items of income or deduction.

(B) Analysis. The payment from CFEC2 to CFC1 is a specified payment because
(1) CFC1 and CFC2 are related specified foreign corporations; (2) the payment occurs
after November 2, 2017, and on or before December 31, 2017; and (3) the payment
would, without regard to the application of the rule in paragraph (f)(1) of this section,
reduce the post-1986 earnings and profits of CFC2 as of the E&P measurement date on
December 31, 2017. Under paragraph (f)(1) of this section, the payment is disregarded,
and CEC1 and CFC2 each have post-1986 earnings and profits of 100u as of
December 31, 2017. Accordingly, the section 965(a) earnings amount of each of CFC1
and CFC2 is 100u.

(ii) Example 2. Distribution is a specified payment. (A) Facts. The facts are the
same as in paragraph (f)(4)(i)(A) of this section (the facts in Example 1), except instead
of a deductible payment to CFC1, CFC2 makes a 10u distribution on November 3,
2017, that, without regard to paragraph (f)(1) of this section would reduce the post-1986
earnings and profits of CFC2 as of the E&P measurement date on December 31, 2017,

and increase the post-1986 earnings and profits of CFC1 as of the E&P measurement
date on December 31, 2017, by 10u.

244

ADMIN_03457
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 245 of 678

(B) Analysis. The distribution is a specified payment because (1) CFC1 and
CFC2 are related specified foreign corporations; (2) the distribution occurs after
November 2, 2017, and on or before December 31, 2017; and (3) the distribution would,
without regard to the application of the rule in paragraph (f)(1) of this section, reduce the
post-1986 earnings and profits of CFC2 as of the E&P measurement date on December
31, 2017. Under paragraph (f)(1) of this section, the distribution is disregarded with the
result that CFC1 and CFC2 each have post-1986 earnings and profits of 100u as of the
E&P measurement date on December 31, 2017, anda section 965(a) earnings amount
of 100u.

(ii) Example 3. Deductibie payment between related (but not wholly owned)
specified foreign corporations is a specified payment. (A) Facts. The facts are the
same as in paragraph (f)(4)(i)(A) of this section (the facts in Example 1), except that
CFC1 owns only 51% of the only class of stock of CFC2, the remainder of which is

owned by USI, a United States citizen unrelated to USP, CFC1, and CFC2.

(B) Analysis. The analysis is the same as in paragraph (f)(4)(i)(B) of this section
(the analysis in Example 1); thus, the payment is disregarded with the result that CFC
and CEC2 each have post-1986 earnings and profits of 400u as of the E&P
measurement date on December 31, 2017, and a section 965(a) earnings amount of
100u.

(iv) Example 4. Deductible payment between unrelated specified foreign
corporations is nota specified payment. (A) Facts. The facts are the same as in
paragraph (f)(4)(i)(A) of this section (the facts in Example 1), except that CFC1 owns
only 50% of the only class of stock of CFC2, the remainder of which is owned by USI, a
United States citizen unrelated to USP, CFC1, and CFC2.

(B) Analysis. Paragraph (f)(1) of this section does not apply because CFC1 and
CFC2 are not related. Thus, the payment is taken into account with the result that
CFC1 has post-1986 earnings and profits of 110u as of the E&P measurement date on
December 31, 2017, and a section 965(a) earnings amount of 170u.

(v) Example 5. Deductible payment and income accrued from unrelated persons
are not specified payments. (A) Facts. The facts are the same as in paragraph
(f)(4)(i)(A) of this section (the facts in Example 1), except that CFC2 does not make a
deductible payment to CFC1, and, between E&P measurement dates, CFC2 accrues
gross income of 20u from a person that is not related to CFC2, and CFC1 incurs a
deductible expense of 20u to a person that is not related to CFC1.

(B) Analysis. Paragraph (f)(1) of this section does not apply because neither the
deductible expense of CFC1 nor the income accrual by CFC2 are attributable to a
specified payment.

(vi) Example 6. Deductible payment and income accrued with respect to
unrelated persons are not specified payments; deductible payment between wholly
specified foreign corporations is a specified payment. (A) Facts. The facts are the

245

ADMIN_03458
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 246 of 678

same as in paragraph (f)(4)(v)(A) of this section (the facts in Example 5), except that
CEC2 also makes a deductible payment of 10u to CFC1 on November 3, 2017.

(B) Analysis. The deductible payment is a specified payment because (1) CFC1
and CFC2 are related specified foreign corporations; (2) the payment occurs after
November 2, 2017, and on or before December 31, 2017; and (3) the deductible
payment wouid, without regard to the application of the rule in paragraph (f)(1) of this
section, reduce the post-1986 earnings and profits of CFC2 as of the E&P
measurement date on December 31, 2017. Accordingly, under paragraph (f)(1) of this
section, the deductible payment is disregarded with the resuit that CFC1 and CFC2
have 80u and 120u of post-1986 earnings and profits as of the E&P measurement date
on December 31, 2017, respectively. Accordingly, CFC1 and CFC2 have section
965(a) earnings amounts of 100u and 120u, respectively.

§1.965-5 Allowance of a credit or deduction for foreign income taxes.

(a) Scope. This section provides rules for the allowance of a credit or deduction
for foreign income taxes in connection with the application of section 965. Paragraph
(b) of this section provides rules under section 965(g) for the allowance of a credit or

_deduction for foreign income taxes paid or accrued. Paragraph (c) of this section
provides rules for the allowance of a credit or deduction for foreign income taxes treated
as paid or accrued in connection with the application of section 965. Paragraph (d) of
this section defines the term applicable percentage.

(b) Rules for foreign income taxes paid or accrued. Neither a deduction
(including under section 164) nor a credit under section 901 is allowed for the applicable
percentage of any foreign income taxes paid or accrued with respect to any amount for
which a section 965(c) deduction is allowed for a section 958(a) U.S. shareholder
inclusion year. Neither a deduction (including under section 164) nor a credit under
section 901 is allowed for the applicable percentage of any foreign income taxes
attributable to a distribution of section 965(a) previously taxed earnings and profits or

section 965(b) previously taxed earnings and profits. Accordingly, for example, no

246

ADMIN_03459
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 247 of 678

deduction or credit i allowed for the applicable percentage of any withhoiding taxes

' imposed on a United States shareholder by the jurisdiction of residence of the
distributing foreign corporation with respect to a distribution of section 965(a) previously
taxed earnings and profits or section 965(b) previously taxed earnings and profits.
Similarly, for example, no deduction or credit is allowed for the applicable percentage of
foreign income taxes imposed on a United States citizen by the citizen’s jurisdiction of
residence upon receipt of a distribution of section 965(a) previously taxed earnings and
profits or section 965(b) previously taxed earnings and profits.

(c) Rules for foreign income taxes treated as paid or accrued--(1) Disallowed
credit--(i) In general. A credit under section 901 is not allowed for the applicable
percentage of any foreign income taxes treated as paid or accrued with respect to any
amount for which a section 965(c) deduction is allowed for a section 958(a) US.
shareholder inclusion year. For purposes of the preceding sentence, taxes treated as
paid or accrued include foreign income taxes deemed paid under section 960(a)(1) with
respect to a section 965(a) inclusion, foreign income taxes deemed paid under section
960(a)(3) (as in effect on December 21, 2017) or section 960(b) (as applicabie to
taxable years of controlled foreign corporations beginning after December 31, 2017)
with respect to distributions of section 965(a) previously taxed earnings and profits or
section 965(b) previously taxed earnings and profits, foreign income taxes aliocated to
an entity under §1.901-2(f)(4), and a distributive share of foreign income taxes paid or
accrued by a partnership.

(ii) Foreign income taxes deemed paid under section 960(a)(3) (as in effect on

December 21, 2017). Foreign income taxes deemed paid by a domestic corporation

247

ADMIN 03460
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 248 of 678

under section 960(a)(3) with respect to a distribution of section 965(a) previously taxed
earnings and profits or section 965(b) previously taxed earnings and profits include only
the foreign income taxes paid or accrued by an upper-tier foreign corporation with
respect to a distribution of section 965(a) previously taxed earnings and profits or
section 965(b) previously taxed earnings and profits from a lower-tier foreign
corporation. No credit is allowed under section 960(a)(3) or any other section for
foreign income taxes that would have been deemed paid under section 960(a)(1) with
respect to the portion of a section 965(a) earnings amount that is reduced under
§1.965-1(b)(2} or §1.965-8(b).

{iii} [Reserved]

(2) Disallowed deduction. No deduction (including under section 164) is allowed
for the applicable percentage of any foreign income taxes treated as paid or accrued
with respect to any amount for which a section 965(c) deduction is allowed. Such taxes
include foreign income taxes allocated to an entity under §1.901-2(f)(4) and a
distributive share of foreign income taxes paid or accrued by a partnership.

(3) Coordination with section 78--(i) In general. With respect to foreign income
taxes deemed paid by a domestic corporation with respect to its section 965(a) inclusion
amount for a section 958(a) U.S. shareholder inclusion year, section 78 applies only to
50 much of such taxes as bears the same proportion to the amount of such taxes as--

(A) The excess of--

(1) The section 965(a) inclusion amount for a section 958(a) U.S. shareholder

inclusion year, over

248

ADMIN_03461
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 249 of 678

(2) The section 965(c) deduction amount allowable with respect to such section
965(a) inclusion amount, bears to

(B) Such section 965(a) inclusion amount.

(ii) Domestic corporation that is a domestic pass-through owner. With respect to
foreign income taxes deemed paid by a domestic corporation attributable to such
corporation’s domestic pass-through owner share of a section 965(a) inclusion amount
of a domestic pass-through entity, section 78 applies only to so much of such taxes as
bears the same proportion to the amount of such taxes as the proportion determined
under paragraph (c)(3)(i) of this section as applied to the domestic pass-through entity's
section 965(a) inclusion amount for a section 958(a) U.S. shareholder inclusion year.

(d) Applicable percentage--(1) in general. For purposes of this section, except as
provided in paragraph (d)(2) and (d){3) of this section, the term applicable percentage
means, with respect to a section 958(a) U.S. shareholder and a section 958(a) U.S.
shareholder inclusion year, the amount (expressed as a percentage) equal to the sum
of--

(i) 0.771 multiplied by the ratio of--

(A) The section 958(a) U.S. shareholder's 8 percent rate amount for the section
958(a) U.S. shareholder inclusion year, divided by

(B) The sum of the section 958(a) U.S. shareholder's 8 percent rate amount for
the section 958(a) U.S. shareholder inclusion year plus the section 958(a) U.S.
shareholder's 15.5 percent rate amount for the section 958(a) U.S. shareholder
inclusion year; plus

(ii} 0.557 multiplied by the ratio of--

249

ADMIN_03462
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 250 of 678

(A) The section 958(a) U.S. shareholder's 15.5 percent rate amount for the
section 958(a) U.S. shareholder inclusion year, divided by

(B) The amount described in paragraph (d)(1)(i)(B) of this section.

(2) No section 965(a) inclusion amount. If a section 958(a) U.S. shareholder
does not have an aggregate section 965(a) inclusion amount, the section 958(a) U.S.
shareholder's applicable percentage is 55.7 percent.

(3) Applicable percentage for domestic pass-through owners. In the case of a
domestic pass-through owner with respect to a domestic pass-through entity, the
domestic pass-through owner's applicable percentage that is applied to foreign income
taxes attributable to the domestic pass-through owner share of the section 965(a)
inclusion amount or of distributions of section 965(a) previously taxed earnings and
profits or section 965(b) previously taxed earnings and profits is equal to the applicable
percentage determined under paragraph (d)(1) or (2) of this section, as applicable, with
respect to the domestic pass-through entity. |

(4) Applicable percentage with respect fo certain distributions of previously taxed
earnings and profits. In the case of a distribution of section 965(a) previously taxed
earnings and profits or section 965(b) previously taxed earnings and profits (other than
with respect to a section 958(a) U.S. shareholder described in paragraph (d)(2) of this
section), the applicable percentage that is applied to foreign income taxes attributable to
the distribution is the applicable percentage that applied with respect to the section
958(a) U.S. shareholder and the section 958(a) U.S. inclusion year in which, or with
which, the inclusion year of the relevant deferred foreign income corporation ends. For

this purpose, the relevant deferred foreign income corporation is the deferred foreign

250

ADMIN 03463
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 251 of 678

income corporation with respect to which the section 958(a) U.S. shareholder had the
section 965(a) inclusion as a result of which the section 965(a) previously taxed
earnings and profits first arose (as described in §1.965-2(c)) or the section 965(b)
previously taxed earnings and profits first arose (as described in §1.965-2(d)).

§1.965-6 Computation of foreign income taxes deemed paid and allocation and
apportionment of deductions.

(a) Scope. This section provides rules for the computation of foreign income
taxes deemed paid and the allocation and apportionment of deductions. Paragraph (b)
of this section provides the general rules for the computation of foreign income taxes
deemed paid under sections 902 and 960. Paragraph (c) of this section provides rules
for allocation and apportionment of expenses. Paragraph (d) of this section provides
rules for foreign income taxes associated with hovering deficits.

(b) Computation of foreign incomes taxes deemed paid--(1) In general. For
purposes of determining foreign income taxes deemed paid under section 960(a)(1)
with respect to a section 965(a) inclusion attributable to a deferred foreign income
corporation that is a member of a qualified group (as defined in section 902(b)(2)),
section 902 applies as if the section 965(a) inclusion, translated (if necessary) into the
functional currency of the deferred foreign income corporation using the spot rate on
December 31, 2017, were a dividend paid by the deferred foreign income corporation.
For purposes of computing the amount of foreign income taxes deemed paid under
section 960(a)(1), §§1 965-2(b), 1.965-5, sections 902 and 960, the regulations under
those sections, and this section apply.

(2) Dividend or inclusion in excess of post-1986 undistributed earnings. When

the denominator of the section 902 fraction is positive but less than the numerator of

251

ADMIN_03464
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 252 of 678

such fraction, the section 902 fraction is one. When the denominator of the section 902
fraction is zero or less than zero, the section 902 fraction is zero, and no foreign taxes
are deemed paid.

(3) Treatment of adjustment under section 965(b)}(4)(B). For purposes of section
902(c)(1), the post-1986 undistributed earnings of an E&P deficit foreign corporation are
increased under section 965(b)(4)(B) and §1.965-2(d)(2)(i)(A) as of the first day of the
foreign corporation’s first taxable year following the E&P deficit foreign corporation's last
taxable year that begins before January 1, 2018.

(4) Section 902 fraction. The term section 902 fraction means, with respect to
either a deferred foreign income corporation or an E&P deficit foreign corporation, the
fraction that is—

(i) The dividends paid by, or the inclusion under section 951(a)(1) (including a
section 965(a) inclusion) with respect to, the foreign corporation, as applicable (the
numerator), divided by

(ii) The foreign corporation’s post-1986 undistributed eamings or pre-1987
accumulated profits, as applicable (the denominator).

(c) Allocation and apportionment of deductions. For purposes of allocating and
apportioning expenses, a section 965(c) deduction does not result in any gross income,
including a section 965(a) inclusion, being treated as exempt, exciuded, or eliminated
income within the meaning of section 864(e)(3) or §1.861-8T(d). Similarly, a section
965(c) deduction does not result in the treatment of stock as an exempt asset within the
meaning of section 864(e)(3) or §1.861-8T(d). In addition, consistent with the general

inapplicability of §1.861-8T(d)(2) to earnings and profits described in section 959(c)(1)

252

ADMIN_03465
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 253 of 678

or 959(c)(2), neither section 965(a) previously taxed earnings and profits nor section
965(b) previously taxed earnings and profits are treated as giving rise to gross income
that is exempt, excluded, or eliminated income. Similarly, the asset that gives rise to a
section 965(a) inclusion, section 965(a) previously taxed earnings and profits, or section
965(b) previously taxed earnings and profits is not treated as a tax-exempt asset.

(d) Hovering deficits. In the last taxable year that begins before January 1, 2018,
of a deferred foreign income corporation that is also a foreign surviving corporation, as
defined in §1.367(b)-7(a), solely for purposes of determining the amount of related taxes
that are included in post-1986 foreign income taxes under §1.367(b)-7(d)(2)(iii)--

(1) The post-transaction earnings described in §1.367(b)-7(d)(2)(ii) that can be
offset by a hovering deficit include any post-transaction earnings earned in that year
that were not considered accumulated because they were included in income under
section 965 and §1.965-1(b)(1) by a section 958(a) U.S. shareholder; and

(2) Any offset for purposes of §1.367(b)-7(d)(2)(ii) is treated as occurring on the
last day of the foreign surviving corporation's inclusion year.

§1.965-7 Elections, payment, and other special rules.

(a) Scope. This section provides rules regarding certain elections and payments.
Paragraph (b) of this section provides rules regarding the section 965(h) election.
Paragraph (c) of this section provides rules regarding the section 965(i) election.
Paragraph (d) of this section provides rules regarding the section 965(m) election and a
special rule for real estate investment trusts. Paragraph (e) of this section provides
rules regarding the section 965{n) election. Paragraph (f) of this section provides rules

regarding the election to use the alternative method for calculating post-1986 earnings

253

ADMIN 03466
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 254 of 678

and profits. Paragraph (g) of this section provides definitions that apply for purposes of
this section.

(b) Section 965(h) election--(1) In general. Any person with a section 965(h) net
tax liability (that is, a section 958(a) U.S. shareholder or a domestic pass-through owner
with respect to a domestic pass-through entity that is a section 958(a) U.S. shareholder,
but not a domestic pass-through entity itself) may elect under section 965(h) and this
paragraph (b) to pay its section 965(h) net tax liability in eight installments. This
election may be revoked only by paying the full amount of the remaining unpaid section
965(h) net tax liability.

(i) Amount of installments. Except as provided in paragraph (b)(3) of this section,
if a person makes a section 965(h) election, the amounts of the installments are--

(A) Eight percent of the section 965(h) net tax liability in the case of each of the
first five installments;

(B) Fifteen percent of the section 965(h) net tax liability in the case of the sixth
installment,

(C) Twenty percent of the section 965(h) net tax liability in the case of the
seventh installment; and

(D) Twenty-five percent of the section 965(h) net tax liability in the case of the
eighth installment.

(ii) Increased installments due to a deficiency or a timely filed or amended return-
-(A) In general. If a person makes a section 965(h) election, except as provided in

paragraph (b)(1)(ii)(C) of this section, any deficiency or additional liability will be

254

ADMIN_03467
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 255 of 678

prorated to the installments described under paragraph (b)(1){(i) of this section if any of
the following occur: |

(1) A deficiency is assessed with respect to the person’s section 965(h) nei tax
liability;

(2) The person files a return by the due date of the return (taking into account
extensions, if any) increasing the amount of its section 965(h) net tax liability beyond
that taken into account in paying the first installment described under paragraph (b)(1)(i)
of this section; or

(3) The person files an amended return that reflects an increase in the amount of
its section 965(h) net tax liability.

(B) Timing. If the due date for the payment of an installment to which the
deficiency is prorated has passed, the amount prorated to such installment must be paid
on notice and demand by the Secretary, or, in the case of an additional liability reported
on a return increasing the amount of the section 965(h) net tax liability after payment of
the first installment or on an amended return, with the filing of the return. if the due date
for the payment of an installment to which the deficiency or additional liability is prorated
has not passed, then such amount will be due at the same time as, and as part of, the
relevant installment.

(C) Exception for negligence, intentional disregard, or fraud. If a deficiency or
additional liability is due to negligence, intentional disregard of rules and regulations, or
fraud with intent to evade tax, the proration rule of this paragraph (b)}(1){(ii) will not apply,
and the deficiency or additional liability (as well as any applicable interest and penaities)

must be paid on notice and demand by the Secretary or, in the case of an additional

295

ADMIN 03468
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 256 of 678

liability reported on a return increasing the amount of the section 965(h) net tax liability
after payment of the first installment or on an amended return, with the filing of the
return.

(iii) Due date of installments--(A) In general. If a person makes a section 965(h)
election, the first installment payment is due on the due date (without regard to
extensions) for the return for the relevant taxable year. For purposes of this paragraph
(b), the term relevant taxable year means, in the case in which the person is a section
958(a) U.S. shareholder, the section 958(a) U.S. shareholder inclusion year, or, in the
case in which the person is a domestic pass-through owner, the taxable year in which
the person has the section 965(a) inclusion to which the section 965(h) net tax liability is
attributable. Each succeeding installment payment is due on the due date (without
regard to extensions) for the return for the taxable year following the taxable year with
respect to which the previous instaliment payment was made.

(B) Extension for specified individuals. if a person is a specified individual with
respect to a taxable year within which an installment payment is due pursuant to
paragraph (b)(1)(iii)(A) of this section, then, for purposes of determining the due date of
an installment payment under paragraph (b)(1)(ii)(A) of this section, the due date of the
return (without regard to extensions) due within the taxable year will be treated as the
fifteenth day of the sixth month following the close of the prior taxable year. This
paragraph (b)(1)(iii)(B) is applicable regardless of whether the person is a specified
individual with respect to the relevant taxable year.

(2) Manner of making election--(i) Eligibility. Any person with a section 965(h)

net tax liability may make the section 965(h) election, provided that, with respect to the

256

ADMIN 03469
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 257 of 678

person, none of the acceleration events described in paragraph (b)(3)(ii) of this section
has occurred before the election is made. Notwithstanding the preceding sentence, a
person that would be eligible to make the section 965(h) election but for the occurrence
of an event described in paragraph (b)(3)(ii) of this section may make the section 965(h)
election if the exception described in paragraph (b)(3)(iii)(A) of this section applies.

(ii) Timing. A section 965(h) election must be made no later than the due date
(taking into account extensions, if any, or any additional time that would have been
granted if the person had made an extension request) for the return for the relevant
taxable year. Relief is not available under §301.9100-2 or 301.9100-3 to file a late
election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make a section 965(h) election, a person must attach
a statement, signed under penalties of perjury consistent with the rules for signatures
applicable to the person’s return, to its return for the relevant taxable year. The
statement must include the person’s name, taxpayer identification number, total net tax
liability under section 965, section 965(h) net tax liability, section 965(i) net tax liability
with respect to which a section 965(i) election is effective (if applicable), and the
anticipated amounts of each instailment described under paragraph (b)(1)(i) of this
section. The statement must be filed in the manner prescribed in publications, forms,
instructions, or other guidance. The attachment of an unsigned copy of the election
statement to the timely-filed return for the relevant taxable year satisfies the signature
requirement of this paragraph (b)(2)(iii) if the person making the election retains the

original signed election statement in the manner specified by §1 .6001-1(e).

257

ADMIN_03470
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 258 of 678

(3) Acceleration of payment--(i) Acceleration. Notwithstanding paragraph (b)(1)(i)
of this section, if a person makes a section 965(h) election and an acceleration event
described in paragraph (b)(3)(ii) of this section subsequently occurs, then, except as
provided in paragraph (b)(3)(iii) of this section, the unpaid portion of the remaining
installments will be due on the date of the acceleration event (or in the case ofa titie 1%
or similar case, the day before the petition is filed).

(ii) Acceleration events. The following events are acceleration events for
purposes of paragraph (b)(3)(}) of this section with respect to a person that has made a
section 965(h) election--

(A) An addition to tax is assessed for the failure to timely pay an installment
described in paragraph (b){1)(i) of this section,

(B) A liquidation, sale, exchange, or other disposition of substantially all of the
assets of the person (including in a title 11 or similar case, or, in the case of an
individual, by reason of death);

(C) In the case of a person that is not an individual, a cessation of business by
the person;

(D) Any event that results in the person no longer being a United States person,
including a resident alien (as defined in section 7701(b)(1)(A)) becoming a nonresident
alien (as defined in section 7701(b)(1}(B));

(E) In the case of a person that was not a member of any consolidated group, the

person becoming a member of a consolidated group;

258

ADMIN_03471
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 259 of 678

(F) In the case of a consolidated group, the group ceasing to exist (including by
reason of the acquisition of a consolidated group within the meaning of §1.1502-
43(j)(5)) or the group otherwise discontinuing in the filing of a consolidated return: or

(G) A determination by the Commissioner described in the second sentence of
paragraph (b)(3)(iii)(C)(2) of this section.

(iii) Eligible section 965(h) transferee exception--(A) In general. Paragraph
(b)(3)(i) of this section does not apply (such that the unpaid portion of all remaining
installments will not be due as of the date of the acceleration event) to a person with
respect to which an acceleration event occurs if the requirements described in
paragraphs (b)(3)(iii)(A)(4) and (2) of this section are satisfied. A person with respect to
which an acceleration event described in this paragraph (b)(3)(ili)(A) occurs is referred
to as an eligible section 965(h) transferor.

(1) Requirement to have a covered acceleration event. The acceleration event
satisfies the requirements of this paragraph (b)(3){ili)(A)(1) if it is described in--

(i) Paragraph (b)(3)(ii)(B) of this section, and the acceleration event is a qualifying
consolidated group member transaction within the meaning of paragraph (b)(3)(iii)(E) of
this section,

(ii) Paragraph (b)(3)(ii)(B) of this section (other than, in the case of an individual,
an acceleration event caused by reason of death) in a transaction that is not a qualifying
consolidated group member transaction;

(iii) Paragraph (b)(3)(ti)(E) of this section;

(iv) Paragraph (b)(3)(ii)(F) of this section, and the acceleration event results from

the acquisition of a consolidated group within the meaning of §1.1502-13(j)(5), and the

259

ADMIN_03472
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 260 of 678

acquired consolidated group members join a different consolidated group as of the day
following the acauisition;

(v) Paragraph (b)(3)(ii)(F) of this section, and the group ceases to exist as a result
of the transfer of all of the assets of one or more members of the consolidated group to
other members with only one entity remaining (the successor entity); or

(vi) Paragraph (b)(3)(ii)(F) of this section, and the group ceases to exist as a result
of the termination of the subchapter $ election pursuant to section 1362(d) of a
shareholder of the common parent of the consolidated group and, for the shareholder's
taxable year immediately following the termination, the shareholder joins in the filing ofa
consolidated return as a consolidated group that includes all of the former members of
the former consolidated group.

(2) Requirement to enter into a transfer agreement. An eligible section 965(h)
transferor and an eligible section 965(h) transferee (as defined in paragraph
(b)(3)(iii)(B)(1) of this section) must enter into an agreement with the Commissioner that
- satisfies the requirements of paragraph (b){3)(iii)(B) of this section.

(B) Transfer agreement--(1) Eligibility. A transfer agreement that satisfies the
requirements of this paragraph (6){3)(iii)(B) must be entered into by an eligible section
965(h) transferor and an eligible section 965(h) transferee. For this purpose, the term
eligible section 965(h) transferee refers to a single United States person that is not a
domestic pass-through entity and that--

(i) With respect to an acceleration event described in paragraph (b)(3) (ii )(A)K DO

of this section, is a departing member (as defined in paragraph (b)(3)(ii)(E)@D) of this

260

ADMIN_03473
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 261 of 678

section) or its qualified successor (as defined in paragraph (b)(3)(iii)(E)(2) of this
section);

(ii) With respect to an acceleration event described in paragraph (b)(3)(ii}}/(A) DW
of this section, acquires substantially all of the assets of an eligible section 965(h)
transferor;

(iii) With respect to an acceleration event described in paragraph
(b)(3)(iii)(A)(4) (iii) of this section, is the agent (within the meaning of §1.1502-77) of the
consolidated group that the eligible section 965(h) transferor joins;

(iv) With respect to an acceleration event described in paragraph
(b){3)(ii)(A)(1)(iv) of this section, is the agent (within the meaning of §1.1502-77) of the
surviving consolidated group;

(v) With respect to an acceleration event described in paragraph (b){3)(iti)(A) Cy)
of this section, is the successor entity (within the meaning of paragraph
(b)(3)(iii}(A)(4)(v) of this section); or

(vi) With respect an acceleration event described in paragraph (b}(3)(iii)(A) A) (vi)
of this section, is the agent (within the meaning of §1.1502-77) of the consolidated
group that includes the shareholder whose subchapter S election was terminated and
all of the former members of the former consolidated group.

(2) Filing requirements--(i) In general. A transfer agreement must be timely filed.
Except as provided in paragraph (b)(3)(iii)(B)(2)(ii) of this section, a transfer agreement
is considered timely filed only if the transfer agreement is filed within 30 days of the date
that the acceleration event occurs. The transfer agreement must be filed in accordance

with the rules provided in publications forms, instructions, or other guidance. In

261

ADMIN_03474
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 262 of 678

addition, a duplicate copy of the transfer agreement must be attached to the returns of
both the eligible section 965(h) transferee and the eligible section 965(h) transferor for
the taxable year during which the acceleration event occurs filed by the due date for
such returns (taking into account extensions, if any). Relief is not available under
§301.9100-2 or 301.9100-3 to file a transfer agreement late.

(ii) Transition rule. If an acceleration event occurs on or before [INSERT DATE
OF PUBLICATION IN THE FEDERAL REGISTER, the transfer agreement must be
filed by [INSERT DATE 30 DAYS AFTER PUBLICATION IN THE FEDERAL
REGISTER], to be considered timely filed.

(3) Signature requirement. The transfer agreement that is filed within 30 days of
the acceleration event or by the due date specified in paragraph (b)(3)(iii)(B)(2){i) of this
section must be signed under penalties of perjury by a person who is authorized to sign
a return on behalf of the eligible section 965(h) transferor and a person who is
authorized to sign a return on behalf of the eligible section 965(h) transferee.

(4) Terms of agreement. A transfer agreement under this paragraph (b)(3)(iii){B)
must be entitled “Transfer Agreement Under Section 965(h)(3)” and must contain the
following information and representations--

(i) A statement that the document constitutes an agreement by the eligible section
965(h) transferee to assume the liability of the eligible section 965(h) transferor for any
unpaid installment payments of the eligible section 965(h) transferor under section
965(h);

(ii) A statement that the eligible section 965(h) transferee (and, if the eligible

section 965(h) transferor continues in existence immediately after the acceleration

262

ADMIN_03475
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 263 of 678

event, the eligible section 965(h) transferor) agrees to comply with all of the conditions
and requirements of section 965(h) and paragraph (b) of this section, as well as any
other applicable requirements in the section 965 regulations;

(iif) The name, address, and taxpayer identification number of the eligible section
965(h) transferor and the eligible section 965(h) transferee;

(iv) The amount of the eligible section 965(h) transferor’s section 965(h) net tax
liability remaining unpaid, as determined by the eligible section 965(h) transferor, which
amount is subject to adjustment by the Commissioner,

(v) A copy of the eligible section 965(h) transferor’s most recent Form 965-A or
Form 965-B, as applicable, if the eligible section 965(h) transferor has been required to
file a Form 965-A or Form 965-B;

(vi) A detailed description of the acceleration event that ied to the transfer
agreement,

(vii) A representation that the eligible section 965(h) transferee is able to make the
remaining payments required under section 965(h) and paragraph (b) of this section
with respect to the section 965(h) net tax liability being assumed;

(viii) If the eligible section 965(h) transferor continues to exist immediately after
the acceleration event, an acknowledgement that the eligible section 965(h) transferor
and any successor to the eligible section 965(h) transferor will remain jointly and
severally liable for any unpaid installment payments of the eligible section 965(h)
transferor under section 965(h), including, if applicable, under §1.1502-6;

(ix) A statement as to whether the leverage ratio of the eligible section 965(h)

transferee and ail subsidiary members of its affiliated group immediately after the

263

ADMIN_03476
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 264 of 678

acceleration event exceeds three to one, which ratio may be modified as provided in
publications, forms, instructions, or other guidance;

(x) A certification by the eligible section 965(h) transferee stating that the eligible
section 965(h) transferee waives the right to a notice of liability and consents to the
immediate assessment of the portion of the section 965(h) net tax liability remaining
unpaid; and

(xi) Any additional information, representation, or certification required by the
Commissioner in publications, forms, instructions, or other guidance.

(5) Consolidated groups. For purposes of this paragraph (b)(3)(iii)(B), in the case
of a consolidated group, the terms “eligible section 965(h) transferor’ and “eligible
section 965(h) transferee” each refer to a consolidated group that is a party to a covered
acceleration event described in paragraph (b)(3)(iii)(A)(1) of this section. In such a
case, any transfer agreement under this paragraph (b)(3)(iii)(B) must be entered into by
the agent (as defined in §1.1502-77) of the relevant consolidated group.

(6) Leverage ratio. For purposes of paragraph (b)(3)(iii)(B)(4)(x) of this section,
and except as otherwise provided in publications, forms, instructions, or other guidance,
the term leverage ratio means the ratio that the total indebtedness of the eligible section
965(h) transferee bears to the sum of its money and all other assets reduced (but not
below zero) by such total indebtedness. For this purpose, the amount taken into
account with respect to any asset is the adjusted basis thereof for purposes of
determining gain, and the amount taken into account with respect to any indebtedness

with original issue discount is its issue price plus the portion of the original issue

264

ADMIN_03477
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 265 of 678

discount previously accrued as determined under the rules of section 1272 (determined
without regard to subsection (a)(7) or (b)(4) thereof).

(C) Consent of Commissioner--(1) In general. Except as otherwise provided in
publications, forms, instructions, or other guidance, if an eligible section 965(h)
transferor and an eligible section 965(h) transferee file a transfer agreement in
accordance with the provisions of paragraph (b)(3)(iii)(B) of this section, the eligible
section 965(h) transferor and the eligible section 965(h) transferee will be considered to
have entered into an agreement described in paragraph (b)(3)(iii)(A)(2) of this section
with the Commissioner for purposes of section 965(h)(3) and paragraph (b)(3)(iii) of this
section. If the Commissioner determines that additional information is necessary (for
example, additional information regarding the ability of the eligible section 965(h)
transferee to fully pay the remaining section 965(h) net tax liability), the eligible section
965(h) transferee must provide such information upon request.

(2) Material misrepresentations and omissions. If the Commissioner determines
that an agreement filed by an eligible section 965(h) transferor and an eligible section
965(h) transferee contains a material misrepresentation or material omission, or if the
eligible section 965(h) transferee does not provide the additional information requested
under paragraph (b)(3)(iii)(C)(1) of this section within a reasonable timeframe
communicated by the Commissioner to the eligible section 965(h) transferee, then the
Commissioner may reject the transfer agreement (effective as of the date of the related
acceleration event). In the alternative, on the date that the Commissioner determines
that the transfer agreement includes a material misrepresentation or material omission,

the Commissioner may determine that an acceleration event has occurred with respect

265

ADMIN_03478
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 266 of 678

to the eligible section 965(h) transferee as of the date of the determination, such that
any unpaid installment payments of the eligible section 965(h) transferor that were
assumed by the eligible section 965(h) transferee become due on the date of the
determination.

(D) Effect of assumption—-(1) In general. If the exception in this paragraph
(b)(3)(iii) applies with respect to an eligible section 965(h) transferor and an eligible
section 965(h) transferee, the eligible section 965(h) transferee assumes all of the
outstanding obligations and responsibilities of the eligible section 965(h) transferor with
respect to the section 965(h) net tax liability as though the eligible section 965(h)
transferee had included the section 965(a) inclusion in income. Accordingly, the eligible
section 965(h) transferee is responsible for making payments and reporting with respect
to any unpaid installment payments. In addition, for example, if an acceleration event
described in paragraph (b)(3)(ii) of this section occurs with respect to an eligible section
965(h) transferee, any unpaid installment payments of the eligible section 965(h)
transferor that were assumed by the eligible section 965(h) transferee will become due
on the date of such event, subject to any applicable exception in paragraph (b)(3)(ili) of
this section.

(2) Eligible section 965(h) transferor liability. An eligible section 965(h) transferor
(or a successor) remains jointly and severally liable for any unpaid installment payments
of the eligible section 965(h) transferor that were assumed by the eligible section 965(h)

transferee, as well as any penalties, additions to tax, or other additional amounts

attributable to such net tax liability.

266

ADMIN_03479
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 267 of 678

(E) Qualifying consolidated group member transaction--(1) Definition of qualifying
consolidated group member transaction. For purposes of this paragraph (b)(3), the
term qualifying consolidated group member transaction means a transaction in which--

(i) A member of a consolidated group (the departing member) ceases to be a
member of the consolidated group (including by reason of the distribution, sale, or
exchange of the departing member's stock);

(ii) The transaction results in the consolidated group (which is treated as a single
person for this purpose under §1.965-8(e)(1)) being treated as transferring substantially
all of its assets for purposes of paragraph (b)(3){ii)(B) of this section; and

(iii) The departing member either continues to exist immediately after the
transaction or has a qualified successor.

(2) Definition of qualified successor. For purposes of this paragraph (b)(3), the
term qualified successor means, with respect to a departing member described in this
paragraph (b)(3)(iii)(E), another domestic corporation (or consolidated group) that
acquires substantially ail of the assets of the departing member (including in a
transaction described in section 381{a)(2)).

(3) Departure of multiple members of a consolidated group. Multiple members
that deconsolidate from the same consolidated group as a result of a single transaction
are treated as a single departing member to the extent that, immediately after the
transaction, they become members of the same (second) consolidated group, which
would be treated as a single person under §1.965-8(e)(1).

(c) Section 965(i) election--(1) In general. Each shareholder of an S corporation

(including a person listed in §1.1362-6(b)(2} with respect to a trust or estate, but nota

267

ADMIN 03480
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 268 of 678

domestic pass-through entity itself) that is a United States shareholder of a deferred
foreign income corporation may elect under section 965(i} and this paragraph (c) to
defer the payment of the shareholder's section 965(i) net tax liability with respect to the
S corporation until the shareholder's taxable year that includes a triggering event
described in paragraph (c)(3) of this section. This election may be revoked only by
paying the full amount of the unpaid section 965(i) net tax liability.

(2) Manner of making election--(i) Eligibility. Each shareholder with a section
965(i) net tax liability with respect to an S corporation may make the section 965(i)
election with respect to such S corporation, provided that, with respect to the
shareholder, none of the triggering events described in paragraph (c)(3)(ii) of this
section have occurred before the election is made. Notwithstanding the preceding
sentence, a shareholder that would be eligible to make the section 965(i) election but for
the occurrence of an event described in paragraph (c)(3)(ii) of this section may make
the section 965(i) election if an exception described in paragraph (c)(3)(iv) of this
section applies.

(ii) Timing. A section 965(i) election must be made no later than the due date
(taking into account extensions, if any) for the shareholder's return for each taxable year
that includes the last day of the taxable year of the S corporation in which the S
corporation has a section 965(a) inclusion to which the shareholder's section 965(i) net
tax liability is attributable. Relief is not available under §301.9100-2 or 301.9100-3 to
make a late election. |

(iii) Election statement. Except as otherwise provided in publications, forms,

instructions, or other guidance, to make a section 965(i) election, a shareholder must

268

ADMIN_03481
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 269 of 678

attach a statement, signed under penalties of perjury consistent with the rules for
signatures applicable to the person's return, to its return for the taxable year that
includes the last day of a taxable year of the S corporation in which the S corporation
has a section 965(a) inclusion to which the shareholder's section 965(i) net tax liability is
altributable. The statement must include the shareholder's name, taxpayer
identification number, the name and taxpayer identification number of the S corporation
with respect to which the election is made, the amount described in paragraph
(g)(10){i)(A) of this section as modified by paragraph (g)(6} of this section for purposes
of determining the section 965(i) net tax liability with respect to the S corporation, the
amount described in paragraph (g)(10)()(B) of this section, and the section 965(i) net
tax liability with respect to the S corporation. The statement must be filed in the manner
prescribed in publications, forms, instructions, or other guidance. The attachment of an
unsigned copy of the election statement to the timely-filed return for the relevant taxable
year satisfies the signature requirement of this paragraph (c)(2)(iii) if the shareholder
retains the original signed election statement in the manner specified by §1.6001-4(e).
(3) Triggering events--(i) In general. If a shareholder makes a section 965(i)
election with respect to an S corporation, the shareholder defers payment of its section
965(i) net tax liability with respect to the S corporation until the shareholder's taxable
year that includes the occurrence of a triggering event described in paragraph (c)(3)(ii)
of this section with respect to the section 965(i) net tax liability with respect to the S
corporation. If a triggering event described in paragraph (c)(3)ii) of this section with
respect to an S corporation occurs, except as provided in paragraph (c)(3)(iv) of this

section, the shareholder's section 965(i) net tax liability with respect to the S corporation

269

ADMIN_03482
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 270 of 678

will be assessed as an addition to tax for the shareholder's taxable year that includes
the triggering event.

(ii) Triggering events. The following events are considered triggering events for
purposes of paragraph (c)(3)(i) of this section with respect to a shareholder's section
965(i) net tax liability with respect to an S corporation--

(A) The corporation ceases to be an S corporation (determined as of the first day
of the first taxable year that the corporation is not an S corporation);

(B) A liquidation, sale, exchange, or other disposition of substantially all of the
assets of the S corporation (including in a title 11 or similar case), a cessation of
business by the S corporation, or the S corporation ceasing to exist;

(C) The transfer of any share of stock of the S corporation by the shareholder
(including by reason of death or otherwise) that results in a change of ownership for
federal income tax purposes; or

(D) A determination by the Commissioner described in the second sentence of
paragraph (c)(3)(iv)(C)(2) of this section.

(ii) Partial transfers. If an S corporation shareholder transfers less than all of its
shares of stock of the S corporation, the transfer will be a triggering event only with
respect to the portion of a shareholder's section 965(i) net tax liability that is properly
allocable to the transferred shares.

(iv) Eligible section 965(i) transferee exception--(A) In general. Paragraph
(c)(3)()) of this section will not apply (such that a shareholder's section 965(i} net tax
liability with respect to an S corporation will not be assessed as an addition to tax for the

shareholder's taxable year that includes the triggering event) if the requirements

270

ADMIN 03483
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 271 of 678

described in paragraphs (c)(3)(iv)(A)(1) and (2) of this section are satisfied. A
shareholder with respect to which a triggering event described in this paragraph
(c)(3){iv)(A) occurs is referred to as an eligible section 965{i) transferor.

(1) Requirement to have a covered triggering event. The triggering event
satisfies the requirements of this paragraph (c)(3){iv)(A)(1 ) if it is described in paragraph
(c)(3)(ii}{(C) of this section.

(2) Requirement to enter into a transfer agreement. The shareholder with
respect to which a triggering event occurs and an eligible section 965(i) transferee (as
defined in paragraph (BW(B\A ) of this section) must enter into an agreement with
the Commissioner that satisfies the requirements of paragraph (c)(3){iv)(B) of this
section.

(B) Transfer agreement--(1) Eligibility. A transfer agreement that satisfies the
requirements of this paragraph (c)(3)(iv)(B) may be entered into by an eligible section
965(i) transferor and an eligible section 965(i) transferee. For this purpose, the term
eligible section 965(i) transferee refers to a single United States person that becomes a
shareholder of the S corporation (including a person listed in §1.1362-6(b)(2) with
respect toa trust or estate, but not a domestic pass-through entity itself). In the case of
a transfer that consists of multiple partial transfers (as described in paragraph (c)(3)(iil)
of this section), a transfer agreement that satisfies the requirements of this paragraph
(c)(3)(iv)(B) may be entered into by an eligible section 965(i) transferor and an eligible
section 965(i) transferee for each partial transfer.

(2) Filing requirements--(i) In general. A transfer agreement must be timely filed.

Except as provided in paragraphs (c)(3)(iv)(B)(2)(ii) and (iii) of this section, a transfer

271

ADMIN_03484
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 272 of 678

agreement is considered timely filed only if the transfer agreement is filed within 30 days
of the date that the triggering event occurs. The transfer agreement must be filed in
accordance with the rules provided in publications, forms, instructions, or other
guidance. In addition, a duplicate copy of the transfer agreement must be attached to
the returns of both the eligible section 965(i) transferee and the eligible section 965(i)
transferor for the taxable year during which the triggering event occurs filed by the due
date (taking into account extensions, if any) for such returns. Relief is not available
under §301.9100-2 or 301.9100-3 to file a transfer agreement late.

(ii) Transition rule. If a triggering event occurs on or before [INSERT DATE OF
PUBLICATION IN THE FEDERAL REGISTER], the transfer agreement must be filed
by {INSERT DATE 30 DAYS AFTER PUBLICATION IN THE FEDERAL REGISTER],
to be considered timely filed.

(iii) Death of eligible section 965(i) transferor. If the triggering event is the death
of the eligible section 965(i) transferor, the transfer agreement must be filed by the later
of the unextended due date for the eligible section 965(i) transferor’s final income tax
return or [INSERT DATE 30 DAYS AFTER PUBLICATION IN THE FEDERAL
REGISTER].

(3) Signature requirement. The transfer agreement that is filed within 30 days of
the triggering event or by the due date specified in paragraph (c)(3)(iv)(B)(2)(il) or (il) of
this section must be signed under penalties of perjury by a person who is authorized to
sign a return on behalf of the eligible section 965(i) transferor and a person who is

authorized to sign a return on behalf of the eligible section 965(i) transferee.

272

ADMIN_03485
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 273 of 678

(4) Terms of agreement. A transfer agreement under this paragraph (c)(3){iv)(B)
must be entitled “Transfer Agreement Under Section 965(i)(2)” and must contain the
following information and representations:

(i) A statement that the document constitutes an agreement by the eligible section
964(i) transferee to assume the liability of the eligible section 965(i) transferor for the
unpaid portion of the section 965(i) net tax liability, or, in the case of a partial transfer,
for the unpaid portion of the section 965(/} net tax liability attributable to the transferred
stock;

(ii) A statement that the eligible section 965(/) transferee agrees to comply with all
of the conditions and requirements of section 965(i) and paragraph (c) of this section,
including the annual reporting requirement, as well as any other applicable
requirements in the section 965 regulations,

(iii) The name, address, and taxpayer identification number of the eligible section
965(i) transferor and the eligible section 965(i) transferee;

(iv) The amount of the eligible section 965(i) transferor's unpaid section 965(i) net
tax liability or, in the case of a partial transfer, the unpaid portion of the section 965(i)
net tax liability attributable to the transferred stock, each as determined by the eligible
section 965(i) transferor, which amount is subject to adjustment by the Commissioner,

(v) A copy of the eligible section 965(i) transferor’s most recent Form 965-A, if the
eligible section 965(i) transferor has been required to file a Form 965-A;

(vi) A detailed description of the triggering event that led to the transfer
agreement, including the name and taxpayer identification number of the S corporation

with respect to which the section 965(i) election was effective;

273.

ADMIN 03486
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 274 of 678

(vii) A representation that the eligible section 965(i) transferee is able to pay the
section 965(i) net tax liability being assumed;

(viii) An acknowledgement that the eligible section 965(i) transferor and any
successor to the eligible section 965(i) transferor will remain jointly and severally liable
for the section 965(i) net tax liability being assumed by the eligible section 965(i)
transferee

(ix) A statement as to whether the leverage ratio of the eligible section 965(i)
transferee immediately after the triggering event exceeds three to one, which ratio may
be modified as provided in publications, forms, instructions, or other guidance;

(x) Any additional information, representation, or certification required by the
Commissioner in publications, forms, instructions, or other guidance.

(5) Special rule in the case of death of eligible section 965(i) transferor. Except
in the case of transfers to trusts, if the triggering event is the death of the eligible section
965(i) transferor, and the identity of the beneficiary or beneficiaries (in the case of
multiple partial transfers) is determined as of the due date for the transfer agreement
described in paragraph (c)(3)(iv)(B)(2){iii) of this section, then the transfer may be
treated as a transfer directly between the eligible 965(i) transferor and the beneficiary or
beneficiaries. If, however, the identity of the beneficiary or beneficiaries is not
determined as of the due date for the transfer agreement described in paragraph
(c)(3}(iv)(B)(2){iii) of this section, then the transfer must be treated first as a transfer
between the eligible section 965(i) transferor and his or her estate at the time of death
and second as a transfer between the estate and the beneficiary or beneficiaries when

the shares are actually transferred to the beneficiary or beneficiaries. Separate transfer

274

ADMIN_03487
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 275 of 678

agreements must be filed for each transfer. The transfer from the eligible section 965(i)
transferor to his or her estate is a transfer resulting from a triggering event that is the
death of the eligible section 965(i) transferor, and the transfer agreement is subject to
the timing rules in paragraph (c)(3)(iv)(B}{2)(iii) of this section. The transfer from the
estate to the beneficiary or beneficiaries is not a transfer resuiting from a triggering
event that is the death of the eligible section 965(i) transferor, and the transfer
agreement is subject to the timing rules in paragraph (c)(3)(iv)(B)(2)(i) and (ii) of this
section.

(6) Leverage ratio. For purposes of paragraph (c)(3)(iv)(B)(4)(ix) of this section,
and except as otherwise provided in publications, forms, instructions, or other guidance,
the term leverage ratio means the ratio that the total indebtedness of the eligible section
965(j) transferee bears to the sum of its money and all other assets reduced (but not
below zero) by such total indebtedness. For this purpose, the amount taken into
account with respect to any asset is the adjusted basis thereof for purposes of
determining gain, and the amount taken into account with respect to any indebtedness
with original issue discount is its issue price plus the portion of the original issue
discount previously accrued as determined under the rules of section 1272 (determined
without regard to subsection (a)(/) or (b)(4) thereof).

(C) Consent of Commissioner--(1) In general. Except as otherwise provided in
publications, forms, instructions, or other guidance, if an eligible section 965(i) transferor
and an eligible section 965(i) transferee file a transfer agreement in accordance with the
provisions of paragraph (c)(3)(iv)(B) of this section, the eligible section 965(i) transferor

and the eligible section 965(i) transferee will be considered to have entered into an

275

ADMIN 03488
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 276 of 678

agreement with the Commissioner for purposes of section 965(i)(2) and paragraph
(c)(3){iv) of this section. if the Commissioner determines that additional information is
necessary (for example, additional information regarding the ability of the eligible
section 965(i) transferee to pay the eligible section 965(i) transferor’s unpaid section
965(i) net tax liability), the eligible section 965(i) transferee must provide such
information upon request.

(2) Material misrepresentations and omissions. if the Commissioner determines
that an agreement filed by an eligible section 965(i) transferor and an eligible section
965(i) transferee contains a material misrepresentation or material omission, or if the
eligible section 965(i) transferee does not provide the additional information requested
under paragraph (c)(3)(iv)(C)(1) of this section within a reasonable timeframe
communicated by the Commissioner to the eligible section 965(i) transferee, then the
Commissioner may reject the transfer agreement (effective as of the date of the related
triggering event). In the alternative, on the date that the Commissioner determines that
the transfer agreement includes a material misrepresentation or material omission, the
Commissioner may determine that a triggering event has occurred with respect to the
eligible section 965(i) transferee as of the date of the determination, such that the
unpaid section 965(i) net tax liability of the eligible section 965(i) transferor that was
assumed by the eligible section 965(i) transferee becomes due on the date of the
determination.

(D) Effect of assumption--(1) In general. When the exception in this paragraph
(c)(3){iv) applies with respect to an eligible section 965(i) transferor and an eligible

section 965(!) transferee, the eligible section 965(i) transferee assumes ail of the

276

ADMIN 03489
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 277 of 678

outstanding obligations and responsibilities of the eligible section 965(i) transferor with
respect to the section 965(i) net tax liability with respect to the S corporation as though
the eligible section 965(i) transferee had included the section 965(a) inclusion in
income. Accordingly, the eligible section 965(i) transferee is responsible for making
payments and reporting with respect to any unpaid section 965(i) net tax liability with
respect to the S corporation. In addition, for example, if a triggering event described in
paragraph (c)(3)(ii) of this section occurs with respect to an eligible section 965(i)
transferee, any unpaid portion of the section 965(i) net tax liability of the eligible section
965(i) transferor that was assumed by the eligible section 965(1) transferee becomes

_ due on the date of such event, subject to any applicable exception in paragraph
(c)(3)(iv) or (v) of this section. |

(2) Eligible section 965(i) transferor liability. An eligible section 965(i) transferor
remains jointly and severally liable for any unpaid instalment payments of the eligible
section 965(i) transferor that were assumed by the eligible section 965(i) transferee, as
well as any penalties, additions to tax, or other additional amounts attributable to such
net tax liability.

(v) Coordination with section 965(h) election--(A) In general. Subject to the
limitation described in paragraph (c)(3)(v)(D) of this section, a shareholder that has
made a section 965(i) election with respect to an S corporation, upon the occurrence of
a triggering event with respect to such S corporation, may make a section 965(h)
election with respect to the portion of the shareholder's section 965(i) net tax liability

with respect to such S corporation that is assessed as an addition to tax for the

207

ADMIN 03490
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 278 of 678

shareholder's taxable year that inciudes the triggering event pursuant to paragraph
(c)(3)(i) of this section as if such portion were a section 965(h) net tax liability.

(B) Timing for election. A section 965(h) election made pursuant to section
965(i)(4) and paragraph (c)(3)(v)(A) of this section must be made no later than the due
date (taking into account extensions, if any) for the shareholder's return for the taxable
year in which the triggering event with respect to the S corporation occurs. Relief is not
available under §301.9100-2 or 301.9100-3 to make a late election.

(C) Due date for installment. Ifa shareholder makes a section 965(h) election
pursuant to section 965(i)(4) and paragraph (c)(3)(v)(A) of this section, the payment of
the first installment (as described in paragraph (b)(1)(i) of this section} must be made no
later than the due date (without regard to extensions) for the shareholder's return of tax
for the taxable year in which the triggering event with respect to the S corporation
occurs.

(D) Limitation--(1) In general. Notwithstanding paragraph (c)(3)(v)(A) of this
section, if the triggering event with respect to an S corporation is a triggering event.
described in paragraph (c)(3)(ii)(B) of this section, then the section 965(h) election may
only be made with the consent of the Commissioner.

(2) Manner of obtaining consent--(i) In general. In order to obtain the consent of
the Commissioner as required by paragraph (c)(3)(v)(D)(1) of this section, the
shareholder intending to make the section 965(h) election must file the agreement
described in paragraph (c)(3)(v)(D)(4) of this section within 30 days of the occurrence of
the triggering event, except as described in paragraph (c)(3)(v}(D)(2)(ii) of this section.

The agreement must be filed in accordance with the rules provided in publications,

278

ADMIN_03491
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 279 of 678

forms, instructions, or other guidance. In addition, a duplicate copy of the agreement
must be filed, with the shareholder's timely-filed return for the taxable year during which
the triggering event occurs (taking into account extensions, if any), along with the
election statement described in paragraph (b)(2)(iii) of this section. Relief is not
available under §301.9100-2 or 301.9100-3 to file an agreement late.

(ji) Transition rule. If a triggering event occurs on or before [INSERT DATE OF
PUBLICATION IN THE FEDERAL REGISTER), the agreement must be filed by
[INSERT DATE 30 DAYS AFTER PUBLICATION IN THE FEDERAL REGISTER], in
order to be considered timely filed.

(3) Signature requirement. The agreement that is filed within 30 days of the
triggering event or by the due date specified in paragraph (c)(3)(v)(D)(2)(it) of this
section must be signed under penalties of perjury by the shareholder.

(4) Terms of agreement. The agreement under this paragraph (c)(3)(v)(D) must
be entitled “Consent Agreement Under Section 965(i)(4)(D)” and must contain the
following information and representations--

(i) A statement that the shareholder agrees to comply with all of the conditions
and requirements of section 965(h} and paragraph (b) of this section, as well as any
other applicable requirements in the section 965 regulations;

(ii) The name, address, and taxpayer identification number of the shareholder;

(iii) The amount of the section 965(i) net tax liability under section 965 remaining
unpaid with respect to which the section 965(h) election is made pursuant to section
965(14)(D) and paragraph (c)(3)(v)(A) of this section, as determined by the

shareholder, which amount is subject to adjustment by the Commissioner, and

279

ADMIN_03492
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 280 of 678

(iv) A representation that the shareholder is able to make the payments required
under section 965(h) and paragraph (b) of this section with respect to the portion of the
total net tax liability under section 965 remaining unpaid described in paragraph
(c)(3)(v)(D)(4)(iii) of this section.

(v) A statement as to whether the leverage ratio of the shareholder and all
subsidiary members of its affiliated group immediately following the triggering event
exceeds three to one; and

(vi) Any additional information, representation, or certification required by the
Commissioner in publications, forms, instructions, or other guidance. |

(5) Consent of Commissioner--(i) In general. ifa shareholder files an agreement
in accordance with the provisions of paragraph (c)(3)(v)(D) of this section, the
shareholder will be considered to have obtained the consent of the Commissioner for
purposes of section 965(i)(4)(D) and paragraph (c)(3)(v)(D)(4) of this section. However,
if the Commissioner reviews the agreement and determines that additional information
is necessary, the shareholder must provide such information upon request.

(ii) Material misrepresentations and omissions. if the Commissioner determines
that an agreement filed by a shareholder in accordance with the provisions of this
paragraph (c)(3)(v)(D) contains a material misrepresentation or material omission, or if
the shareholder does not provide the additional information requested under paragraph
(c)(3)(v)(D)(5)(i) of this section within a reasonable timeframe communicated by the
Commissioner to the shareholder, then the Commissioner may reject the agreement

(effective as of the date of the related triggering event).

280

ADMIN 03493
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 281 of 678

(6) Leverage ratio. For purposes of paragraph (c)(3)(v)(D)(4)(y) of this section,
and except as otherwise provided in publications, forms, instructions, or other guidance,
the term leverage tatio means the ratio that the total indebtedness of the shareholder
bears to the sum of its money and all other assets reduced (but not below zero) by such
total indebtedness. For this purpose, the amount taken into account with respect to any
asset is the adjusted basis thereof for purposes of determining gain, and the amount
taken into account with respect to any indebtedness with original issue discount Is its
issue price plus the portion of the original issue discount previously accrued as
determined under the rules of section 1272 (determined without regard to subsection
(a)(7) or (b)(4) thereof).

(4) Joint and several liability. If any shareholder of an S corporation makes a
section 965(i) election, the S corporation is jointly and severally liable for the payment of
the shareholder’s section 965(i) net tax liability with respect to the S corporation, as well
as any penalties, additions to tax, or other additional amounts attributable to such net
tax liability.

(5) Extension of limitation on collection. If an S corporation shareholder makes a
section 965(i) election with respect to its section 965(i) net tax liability with respect to an
S corporation, any limitation on the time period for the collection of the net tax liability
shall not begin before the date of the triggering event with respect to the section 965(i)
net tax liability.

(6) Annual reporting requirement--(i) In general. A shareholder that makes a
section 965(i) election with respect to its section 965(i) net tax liability with respect to an

S corporation is required to report the amount of its deferred net tax liability on its return

281

ADMIN_03494
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 282 of 678

of tax for the taxable year in which the election is made and on the return of tax for each
subsequent taxable year until such net tax liability has been fully assessed.

(ii) Failure to report, if a shareholder fails to report the amount of its deferred net
tax liability as required with respect to any taxable year by the due date (taking into
account extensions, if any) for the return of tax for that taxable year, five percent of such
deferred net tax liability will be assessed as an addition to tax for such taxable year.

(d) Section 965(m) election and special rule for real estate investment trusts--(1)
In general. A real estate investment trust may elect under section 965(m) and this
paragraph (d) to defer the inclusion in gross income (for purposes of the computation of
real estate investment trust taxable income under section 857(b)) of its REIT section
965 amounts and include them in income according to the schedule described in
paragraph (d)(2) of this section. This election is revocable only by including in gross
income (for purposes of the computation of real estate investment trust taxable income.
under section 857(b)) the full amount of the REIT section 965 amounts.

(2) inclusion schedule for section 965(m) election. If a real estate investment
trust makes the section 965(m) election, the REIT section 965 amounts will be included
in the real estate investment trust’s gross income as follows--

(i) Eight percent of the REIT section 965 amounts in each taxable year in the
five-taxable year period beginning with the taxable year the amount would otherwise be
included; |

(ii) Fifteen percent of the REIT section 965 amounts in the first year following the

five year period described in paragraph (d)(2){i) of this section;

282

ADMIN_03495
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 283 of 678

(iii) Twenty percent of the REIT section 965 amounts in the second year following
the five year period described in paragraph (d)(2)(i) of this section; and

(iv) Twenty-five percent of the REIT section 965 amounts in the third year
following the five year period described in paragraph (d)(2)(i) of this section.

(3) Manner of making election—-(i) Eligibility. A real estate investment trust with
section 965(a) inclusions may make the section 965(m) election.

(ii) Timing. A section 965(m) election must be made no iater than the due date
(taking into account extensions, if any) for the return for the first year of the five year
period described in paragraph (d)(2)(i) of this section. Relief is not available under
§301.9100-2 or 301 9100-3 to make a late election.

(ii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make a section 965(m) election, a real estate
investment trust must attach a statement, signed under penalties of perjury consistent
with the rules for signatures applicable to the person's return, to its return for the taxable
year in which it would otherwise be required to include the REIT section 965 amounts in
gross income. The statement must include the real estate investment trust's name,
taxpayer identification number, REIT section 965 amounts, and the anticipated amounts
of each portion of the REIT section 965 amounts described under paragraph (d}{2) of
this section, and the statement must be filed in the manner prescribed in publications,
forms, instructions, or other guidance. The attachment of an unsigned copy of the
election statement to the timely-filed return for the relevant taxable year satisfies the
signature requirement of this paragraph (d)}{3)(ili) if the real estate investment trust

retains the original signed election statement in the manner specified by §1.6001-1(e).

283

ADMIN 03496
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 284 of 678

(4) Coordination with section 965(h). A real estate investment trust that makes
the section 965(m) election may not also make a section 965(h) election for any year
with respect to which a section 965(m) election is in effect.

(5) Acceleration of inclusion. if a real estate investment trust makes a section
965(m) election and subsequently there is a liquidation, sale, exchange, or other
disposition of substantially ail of the assets of the real estate investment trust (including
in a title 11 or similar case), or a cessation of business by the real estate investment
trust, any amount not yet included in gross income (for purposes of the computation of
real estate investment trust taxable income under section 857(b)) as a result of the
section 965(m) election will be so included as of the day before the date of the event.
The unpaid portion of any tax liability with respect to such inclusion will be due on the
date of the event (or in the case of a title 11 or similar case, the day before the petition
is filed).

(6) Treatment of section 965(a) inclusions of a real estate investment trust.
Regardless of whether a reai estate investment trust has made a section 965(m)
election, and regardless of whether it is a United States sharehoider of a deferred
foreign income corporation, any section 965(a) inclusions of the real estate investment
trust are not taken into account as gross income of the real estate investment trust for
purposes of applying paragraphs (2) and (3) of section 856(c) for any taxable year for
which the real estate investment trust takes into account a section 965(a) inclusion,
including pursuant to paragraph (d)(2) of this section.

(e) Section 965(n) election—(1) In general--(i) General rule. A person may elect

to not take into account the amount described in paragraph (e)(1)(ii) of this section in

284

ADMIN_03497
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 285 of 678

determining its net operating loss under section 172 for the taxable year or in
determining the amount of taxable income for such taxable year (computed without
regard to the deduction allowable under section 172) that may be reduced by net
operating loss carryovers or carrybacks to such taxable year under section 172. The
election for each taxable year is irrevocable.

(ii} Applicable amount for section 965(n) election. If a person makes a section
965(n) election, the amount referred to in paragraph (e)(1)(i) of this section is the sum
of--

(A) The person’s section 965(a) inclusions for the taxable year reduced by the
person’s section 965(c) deductions for the taxable year, and

(B) in the case of a domestic corporation, the taxes deemed paid under section
960(a)(1) for the taxable year with respect to the person’s section 965(a) inclusions that
are treated as dividends under section 78.

(iii) Scope of section 965(n) election. If a person makes a section 965(n)
election, the election applies to both net operating losses for the taxable year for which
the election is made and the net operating loss carryovers or carrybacks to such taxable
year, each in their entirety. Any section 965(n) election made by the agent (within the
meaning of §1.1502-77) of a consolidated group applies io all net operating losses
available to the consolidated group, including all components of the consolidated net .
operating loss deduction (as defined in §1.1502-21(a)).

(iv) [Reserved]

(2) Manner of making election--(i) Eligibility. A person with a section 965(a)

inclusion may make the section 965(n) election.

285

ADMIN 03498
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 286 of 678

(ii) Timing. A section 965(n) election must be made no later than the due date
(taking into account extensions, if any) for the person's retum for the taxable year to
which the election applies. Relief is not available under §301 9100-2 or 301.9100-3 to
make a late election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make a section 965(n) election, a person must attach
a statement, signed under penalties of perjury consistent with the rules for signatures
applicable to the person’s return, to its return for the taxable year to which the election
applies. The statement must include the person’s name, taxpayer identification number,
the amounts described in section 965(n)(2)(A) and paragraph (e)(1)(ii)(A) of this section
and section 965(n)(2)(B) and paragraph (e)(1)(ii)(B) of this section, and the sum thereof,
and the statement must be filed in the manner prescribed in publications, forms,
instructions, or other guidance. The attachment of an unsigned copy of the election
statement to the timely-filed return for the relevant taxable year satisfies the signature
requirement of this paragraph (e)(2)(iii) if the person making the election retains the
original signed election statement in the manner specified by §1 .6001-1(e). |

(f) Election to use alternative method for calculating post-1986 earnings and
profits--(1) Effect of election for specified foreign corporations that do not have a 52-93-
week taxable year. If an election is made under this paragraph (f) with respect to a
specified foreign corporation that does not have a 52-53-week taxable year, the amount
of the post-1986 earnings and profits (including a deficit) as of the E&P measurement
date on November 2, 2017, is determined under paragraph (f)(3) of this section. The

election described in this paragraph (f) is irrevocable. A specified foreign corporation

286

ADMIN 03499
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 287 of 678

that does not have a 52-53-week taxable year may not use the alternative method of
determination in paragraph (f)(3) of this section for purposes of determining its post-
1986 earnings and profits on the E&P measurement date on December 31, 2017.

(2) Effect of election for specified foreign corporations that have a 52-53-week
taxable year. If an election is made under this paragraph (f) with respect to a specified
foreign corporation that has a 52-53-week taxable year, the amount of the post-1986
earnings and profits (including a deficit) as of both E&P measurement dates is
determined under paragraph (f)(3) of this section. The election described in this
paragraph (f) is irrevocable.

(3) Computation of post-1986 earnings and profits using alternative method.
With respect to an E&P measurement date, the post-1986 earnings and profits ofa
specified foreign corporation for which an election is properly made equals the sum of--

(i) The specified foreign corporation’s post-1986 earnings and profits (including a
deficit) determined as of the notional measurement date, as if it were an E&P
measurement date, plus

(ii) The specified foreign corporation's annualized earnings and profits amount
with respect to the notional measurement date.

(4) Definitions--(i) 52-53-week taxable year. The term 52-53-week taxable year
means a taxable year described in §1.441-2(a)(1).

(ii) Annualized earnings and profits amount. The term annualized earnings and
profits amount means, with respect to a specified foreign corporation, an E&P
measurement date, and a notional measurement date, the amount equal to the product

of the number of days between the notional measurement date and the E&P

287

ADMIN 03500
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 288 of 678

measurement date (not including the former, but including the latter) multiplied by the
daily earnings amount of the specified foreign corporation. The annualized earnings
and profits amount is expressed as a negative number if the E&P measurement date
precedes the notional measurement date.

(iii) Daily earnings amount. The term daily earnings amount means, with respect
to a specified foreign corporation and a notional measurement date, the post-1986
earnings and profits (including a deficit) of the specified foreign corporation determined
as of the close of the notional measurement date that were earned (or incurred) during
the specified foreign corporation's taxable year that includes the notional measurement
date, divided by the number of days that have elapsed in such taxable year as of the
close of the notional measurement date.

(iv) Notional measurement date. The term notional measurement date means--

(A) With respect to an E&P measurement date of a specified foreign corporation
with a 52-53-week taxable year, the closest end of a fiscal month to such E&P
measurement date, and

(B) With respect to the E&P measurement date on November 2, 2017, of ail
specified foreign corporations not described in paragraph (f)(4)(iv)(A) of this section,
October 31, 2017.

(5) Manner of making election--(i) Eligibility. An election with respect to a
specified foreign corporation to use the alternative method of caiculating post-1986
earnings and profits as of an E&P measurement date pursuant to this paragraph (f)
must be made on behalf of the specified foreign corporation by a controlling domestic

shareholder (as defined in §1.964-1(c)(5)) pursuant to the rules of §1 .964-1(c)(3),

288

ADMIN 03501
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 289 of 678

except that the controlling domestic shareholder is not required to file the statement
described in §1.964-1(c)(3)(ii).

(ii) Timing. An election under this paragraph (f) must be made no fater than the
due date (taking into account extensions, if any) for the person’s return for the first
taxable year in which the person has a section 965(a) inclusion amount with respect to
the specified foreign corporation or in which the person takes into account a specified
E&P deficit with respect to the specified corporation for purposes of computing a section
965(a) inclusion amount with respect to another specified foreign corporation. Relief is
not available under §301.9100-2 or 301.9100-3 to make a late election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make an election under this paragraph (f}, a person
must attach a statement, signed under penalties of perjury consistent with the rules for
signatures applicable to the person’s return, to the person’s return for the taxable year
described in paragraph (f)(5)(ii) of this section. The statement must include the
person's name, taxpayer identification number, and the name and taxpayer
identification number, if any, of each of the specified foreign corporations with respect to
which the election is made, and the statement must be filed in the manner prescribed in
instructions or other guidance. The attachment of an unsigned copy of the election
statement to the timely-filed return for the relevant taxable year satisfies the signature
requirement of this paragraph (f)(5)(iii) if the person making the election retains the
original signed election statement in the manner specified by §1.6001-1(e).

(6) Examples. The following examples illustrate the application of this paragraph
(f.

289

ADMIN 03502
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 290 of 678

(i) Example 1. (A) Facts. FS, a foreign corporation, has a calendar year taxable
year, and as of October 31, 2017, FS has post-1986 earnings and profits of 10,000u,
3.040u of which were earned during the taxable year that includes October 31, 2017.
An election is properly made under paragraph (f)(5) of this section with respect to FS,
allowing FS to determine its post-1986 earnings and profits under the alternative
method with respect to its E&P measurement date on November 2, 2017.

(B) Analysis. As of the close of October 31, 2017, the notional measurement
date with respect to the E&P measurement date on November 2, 2017, 304 days have
elapsed in the taxable year of FS that includes October 31, 2017. Therefore, FS's daily
earnings amount is 10u (3,040u divided by 304), and FS’s annualized earnings and
profits amount is 20u (10u multiplied by 2 (the number of days between the notional
measurement date on October 31, 2017, and the E&P measurement date on November
2, 2017)). Accordingly, FS’s post-1986 earnings and profits as of November 2, 2017,
are 10,020u (its post-1986 earings and profits as of October 31, 2017 (10,000u), plus
ts annualized earnings and profits amount (20u)).

(ii) Example 2. (A) Facts. The facts are the same as in paragraph (f)(6)(i)(A) of
this section (the facts in Example 1), except that a deficit of 3,040u was incurred during
the taxable year that includes October 31, 2017.

{B) Analysis. The analysis is the same as in paragraph (f)(6)(i)(B) of this section
(the analysis in Example 1), except that FS’s daily earnings amount is (10u) ((3,040u)
divided by 304), and FS’s annualized earnings and profits amount is (20u) ((10u)
multiplied by 2 (the number of days between the notional measurement date on October
31, 2017, and the E&P measurement date on November 2, 2017)). Accordingly, FS’s
post-1986 earnings and profits as of November 2, 2017, are 9,980u (its post-1986
earnings and profits as of October 31, 2017 (10,000u), plus its annualized earnings and
profits amount ((20u))).

(g) Definitions. This paragraph (g) provides definitions that apply for purposes of
this section.

(1) Deferred net tax liability. The term deferred net tax liability means, with
respect to any taxable year of a person, the amount of the section 965(i) net tax liability
the payment of which has been deferred under section 965(i) and paragraph (c) of this
section.

(2) REIT section 965 amounts. The term REIT section 965 amounts means, with

respect to a real estate investment trust and a taxable year of the real estate investment

290

ADMIN_03503
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 291 of 678

trust, the aggregate amount of section 965(a) inclusions and section 965(c) deductions
that would (but for section 965(m)(1)(B) and paragraph (d) of this section) be taken into
account in determining the real estate investment trust’s income for the taxable year.

(3) Section 965(h) election. The term section 965(h) election means the election
described in section 965(h)(1) and paragraph (b)(1) of this section.

(4) Section 965(h) net tax liability. The term section 965(h) net tax liability
means, with respect to a person that has made a section 965(h) election, the total net
tax liability under section 965 reduced by the aggregate amount of the person's section
965(i) net tax liabilities, if any, with respect to which section 965(i) elections are
effective.

(5) Section 965(i) election. The term section 965(i) election means the election
described in section 965(i)(1) and paragraph (c)(1) of this section.

(6) Section 965(i) net tax liability. The term section 965(i) net tax liability means,
with respect to an S corporation and a shareholder of the S corporation, in the case in
which a section 965(i) election is made, the amount determined pursuant to paragraph
(g)(10)(i) of this section by adding before the word “over” in (g)(10)(i)(A) of this section
“determined as if the only section 965(a) inclusions included in income by the person
are domestic pass-through entity shares of section 965(a) inclusions by the S
corporation with respect to deferred foreign income corporations of which the $
corporation is a United States sharehoider.”

(7) Section 965(m) election. The term section 965(m) election means the

election described in section 965(m)(1)(B) and paragraph (d){1) of this section.

291

ADMIN_03504
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 292 of 678

(8) Section 965(n) election. The term section 965(n) election means the election

 

described in section 965(n)(1) and paragraph (e)(1)(i) of this section.

(9) Specified individual. The term specified individual means, with respect to a
taxable year, a person described in §1.6081-5(a)(5) or (6) who receives an extension of
time to file and pay under §1.6081-5(a) for the taxable year.

(10) Total net tax liability under section 965--(i) General rule. The term total net

 

tax liability under section 965 means, with respect to a person, the excess (if any) of--

(A) The person's net income tax for the taxable year in which the person includes
a section 965(a) inclusion in income, over--

(B) The person's net income tax for the taxable year determined--

(1) Without regard to section 965, and |

(2) Without regard to any income, deduction, or credit properly attributable to a
dividend received (directly or through a chain of ownership described in section 958(a))
by the person (or, in the case of a domestic pass-through owner, by the person's
domestic pass-through entity) from, or an inclusion under sections 951(a)(1)(B) and 956
with respect to, a deferred foreign income corporation and paid during, or inciuded with
respect to, the deferred foreign income corporation's inclusion year. |

(ii) Net income tax. For purposes of this paragraph (g){10), the term net income
tax means the regular tax liability (as defined in section 26(b)) reduced by the credits
allowed under subparts A, B, and D of part IV of subchapter A of chapter 1 of subtitle A
of the Internal Revenue Code.

(iii) Foreign tax credits. The foreign tax credit disregarded in determining net

income tax determined under paragraph (g){10)(})(B) of this section includes the credit

292 .

ADMIN_03505
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 293 of 678

for foreign income taxes deemed paid with respect to section 965(a) inclusions or
foreign income taxes deemed paid with respect to a dividend, including a distribution
that would have been treated as a dividend in the absence of section 965. The foreign
tax credit disregarded under paragraph (g)(10)(i)(B) of this section also includes the
credit for foreign income taxes imposed on distributions of section 965(a) previously
taxed earnings and profits or 965(b) previously taxed earnings and profits made in the
taxable year in which the person includes a section 965(a) inclusion in income.
§1.965-8 Affiliated groups (including consolidated groups).

(a) Scope. This section provides rules for applying section 965 and the section
965 regulations to members of an affiliated group (as defined in section 1504(a)),
including members of a consolidated group (as defined in §1.1502-1(h)). ‘Paragraph (b)
of this section provides guidance regarding the application of section 965(b)(5) to
determine the section 965(a) inclusion amounts of a member of an affiliated group.
Paragraph (c) of this section provides guidance for designating the source of aggregate
unused E&P deficits. Paragraph (d) provides rules regarding earning and profits and
stock basis adjustments. Paragraph (e) of this section provides rules that treat
members of a consolidated group as a single person for certain purposes. Paragraph
(f) of this section provides definitions that apply for purposes of this section. Paragraph
(g) of this section provides examples illustrating the application of this section.

(b) Reduction of E&P net surplus shareholder's pro rata share of the section
965(a) earnings amount of a deferred foreign income corporation by the allocable share
of the applicable share of the aggregate unused E&P deficit--(1) In general. This

paragraph (b) applies after the application of §1.965-1(b}{2) for purposes of determining

293

ADMIN 03506
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 294 of 678

the section 965(a) inclusion amount with respect to a deferred foreign income
corporation of a section 958(a) U.S. shareholder that is both an E&P net surplus
shareholder and a member of an affiliated group in which not all members are members
of the same consolidated group. If this paragraph (b) applies, the U.S. dollar amount of
the section 958(a) U.S. shareholder's pro rata share of the section 965(a) earnings
amount of the deferred foreign income corporation is further reduced (but not below
zero) by the deferred foreign income corporation's allocable share of the section 958(a)
U.S. shareholder’s applicable share of the affiliated group’s aggregate unused E&P
deficit.

(2) Consolidated group as part of an affiliated group. If some, but not ail,
members of an affiliated group are members of a consolidated group, then the
consolidated group is treated as a single member of the affiliated group for purposes of
§1.965-1(b)(2) and paragraph (b)(1) of this section.

(c) Designation of portion of excess aggregate foreign E&P deficit taken into
account--(1) In general. This paragraph (c) provides rules for designating the source of
an aggregate unused E&P deficit of an affiliated group that is not also a consolidated
group taken into account under section 965(b)(5) and paragraph (b) of this section if the
amount described in paragraph (f)(1)(i)(A) of this section with respect to the affiliated
group exceeds the amount described in paragraph (f)(1}(}(B) of this section with
respect to the affiliated group. If this paragraph (c)(1) applies, each member of the
affiliated group that is an E&P net deficit shareholder must designate by maintaining in
its books and records a statement (identical to the statement maintained by all other

such members) setting forth the portion of the excess aggregate foreign E&P deficit of

— 294

ADMIN_03507
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 295 of 678

the E&P net deficit shareholder taken into account under section 965(b)(5) and
paragraph (b) of this section. See §1.965-2(d)(2)(ii)(B) for a rule for designating the
portion of a section 958(a) U.S. shareholder's pro rata share of a specified E&P deficit
of an E&P deficit foreign corporation taken into account under section 965(b), §1.965-
1(b)(2), and paragraph (b) of this section, as applicable.

(2) Consolidated group as part of an affiliated group. If some, but not all,
members of an affiliated group are properly treated as members of a consolidated
group, then the consolidated group is treated as a single member of the affiliated group
for purposes of applying paragraph (c)(1) of this section.

(d) [Reserved]

(1) [Reserved]

(2) Consolidated groups. See §1.1502-33(d)(1) for adjustments to members’
earings and profits and §1.1502-32(b)(3) for adjustments to members’ basis.

(e) Treatment of a consolidated group as a single section 958(a) U.S.
shareholder or a single person--(1) In general. Ali members of a consolidated group
that are section 958(a) U.S. shareholders of a specified foreign corporation are treated
as a single section 958(a) U.S. shareholder for purposes of section 965(b), §1.965-
1(b)(2), and §1.965-3. Furthermore, all members of a consolidated group are treated as
a single person for purposes of paragraphs (h), (k}, and (n) of section 965 and §1.965-7.
Thus, for example, any election governed by section 965(h) and §1.965-7(b) must be
made by the agent (within the meaning of §1.1502-77) of the group as a single election
on behalf of all members of the consolidated group. Similarly, the determination of

whether the transfer of assets by one member to a non-member of the consolidated

295

ADMIN 03508
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 296 of 678

group would constitute an acceleration event under section §1.965-7(b)(3)(i)(B) takes
into account ail of the assets of the consolidated group, which for purposes of this
determination, includes all of the assets of each consolidated group member. In
analyzing issues relating to the transfer of assets of a consolidated group, appropriate
adjustments are made to prevent the duplication of assets or asset value.

(2) Limitation. Paragraph (e)(1) of this section does not apply to treat all
members of a consolidated group as a single section 958(a) U.S. shareholder or a
single person, as applicable, for purposes of determining the amount of any member's
inclusion under section 951 (including a section 965(a) inclusion), the foreign income
taxes deemed paid with respect to a section 965(a) inclusion (see sections 960 and
902), or any purpose other than those specifically listed in paragraph (e)(1) of this
section or another provision of the section 965 regulations.

(3) Determination of section 965({c) deduction amount. For purposes of
determining the section 965(c) deduction amount of any section 958(a) U.S.
shareholder that is a member of a consolidated group, the aggregate foreign cash
position of the section 958(a) U.S. shareholder is equal to the aggregate section 965(a)
inclusion amount of the section 958(a) U.S. shareholder multiplied by the group cash
ratio of the consolidated group.

(f) Definitions. This paragraph (f} provides definitions that apply for purposes of
applying the section 965 regulations to members of an affiliated group, including
members of a consolidated group. .

(1) Aggregate unused E&P deficit--(i) General rule. The term aggregate unused -

E&P deficit means, with respect to an affiliated group, the lesser of—

296

ADMIN 03509
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 297 of 678

(A) The sum of the excess aggregate foreign E&P deficit with respect to each
E&P net deficit shareholder that is a member of the affiliated group, or

(B) The amount determined under paragraph (f)(3)(ii} of this section.

(ii) Reduction with respect to E&P net deficit shareholders that are not whoily
owned by the affiliated group. If the group ownership percentage of an E&P net deficit
shareholder is less than 100 percent, the amount of the excess aggregate foreign E&P
deficit with respect to the E&P net deficit shareholder that is taken into account under
paragraph (f)(1}(i) of this section is the product of the group ownership percentage
multiplied by the excess aggregate foreign E&P deficit.

(2) Allocable share. The term allocable share means, with respect to a deferred
foreign income corporation and an E&P net surplus shareholder's applicable share of an
aggregate unused E&P deficit of an affiliated group, the product of the E&P net surplus
shareholder's applicable share of the affiliated group’s aggregate unused E&P deficit
and the ratio described in §1.965-1(f)(11) with respect to the deferred foreign income
corporation.

(3) Applicable share. The term applicable share means, with respect to an E&P
net surplus shareholder and an aggregate unused E&P deficit of an affiliated group, the
amount that bears the same proportion to the affiliated group's aggregate unused E&P
deficit as--

(i) The product of--

(A) The E&P net surplus shareholder's group ownership percentage, multiplied

by

297

ADMIN 03510
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 298 of 678

(B) The amount that would (but for section 965(b)(5) and paragraph (b) of this
section) constitute the E&P net surpius shareholder's aggregate section 965(a)
inclusion amount, bears to

(ii) The aggregate amount determined under paragraph (f)(3)(i) of this section
with respect to all E&P net surplus shareholders that are members of the group.

(4) Consolidated group aggregate foreign cash position. The term consolidated
group aggregate foreign cash position means, with respect to a consolidated group, the
aggregate foreign cash position (as defined in §1.965-1(f}(8)(i)) determined by treating
each member of the consolidated group that is a section 958(a) U.S. shareholder as a
single section 958(a) U.S. shareholder pursuant to paragraph (e)(1) of this section.

(5) E&P net deficit shareholder. The term E&P net deficit shareholder means a
section 958(a) U.S. shareholder that has an excess aggregate foreign E&P deficit.

(6) E&P net surplus shareholder. The term E&P net surplus shareholder means
a section 958(a) U.S. shareholder that would (but for section 965(b)(5) and paragraph
(b) of this section) have an aggregate section 965(a) inclusion amount greater than
zero.

(7) Excess aggregate foreign E&P deficit. The term excess aggregate foreign
E&P deficit means, with respect to a section 958(a) U.S. shareholder, the amount, if
any, by which the amount described in §1.965-1(f)(9)(i) with respect to the section
958(a) U.S. shareholder exceeds the amount described in §1.965-1(f)(9)(ii) with respect
to the section 958(a) U.S. shareholder.

(8) Group cash ratio. The term group cash ratio means, with respect to a

consolidated group, the ratio of--

298

ADMIN_03511
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 299 of 678

(i) The consolidated group aggregate foreign cash position, to

(ii) The sum of the aggregate section 965(a) inclusion amounts of all members of
the consolidated group.

(9) Group ownership percentage. The term group ownership percentage means,
with respect to a section 958(a) U.S. shareholder that is a member of an affiliated
group, the percentage of the value of the stock of the United States shareholder which
is held by other includible corporations in the affiliated group. Notwithstanding the
preceding sentence, the group ownership percentage of the common parent of the
affiliated group is 100 percent. Any term used in this paragraph (f)(9) that is also used
in section 1504 has the same meaning as when used in such section. Additionally, if
the term is used in the context of a rule for which all members of a consolidated group
are treated as a single section 958(a) U.S. shareholder under paragraph (e)(1) of this
section, then the group ownership percentage is determined solely with respect to the
value of the stock of the common parent of the consolidated group held by other
includible corporations that are not members of the consolidated group.

(g) Examples. The following examples illustrate the application of this section.

(1) Example 1. Application of affiliated group rule. (i) Facts. (A) In general.
USP owns all of the stock of USS1, USS2, and USS3. Each of USP, USS1, USS2, and
USS3 is a domestic corporation and is a member of an affiliated group of which USP is
the common parent (the “USP Group”). The USP Group has not elected to file a
consolidated federal income tax return. USS1 owns all of the stock of CFC1 and CFC2,
USS2 owns all of the stock of CFC3, and USS3 owns all of the stock of CFC4. Each of
CFC1, CFC2, CFC3, and CFC4 is a controlled foreign corporation within the meaning of
section 957(a), and, therefore, each is a specified foreign corporation under section

965(e) and §1.965-1(f)(45). Each of USP, USS1, USS2, USS3, CFC1, CFC2, CFC3,
and CFC4 has the calendar year as its taxable year.

(B) Facts relating to section 965. CFC1 and CFC3 are deferred foreign income
corporations with section 965(a) earnings amounts of $600x and $300x, respectively.
CFC1 and CFC3 have cash positions of $0x and $50x, respectively, on each of their

299

ADMIN_03512
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 300 of 678

cash measurement dates. CFC2 and CFC4 are E&P deficit foreign corporations with
specified E&P deficits of $400x and $100x, respectively. CFC2 and CFC4 have cash
positions of $100x and $50x, respectively, on each of their cash measurement dates.
The cash positions all consist solely of cash. CFC1, CFC2, CFC3, and CFC4 all use
the U.S. dollar as their functional currency.

(ii) Analysis. (A) Section 965(a) inclusion amounts before application of section
965(b)(5). USS1 is a section 958(a) U.S. sharehoider with respect to CFC1 and CFC2;
USS2 is a section 958(a) U.S. shareholder with respect to CFC3; and USS3 is a section
958(a) U.S. shareholder with respect to CFC4. USS1’s pro rata share of CFC1’s
section 965(a) earnings amount is $600x. Under section 965(b)(3)(A) and §1.965-
1(f)(9), USS7’s aggregate foreign E&P deficit is $400x, the lesser of the aggregate of
USS1’s pro rata share of the specified E&P deficit of each E&P deficit foreign
corporation ($400x) and the amount described in §1.965-1(f)(9)(ii) with respect to USS1
($600x). Under section 965(b) and §1.965-1(b}{2), in determining its section 965(a)
inclusion amount with respect to CFC1, USS1 reduces its pro rata share of the U.S.
dollar amount of section 965(a) earnings amount of CFC1 by CFC1’s allocable share of
USS1's aggregate foreign E&P deficit. CFC1's allocable share of USS1's aggregate
foreign E&P deficit is $400x, which is the product of USS1’s aggregate foreign E&P
deficit ($400x) and 1, which is the ratio determined by dividing USS1's pro rata share of
the section 965(a) earnings amount of CFC1 ($600x), by the amount described in
§1.965-1(f)(9)(ii) with respect to USS1 ($600x), Accordingly, under section 965(b) and
§1.965-1(b)(2) (before applying section 965(b)(5) and paragraph (b) of this section),
USS1’s section 965(a) inclusion amount with respect to CFC1 would be $200x (USS1’s
pro rata share of the section 965(a) earnings amount of CFC1 of $600x reduced by
CFC1’s allocable share of USS1’s aggregate foreign E&P deficit of $400x). Under
section 965(b) and §1.965-1(b)(2) (before applying section 965(b)(5) and paragraph (b)
of this section), USS2’s section 965(a) inclusion amount with respect to CFC3 would be
$300x (USS2’s pro rata share of the section 965(a) earnings amount of CFC3).

(B) Application of section 965(b)(5)--(1) Determination of E&P net surplus
shareholders and E&P net deficit shareholders. USS1 is an E&P net surplus
shareholder because it would have an aggregate section 965(a) inclusion amount of
$200x but for the application of section 965(b)(5) and paragraph (b) of this section.
USS2 Is also an E&P net surplus shareholder because it would have an aggregate
section 965(a) inclusion amount of $300x but for the application of section 965(b)(5) and
paragraph (b) of this section. USS3 is an E&P net deficit shareholder because it has an
excess aggregate foreign E&P deficit of $100x.

(2) Determining section 965(a) inclusion amounts under section 965(b)(5).
Under section 965(b) and paragraph (b) of this section, for purposes of determining the
section 965(a) inclusion amount of a section 958(a) U.S. shareholder with respect to a
deferred foreign income corporation, if, after applying §1.965-1(b)(2), the section 958(a)
U.S. shareholder is an E&P net surplus shareholder, then the U.S. dollar amount of the
section 958(a) U.S. shareholder's pro rata share of the section 965({a) earnings amount
of the deferred foreign income corporation is further reduced (but not below zero) by the

300

ADMIN 03513
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 301 of 678

deferred foreign income corporation's allocable share of the section 958(a) U.S.
shareholder's applicable share of the affiliated group’s aggregate unused E&P deficit.
USS3 is the only E&P net deficit shareholder in the USP Group, and, therefore, the
aggregate unused E&P deficit of the USP Group is equal to USS3’s excess aggregate
foreign E&P deficit (§100x}. The applicable share of the USP Group’s aggregate
unused E&P deficit of each of USS1 and USS2, respectively, is an amount that bears
the same proportion to the USP Group’s aggregate unused E&P deficit as the product
of the group ownership percentage of USS1 and USS2, respectively, multiplied by the
amount that would (but for section 965(b)(5) and paragraph (b) of this section)
constitute the aggregate section 965(a) inclusion amount of USS1 and USS2,
respectively, bears to the aggregate of such amounts with respect to both USS1 and
USS2. Therefore, USS1’s applicable share of the USP Group’s aggregate unused E&P
deficit is $40 ($100x x ($200x/($200x + $300x))) and USS2’s applicable share of the
USP Group’s aggregate unused E&P deficit is $60x ($100x x ($300x/($200x + $300x))).
Because USS1 is a section 958(a) U.S. shareholder with respect to only one deferred
foreign income corporation, the entire $60x of USS1's applicable share of the USP
Group’s aggregate unused E&P deficit is treated as CFC1’s allocable share of USS1’s
applicable share of the USP Group’s aggregate unused E&P deficit, and thus USS1’s
section 965(a) inclusion amount with respect to CFC1 is reduced to $160x ($200x -
$40x). Because USS2 is a section 958(a) U.S. shareholder with respect to only one
deferred foreign income corporation, the entire $60x of USS2’s applicable share of the
USP Group’s aggregate unused E&P deficit is treated as CFC3’s allocable share of
USS2’s applicable share of the USP Group’s aggregate unused E&P deficit, and thus
USS2’s section 965(a) inclusion amount with respect to CFC3 is reduced to $240x
($300x - $60x).-

(C) Aggregate foreign cash position. Under section 965(c) and §1.965-1(c), a
section 958(a) U.S. shareholder that includes a section 965(a) inclusion amount in
income is allowed a deduction equal to the section 965(c) deduction amount. The
section 965(c) deduction amount is computed by taking into account the aggregate
foreign cash position of the section 958(a) U.S. shareholder. Under §1,965-1(f)(8)(i),
the aggregate foreign cash position of USS1 is $100x, and the aggregate foreign cash
position of USS2 is $50x.

(D) Section 965(c) deduction amount. The section 965(c} deduction amount of
USS1 is $102x, which is equal to (i) USS1’s 8 percent rate equivalent percentage
(77.1428571%) of its 8 percent rate amount for USS1’s 2017 year ($60x ($160x -
$100x)), plus USS1’s 15.5 percent rate equivalent percentage (55.7142857%) of its
15.5 percent rate amount for USS1’s 2017 year ($100x). The section 965{c) deduction
amount of USS2 is $174.43x, which is equal to (i) USS2’s 8 percent rate equivalent
percentage (77.1428571%) of its 8 percent rate amount for USS2’s 2017 year ($190x
($240x - $50x)), plus USS2’s 15.5 percent rate equivalent percentage (55.7142857%) of
its 15.5 percent rate amount for USS2’s 2017 year ($50x). Because USS3 has no
section 965(a) inclusion amount, it has no section 965(c) deduction amount and
therefore is not allowed a section 965(c) deduction.

301

ADMIN_03514
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 302 of 678

(2) Example 2. Application to members of a consolidated group. (i) Facts. The
facts are the same as in paragraph (g)(1)(i) of this section (the facts in Example 1),
except that the USP Group has elected to file a consolidated return.

(ii) Analysis--(A) Section 965(a) inclusion amount--(1) Single section 958(a) U.S.
shareholder treatment. Because each of USS1, USS2, and USS3 is a section 958(a)
U.S. shareholder of a specified foreign corporation and is a member of a consolidated
group, paragraph (e){1) of this section applies to treat USS1, USS2, and USS3 as a
single section 958(a) U.S. shareholder for purposes of section 965(b) and §1.965-

1(b)(2). |

(2) Determination of inclusion amount. The single section 958(a) U.S.
shareholder composed of USS1, USS2, and USS3 is a section 958(a) U.S. shareholder
with respect to CFC1, CFC2, CFC3, and CFC4. Under §1.965-1(b)(2), in determining
USS1’s section 965(a) inclusion amount, the single section 958(a) U.S. shareholder
decreases its pro rata share of the U.S. dollar amount of the section 965(a) earnings
amount of CFC1 by CFC1’s allocable share of the aggregate foreign E&P deficit of the
single section 958(a) U.S. shareholder. CFC1’s allocable share of the aggregate
foreign E&P deficit is $333.33x, which is the product of the aggregate foreign E&P
deficit of the single section 958(a) U.S. shareholder ($500x ($400x + $100x)) and .67,
which is the ratio determined by dividing its pro rata share of the section 965(a)
earnings amount of CFC1 ($600x) by the amount described in §1.965-1(f)(9)(ii) with
respect to the single section 958(a) U.S. shareholder ($900x ($600x + $300x)).
Therefore, USS1’s section 965(a) inclusion amount with respect to CFC1 is $266.67 (its
pro rata share of the section 965(a) earnings amount of CFC1 ($600) less CFC1’s
allocabie share of the aggregate foreign E&P deficit of the single section 958(a) U.S.
shareholder ($333.33x)). Similarly, under §1.965-1(b){2), in determining the section
965(a) inclusion amount of USS2, the single section 958(a) U.S. shareholder decreases
its pro rata share of the U.S. dollar amount of the section 965(a) earnings amount of
CFC3 by CFC3's allocable share of the aggregate foreign E&P deficit of the single
section 958(a) U.S. shareholder. CFC3’s allocable share of the aggregate foreign E&P
deficit is $166.67x, which is the product of the aggregate foreign E&P deficit of the
single section 958(a) U.S. shareholder ($500x) and .33, which is the ratio determined by
dividing its pro rata share of the section 965(a) earnings amount of CFC3 ($300x) by the
amount described in §1.965-1(f)(9)(ii} with respect to the single section 958(a) U.S.
shareholder ($900x ($600x + $300x)). Therefore, USS2’s section 965(a) inclusion
amount with respect to CFC3 is $133.33x (its pro rata share of the section 965(a)
earings amount of CFC3 ($300x) less CFC3’s allocable share of the aggregate foreign
E&P deficit of the single section 958(a) U.S. shareholder ($166.67x)).

(B) Consolidated group aggregate foreign cash position. Because USS1 and
USS2 are members of a consolidated group, the aggregate foreign cash position of
each of USS1 and USS2 is determined under paragraph (e)(3) of this section. Under
paragraph (e)(3) of this section, the aggregate foreign cash position of each of USS1.
and USS2 is equal to the aggregate section 965(a) inclusion amount of USS1 and
USS2, respectively, multiplied by the group cash ratio of the USP Group, as determined

302

ADMIN_03515
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 303 of 678

pursuant to paragraph (f}(8) of this section. The group cash ratio of the USP Group is
.50, which is the ratio of the USP Group’s consolidated group aggregate foreign cash
position ($200x ($50x + $100x + $50x)) and the sum of the aggregate section 965(a)
inclusion amounts of all members of the USP Group ($400x ($266.67x + $133.33x)).
Therefore, under paragraph (e)(3) of this section, the aggregate foreign cash positions
of USS1 and USS2 are, respectively, $133.34x ($266.67x x ($200x/$400x)) and $66.67
($133.33x x ($200x/400x)).

(C) Section 965(c) deduction amount. The section 965(c) deduction amount of
USS1 is $177.14x, which is equal to (i) USS1’s 8 percent rate equivalent percentage
(77.1428571%) of its 8 percent rate amount for USS1’s 2017 year ($133.33x ($266.67x
~ $133.34x)), plus USS1’s 15.5 percent rate equivatent percentage (55.7142857%) of its
15.5 percent rate amount for USS1’s 2017 year ($133.34x). The section 965(c)
deduction amount of USS2 is $88.56x, which is equal to (i) USS2’s 8 percent rate
equivalent percentage (77.1428571%) of its 8 percent rate amount for USS2’s 2017
year ($66.66x ($133.33x - $66.67x)), plus USS2’s 15.5 percent rate equivalent
percentage (55.7142857%) of its 15.5 percent rate amount for USS2’s 2017 year
($66.67x). Because USS3 has no section 965(a) inclusion amount, it has no section
965({c) deduction amount and therefore is not allowed a section 965(c) deduction.

§1.965-9 Applicability dates.

(a) In general. Sections 1.965-1 through 1.965-8 apply beginning the last taxable
year of a foreign corporation that begins before January 1, 2018, and with respect to a
United States person, beginning the taxable year in which or with which such taxable
year of the foreign corporation ends.

(b) Applicability dates for rules disregarding certain transactions. Section 1.965-4
applies regardless of whether, with respect to a foreign corporation, the transaction,
effective date of a change in method of accounting, effective date of an entity
classification election, or specified payment described in §1.965-4 occurred before the
first day of the foreign corporation's last taxable year that begins before January 1,
2018, or, with respect to a United States person, the transaction, effective date of a
change in method of accounting, effective date of an entity classification election, or

specified payment described in §1.965-4 occurred before the first day of the taxable

303

ADMIN 03516
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 304 of 678

year of the United States person in which or with which the taxable year of the foreign
corporation ends.

Par. 5. Section 1.986(c)-1 is added to read as follows:

§1.986(c)-1 Coordination with section 965.

(a) Amount of foreign currency gain or loss. Foreign currency gain or loss with
respect to distributions of section 965(a) previously taxed earnings and profits (as
defined in §1.965-1()(39)) is determined based on movements in the exchange rate
between December 31, 2017, and the time such distributions are made.

(b) Section 965(a) previously taxed earnings and profits. Any gain or loss
recognized under section 986(c) with respect to distributions of section 965(a)
previously taxed earnings and profits is reduced in the same proportion as the reduction
by a section 965(c) deduction amount (as defined in §1 .965-1(f)(42)) of the section
965(a) inclusion amount (as defined in §1.965-1(f)(38)) that gave rise to such section
965(a} previously taxed earnings and profits.

(c) Section 965(b) previously taxed earnings and profits. Section 986(c) does not
apply with respect to distributions of section 965(b) previously taxed earnings and

profits (as defined in §1.965-1(f)(40)).

304

ADMIN_03517
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 305 of 678

(d) Applicability dates. The section applies beginning the last taxable year of a
foreign corporation that begins before January 1, 2018, and with respect to a United
States person, for the taxable year in which or with which such taxable year of the

foreign corporation ends.

Kirsten Wielobob
Deputy Commissioner for Services and Enforcement.
December 19, 2018.

Assistant Secretary of the Treasury (Tax Policy).

.Approved:

 

Si

Gertified iG APP) Gil thet

“ f

nal dosument,

 

ADMIN 03518
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 306 of 678

REGULATORY FLEXIBILITY ACT CHECKLIST

Regulations Project (number and title); REG-104226-18
Guidance Regarding the Transition Tax Under Section 965 and Related Provisions

 

 

1. Legislative/Interpretative Regulations
Check one of the following, whichever is applicable:

a.___ Legislative Regulations (RFA applies; go to 3. below)

<

b. __ Interpretative Regulations (RFA applies to the extent a collection of
information is imposed on small entities; go to 2. below)

c.___ Other; explain

 

 

 

 

 

2. Collections of Information (complete for interpretative regulations)
a. Does the regulation contain a collection of information?
v i. Yes. (Go to 2.b. below)
__ li. No. The RFA does not apply. (Go to 4. below.)
b. Is any collection of information in 2.a. imposed on "small entities"?
Yi Yes. (Go to 3. below.)
__ ii. No. The RFA does not apply (Go to 4. below.)
3. Regulations Subject to RFA
If the regulations are legislative (see 1.a.) or are interpretative and impose a

collection of information on small entities (see 2.b.1.), complete either a. or b.
below, whichever applies.

ADMIN 03519
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 307 of 678

a. RegFlex Analysis Prepared. Has a regulatory flexibility analysis been
prepared?

__i. Yes. (Go to 4. below.)
Y ii, No. (Go to 3.b. below.)

b. Certification. Do the regulations contain a certification that the regulations
(if legislative) or the collection of information imposed by the regulations (if
interpretative) do not impose a significant economic impact on a substantial
number of small entities?

V i. Yes. (Go to 4. below.)

__ li. No. Explain why the regulations do not contain a regulatory
flexibility analysis:

 

 

 

 

 

 

4. Alternative Approaches
a. Regardless of whether the regulations are subject to the RFA, were other
alternative regulatory approaches considered in an attempt to minimize the
burden on small entities?
v i. Yes. (Checklist is complete.)
__ ii. No. (Go to 4.b. below.)

b. Other alternatives were not considered because:

__ 1. The statute and/or legislative history prevented consideration of
other alternatives.

__ ii. Other. Explain.

 

 

 

 

 

ADMIN 03520
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 308 of 678

REGULATIONS SIGNATURE PACKAGE ROUTING SLIP AND CLEARANCE SHEET
(CC:INTL)

Associate Chief Counsel (International)
Chief Counsel

Deputy Commissioner

Assistant Secretary (Tax Policy)

Project Title: Guidance with Respect to Transition Tax Under Section 965 and Related Provisions
Project No.: REG-104226-18 Code Section: 965

Comments: This document contains final regulations under section 965 of the Internal

Revenue Code, as amended by the Tax Cuts and Jobs Act, Pub. L. 115-97 2017). The

final regulations provide rules for determining the section 965(a) inclusion amount of a
United States shareholder of a deferred foreign income corporation.

PLEASE CALL Natalie Punchak at 317-5477 FOR PICKUP.

Each person identified below has reviewed and approved for publication in the Federal Register this
signature package dated November 20, 2018.

 

Detter Reviewer Reviewer Reviewer Reviewer Reviewer
Symbols . © COINTL BO? 2 CCOUNTL: Bo? : CCUNTIOFO i DCSE 2 DCSE oe
i i : : Andon behalfor W. Paul; : :
Surhame/: | ON Punchak | BR fenkins . M. Rollinson | A Giullano KB Wiclobob :
Date | » 11918 | IQs » 119s © LQTS © 112018. : B.Zent
12/19/18
Reviewer Reviewer Reviewer Reviewer Reviewer Reviewer
Symbols . : ie : OIP
C. Harter
Surname! : D. Poms 12/19/18 D. Kautter
Date. : I2/AOI8 : : 1219/18.

(Rev. 7/93)

ADMIN_03521
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 309 of 678

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C.

  

MEMORANDUM FOR: DAVID J. KAUTTER
ASSISTANT SECRETARY (TAX POLICY)

FROM: BRENDA L. ZENT, SPECIAL ADVISOR
LINDSAY KITZINGER, ATTORNEY ADVISOR
JAMES S. WANG, ATTORNEY ADVISOR
JASON YEN, ATTORNEY ADVISOR

SUBJECT: Final Regulations on Guidance Regarding the Transition Tax
Under Section 965 and Related Provisions

DATE: December 19, 2018

Attached for your review prior to transmittal to the Federal Register are final regulations
under sections 962, 965, and 986 of the Internal Revenue Code (the “final regulations”). The
final regulations provide rules to implement section 965, as amended by the Tax Cuts and Jobs
Act, P.L. 115-97 (2017) (the “Act”) and finalize regulations proposed on August 9, 2018 (the
“proposed regulations”), with modifications based on comments received. In general, section
965 imposes a one-time transition tax on certain U.S. persons that own stock of foreign
corporations with deferred foreign earnings by deeming those earnings to be repatriated and
included in the U.S. person’s income. The final regulations include rules relating to the amount
and character of the inclusion under section 965, the adjustments to tax attributes needed as a
result of its application, the disregard of certain transactions for purposes of section 965, the
application of the foreign tax credit rules, the availability of certain elections, and rules relating
to affiliated groups. The final regulations also include changes to existing regulations under
sections 962 and 986 related to the application of section 965.

I. BACKGROUND
A, Overview of Section 965

Section 965, as amended by the Act, is intended to act as a transition provision between
the international tax rules in place before the Act and those enacted by the Act. Specifically,
before the Act, non-passive earnings of foreign subsidiaries of domestic corporations generally
were not subject to tax until the earnings were distributed to the domestic corporation. Those
rules encouraged domestic corporations to minimize distributions back to the United States and
to accumulate substantial earnings offshore. After the Act, domestic corporations are in most
circumstances entitled to a 100-percent deduction for any dividends received from their foreign
subsidiaries, which eliminates any U.S. tax liability on the dividend. See section 245A. In order
to prevent a potential windfall, whereby a domestic corporation could distribute its historical pre-
Act earnings tax free to the United States, the Act included section 965 to treat those historical
earnings as repatriated to the United States under the pre-Act rules, before the new rules took
effect.

ADMIN_03522
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 310 of 678

The tax under section 965 is imposed on certain United States shareholders of a foreign
corporation through an increase to the income of the foreign corporation that is deemed
repatriated to its United States shareholders under section 951(a)(1)(A) for the corporation’s last
taxable year beginning before January 1, 2018 (the “inclusion year”).' Section 965(a). The
amount of such income included by the United States shareholder is equal to its pro rata share of
the foreign corporation’s “accumulated post-1986 deferred foreign income” (defined below) on
November 2, 2017, or December 31, 2017 (whichever is greater). Section 965(a)(1) and (2).
The foreign corporations described in section 965(a) are “deferred foreign income corporations”
(“DFICs”), which are defined as any “specified foreign corporations” that have accumulated
post-1986 deferred foreign income as of November 2, 2017, or December 31, 2017, in an amount
greater than zero. Section 965(d)(1). A specified foreign corporation is defined as any foreign
corporation that is (i) a controlled foreign corporation (“CFC”),” or (ii) any other foreign
corporation with at least one domestic corporation as a United States shareholder. Section
965(e). Ifa United States shareholder owns multiple DFICs with different inclusion years, the
United States shareholder may have inclusions under section 965 in multiple taxable years. For
example, if a United States shareholder has a calendar taxable year and it owns two DFICs, one
with a November 30 fiscal taxable year and one with a calendar taxable year, the United States
shareholder will have separate inclusions under section 965(a) for 2017 and 2018. Section
965(d)(1).

Section 965(d)(2) defines accumulated post-1986 deferred foreign income as the “post-
1986 earnings and profits” of a specified foreign corporation, excluding two amounts: (1) E&P
attributable to income effectively connected with the conduct of a U.S. trade or business (such
income, “ECI”), and (ii) in the case of a CFC, E&P that would be excluded from gross income as
previously taxed E&P under section 959. More broadly, post-1986 earnings and profits are
defined in section 965(d)(3) as “the earnings and profits of the [specified foreign corporation]
(computed in accordance with sections 964(a) and 986, and by only taking into account periods
when the foreign corporation was a specified foreign corporation) accumulated in taxable years
beginning after December 31, 1986,” without diminution by reason of certain dividends. Section
965(d)(3).

To the extent that a United States shareholder owns one or more specified foreign
corporation that has a deficit in its post-1986 earnings and profits on November 2, 2017, the
United States shareholder can use the deficits of such corporations to offset the section 965(a)
inclusion it would have with respect to its DFICs. See section 965(b). A specified foreign
corporation with such a deficit is referred to as an “E&P deficit foreign corporation” (an
“EPDFC”). Section 965(b)(3)(B). To the extent that a deficit is used to reduce a section 965(a)
inclusion with respect to a DFIC, section 965(b)(4)(A) provides that the deficit is eliminated and

 

 

' For the taxable year to which section 965 applies, a United States shareholder of a foreign corporation is
defined as any United States person that owns at least 10 percent of the voting power of such corporation. LR.C. §

951(b).

* A CFC is any foreign corporation that is more than 50-percent owned, by vote or value (including through
indirect ownership under section 958(a) and constructive ownership under section 958(b)), by United States
shareholders (as defined in section 951(b)). LR.C. § 957(a).

ADMIN 03523
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 311 of 678

the earnings and profits (“E&P”) sheltered by the deficit are treated as previously taxed E&P
under section 959. Similarly, to the extent that a deficit of an EPDFC is used to reduce a United
States shareholder’s section 965(a) inclusion, such EPDFC’s untaxed E&P is increased by the
amount of the deficit so used. Section 965(b)(4)(B). Special rules apply to permit netting
between DFICs and EPDFCs of different United States shareholders where the United States
shareholders are members of an affiliated group. Section 965(b)(5).

The earnings included in the income of a United States shareholder under section 965(a)
are generally subject to tax at two rates—15.5 percent for the portion of earnings that does not
exceed the amount of cash and certain cash equivalent assets held by the United States
shareholder’s specified foreign corporations, and 8 percent for the remaining earnings. These
rate reductions are achieved through a deduction at the level of the United States
shareholder. See section 965(c)(1). In order to calculate the appropriate deduction and
determine the portion of the inclusion that is taxed at the 15.5 percent rate for cash and cash-
equivalent assets, a United States shareholder must determine its “aggregate foreign cash
position.” The statute defines aggregate foreign cash position to include items like cash, net
accounts receivable, and the fair market value of actively traded property, commercial paper,
government securities, short-term obligations, and foreign currency. Section 965(c)(3)(B).
While the statute grants specific authority to the Secretary to identify additional assets that
should be considered cash-equivalent assets, see section 965(c)(3)(B)(Gii)(V), nothing in the
statute directs the Secretary to provide exceptions for items that are specifically described in the
statute. A United States shareholder determines its aggregate foreign cash position with respect
to its specified foreign corporations based on two different methods (in general, by either
measuring on the last day of the inclusion year of each specified foreign corporation, or by using
the average of the amounts held by each specified foreign corporation on the last day of each of
its last two taxable years ending before November 2, 2017), and must use the greater of the two
amounts.

United States shareholders may use foreign tax credits, in accordance with the pre-Act
rules, to offset their inclusions under section 965. However, in order to account for the reduced
rate of U.S. tax on accumulated post-1986 deferred foreign income, section 965(g) provides that
the amount of foreign taxes paid or accrued, or deemed paid as accrued, with respect to the
inclusion under section 965(a) is reduced by a percentage intended to mimic the amount of the
deduction permitted under section 965(c) to achieve the 15.5 percent and 8 percent transition tax
rates.

Recognizing that paying a tax associated with over 30 years of deferred earnings could
present a hardship for taxpayers, even at the reduced rates provided in section 965, section
965(h) provides an election for United States shareholders to pay the tax due under section 965
in annual installments over an eight-year period. However, the payment of the liability may be
accelerated in certain situations, including a sale of substantially all the assets of the taxpayer
(including in a title 11 or similar case), a cessation of business by the taxpayer, or any similar
circumstance. Section 965(h)(3). Upon a sale of substantially all the taxpayer’s assets,
acceleration is avoided if the acquiror enters into a transfer agreement to assume the liability for
the remaining installments of the taxpayer’s section 965(a) liability. Section 965(h)(3). Special
elections are also provided for shareholders of S corporations, real estate investment trusts, and
United States shareholders with net operating losses. See section 965(1), (m), and (n). Of note is

3

ADMIN_03524
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 312 of 678

the election for S corporations provided under section 965(1), which allows their liability under
section 965(a) to be deferred indefinitely until the occurrence of a triggering event. Triggering
events generally include sales of the stock of the S corporation (triggering a proportionate
amount of the tax), liquidation of the S corporation, a sale of substantially all of the S
corporation’s assets (including in a title 11 or similar case), a cessation of business by the S
corporation, or a cessation of S corporation status. See section 965(i)(2). The language of both
section 965(h) and (i) makes clear that those provisions only allow the payment of the section
965(a) liability to be deferred; the inclusion itself is fixed as of the United States shareholder’s
taxable year that includes the end of its specified foreign corporation’s inclusion year. The
amount of such liability that is eligible for deferral under section 965(h) or (1) is the United
States shareholder’s “net tax liability” under section 965, which is calculated on a “with” and
“without” basis. Section 965(h)(6). Specifically, the net tax liability under section 965 for any
year in which a United States shareholder has a section 965(a) inclusion is equal to its net
income tax for such year, less the United States shareholder’s net income tax for such year
without regard to section 965 and any income or deduction arising from any dividends received
by the United States shareholder from any DFICs in that year.

Congress provided the Treasury Department and the IRS with authority to issue
regulations related to section 965. Specifically, section 965(0) provides that the Secretary may
provide regulations or other guidance as may be necessary or appropriate to carry out the
provisions of section 965. Section 965(0) also states that such regulations may include
regulations to provide appropriate basis adjustments and regulations or other guidance to prevent
the avoidance of the purposes of section 965.

B. Prior Guidance on Section 965

Prior to issuing the proposed regulations, the Treasury Department and the IRS issued
three notices and a revenue procedure that described regulations that the Treasury Department
and the IRS intended to issue under section 965. See Notice 2018-07, Notice 2018-13, Notice
2018-26, and Rev. Proc. 2018-17. The proposed regulations were subsequently issued on
August 9, 2018, followed by a further notice issued on October 1, 2018 to describe certain
changes that would be made to the proposed regulations in the final regulations. See REG-
104226-18, 83 Fed. Reg. 39514 (Aug. 9, 2018) and Notice 2018-78. The final regulations
generally incorporate the section 965 regulations described in all four notices.

A number of comment letters were received in response to all of the prior guidance
described above. The majority of these comments were submitted in response to the proposed
regulations. A public hearing was also held on October 22, 2018, at which members of the
public orally presented certain comments. The comments received throughout this process
covered a wide variety of topics, including but not limited to (1) requests for exceptions from the
definition of cash equivalent assets; (ii) guidance regarding the application of the foreign tax
credit rules; (111) questions and requests regarding the application of rules preventing double-
counting of earnings and cash positions; (iv) comments regarding reporting and payment issues,
including the ability to obtain refunds of section 965 installment payments and the amount of the
section 965(a) liability eligible for deferral under section 965(h) or (1), and (v) the application of
section 965 to individuals. All substantive comments were addressed in the final regulations,

ADMIN_03525
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 313 of 678

either via the preamble or as incorporated into the final regulations themselves. Some of the
most significant comments are discussed in the following part of this memorandum.

I. THE FINAL REGULATIONS

The final regulations provide rules to implement section 965, including those rules
described in prior guidance. As discussed above, the final regulations primarily finalize the
proposed regulations, with certain changes based on comments received. The final regulations
include nine regulation sections under section 965, which generally provide (1) general rules and
definitions under section 965; (11) rules relating to adjustments to E&P and basis to determine
and account for the application of section 965 and a rule that limits the amount of gain
recognized in connection with the application of section 961(b)(2); (iii) rules regarding the
determination of section 965(c) deductions; (iv) rules that disregard certain transactions for
purposes of section 965; (v) and (vi) rules with respect to foreign tax credits; (vii) rules regarding
elections and payments; (viil) rules regarding affiliated groups, including consolidated groups;
and (ix) dates of applicability. The final regulations also include modifications to the regulations
under sections 962 and 986 relating to the application of section 965. This Part II first describes
some of the most significant changes made to the proposed regulations in the final regulations,
and then provides a brief summary of certain significant comments that were received but not
adopted in the final regulations.

A. Changes Made in the Final Regulations
1. Exceptions to Cash Equivalent Assets

For purposes of determining a United States shareholder’s aggregate foreign cash
position, proposed §1.965-1(f)(13) defined a cash equivalent asset in generally the same manner
as section 965(c)(3)(B). Thus, in general, a cash-equivalent asset was defined to include any
personal property of a type that is actively traded and for which there is an established financial
market. Certain clarifications were made to the statutory definition with respect to derivative
financial instruments—consistent with Notice 2018-07, the proposed regulations included the
fair market value of certain derivative financial instruments (other than those entered into
pursuant to bona fide hedging transactions) as part of a taxpayer’s cash position.

Many of the comments received in response to the proposed regulations and other prior
guidance focused on the statutory rules relating to cash equivalent assets, which determines
which earnings are subject to tax at the 15.5 percent rather than 8 percent rate. In general, these
comments argued that the Treasury Department and the IRS should provide that certain types of
personal property are not considered cash equivalent assets, even though technically described in
the statute as such, because the assets are not cash-like in terms of liquidity, fungibility, or use in
the taxpayer’s business. For example, under the statute, stock of a CFC may be considered a
cash equivalent asset if any portion of the stock of the CFC is publicly traded on a securities
market. Some commenters stated that taxpayers may own significant portions (sometimes a
majority stake) of the common stock of a CFC with a relatively small public float of such
common stock, resulting in treatment of the stock as a cash equivalent asset despite the inability
to easily dispose of their significant interest in the business. Taxpayers also made similar
arguments regarding the lack of liquidity with respect to property that they owned as inventory in

ADMIN 03526
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 314 of 678

their business, but for which there was an established market where the property could be
actively traded. Finally, a number of comments raised fact patterns in which cash was
transferred off-shore from the United States for a specific pre-determined purpose, such as the
acquisition of a target or to pay creditors.

In finalizing the proposed regulations, the Treasury Department and the IRS determined
that a narrow exemption from the definition of cash-equivalent asset would be appropriate for
certain assets held by a specified foreign corporation in the ordinary course of its trade or
business as well as for certain privately negotiated contracts to buy or sell such assets.

Therefore, the final regulations provide that a commodity that is described in section 1221(a)(1)
(concerning inventory) or 1221(a)(8) (concerning supplies) in the hands of a specified foreign
corporation is excluded from the category of cash equivalent assets for personal property of a
type that is actively traded and for which there is an established market, except with respect to
dealers or traders in commodities. Reg. §1.965-1(f)(13)@)(A) and (ii). Additionally, the final
regulations exclude forward contracts and short positions with respect to such commodities from
the definition of derivative financial instrument to the extent that they could have been identified
as a hedging transaction with respect to such commodities. See §1.965-1(f)(18)(iii) and (v).

The types of assets included in this exception (inventory and supplies) have been defined
by statute and decades of case law as property used in the ordinary course of a taxpayer’s
business, typically for sale to customers or further use via processes such as manufacturing and
refinement. See generally Burnet v. Harmel, 287 U.S. 103 (1932); Hort v. Comm’r, 313 U.S. 28
(1941); Comm’r v. Gillette Motor Transport Co., 364 U.S. 130 (1960). In general, these types of
assets are not held for investment with the goal of recognizing appreciation over a substantial
period of time, but are rather turned over (or used to make property that is turned over) routinely
in the ordinary conduct of business. These well-settled delineations of what constitute inventory
or supplies are consistent with the statutory definition of cash equivalent assets in section
965(c)(3)(B). Moreover, the contours of this category have been carefully defined through
common law and are generally well-understood by taxpayers. As a result, an exception from
cash equivalent assets for this type of property is well-defined and understood, consistent with
statutory intent, and appropriately narrow.

 

 

By contrast, other potential exceptions would have required the creation of new terms and
concepts, led to potential over- or under-inclusiveness, and created uncertainty. For these
reasons, the Treasury Department and the IRS did not adopt requests for any other additional
cash position exceptions. Congress developed a statutory definition of “cash position” that
includes all cash and certain assets held by a specified foreign corporation regardless of whether
the cash or assets are illiquid or were transferred from the United States. See section
965(c)(3)(B). The legislative history is consistent with the unambiguous language in the
statute. See, e.g, H.R. Rep. No. 115-446, at 609-10 (2017) (‘The cash position of an entity
consists of all cash, net accounts receivable, and the fair market value of similarly liquid assets,
specifically including personal property that is actively traded on an established financial market,
government securities, certificates of deposit, commercial paper, foreign currency, and short-
term obligations.”).

Additionally, creating broad regulatory exceptions to the statutory definition would
require administratively complex tracing and facts-and-circumstances rules. For example, an

6

ADMIN_03527
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 315 of 678

exclusion for cash that originated in the United States and was earmarked to fund a foreign
acquisition pursuant to a legal contract entered into before November 2, 2017, would necessarily
require difficult-to-administer rules to identify such cash, which may currently be or may have
previously been comingled with foreign-derived cash in a single account. Similarly, it would be
challenging to administer a presumption or a test that assesses the liquidity of every asset based
on the facts and circumstances.

2. Clarification to Net Tax Liability Definition

Solely for purposes of calculating the amount of a taxpayer’s section 965(a) liability that
may be deferred under section 965(h) or (i), the statute requires a taxpayer to determine the
amount of its net income tax with section 965 included (the “with” prong of the calculation), and
then subtract its net income tax determined without regard to section 965 and any income or
deductions attributable to dividends received by the taxpayer from any DFICs (the “without”
prong). See section 965(h)(6). This “with” and “without” calculation is required because
liability under section 965(a) is not a separate tax, but is rather a part of a taxpayer’s income tax
liability for a taxable year. Thus, section 965(h)(6) is intended to isolate the portion of a
taxpayer’s income tax liability specifically attributable to section 965(a). Dividends are
disregarded because, absent section 965, the dividends generally would be taxed in the hands of
the taxpayer, but such dividends would be distributions of previously taxed E&P if section 965
applies, and thus not subject to additional tax. Thus, absent the provision in the statute that
disregards dividends received from the “without” prong, the tax imposed on dividends would be
included in the “without” prong but not in the “with” prong, distorting the “with” and “without”
calculation so that it no longer isolates the net income tax attributable to section 965.

Consistent with Notice 2018-26, the proposed regulations defined a new term, “total net
tax liability under section 965,” and also clarified the extent to and manner in which dividends
are excluded from the “without” prong of the section 965(h)(6) calculation. See proposed
§1.965-7(g)(10). The final regulations retain these aspects of the proposed regulations.
Additionally, in response to comments, the final regulations also disregard effective repatriations
taxed in a manner similar to dividends under section 951(a)(1)(B) resulting from a foreign
subsidiary’s investments in U.S. property (including through the issuance of loans to U.S.
persons) under section 956 for purposes of calculating the “without” prong. See §1.965-
7(g)(10)(1)(B)(2). In the year that section 965 applied, taxpayers may have chosen to borrow
funds from their CFCs instead of receiving a regular dividend distribution, because such loans
would not be subject to tax as effective repatriations of previously taxed E&P and their annual
cash distribution policies could not be easily adjusted following passage of the Act. Without the
final regulations, taxpayers that received these loans from their CFCs would be required to
include the loan amount in the “without” calculation under sections 951(a)(1)(B) and 956 but not
in the “with” amount due to previously taxed E&P arising from section 965(a), leading to a
distortion in the “with” and “without” calculation so that it no longer isolated the net income tax
attributable solely to section 965.

3. Elective Basis Adjustments

To the extent that a deficit is used to reduce the amount of an inclusion with respect to a
DFIC, section 965(b)(4) provides that the deficit is eliminated and the E&P sheltered by the

ADMIN 03528
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 316 of 678

deficit are treated as previously taxed E&P. In general, when a taxpayer incurs tax under section
951(a), the basis of the taxpayer’s stock in the CFC is increased under section 961(a) to account
for the fact that a portion of the CFC’s earnings have been taxed and may be distributed under
section 959 to its United States shareholders without incurring additional tax. The increased
basis in the CFC stock also allows the stock of the CFC to be disposed of without double
taxation. When the previously taxed E&P is distributed, section 961(b) reduces the basis in the
CFC stock to reflect the fact that the previously taxed E&P has been repatriated to the United
States. At that time, any basis reduction that would reduce the basis of the CFC stock below zero
is treated as gain from the sale or exchange of property. Section 961(b)(2).

Section 965 is silent with respect to whether any basis adjustments should be made to
account for the changes required by section 965(b)(4) to the previously taxed E&P of a DFIC
when a deficit is used to reduce the amount of an inclusion under section 965(a). However, the
legislative history and section 965(0) generally delegate authority to the Secretary to determine
whether adjustments should be made to increase the basis in the stock of the DFIC’s stock and
decrease the basis of the EPDFC’s stock in an amount equal to the amount of deficit used.

Proposed § 1.965-2(f)(1) provided that, in general, no adjustments to basis of stock or
property are made under section 961 (or any other provision of the Code) to take into account the
application of section 965(b). However, proposed §1.965-2(f)(2) contained a rule that allowed
taxpayers to elect to make the relevant basis adjustments (both increases and decreases) with
respect to its DFICs and EPDFCs to the extent the deficits of its EPDFCs were used to offset a
section 965(a) inclusion with respect to its DFICs under section 965(b). These proposed
regulations required basis adjustments to be made fully to the extent of an EPDFC’s deficit
utilized under section 965(b), which could have the consequence of triggering gain with respect
to one or more EPDFCs pursuant to proposed §1.965-2(h)(3) (in a manner similar to section
961(b)(2)).

In response to comments received in developing the final regulations, the Treasury
Department and the IRS have determined that it is appropriate to not require downward basis
adjustments in excess of basis (in order to avoid gain recognition to the extent of such excess) if
the corresponding upward basis adjustments are correspondingly limited. Accordingly, §1.965-
2(f)(2)(11)(B)(2) provides that downward basis adjustments to the stock of, or applicable property
with respect to, an EPDFC may be limited to the available basis with the result that gain is not
recognized. If this rule limits downward basis adjustments, the corresponding upward basis
adjustments are correspondingly limited. See reg. §1.965-2(f)(2)Gi)(A)(2)(i).. However, the
relevant United States shareholder can (subject to certain limitations) designate the stock of, or
applicable property with respect to, a DFIC with respect to which the upward adjustments are
made. A taxpayer may also choose to make the full amounts of the adjustments that would have
been required under the proposed regulations and recognize gain under §1.965-2(h)(3) as

necessary. See §§1.965-2(f)(2)(1i)(A)(L) and (£)(2)Gi)(B)).
4, Other Technical Changes

A number of other technical changes were made to the proposed regulations in response
to comments received and other mechanical issues identified in developing the final regulations.
Some of these changes are briefly discussed below.

ADMIN 03529
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 317 of 678

Proposed §1.965-2(b) contained ordering rules for taking into account multiple income
inclusions, as well as regarded and disregarded transactions, occurring in the inclusion year with
respect to a specified foreign corporation. Comments identified certain areas in which the
ordering rules could be clarified or revised, particularly when interacting with the foreign tax
credit rules and the rule in proposed §1.965-4(f) disregarding certain payments made between
specified foreign corporations with different measurement dates. In response to these comments,
the final regulations make certain technical modifications to the ordering rules and clarify the
application of the foreign tax credit rules in certain situations. The final regulations also expand
the double-counting rule in reg. §1.965-4(f) so that it can apply beyond payments between
specified foreign corporations with different measurement dates, and also allow taxpayers to
elect (on a consistent basis) not to apply the double-counting rule.

Consistent with regulatory authority under section 965(c)(3)(F) and (0), the proposed
regulations contained anti-abuse rules that disregarded certain transactions for the purposes of
section 965. See proposed §1.965-4(b) through (e). The proposed regulations did not explain
the consequences of such disregard, leading to comments from taxpayers asking how the anti-
abuse rules would apply in certain cases. The final regulations generally retain the approach in
the proposed regulations, but add a rule to mitigate double taxation that could result from the
application of the anti-abuse rule to a liquidation. Specifically, reg. §1.965-4(e)(4) provides that
in the case of a liquidation of a specified foreign corporation that is disregarded for purposes of
section 965 pursuant to reg. §1.965-4(b) or (c)(2), the date of the liquidation generally is treated
as the last day of the taxable year of the specified foreign corporation for purposes of applying
section 965 to the United States shareholders of the liquidating corporation. Special rules apply
with respect to liquidations resulting from entity classification elections, including a rule that
treats the date of liquidation as the date on which the entity classification election is filed (if such
election would otherwise be retroactive).

One of the anti-abuse rules in the proposed regulations applied to any change in method
of accounting that resulted in one of the following: (1) a decrease in section 965(a) inclusion; (ii)
a decrease in aggregate foreign cash position; or (iii) an increase in the amount of foreign tax
credits that could be used against the section 965(a) inclusion. Proposed §1.965-4(c)(1). A
comment noted that a positive section 481 adjustment resulting from a change of accounting
method could increase the section 965(a) inclusion amount and the amount of foreign income
taxes deemed paid by a United States shareholder, thus causing the accounting method change to
be disregarded for purposes of determining the United States shareholder’s section 965(a)
inclusion amount. This would allow some or all of the adjustment to escape taxation under
section 965, even though the increase in foreign income taxes deemed paid was minimal. In
response to this comment, the final regulations modify the rule in proposed §1.965-4(c)(1) to
apply only if there is a reduction in a section 965(a) inclusion amount or an aggregate foreign
cash position, or an increase in section 960 deemed paid taxes other than by reason of an increase
in a section 965(a) inclusion amount. See reg. §1.965-4(c)(1)().

Reg. §1.367(b)-7(d)(2) generally provides that in the case of certain non-recognition
transactions involving foreign entities, any deficit in E&P of the foreign target or acquiror
becomes a “hovering” deficit of the resulting corporation. Any taxes related to the hovering
deficit cannot be utilized as foreign tax credits until the taxable year after the year in which the
hovering deficit is fully absorbed, meaning that post-transaction E&P exceeds the amount of the

9

ADMIN 03530
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 318 of 678

hovering deficit. To effectuate the legislative history of section 965 and in response to a
comment, the final regulations provide that to the extent a hovering deficit would have been
absorbed by E&P accrued during the taxable year but for a section 965(a) inclusion, taxes that
relate to the hovering deficit are taken into account for purposes of determining the amount of
foreign tax credits that can be used against a taxpayer’s section 965(a) inclusion.

B. Comments Not Adopted in the Final Regulations

Although many comments were received in response to prior guidance, not all of them
were adopted in the final regulations. This section discusses certain significant comments that
the Treasury Department and IRS declined to adopt in the final regulations.

1. Determination of Amount of Deficit

As discussed above, section 965(d)(3) defines post-1986 earnings and profits as E&P
accumulated by a specified foreign corporation after December 31, 1986. More narrowly,
section 965(d)(2) defines accumulated post-1986 deferred foreign income as post-1986 earnings
and profits other than ECI and previously taxed E&P. The amount of an EPDFC’s deficit that
can be used to offset an inclusion under section 965(a) is defined as its deficit in post-1986
earnings and profits. Section 965(b)(3)(C). By measuring a deficit using post-1986 earnings and
profits, instead of accumulated post-1986 deferred foreign income, the statute makes clear that
previously taxed E&P are considered in calculating, and reduce the amount of, an EPDFC’s
deficit under section 965(b)(3)(C). Despite this clear instruction from the statute, comments
were received both in drafting the proposed regulations and in developing the final regulations
requesting that the Treasury Department and the IRS exercise regulatory authority to exclude
previously taxed E&P when determining the amount of a deficit under section 965(b). The
comments were not adopted at any stage of this process, and are not adopted in the final
regulations, because doing so would be contrary to the plain meaning of section 965.

2. Overpayments

Section 965(h) and (1) provide certain elections to defer the payment of a section 965
liability. However, those provisions and section 965(a) make clear that the liability under section
965 is properly accrued in the United States shareholder’s taxable year that includes the inclusion
year of its DFICs. As a result, a taxpayer’s entire section 965(a) liability is owed
notwithstanding the ability to defer payment thereof, and any excess payments of tax for the year
of the section 965(a) liability must be applied against the entire section 965(a) liability pursuant
to sections 6402 and 6403. See PMTA 2018-16. This issue is limited to the taxable year in
which the section 965(a) inclusion (or a maximum of two inclusions for certain United States
shareholders of specified foreign corporations with different taxable years) occurs, because that
is the year with which the liability is associated. Comments were received requesting that the
Treasury Department and the IRS exercise discretion under section 965 to allow refunds to be
issued as if section 965(h) and (1) deferred the liability under section 965(a), rather than just the
payment obligation. These comments were not adopted because it would be inappropriate to
modify longstanding rules contained in other statutory provisions using a regulation under
section 965. Making such a change would also conflict with the plain meaning of the statute,

10

ADMIN. 03531
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 319 of 678

which imposes the entire liability under section 965(a) in the inclusion year and merely defers
payment.

3. Exception to Acceleration and Triggering Events

As discussed above, if a taxpayer makes an election under section 965(h) to pay its
liability for its inclusion under section 965(a) over eight years, certain events will cause the
taxpayer’s obligation to pay to accelerate. One such acceleration event is a disposition of
substantially all of the assets of the taxpayer. However, section 965(h)(3) provides that an
acceleration does not occur in a sale of substantially all of the assets of the taxpayer if the
taxpayer and buyer enter into an agreement with the Secretary where the buyer assumes the
taxpayer’s obligation to pay the remainder of its liability associated with section 965. Similarly,
under section 965(i), the ability to defer payment indefinitely is proportionately accelerated upon
a complete or partial sale of S corporation stock. In such cases, section 965(i)(2)(C) allows the
taxpayer and buyer to enter into a transfer agreement to prevent triggering the payment
obligation.

The proposed regulations generally reflected these statutory rules, and also added certain
acceleration and triggering events, including non-recognition transactions involving an exchange
of substantially all assets. Proposed §1.965-7(b)(3)@1) and (c)(3)ai1). The proposed regulations
also expanded the cases in which a transfer agreement could be filed and provided procedural
rules for such agreements. See proposed §1.965-7(b)(3) and (c)(4). Under the proposed
regulations, no transfer agreement could be filed to prevent a triggering event for a transfer of
substantially all of an S corporation’s assets, including in an exchange pursuant to a non-
recognition transaction. Additionally, no transfer agreements could be filed by foreign entities or
domestic pass-through entities, including partnerships and certain trusts. See proposed 1.965-

7(b)(3)Gii)(B) and (c)(3)(iv)(B).

Comments received with respect to the proposed regulations requested various exceptions
to acceleration and triggering events. One such exception was for restructuring transactions in
which substantially all of a taxpayer’s assets were exchanged for majority interests in an entity.
Thus, for example, comments requested exceptions where a U.S. corporation transferred
substantially all of its assets to a newly-formed U.S. subsidiary in exchange for all of the
subsidiary’s stock in a section 351 exchange, or where an S corporation transferred all of its
assets to a U.S. partnership in exchange for more than 80 percent of the partnership interests
under section 721. The Treasury Department and the IRS declined to adopt these comments in
the final regulations, which generally retain the same rules as the proposed regulations with
respect to acceleration and triggering events. This decision was made because acceleration and
triggering events under section 965 reflect Congressional intent to protect the IRS’s ability to
collect amounts owed under section 965. Allowing taxpayers to transfer their assets to lower-tier
entities without entering into transfer agreements (where available) would necessarily erode the
IRS’s ability to collect because the agency’s recourse would be against the parent entity’s assets,
which would primarily or solely be its interest in the subsidiary, and the subsidiary’s own
liabilities to creditors would supersede and reduce the value of the IRS’s ability to derive value
from the subsidiary stock if it obtained such stock to satisfy the liability. Also with an eye
toward preserving collection rights, the final regulations require taxpayers to indicate on their

11

ADMIN. 03532
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 320 of 678

transfer agreements whether the acquiror of the assets or stock, as the case may be, has a
leverage ratio in excess of 3:1. See §1.965-7(b)(3)(iii)(B)(6) and (c)(3)(iv)(B)(6).°

C. Applicability Dates

The final regulations generally apply beginning the last taxable year of a foreign
corporation that begins before January 1, 2018, and with respect to a United States person,
beginning the taxable year in which or with which such taxable year of the foreign corporation
ends. Reg. §1.965-9(a). For the avoidance of doubt, reg. §1.965-9(b) clarifies that the rules
described in reg. §1.965-4 (the anti-abuse rules) apply to all foreign corporation and shareholder
taxable years described in reg. §1.965-9(b), even if the relevant transaction, the effective date of
a change in method of accounting or entity classification election, or the specified payment
occurred in a prior taxable year. The preamble to the proposed regulations provided a limited
statement of reliance, permitting taxpayers to choose to apply the rules in proposed §1.965-7
(relating to elections and payment of tax) in their entirety to all open tax years as if they were
final regulations. Such elections remain subject to any additional requests of information
required by the Commissioner, including requests to comply with additional requirements of the
final regulations. See proposed §1.965-7(b)(3)(iii)(C) and (c)(3)Civ)(C).

I. CONCLUSION

We recommend that you approve the final regulations for publication in the Federal
Register. The final regulations are expected to generate coverage by the tax press and could also
generate coverage by the general press. The Secretary was briefed on these regulations on
November 2, 2018. An additional briefing of the Secretary is not necessary.

 

> In addition to the comments described above, other comments were reviewed and addressed, but not
adopted, in the final regulations. These included but were not limited to comments requesting (1) an exception from
counting E&P distributed by a DFIC to the United States between measurement dates; (ii) rules allowing foreign tax
credits associated with the portion of a DFIC’s E&P offset by a deficit to be claimed upon a distribution of the
associated previously taxed E&P; (iii) changes to limit the anti-abuse rules, including a change so that the anti-abuse
rules would not disregard changes from impermissible to permissible methods of accounting for purposes of section
965; (tv) a rule providing that a specified foreign corporation no longer existing on November 2, 2017, has no cash
measurement dates; (v) thresholds below which individuals would not be subject to section 965; and (vi) expanded
relief from statutory related-party attribution rules.

12

ADMIN 03533
 
  

   

“Case 1:19

 

cv-002

 

     

Guidance Regarding the Transition T Tax < Under Section 965 and Related Provisions

 

m Project No.: REG-I 01296-18 | Code Sesto: 965

woe Comments: This document contains fina al t gore gulations sider Section 965 sf the Internal Revenue ‘od
by the Tax Cuts and Jobs Act, Pub. Le 115- 97 Q017). The final rOVIE

ing the sec? jon | 965(a) inclusion. amor unt of a United States sh rehole

     
 

 

   

 

E ‘Bac ‘.
signature p

 

 
 

Reviewer”

 

 

 

 

Ravioweb oo dheviewen

 

“ Rewiewer |

 

 

(Rev, TLS 3).

ADMIN_03534

 
   
 

       
  
 
 
 
 
  
 
date:

to:

from:

subject:

Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 322 of 678

Office of Chief Counsel
Internal Revenue Service

memorandum

November 20, 2018

William M. Paul, Acting Chief Counsel

Mireille T. Knoury, Special Assistant to the Deputy Commissioner for Services and
Enforcement

Amy F. Giuliano, Senior Attorney Advisor to the Deputy Commissioner for Services and
Enforcement

Marjorie Rollinson, Associate Chief Counsel (International)

Daniel M. McCall, Deputy Associate Chief Counsel (International - Technical)
Raymond J. Stahl, Special Counsel

Rose Jenkins, Senior Counsel, CC:INTL:BO2

Karen J. Cate, Attorney, CC:INTL:BO3

Leni C. Perkins, Attorney, CC:INTL:BO2

Natalie Punchak, Attorney, CC:INTL:BO2

 

Final Regulations — Guidance Regarding Transition Tax Under Section 965 (REG-
104226-18)

Attorneys — Karen J. Cate, CC:INTL:BO3
Leni C. Perkins, CC:INTL:BO2
Natalie Punchak, CC:INTL:B0O2

Guidance description. The final regulations implement section 965 of the Internal
Revenue Code (the “Code”) as amended by Tax Cuts and Jobs Act, Pub. L. 115-97,
which was enacted on December 22, 2017. Specifically, the final regulations provide
rules for determining the section 965(a) inclusion amount of a United States shareholder
of a deferred foreign income corporation.

Why guidance was initiated. This guidance addresses open questions regarding the
application of section 965. Among other things, this guidance implements the proposed
regulations issued on August 9, 2018, and Notice 2018-78, which was published on
October 15, 2018.

CC & Dep. Comm. Exec Summary/Regs
Rev 3/12/2018

ADMIN_03535
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 323 of 678

2

What taxpayers are impacted by the guidance. The final regulations would affect United
States persons with direct or indirect interests in certain specified foreign corporations.

Coordination. The final regulations (and the proposed regulations and related notices
under section 965) have been coordinated with Treasury, ACC:P&A, ACC:PSI,
ACC:IT&A, ACC:FIP, ACC:CORP, ACC: TEGE, LB&l, and TRIO.

Whether the quidance is controversial (both internally and externally). The final
regulations are generally not expected to be controversial. However, a provision
adopted from the proposed regulations that disallows credits under section 960(a)(3) for
foreign income taxes that would have been deemed paid under section 960(a)(1) with
respect to the portion of a section 965(a) earnings amount that is reduced by an
aggregate foreign E&P deficit has been criticized by taxpayers as being inconsistent
with the plain language of the Code, Congressional intent, and the foreign tax credit
regime, and may generate litigation. Criticism has also been received of the application
of section 965(g) to limit deemed paid credits for taxes paid on distributions of section
965(b) previously taxed earnings and profits. Additionally, the definition of aggregate
foreign cash position, which requires a United States shareholder to take into account
its pro rata share of the cash position of a specified foreign corporation that was held on
a cash measurement date but is no longer held as of the end of the shareholder’s
inclusion year, has been criticized by taxpayers as inconsistent with the statute. Finally,
a high volume of public comments to the proposed regulations requested various
regulatory exceptions, many of which concerned the determination of a specified foreign
corporation’s cash position, that were not adopted in the final regulations. This aspect
of the final regulations may also be controversial.

Critical dates, if any, for publication. This guidance is scheduled for publication on
December 31, 2018.

If you have any questions about this project, please contact Leni Perkins (202) 317-
4913, Natalie Punchak (202) 317-5477, or Karen J. Cate (202) 317-4667.

ADMIN 03536
date:

to:

from:

subject:

Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 324 of 678

Office of Chief Counsel
Internal Revenue Service

memorandum

October 29, 2018

William M. Paul, Acting Chief Counsel

Mireille T. Knoury, Special Assistant to the Deputy Commissioner for Services and
Enforcement

Amy F. Giuliano, Senior Attorney Advisor to the Deputy Commissioner for Services and
Enforcement

Marjorie Rollinson, Associate Chief Counsel (International)

Daniel M. McCall, Deputy Associate Chief Counsel (International - Technical)
Raymond J. Stahl, Special Counsel

Rose Jenkins, Senior Counsel, CC:INTL:BO2

Karen J. Cate, Attorney, CC:INTL:B0O3

Leni C. Perkins, Attorney, CC:INTL:BO2

Natalie Punchak, Attorney, CC:INTL:BO2

 

Final Regulations — Guidance Regarding Transition Tax Under Section 965 (REG-
104226-18)

Attorneys — Karen J. Cate, CC:INTL:BO3
Leni C. Perkins, CC:INTL:BO2
Natalie Punchak, CC:INTL:BO2

Guidance description. The final regulations implement section 965 of the Internal
Revenue Code (the “Code”) as amended by “An Act to provide for reconciliation
pursuant to titles II and V of the concurrent resolution on the budget for fiscal year
2018,” P.L. 115-97, which was enacted on December 22, 2017. Specifically, the final
regulations provide rules for determining the section 965(a) inclusion amount of a
United States shareholder of a deferred foreign income corporation.

Why guidance was initiated. This guidance addresses open questions regarding the
application of section 965. Among other things, this guidance implements the proposed
regulations issued on August 9, 2018, and the notice published on October 15, 2018.

 

CC & Dep. Comm. Exec Summary/Regs
Rev 3/12/2018

ADMIN_03537
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 325 of 678

2

What taxpayers are impacted by the quidance. The final regulations would affect United
States persons with direct or indirect interests in certain specified foreign corporations.

Coordination. The final regulations (and the proposed regulations and related notices
under section 965) have been coordinated with Treasury, ACC: P&A, ACC: PSI,
ACC:IT&A, ACC:FIP, ACC:CORP, ACC: TEGE, LBI, and TRIO.

Whether the guidance is controversial (both internally and externally). The final
regulations are generally not expected to be controversial. However, a provision
adopted from the proposed regulations that disallows credits under section 960(a)(3) for
foreign income taxes that would have been deemed paid under section 960(a)(1) with
respect to the portion of a section 965(a) earnings amount that is reduced by an
aggregate foreign E&P deficit has been criticized by taxpayers as being inconsistent
with the plain language of the Code, Congressional intent, and the foreign tax credit
regime, and may generate litigation. Criticism has also been received of the application
of section 965(g) to limit deemed paid credits for taxes paid on distributions of section
965(b) previously taxed earnings and profits.

Critical dates, if any, for publication. This guidance is scheduled for publication on
December 31, 2018.

A briefing relating to this project is scheduled for November 7, 2018. If you have any
questions about this project, please contact Leni Perkins (202) 317-4913, Natalie
Punchak (202) 317-5477, or Karen J. Cate (202) 317-4667.

ADMIN 03538
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 326 of 678

 

From: Punchak Natalie

To: &CC INTL Green Circulation

Ce: "counsel office@tigta treas.gov"; Stahl Raymond J; Jenkins Rose E; Cate Karen J; Perkins Leni C; Zent Brenda;
Kitzinger Lindsay; Yen Jason; Wang James

Bec: “Punchak Natalie"

Subject: GREEN CIRCULATION -- Section 965 REG-104226-18 Guidance Under Section 965

Date: Monday, October 29, 2018 6:15:26 PM

Attachments: 965 Final Requlations Green Circulation Draft (10.29.18)(checked).docx

 

 

GREEN CIRCULATION

 

Please Provide Comments by: COB November 5, 2018

 

CASE-MIS Number: REG-104226-18
Target Publication Date: December 31, 2018

Subject: Guidance Under Section 965

Comments:

This document contains final regulations implementing section 965 of the Internal Revenue Coce, as
amended by “An Act to provide for reconciliation pursuant to titles [| and V of the concurrent
resolution on the budget for fiscal year 2018,” P.L. 115-97, which was enacted on December 22,
2017. Specifically, the final regulations provide rules for determining the section 965{a) Inclusion
amount of a United States shareholder of a deferred foreign income corporation. The final
regulations would affect United States persons with direct or indirect interests in certain foreign
corporations.

 

Send Comments to:

For issues relating to proposed regulations uncer §$1.962-1 and 2, 1.965-1 through 4, 1.965-7
through 9, Leni C. Perkins, LenLC.Perkins@irscounseLtreas.gov, and Natalie Punchak,

Natalie, Punchak@irscounsel.treas.gov

For issues relating to proposed regulations under §1.965-5 through 6, Karen J. Cate,
Karen.J.Cate@irscounsel.treas.gov

For issues relating to §1.986(c)-1, Leni C. Perkins, LenLC.Perkins@irscounsel.treas.gov, and Natalie
Punchak, Natalie. Punchak@irscounsel.treas. gov

 

To request that names be added or deleted to the list of persons receiving this distribution, please
contact
Joseph S. Henderson (CC:INTL:BO8) at (202) 317-4967.

ADMIN 03539
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 327 of 678

ADMIN 03540
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 328 of 678

Notice of Planned Regulatory Action
Pursuant to Executive Order 12866

DEPARTMENT OF THE TREASURY

Agency: Internal Revenue Service

Title: REG-104226-18 Guidance Regarding the Transition Tax Under Section 965 and
Related Provisions

Significance: Significant

Upcoming Action: Final Regulations

Planned Publication Date: December 31, 2018

 

RIN: 1545-BO51

Statutory/Judicial Deadline: Date Not Applicable

 

Description: The planned tax regulatory action is issuance of final regulations under
section 965, a new provision that Congress enacted on December 22, 2017, as part of
the Tax Cuts and Jobs Act (TCJA). Previously, tax on foreign income earned by a
foreign subsidiary generally was deferred until the earnings associated with the income
were brought into the United States (often referred to as a “repatriation of earnings’).
The TCJA established a new “participation exemption system” where foreign income is
taxed in the year the income is earned or not taxed at all. Section 965 establishes a
mechanism for taxing foreign income deferred under the prior system as part of
transitioning to the new participation exemption system.

Section 965 applies to the last taxable year of a foreign corporation beginning before
January 1, 2018, and for United States shareholders for years beginning the taxable
year in which or with which the taxable year of the foreign corporation ends. Section 965
requires United States shareholders of certain foreign corporations that had deferred
foreign income to pay a transition tax on that deferred foreign income. Under the
transition tax, the deferred foreign income is taxed as if it had been repatriated to the
United States. The shareholders are allowed to reduce the amount of the income
subject to the transition tax based on deficits in earnings and profits from other foreign
subsidiaries.

The effective tax rate of the transition tax may be reduced in two ways. One, a

participation deduction may offset some of the income subject to the transition tax. The
amount of the deduction varies based upon the amount of the foreign subsidiary’s cash
or cash-equivalent assets (as opposed to non-cash assets, such as plant, property, and

ADMIN_03541
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 329 of 678

equipment, et cetera). Two, a reduced foreign tax credit may be claimed, which offsets
the amount of the transition tax. Additionally, taxpayers may elect to pay the transition
tax in installments over an eight-year period. Certain shareholders of “S corporations”

may defer paying the entire transition tax until certain triggering events occur.

On August 9, 2018, Treasury and the IRS published a notice of proposed rulemaking
(REG-104226-18) following a series of notices announcing and describing regulations
intended to be issued under section 965. See Notice 2018-07, 2018-4 I.R.B. 317;
Notice 2018-13, 2018-16 IL.R.B. 341; and Notice 2018-26, 2018-16 I.R.B. 480. The
notice of proposed rulemaking contained the rules in the three notices, with certain
modifications and supplementary guidance. An additional notice describing certain
provisions intended to be included in the section 965 final regulations was published on
October 15, 2018. See Notice 2018-78, 2018-42 |.R.B. 604.

The final regulations contain the rules in the notice of proposed rulemaking and Notice
2018-78, with certain modifications and additional guidance. The final regulations
provide the following guidance:

e Rules regarding adjustments to earnings and profits (including previously taxed
earnings and profits) and basis in stock to reflect the imposition of transition tax
on deferred foreign income and the use of deficits in earnings and profits to
reduce the income subject to the transition tax;

e Rules to compute the participation deduction allowed under section 965(c),

e Rules to combat tax avoidance by disregarding certain transactions undertaken
with an avoidance purpose;

e Rules disregarding certain transactions to prevent an inappropriate double-
counting of earnings in the calculation of the transition tax;

e Rules relating to foreign tax credits that may be claimed as a result of subjecting
income to the transition tax;

e Rules relating to elections (including a special election not under section 965 that
affects the rate of tax owed by shareholders that are individuals);

e Procedures for how to pay the transition tax;

e Rules addressing the treatment of affiliated groups of corporations for certain
purposes, including for purposes of determining the amount by which the income
subject to the transition tax can be reduced by deficits in earnings and profits of
other foreign corporations and determining the amount of the participation
deduction allowed under section 965(c); and

e Rules regarding the amount of tax that may be owed when foreign currency gain
or loss arises when a foreign subsidiary actually distributes the earnings taxed
under section 965 to its United States shareholder.

The final regulations do not reflect any significant policy changes because section 965
is newly enacted and does not create a serious inconsistency or otherwise interfere with
an action taken or planned by another agency. Additionally, the final regulations are not
expected to have an annual non-revenue effect on the economy of $100 million or
more, measured against a no-action baseline, because any significant economic cost

ADMIN_03542
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 330 of 678

stems from the enactment of section 965 and not from these final regulations that assist
taxpayers in determining their statutory obligations.

The final regulations raise novel legal or policy issues and are, therefore, a significant
regulatory action under E.O. 12866 as modified by the April 11, 2018 Memorandum of
Agreement between the Department of Treasury and the Office of Management and
Budget.

Agency Contact: Natalie Punchak, (202) 317-5477

ADMIN_03543
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 331 of 678

 

PAPERWORK REDUCTION ACT SUBMISSION

Please read the Instructions before completing this form.

 

1. Type of IC Review:

[x] New Form (Attach Supporting Statement)

L] Revision to Previously Approved IC (Attach [RS - OMB
Review Request Form)

[_] Extension to previously approved IC (3-yr)

_]| Reinstatement of previously approved IC

| Existing IC in use that does not contain an OMB
control number

_] Deletion of currently approved IC

2. Agency : Department of Treasury, Internal Revenue Service

 

3.OMB ControlNo: 15 45 -

 

4. Type of Review:
[x] Regular [_] Emergency *— Date Requested
By: ff

 

5. Small Entities: Will this ICR have a significant economic
impact on a substantial number of small entities?

[] Yes No

 

6. Requested Expiration Date:

[x] Three years from approval date
[_] Other - Specify:

 

7. Emergency Justification: Technical Authorization(TA):
(provide reference source)

 

8. Emergency Justification Statement:

 

IC INFORMATION

 

9. Title:
10. Agency form number(s) (if applicable):

REG-104226-18 (NPRM) Guidance Regarding the Transition Tax Under Section 965 and Related Provisions

 

11. Authorizing Statute(s) for this IC:

 

[x] US Code: 26 usc: 965

Public Law: Public Law: _115-97 Section:

LE] Statute at Large: Statute: Name of Law:

LC] EO: EO: Name/Subject of EO:

Name of Law: _Treatment of deferred foreign income upon transition to...
14103

Name of Law: _Tax Cuts and Jobs Act

 

 

 

12. Abstract:

The proposed regulations implement section 965 of the Internal Revenue Code as amended by the Tax Cuts and Jobs Act, P.L. 115-97, which was
enacted on December 22, 2017. Specifically, the proposed regulations provide rules for determining the section 965(a) inclusion amount of a United
States shareholder of a deferred foreign income corporation. Information is collected for purposes of determining the amount of the tax liability as

well as tracking the payment of the tax liability.
13. Affected Public: (Mark primary with “P” and all others that
apply with “X”)
Individuals or households [_] Farms
[_] Federal Government

[P] Business or other for-profit
| Not-for-profit institutions C] State, Local, or Tribal Gov't

16. Obligation to respond: (Mark primary with “P” and all
others that apply with “x”)

[-] Voluntary

Required to obtain or retain benefits

[P] Mandatory

 

14. Annual Reporting and Recordkeeping burden hours:

a. Number ofrespondents......... 100,000
b. Total annual responses......... 1

1. Percentage of these responses
collected electronically. .......

 

17. CFR citations: (Provide source(s) of change)

 

 

A 26 cFR _1.965-2, 3, 4, 7,8
B..——sSCFR
C.___—sCR

 

 

c. Total annual hours requested... . . 500,000

d. Current OMB inventory.......... Q

e. Difference .................. 500,000

f. Explanation of difference
1.Programchange............ 500,000

2. Adjustment................

18. Purpose of IC: (Mark primary with “P” and all others that
apply with “X”)

Application for benefits L] Program planning or management
[_] Program evaluation [-] Research

| General Purpose statistics [P] Regulatory or compliance

Audit

 

14a. Verification of estimated filers: (Provide source of
estimated filers)

Extrapolation from number of Forms 5471 filed with

19. Frequency of Recordkeeping or Reporting: (check all
that apply)
Recordkeeping
Reporting:

[_] Third party disclosure

 

respect to CFCs. Onoccasion [_] Weekly | Monthly
[|] Quarterly [_] Semi-annually Annually
| Biennially |_| Other (describe)
15. Statistical Method: Does the ICR contain surveys, 20. Agency Contact:
censuses, or employ statistical methods? Name: Leni Perkins

[_] Yes [x] No

 

 

Phone: (202) 317-4913

 

Form 14029 (Rev. 4-2009) Catalog Number 51944B

Department of the Treasury—Internal Revenue Service

ADMIN_03544
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 332 of 678

Instructions for Completing PRA Submission Form

Please answer all questions and have the
Senior Official or designee sign the form. These
instructions should be used in conjunction with
5 CFR 1320, which provides information on
coverage, definitions, and other matters of
procedure and interpretation under the
Paperwork Reduction Act of 1995.

1. Type of information collection (check
one)

Important Definitions:

jy» Information collection (IC) — A document
or form (including instructions) that solicits
information as defined under 5 CFR
1320.3(c).

3» Check “New Form’ when the collection has
not previously been used or sponsored by the
agency.

yw» Check “Revision to previously approved IC”
when the collection is currently approved by
OMB, and the agency request includes a
material change to the collection instrument,
instructions, its frequency of collection, or the
use to which the information is to be put.

3” Check “Extension to previously approved IC”
when the collection is currently approved by
OMB, and the agency wishes only to extend the
approval past the current expiration date
without making any material change in the
collection instrument, instructions, frequency of
collection, or the use to which the information is
to be put.

3» Check “Reinstatement of previously
approved IC” when the collection previously
had OMB approval, but the approval has
expired or was withdrawn before this
submission was made, whether there was
change or no change to the collection.

® Check “Existing IC in use that does not
contain an OMB control number” when the
collection is currently in use but does not have
a currently valid OMB control number.

3» Check “Deletion of currently approved IC”
2. Agency/Subagency originating request

The agency or subagency originating the
request is already filled in.

3. OMB control number

% If the information collection in this request
has previously received or now has an OMB
control or comment number, enter the number.

4. Type of review requested (check one)

Check “Regular” when the collection is
submitted under 5 CFR 1320.10, 1320.11, or
1320.12 with a standard 60 day review
schedule.

» Check “Emergency” when the agency
submitting the request under 5 CFR 1320.13
for emergency processing and provides the
required supporting material. Provide the date
by which the agency requests approval.

5. Small entities

Indicate whether this information collection will
have a significant impact on a substantial
number of small entities. A small entity may be

(1) a small business which is deemed to be one
that is independently owned and operated and
that is not dominant in its field of operation; (2)
a small organization that is any not-for-profit
enterprise that is independently owned and
operated and is not dominant in its field; or (3)
a small government jurisdiction which is a
government of a city, county, town, township,
school district, or special district with a
population of less than 50,000.

6. Requested expiration date

Check “Three years from approval date” if
the agency requests a three year approval for
the collection.

Check “Other” if the agency requests
approval for less than three years. Specify
month and year of the requested expiration
date.

7. Emergency justification

Provide the legal or technical citation(s) that
created the need for this new IC and the date
of effectiveness.

8. Emergency justification statement

If emergency approval is needed, provide
justification statement as outlined in 5 CFR
1320.13.

Any such statement must be a written
determination that:

1) The collection of information:

i) Is needed prior to the expiration of
time periods established under normal
processing times; and

it) Is essential to the mission of the
agency; and

2) The agency cannot reasonably comply
with the normal clearance procedures
because:

i) Public harm is reasonably likely to
result if normal clearance procedures
are followed;

ii) An unanticipated event has occurred;
or

ili) The use of normal clearance
procedures is reasonably likely to
prevent or disrupt the collection of
information or is reasonably likely to
cause a statutory or court ordered
deadline to be missed.

9. Title

Provide the official title of the information
collection. If an official title does not exist,
provide a description which will distinguish this
collection from others.

10. Agency form number(s) (if applicable)

Provide any form number the agency has
assigned to this collection of information.
Separate each form number with a comma.

11. Authorizing statute(s) for this IC

Provide the legal authority for this IC.

12. Abstract

Provide a statement, limited to five lines of
text, covering the agency’s need for the
information, uses to which it will be put, and a
brief description of the respondents.

13. Affected public

Mark all categories that apply, denoting the
primary public with a “P” and all others that
apply with “xX”.

14. Annual reporting and recordkeeping
burden hours

a) Enter the number of respondents and/or
recordkeepers. If a respondent is also a
recordkeeper, report the respondent only once.

b) Enter the number of responses provided
annually. For recordkeeping as compared to
reporting activity, the number of responses
equals the number of recordkeepers.

b1) Enter the estimated percentage of
responses that will be submitted/collected
electronically using magnetic media (i.e.,
diskette) electronic mail, or electronic data
interchange. Facsimile is not considered an
electronic submission.

c) Enter the total annual recordkeeping and
reporting hour burden.

d) Enter the burden hours currently approved
by OMB for this collection of information. Enter
zero (0) for any new submission or for any
collection whose OMB approval has expired.

e) Enter the difference by subtracting line d
from line c. Record a negative number (d
larger than c) within parentheses.

f) Explain the difference. The difference in line
e must be accounted for in lines f.1. and f.2.

fl) “Program change” is the result of deliberate
Federal government action. All new collections
and any subsequent revision of existing
collections (e.g., the addition or deletion of
questions) are recorded as program changes.

f2) “Adjustment” is a change that is not the
result of a deliberate Federal government
action. Changes resulting from new estimates
or action not controllable by the Federal
government are recorded as adjustments.

 

Form 14029 (Rev. 4-2009) Catalog Number 51944B Page2 Department of the Treasury—Internal Revenue Service

ADMIN_03545
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 333 of 678

14a. Verification of estimated filers

Provide method used to obtain estimated
number of respondents or responses for this
IC. Include name and number of individual or
office used in verification. These estimates
must be validated with every revision or
extension request.

16. Statistical methods

Check “Yes’ if the information collection uses
statistical methods such as sampling or
imputation. Generally, check “No” for
applications and audits (unless a random
auditing scheme is used). Check “Yes” for
statistical collections, and program evaluations
using scientific methods. For other types of
data collection, the use of sampling, imputation,
or other statistical estimation techniques should
dictate the response for this item. Ensure that
supporting documentation is provided in
accordance with Section B of the Supporting
Statement.

16. Obligation to respond

Mark all categories that apply, denoting the
primary obligation with a “P” and all others that
apply with “X”.

3» Mark “Voluntary” when the response is
entirely discretionary and has no direct effect
on any benefit or privilege for the respondent.

Mark “Required to obtain or retain benefits”
when the response is elective, but is required to
obtain or retain a benefit.

3 Mark “Mandatory” when the respondent
must apply or face civil or criminal sanctions.

17. CFR citations

Provide the CFR citation(s) affected by the
implementation of this IC.

18. Purpose of information collection

Mark all categories that apply, denoting the
primary purpose with a “P” and all others that
apply with “X”.

%» Mark “Application for benefits” when the
purpose is to participate in, receive, or qualify
for a grant, financial assistance, etc. froma
Federal agency or program.

& Mark “Program evaluation” when the

purpose is a formal assessment, through
objective measures and systematic analysis, of
the manner and extent to which Federal
programs achieve their objective or produce
other significant effects.

» Mark “General purpose statistics” when the
data is collected chiefly for use by the public or
for general government use without primary
reference to the policy or program operations of
the agency collecting the data.

3» Mark “Audit” when the purpose is to verify
the accuracy of accounts and records.

3% Mark “Program planning or management”
when the purpose relates to progress reporting,
financial reporting and grants management,
procurement and quality control, or other
administrative information that does not fit into
any other category.

# Mark “Research” when the purpose is to
further the course of research, rather than for a
specific program purpose.

3 Mark “Regulatory or compliance” when the
purpose is to measure compliance with laws or
regulations.

19. Frequency of recordkeeping or reporting

3 Check “Record keeping’ if the collection of
information explicitly includes a recordkeeping
requirement.

x» Check “Third party disclosure’ if a collection
of information includes third party disclosure
requirements as defined by 1320.3(c).

# Check “Reporting” for information collections
that involve reporting and check the frequency
of reporting that is requested or required of a
respondent. If the reporting is on “an event”
basis, check “On occasion.”

20. Agency Contact
Provide the name and telephone number of the

agency person best able to answer questions
regarding the content of this submission.

 

Form 14029 (Rev. 4-2009) Catalog Number 51944B Page 3

Department of the Treasury—Internal Revenue Service

ADMIN_03546
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 334 of 678

SUPPORTING STATEMENT

1. CIRCUMSTANCES NECESSITATING COLLECTION OF INFORMATION

See attached page.

2. USE OF DATA

The information collected by the IRS will be used for audit and examination purposes, and it will be used to allow
taxpayers to make elections or file agreements to continue deferring the payment of the section 965 tax liability. The
information collected will enable taxpayers and the IRS to keep track of the deferred payments/liabilities until fully paid.

3. USE OF IMPROVED INFORMATION TECHNOLOGY TO REDUCE BURDEN

We have no plans to offer electronic filing. IRS publication, regulations, notices and letters are to be electronically
enabled on an as practicable basis in accordance with the IRS Reform and Restructing Act of 1998.

4. EFFORTS TO IDENTIFY DUPLICATION

We have attempted to eliminate duplication within the agency wherever possible.

5. METHODS TO MINIMIZE BURDEN ON SMALL BUSINESSES OR OTHER SMALL ENTITIES

We have been unable to reduce the burden on small businesses or other small entities.

6. CONSEQUENCES OF LESS FREQUENT COLLECTION ON FEDERAL PROGRAMS OR

POLICY ACTIVITIES
Not applicable.

Form 14029 (Rev. 4-2009) Catalog Number 51944B Page4 Department of the Treasury—-Internal Revenue Service

ADMIN_03547
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 335 of 678

7. SPECIAL CIRCUMSTANCES REQUIRING DATA COLLECTION TO BE INCONSISTENT
WITH GUIDELINES IN 5 CFR 1320.5(d)(2)

Not applicable.

8. CONSULTATION WITH INDIVIDUALS OUTSIDE OF THE AGENCY ON AVAILABILITY
OF DATA, FREQUENCY OF COLLECTION, CLARITY OF INSTRUCTIONS AND FORMS,

AND DATA ELEMENTS

This notice of proposed rulemaking will be published in the Federal Register to provide the public a 60-day period in
which to review and provide public comments relating to any aspect of the proposed regulation. A public hearing will
be held with respect to this NPRM if any person who has submitted written comments requests one.

9. EXPLANATION OF DECISION TO PROVIDE ANY PAYMENT OR GIFT TO RESPONDENTS
Not applicable.

10. ASSURANCE OF CONFIDENTIALITY OF RESPONSES

Generally, tax returns and tax return inforamtion are confidential as required by 26 USC 6103.

11. JUSTIFICATION OF SENSITIVE QUESTIONS
Not applicable.

12. ESTIMATED BURDEN OF INFORMATION COLLECTION

It is anticipated that the annual burden per respondent would be 5 hours, resulting in an annual burden of 500,000
hours based on an estimated 100,000 respondents.

 

Form 14029 (Rev. 4-2009) Catalog Number 51944B Page5 Department of the Treasury—Internal Revenue Service

ADMIN_03548
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 336 of 678
13. ESTIMATED TOTAL ANNUAL COST BURDEN TO RESPONDENTS

At an estimated cost of $95 per hour for reporting and recordkeeping, the annualized costs to respondents for the hour
burdens discussed would be $47,500,000. There are no anticipated capital or start-up costs related to the reporting
and recordkeeping requirements.

14. ESTIMATED ANNUALIZED COST TO THE FEDERAL GOVERNMENT
Not applicable.

15. REASONS FOR CHANGE IN BURDEN
Not applicable.

16. PLANS FOR TABULATION, STATISTICAL ANALYSIS AND PUBLICATION
Not applicable.

17. REASONS WHY DISPLAYING THE OMB EXPIRATION DATE IS INAPPROPRIATE

We believe that displaying the OMB expiration date is inappropriate because it could cause confusion by leading
taxpayers to beleive that the regulations sunset as of the expiration date. Taxpayers are not likely to be aware that the
Service intends to request renewal of the OMB approval and obtain a new expiration date before the old one expires.

18. EXCEPTIONS TO THE CERTIFICATION STATEMENT ON OMB PRA SUBMISSION FORM
Not applicable.

19. REASON FOR EMERGENCY SUBMISSION
Not applicable.

Form 14029 (Rev. 4-2009) Catalog Number 51944B Page6é

Department of the Treasury—Internal Revenue Service

ADMIN_03549
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 337 of 678
Supporting Statement for Paperwork Reduction Act Submissions

General Instructions

A Supporting Statement, including the text of
the notice to the public required by 5 CFR
1320.5(a)(i)(iv) and its actual or estimated date
of publication in the Federal Register, must
accompany each request for approval of a
collection of information. The Supporting
Statement must be prepared in the format
described below, and must contain the
information specified in Section A below. If an
item is not applicable, provide a brief
explanation. When item 15 of the PRA
Submission form is checked “Yes”, Section B of
the Supporting Statement must be completed.
OMB reserves the right to require the
submission of additional information with
respect to any request for approval.

Specific Instructions

A. Justification

1. Explain the circumstances that make the
collection of information necessary. Identify
any legal or administrative requirements that
necessitate the collection. Attach a copy of
the appropriate section of each statute and
regulation mandating or authorizing the
collection of information.

2. Indicate how, by whom, and for what
purpose the information is to be used. 8
Except for a new collection, indicate the
actual use the agency has made of the
information received from the current
collection.

3. Describe whether, and to what extent, the
collection of information involves the use of
automated, electronic, or mechanical, or
other technological collection techniques or
other forms of information technology, e.g.,
permitting electronic submission of
responses, and the basis for the decision for
adopting this means of collection. Also
describe any consideration of using
information technology to reduce burden.

4. Describe efforts to identify duplication.
Show specifically why any similar
information already available cannot be
used or modified for use for the purposes
described in item 2 above.

5. If the collection of information impacts small
businesses or other small entities (Item 5 of
the PRA Submission form), describe any
methods used to minimize burden.

6. Describe the consequence to Federal
program or policy activities if the collection
is not conducted or is conducted less 9
frequently, as well as any technical or legal
obstacles to reducing burden.

7. Explain any special circumstances that 10. Describe any assurance of confidentiality

would cause an information collection to be
conducted in a manner:

* requiring respondents to report information
to the agency more often than quarterly; 1

=

* requiring respondents to prepare a written
response to a collection;

* requiring respondents to submit more than
an original and two copies of any document;

* requiring respondents to retain records,
other than health, medical, government
contract, grant-in-aid, or tax records, for
more than three years;

* in connection with a statistical survey, that
is not designed to produce valid and reliable
results that can be generalized to the
universe of study;

* requiring the use of a statistical data
classification that has not been reviewed
and approved by OMB;

* that includes a pledge of confidentiality
that is not supported by authority
established in statute or regulation, that is
not supported by disclosure and data
security policies that are consistent with the
pledge, or which unnecessarily impedes
sharing of data with other agencies for
compatible confidential use; or

* requiring respondents to submit
proprietary trade secrets, or other
confidential information unless the agency
can demonstrate that it has instituted
procedures to protect the information's
confidentiality to the extent permitted by law.

. If applicable, provide a copy and identify the

date and page number of publication in the
Federal Register of the agency’s notice,
required by 5 CFR 1320.8(d) soliciting
comments on the information collection prior
to submission to OMB. Summarize public
comments received in response to that
notice and describe actions taken by the
agency in response to these comments.
Specifically address comments received on
cost and hour burden.

Describe efforts to consult with persons
outside the agency to obtain their views on
the availability of data, frequency of
collection, the clarity of instructions and
recordkeeping, disclosure, or reporting
format (if any), and on the data elements to
be recorded, disclosed, or reported.

Consultation with representatives of those
from whom information is to be obtained or
those who must compile records should
occur at least once every 3 years — even if
the collection of information activity is the
same as in prior periods. There may be
circumstances that may preclude
consultation in a specific situation. These
circumstances should be explained.

. Explain any decision to provide any

payment or gift to respondents, other than
re-enumeration of contractors or grantees.

provided to respondents and the basis for
the assurance in statute, regulation, or
agency policy.

. Provide additional justification for any

questions of a sensitive nature, such as
sexual behavior and attitudes, religious
beliefs, and other matters that are

12

commonly considered private. This
justification should include the reasons why
the agency considers the questions
necessary, the specific uses to be made of
the information, the explanation to be given
to persons from whom the information is
requested, and any steps to be taken to
obtain their consent.

. Provide estimates of the hour burden of the

collection of information. The statement
should:

* Indicate the number of respondents,
frequency of response, annual hour burden,
and an explanation of how the burden was
estimated. Unless directed to do so,
agencies should not conduct special
surveys to obtain information on which to
base hour burden estimates. Consultation
with a sample (fewer than 10) of potential
respondents is desirable. If the hour burden
on respondents is expected to vary widely
because of differences in activity, size, or
complexity, show the range of estimated
hour burden, and explain the reasons for
the variance. Generally, estimates should
not include burden hours for customary and
usual business practices.

° If this request for approval covers more
than one form, provide separate hour
burden estimates for each form and
aggregate the hour burdens in item 14 of
the PRA Submission form.

¢ Provide estimates of annualized cost to
respondents for the hour burdens for
collections of information, identifying and
using appropriate wage rate categories. The
cost of contracting out or paying outside
parties for information collection activities
should not be included here. Instead, this
cost should be included in item 13.

. Provide an estimate for the total annual

cost burden to respondents or record-
keepers resulting from the collection of
information. (Do not include the cost of any
hour burden shown in items 12 and 14).

* The cost estimate should be split into two
components: (a) a total capital and start-up
cost component (annualized over its
expected useful life) and (b) a total
operation and maintenance and purchase
of services component. The estimates
should take into account costs associated
with generating, maintaining, and disclosing
or providing the information. Include
descriptions of methods used to estimate
major cost factors including system and
technology acquisition, expected useful life
of capital equipment, the discount rate(s),
and the time period over which costs will be
incurred. Capital and start-up costs include,
among other items, preparations for
collecting information such as purchasing
computers and software; monitoring,
sampling, drilling and testing equipment;
and record storage facilities.

* If cost estimates are expected to vary
widely, agencies should present ranges of
cost burdens and explain the reasons for
the variance. The cost of purchasing or

Form 14029 (Rev. 4-2009) Catalog Number 51944B Page7 Department of the Treasury—Internal Revenue Service

ADMIN_03550
14.

15.

16.

Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 338 of 678

contracting out information collections
services should be a part of this cost burden
estimate. In developing cost burden
estimates, agencies may consult with a
sample of respondents (fewer than 10),
utilize the 60-day pre-OMB submission
public comment process and use existing
economic or regulatory impact analysis
associated with the rulemaking containing
the information collection, as appropriate.

* Generally, estimates should not include
purchases of equipment or services, or
portions thereof, made: (1) prior to October
1, 1995, (2) to achieve regulatory
compliance with requirements not
associated with the information collection,
(3) for reasons other than to provide
information or keep records for the
government, or (4) as part of customary and
usual business or private practices.

Provide estimates of annualized costs to
the Federal government. Also, provide a
description of the methods used to estimate
cost, which should include quantification of
hours, operational expenses (such as
equipment, overhead, printing, and support
staff), and any other expense that would not
have been incurred without this collection of
information. Agencies may also aggregate
cost estimates from Items 12, 13, and 14 in
a single table.

Explain the reasons for any program
changes or adjustments reported in Items
13 or 14 of the PRA Submission Form.

For collections of information whose results
will be published, outline plans for tabulation
and publication. Address any complex
analytical techniques that will be used.
Provide the time schedule for the entire
project, including beginning and ending
dates of the collection of information,
completion of report, publication dates, and
other actions.

. If seeking approval to not display the

expiration date for OMB approval of the
information collection, explain the reasons
that display would be inappropriate.

. Explain each exception to the certification

statement identified in Item 19, Certification
for Paperwork Reduction Act Submissions,"
of the PRA Submission Form.

B. Collection of Information Employing

Statistical Methods

universe as a whole and for each of the
strata in the proposed sample. Indicate
expected response rates for the collections
as a whole. If the collection had been
conducted previously, include the actual
response rate achieved during the last
collection.

2. Describe the procedures for the collection of

information including:

* Statistical methodology for stratification
and sample selection,

* Estimation procedure,

* Degree of accuracy needed for the purpose
described in the justification,

* Unusual problems requiring specialized
sampling procedures, and

° Any use of periodic (less frequent than
annual) data collection cycles to reduce
burden.

. Describe methods to maximize response

rates and to deal with issues of non-
response. The accuracy and reliability of
information collected must be shown to be
adequate for intended uses. For collections
based on sampling, a special justification
must be provided for any collection that will
not yield “reliable” data that can be
generalized to the universe studied.

. Describe any tests of procedures or methods

to be undertaken. Testing is encouraged as
an effective means of refining collections of
information to minimize burden and improve
utility. Tests must be approved if they call for
answers to identical questions from 10 or
more respondents. A proposed test or set of
tests may be submitted for approval
separately or in combination with the main
collection of information.

. Provide the name and telephone number of

individuals consulted on statistical aspects
of the design and the name of the agency
unit, contractor(s), grantee(s), or other
person(s) who will actually collect and/or
analyze the information for the agency.

The agency should be prepared to justify its
decision not to use statistical methods in any
case where such methods might reduce burden
or improve accuracy of results. When Item 17
on the PRA Submission Form is checked,
“Yes,” the following documentation should be
included in the Supporting Statement to the
extent that it applies to the methods proposed:

1. Describe (including a numerical estimate)
the potential respondent universe and any
sampling or other respondent selection
methods to be used. Data on the number of
entities (e.g., establishments, State and
local government units, households, or
persons) in the universe covered by the
collection and in the corresponding sample
are to be provided in tabular form for the

 

Form 14029 (Rev. 4-2009) Catalog Number 51944B Page 8

Department of the Treasury—Internal Revenue Service

ADMIN_03551
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 339 of 678

Supporting Statement (Continued)

1. Circumstances Necessitating Collection of Information

Under section 965, United States shareholders of certain specified foreign corporations are required to
pay a transition tax on the untaxed foreign earnings of those specified foreign corporations as if the
earnings had been repatriated to the United States. In calculating the section 965 inclusion, the United
States shareholder must determine the specified foreign corporation’s post-1986 earnings and profits as
of two measurement dates, November 2, 2017, and December 31, 2017, and the shareholder may
reduce the amount of the inclusion based on deficits in earnings and profits in other specified foreign
corporations. The proposed regulations allow taxpayers to make an election to determine their post-
1986 earnings and profits as October 31, 2017, and prorate to November 2, 2017, or, in the case of a 52-
53-week taxpayer, as of the closest fiscal month end to either date. In certain cases, under the
proposed regulations, a United States shareholder that takes into account the deficits in earnings and
profits in some of its specified foreign corporations must document the portion of the deficit that is
taken into account. United States shareholders are also allowed, under the proposed regulations, to
elect to make adjustments to the basis in their specified foreign corporations corresponding to
adjustments made to earnings and profits.

Section 965(h), (i), (m), and (n) allow certain taxpayers to make elections to defer payment or inclusion
of their section 965 tax liability or to avoid offsetting net operating losses with their section 965
inclusions. The election under section 965(h) allows a taxpayer to pay its section 965 tax liability in
installments over 8 years, unless an acceleration event occurs, in which case the remaining liability
becomes due. However, in the case of certain acceleration events, the remaining liability can be
assumed by another taxpayer if the two taxpayers file a transfer agreement. The election under section
965(i) allows a taxpayer who is a shareholder in an S corporation to defer the inclusion of its liability
until a triggering event occurs, in which case the deferred liability becomes due, unless the taxpayer
makes an election under section 965(h) to pay the liability in installments or the taxpayer transfers its S
corporation shares to another taxpayer, and the second taxpayer assumes the liability when both
taxpayers file a transfer agreement.

The collection of information requirements in the proposed regulations correspond to these elections,
the allocation of deficits, and the transfer agreements.

ADMIN_03552
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 340 of 678

 

Memorandum for Bulletin Program Coordinator and
Internal Revenue Bulletin Submission

Memorandum for Bulletin Program Coordinator (SE:W:CAR:MP:P:TP:TP)
DEPARTMENT OF THE TREASURY, INTERNAL REVENUE SERVICE, WASHINGTON, D.C. 20224

 

 

This form is used for submitting material to the Internal Revenue Bulletin Program Desk in connection with the preparation, review, and approval of
materials to be published in the Internal Revenue Bulletin. Hard copies and scanned forms will not be accepted.

 

 

 

1. Date 2. From
8/3/2018 Ray Stahl
3. Subject

Guidance Regarding the Transition Tax under Section 965 and Related Provisions

 

4. Document title

Guidance Regarding the Transition Tax under Section 965 and Related Provisions

 

 

 

5. Control/Case MIS number 6. Originating office symbols

REG-104226-18 CC:INTL:B2

7. Originator's name (Proof recipient) 8. Room number 9. Telephone number
Leni Perkins 4708 (202) 317-4913

10. Alternative contact's name 11. Room number 12. Telephone number
Rose Jenkins 4704 (202) 317-4941

 

 

 

The attached item has been approved for publication in the Internal Revenue Bulletin.

Internal Revenue Bulletin Submission

13. Type of submission item (check only one and provide item number in box 14)

 

 

[ ] Action on Decision (AOD) Acquiescence or Nonacquiescence [ ] Revenue Ruling

[__] Announcement [__] Supreme Court Decision
[__] Notice [_] Treasury Decision
Proposed Regulation [_] Other (explain)

 

[_] Revenue Procedure

 

14. Item number 15. Internal Revenue Bulletin number | 16. Publication date 17. Main Code section

 

 

 

 

18. Regulation citation (for Treasury Decisions only: Example: 26 CFR 1.501(c)(29)-1: Authorization to prescribe application procedures for tax exempt status)

 

19. Does the submission package include cross references [ ] Yes No

If yes, attach a Microsoft Word document with the Code section/title and a short paragraph. For further guidance, refer to the CCDM section on how to
prepare and format cross references.

 

20. Identify the subject heading(s) the item should be listed under (check aif that apply)

[_] Administrative [_] Excise Tax [_] Self-Employment Tax
[__] Employee Plans [|_|] Exempt Organizations [__] Special Announcement
[_] Employment Tax [_] Gift Tax [_] Tax Conventions

[_] Estate Tax Income Tax

 

21. Summary paragraph: Brief summary of item to be published in the Bulletin
Theses proposed regulations implement section 965 of the Internal Revenue Code (““Code’’) as amended by the Tax Cuts and Jobs Act, which was enacted on December
22, 2017. The proposed regulations would affect United States persons with direct or indirect ownership interests in certain foreign corporations.

 

22. Review requested (Initiator may request a review of the submission item before sending to the IRB Program Desk) [ ] Yes [ ] No

 

 

 

 

 

 

 

 

 

 

Initiator Reviewer Reviewer Reviewer
Name Leni Perkins Ray Stahl
Signature Perkins Leni C es etme Raymond J. Stahl
Office Symbols CC:INTL:BO2
Form 14712 (7-2015) Catalog Number 68042K publish.no.irs.gov Department of the Treasury - Internal Revenue Service

ADMIN_03553
AUTHENTICATED
OS, GOVERNMENT,
INFORMATION,

39514

Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 341 of 678
Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Part 1
[REG-104226-18]
RIN 1545-BO51

Guidance Regarding the Transition Tax
Under Section 965 and Related
Provisions

AGENCY: Internal Revenue Service (IRS),
Treasury.

ACTION: Notice of proposed rulemaking.

 

SUMMARY: This document contains
proposed regulations implementing
section 965 of the Internal Revenue
Code (“Code’’) as amended by the Tax
Cuts and Jobs Act, which was enacted
on December 22, 2017. The proposed
regulations would affect United States
persons with direct or indirect
ownership interests in certain foreign
corporations.

DATES: Written or electronic comments
and requests for a public hearing must
be received by October 9, 2018.

ADDRESSES: Send submissions to:
CC:PA:LPD:PR (REG—104226—-18), Room
5203, Internal Revenue Service, P.O.
Box 7604, Ben Franklin Station,
Washington, DC 20044. Submissions
may be hand-delivered Monday through
Friday between the hours of 8 a.m. and
4 p.m. to CC:PA:LPD:PR (REG—104226—
18), Courier’s Desk, Internal Revenue
Service, 1111 Constitution Avenue NW,
Washington, DC 20224, or sent
electronically via the Federal
eRulemaking Portal at
www.regulations.gov (indicate IRS and
REG-104226-18).

FOR FURTHER INFORMATION CONTACT:
Concerning the proposed regulations
under §§ 1.962—1 and 1.962—2, 1.965—1
through 4, 1.965—7 through 9, and
1.986(c)—1, Leni C. Perkins at (202) 317—
6934; concerning the proposed
regulations under §§ 1.965-5 and
1.965-6, Karen J. Cate at (202) 317-—
6936; concerning submissions of
comments and requests for a public
hearing, Regina Johnson at (202) 317—
6901 (not toll-free numbers).

SUPPLEMENTARY INFORMATION:
Paperwork Reduction Act

The collections of information
contained in this notice of proposed
rulemaking have been submitted to the
Office of Management and Budget for
review in accordance with the
Paperwork Reduction Act of 1995 (44
U.S.C. 3507(d)). Comments on the
collections of information should be

sent to the Office of Management and
Budget, Attn: Desk Officer for the
Department of the Treasury, Office of
Information and Regulatory Affairs,
Washington, DC 20503, with copies to
the Internal Revenue Service, Attn: IRS
Reports Clearance Officer,
SE:W:CAR:MP:T:T:SP, Washington, DC
20224, Comments on the collection of
information should be received by
October 9, 2018.

Comments are specifically requested
concerning:

Whether the proposed collection of
information is necessary for the proper
performance of the duties of the IRS,
including whether the information will
have practical utility;

The accuracy of the estimated burden
associated with the proposed collection
of information (including underlying
assumptions and methodology);

How the quality, utility, and clarity of
the information to be collected may be
enhanced;

How the burden of complying with
the proposed collection of information
may be minimized, including through
the application of automated collection
techniques or other forms of information
technology; and

Estimates of capital or start-up costs
and costs of operation, maintenance,
and purchases of services to provide
information.

The collections of information in
these proposed regulations are in
proposed §§ 1.965—2(d)(2)(ii)(B), 1.965—
2(f)(2)(iii)(B), 1.965—-3(b)(2), 1.965—
3(c)(3), 1.965—4(b)(2)(i), 1.965—7(b)(2),
1.965—7(b)(3)(iii)(B), 1.965—7(c)(2),
1.965—7(c)(3)(iv)(B), 1.965—7(c)(3)(v)(D),
1.965—7(c)(6)(i), 1.965—7(d)(3), 1.965—
7(e)(2), 1.965—7(f)(5), and 1.965—8(c).
The information is required to be
provided by taxpayers that make an
election or rely on taxpayer-favorable
rules. The information provided will be
used by the IRS for tax compliance
purposes.

Estimated total annual reporting
burden: 500,000 hours.

Estimated average annual burden
hours per respondent: Five hours.

Estimated number of respondents:
100,000.

Estimated annual frequency of
responses: Once.

The number of respondents estimate
is a rough estimate of the number of
taxpayers completing the relevant parts
of tax forms. The estimate of five hours
per response is intended to capture the
burden in gathering the required
information for the election to
determine the post-1986 earnings and
profits and allocation of deficits and
transfer agreements. In addition, the IRS
intends that information collection

requirements relating to the reporting
and payment of tax under section 965
will be set forth in forms and
instructions. For purposes of the
Paperwork Reduction Act, the reporting
burden associated with that collection
of information will be reflected in the
OMB Form 83-I, Paperwork Reduction
Act Submission, associated with those
forms.

An agency may not conduct or
sponsor, and a person is not required to
respond to, a collection of information
unless it displays a valid control
number assigned by the Office of
Management and Budget.

Books or records relating to a
collection of information must be
retained as long as their contents may
become material in the administration
of any internal revenue law. Generally,
tax returns and tax return information
are confidential, as required by 26
U.S.C. 6103.

Background
I. In General

This document contains proposed
amendments to 26 CFR part 1 under
sections 962, 965, and 986 (the
“proposed regulations’’). As amended
by section 14103 of the Tax Cuts and
Jobs Act, Public Law 115-97 (2017) (the
“Act’’), section 965 applies in the case
of the last taxable year of a deferred
foreign income corporation (“DFIC”’)
that begins before January 1, 2018. The
Department of the Treasury (“Treasury
Department”’) and the IRS have
previously issued guidance announcing
regulations intended to be issued under
section 965. See Notice 2018-07,
2018-4 ILR.B. 317; Notice 2018-13,
2018-6 LR.B. 341; and Notice 2018-26,
2018-16 I.R.B. 480 (collectively, the
“notices’’); see also Rev. Proc. 2018-17,
2018-9 LR.B. 384. The proposed
regulations contain the rules related to
section 965 described in the notices,
with certain modifications, as well as
additional guidance related to section
965.

TI. Section 965

A, Treatment of Accumulated Post-1986
Deferred Foreign Income as Subpart F
Income

Section 965(a) provides that for the
last taxable year of a DFIC (as defined
in Part IF of this Background section)
that begins before January 1, 2018 (such
year of the DFIG, the “inclusion year’’),
the subpart F income of the corporation
(as otherwise determined for such
taxable year under section 952) shall be
increased by the greater of (i) the
accumulated post-1986 deferred foreign
income (as defined in Part II.F of this

ADMIN_03554
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 342 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39515

 

 

Background section) of such corporation
determined as of November 2, 2017, or
(ii) the accumulated post-1986 deferred
foreign income of such corporation
determined as of December 31, 2017
(each such date, an “E&P measurement
date’’). The greater of those two amounts
is the “section 965(a) earnings amount.”

B. Determination of United States
Shareholder’s Section 965(a}) Inclusion

Section 965(b)(1) provides that, if a
taxpayer is a United States shareholder
with respect to at least one DFIC and at
least one E&P deficit foreign corporation
(as defined in Part ILC of this
Background section), then the portion of
the section 965(a) earnings amount
which would otherwise be taken into
account under section 951(a)(1) by a
United States shareholder with respect
to each DFIC is reduced by the amount
of such United States shareholder’s
aggregate foreign E&P deficit (as defined
in Part II.C of this Background section)
that is allocated to such DFIC. The
portion of the section 965(a) earnings
amount that is taken into account under
section 951(a)(1) by a United States
shareholder, after the reduction
described in the preceding sentence
and, as applicable, the reduction
described in Part ILD of this Background
section, is referred to as the “section
965(a) inclusion amount.”

C. Allocation of Aggregate Foreign E&P
Deficit and Definition of E&P Deficit
Foreign Corporation

The aggregate foreign E&P deficit of
any United States shareholder is
allocated to each DFIC of the United
States shareholder in an amount that
bears the same proportion to such
aggregate as (i) the United States
shareholder’s pro rata share of the
section 965(a) earnings amount of the
DFIC bears to (ii) the aggregate of the
United States shareholder’s pro rata
shares of the section 965(a) earnings
amounts of all DFICs of the United
States shareholder. Section 965(b)(2).
The term “aggregate foreign E&P deficit”
means, with respect to any United
States shareholder, the lesser of (A) the
aggregate of the shareholder’s pro rata
shares of the specified E&P deficits of
the E&P deficit foreign corporations of
the shareholder or (B) the aggregate of
the shareholder’s pro rata shares of the
section 965(a) earnings amounts of all
DFICs of the shareholder. Section
965(b)(3)(A)G).

The term “E&P deficit foreign
corporation” means, with respect to any
taxpayer, any specified foreign
corporation (as defined in Part IG of
this Background section) with respect to
which the taxpayer is a United States

shareholder, if, as of November 2, 2017,
(i) the specified foreign corporation had
a deficit in post-1986 earnings and
profits (as defined in Part ILF of this
Background section), (ii) the corporation
was a specified foreign corporation, and
(iii) the taxpayer was a United States
shareholder of the corporation. Section
965(b)(3)(B). The term “‘specified E&P
deficit” means, with respect to an E&P
deficit foreign corporation, the amount
of the E&P deficit foreign corporation’s
deficit in post-1986 earnings and profits
as of November 2, 2017. See section
965(b)(3)(C).

For purposes of applying section 959
in any taxable year beginning with the
inclusion year, with respect to any
United States shareholder of a DFIC, an
amount equal to the reduction in the
shareholder’s pro rata share of the
section 965(a) earnings amount of the
DFIC by reason of the aggregate foreign
E&P deficit allocated to such DFIC is
treated as an amount which was
included in the gross income of such
United States shareholder under section
951(a). Section 965(b)(4)(A). With
respect to any taxable year beginning
with the inclusion year, a United States
shareholder’s pro rata share of the
earnings and profits (““E&P”’) of any E&P
deficit foreign corporation is increased
by the amount of the specified E&P
deficit of the E&P deficit foreign
corporation taken into account by the
shareholder, and, for purposes of
section 952, the increase is attributable
to the same activity to which the deficit
taken into account was attributable.
Section 965(b)(4)(B).

D., Aggregate Unused E&P Deficit

Under section 965(b)(5), in the case of
any affiliated group which includes at
least one E&P net surplus shareholder
and one E&P net deficit shareholder, the
amount which would (but for section
965(b)(5)) be taken into account under
section 951(a)(1) by reason of section
965(a) by each E&P net surplus
shareholder is reduced (but not below
zero) by such shareholder’s applicable
share of the affiliated group’s aggregate
unused E&P deficit.

The term “affiliated group”’ has the
meaning provided in section 1504. The
term “E&P net surplus shareholder’
means any United States shareholder
which would (but for section 965(b)(5))
take into account a section 965(a)
inclusion amount greater than zero.
Section 965(b)(5)(B). The term “E&P net
deficit shareholder” means any United
States shareholder if (i) the aggregate
foreign E&P deficit with respect to such
shareholder (as defined in section
965(b)(3)(A) without regard to clause
(i)(1I) thereof, which limits the aggregate

foreign E&P deficit of a United States
shareholder to the aggregate of the
United States shareholder’s pro rata
share of the section 965(a) earnings
amount of all DFICs of the United States
shareholder) exceeds (ii) the amount
that would (but for section 965(b)(5)) be
taken into account by such shareholder
under section 951(a)(1) by reason of
section 965(a) (the excess, the “excess
aggregate foreign E&P deficit”). Section
965(b)(5)(C). The term “applicable
share’ means, with respect to any E&P
net surplus shareholder in any affiliated
group, the amount which bears the same
proportion to the group’s aggregate
unused E&P deficit as (i) the product of
(A) the shareholder’s group ownership
percentage, multiplied by (B) the section
965(a) inclusion amount which would
otherwise be taken into account by a
United States shareholder, bears to (ii)
the aggregate amount determined under
clause (i) with respect to all E&P net
surplus shareholders in the group.
Section 965(b)(5)(E). The term
“agoregate unused E&P deficit” means,
with respect to any affiliated group, the
lesser of (i) the sum of the excess
aggregate foreign E&P deficits
determined with respect to each E&P net
deficit shareholder in such affiliated
group, or (ii) with respect to all E&P net
surplus shareholders in the group, the
aggregate of the product of (A) the
shareholder’s group ownership
percentage, multiplied by (B) the
amount which would (but for section
965(b)(5)) be taken into account under
section 951(a)(1) by reason of section
965(a) by the shareholder. Section
965(b)(5)(D).

E. Application of the Participation
Exemption

Section 965(c)(1) provides that there
shall be allowed as a deduction for the
taxable year of a United States
shareholder in which a section 965(a)
inclusion amount is included in the
gross income of the United States
shareholder an amount equal to the sum
of (i) the United States shareholder’s 8
percent rate equivalent percentage (as
defined in section 965(c)(2)(A)) of the
excess (if any) of (A) the section 965(a)
inclusion amount, over (B) the amount
of such United States shareholder’s
aggregate foreign cash position, plus (ii)
the United States shareholder’s 15.5
percent rate equivalent percentage (as
defined in section 965(c)(2)(B)) of so
much of the United States shareholder’s
aggregate foreign cash position as does
not exceed the section 965(a) inclusion
amount. The amount of the deduction
allowed under section 965(c) to a
United States shareholder as described
in the preceding sentence is referred to

ADMIN_03555
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 343 of 678

39516

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

as the “section 965(c) deduction
amount.’

Section 965(c)(3)(A) provides that the
term “aggregate foreign cash position”’
means, with respect to any United
States shareholder, the greater of (i) the
aggregate of the United States
shareholder’s pro rata share of the cash
position of each specified foreign
corporation of the United States
shareholder determined as of the close
of the last taxable year of the specified
foreign corporation that begins before
January 1, 2018, or (ii) one half of the
sum of (A) the aggregate described in
clause (i) determined as of the close of
the last taxable year of each specified
foreign corporation that ends before
November 2, 2017, plus (B) the
aggregate described in clause (i)
determined as of the close of the taxable
year of each specified foreign
corporation which precedes the taxable
year referred to in subclause (A). Each
date referred to in the preceding
sentence is referred to as a “cash
measurement date.”

The cash position of any specified
foreign corporation is the sum of (i) cash
held by the corporation, (ii) the net
accounts receivable of the corporation,
and (iii) the fair market value of the
following assets held by the corporation
(each asset, a “‘cash-equivalent asset”):
(A) Personal property which is of a type
that is actively traded and for which
there is an established financial market
(“actively traded property”’); (B)
commercial paper, certificates of
deposit, the securities of the Federal
government and of any State or foreign
government; (C) any foreign currency;
(D) any obligation with a term of less
than one year (“short-term obligation’);
and (E) any asset which the Secretary
identifies as being economically
equivalent lo any assel described in
section 965(c)(3)(B). Section
965(c)(3)(B). Also, for purposes of
section 965(c), the term ‘“‘net accounts
receivable” means, with respect to any
specified foreign corporation, the excess
(if any) of (i) the corporation’s accounts
receivable, over (ii) the corporation’s
accounts payable (determined
consistent with the rules of section 461).
Section 965(c)(3)(C).

Section 965(c)(3)(D) provides that net
accounts receivable, actively traded
property, and short-term obligations
shall not be taken into account by a
United States shareholder in
determining its aggregate foreign cash
position to the extent that the United
States shareholder demonstrates to the
satisfaction of the Secretary that the
amount of the net accounts receivable,
actively traded property, or short-term
obligations is taken into account by the

United States shareholder with respect
to another specified foreign corporation.
Section 965(c)(3)(E) provides that an
entity (other than a corporation) will be

treated as a specified foreign
corporation of a United States
shareholder for purposes of determining
the United States shareholder’s
aggregate foreign cash position if any
interest in the entity is held by a
specified foreign corporation of the
United States shareholder (determined
after application of the rule in this
sentence) and the entity, if it were a
foreign corporation, would be a
specified foreign corporation of the
United States shareholder.

Section 965(c)(3)(F) provides that if
the Secretary determines that a
principal purpose of any transaction
was to reduce the aggregate foreign cash
position taken into account under
section 965(c), the transaction shall be
disregarded for purposes of section
965(c).

F. Definition of DFIC and Accumulated
Post-1986 Deferred Foreign Income

For purposes of section 965, a DFIC is,
with respect to any United States
shareholder, any specified foreign
corporation of the United States
shareholder that has accumulated post-
1986 deferred foreign income greater
than zero as of an E&P measurement
date. Section 965(d)(1). The term
“accumulated post-1986 deferred
foreign income’’ means the post-1986
earnings and profits of the specified
foreign corporation except to the extent
such E&P (i) are attributable to income
of the specified foreign corporation that
is effectively connected with the
conduct of a trade or business within
the United States and subject to tax
under chapter 1, or (ii) in the case of a
controlled foreign corporation (‘‘CFC”’),
if distributed, would be excluded from
the gross income of a United States
shareholder under section 959
(“previously taxed E&P”). Section
965(d)(2). Section 965(d)(3) provides
that the term “post-1986 earnings and
profits’ means the E&P of the foreign
corporation (computed in accordance
with sections 964(a) and 986, and by
taking into account only periods when
the foreign corporation was a specified
foreign corporation) accumulated in
taxable years beginning after December
31, 1986, and determined (i) as of the
E&P measurement date that is
applicable with respect to such foreign
corporation, and (ii) without diminution
by reason of dividends distributed
during the last taxable year of the
foreign corporation that begins before
January 1, 2018, other than dividends

distributed to another specified foreign
corporation.

G. Specified Foreign Corporations and
United States Shareholders

Section 965(e)(1) provides that the
term “specified foreign corporation”
means (i) any CFC (regardless of
whether there is a domestic corporate
shareholder) and (ii) any foreign
corporation with respect to which one
or more domestic corporations is a
United States shareholder (“10-percent
corporation’’). However, if a passive
foreign investment company (as defined
in section 1297) (“PFIC’’) with respect
to the shareholder is not a CFC, then
such corporation is not a specified
foreign corporation. Section 965(e)(3).
An S corporation is treated as a
partnership for purposes of sections 951
through 965. See section 1373(a). For
purposes of sections 951 and 961, a 10-
percent corporation is treated as a CFC
solely for purposes of taking into
account the subpart F income of such
corporation under section 965(a) (and
for purposes of determining a United
States shareholder’s pro rata share of
any amount with respect to a specified
foreign corporation under section
965(f)). Section 965(e)(2).

For taxable years of foreign
corporations beginning before January 1,
2018, under section 951(b), a United
States shareholder is a United States
person (within the meaning of section
957(c)) that owns within the meaning of
section 958(a), or is considered as
owning by applying the rules of
ownership of section 958(b), 10 percent
or more of the total combined voting
power of all classes of stock entitled to
vote of the stock of a foreign
corporation. Under section 957(c), a
United States person generally has the
meaning assigned to it by section
7701(a)(30), which includes a domestic
partnership or domestic trust. But see
Notice 2010-41, 2010-22 LR.B. 715
(announcing that the Treasury
Department and the IRS intend to issue
regulations treating certain domestic
partnerships as foreign partnerships for
purposes of identifying which United
States shareholders are required to
include amounts in gross income under
section 951(a)). Special rules under
section 957(c) and § 1.957-3 apply in
determining when individuals residing
in certain possessions or territories of
the United States are considered United
States persons for purposes of sections
951 and 965.

H. Determination of Pro Rata Share

Section 965(f)(1) provides that the
determination of any United States
shareholder’s pro rata share of any

ADMIN_03556
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 344 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39517

 

 

amount with respect to any specified
foreign corporation shall be determined
under rules similar to the rules of
section 951(a)(2) by treating the amount
in the same manner as subpart F income
(and by treating the specified foreign
corporation as a CFC).

I. Special Rules for Domestic Pass-
Through Entities

Section 965(f)(2) provides that the
portion that is included in the income
of a United States shareholder under
section 951(a)(1) by reason of section
965(a) that is equal to the section 965(c)
deduction amount by reason of the
inclusion is treated as income exempt
from tax for purposes of sections
705(a)(1)(B) and 1367(a)(1)(A) but not
treated as income exempt from tax for
purposes of determining whether an
adjustment is made to an accumulated
adjustments account (“AAA”) ofan S
corporation under section 1368(e)(1)(A).

J. Foreign Tax Credit and Deduction

Section 965(g)(1) provides that no
credit is allowed under section 901 for
the applicable percentage of any taxes
paid or accrued (or treated as paid or
accrued) with respect to any amount for
which a section 965(c) deduction is
allowed.

The term ‘applicable percentage”
means the amount (expressed as a
percentage) equal to the sum of the
following two amounts:

(i) 0.771 multiplied by the ratio of (A)
the section 965(a) inclusion amount in
excess of the United States
shareholder’s aggregate foreign cash
position divided by (B) the section
965(a) inclusion amount, and

(ii) 0.557 multiplied by the ratio of (A)
the amount of the section 965(a)
inclusion amount equal to the United
States shareholder’s aggregate cash
position, divided by (B) the section
965(a) inclusion amount.

Further, no deduction is allowed for
any tax for which credit is not allowable
under section 901 by reason of section
965(g)(1) (determined by treating the
taxpayer as having elected the benefits
of subpart A of part II of subchapter N).

With respect to the taxes treated as
paid or accrued by a domestic
corporation with respect to the section
965(a) inclusion amount, section 78
applies only to so much of such taxes
as bears the same proportion to the
amount of the taxes as (i) the excess of
(A) the section 965(a) inclusion amount,
over (B) the section 965(c) deduction
amount with respect to such amount,
bears to (ii) the section 965(a) inclusion
amount.

K. Election Under Section 965(h)
Concerning Payment of Net Tax
Liability Under Section 965

Section 965(h)(1) provides that in the
case of a United States shareholder of a
DFIC, the United States shareholder
may elect to pay the net tax liability
under section 965 in eight installments.
Section 965(h)(6) defines the net tax
liability under section 965 with respect
to any United States shareholder as the
excess (if any) of (i) the taxpayer’s net
income tax for the taxable year in which
an amount is included in the gross
income of the United States shareholder
under section 951(a)(1) by reason of
section 965, over (ii) the taxpayer’s net
income tax for such taxable year
determined (A) without regard to
section 965, and (B) without regard to
any income or deduction properly
attributable to a dividend received by
the United States shareholder from any
DFIC. For this purpose, the term “net
income tax’’ means the regular tax
liability reduced by the credits allowed
under subparts A, B, and D of part IV
of subchapter A. Section 965(h)(6)(B).

Section 965(h)(2) provides that ifa
taxpayer makes an election under
section 965(h), the first installment is
due on the due date (without regard to
extensions) for the return of tax for the
inclusion year. Each successive
installment is due on the due date
(without regard to extensions) for the
return of tax for the taxable year
following the taxable year for which the
previous installment payment was
made.

Section 965(h)(3) provides that if
there is an addition to tax for failure to
timely pay an installment required
under section 965(h), a liquidation or
sale of substantially all the assets of the
taxpayer (including in a title 11 or
similar case), a cessation of business by
the taxpayer, or any similar
circumstance, the unpaid portion of the
remaining installments will be due on
the date of such event (or in the case of
a title 11 or similar case, the day before
the petition is filed). The preceding
sentence does not apply in the case of
the sale of substantially all the assets of
a taxpayer to a buyer if the buyer enters
into an agreement with the Secretary
under which the buyer is liable for the
remaining installments due under
section 965(h) in the same manner as if
the buyer were the taxpayer.

Section 965(h)(4) provides that ifa
taxpayer has made an election under
section 965(h), and subsequently, a
deficiency is assessed with respect to
the taxpayer’s net tax liability for
purposes of section 965(h), then the
amount of the deficiency will be

prorated among the installments. The
part of the deficiency prorated to any
installment the date for payment of
which has not arrived will be collected
at the same time as, and as part of, such
installment. The part of the deficiency
prorated to any installment the date for
payment of which has arrived must be
paid upon notice and demand from the
Secretary. However, the proration rule
does not apply if the deficiency is due
to negligence, intentional disregard of
rules and regulations, or fraud with
intent to evade tax.

L, Election Under Section 965{i)
Concerning Payment of Net Tax
Liability Under Section 965 by an S
Corporation Shareholder and Related
Reporting Requirements

Section 965(i)(1) provides that in the
case of any S corporation that is a
United States shareholder of a DFIC,
each shareholder of the S corporation
may elect to defer payment of the
shareholder’s net tax liability under
section 965 with respect to the S
corporation until the shareholder’s
taxable year which includes the
triggering event with respect to such
liability.

Under section 965(i)(1), any net tax
liability, payment of which is deferred
under section 965(i)(1), will be assessed
on the return of tax as an addition to tax
for the shareholder’s taxable year which
includes the triggering event with
respect to such liability. As defined in
section 965(i)(2), in the case of any
shareholder’s net tax liability under
section 965 with respect to any S
corporation, the triggering event with
respect to such liability is whichever of
the following occurs first: (i) The
corporation ceases to be an S
corporation (determined as of the first
day of the first taxable year that the
corporation is not an S corporation); (ii)
a liquidation or sale of substantially all
the assets of the S corporation
(including in a title 11 or similar case),
a cessation of business by the S
corporation, the S corporation ceases to
exist, or any similar circumstance; or
(iii) a transfer of any share of stock in
the S corporation by the taxpayer
(including by reason of death, or
otherwise). In the case of a transfer of
less than all of the taxpayer’s shares of
stock in the S corporation, the transfer
is only a triggering event with respect to
the portion of the taxpayer’s net tax
liability under section 965 with respect
to the S corporation as is properly
allocable to the transferred stock.
Section 965(i)(2)(B). Moreover, a
transfer of stock in the S corporation is
not a triggering event if the transferee
enters into an agreement with the

ADMIN_03557
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 345 of 678

39518

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

Secretary under which the transferee is
liable for the net tax liability under
section 965 with respect to the stock in
the same manner as if such transferee
were the taxpayer. Section 965(i)(2)(C).

If a triggering event occurs, section
965(i)(4) permits a taxpayer to make an
election under section 965(h) with
respect to the liability to which the
section 965(i) election applied by the
due date for the return of tax for the
taxable year in which the triggering
event occurred, and the first installment
under section 965(h) must also be paid
by the due date (without regard to
extensions) for the return for the taxable
year of the triggering event. However,
the election may only be made with the
consent of the Secretary in the case of
a triggering event that is a liquidation or
sale of substantially all of the assets of
the S corporation. See section
965(i)(4)(D).

Section 965(i)(3) defines a
shareholder’s net tax liability under
section 965 with respect to any S
corporation as the net tax liability under
section 965 which would be determined
under section 965(h)(6) if the only
amounts taken into account by the
shareholder under section 951(a)(1) by
reason of section 965 were allocations
from the S corporation.

Section 965(i)(5) provides that if any
shareholder of an S corporation makes
an election under section 965(i) to defer
payment of its net tax liability under
section 965 with respect to an S
corporation, the S corporation is jointly
and severally liable for the deferred
payment and any penalty, addition to
tax, or additional amount attributable
thereto.

Section 965(i)(6) provides that any
limitation on the time period for the
collection of a liability deferred under
section 965(i) is not treated as beginning
before the date of the triggering event
with respect to such lability.

Section 965(i)(7) requires any
shareholder of an S corporation that
makes an election under section 965(i)
to report the amount of the
shareholder’s deferred net tax liability
on the shareholder’s return of tax for the
taxable year for which the election is
made and on the return of tax for each
taxable year thereafter until the amount
has been fully assessed. “Deferred net
tax liability’’ means the amount of net
tax liability under section 965 payment
of which has been deferred under
section 965(i) and which has not been
assessed on a return of tax for any prior
taxable year. Section 965(i)(7)(B). In the
case of any failure to report any amount
required to be reported pursuant to
section 965(i)(7) with respect to any
taxable year before the due date for the

return of tax for the taxable year, there
will be assessed on the return as an
addition to tax 5 percent of such
amount. Section 965(i)(7)(C).

M. Election Under Section 965{m)
Concerning Inclusions of Amounts
Under Section 965 and Related
Provisions

Under section 965(m)(1)(B), a real
estate investment trust (REIT) that is a
United States shareholder of a DFIC may
elect, in lieu of including any amount
required to be taken into account under
section 951(a)(1) by reason of section
965 in the taxable year in which it
would otherwise be included in gross
income (for purposes of the
computation of REIT taxable income
under section 857(b)), to include such
amount in gross income in eight
installments.

If this election is made, the REIT’s
aggregate section 965(c) deduction must
be determined without regard to the
election and allocated to each taxable
year for which an installment is
included in the same proportion as the
amount of the installment included in
gross income. See section
965(m)(2)(B)(i)O). Furthermore, the
REIT may not make a section 965(h)
election for any taxable year for which
an installment is included. See section
965(m)(2)(B)(i)(I). Under section
965(m)(2)(B)(ii), if there is a liquidation
or sale of substantially all the assets of
the REIT (including in a title 11 or
similar case), a cessation of business by
the trust, or any similar circumstance,
then any amount not yet included in
gross income will be included in gross
income as of the day before the date of
the event, and the unpaid portion of any
tax liability with respect to the
inclusion will be due on the date of the
event (or in the case of a title 11 or
similar case, the day before the petition
is filed).

Section 965(m)(1)(A) provides that
any amount required to be taken into
account under section 951(a)(1) by
reason of section 965 by a REIT that is
a United States shareholder of a DFIC is
not taken into account as gross income
of the REIT for purposes of applying
paragraphs (2) and (3) of section 856(c)
to any taxable year for which the
amount is taken into account under
section 951(a)(1).

N. Election Under Section 965{n) Net To
Apply Net Operating Loss Deduction

Under section 965(n)(1), a United
States shareholder of a DFIC may make
an election pursuant to which the
amount described in section 965(n)(2)
shall not be taken into account (i) in
determining the amount of the

shareholder’s net operating loss
(“NOL”) deduction under section 172
for the taxable year, or (ii) in
determining the amount of taxable
income for the taxable year which may
be reduced by NOL carryovers or
carrybacks to the taxable year under
section 172. The amount described in
section 965(n)(2) is the sum of (i) the
amount required to be taken into
account under section 951(a)(1) by
reason of section 965 (determined after
the application of section 965(c)), plus
(ii) in the case of a domestic corporation
which chooses to have the benefits of
subpart A of part III of subchapter N for
the taxable year, the taxes deemed to be
paid by the corporation under
subsections (a) and (b) of section 960 for
the taxable year with respect to the
amount described in section
965(n)(2)(A) which are treated as a
dividend under section 78.

O. Recapture for Expatriated Entities

Section 965(1) provides that ifa
section 965(c) deduction is allowed to a
United States shareholder and the
shareholder first becomes an expatriated
entity (as defined under section
7874(a)(2), except not including an
entity if the surrogate foreign
corporation with respect to it is treated
as a domestic corporation under section
7874(b)) at any time during the 10-year
period beginning on the date of the
enactment of the Act (with respect to a
surrogate foreign corporation (as defined
under section 7874(a)(2)(B)) that first
becomes a surrogate foreign corporation
during such period), the tax imposed
under chapter 1 will be increased for the
first taxable year in which such taxpayer
becomes an expatriated entity by an
amount equal to 35 percent of the
amount of the section 965(c) deduction,
and no credits will be allowed against
such increase in tax.

P. Regulations or Other Guidance

Section 965(o) provides that the
Secretary shall prescribe such
regulations or other guidance as may be
necessary or appropriate to carry out the
provisions of section 965, including
regulations or other guidance to provide
appropriate basis adjustments and
regulations or other guidance to prevent
the avoidance of the purposes of section
965, including through a reduction in
E&P, changes in entity classification or
accounting methods, or otherwise.

III. Other Provisions

A. Section 962

As amended by the Act, section 962
provides that an individual who is a
United States shareholder may elect to

ADMIN_03558
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 346 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39519

 

 

have the tax imposed under chapter 1
on amounts that are included in the
individual’s gross income under section
951(a) be an amount equal to the tax
that would be imposed under section 11
if the amounts were received by a
domestic corporation. In addition, if an
election is made under section 962, the
amounts included in the individual’s
gross income under section 951(a) are
treated as if they were received by a
domestic corporation for purposes of
applying section 960 (relating to foreign
tax credits). See § 1.962—1(a). However,
the taxable income determined for
purposes of applying section 11 is not
reduced by any deduction of the United
States shareholder. See § 1.962—
1(b)(1)(i). An election under section 962
does not affect tax imposed under other
chapters, including under chapter 2A.

B. Attribution Rules in Sections 958{b}
and 318{a})

Section 958 provides rules for
determining direct, indirect, and
constructive stock ownership. Under
section 958(a)(1), stock is considered
owned by a person if it is owned
directly or is owned indirectly through
certain foreign entities under section
958(a)(2). Under section 958(b), section
318 applies, with certain modifications,
to the extent that the effect is to treat
any United States person as a United
States shareholder within the meaning
of section 951(b), to treat a person as a
related person within the meaning of
section 954(d)(3), to treat the stock ofa
domestic corporation as owned by a
United States shareholder of a CFC for
purposes of section 956(c)(2), or to treat
a foreign corporation as a CFC under
section 957.

Section 318 provides rules that
attribute the ownership of stock to
certain family members, between certain
entities and their owners, and to holders
of options to acquire stock. Section
318(a)(1) provides rules attributing stock
ownership among members of a family.
Section 318(a)(2) provides rules
attributing stock ownership “upward”
from partnerships, estates, trusts, and
corporations to partners, beneficiaries,
owners, and shareholders. In addition,
section 318(a)(3) provides specific rules
that attribute the ownership of stock
“downward” from partners,
beneficiaries, owners, and shareholders
to partnerships, estates, trusts, and
corporations. In particular, section
318(a)(3)(A) provides that stock owned,
directly or indirectly, by or for a partner
in a partnership or a beneficiary of an
estate is considered as owned by the
partnership or estate. This provision
applies to all partners and beneficiaries
without regard to the size of their

interest in the partnership or estate.
Section 318(a)(3)(B) similarly provides,
subject to certain exceptions, that stock
owned, directly or indirectly, by or for
a beneficiary of a trust (or a person who
is considered an owner of a trust) is
considered owned by the trust. In
comparison, section 318(a)(3)(C)
provides that stock owned, directly or
indirectly, by or for a shareholder in a
corporation is considered owned by the
corporation only if 50 percent or more
in value of the stock in the corporation
is owned, directly or indirectly, by such
person.

Effective for the last taxable year of
foreign corporations beginning before
January 1, 2018, and each subsequent
year of the foreign corporations, and for
the taxable years of United States
shareholders in which or with which
such taxable years of the foreign
corporations end, the Act repeals
section 958(b)(4). As in effect before
repeal, section 958(b)(4) provided that
subparagraphs (A), (B), and (C) of
section 318(a)(3) (providing for
“downward” attribution) were not to be
applied so as to consider a United States
person as owning stock that is owned by
a person who is not a United States
person.

C. Miscellaneous Itemized Deductions

Under section 67(a), miscellaneous
itemized deductions are allowed only to
the extent that the aggregate of such
deductions exceeds 2 percent of
adjusted gross income. As amended by
the Act, section 67(g) provides that for
taxable years beginning after December
31, 2017, and before January 1, 2026, no
miscellaneous itemized deductions are
allowable under section 67(a). In
addition, under section 56(b)(1)(A)(i), an
individual subject to the alternative
minimum lax in 2017 is nol allowed a
deduction for any miscellaneous
itemized deduction. Under section
63(d), itemized deductions generally
mean all allowable deductions except
for the deductions allowable in arriving
at adjusted gross income pursuant to
section 62(a), the deduction provided by
section 151, and the deduction provided
in section 199A (added by the Act).
Miscellaneous itemized deductions
include all itemized deductions other
than those listed in section 67(b), which
does not reference the section 965(c)
deduction.

D. Section 4940

An inclusion under section 951(a)(1),
including a section 965(a) inclusion,
generally is included in the calculation
of gross investment income of a private
foundation for purposes of determining
the excise tax imposed under section

4940 (generally 2 percent of net
investment income). Gross investment
income under section 4940 does not
include an inclusion under section
951(a)(1), including a section 965(a)
inclusion, to the extent the amount is
included in computing the unrelated
business income tax imposed by section
511. See section 4940(c)(2). Section
4940(c)(3) allows as a deduction all the
ordinary and necessary expenses paid or
incurred for the production or collection
of gross investment income or for the
management, conservation, or
maintenance of property held for the
production of income.

E, Extensions of Time for Filing Income
Tax Returns and Paying Tax for Certain
Citizens and Residents Abroad

In relevant part, regulations under
section 6081 provide an extension of
time to the fifteenth day of the sixth
month following the close of the taxable
year for filing returns of income taxes
and for paying any tax shown on the
return for United States citizens or
residents whose tax homes and abodes,
in areal and substantial sense, are
outside the United States and Puerto
Rico, and United States citizens and
residents in military or naval service on
duty, including non-permanent or short
term duty, outside the United States and
Puerto Rico (“‘specified individuals’).
See § 1.6081—5(a)(5) and (6).

Explanation of Provisions

I. Overview of Proposed Regulations

Proposed § 1.965—1 provides general
rules and definitions under section 965.
Proposed § 1.965—2 provides rules
relating to adjustments to E&P and basis
to determine and account for the
application of section 965 and a rule
that limits the amount of gain
recognized in connection with the
application of section 961(b)(2).
Proposed § 1.965—3 provides rules
regarding the determination of section
965(c) deductions. Proposed § 1.965—4
sets forth rules that disregard certain
transactions for purposes of section 965.
Proposed §§ 1.965—5 and 1.965-6
provide rules with respect to foreign tax
credits. Proposed § 1.965—7 provides
rules regarding elections and payments.
Proposed § 1.965-8 provides rules
regarding affiliated groups, including
consolidated groups. Proposed § 1.965—
9 provides dates of applicability.
Proposed §§ 1.962—1 and 1.962—2
provide rules relating to section 962
elections. Proposed § 1.986(c)—1
provides rules regarding the application
of section 986(c) in connection with
section 965.

ADMIN_03559
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 347 of 678

39520

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

II. Definitions and General Rules

Section 1.965—1 of the proposed
regulations provides general rules and
definitions under section 965, including
general rules concerning section 965(a)
inclusions, general rules concerning
section 965(c) deductions, and rules
concerning the treatment of certain
specified foreign corporations as CFCs
and certain controlled domestic
partnerships as foreign partnerships.

A. General Rules

Proposed § 1.965—1 provides the
general rules contained in section
965(a), (b), and (c). Proposed § 1.965—
1(b)(1) provides that the subpart F
income of a DFIC for its inclusion year
is increased by the section 965(a)
earnings amount. Proposed § 1.965—
1(b)(2) provides that the pro rata share
of the DFIC’s section 965(a) earnings
amount of a United States shareholder
that owns, within the meaning of
section 958(a), stock (the stock, “section
958(a) stock”, and the shareholder, a
“section 958(a) U.S. shareholder’’) is
reduced by the DFIC’s allocable share of
the section 958(a) U.S. shareholder’s
aggregate foreign E&P deficit. If a section
958(a) U.S. shareholder is a member of
a consolidated group, all section 958(a)
U.S. shareholders that are members of a
consolidated group are treated as a
single section 958(a) U.S. shareholder
for this purpose. See Part IX of this
Explanation of Provisions section for a
discussion of additional rules that apply
with respect to a section 958(a) U.S.
shareholder that is a member of an
affiliated group of which not all
members are part of a consolidated
group. The amount determined after the
reductions referenced in the preceding
sentences is defined as the section
965(a) inclusion amount, which is the
amount included by a section 958(a)
U.S. shareholder of a DFIC for its
taxable year in which or with which the
DFIC’s inclusion year ends (the “section
958(a) U.S. shareholder inclusion
year’). See proposed § 1.965—1(b)(1); see
also Part I.B of the Background section
of this preamble. The proposed
regulations also clarify that because an
increase in subpart F income by reason
of section 965(a) is generally determined
after the subpart F income is otherwise
determined under section 952 for the
taxable year, neither the section 965(a)
earnings amount nor the section 965(a)
inclusion amount is subject to the rules
or limitations in section 952 or
otherwise limited by the accumulated
E&P of the DFIC. Jd.

Proposed § 1.965—1(c) provides that a
section 958(a) U.S. shareholder is
generally allowed a deduction for a

section 965(c) deduction amount for a
section 958(a) U.S. shareholder
inclusion year. The proposed
regulations clarify that a section 958(a)
U.S. shareholder’s aggregate foreign
cash position is applied against the
aggregate section 965(a) inclusion
amounts for a section 958(a) U.S.
shareholder inclusion year. See

proposed § 1.965—1(f)(1)-(4), (8), (42). In
the case of a section 958(a) U.S.
shareholder with more than one section
958(a) U.S. shareholder inclusion year,
its aggregate foreign cash position is
allocated to each year under proposed

§ 1.965—3(c)(2), and therefore the section
965(c) deduction amount is determined
separately for each section 958(a) U.S.
shareholder inclusion year.

Consistent with section 965(e)(2),
proposed § 1.965—1(d) provides that a
10-percent corporation is treated as a
CFC for purposes of sections 951 and
961, as well as for purposes of § 1.1411-
10, so that those rules, applicable to
CFCs, are also applicable to DFICs that
are not CFCs.

Moreover, the proposed regulations
provide that for purposes of identifying
section 958(a) U.S. shareholders of
specified foreign corporations and the
section 958(a) stock of such specified
foreign corporations owned by section
958(a) U.S. shareholders, a domestic
partnership is treated as a foreign
partnership if certain conditions are
satisfied. See proposed § 1.965—1(e)(1).
This is an expansion on the reference in
section 2.13 of Notice 2018-26 to Notice
2010-41, which referred to CFCs,
whereas the expanded rule includes
specified foreign corporations generally.

B, Definitions

Section 1.965—1(f) of the proposed
regulations sets forth definitions for
terms that apply for all of the proposed
regulations under section 965. Except as
otherwise described in this Explanation
of Provisions section, the definitions set
forth in the proposed regulations that
are also used in section 965 or one of
the notices have the meaning described
therein. This Part II.B of the Explanation
of Provisions section also describes
rules incorporated into certain defined
terms that are not described elsewhere
in this Explanation of Provisions
section.

1. Specified Foreign Corporation

The proposed regulations provide that
a specified foreign corporation means
any CFC or 10-percent corporation,
other than a foreign corporation that is
a PFIC with respect to a shareholder and
not a CFC. See proposed § 1.965—
1(f)(45)(i) and (iii).

Section 3.01 of Notice 2018-26 noted
that as a result of the application of the
constructive ownership rule in section
318(a)(3)(A) (providing for “downward”
attribution of stock from a partner to a
partnership), it may be difficult to
determine if a foreign corporation is a
specified foreign corporation under
certain circumstances. Consistent with
that section of the notice, the definition
of specified foreign corporation
provides that, solely for purposes of
determining whether a foreign
corporation is a specified foreign
corporation within the meaning of
section 965(e)(1)(B), stock owned,
directly or indirectly, by or for a partner
(“tested partner’) will not be considered
as being owned by a partnership under
sections 958(b) and 318(a)(3)(A) if the
tested partner owns less than five
percent of the interests in the
partnership’s capital and profits. See
proposed § 1.965—1(f)(45)(ii). For
purposes of the preceding sentence, an
interest in the partnership owned by
another partner will be considered as
being owned by the tested partner under
the principles of sections 958(b) and
318, as modified pursuant to the
preceding sentence, as if the interest in
the partnership were stock.

2. Post-1986 Earnings and Profits

Section 3.02(b) of Notice 2018—07
indicated that the reduction of post-
1986 earnings and profits of a specified
foreign corporation to reflect dividends
distributed during the corporation’s
inclusion year to another specified
foreign corporation (the “dividend
reduction rule’’) is intended to address
the potential double-counting of the
E&P of the distributing specified foreign
corporation in calculating the section
965(a) inclusion amounts of a United
States shareholder with respect to the
distributing specified foreign
corporation and the distributee
specified foreign corporation. It noted,
however, that to the extent that a
portion of a distribution reduces the
post-1986 earnings and profits of a
distributing specified foreign
corporation (for example, by reason of a
reduction pursuant to section 312(a)(3))
in an amount in excess of the increase
in the post-1986 earnings and profits of
the distributee specified foreign
corporation, the reduction would not
relieve double-counting and thus would
be inconsistent with the purpose of the
tule.

Accordingly, consistent with section
3.02(b) of Notice 2018-07, the definition
of ‘‘post-1986 earnings and profits”’
clarifies, in proposed § 1.965—
1(f)(29)(i)(B), that the amount by which
the post-1986 earnings and profits of a

ADMIN 03560
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 348 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39521

 

 

specified foreign corporation is reduced
under section 965(d)(3)(B) as a result of
a distribution made to a specified
foreign corporation in the last taxable
year of the foreign corporation that
begins before January 1, 2018, may not
exceed the amount by which the post-
1986 earnings and profits of the
distributee corporation is increased as a
result of the distribution. Additionally,
similar to section 3.03 of Notice 2018-
26, in computing post-1986 earnings
and profits on November 2, 2017, in
certain cases, a reduction is allowed for
a portion of foreign income taxes that
accrue after November 2, 2017, and on
or before December 31, 2017
(“applicable taxes’). In particular, post-
1986 earnings and profits on November
2, 2017, are reduced by the portion of
the applicable taxes that are attributable
to the portion of the taxable income (as
determined under foreign law) that
accrues on or before November 2, 2017,
and during the specified foreign
corporation’s U.S. taxable year that
includes November 2, 2017. See
proposed § 1.965—1(f)(29) (ii).

Moreover, consistent with the
Conference Report accompanying the
Act (the “Conference Report”) and
section 3.03(b) of Notice 2018-13,
proposed § 1.965—1(f)(29)(iii) provides
that all deficits related to post-1986
earnings and profits, including hovering
deficits, are taken into account for
purposes of determining the post-1986
earnings and profits (including a deficit)
of a specified foreign corporation. See
H.R. Rep. No. 115-466, at 619 (2017)
(Conf. Rep.). The fact that hovering
deficits are taken into account for
purposes of determining post-1986
earnings and profits, and ultimately the
section 965(a) inclusion amount of a
section 958(a) U.S. shareholder, does
not mean that hovering deficits are
taken into account for any other
purpose. For example, this rule does not
result in hovering deficits being taken
into account for purposes of
determining post-1986 undistributed
earnings or pre-1987 accumulated
profits in computing the taxes deemed
paid for the foreign tax credit. The
Treasury Department and the IRS
request comments on whether
additional rules are needed to address
the treatment of hovering deficits that
reduce post-1986 earnings and profits of
a DFIC, for example when the hovering
deficit creates a specified E&P deficit.

Comments noted that a specified
foreign corporation that is not a CFC
does not generally track E&P under U.S.
tax principles and requested that
taxpayers be allowed to use an
alternative measurement method for
determining its post-1986 earnings and

profits and cash position, such as
audited financial statements. This
comment is not adopted in the proposed
regulations. Generally, audited financial
statements may serve as a starting point
in the determination of a specified
foreign corporation’s E&P. See § 1.964—
1. The Treasury Department and the IRS
appreciate that obtaining accurate
information for U.S. federal income tax
purposes may present administrative
challenges, particularly in the case of
United States shareholders that do not
have a majority interest in a specified
foreign corporation. However, this
challenge is not unique to this context;
there are numerous longstanding
provisions in the Code where minority
shareholders of foreign corporations
must determine E&P consistent with
section 312 where no alternative
measurement method is provided. For
example, United States persons who

own stock in PFICs must, if they make
an election to treat the PFIC as a
qualified electing fund under section
1293, determine the E&P of the PFIC in
accordance with principles of section
312. See section 1293(e)(3).
Additionally, minority shareholders

who are nonetheless United States
shareholders of CFCs must know the
E&P of the CFC in order to apply the
rules under subpart F. Accordingly, the
Treasury Department and the IRS have
determined that it would not be
appropriate for the proposed regulations
to provide alternative methods for
determining a corporation’s E&P or cash
position.

3. E&P Deficit Foreign Corporation

Consistent with section 3.01 of Notice
2018-13, under the proposed
regulations, for purposes of determining
the status of a specified foreign
corporation as a DFIC or an E&P deficit
foreign corporation, it must first be
determined whether the specified
foreign corporation is a DFIC. Proposed
§ 1.965-1(f)(17)(ii) provides that, ifa
specified foreign corporation meets the
definition of a DFIC, it is classified
solely as a DFIC and not also as an E&P
deficit foreign corporation, even if the
specified foreign corporation otherwise
satisfies the requirements of section
965(b)(3)(B) and proposed § 1.965-—
1(f)(22). Ifa specified foreign
corporation does not meet the definition
of a DFIC, it then must be determined
whether it is an E&P deficit foreign
corporation. In some cases, a specified
foreign corporation may be classified as
neither a DFIC nor an E&P deficit
foreign corporation, despite having post-
1986 earnings and profits greater than
zero or a deficit in accumulated post-

1986 deferred foreign income. See
proposed § 1.965-1(g), Example 5.
Comments requested that previously
taxed E&P should be disregarded in
determining a specified E&P deficit of
an E&P deficit foreign corporation.
Section 965(b)(3)(B) provides that a
specified foreign corporation is an E&P
deficit foreign corporation if it has a
deficit in post-1986 earnings and profits
as of November 2, 2017. For purposes of
section 965, the term post-1986 earnings
and profits is defined in section
965(d)(3) and is computed in
accordance with sections 964(a) and
986. Under section 964(a), earnings and
profits are determined according to
tules substantially similar to those
applicable to domestic corporations.
Previously taxed E&P are a type of
E&P. See section 959(c). No express
exclusion of previously taxed E&P is
provided in section 965(d)(3) for
purposes of determining post-1986
earnings and profits. In contrast, the
term accumulated post-1986 deferred
foreign income, as defined in section
965(d)(2), explicitly excludes previously
taxed E&P. See section 965(d)(2)(B)
(citing section 959). Accordingly, the
proposed regulations provide that
previously taxed E&P is not excluded in
determining the existence and amount
of a specified E&P deficit, which is
defined in reference to post-1986
earnings and profits and not in reference
to accumulated post-1986 deferred
foreign income. The Treasury
Department and the IRS are considering
other rules with respect to the
definitions of post-1986 earnings and
profits, accumulated post-1986 deferred
foreign income, and specified E&P
deficit in connection with the
finalization of these proposed
regulations. See section 965(0). The
Treasury Department and the IRS
welcome comments on this subject.

4, Accumulated Post-1986 Deferred
Foreign Income

Consistent with section 3.02(c) of
Notice 2018-07, proposed § 1.965—
1((7)G)(C) provides that in the case of
a CFC that has shareholders that are not
United States shareholders on an E&P
measurement date, the accumulated
post-1986 deferred foreign income of the
CFC on such E&P measurement date is
reduced by amounts that would be
described in section 965(d)(2)(B) if those
shareholders were United States
shareholders. In such cases, the
principles of Revenue Ruling 82-16,
1982-1 C.B. 106, apply in order to
determine the amounts by which
accumulated post-1986 deferred foreign
income is reduced.

ADMIN. 03561
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 349 of 678

39522

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

Proposed § 1.965—1(f)(7)(i) clarifies
that, for purposes of determining the
accumulated post-1986 deferred foreign
income of a specified foreign
corporation as of an E&P measurement
date, the E&P of the specified foreign
corporation that are described in section
959(c)(2) (or that would be described in
section 959(c)(2) applying the principles
of Revenue Ruling 82-16, 1982-1 C.B.
106) by reason of subpart F income are
treated as described in section
965(d)(2)(B) and proposed § 1.965—
1()\(7)@)(B) or (HN(7)@)(C) only to the
extent that such income is accrued by
the specified foreign corporation as of
such E&P measurement date. For rules
regarding the interaction of sections
951, 956, 959, and 965 generally, see
Part IV.A of this Explanation of
Provisions section.

5. Cash Measurement Dates

Consistent with section 3.02 of Notice
2018-26, the definitions of the cash
measurement dates, and of pro rata
share, provide the following:

(i) The final cash measurement date of
a specified foreign corporation is the
close of the last taxable year of the
specified foreign corporation that begins
before January 1, 2018, and ends on or
after November 2, 2017, if any;

(ii) The second cash measurement
date of a specified foreign corporation is
the close of the last taxable year of the
specified foreign corporation that ends
after November 1, 2016, and before
November 2, 2017, if any;

(iii) The first cash measurement date
of a specified foreign corporation is the
close of the last taxable year of the
specified foreign corporation that ends
after November 1, 2015, and before
November 2, 2016, if any; and

(iv) A United States shareholder takes
into account its pro rata share of the
cash position of a specified foreign
corporation as of any cash measurement
date of the specified foreign corporation
on which the United States shareholder
is a United States shareholder of the
specified foreign corporation, regardless
of whether the United States
shareholder is a United States
shareholder of the specified foreign
corporation as of any other cash
measurement date, including the final
cash measurement date of the specified
foreign corporation.

See proposed § 1.965—1(f)(24), (31),
(25), and (30)(iii), respectively. Section
3.02 of Notice 2018-26 also announced
that for purposes of applying the rules
contained therein, a 52-53-week taxable
year is deemed to begin on the first day
of the calendar month nearest to the first
day of the 52-53-week taxable year and
is deemed to end or close on the last day

of the calendar month nearest to the last
day of the 52-53-week taxable year, as
the case may be. See § 1.441—2(c). The
Treasury Department and the IRS have
determined that the rules contained in
§ 1.441-2(c), which relate to the
application of effective dates, are not
relevant in determining when a 52-53-
week taxable year is considered to begin
or end for purposes of the cash
measurement dates; instead, the actual
dates on which such a year begins and
ends should be taken into account in
determining cash measurement dates.
Therefore, the proposed regulations do
not contain the rule in section 3.02 of
Notice 2018-26 referring to § 1.441-2(c).
Comments requested guidance on the
measurement of cash when a section
381 transaction occurs during the last
year of a specified foreign corporation
that begins before January 1, 2018. The
Treasury Department and the IRS have
defined cash measurement date in the
notices and largely adopted the
definition in the proposed regulations.
The Treasury Department and the IRS
have determined that these rules
provide appropriate guidance, and
therefore additional rules are not
necessary. See also Part V.A.2 of this
Explanation of Provisions section, fora
discussion of the rules for disregarding
certain assets to prevent double-
counting under section 965(c)(3)(D), and
Part VLA of this Explanation of
Provisions section, for a discussion of
the anti-avoidance rule in proposed
§ 1.965—4(b), which could apply, for
example, to liquidations that reduce a
section 958(a) U.S. shareholder’s
aggregate foreign cash position.

6. Cash Position & Derivative Financial
Instruments

Consistent with section 3.01(c) of
Notice 2018-07, the proposed
regulations address the treatment of
derivative financial instruments for
purposes of measuring the cash position
of a specified foreign corporation.
Generally, the cash position of any
specified foreign corporation includes,
among other things, the fair market
value of the cash-equivalent assets held
by the corporation. See proposed
§ 1.965—1(f)(16)(i)(C). Consistent with
section 3.01(c) of Notice 2018-07, the
proposed regulations define the term
cash-equivalent asset to include
derivative financial instruments held by
the specified foreign corporation that is
not a bona fide hedging transaction. See
proposed § 1.965—1(f)(13)(v). Derivative
financial instruments include notional
principal contracts, options contracts,
forward contracts, futures contracts,
short positions in securities and
commodities, and any similar financial

instruments. See proposed § 1.965—
1(f)(18).

The proposed regulations provide that
the value of each derivative financial
instrument that must be taken into
account in determining the cash
position of a specified foreign
corporation may be positive or negative,
but that the aggregate amount taken into
account for all derivative financial
instruments (excluding bona fide
hedging transactions) of a specified
foreign corporation cannot be less than
zero. See proposed § 1.965—1(f)(16)(iii).

Consistent with section 3.01(c) of
Notice 2018-07, the proposed
regulations also provide that if a
derivative financial transaction is a bona
fide hedging transaction that is used to
hedge a cash-equivalent asset, the value
of the cash-equivalent asset identified
on the taxpayer’s books and records as
the asset being hedged must be adjusted
by the fair market value of the bona fide
hedging transaction that is used to
hedge such cash-equivalent asset (such
hedging transaction, a “cash-equivalent
asset hedging transaction”). See
proposed § 1.965—1(f)(16)(ii). The value
of a cash-equivalent asset hedging
transaction must be taken into account
in determining the cash position of a
specified foreign corporation whether
the cash-equivalent asset hedging
transaction has positive or negative
value, but only to the extent that the
cash-equivalent asset hedging
transaction (or transactions) does not
reduce the fair market value of the asset
being hedged below zero. Id. A bona
fide hedging transaction with respect to
an asset that is not a cash-equivalent
asset or with respect to a liability (as
described in § 1.1221—2(b)(2)) is not
included in a specified foreign
corporation’s cash position for purposes
of section 965(c)(3)(B).

The proposed regulations define a
bona fide hedging transaction as a
hedging transaction that meets the
requirements of a bona fide hedging
transaction described in § 1.954—
2(a)(4)(ii) and that is properly identified
as such in accordance with the
requirements of that subparagraph.
Proposed § 1.965—1(f)(12). Consistent
with the definition of a bona fide
hedging transaction in § 1.954—
2(a)(4)(ii), in the case of an asset
hedging transaction, the risk being
hedged may be with respect to ordinary
property, section 1231 property, ora
section 988 transaction. Because the
identification requirements of § 1.954—
2(a)(4)(ii) are generally relevant only to
CFCs, whereas section 965 applies to all
specified foreign corporations, the
proposed regulations provide that the

ADMIN. 03562
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 350 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39523

 

 

identification requirements apply only
with respect to CFCs. Id.

7. Accounts Receivable and Accounts
Payable

Consistent with section 3.04(a) of
Notice 2018-13 as well as the
clarification provided in section 3.06 of
Notice 2018-26, the definitions of
“accounts payable” and “accounts
receivable” in proposed § 1.965—1(f)(5)
and (6) provide that for purposes of
determining net accounts receivable
taken into account in determining the
cash position of a specified foreign
corporation, the term “accounts
receivable” means receivables described
in section 1221(a)(4), and the term
“accounts payable” means payables
arising from the purchase of property
described in section 1221(a)(1) or
1221(a)(8) or the receipt of services from
vendors or suppliers, and only
receivables or payables with a term
upon issuance that is less than one year
are taken into account. In addition,
receivables that are treated as accounts
receivable within the meaning of section
965(c)(3)(C)(i) and proposed § 1.965—
1()(6) are not also treated as short-term
obligations. See proposed § 1.965—
1(f)(43).

Comments requested modifications to
the definition of accounts payable for
purposes of determining a specified
foreign corporation’s cash position,
including that accounts payable be
defined to include payables related to
the licensing of intellectual property,
payables to employees in the ordinary
course of business, and payables arising
from property described in section
1221(a)(2). The term “accounts payable”
is not defined in the statute, and the
Treasury Department and the IRS have
determined that the definition in the
proposed regulations is consistent with
the ordinary meaning of accounts
payable. Therefore no change is made in
the proposed regulations to the
definition of accounts payable.

8. Short-Term Obligations

Consistent with section 3.04(b) of
Notice 2018-13, proposed § 1.965—
1(f)(43) provides that, for purposes of
determining a specified foreign
corporation’s cash position, a loan that
must be repaid on the demand of the
lender (or that must be repaid within
one year of such demand) is treated as
a short-term obligation, regardless of the
stated term of the instrument, and thus
is included in the specified foreign
corporation’s cash position. In response
to a comment, proposed § 1.965—1(f)(43)
clarifies that an instrument’s term upon
issuance is used for purposes of

determining whether an obligation is a
short-term obligation.

A comment requested that taxpayers
be able to prove, based on facts and
circumstances, that a demand loan
should not be treated as a short-term
obligation. The Treasury Department
and the IRS have determined that any
facts-and-circumstances test would not
be administrable, particularly to the
extent that the test required a
determination of a taxpayer’s subjective
intent with respect to the payment of
the loan. Accordingly, this comment is
not adopted.

9. Pro Rata Share

Consistent with section 3.03(a) of
Notice 2018-13, the proposed
regulations provide that, for purposes of
determining a United States
shareholder’s pro rata share of the
specified E&P deficit of an E&P deficit
foreign corporation that has multiple
classes of stock outstanding, the
specified E&P deficit is allocated among
the shareholders of the corporation’s
common stock and in proportion to the
value of the common stock held by such
shareholders. See proposed § 1.965—
1(f)(30)(ii). Comments are requested
regarding whether there are
circumstances in which a specified E&P
deficit should be allocated to
shareholders of an E&P deficit foreign
corporation’s preferred stock and, if so,
how to allocate as between shareholders
of common stock and shareholders of
preferred stock as well as among
shareholders of preferred stock. The
proposed regulations also clarify that,
for purposes of determining a
shareholder’s pro rata share of a
specified E&P deficit, the value of the
common stock is determined as of the
last day of the last taxable year of the
E&P deficit foreign corporation that
begins before January 1, 2018. Id.

see Part II.B.5 of this Explanation of
Provisions section for a discussion of
the definition of pro rata share with
respect to the cash position of a
specified foreign corporation.

10. Domestic Pass-Through Entities

As explained in section 3.05(b) of
Notice 2018-26, section 965 increases
the amount included in the gross
income of a United States shareholder
under section 951(a)(1) only if the
United States shareholder owns section
958(a) stock of one or more specified
foreign corporations. See section
951(a)(2)(A). Accordingly, if a domestic
pass-through entity is a United States
shareholder of a DFIC and owns section
958(a) stock of the DFIC, the section
965(a) inclusion amount with respect to
the section 958(a) stock and the section

965(c) deduction amount with respect to
the section 965(a) inclusion amount are
each determined at the level of the
domestic pass-through entity. See
section 951(a)(1). However, the
domestic pass-through owners of the
domestic pass-through entity are subject
to federal income tax on their share of
the aggregate section 965(a) inclusion
amount with respect to section 958(a)
stock owned by the domestic pass-
through entity. Accordingly, in the case
of a domestic pass-through entity that is
a section 958(a) U.S. shareholder with
respect to one or more DFICs, each
domestic pass-through owner takes into
account its share of the aggregate section
965(a) inclusion amount with respect to
section 958(a) stock of one or more
DFICs of the domestic pass-through
entity and its share of the section 965(c)
deduction amount with respect to such
amount (each, a ‘domestic pass-through
owner share’”’), regardless of whether
such domestic pass-through owner is
also a United States shareholder with
respect to such DFIC, giving rise to a
“section 965(a) inclusion” and a
“section 965(c) deduction”’ to the
domestic pass-through owner. See
proposed § 1.965—1(f)(21), (37) and (41).
For this purpose, a pass-through
owner’s share is determined under the
provisions of subchapter K of the Code.

Proposed § 1.965—3(g) provides that
an aggregate section 965(a) inclusion
amount for a section 958(a) U.S.
shareholder inclusion year and the
related section 965(c) deduction amount
must be allocated in the same
proportion. For example, if a domestic
pass-through owner is allocated 50
percent of an aggregate section 965(a)
inclusion amount with respect to
section 958(a) stock of a domestic pass-
through entity, the domestic pass-
through owner must be allocated 50
percent of the related section 965(c)
deduction amount. If the domestic pass-
through owner is also a section 958(a)
U.S. shareholder with respect to the
DFIC because it owns section 958(a)
stock of the DFIC, the section 965(a)
inclusion amount with respect to the
section 958(a) stock of the domestic
pass-through owner and the section
965(c) deduction amount with respect to
such amount are determined separately
from the domestic pass-through owner’s
share of the aggregate section 965(a)
inclusion amount and section 965(c)
deduction amount of the domestic pass-
through entity.

Consistent with section 3.05(b) of
Notice 2018-26, proposed § 1.965—
1(f)(19) defines the term “domestic pass-
through entity’’ to mean a pass-through
entity that is a United States person (as
defined in section 7701(a)(30)), and

ADMIN 03563
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 351 of 678

39524

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

proposed § 1.965—1(f)(28) defines the
term “pass-through entity” to mean a
partnership, S corporation, or any other
person to the extent that the income or
deductions of such person are included
in the income of one or more direct or
indirect owners or beneficiaries of the
person. Accordingly, if, for example, a
domestic trust owns section 958(a) stock
of a single DFIC and is subject to federal
income tax on a portion of its section
965(a) inclusion amount and its
domestic pass-through owners are
subject to tax on the remaining portion,
the domestic trust is treated as a
domestic pass-through entity with
respect to such remaining portion. As
defined, a pass-through entity does not
include a REIT or a regulated
investment company (‘RIC’). The term
“domestic pass-through owner’ means a
United States person that is a partner,
shareholder, beneficiary, grantor, or
owner, as the case may be, in a domestic
pass-through entity, except that, in the
case of tiered pass-through entities, the
term does not include a partner,
shareholder, beneficiary, grantor, or
owner that is itself a domestic pass-
through entity. See proposed § 1.965—
1(f)(20). In the case of tiered pass-
through entities, a reference to a
domestic pass-through owner includes a
United States person that is an indirect
partner, shareholder, beneficiary,
grantor, or owner through one or more
other pass-through entities, and a
reference to a domestic pass-through
owner share of the aggregate section
965(a) inclusion amount and section
965(c) deduction amount of a domestic
pass-through entity includes such
domestic pass-through owner’s share of
the aggregate section 965(a) inclusion
amount and section 965(c) deduction
amount of a domestic pass-through
entity owned indirectly by the domestic
pass-through owner through one or
more other pass-through entities. See
proposed § 1.965—1(f)(20) and (21).

C. Foreign Currency Translation

Consistent with section 3.05(a) of
Notice 2018-13, the proposed
regulations provide that, for purposes of
determining the section 965(a) earnings
amount of a specified foreign
corporation, the accumulated post-1986
deferred foreign income of the specified
foreign corporation as of each of the E&P
measurement dates must be compared
in the functional currency of the
specified foreign corporation. See
proposed § 1.965—1(f)(36). If the
functional currency of a specified
foreign corporation changes between the
two E&P measurement dates, the
comparison must be made in the
functional currency of the specified

foreign corporation as of December 31,
2017, by translating the specified
foreign corporation’s E&P as of
November 2, 2017, into the new
functional currency using the spot rate
on November 2, 2017. Id.; see also
proposed § 1.965—4(c)(1) (disregarding
any such change in functional currency
for purposes of applying section 965 to
a United States shareholder of the
specified foreign corporation under
certain circumstances).

Furthermore, the proposed
regulations are consistent with section
3.05(b) of Notice 2018-13, which
indicates that the spot rate on December
31, 2017, is to be used for translating the
section 965(a) earnings amount of a
DFIC into U.S. dollars for purposes of
determining the section 965(a) inclusion
amount of a United States shareholder
with respect to the DFIC, as well as for
purposes of translating other amounts
necessary for the application of section
965(b), including (i) translating a section
965(a) earnings amount into U.S. dollars
in computing amounts described in
section 965(b)(2)(A) and (B), (ii)
translating a specified E&P deficit into
U.S. dollars in order to determine a
United States shareholder’s aggregate
foreign E&P deficit under section
965(b)(3)(A), (iii) translating a section
965(a) inclusion amount with respect to
a DFIC (if the amount was reduced by
an aggregate foreign E&P deficit under
section 965(b)(1)) back into the
functional currency of the DFIC for
purposes of determining the E&P of the
DFIC described in section 959(c)(2), and
(iv) translating the portion of the U.S.
dollar-denominated aggregate foreign
E&P deficit allocated to a DFIC under
section 965(b)(2) into the functional
currency of the DFIC for purposes of
determining its E&P described in section
959(c)(2) by reason of section
965(b)(4)(A). See proposed §§ 1.965—
1(b)(1), (H(9) and (11), and 1.965—2(c)
and (d). Proposed § 1.965—6(b) also
provides that in applying section 902,
the section 965(a) inclusion amount
must be translated (if necessary) back
into the DFIC’s functional currency
using the spot rate on December 31,
2017.

Section 3.05(c) of Notice 2018-13
describes regulations to ensure that the
cash position of a specified foreign
corporation with respect to any cash
measurement date is expressed in U.S.
dollars, so that the amount of a United
States shareholder’s aggregate foreign
cash position is the greater of the
aggregate amounts on each cash
measurement date. In determining the
cash position attributable to net
accounts receivable, the amount of
accounts receivable and accounts

payable (in each case, if not otherwise
denominated in U.S. dollars) must be
translated into U.S. dollars at the spot
rate on the relevant cash measurement
date. The fair market value of assets
described in section 965(c)(3)(B)(iii)
must also be determined in U.S. dollars
on the relevant cash measurement date.
For example, in the case of foreign
currency, the fair market value equals
the currency amount translated at the
spot rate on the relevant cash
measurement date. Consistent with
section 3.05(c) of Notice 2018-13, the
proposed regulations provide that
amounts taken into account in
determining the cash position are
translated (if necessary) using the spot
rate on the relevant cash measurement
date. See proposed § 1.965-1(f)(16)(iv).

III. Section 962 Elections

The proposed regulations provide
rules consistent with section 5 of Notice
2018-26 related to elections under
section 962. Proposed § 1.962—2(a)
clarifies that an individual domestic
pass-through owner that is a United
States shareholder with respect to a
DFIC may make an election under
section 962 with respect to the
individual’s share of the section 965(a)
inclusion amount of a domestic pass-
through entity with respect to the DFIC,
and an individual who is not a United
States shareholder of a DFIC is not
permitted to make an election under
section 962 with respect to the
individual’s share of a section 965(a)
inclusion amount of a domestic pass-
through entity with respect to the DFIC.
See also proposed § 1.962—
1(b)(1)()(A) (2G).

In addition, notwithstanding the rule
in current § 1.962—1(b)(1)(i) providing
that a deduction of a United States
shareholder does not reduce the amount
included in gross income under section
951(a) for purposes of computing the
amount of tax that would be imposed
under section 11, the Treasury
Department and the IRS have
determined that in the case of a taxpayer
making an election under section 962,
the section 965(c) deduction (which is
generally available to United States
shareholders of DFICs, including
individuals) should be allowed with
respect to the tax imposed under section
11 rather than under section 1. See H.R.
Rep. No. 115-466, at 620 (2017) (Conf.
Rep.). Thus, under proposed § 1.962—
1(b)(1)G)(B), ‘‘taxable income” as used
in section 11 is reduced by a taxpayer’s
section 965(c) deduction with respect to
a section 965(a) inclusion to which the
section 962 election applies. However,
the proposed regulations clarify that,
subject to future guidance, “taxable

ADMIN_03564
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 352 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39525

 

 

income” as used in section 11 is not
reduced by any other amounts,
including any other deductions.

To clarify that a section 965(c)
deduction taken into account in
determining “taxable income”’ as used
in section 11 cannot then be deducted
again at the individual level, the
proposed regulations provide that any
section 965(c) deduction allowed in
determining “taxable income”’ as used
in section 11 for purposes of computing
the tax due as a result of a section 962
election is not also allowed for purposes
of determining an individual’s actual
taxable income. See proposed § 1.965—

3(e)(4).
IV. Adjustments to E&P and Basis

Proposed § 1.965—2 contains rules
related to adjustments to E&P and basis
to determine and account for the
application of section 965(a) and (b) and
proposed § 1.965—1(b) and a rule that
limits the amount of gain recognized in
connection with the application of
section 961(b)(2).

A, Determination of and Adjustments to
E&P in the Last Taxable Year of a
Specified Foreign Corporation That
Begins Before January 1, 2018, for
Purposes of Applying Sections 959 and
965

Consistent with section 3.02(d) of
Notice 2018-07, the proposed
regulations clarify the interaction
between the rules under sections 959
and 965 in the last taxable year ofa
specified foreign corporation that begins
before January 1, 2018, and the taxable
year of a section 958(a) U.S. shareholder
of the specified foreign corporation in
which or with which such year ends.
Proposed § 1.965—2(b) provides the
following rules relating to adjustments
to E&P for determining a section 958(a)
U.S. shareholder’s inclusion under
section 951(a)(1), including by reason of
section 965(a) and proposed § 1.965—
1(b), and the treatment of distributions
under section 959: First, the subpart F
income of the specified foreign
corporation is determined without
regard to section 965(a), and a section
958(a) U.S. shareholder’s inclusion
under section 951(a)(1)(A) by reason of
such amount is taken into account.

Second, the treatment of a
distribution from the specified foreign
corporation to another specified foreign
corporation that is made before January
1, 2018, is determined under section
959.

Third, each of the post-1986 earnings
and profits (including a deficit) of the
specified foreign corporation, the
accumulated post-1986 deferred foreign
income of the specified foreign

corporation, the section 965(a) earnings
amount of the specified foreign
corporation, and the section 965(a)
inclusion amount of the section 958(a)
U.S. shareholder with respect to the
specified foreign corporation, if any, is
determined, and the E&P (including a
deficit) of the specified foreign
corporation are adjusted as provided in
proposed § 1.965—2(c) and (d) (as
discussed in Part IV.B of this
Explanation of Provisions section). For
a rule disregarding subpart F income
earned after an E&P measurement date
for purposes of calculating accumulated
post-1986 deferred foreign income as of
the E&P measurement date, see Part
ILB.4 of this Explanation of Provisions
section and proposed § 1.965-—2(j),
Example 2 and Example 3.

Fourth, the treatment of all
distributions from the specified foreign
corporation other than those described
in step 2 is determined under section
959.

Fifth, an amount is determined under
section 956 with respect to the specified
foreign corporation and the section
958(a) U.S. shareholder, and the
shareholder’s inclusion under section
951(a)(1)(B) is taken into account.

B, Adjustments to E&P by Reason of
Section 965(a)} and (b)

1. Adjustments to E&P by Reason of
Section 965(a)

Proposed § 1.965—2(c) provides that if
a section 958(a) U.S. shareholder has a
section 965(a) inclusion with respect to
a DFIC, the DFIC will have previously
taxed E&P with respect to the section
958(a) U.S. shareholder in an amount
equal to the section 965(a) inclusion
amount (referred to as “section 965(a)
previously taxed earnings and profits’’).
Because scction 965(a) previously taxcd
earnings and profits must be tracked in
functional currency whereas the section
965(a) inclusion amount is in U.S.
dollars, as noted in Part ILC of this
Explanation of Provisions section, the
proposed regulations provide that the
section 965(a) inclusion amount must be
translated (if necessary) into the
functional currency of the DFIC using
the spot rate on December 31, 2017, in
determining the amount of the section
965(a) previously taxed earnings and
profits.

Under proposed § 1.965—2(c), the E&P
of a DFIC described in section 959(c)(3)
are reduced by an amount equal to the
section 965(a) previously taxed earnings
and profits of the corporation. In certain
cases, the section 965(a) inclusion
amount with respect to the DFIC, and
therefore the section 965(a) previously
taxed earnings and profits of the DFIC

with respect to a section 958(a) U.S.
shareholder, may exceed the E&P
described in section 959(c)(3) of the
DFIC. For example, this will be the case
when a DFIC incurs a loss after the E&P
measurement date on which it
determines its section 965(a) earnings
amount and before the end of its
inclusion year. In such a case, under the
proposed regulations, a deficit in E&P
described in section 959(c)(3) will be
created or increased.

2. Adjustments to E&P by Reason of
Section 965(b)

Proposed § 1.965—2(d) provides rules
relating to E&P of DFICs and E&P deficit
foreign corporations by reason of a
reduction under section 965(b)(1) and
proposed § 1.965—1(b)(2) (reduction by
the DFIC’s allocable share of a section
958(a) U.S. shareholder’s aggregate
foreign E&P deficit) or section 965(b)(5)
and proposed § 1.965-8(b) (reduction by
the DFIC’s allocable share of a section
958(a) U.S. shareholder’s applicable
share of an affiliated group’s aggregate
unused E&P deficit) (collectively, the
“reduction rules”’).

i. Adjustments to E&P of DFICs

Under proposed § 1.965—2(d)(1), if a
section 958(a) U.S. shareholder’s pro
rata share of the section 965(a) earnings
amount of a DFIC is reduced under the
reduction rules, the DFIC will have
previously taxed E&P (referred to as
“section 965(b) previously taxed
earnings and profits’’) with respect to
the section 958(a) U.S. shareholder in an
amount equal to the amount of the
reduction, if any, translated (if
necessary) into the functional currency
of the DFIC using the spot rate on
December 31, 2017. For purposes of
applying section 959, section 965(b)
previously taxed earnings and profits
are treated as E&P that are included in
the gross income of the section 958(a)
U.S. shareholder under section
951(a)(1)(A). Furthermore, the E&P
(including a deficit) described in section
959(c)(3) of the DFIC are reduced (or, in
the case of a deficit, increased) by an
amount equal to the section 965(b)
previously taxed earnings and profits.

ii. Adjustments to E&P of E&P Deficit
Foreign Corporations

Under proposed § 1.965—2(d)(2)(i)(A),
the E&P described in section 959(c)(3) of
an E&P deficit foreign corporation are
increased by an amount equal to the
portion of a section 958(a) U.S.
shareholder’s pro rata share of the
specified E&P deficit of the E&P deficit
foreign corporation taken into account
under the reduction rules, translated (if
necessary) into the functional currency

ADMIN_03565
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 353 of 678

39526

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

of the E&P deficit foreign corporation
using the spot rate on December 31,
2017. The proposed regulations clarify
that the E&P increased by reason of this
provision are not treated as E&P of the
taxable year described in section
316(a)(2). See also proposed § 1.965—
6(c)(3) for a rule on the timing of this
adjustment for purposes of determining
a deemed paid credit allowed under
sections 902 and 960 with respect to the
E&P deficit foreign corporation (which
is discussed in Part VII.C.1 of this
Explanation of Provisions section).

In addition, proposed § 1.965—
2(d)(2)(i)(B) provides that, for purposes
of section 952, a section 958(a) U.S.
shareholder’s pro rata share of the E&P
of an E&P deficit foreign corporation is
increased by an amount equal to the
portion of the section 958(a) U.S.
shareholder’s pro rata share of the
specified E&P deficit of the E&P deficit
foreign corporation taken into account
under the reduction rules, translated (if
necessary) into the functional currency
of the E&P deficit foreign corporation
using the spot rate on December 31,
2017, and such increase is attributable
to the same activity to which the deficit
so taken into account was attributable.

Proposed § 1.965—2(d)(2)(ii) provides
tules for determining the portion ofa
section 958(a) U.S. shareholder’s pro
rata share of a specified E&P deficit of
an E&P deficit foreign corporation taken
into account under the reduction rules.
Proposed § 1.965—2(d)(2)(ii)(A) details
the circumstances in which all of a pro
rata share of a specified E&P deficit will
be taken into account. Proposed
§ 1.965—2(d)(2)(ii)(B) provides that if the
tule in the preceding sentence does not
apply, a section 958(a) U.S. shareholder
must designate the portion taken into
account.

C. Adjustments to Basis by Reason of
Section 965(a} and (b}

1. Adjustments to Basis by Reason of
Section 965(a)

Proposed § 1.965—2(e) provides that,
under section 961(a), a section 958(a)
U.S. shareholder’s basis in section
958(a) stock of a DFIC, or property by
reason of which the section 958(a) U.S.
shareholder is considered under section
958(a)(2) as owning section 958(a) stock
of a DFIC (‘applicable property”’), is
increased by the section 958(a) U.S.
shareholder’s section 965(a) inclusion
amount with respect to the DFIC.
However, rules relating to basis
adjustments in the case of a section 962
election are reserved. Comments are
requested as to the appropriate amount
of a basis adjustment with respect to a

DFIC with respect to which a section
962 election is effective.

2. Adjustments to Basis by Reason of
Section 965(b)

Proposed § 1.965—2(f)(1) clarifies that,
in general, no adjustments to basis of
stock or property are made under
section 961 (or any other provision of
the Code) to take into account the
reduction to a section 958(a) U.S.
shareholder’s pro rata share of the
section 965(a) earnings amount of a
DFIC under the reduction rules.
However, section 965(o) provides
authority to write regulations
concerning basis adjustments in
contemplation of the fact that “basis
adjustments (increases or decreases)
may be necessary with respect to both
the stock of the DFIC and the E&P
deficit foreign corporation.” H.R. Rep.
No. 115-466, at 620 (2017) (Conf. Rep.).
The Conference Report stated:

For example, with respect to the stock of
the deferred foreign income corporation, the
Secretary may determine that a basis increase
is appropriate in the taxable year of the
section 951A [sic] inclusion or, alternatively,
the Secretary may modify the application of
section 961(b)(1) with respect to such stock.
Moreover, with respect to the stock of the
E&P deficit [foreign] corporation, the
Secretary may require a reduction in basis for
the taxable year in which the U.S.
shareholder’s pro rata share of the earnings
of the E&P deficit [foreign] corporation are
increased.

Id, at 620-21.

The Treasury Department and the IRS
have determined that an increase to the
basis of stock of DFICs is appropriate
only if there is a corollary reduction to
the basis of the stock of E&P deficit
foreign corporations. However, the
Treasury Department and the IRS
recognize that such reduction, which
could in certain cases give rise to gain,
could be overly burdensome for
taxpayers. Accordingly, proposed
§ 1.965—2(f)(2) allows taxpayers to elect
to make the relevant basis adjustments,
in which case such adjustments must be
consistently made with respect to all
section 958(a) stock of specified foreign
corporations owned by a section 958(a)
U.S. shareholder and related persons.
The relevant basis adjustments are (i) an
increase in the section 958(a) U.S.
shareholder’s basis in the section 958(a)
stock of a DFIC or applicable property
with respect to a DFIC by an amount
equal to the section 965(b) previously
taxed earnings and profits of the DFIC
with respect to the section 958(a) U.S.
shareholder, and (ii) a reduction in the
section 958(a) U.S. shareholder’s basis
in the section 958(a) stock of an E&P
deficit foreign corporation or applicable

property with respect to an E&P deficit
foreign corporation by an amount equal
to the portion of the section 958(a) U.S.
shareholder’s pro rata share of the
specified E&P deficit of the E&P deficit
foreign corporation taken into account
under the reduction rules. However, as
noted in Part IV.C.1 of this Explanation
of Provisions section, rules relating to
basis adjustments in the case ofa
section 962 election are reserved. An
election under § 1.965—2(f)(2) is
generally made by attaching a statement,
signed under penalties of perjury, to the
section 958(a) U.S. shareholder’s return
for the first taxable year that includes
the last day of the last taxable year of

a DFIC or E&P deficit foreign
corporation of the shareholder that
begins before January 1, 2018, including
the shareholder’s name and taxpayer
identification number and a statement
that the shareholder and all related
persons make the election. See proposed
§ 1.965—2(f)(2)(iii)(B).

D. Gain-Reduction Rule

Consistent with section 3.03 of Notice
2018-07, and with the modification
described in section 4 of Notice 2018-
13, proposed § 1.965—2(g)(1) provides a
gain-reduction rule pursuant to which,
if a section 958(a) U.S. shareholder
receives distributions through a chain of
ownership described under section
958(a) from a DFIC during the inclusion
year that are attributable to section
965(a) previously taxed earnings and
profits, the amount of gain that would
otherwise be recognized under section
961(b)(2) by the section 958(a) U.S.
shareholder with respect to the section
958(a) stock of the DFIC, or applicable
property with respect to the DFIC, is
reduced (but not below zero) by an
amount equal to the section 965(a)
previously taxed earnings and profits of
the DFIC with respect to the section
958(a) U.S. shareholder.

Ifa taxpayer makes the election
described in proposed § 1.965—2(f)(2),
the gain-reduction rule will also apply
to distributions attributable to section
965(b) previously taxed earnings and
profits, and the amount of gain that
would otherwise be recognized by the
section 958(a) U.S. shareholder is also
reduced by the amount of the section
965(b) previously taxed earnings and
profits of the DFIC with respect to the
section 958(a) U.S. shareholder.

In order to ensure that the amount of
gain in the section 958(a) stock or
applicable property that would have
been recognized under section 961(b)(2)
remains reflected in the section 958(a)
stock or applicable property, proposed
§ 1.965—2(g)(2) provides that the basis in
the section 958(a) stock or applicable

ADMIN 03566
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 354 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39527

 

 

property must be reduced by the
amount that would have been
recognized as gain.

E. Rules of Application for Basis
Adjustments

The proposed regulations provide
certain rules of application common to
all basis adjustments described in
proposed § 1.965—2(e), (f)(2), and (g)(2)
(“specified basis adjustments’’). See
proposed § 1.965—2(h). The rules
address the timing and allocation among
shares of the specified basis
adjustments. See proposed § 1.965—
2(h)(1) and (4). They also require netting
of the specified basis adjustments and
gain recognition to the extent that a net
downward adjustment would exceed
basis. See proposed § 1.965—2(h)(2) and
(3). In addition, they make clear that the
specified basis adjustments are limited
to adjustments to property held by a
section 958(a) U.S. shareholder, except
in circumstances involving foreign pass-
through entities. See proposed § 1.965—
2(h)(5).

V. Section 965(c) Deductions

Proposed § 1.965—3 provides rules
regarding section 965(c) deductions and
section 965(c) deduction amounts.

A. Determination of Aggregate Foreign
Cash Position

1. Disregard of Certain Obligations
Between Related Specified Foreign
Corporations

Consistent with section 3.01(b) and (c)
of Notice 2018-07, the proposed
regulations provide that, for purposes of
determining the aggregate foreign cash
position of a section 958(a) U.S.
shareholder, accounts receivable,
accounts payable, short-term
obligations, and derivative financial
instruments between related specified
foreign corporations are disregarded, if
applicable, on the corresponding cash
measurement dates of the specified
foreign corporations to the extent of the
smallest of the section 958(a) U.S.
shareholder’s ownership percentages of
section 958(a) stock of the specified
foreign corporations owned by the
section 958(a) U.S. shareholder on the
corresponding cash measurement dates.
See proposed § 1.965—3(b)(1).

2. Disregard of Certain Assets To
Prevent Double Counting

Section 3.05(a) of Notice 2018-26
announced the intent to issue forms,
publications, regulations, or other
guidance specifying the documentation
that a United States shareholder must
maintain or provide, and the time and
manner for providing any such
documentation, in order to make the

required demonstration to the Secretary
to rely on section 965(c)(3)(D) in
excluding net accounts receivable,
actively traded property, and short-term
obligations in determining its aggregate
foreign cash position. To disregard
assets under this rule, the proposed
regulations provide that a section 958(a)
U.S. shareholder must attach a

statement to its timely filed return
(taking into account extensions, if any)
containing a description of the asset that
would be taken into account with
respect to both specified foreign
corporations; a statement of the amount
by which its pro rata share of the cash
position of one specified foreign
corporation is reduced; a detailed
explanation of why there would
otherwise be double-counting, including
the computation of the amount taken
into account with respect to the other
specified foreign corporation; and an
explanation of why the rule described in
Part V.A.1 of this Explanation of
Provisions section does not apply to
disregard such amounts. See proposed

§ 1.965-3(b)(2).

B. Determination of Aggregate Foreign
Cash Position for Section 958{(a} U.S.
Shareholder Inclusion Year

Consistent with section 3.05(a) of
Notice 2018-07, the proposed
regulations provide that in the case ofa
section 958(a) U.S. shareholder that has
a section 965(a) inclusion amount in
more than one taxable year, the amount
of the aggregate foreign cash position
taken into account in the first taxable
year will equal the lesser of the section
958(a) U.S. shareholder’s aggregate
foreign cash position or the aggregate
965(a) inclusion amount taken into
account by the section 958(a) U.S.
shareholder in that taxable year.
Furthermore, the amount of the section
958(a) U.S. shareholder’s aggregate
foreign cash position taken into account
in any succeeding taxable year will be
the lesser of the excess, if any, of its
aggregate foreign cash position over the
amount of its aggregate foreign cash
position taken into account in preceding
taxable years, or the aggregate section
965(a) inclusion amount taken into
account by the section 958(a) U.S.
shareholder in such succeeding taxable
year. See proposed § 1.965—3(c)(2).

In addition, also consistent with
section 3.05(a) of Notice 2018-07, the
proposed regulations provide that, for
purposes of determining the aggregate
foreign cash position of a section 958(a)
U.S. shareholder for a taxable year in
which it takes into account a section
965(a) inclusion amount, a section
958(a) U.S. shareholder can assume that
its pro rata share of the cash position of

any specified foreign corporation whose
last taxable year beginning before
January 1, 2018, ends after the date the
return for such taxable year of the
section 958(a) U.S. shareholder is timely
filed (taking into account extensions, if
any) will be zero as of the cash
measurement date with which the year
of the specified foreign corporation
ends. Ifa section 958(a) U.S.
shareholder’s pro rata share of the cash
position of a specified foreign
corporation was treated as zero pursuant
to the preceding sentence for a section
958(a) U.S. shareholder inclusion year
(an “‘estimated section 958(a) U.S.
shareholder inclusion year”), the final
cash measurement date amount in fact
exceeds the average of the first and
second cash measurement date amounts
with respect to the section 958(a)
shareholder, and the shareholder’s
aggregate section 965(a) inclusion
amount in fact exceeds the final cash
measurement date amount, interest and
penalties will not be imposed if the
section 958(a) U.S. shareholder makes
appropriate adjustments by amending
the return for the estimated section
958(a) U.S. shareholder inclusion year
to reflect the correct aggregate foreign
cash position by the due date (taking
into account extensions, if any) for the
return for the year after the estimated
section 958(a) U.S. shareholder
inclusion year. See proposed § 1.965—

3(c)(3).

C. Recapture of Section 965(c)}
Deductions for Expatriated Entities

Proposed § 1.965—3(d) harmonizes the
rule provided in section 965(1) requiring
the recapture of a section 965(c)
deduction by an expatriated entity with
the expanded scope of availability of
section 965(c) deductions (that is, to a
domestic pass-through owner that is not
itself a United States shareholder) by
requiring recapture of all section 965(c)
deductions taken into account by an
expatriated entity without regard to
whether the expatriated entity was itself
a United States shareholder.

D. Treatment of Section 965{(c)
Deductions Under Certain Code
Provisions

Consistent with section 3.06 of Notice
2018-26, proposed § 1.965-3(f)(1)
provides that a section 965(c) deduction
will not be treated as an itemized
deduction for any purpose of the Code
(including, as described in Notice 2018-
26, for purposes of sections 56 and 67).

The Treasury Department and the IRS
are aware that the rules of subchapter K
and subchapter S may prevent a partner
or S corporation shareholder from
taking into account its domestic pass-

ADMIN_03567
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 355 of 678

39528

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

through owner share of a section 965(c)
deduction amount in certain
circumstances if allocated by a
partnership or S corporation separately
from the corresponding section 965(a)
inclusion amount, particularly to the
extent that a partnership or S
corporation makes distributions to one
or more partners or shareholders (as the
case may be) during the year of its
section 965(a) inclusion. See, e.g.,
section 1366(d). Accordingly, proposed
§ 1.965-3(f)(2)(4) provides that in the
case of a domestic partnership or S
corporation, the aggregate amount of its
section 965(a) inclusions net of the
aggregate amount of its section 965(c)
deductions is treated as a separately
stated item of net income solely for
purposes of calculating basis under
section 705(a) and § 1.705—1(a) and
section 1367(a)(1) and § 1.1367-1(f).
Furthermore, the proposed regulations
incorporate the rules concerning basis
and AAA adjustments contained in
section 965(f)(2) and provide an
example illustrating the application of
the rules described in this paragraph.
See proposed § 1.965—3(f)(2)(G)(B), (i),
and (iii).

The proposed regulations clarify
whether a United States person that
must pay tax under section 1411 ona
section 965(a) inclusion is entitled to
take into account a section 965(c)
deduction for purposes of determining
the amount of such tax. Section 965(c)
deductions are intended to reduce the
rate of income tax to which section
965(a) inclusions are subject. See H.R.
Rep. No. 115-466, at 620 (2017) (Conf.
Rep.). The Treasury Department and the
IRS have determined that the section
965(c) deduction was not intended to
reduce the rate of tax imposed by non-
income tax provisions outside of
chapter 1. Accordingly, proposed
§ 1.965-3(f)(3) provides that for
purposes of section 1411 and § 1.1411-
4(f(6), a section 965(c) deduction is not
treated as a deduction properly
allocable to a corresponding section
965(a) inclusion. Consistent with the
tule for section 1411, proposed § 1.965—
3(f)(4) provides that a section 965(c)
deduction is not treated as an ordinary
and necessary expense paid or incurred
for the production or collection of gross
investment income for purposes of
section 4940(c)(3)(A).

VI. Disregard of Certain Transactions

Proposed § 1.965—4 provides rules
that disregard certain transactions for
purposes of applying section 965. In
particular, proposed § 1.965—4 provides
rules that disregard (i) transactions
undertaken with a principal purpose of
reducing the section 965 tax liability of

a United States shareholder, (ii) certain
changes in method of accounting and
entity classification elections, and (iii)
certain transactions occurring between
E&P measurement dates.

A. Anti-Avoidance Rules

The proposed regulations provide
rules, consistent with section 3.04 of
Notice 2018-26, to prevent the
avoidance of section 965, including an
anti-avoidance rule disregarding certain
transactions and rules disregarding
certain changes in accounting methods
and entity classification elections. See
proposed § 1.965—4(b) through (e). The
application of the anti-avoidance rule is
based on whether there is a ‘‘change in
the amount of a section 965 element”’
rather than a change in the section 965
tax liability, as described in the notice.
See proposed § 1.965—4(b)(1). For this
purpose, generally there is a change in
the amount of a section 965 element if
there is a reduction of a section 958(a)
inclusion amount or aggregate foreign
cash position or an increase in deemed
paid foreign income taxes as a result of
a section 965(a) inclusion. See proposed
§ 1.965—4(d) and (e)(1).

Comments requested that the anti-
avoidance rule not apply to the extent
a reduction in tax liability by reason of
section 965 is offset by an equal amount
of tax increase pursuant to a different
Code provision. This comment is not
adopted. The Conference Report reflects
an intent for the Treasury Department
and the IRS to address all strategies for
avoiding a section 965(a) inclusion,
without regard to the effect on overall
tax liability. See H.R. Rep. No. 115-466,
at 619 (2017) (Conf. Rep.). Furthermore,
it would be difficult for the IRS to
determine whether a particular increase
in tax liability for non-section 965
reasons is related to the reduction in the
taxpayer’s section 965(a) inclusion.
Finally, the anti-avoidance rule
generally does not apply without a
principal purpose of changing the
amount of a section 965 element.
Depending on the facts and
circumstances, transactions that do not
reduce overall tax liability may not meet
the principal purpose test described in
proposed § 1.965—4(b)(1).

Comments also requested a de
minimis exception for the anti-
avoidance rule. This comment is not
adopted. The Treasury Department and
the IRS have determined that any
reduction in tax imposed by reason of
section 965 through tax avoidance
strategies occurring after November 2,
2017, is inconsistent with congressional
intent and should not be respected.

Comments to Notice 2018-26
requested that the rule disregarding

changes to methods of accounting not
apply when the change is from an
impermissible to a permissible method,
and that a principal purpose test should
apply. These comments are not adopted.
Proposed § 1.965—4(c)(1) does not affect
a taxpayer’s ability to change its method
of accounting, including to change to a
permissible method. Instead, the rule
disregarding an accounting method
change is relevant only for the limited
purpose of determining the amount of a
taxpayer’s section 965 elements.

The choice of a November 2, 2017,
measurement date reflects an intent to
impose a transition tax on a snapshot of
earnings as of a date that coincides with
the introduction of the Act in Congress,
and reflects a general policy of
disregarding taxpayer actions occurring
after November 2, 2017, that reduce the
taxpayer’s liability imposed by reason of
section 965, even if such future actions
are otherwise respected under the Code.
Such actions can include changes in
accounting methods, whether to
methods that are permissible or
impermissible and regardless of the
principal purpose for such change. A
tule disregarding such changes is also
consistent with the Conference Report,
which reflects a clear intent for the
Treasury Department and the IRS to
exercise their authority under section
965(o) to disregard accounting method
changes that reduce a taxpayer’s tax
liability under section 965. See H.R.
Rep. No. 115-466, at 619 (2017) (Conf.
Rep.).

B. Disregard of Certain Transactions
Occurring Between E&P Measurement
Dates

In section 3.02(a) of Notice 2018-07,
the Treasury Department and the IRS
announced the intent to issue
regulations to address the possibility of
double-counting or double non-counting
in the computation of post-1986
earnings and profits arising from
amounts paid or incurred (including
certain dividends) between related
specified foreign corporations of a
United States shareholder that occur
between E&P measurement dates and
that would otherwise reduce the post-
1986 earnings and profits as of
December 31, 2017, of the specified
foreign corporation that paid or incurred
such amounts. The notice contained
examples illustrating fact patterns
involving double-counting or double
non-counting to be addressed by the
future regulations. The proposed
regulations provide, consistent with
section 3.02(a) of Notice 2018-07, that
amounts paid or incurred between
related specified foreign corporations of
a section 958(a) U.S. shareholder

ADMIN 03568
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 356 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39529

 

 

between E&P measurement dates that
would otherwise reduce the post-1986
earnings and profits as of December 31,
2017, of the specified foreign
corporation that paid or incurred such
amounts are disregarded for purposes of
determining the post-1986 earnings and
profits of both of the specified foreign
corporations as of the E&P measurement
date on December 31, 2017. See
proposed § 1.965—4(f).

A number of comments requested that
these rules be expanded to cover other
transactions that could lead to double
counting and double non-counting in
the computation of post-1986 earnings
and profits of a specified foreign
corporation, including: (i) Deductible
payments by a specified foreign
corporation to a United States
shareholder or to a partnership owned
by the United States shareholder; and
(ii) distributions by specified foreign
corporations to a United States
shareholder. The recommendations in
these comments are not adopted. The
Treasury Department and the IRS have
determined that the concerns regarding
issues of double counting and double
non-counting in the computation of
post-1986 earnings and profits of a
specified foreign corporation relate to
transactions occurring between
specified foreign corporations rather
than between a specified foreign
corporation and a United States
shareholder. See H.R. Rep. No. 115-466,
at 619 (2017) (Conf. Rep.). Payments by
a specified foreign corporation to a
United States shareholder only affect
the post-1986 earnings and profits of a
single specified foreign corporation, and
thus do not result in double counting in
determining a United States
shareholder’s section 965(a) inclusion
amount. Additionally, payments by a
specified foreign corporation to a United
States shareholder can have attendant
U.S. tax effects that do not occur with
respect to payments between specified
foreign corporations and that would
need to be considered if such payments
were disregarded. For example, a
distribution from a specified foreign
corporation to its United States
shareholder may permit the United
States shareholder to take into account
foreign tax credits under section 902
and avoid the limitation under section
965(g)(1) that would apply if the
underlying foreign taxes had been
deemed paid with respect to the United
States shareholder’s section 965(a)
inclusion amount.

VII. Foreign Tax Credits
A. In General

Section 14301 of the Act repealed
section 902 effective for taxable years of
foreign corporations beginning after
December 31, 2017, and taxable years of
United States shareholders in which or
with which such taxable years of foreign
corporations end. The proposed
regulations include, in addition to rules
under the foreign tax credit specific
tules of section 965, rules coordinating
the provisions of section 965 with the
foreign tax credit provisions as in effect
before their repeal or amendment by the
Act.

B, Allowance of a Credit or Deduction
for Foreign Income Taxes

1. Scope

Section 965(g)(1) provides that no
credit is allowed under section 901 for
the applicable percentage of any taxes
paid or accrued (or treated as paid or
accrued) with respect to any amount for
which a section 965(c) deduction
amount is allowed. The Conference
Report does not elaborate on the
meaning of “taxes paid or accrued” or
“taxes treated as paid or accrued.”
Comments requested clarification of the
meaning of these terms and the scope of
section 965(g). Under the proposed
regulations, ‘‘taxes paid or accrued”’
refers to foreign income taxes paid or
accrued directly by the taxpayer under
section 901, and “‘taxes treated as paid
or accrued”’ includes foreign income
taxes deemed paid by the taxpayer
under section 960, foreign income taxes
allocated to an entity under § 1.901—
2(f)(4), and a distributive share of taxes
paid by a partnership.

2. Applicable Percentage

The proposed regulations clarify that
the term “applicable percentage” is
determined with respect to a section
958(a) U.S. shareholder and a section
958(a) U.S. shareholder inclusion year.
As a result, if a section 958(a) U.S.
shareholder has more than one section
958(a) U.S. shareholder inclusion year,
the shareholder might have more than
one applicable percentage as a result of
differing aggregate foreign cash
positions for those different section
958(a) U.S. shareholder inclusion years.
See proposed § 1.965—5(d)(1). In
addition, if a person is a domestic pass-
through owner with respect to more
than one domestic pass-through entity,
each of which is a section 958(a) U.S.
shareholder, the person might have a
different applicable percentage with
respect to each of those domestic pass-
through entities because of differing

aggregate foreign cash positions of those
entities, as well as a different applicable
percentage with respect to the person’s
section 958(a) stock, if any. See
proposed § 1.965—5(d)(2). Therefore, the
amount of foreign tax credits disallowed
under section 965(g) and proposed

§ 1.965—-5(b) and (c) could differ
depending on the section 958(a) U.S.
shareholder inclusion year and section
958(a) U.S. shareholder to which the
foreign income taxes relate.

3. Foreign Income Taxes Paid or
Accrued Directly by Taxpayer

For purposes of section 965(g)(1),
foreign income taxes paid or accrued
directly by a taxpayer include foreign
income taxes imposed on the taxpayer
on a distribution of section 965(a)
previously taxed earnings and profits or
section 965(b) previously taxed earnings
and profits. Section 965(g)(3) provides
that no deduction is allowed for any tax
for which a credit is not allowable
under section 901 by reason of section
965(g)(1). The proposed regulations
provide that neither a deduction
(including under section 164) nor a
credit under section 901 is allowed for
the applicable percentage of any foreign
income taxes paid or accrued with
respect to any amount for which a
section 965(c) deduction is allowed for
a section 958(a) U.S. shareholder
inclusion year. The proposed
regulations also provide that neither a
deduction nor a credit under section
901 is allowed for the applicable
percentage of any foreign income taxes
attributable to a distribution of section
965(a) previously taxed earnings and
profits or section 965(b) previously
taxed earnings and profits. See proposed
§ 1.965-5(b).

Accordingly, no deduction or credit is
allowed for the applicable percentage of
any withholding taxes imposed on a
United States shareholder by the
jurisdiction of residence of the
distributing foreign corporation with
respect to a distribution of section
965(a) previously taxed earnings and
profits or section 965(b) previously
taxed earnings and profits. Similarly, no
deduction or credit is allowed for the
applicable percentage of net basis taxes
imposed on a United States citizen by
the citizen’s jurisdiction of residence
upon receipt of a distribution of section
965(a) previously taxed earnings and
profits or section 965(b) previously
taxed earnings and profits.

ADMIN 03569
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 357 of 678

39530

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

4, Foreign Income Taxes Treated as Paid
or Accrued by Taxpayer

i. Section 960(a)(1)

For taxable years of foreign
corporations beginning before January 1,
2018, and taxable years of United States
shareholders in which or with which
such taxable years of foreign
corporations end, section 960(a)(1)
provides that, if there is included under
section 951(a) in the gross income of a
domestic corporation any amount
attributable to E&P of a foreign
corporation which is a member of a
qualified group (as defined in section
902(b)) with respect to the domestic
corporation, then, except to the extent
provided in regulations, section 902
shall be applied as if the amount so
included were a dividend paid by such
foreign corporation (determined by
applying section 902(c) in accordance
with section 904(d)(3)(B)). The proposed
regulations provide that a credit under
section 901 is not allowed for the
applicable percentage of any foreign
income taxes treated as paid or accrued
under section 960(a)(1) (for taxable
years of foreign corporations beginning
before January 1, 2018, and to taxable
years of United States persons in which
or with which such taxable years of
foreign corporations end) with respect
to any amount for which a section
965(c) deduction is allowed for a section
958(a) U.S. shareholder inclusion year.

li. Section 960(a)(3)

For a taxable year of a foreign
corporation beginning before January 1,
2018, section 960(a)(3) provides that any
portion ofa distribution from such a
foreign corporation received by a
domestic corporation which is excluded
from gross income under section 959(a)
is treated by the domestic corporation as
a dividend, solely for purposes of taking
into account under section 902 any
foreign taxes, on or with respect to the
accumulated profits of such foreign
corporation from which such
distribution is made, which were not
deemed paid by the domestic
corporation for any prior taxable year.

Accordingly, the proposed regulations
provide that the credit allowed under
section 960(a)(3) is only with respect to
foreign income taxes imposed on an
upper-tier foreign corporation on
distributions of section 965(a)
previously taxed earnings and profits or
section 965(b) previously taxed earnings
and profits from a lower-tier foreign
corporation. See proposed § 1.965—
5(c)(1)Gi). Furthermore, section
960(a)(3) does not allow a credit for
foreign income taxes attributable to the
portion of a section 965(a) earnings

amount that was reduced pursuant to
section 965(b) since such taxes were not
imposed on a distribution of previously
taxed E&P. Instead, because section
965(b) previously taxed earnings and
profits are treated as having been
included in a United States
shareholder’s income under section
951(a), foreign income taxes that would
have been deemed paid with respect to
section 965(b) previously taxed earnings
and profits under section 960(a)(1) had
such amounts actually been included in
income are treated as having been
deemed paid, with the result that no
credit is allowed under section 960(a)(3)
or any other provision of the Code for
such taxes. Id.

The proposed regulations also provide
that the disallowance under section
965(g) applies to foreign taxes deemed
paid under section 960(a)(3) with
respect to distributions of section 965(a)
previously taxed earnings and profits or
section 965(b) previously taxed earnings
and profits with respect to a section
958(a) U.S. shareholder inclusion year.
For example, if a lower-tier foreign
corporation distributes section 965(a)
previously taxed earnings and profits to
an upper-tier foreign corporation, and
the upper-tier foreign corporation pays
a foreign withholding tax with respect
to the distribution of the section 965(a)
previously taxed earnings and profits,
such withholding tax would be
creditable under section 960(a)(3) upon
a distribution by the upper-tier foreign
corporation to an eligible domestic
corporation. However, the domestic
corporation cannot claim a credit for the
applicable percentage of such
withholding tax. See proposed § 1.965—
5(c)(ii).

The Act replaces section 960(a)(3)
with section 960(b). The proposed
regulations only address distributions
out of section 965(a) previously taxed
earnings and profits and section 965(b)
previously taxed earnings and profits in
years before the effective date of section
960(b) in the Act. The Treasury
Department and the IRS anticipate that
future regulations will provide similar
rules in connection with new section
960(b).

ill. Disallowance of Deduction

The proposed regulations clarify that
no deduction, including under section
164, is allowed for the applicable
percentage of any foreign income taxes
treated as paid or accrued with respect
to any amount for which a section
965(c) deduction is allowed. See
proposed § 1.965—5(c)(2).

C. Computation of Foreign Income
Taxes Deemed Paid

1. General Rule and Exception

Comments requested clarification
regarding the determination of deemed
paid taxes under section 960 in
connection with section 965. One
comment also requested specific
changes to the application of sections
902 and 960 that would permit a
taxpayer to reduce the post-1986
undistributed earnings of a DFIC by the
amount of any deficit from an E&P
deficit foreign corporation that reduced
the section 965(a) earnings amount of
the DFIC. In general, the proposed
regulations confirm that sections 902
and 960 apply in the same manner for
section 965(a) inclusions as for other
inclusions under section 951(a)(1)(A),
and therefore a DFIC’s post-1986
undistributed earnings is not reduced by
specified E&P deficits from an E&P
deficit foreign corporation.

A comment noted that in determining
the indirect credit with respect to a
section 965(a) inclusion, the numerator
of the section 902 fraction (as defined in
proposed § 1.965—6(c)(1)) may be greater
than the denominator given that the
section 965(a) inclusion is determined
on one of two measurement dates. For
example, if the amount of the
accumulated post-1986 deferred foreign
income of a DFIC is greater on
November 2, 2017, than such amount is
on December 31, 2017, the section
965(a) earnings amount of the DFIC will
be based on E&P as of the November 2,
2017 date. However, the denominator of
the section 902 fraction, post-1986
undistributed earnings, is determined as
of the close of the taxable year of the
foreign corporation and without
diminution by reason of earnings
distributed or otherwise included in
income during the year. Section
902(c)(1). Where the post-1986
undistributed earnings as of the close of
the DFIC’s U.S. taxable year is positive,
but less than the section 965(a) earnings
amount, this could result in a section
902 fraction greater than one.

The section 902 fraction cannot
exceed one. See H.H. Robertson Co. v.
Commissioner of Internal Revenue, 59
T.C. 53 (1972), aff'd 500 F.2d 1399 (3d
Cir. 1974). For the avoidance of doubt,
the proposed regulations clarify that
when the denominator of the section
902 fraction is positive but less than the
numerator of such fraction, the section
902 fraction is one. See proposed
§ 1.965-6(c)(2).

Comments also requested that
taxpayers be deemed to pay taxes when
the denominator of the section 902
fraction is zero or less than zero, either

ADMIN_03570
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 358 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39531

 

 

by treating the DFIC as having post-1986
undistributed earnings equal to the
DFIC’s post-1986 foreign income taxes,
or by determining the DFIC’s post-1986
undistributed earnings as of the
measurement date used to determine its
section 965(a) earnings amount. This
comment is not adopted. The Treasury
Department and the IRS have
determined that the Act was not
intended to alter the application of
sections 902 and 960 with respect to
section 965. Thus, the proposed
regulations confirm that when the
denominator of the section 902 fraction
is zero or less than zero, no taxes are
deemed paid with respect to the section
965(a) inclusion. See proposed § 1.965—
6(c)(2); cf. § 1.902—1(b)(4) (providing
that no foreign income taxes are deemed
paid in the case of a distribution out of
current E&P that is treated as a “nimble”
dividend under section 316(a)(2) when
there is a deficit in accumulated E&P).
Section 965(b)(4)(B), which provides
that a United States shareholder’s pro
rata share of the E&P of any E&P deficit
foreign corporation is increased by the
amount of the specified E&P deficit of
such corporation taken into account by
such shareholder by reason of allocation
of such deficit to a DFIC, does not
indicate whether that increase applies
for purposes of determining the post-
1986 undistributed earnings in the last
taxable year of an E&P deficit foreign
corporation that begins before January 1,
2018. The Treasury Department and the
IRS have determined that section
965(b)(4)(B) should not apply for
purposes of section 902 in that year.
Therefore, the proposed regulations
provide that post-1986 undistributed
earnings of an E&P deficit foreign
corporation are increased by reason of
section 965(b)(4)(B) or proposed
§ 1.965—2(d)(2)(i) as of the first day of
the foreign corporation’s first taxable
year following the E&P deficit foreign
corporation’s last taxable year that
begins before January 1, 2018.
Comments also recommended that, to
the extent that a hovering deficit is
treated as reducing the post-1986
earnings and profits of a DFIC, those
taxes should be added to the DFIC’s
post-1986 foreign income taxes in the
inclusion year with respect to the DFIC.
The Treasury Department and the IRS
have determined that the existing rules
adequately address this issue and
decline to adopt this comment. The
proposed regulations do not provide
special rules for foreign income taxes
that are related to hovering deficits; as
a result, the rules in § 1.367(b)—7
continue to apply with respect to such
foreign income taxes.

2. Taxes Deemed Paid in the Case of
Certain Lower-Tier Corporations

A credit is allowable under section
960(a)(1) for taxes paid or accrued by a
foreign corporation only if it is a
member of a qualified group (as defined
in scction 902(b)) with respect to the
domestic corporation. Section 902(b)(2)
states that the term “qualified group”
does not include any foreign
corporation below the third tier in the
chain unless the foreign corporation is
a CFC and the domestic corporation is
a United States shareholder with respect
to it. Comments requested clarification
as to whether a 10-percent corporation
treated as a CFC under section 965(e)(2)
for purposes of sections 951 and 961 is
treated as a CFC for purposes of section
902(b).

Section 965(e)(2) applies to treat a 10-
percent corporation as a CFC solely for
purposes of taking into account the
subpart F income of such corporation
under section 965(a) and for purposes of
determining the United States
shareholder’s pro rata share of the
section 965(a) inclusion amount. The
proposed regulations also treat a 10-
percent corporation as a CFC for other
limited purposes. See Part LA of this
Explanation of Provisions. However,
section 965 does not modify the
computation of foreign income taxes
deemed paid under sections 902 and
960, or for purposes of any other Code
section. Therefore, the proposed
regulations clarify that a United States
shareholder is not entitled to an indirect
credit with respect to a 10-percent
corporation that is below the third tier
in a chain of foreign corporations of the
United States shareholder. See proposed
§ 1.965-1(d).

D. Allocation and Apportionment of
Expenses

The generally applicable rules of
sections 861 through 865 and the
regulations thereunder for allocating
and apportioning deductions to separate
categories of income described in
section 904(d)(1) and § 1.904—4(m)
apply for purposes of determining the
foreign tax credits allowed by reason of
a section 965(a) inclusion. For purposes
of allocating and apportioning any
deductible expense, any tax-exempt
asset (and any income from such asset)
is not taken into account. See section
864(e)(3). A similar rule applies in the
case of the portion of any dividend
(other than a qualifying dividend as
defined in section 243(b)) equal to the
deduction allowable under section 243
or 245(a) with respect to such dividend
and in the case of a like portion of any
stock the dividends on which would be

so deductible and would not be
qualifying dividends (as so defined).
The proposed regulations confirm that
the allowance of a deduction under
section 965(c) with respect to the
section 965(a) inclusion does not result
in any portion of the section 965(a)
inclusion being treated as exempt
income. In addition, the assets to which
the section 965(a) inclusion relates are
not treated as exempt assets under
section 864(e)(3) or § 1.861—-8T(d).

The proposed regulations also
confirm that section 965(a) previously
taxed earnings and profits and 965(b)
previously taxed earnings and profits,
like all previously taxed E&P, do not
give rise to exempt treatment under
section 864(e)(3). See proposed § 1.965—
6(d).

Under section 864(e)(4), for purposes
of allocating and apportioning expenses
on the basis of assets, the adjusted basis
in stock of any nonaffiliated 10-percent
owned corporation is increased by the
E&P accumulated during the period the
taxpayer held the stock, or reduced (but
not below zero) by deficits in E&P of the
corporation attributable to the stock for
such period. The purpose for this
adjustment is to better approximate the
value of such stock. See Joint Committee
on Tax’n, General Explanation of the
Tax Reform Act of 1986 (Pub. L. 99-514)
(May 4, 1987), JCS—10-87, at p.87
(adjustment to E&P “takes account of
some changes in value attributable to
taxpayer’s equity interests in such
corporations”’).

In order to avoid double counting of
previously taxed E&P and the basis
adjustments under section 961, section
864(e)(4)(D) provides that proper
adjustments must be made to the E&P of
a corporation to account for previously
taxed E&P and reflected in the adjusted
basis of the stock. See Joint Committee
on Tax’n, General Explanation of the
Tax Reform Act of 1986 (Pub. L. 99-514)
(May 4, 1987), JCS—10-87, at p.91.
Section 1.861—12T(c)(2)(i)(B) provides
that a taxpayer’s basis in stock of a CFC
shall not include any amount included
in basis under section 961. At the same
time, all E&P (including previously
taxed E&P) generally increase the
taxpayer’s adjusted basis in stock ofa
CFC.

As a result of the enactment of section
965, the Treasury Department and the
IRS recognize that the application of
section 965(b)(4)(A) and (B) may
warrant the issuance of special rules for
the determination of adjusted basis.
Furthermore, a different rule may be
needed if a taxpayer has made an
election under proposed § 1.965—2(f)(2)
to adjust its basis to reflect the use of a
specified E&P deficit. The Treasury

ADMIN_03571
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 359 of 678

39532

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

Department and the IRS request
comments on what rules may be
appropriate, including whether the rules
under § 1.861—12(c)(2) should be
modified.

E. Application of Section 904

The proposed regulations do not
address the assignment of a section
965(a) inclusion and the related taxes to
a separate category of income. The
Treasury Department and the IRS have
determined that the application of
section 904 is clear with respect to
section 951(a) inclusions regardless of
whether the DFIC is a CFC or a 10-
percent corporation. Furthermore, the
Treasury Department and the IRS have
determined that no clarification is
necessary with respect to § 1.904—6 for
purposes of relating the creditable
portion of the foreign income taxes with
respect to a section 965(a) inclusion to
a separate category of income. For
example, withholding tax imposed on a
distribution of section 965(a) previously
taxed earnings and profits and section
965(b) previously taxed earnings and
profits will be related to the separate
category of income to which the original
section 965(a) inclusion was assigned.
See § 1.904-6(b)(2) and (c), Example 7.

The Treasury Department and the IRS
request comments on whether more
guidance is necessary with respect to
the assignment of the section 965(a)
inclusion and the related taxes to a
separate category or categories of
income.

In addition, comments are requested
on whether additional rules are needed
for determining the amount of the
increase in the section 904 limitation
with respect to distributions of section
965(a) previously taxed earnings and
profits and section 965(b) previously
taxed earnings and profits, taking into
account the section 965(c) deduction
and the disallowed foreign taxes under
section 965(g). See section 960(b)
(effective with respect to taxable years
of foreign corporations beginning before
January 1, 2018, and to taxable years of
United States shareholders with or
within which such taxable years of
those foreign corporations end) and
section 960(c) for later years.

VIII. Election, Payment, and Other
Special Rules

A. In General

Section 965 provides certain elections
that taxpayers can make with respect to
the application of section 965. See Parts
IL.K through N of the Background
section of this preamble. As discussed
in Part II.B.10 of this Explanation of
Provisions section and in section 3.05(b)

of Notice 2018-26, if the United States
shareholder of a DFIC is a domestic
pass-through entity and owns section
958(a) stock of the DFIC, then each
domestic pass-through owner of the
domestic pass-through entity will take
into account its share of the section
965(a) inclusion amount with respect to
the section 958(a) stock of the DFIC of
the domestic pass-through entity and
the section 965(c) deduction amount
with respect to such amount, regardless
of whether the domestic pass-through
owner is itself also a United States
shareholder with respect to the DFIC.
The elections described in Parts II.K
through N of the Background section of
this preamble under sections 965(h) (the
“section 965(h) election’), 965(m) (the
“section 965(m) election”), and 965(n)
(the “section 965(n) election’’) are
available to a United States shareholder
of a DFIC under the terms of section
965. However, because a domestic pass-
through owner will take into account its
share of a section 965(a) inclusion
amount (and the related section 965(c)
deduction amount) whether or not it is
itself a United States shareholder, the
proposed regulations provide,
consistent with section 3.05(b) of Notice
2018-26, that a domestic pass-through
owner may make the section 965(h)
election, the section 965(m) election,
and the section 965(n) election.

B., Net Tax Liability Under Section 965

The proposed regulations define a
new term, “total net tax liability under
section 965,” which reflects the
definition of net tax liability under
section 965 in section 965(h)(6) with
respect to a person as if the person were
a United States shareholder of all DFICs
with respect to which it has section
965(a) inclusions, consistent with
section 3.05(c) of Notice 2018-26. See
proposed § 1.965—7(g)(10). However, the
proposed regulations provide that the
dividends excluded pursuant to the
second prong of the computation (the
“without” prong) include dividends
received directly or through a chain of
ownership described in section 958(a).
See proposed § 1.965—7(g)(10)(i)(B)(2).

For purposes of determining a
person’s total net tax liability under
section 965, the proposed regulations
also clarify the computation of the
foreign tax credit for purposes of the
amount described in section
965(h)(6)(A)Gi)T) and proposed
§ 1.965—7(g)(10)(i)(B) (the net income
tax liability determined without regard
to section 965 and dividends from
DFICs). Specifically, the proposed
regulations provide that the foreign tax
credits disregarded in determining net
income tax determined under section

965(h)(6)(A) (ii) and proposed

§ 1.965—7(g)(10)(i)(B) includes the
credits for foreign income taxes deemed
paid with respect to section 965(a)
inclusions or foreign income taxes
deemed paid with respect to a dividend,
including a distribution that would have
been treated as a dividend in the
absence of section 965, as well as the
credits for foreign income taxes imposed
on distributions of section 965(a)
previously taxed earnings and profits or
section 965(b) previously taxed earnings
and profits made in the taxable year in
which the person includes a section
965(a) inclusion in income.

C. Section 965(h) Election

The proposed regulations provide that
the section 965(h) election may be made
by any person with a section 965(h) net
tax liability (which includes a section
958(a) U.S. shareholder or a domestic
pass-through owner in a domestic pass-
through entity that is a section 958(a)
U.S. shareholder, but not a domestic
pass-through entity itself). Under the
proposed regulations, the section 965(h)
election may be revoked only by paying
the full amount of the unpaid section
965(h) net tax liability. See proposed
§ 1.965—7(b)(1). The proposed
regulations also provide that a section
965(h) election is made with respect to
the section 965(h) net tax liability ofa
person, which is the person’s total net
tax liability under section 965 reduced
by the aggregate amount of the person’s
section 965(i) net tax liabilities, if any,
with respect to which elections under
section 965(i) are effective. See
proposed § 1.965—7(g)(4).

1. Underpayment of an Installment

As noted in Part ILK of the
Background section of this preamble,
section 965(h)(3) provides that an
addition to tax for failure to timely pay
an installment required under section
965(h) is an acceleration event with
respect to the unpaid portion of the
remaining installments. Section
965(h)(4) provides that if a taxpayer has
made an election under section 965(h),
and subsequently a deficiency is
assessed with respect to the taxpayer’s
net tax liability for purposes of section
965(h), then the amount of the
deficiency will be prorated among the
installments.

Comments requested clarification
regarding whether the underpayment of
an installment (including payment of
the first installment that reflects a
section 965(h) net tax liability lower
than what is calculated on a tax return
filed by the extended due date) would
constitute an acceleration event under
section 965(h)(3) or would result in the

ADMIN_03572
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 360 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39533

 

 

proration under section 965(h)(4) of the
difference between the section 965(h)
net tax liability initially calculated and
the subsequently determined section
965(h) net tax liability. The proposed
regulations provide that if a person is
assessed a deficiency with respect to the
person’s section 965(h) net tax liability,
or the person timely files a return
increasing the amount of its section
965(h) net tax liability above the amount
taken into account in the payment of the
first installment, or the person files an
amended return increasing the amount
of its section 965(h) net tax liability, the
deficiency or additional amount will be
prorated among the installments under
section 965(h)(4). This proration rule
does not apply if the deficiency or
additional liability is due to negligence,
intentional disregard of rules and
regulations, or fraud with intent to
evade tax, in which case, the proposed
regulations clarify that the deficiency is
payable on notice and demand. See
proposed § 1.965—7(b)(1)(ii)(C).

A comment also requested guidance
regarding whether an underpayment of
the first installment would prevent a
taxpayer from making an election under
section 965(h). The proposed
regulations provide that if a taxpayer
makes a section 965(h) election and
does not pay the correct amount for the
first installment, and if the rule in the
preceding paragraph applies to prorate
the additional liability, the remaining
installment payments due pursuant to
the section 965(h) election will not be
accelerated, and the taxpayer’s section
965(h) election will not be affected. See
proposed § 1.965—7(b)(1)(ii).

2. Acceleration Events

The proposed regulations provide that
if a taxpayer makes a section 965(h)
election, and subsequently an
acceleration event described in section
965(h)(3) and proposed § 1.965—
7(b)(3)(ii) occurs, the unpaid portion of
all remaining installments of the
taxpayer’s section 965(h) net tax
liability generally will be accelerated
and due on the date of the event.

Proposed § 1.965—7(b)(3)(ii) lists the
events treated as acceleration events for
this purpose. As noted in Section ILK of
the Background section of this
preamble, acceleration events include
an addition to tax for failure to timely
pay an installment required under
section 965(h), a liquidation or sale of
substantially all the assets of the
taxpayer (including in a title 11 or
similar case), a cessation of business by
the taxpayer, or any similar
circumstance. The proposed regulations
identify circumstances similar to those
referenced in section 965(h)(3).

Proposed § 1.965—7(b)(3)(ii)(B) provides
that, in addition to a liquidation or sale
of substantially all of the assets of a
taxpayer, any exchange or other
disposition of substantially all of the
assets of a taxpayer constitutes an
acceleration event. In addition,
proposed § 1.965—7(b)(3)(ii)(D) provides
that any event that results in a person
no longer being a United States person
(including, for example, a resident alien
becoming a nonresident alien) is an
acceleration event. Proposed § 1.965—
7(b)(3)Gi)(E) provides that a person that
was not a member of any consolidated
group becoming a member of a
consolidated group is treated as an
acceleration event with respect to the
person. Proposed § 1.965—7(b)(3)Gi)(F)
provides that when a consolidated
group ceases to exist, or otherwise no
longer files a consolidated return, that
constitutes an acceleration event.

A comment requested guidance
specifying that the liquidation of a
member of a consolidated group, other
than the consolidated parent, would not
constitute an acceleration event for
purposes of section 965(h)(3). Because
proposed § 1.965—8(e)(1) provides that
all of the members of a consolidated
group are treated as a single person for
purposes of the section 965(h) election,
a liquidation of one member of the
group would not constitute an
acceleration event for purposes of
section 965(h)(3) and proposed § 1.965—
7(b).

The proposed regulations provide an
exception (the “eligible section 965(h)
transferee exception”) pursuant to
which the acceleration provisions of
section 965(h)(3) and proposed § 1.965—
7(b)(3)(ii) do not apply (such that the
unpaid portion of all remaining
installments will not be due as of the
dale specified therein) lo a person wilh
respect to which an acceleration event
occurs if the requirements described in
proposed § 1.965—7(b)(3)(iii)(A) (2)
(describing the acceleration events
eligible for this exception) and (2)
(setting forth the terms of a required
transfer agreement) are satisfied.

Generally, acceleration events eligible
for this exception include (i)
liquidations, sales, exchanges, or other
dispositions of substantially all of the
assets of a person (with the exception of,
in the case of an individual, by reason
of death, and with special rules
applying in the case of a consolidated
group), (ii) a corporation that was not a
member of any consolidated group
becoming a member of a consolidated
group, and (iii) a consolidated group
ceasing to exist by reason of acquisition
and immediately joining another
consolidated group. In each case, the

exception applies only to the extent that
the person with respect to which an
acceleration event occurs (an “‘eligible
section 965(h) transferor’’) and an
eligible section 965(h) transferee
(generally, a United states person that is
not a domestic pass-through entity and
that satisfies certain requirements set
forth in the proposed regulations) enter
into a transfer agreement described in
proposed § 1.965—7(b)(3)(iii)(B).
Generally, a transfer agreement must
include various acknowledgments,
representations, and information,
including an agreement by the eligible
section 965(h) transferee to assume the
liability of the eligible section 965(h)
transferor for any unpaid installment
payments of the eligible section 965(h)
transferor under section 965(h); an
agreement that the eligible section
965(h) transferee agrees to comply with
all of the conditions and requirements
of section 965(h) and proposed § 1.965—
7(b), as well as any other applicable
requirements in the section 965
regulations; a representation that the
eligible section 965(h) transferee is able
to make the remaining payments
required under section 965(h) and
proposed § 1.965—7(b) with respect to
the section 965(h) net tax liability being
assumed; and, if the eligible section
965(h) transferor continues to exist
immediately after the acceleration
event, an acknowledgement that the
eligible section 965(h) transferor and
any successor to the eligible section
965(h) transferor will remain jointly and
severally liable for any unpaid
installment payments of the eligible
section 965(h) transferor under section
965(h), including, if applicable, under
§ 1.1502-6. See proposed § 1.965—
7(b)(3)(iii)(B)(4). The proposed
regulations also provide procedural
rules regarding the completion and
submission of a transfer agreement, as
well as rules relating to the
Commissioner’s review of such
agreements. See generally proposed
§ 1.965—7(b)(3)(iii)(B) and (C).

3. Election Mechanics

Section 965(h)(5) provides that a
section 965(h) election must be made no
later than the due date (taking into
account extensions, if any) for the return
for the taxable year in which the
taxpayer has the section 965(a)
inclusions to which the section 965(h)
net tax liability is attributable and must
be made in the manner prescribed by
the Secretary. A comment requested that
taxpayers with section 965(a) inclusions
be treated as having made a section
965(h) election by default. The Treasury
Department and the IRS decline to
adopt this comment because the statute

ADMIN_03573
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 361 of 678

39534

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

provides for an affirmative election, and
the proposed regulations provide an
extended period in which to make it.
Under proposed § 1.965—7(b)(2)(ii), a
section 965(h) election must be made no
later than the due date taking into
account extensions, if any, or any
additional time that would have been
granted if the person had made an
extension request, without regard to
whether an extension request was made.
The election is made by attaching a
statement, signed under penalties of
perjury, to the taxpayer's return for the
relevant taxable year including the
taxpayer’s name, taxpayer identification
number, total net tax liability under
section 965, section 965(h) net tax
liability, section 965(i) net tax liability
with respect to which a section 965(i)
election is effective (if applicable), and
anticipated amounts of each
installment. Proposed § 1.965—

7(b)(2) (iii).

4, Application to Non-Chapter 1 Taxes

Comments requested that the
Treasury Department and the IRS
provide that tax imposed under section
1411 on section 965(a) inclusions be
payable in installments under section
965(h). However, because the definition
of net income tax in section 965(h)(6)(B)
refers to credits allowed under subparts
A, B, and D of part IV of subchapter A
of chapter 1 of subtitle A of the Code,
the Treasury Department and the IRS
have determined that section 965(h)
applies only with respect to tax imposed
under subchapter A of chapter 1 of
subtitle A of the Code. Accordingly,
elections may not be made under
section 965(h) to pay tax imposed under
other subchapters or chapters (such as,
for example, the taxes imposed under
sections 1411 and 4940) in eight
inslallments. See also sections 55(a)(2)
and 26(b)(2) (excluding the minimum
tax under section 55 from the definition
of regular tax).

D. Section 965(i) Election

As discussed in Part II.L of the
Background section of this preamble,
section 965(i) provides that a
shareholder of an S corporation that is
itself a United States shareholder of a
DFIC may elect to defer payment of its
net tax liability under section 965 with
respect to such S corporation until the
shareholder’s taxable year which
includes a triggering event with respect
to such liability. The proposed
regulations provide guidance regarding
how an S corporation shareholder can
make a section 965(i) election and,
consistent with section 3.05(b) of Notice
2018-26, provide that any shareholder
of an S corporation that is a United

States shareholder of a DFIC, whether it
owns section 958(a) stock of such DFIC
or not, may make the election. However,
if the S corporation is not a United
States shareholder with respect to a
DFIC, the shareholders of that S
corporation may not make a section
965(i) election for their shares of the
section 965(a) inclusion or section
965(c) deduction with respect to that
DFIC. See proposed § 1.965—7(c) and
(g)(6).

Furthermore, the proposed
regulations implement the statutory
reporting requirements in section
965(i)(7) until the section 965(i) net tax
liability is fully assessed. See proposed
§ 1.965-7(c)(6).

1. Election Mechanics

The proposed regulations provide
procedural rules regarding how an S
corporation shareholder can make the
section 965(i) election. A section 965(i)
election must be made no later than the
due date (taking into account
extensions, if any) for the S corporation
shareholder’s return for the taxable year
that includes the last day of the taxable
year of the S corporation in which the
S corporation has a section 965(a)
inclusion to which the shareholder’s
section 965(i) net tax liability is
attributable by attaching a statement,
signed under penalties of perjury, to its
return for that year. The statement must
include the shareholder’s name,
taxpayer identification number, the
name and taxpayer identification
number of the S corporation with
respect to which the election is made,
the amount described in § 1.965—
7(g)(10)(i)(A) as modified by § 1.965—
1(f}-7(g)(6) for purposes of determining
the section 965(i) net tax liability with
respect to the S corporation, the amount
described in § 1.965—7(g)(10)(i)(B), and
the section 965(i) net tax liability with
respect to the S corporation. See
proposed § 1.965—7(c)(2)(ii) and (iii).

2. Triggering Events

The proposed regulations also provide
rules concerning triggering events
described in section 965(i)(2). An event
will not be treated as a triggering event
(such that a shareholder’s section 965(i)
net tax liability with respect to an S
corporation will not be assessed as an
addition to tax for the shareholder’s
taxable year that includes the triggering
event) if the triggering event is the
transfer of any share of stock of the S
corporation by the shareholder
(including by reason of death or
otherwise), and the shareholder (an
“eligible section 965(i) transferor’) and
an eligible section 965(i) transferee (a
United States person that is not a

domestic pass-through entity) enter into
a transfer agreement. See generally
proposed § 1.965—7(c)(3)(iv); see also

§ 1.965—7(c)(4)(iv)(B)(4) (setting forth
the required terms of a transfer
agreement).

3. Consent for Section 965(h) Election in
the Event of a Triggering Event

The proposed regulations also provide
rules for an S corporation shareholder to
obtain the consent of the Secretary to
make a section 965(h) election in the
event of a triggering event that is a
liquidation, sale, exchange, or other
disposition of substantially all of the
assets of the S corporation (including in
a title 11 or similar case), a cessation of
business by the S corporation, or the S
corporation ceasing to exist. See
proposed § 1.965—7(c)(3)(v)(D). To
obtain consent, the shareholder
intending to make the section 965(h)
election must file the agreement
described in proposed § 1.965—
7(c)(3)(v)(D)(4) and must provide, with
its timely-filed return for the taxable
year during which the triggering event
occurs (taking into account extensions,
if any), the election statement for the
section 965(h) election. See proposed
§ 1.965—7(c)(3)(v)(D)(2). For the required
terms of the agreement, see generally
proposed § 1.965—7(c)(3)(v)(D).

A comment requested guidance
specifying that if an S corporation
shareholder makes a section 965(i)
election, the S corporation’s income
inclusion is not deferred, and the S
corporation’s AAA should be increased
by the gross amount (and not the net
amount after the application of the
section 965(c) deduction). Because, by
its terms, a section 965(i) election affects
only the timing of assessment and
payment of an S corporation
shareholder’s seclion 965(a) nel lax
liability and not the timing or amount
of the section 965(a) inclusion of either
the S corporation or the S corporation
shareholder, the Treasury Department
and the IRS have determined that it is
not necessary that the proposed
regulations provide this additional
guidance. See Part V.D of this
Explanation of Provisions section for a
discussion of the consequences of
section 965(a) inclusions and section
965(c) deductions for the AAA ofan S
corporation.

E. Section 965(m) Election

The proposed regulations provide
procedural rules regarding how a REIT
can make the section 965(m) election. A
REIT makes a section 965(m) election by
attaching a statement, signed under
penalties of perjury, to its return for the
taxable year in which it would

ADMIN_03574
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 362 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39535

 

 

otherwise be required to include REIT
section 965 amounts (as defined in
proposed § 1.965—7(g)(2)) in gross
income. The statement must include the
REIT’s name, taxpayer identification
number, REIT section 965 amounts, and
anticipated amounts of each portion of
the REIT section 965 amounts to be
included in each year. Proposed

§ 1.965—7(d)(3)(ii) and (iii). With respect
to a REIT that has made the section
965(m) election, adjustments described
in proposed § 1.965—2 to the E&P of any
specified foreign corporations held by
the REIT, and the basis of stock of a
specified foreign corporation and other
applicable property held by a REIT, are
made as of the close of each year in
which an installment is included in the
gross income of the REIT. A comment
requested that RICs also be allowed to
make a similar election to include any
amount required to be taken into
account under section 951(a)(1) by
reason of section 965 in eight
installments. This comment is not
adopted because the statute provides the
election solely for REITs.

For the reasons discussed in Part
VILLA of this Explanation of Provisions
section, the proposed regulations also
provide that no section 965(a)
inclusions of a REIT are taken into
account as gross income for purposes of
section 856(c)(2) and (3), regardless of
whether the REIT is a United States
shareholder with respect to the DFIC
with respect to which it has a section
965(a) inclusion. See section
965(m)(1)(A) and proposed § 1.965—
7(d)(6).

F. Section 965(n) Election

As discussed in Part II.N of the
Background section of this preamble,
section 965(n) provides that a United
Slales shareholder of a DFIC may elect
to exclude the amount described in
section 965(n)(2) from the determination
of the amount of the NOL deduction
under section 172 of such shareholder
for such taxable year or the amount of
taxable income for such taxable year
which may be reduced by NOL
carryovers or carrybacks to such taxable
year under section 172. The proposed
regulations provide procedural rules
regarding how a taxpayer may make the
section 965(n) election, clarify the effect
of the election, and provide that the
election is irrevocable.

1. Scope of Election

As discussed in section 3.05(d) of
Notice 2018-26, comments have
requested clarification regarding the
scope of the section 965(n) election as
a result of the use of the term
“deduction” in section 965(n)(1)(A). An

NOL “deduction” for a taxable year
generally refers to the amount of an
NOL carried to such taxable year from
a prior or subsequent year rather than
the NOL arising from such year.
Compare section 172(a) and (c).
However, interpreting “deduction” in
section 965(n)(1)(A) to refer to
carryovers or carrybacks to the taxable
year (and not the NOL for the taxable
year) would cause that paragraph to be
duplicative of section 965(n)(1)(B),
which already provides that amounts
described in section 965(n)(2) are
disregarded for purposes of applying
NOL carryovers or carrybacks to such
taxable year under section 172. The
Treasury Department and the IRS have
determined that section 965(n)(1)(A)
was intended to apply to a different set
of losses than those to which section
965(n)(1)(B) applies. A comment also
requested clarification regarding
whether taxpayers could make the
section 965(n) election for only a
portion of their NOLs. The Treasury
Department and the IRS have
determined that the election was
intended to apply to the NOL amount in
its entirety. Accordingly, the proposed
regulations provide that if a section
965(n) election is made for a taxable
year, the election applies to NOLs for
the taxable year for which the election
is made as well as the NOL carryovers
or carrybacks to such taxable year, each
in their entirety. See proposed § 1.965—
7(e)(1) (iii).

A comment also requested
clarification regarding whether
consolidated groups could make the
section 965(n) election. The proposed
regulations clarify that the section
965(n) election also applies to all
components of the consolidated NOL
deduction (as defined in § 1.1502—
21(a)). Id.

2. Election Mechanics

A person makes a section 965(n)
election by attaching a statement, signed
under penalties of perjury, to its return
for the taxable year (taking into account
extensions, if any) to which the election
applies. Proposed § 1.965—7(e)(2)(ii).
The statement must include the person’s
name, taxpayer identification number,
the amounts described in section
965(n)(2)(A) and proposed § 1.965-—
7(e)(1)(ii)(A) and section 965(n)(2)(B)
and proposed § 1.965—7(e)(1)(ii)(B), and
the sum thereof. Proposed § 1.965—
7(e)(2)(iii).

G. Election To Use Alternative Method
for Calculation of Post-1986 Earnings
and Profits

Under section 965(a) and (d)(3), a
United States shareholder of a specified

foreign corporation must determine its
accumulated post-1986 deferred foreign
income as of either of the two E&P
measurement dates (November 2, 2017,
and December 31, 2017) by determining
its post-1986 earnings and profits as of
each of those dates. As discussed in
section 3.02 of Notice 2018-13, it may
be impractical for some taxpayers to
determine the post-1986 earnings and
profits of a specified foreign corporation
as of the November 2, 2017, E&P
measurement date because it does not
fall on the last day of a month.
Therefore, the proposed regulations
provide that an election may be made to
determine the post-1986 earnings and
profits of a specified foreign corporation
using the alternative method. See
proposed § 1.965—7(f).

Under the alternative method, for a
specified foreign corporation other than
a specified foreign corporation with a
52—53-week taxable year (as described
in §1.441—2(a)(1)), the amount of its
post-1986 earnings and profits as of the
November 2, 2107, E&P measurement
date equals the sum of (1) the specified
foreign corporation’s post-1986 earnings
and profits as of October 31, 2017, and
(2) the specified foreign corporation’s
“annualized earnings and profits
amount.” For this purpose, the term
“annualized earnings and profits
amount” means the amount equal to the
product of two (the number of days after
October 31, 2017, and on or before the
measurement date on November 2,
2017) and the “daily earnings amount”
of the specified foreign corporation. The
“daily earnings amount” of the
specified foreign corporation is the post-
1986 earnings and profits (including a
deficit) of the specified foreign
corporation as of the close of October
31, 2017, that were accumulated during
the specified foreign corporation’s
taxable year that includes October 31,
2017, divided by the number of days
that have elapsed in that taxable year as
of the close of October 31, 2017. A
specified foreign corporation that does
not have a 52—53-week taxable year may
not use the alternative method to
determine its post-1986 earnings and
profits as of the December 31, 2017,
measurement date. See proposed
§ 1.965-7(f)(1), (3), and (4).

For a specified foreign corporation
that has a 52-53-week taxable year, an
election to use the alternative method
applies to both measurement dates, in
each case determining the post-1986
earnings and profits consistent with the
method described in the previous
paragraph as of the closest end of a
fiscal month to each measurement date.
For example, if the closest end ofa
fiscal month of a specified foreign

ADMIN_03575
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 363 of 678

39536

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

corporation that has a 52—-53-week
taxable year occurs after a measurement
date, the annualized earnings amount is
subtracted from (rather than added to)
the post-1986 earnings and profits of the
specified foreign corporation as of the
fiscal month end. See proposed § 1.965—
7(f)(2), (3), and (4). See proposed

§ 1.965-7(f)(5) for details on how to
make the election.

A comment requested that individuals
be permitted to calculate post-1986
earnings and profits by prorating E&P
for the November 2, 2017, measurement
date based on year-end numbers. This
comment is not adopted. Allowing
individuals to use year-end numbers
and prorate to November 2, 2017, would
allow taxpayers to base their post-1986
earnings and profits for both dates on
the E&P as of a single date, contrary to
the intent of the two E&P measurement
dates in the statute.

IX. Affiliated Groups (Including
Consolidated Groups)

Proposed § 1.965-8 provides rules for
applying section 965 and the section
965 regulations to members of an
affiliated group (as defined in section
1504(a)), including members of a
consolidated group (as defined in
§ 1.1502-1(h)).

A. Treatment of Consolidated Groups

1. Treated as a Single United States
Shareholder

The proposed regulations provide that
all members of a consolidated group
that are section 958(a) U.S. shareholders
of a specified foreign corporation are
treated as a single section 958(a) U.S.
shareholder for purposes of section
965(b) and proposed § 1.965—1(b)(2),
and that all members of a consolidated
group are treated as a single person for
purposes of paragraphs (h), (k), and (n)
of section 965 and proposed § 1.965—7.
See proposed § 1.965—8(e). Thus, for
example, the determination of whether
the sale of assets by a member of a
consolidated group to a non-member
would constitute a sale of substantially
all of the assets of the taxpayer for
purposes of causing an acceleration
event under section 965(h)(3) and
proposed § 1.965—7(b)(3) takes into
account all of the assets of the
consolidated group, which for purposes
of this determination, includes all of the
assets of each consolidated group
member (but generally does not include
the stock of another consolidated group
member).

This rule does not apply to treat all
members of a consolidated group as a
single section 958(a) U.S. shareholder or
single person, as applicable, for

purposes of determining the amount of
any member’s inclusion under section
951 (including a section 965(a)
inclusion), any member’s section 965(c)
deduction, or any purpose other than
those specifically listed in proposed

§ 1.965-8(e)(1). The proposed
regulations also clarify that for purposes
of computing the foreign income taxes
deemed paid with respect to a section
965(a) inclusion, the foreign income
taxes deemed paid must be computed
on a separate member basis. Therefore,
a domestic corporation is not deemed to
pay any foreign income taxes with
respect to a section 965(a) inclusion
from a foreign corporation that is not a
member of a qualified group with
respect to the domestic corporation,
even if other members of the domestic
corporation’s consolidated group qualify
to compute deemed paid credits with
respect to that foreign corporation.
Sections 960(a)(3), 902(b).

2. Aggregate Foreign Cash Position of a
Member of a Consolidated Group

For purposes of computing a
member’s section 965(c) deduction, the
member’s aggregate foreign cash
position generally is determined by
reference to its pro rata share of the
consolidated group’s aggregate foreign
cash position as a whole. Specifically,
the proposed regulations provide that
the aggregate foreign cash position with
respect to a section 958(a) U.S.
shareholder that is a member of a
consolidated group equals the aggregate
section 965(a) inclusion amount of the
section 958(a) U.S. shareholder
multiplied by the group cash ratio of the
consolidated group. For this purpose,
the term “group cash ratio” means the
ratio of the consolidated group aggregate
foreign cash position (generally, the sum
of the aggregate foreign cash positions of
the members of a consolidated group) to
the sum of the aggregate section 965(a)
inclusion amounts of all members of the
consolidated group. See proposed
§ 1.965-8(e)(3), (f)(4), and (f)(8).

3. Adjustments to E&P and Stock Basis

As described in section 3.04 of Notice
2018-07, the proposed regulations
indicate that the regulations under
§ 1.1502—32 provide for adjustments to
the basis of the stock of each member of
the consolidated group. See proposed
§ 1.965-8(d)(2).

B, Affiliated Groups

The proposed regulations include
guidance regarding the application of
section 965(b)(5) to determine the
section 965(a) inclusion amounts of a
member of an affiliated group. Proposed
§ 1.965-8(b) applies when, after the

application of the rules in proposed

§ 1.965-1(b)(2) (which generally
implements the operative rule of section
965(b)(1)), a section 958(a) U.S.
shareholder is both an E&P net surplus
shareholder and a member of an
affiliated group in which not all
members are members of the same
consolidated group. When proposed

§ 1.965-8(b) applies, the U.S. dollar
amount of a section 958(a) U.S.
shareholder’s pro rata share of the
section 965(a) earnings amount ofa
DFIC is reduced (but not below zero) by
the DFIC’s allocable share of the section
958(a) U.S. shareholder’s applicable
share of the affiliated group’s aggregate
unused E&P deficit. The proposed
regulations include rules and
definitions for determining,
respectively, a DFIC’s allocable share
and a section 958(a) U.S. shareholder’s
applicable share of an affiliated group’s
aggregate unused E&P deficit. See
proposed § 1.965-8(f)(2) and (3).

For purposes of this rule, if some but
not all members of an affiliated group
are properly treated as members of a
consolidated group, then the
consolidated group is treated as a single
member of the affiliated group.
Proposed § 1.965—8(b)(2).

C. Source of Aggregate Unused E&P
Deficits

Proposed § 1.965—8(c) provides
guidance for designating the source of
an aggregate unused E&P deficit of an
affiliated group that is not a
consolidated group when, generally, the
amount of the affiliated group’s
aggregate unused E&P deficit exceeds
the aggregate section 965(a) inclusion
amounts of E&P net surplus
shareholders of the affiliated group
determined without regard to the
application of section 965(b)(5) and
proposed § 1.965-8(b)). Generally, when
proposed § 1.965—8(c) applies, each
member of an affiliated group that is an
E&P net deficit shareholder must
designate by maintaining in its books
and records a statement (identical to the
statement maintained by all other such
members of the affiliated group) setting
forth the portion of its excess aggregate
foreign E&P deficit that is taken into
account by one or more net E&P net
surplus shareholders of the affiliated
group.

If some but not all members of an
affiliated group are properly treated as
members of a consolidated group, then
the consolidated group is treated as a
single member of the affiliated group for
purposes of this rule. Proposed § 1.965—
8(c)(2).

ADMIN_03576
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 364 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39537

 

 

X. Application of Section 986(c)

The proposed regulations provide
that, for purposes of section 986(c),
foreign currency gain or loss with
respect to distributions of section 965(a)
previously taxed earnings and profits is
determined based on movements in the
exchange rate between December 31,
2017, and the date on which such E&P
are actually distributed. See proposed
§ 1.986(c)—1(a).

Consistent with section 3.05 of Notice
2018-07, the proposed regulations also
provide that any gain or loss recognized
under section 986(c) with respect to
distributions of section 965(a)
previously taxed earnings and profits is
reduced in the same proportion as the
reduction by a section 965(c) deduction
amount of the section 965(a) inclusion
amount that gave rise to such section
965(a) previously taxed earnings and
profits, consistent with the statute and
other indicia of congressional intent.
See H.R. Rep. No. 115-466, at 620
(2017) (Conf. Rep.), and proposed
§ 1.986(c)}-1(b).

Because section 965(b) previously
taxed earnings and profits are not
included in gross income under section
951(a)(1), the Treasury Department and
the IRS have determined it would not be
appropriate to apply section 986(c) with
respect to distributions of those E&P.
Therefore, proposed § 1.986(c)-1(c)
provides that section 986(c) does not
apply with respect to distributions of
section 965(b) previously taxed earnings
and profits.

XI. Other Comments

A. Repeal of Section 958(b)(4)

Effective for the last taxable year of
foreign corporations beginning before
January 1, 2018, and each subsequent
year, and for the taxable years of United
States shareholders in which or with
which such taxable years of the foreign
corporations end, the Act repealed
section 958(b)(4). Before repeal, section
958(b)(4) provided that subparagraphs
(A), (B), and (C) of section 318(a)(3)
were not to be applied to consider a
United States person to own stock
which is owned by a person who is not
a United States person. As discussed in
Part IL.B of the Background section of
this preamble, the subparagraphs of
section 318(a)(3) generally attribute
stock owned by a person to a
partnership, estate, trust, or corporation
in which such person has an interest
(so-called ““downward”’ attribution).

Multiple comments requested
guidance be issued addressing the
repeal of section 958(b)(4). This issue is
beyond the scope of the proposed
regulations.

However, consistent with section 5.02
of Notice 2018—13, the instructions to
Form 5471 will be amended to provide
an exception from certain filing
requirements for a United States person
that is a United States shareholder with
respect to a CFC or other specified
foreign corporation if no United States
shareholder (including the United States
person) owns, within the meaning of
section 958(a), stock of the CFC or other
specified foreign corporation, and the
foreign corporation is a CFC or specified
foreign corporation solely because a
United States person is considered to
own the stock of the CFC or other
specified foreign corporation owned by
a foreign person under section 318(a)(3).
Consistent with section 6 of Notice
2018-13 and section 7 of Notice 2018-
26, taxpayers may rely on this exception
with respect to the last taxable year of
a foreign corporation beginning before
January 1, 2018, and each subsequent
year of the foreign corporation, and for
the taxable years of a United States
shareholder in which or with which
these taxable years of the foreign
corporation end.

B. Reporting and Filing

1. Section 965 Reporting and Filing
Requirements

The proposed regulations provide
guidance regarding filing and reporting
with respect to section 965(h) elections,
section 965(i) elections, section 965(m)
elections, and section 965(n) elections,
as well as the election to use the
alternative method to calculate post—
1986 earnings and profits. In addition,
the relevant forms and instructions will
be updated, as necessary, for taxpayers
to properly report amounts under
section 965 and the proposed
regulations. I’or the 2017 tax year,
instructions for how and when to
properly report section 965-related
amounts and file returns reporting such
amounts, as well as instructions for how
and when to make payments with
respect to a net tax liability under
section 965, were provided in
Frequently Asked Questions (FAQs) that
are available at the IRS website. The
FAQs were posted on March 13, 2018,
and updated on April 13, 2018, and
June 4, 2018.

2. Extensions

Comments requested an extension of
time for reporting and paying section
965-related amounts and an extension of
time for making the section 965(h)
election. The statute provides for an
extended time to file returns reporting
section 965-related amounts and to
make applicable elections. In addition,

with the section 965(h) election, the
statute provides a method for taxpayers
to delay payment of the total net tax
liability under section 965.
Furthermore, as discussed in Part
VIILC.3 of this Explanation of
Provisions section, the proposed
regulations provide that a taxpayer
eligible to make a section 965(h)
election may make the election on its
timely-filed return taking into account
extensions, if any, or any additional
time that would have been granted if the
person had made an extension request.
In addition, as described in section
3.05(e) of Notice 2018-26, the proposed
regulations provide that for a person
who is a specified individual (as
defined in proposed § 1.965—7(g)(9)) for
the year within which an installment
payment would be required to be made
who makes a section 965(h) election and
who otherwise receives an extension of
time to file and pay under § 1.6081-—
5(a)(5) or (6), the due date for an
installment payment will be the
fifteenth day of the sixth month
following the close of the prior taxable
year, regardless of whether the person
was a specified individual for the year
of the person’s section 965(a) inclusion.
See proposed § 1.965—7(b)(1)(iii)(B).
Moreover, the IRS has announced relief
from additions to tax (and related
acceleration events under section
965(h)(3)) for certain individual filers
that do not timely pay their first
installment of tax due with respect to
the 2017 tax year under section 965(h).
For more information, see ‘““Questions
and Answers about Reporting Related to
Section 965 on 2017 Tax Returns,” Q&A
16, available at Attps://www.irs.gov/
newsroom/questions-and-answers-
about-reporting-related-to-section-965-
on-2017-tax-returns, Thus, comments
requesting additional extensions are not
adopted.

C. Individuals

1. In General

Numerous comments were received
requesting guidance exempting
individuals from the application of
section 965. The statute is clear that
section 965 applies to all United States
shareholders. In addition, the
Conference Report makes clear that
section 965 applies to individuals as
well as corporate shareholders by
providing, “In contrast to the
participation exemption deduction [in
section 245A] available only to domestic
corporations that are U.S. shareholders
under subpart F, the transition rule
applies to all U.S. shareholders.” H.R.
Rep. No. 115-466, at 606 (2017) (Conf.
Rep.). Because the statute and legislative

ADMIN_03577
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 365 of 678

39538

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

history are clear that section 965 was
intended to apply to all United States
shareholders, including individuals, the
Treasury Department and the IRS have
determined that providing the requested
relief is not appropriate.

2. Rates of Tax on Section 965(a)
Inclusions

Comments also requested that
guidance be provided changing the
application of the participation
exemption to individuals. As discussed
in Part I.E of the Background section of
this preamble, the amount of the
participation exemption depends on the
application of the United States
shareholder’s 8 percent rate equivalent
percentage (as defined in section
965(c)(2)(A) and proposed § 1.965—
1(f)(2)) and its 15.5 percent rate
equivalent percentage (as defined in
section 965(c)(2)(B) and proposed
§ 1.965-1(f)(4)). Both the 8 percent rate
equivalent percentage and the 15.5
percent rate equivalent percentage are
based off of the highest rate of tax
specified in section 11, which is
applicable to corporations. As a result,
when the participation exemption is
calculated for individuals, the
applicable rates of tax may not be 8
percent and 15.5 percent.

However, this result was anticipated
by Congress. The Conference Report
provides, ‘Individual U.S. shareholders,
and the investors in U.S. shareholders
that are pass-through entities generally
can elect application of corporate rates
for the year of inclusion.” H.R. Rep. No.
115-466, at 620 (2017) (Conf. Rep.). As
discussed in Part II of this Explanation
of Provisions section, individuals may
make an election under section 962 to
have the tax imposed under chapter 1
on amounts that are included in the
individual’s gross income under section
951(a) with respect to a foreign
corporation with respect to which it is
a United States shareholder be equal to
the tax that would be imposed under
section 11 if the amounts were received
by a domestic corporation. Accordingly,
because of the availability of the section
962 election and Congress’s express
intent with respect to the rate equivalent
percentages, these comments are not
adopted.

D. Determination of Aggregate Foreign
Cash Position

1. Liquidity-Based Exceptions

A number of comments were received
requesting guidance modifying the
definition of a specified foreign
corporation’s cash position or the
calculation of a United States
shareholder’s aggregate foreign cash

position. For example, comments
requested guidance excluding certain
assets from a specified foreign
corporation’s cash position, or
otherwise providing special rules with
respect to those assets, including (i)
cash used, or intended to be used, to
fund foreign acquisitions; (ii) blocked,
restricted, or segregated cash; (iii) cash
used, or to be used, to pay third-party
payables within a specified period (for
example, 12 months after a cash
measurement date); (iv) obligations with
respect to which there was an inclusion
under section 956; (v) cash held ina
fiduciary or trust capacity; (vi) cash held
or attributable to an entity that is
engaged in a regulated industry, such as
life insurance; and (vii) cash pledged
against defined liabilities as well as
potential or contingent liabilities. In
addition, comments requested
exceptions for commodities
representing inventory or supplies and
stock of a publicly traded company in
which the specified foreign corporation
holds at least 10 percent of the stock,
each of which is personal property of a
type that is actively traded and for
which there is an established financial
market, and thus included in the cash
position of a specified foreign
corporation.

In general, these comments are
premised on the view that an asset that
otherwise would be included in the
cash position of a specified foreign
corporation should be excluded to the
extent that the asset cannot be otherwise
employed; that is, if the asset is not
sufficiently “liquid.’”’ Although the
legislative history describing a specified
foreign corporation’s cash position
refers to earnings that are “liquid,”’
neither the legislative history nor the
statute indicates that the cash position
of a specified foreign corporation should
be determined by reference to an
analysis of whether any particular asset
should be considered a liquid asset. See,
e.g., Senate Committee on Finance,
Explanation of the Bill, at 360-361
(November 22, 2017) (“The cash
position of an entity consists of all cash,
net accounts receivables, and the fair
market value of similarly liquid assets,
specifically including personal property
that is actively traded on an established
financial market. . ., government
securities, certificates of deposit,
commercial paper, and short-term
obligations.’’). Instead, as the
Conference Report notes, the statute
includes a specific list of assets that are
included in the cash position of a
specified foreign corporation.

The Treasury Department and the IRS
have determined that the definition of
cash position in section 965(c)(3)(B) is

the best indication of what Congress
believed was a liquid asset. Depending
on the facts, any particular asset may be
required to be used for a specific
purpose, or a taxpayer may intend to
retain the asset for a lengthy period of
time. However, the Treasury
Department and the IRS have
determined that it would not be
administrable to create individual
regulatory exceptions to the statute in
the absence of a statutory standard for
liquidity because it would likely require
introducing a facts-and-circumstances
test that analyzes the liquidity of every
asset, which would be difficult to
administer. Furthermore, while some
assets that would otherwise be treated
as cash-equivalent assets could be
excluded from a specified foreign
corporation’s cash position for being
insufficiently liquid, other assets that
are not treated as cash-equivalent assets
but are liquid would need to be
included in a specified foreign
corporation’s cash position.
Accordingly, the proposed regulations
do not introduce new regulatory
exceptions to the definition of cash
position. The Treasury Department and
the IRS welcome comments with respect
to the definition of cash position of a
specified foreign corporation.

2. Other Modifications Requested to
Statutory Rules

Comments also requested
modifications to the rules regarding the
calculation of a specified foreign
corporation’s cash position or a United
States shareholder’s aggregate foreign
cash position, including requests that (i)
accounts payable be allowed to offset
both accounts receivable and other
components of a specified foreign
corporation’s cash position; (ii) the pro
rata share of cash held through a pass-
through entity be limited to the amount
of cash that a specified foreign
corporation would have been entitled to
on liquidation of the pass-through
entity; (iii) the cash position be reduced
by section 301(c) cash distributions by
the specified foreign corporation when
using the average of the aggregate cash
positions on the first two cash
measurement dates; and (iv) the cash
position be reduced by undistributed
previously taxed E&P. The Treasury
Department and the IRS have
determined that the statute is
unambiguous as to how, in each of these
circumstances, a specified foreign
corporation’s cash position or a United
States shareholder’s aggregate foreign
cash position should be determined,
such that it is unnecessary to provide
guidance or to revise the operation of

ADMIN_03578
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 366 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39539

 

 

the statute by regulation under these
circumstances.

3. Notional Cash Pooling Arrangements

Comments requested that the
proposed regulations provide that
notional cash pooling arrangements are
treated as creating intercompany
receivables for purposes of section 965.
The proposed regulations do not adopt
this recommendation. The
determination of whether transactions
in a notional cash pooling arrangement
are treated as occurring among
participants in the arrangement, or
between the participants and a third
party, depends on the application of
federal income tax principles. Cf. Rev.
Rul. 87-89, 1987-2 C.B. 195.

4, Non-Corporate Entities Under Section
965(c)(3)(E)

A comment requested clarification
regarding whether section 965(c)(3)(E),
which treats a non-corporate entity held
by a specified foreign corporation as a
specified foreign corporation (if it
would otherwise be a specified foreign
corporation if it was a foreign
corporation) for purposes of taking into
account its cash position, applies to an
entity that is disregarded as an entity
separate from its owner for U.S. federal
income tax purposes (‘‘disregarded
entity’). The Treasury Department and
the IRS have determined that it is clear
under existing law that the assets ofa
disregarded entity are considered as
held directly by the disregarded entity’s
owner, such that the rule in section
965(c)(3)(E) does not apply with respect
to disregarded entities, and no specific
rules addressing the application of
section 965(c)(3)(E) are necessary. See
generally § 301.7701—2(a).

E. Blocked Foreign Income

Comments requested that the
proposed regulations provide rules with
respect to income subject to certain
exchange controls or other foreign legal
restrictions. Generally, section 964(b)
and § 1.964—2 (the blocked foreign
income rules) provide that no part of the
E&P of a CFC are included in the CFC’s
E&P for purposes of sections 952 and
956 if it is established to the satisfaction
of the Secretary that the E&P could not
have been distributed by the CFC to
United States shareholders that own the
stock of the CFC due to currency or
other foreign legal restrictions. Section
965(a) inclusion amounts are not,
however, limited by section 952, such
that the blocked foreign income rules do
not affect the determination of such
amounts. Comments requested that the
proposed regulations adopt rules similar
to the blocked foreign income rules for

purposes of section 965 by reducing the
post-1986 earnings and profits of a
specified foreign corporation by an
amount equal to any amounts subject to
restrictions on distributions by a
specified foreign corporation.

The Treasury Department and the IRS
have determined that it is not
appropriate to provide rules similar to
the blocked foreign income rules for
purposes of computing post-1986
earnings and profits. Section 965(d)(3)
expressly provides that the term post-
1986 earnings and profits means E&P
“computed in accordance with section
964(a) and 986,” giving rise to a clear
inference that the principles of section
964(b) should not be given effect in
computing post-1986 earnings and
profits.

F, Additional Comments

Several other comments were
received that did not pertain to section
965 or were otherwise outside the scope
of the section 965 regulations. Some of
those comments related to reporting and
payment requirements and have been
addressed in the FAQs that are available
at the IRS website. Other comments that
did not relate to the rules described in
Notices 2018-07, 2018-17, or 2018-26
or that were outside the scope of this
notice of proposed rulemaking are not
addressed in this preamble. In addition,
other comments were received after the
proposed regulations had been
substantially developed, such that the
Treasury Department and the IRS did
not have time to fully consider the
comments. The Treasury Department
and the IRS will include these
comments in the administrative record
for the notice of proposed rulemaking
on this subject in the Proposed Rules
section of this issue of the Federal
Register and fully consider the
comments in connection with
finalization of the proposed regulations.

XII. Applicability Dates

Consistent with the applicability date
of section 965, as amended by the Act,
under section 7805(b)(2), the proposed
regulations generally apply beginning
the last taxable year of a foreign
corporation that begins before January 1,
2018, and with respect to a United
States person, beginning the taxable
year in which or with which such
taxable year of the foreign corporation
ends. Taxpayers may choose to apply
the rules in proposed § 1.965—7 in their
entirety to all tax years as if they were
final regulations.

For the avoidance of doubt, proposed
§ 1.965—9(b) clarifies that the rules
described in proposed §§ 1.965—4 apply
to all foreign corporation and

shareholder taxable years described in
proposed § 1.965—9(b), even if the
relevant transaction, the effective date of
a change in method of accounting or
entity classification election, or
specified payment occurred in a prior
taxable year. This is because the
proposed regulations affect only the tax
consequences in taxable years described
in proposed § 1.965—9(b) and do not
affect any prior taxable year.

Special Analyses
I. Regulatory Planning and Review

Executive Orders 13563 and 12866
direct agencies to assess costs and
benefits of available regulatory
alternatives and, if regulation is
necessary, to select regulatory
approaches that maximize net benefits
(including potential economic,
environmental, public health and safety
effects, distributive impacts, and
equity). Executive Order 13563
emphasizes the importance of
quantifying both costs and benefits,
reducing costs, harmonizing rules, and
promoting flexibility. This proposed
tule has been designated a “significant
regulatory action” under section 3(f) of
Executive Order 12866 and the
Memorandum of Agreement (MOA),
Review of Tax Regulations under
Executive Order 12866 (April 11, 2018).
Accordingly, the proposed rule has been
reviewed by the Office of Management
and Budget. The Treasury Department
requests comment on this designation.

A. Need for the Proposed Regulations

These regulations implement section
965 of the Internal Revenue Code as
amended by the Act. The proposed
regulations provide rules for
determining the section 965(a) inclusion
amount of a U.S. shareholder of a
foreign corporation with deferred
foreign income. The proposed
regulations directly implement the
statutory requirements. The Senate
Committee on Finance stated with
respect to section 965 that, “[tlo ensure
that all distributions from foreign
subsidiaries are treated in the same
manner under the participation
exemption system, the Committee
believes that it is appropriate to tax such
earnings as if they had been repatriated
under present law, but at a reduced rate.
The Committee believes the tax on
accumulated foreign earnings should
apply without requiring an actual
distribution of earnings, and further
believes that the tax rate should take
into account the liquidity of the
accumulated earnings.’ See Senate
Committee on Finance, Explanation of
the Bill, at 358 (November 22, 2017).

ADMIN_03579
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 367 of 678

39540

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

B. Background

The international tax system prior to
the Act created strong incentives for
U.S. companies to keep their earnings
and profits overseas, an action known as
deferral, in order to avoid paying a
sizcable residual U.S. tax. The Act
ended deferral and the resulting
“lockout effect.” It introduced a one-
time tax on the stock of any deferred
earnings and profits not previously
taxed by the United States, regardless of
whether those earnings are repatriated.
Cash or cash-equivalent assets held by
a foreign corporation result in a higher
rate of repatriation tax than non-cash
assets, such as plant, property, and
equipment. The tax applies to the
accumulated stock of deferred earnings
and profits as of the last taxable year of
a foreign corporation beginning before
January 1, 2018, and with respect to
United States shareholders, for taxable
years in which or with which the
taxable year of the foreign corporation
ends; these details are important for
understanding the economic impacts of
the proposed regulations.

The proposed regulations address
open questions regarding the
application of section 965. They provide
tules related to section 965 described in
the three notices issued since December
22, 2017, with certain modifications, as
well as additional guidance related to
section 965. Specifically, the guidance
provides general rules and definitions,
as well as rules related to the
determination and treatment of section
965(c) deductions, rules that disregard
certain transactions in connection with
section 965, rules related to foreign tax
credits, rules regarding elections and
payments, rules regarding the
application of the section 965
regulations to affiliated groups,
including consolidated groups, rules on
dates of applicability, rules relating to
section 962 elections, and rules
regarding the application of section
986(c) in connection with section 965.
These proposed regulations are
designed to provide clarity and reduce
unnecessary burdens on taxpayers,
including by providing guidance on
how to apply particular mechanical
rules.

C. Baseline

The baseline constitutes a world in
which no regulations pertaining to
section 965 had been promulgated, and
thus taxpayers would have made
decisions relevant to section 965 in the
absence of specific guidance. The
following qualitative analysis describes
the anticipated impacts of the proposed
regulations relative to the baseline.

D. Consideration of Alternatives

For a discussion of the alternatives
considered in the promulgation of the
proposed regulations, see the
Explanation of Provisions section of this
preamble. For example, see Part II.B of
the Explanation of the Provisions
section for a discussion of the
alternatives considered with respect to
the determination of, among other
things, post-1986 earnings and profits
(E&P), cash measurement dates, and
short-term obligations and Part IV.C.2 of
the Explanation of Provisions section for
a discussion of the alternatives
considered to the rule permitting
elective basis adjustments to the stock of
certain deferred foreign income
corporations and E&P deficit foreign
corporations.

E, Anticipated Benefits

In consultation with taxpayers, the
Treasury Department determined that
there are multiple instances throughout
the statute where the transition tax may
be artificially inflated because of double
counting of cash and E&P due to
multiple testing dates and chains of
ownership. Double counting is
inequitable because similarly situated
taxpayers may differ in terms of the
amounts of income that fall into the
specific categories that may be subject to
double counting. As a result of this
analysis, the regulations aim to reduce
double counting and produce more
equitable tax outcomes across otherwise
similarly situated taxpayers by: (1)
Preventing double counting in
computing the aggregate foreign cash
position, for example by disregarding
receivables and payables between
related specified foreign corporations
with a common U.S. shareholder; and
(2) preventing double-counting and non-
counting in the computation of deferred
earnings arising from amounts paid or
incurred between related parties
between measurement dates.

Inequitable outcomes may also arise
in the absence of the proposed
regulations due to uncertainty and
ambiguity over interpretation of the
section 965 requirements. Absent these
regulations, different parties would
likely interpret the statute in different
ways. Such disparate interpretations
could lead similarly situated taxpayers
to calculate their tax liability differently,
an inequitable situation. The proposed
regulations aim to reduce uncertainty
and ambiguity by: (1) Providing that all
members of a consolidated group that
are U.S. shareholders of a specified
foreign corporation are treated as a
single U.S. shareholder; (2) introducing
definitions of terminology used; (3)

coordinating foreign tax credit rules; (4)
making explicit the process for making
elections and paying the tax, and (5)
providing dates of applicability.

F, Anticipated Impacts on
Administrative and Compliance Costs

Absent these regulations, different
parties would likely interpret the statute
in different ways. In addition to the
impacts described above, different
parties interpreting the statute in
different ways implies increased
administrative costs for the Internal
Revenue Service and increased
compliance costs for taxpayers while
the inevitable disputes are dealt with
through sub-regulatory guidance or
resolved through litigation.

For a discussion of the one-time
annual reporting burden associated with
the statute see the Paperwork Reduction
Act (PRA) section of this preamble,
which provides further detail regarding
the assumptions underlying these
estimates. These estimates are that
100,000 respondents will require 5
hours per response for a total reporting
burden of 500,000 hours. A valuation of
the burden hours at $95/hour leads to a
PRA-based estimate of the reporting
costs to taxpayers of $47,500,000. This
is a one-time paperwork burden
associated with a one-time tax, and
Treasury anticipates all paperwork
burdens to be incurred within the next
year. Any subsequent reporting (such as
over the eight-year payment period)
would be nominal burdens that
implement payments calculated in the
initial year. This estimate does not
disaggregate the cost specifically due to
the proposed regulations. The Treasury
Department solicits comments on the
assumptions and appropriateness of the
methodology used to calculate the
compliance costs imposed by the
proposed regulations relative to the
baseline.

II. Executive Order 13771

This proposed rule is expected to be
an Executive Order 13771 regulatory
action. Details on the estimated costs of
this proposed rule can be found in the
tule’s economic analysis.

III. Regulatory Flexibility Analysis

The Regulatory Flexibility Act (5
U.S.C. chapter 6) does not apply
because the regulations do not impose a
collection of information on small
entities. Any burden on small entities in
these regulations stems from the
collection of information requirements
in proposed §§ 1.965—2(d)(2)(ii)(B),
1.965—2(f)(2)(iii)(B), 1.965-3(b)(2),
1.965-3(c)(3), 1.965—4(b)(2)(i), 1.965—
7(b)(2), 1.965—7(b)(3)(ii)(B), 1.965—

ADMIN 03580
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 368 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39541

 

 

7(c)(2), 1.965—7(c)(3)(iv)(B), 1.965—
7(c)(3)(v)(D), 1.965—7(c)(6)(i), 1.965—
7(d)(3), 1.965—-7(e)(2), 1.965—7(f)(5), and
1.965-8(c). It is hereby certified that
these collection of information
requirements will not have a significant
economic impact on a substantial
number of small entities. Accordingly,
an initial regulatory flexibility analysis
is not required. This certification is
based on several facts. First, the average
burden is five hours, which is minimal,
particularly in comparison to other
regulatory requirements related to
owning stock in a specified foreign
corporation. Second, the requirements
apply only if a taxpayer chooses to make
an election or rely on a favorable rule.
Third, the collections of information
apply to the owners of specified foreign
corporations. Because it takes
significant resources and investment for
a foreign business to be operated in
corporate form by a United States
person, specified foreign corporations
will infrequently be small entities.
Moreover, because the collection of
information requirements apply to the
owners of specified foreign corporations
rather than the specified foreign
corporations themselves, a specified
foreign corporation that was a small
entity would not be subject to the
collections of information. Fourth, the
collection of information requirements
in this regulation apply primarily to
persons that are United States
shareholders of specified foreign
corporations. The ownership of
sufficient stock in specified foreign
corporations in order to constitute a
United States shareholder generally
entails significant resources and
investment, such that businesses that
are United States shareholders are
generally not small businesses. Pursuant
to section 7805(f), this notice of
proposed rulemaking has been
submitted to the Chief Counsel for
Advocacy of the Small Business
Administration for comment on its
impact on small business.

Comments and Requests for a Public
Hearing

Before the proposed regulations are
adopted as final regulations,
consideration will be given to any
comments that are submitted timely to
the IRS as prescribed in this preamble
under the ADDRESSES heading. The
Treasury Department and the IRS
request comments on all aspects of the
proposed rules. All comments will be
available at www.regulations.gov or
upon request. A public hearing will be
scheduled if requested in writing by any
person that timely submits written
comments. If a public hearing is

scheduled, notice of the date, time, and
place for the public hearing will be
published in the Federal Register.

Drafting Information

The principal authors of the proposed
regulations are Leni C. Perkins and
Karen J. Cate of the Office of Associate
Chief Counsel (International). However,
other personnel from the Treasury
Department and the IRS participated in
the development of the proposed
regulations.

List of Subjects in 26 CFR Part 1

Income taxes, Reporting and
recordkeeping requirements.

Proposed Amendments to the
Regulations

Accordingly, 26 CFR part 1 is
proposed to be amended as follows:

PART 1—INCOME TAXES

m Paragraph 1. The authority citation
for part 1 is amended by adding entries
in numerical order to read as follows:

Authority: 26 U.S.C. 7805.
* * * * *

Section 1.962-1 also issued under 26
U.S.C. 965(0).

Section 1.965—1 also issued under 26
U.S.C. 965(c)(3)(B)(ii)(V), 965(d)(2), 965(0),
989(c), and 7701(a).

Section 1.965—2 also issued under 26
U.S.C. 965(b)(3)(A)(ii), 965(0) and 961(a) and
(b).

Section 1.965-3 also issued under 26
U.S.C. 965(c)(3)(D) and 965(0).

Section 1.965—4 also issued under 26
U.S.C. 965(c)(3)(F) and 965(o).

Sections 1.965-5 through 1.965-6 also
issued under 26 U.S.C. 965(0) and 26 U.S.C.
902(c)(7) (as in effect on December 21, 2017).

Section 1.965—7 also issued under 26
U.S.C. 965(h)(3), 965(h)(5), 965(i)(2),
965(i)(8)(B), 965(m)(2)(A), 965(n)(3), and
965(0).

Section 1.965-8 also issued under 26
U.S.C. 965(0).

Section 1.9659 also issued under 26
U.S.C. 965(0).

* * * * *

Section 1.986(c)—1 also issued under 26
U.S.C. 965(0) and 26 U.S.C. 989(c).

* * * * *

g Par. 2. Section 1.962—-1 is amended
by:

m@ 1. Revising paragraph (b)(1)(i).

m 2. Redesignating paragraphs
(b)(2)(iv)(a) and (b) as paragraph
(b)(2)(iv)(A) and (B), respectively.

m 3. Adding paragraph (d).

The revision and addition read as
follows:

§ 1.962-1 Limitation of tax for individuals
on amounts included in gross income
under section 951(a).

* * * * *

(b) * *e *

(1) xe

(i) Determination of taxable income.
The term taxable income means the
excess of—

(A) The sum of—

(1) All amounts required to be
included in his gross income under
section 951(a) for the taxable year with
respect to a foreign corporation of which
he is a United States shareholder,
including—

(7) His section 965(a) inclusion
amounts (as defined in § 1.965—1(f(38));
and

(ii) His domestic pass-through owner
shares (as defined in § 1.965—1(f)(21)) of
section 965(a) inclusion amounts with
respect to deferred foreign income
corporations (as defined in § 1.965—
1()(17)) of which he is a United States
shareholder; plus

(2) All amounts which would be
required to be included in his gross
income under section 78 for the taxable
year with respect to the amounts
referred to in paragraph (b)(1)(i)(A)(2) of
this section if the shareholder were a
domestic corporation; over

(B) The sum of his section 965(c)
deduction amount (as defined in
§ 1.965-1(f)(42)) and his domestic pass-
through owner shares of section 965(c)
deduction amounts corresponding to the
amounts referred to in paragraph
(b)(1)G)(A)(1) G7) of this section for the
taxable year, but not any other

deductions or amounts.
* * * * *

(d) Applicability dates. Paragraph
(b})(1)(i) of this section applies beginning
the last taxable year of a foreign
corporation that begins before January 1,
2018, and with respect to a United
States person, for the taxable year in
which or with which such taxable year
of the foreign corporations ends.

@ Par. 3. Section 1.962—2 is amended by
revising paragraph (a) and adding
paragraph (d) to read as follows:

§ 1.962-2 Election of limitation of tax for
individuals.

(a) Who may elect. The election under
section 962 may be made only by an
individual (including a trust or estate)
who is a United States shareholder
(including an individual who is a
United States shareholder because, by
reason of section 958(b), he is
considered to own stock of a foreign
corporation owned (within the meaning
of section 958(a)) by a domestic pass-

ADMIN 03581
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 369 of 678

39542

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

through entity (as defined in § 1.965-—
1(£)(19))).

* * * * *

(d) Applicability dates. Paragraph (a)
of this section applies beginning the last
taxable year of a foreign corporation that
begins before January 1, 2018, and with
respect to a United States person, for the
taxable year in which or with which
such taxable year of the foreign
corporations ends.

@ Par. 4. Section 1.965-0 is added to
read as follows:

§1.965-0 Outline of section 965
regulations.

This section lists the headings for
§§ 1.965—1 through 1.965-9.

§1.965-1 Overview, general rules, and
definitions.

(a) Overview.

(1) In general.

(2) Scope.

(b) Section 965(a) inclusion amounts.

(1) Inclusion of the pro rata share of the
section 965(a) earnings amount.

(2) Reduction by the allocable share of the
aggregate foreign E&P deficit.

(c) Section 965(c) deduction amounts.

(d) Treatment of specified foreign
corporation as a controlled foreign
corporation.

(e) Special rule for certain controlled
domestic partnerships.

(1) In general.

(2) Definition of a controlled domestic
partnership.

(f) Definitions.

) 8 percent rate amount.

) 8 percent rate equivalent percentage.
) 15.5 percent rate amount.

) 15.5 percent rate equivalent percentage.
) Accounts payable.

) Accounts receivable.

) Accumulated post-1986 deferred
ign income.

) Aggregate foreign cash position.

) Aggregate foreign E&P deficit.

10) Aggregate section 965(a) inclusion
amount.

(11) Allocable share.

(12) Bona fide hedging transaction.

(13) Cash-equivalent asset.

(14) Cash-equivalent asset hedging
transaction.

(15) Cash measurement dates.

(16) Cash position.

(i) General rule.

(ii) Fair market value of cash-equivalent
assets.

(iii) Measurement of derivative financial
instruments.

(iv) Translation of cash position amounts.
17) Deferred foreign income corporation.
i) In general.

i) Priority rule.

18) Derivative financial instrument.

19) Domestic pass-through entity.

20) Domestic pass-through owner.
21
22

2
3
4
5
6
7
forei
8
9

(1
(
(
(
(
(
(
rt
(
(
(

) Domestic pass-through owner share.
) E&P deficit foreign corporation.
i) In general.
ii) Determination of deficit in post-1986
earnings and profits.

(
(
Gi
(
(
(
(
(
(
(

) E&P measurement dates.
) Final cash measurement date.
) First cash measurement date.
) Inclusion year.
) Net accounts receivable.
) Pass-through entity.
) Post-1986 earnings and profits.
i) General rule.
ii) Foreign income taxes.
iii) Deficits in earnings and profits.
0) Pro rata share.
1) Second cash measurement date.
2)
3)

23
24
25
25
26
28
29

Section 958(a) stock.
Section 958(a) U.S. shareholder.
(34) Section 958(a) U.S. shareholder
inclusion year.
(35) Section 965 regulations.
(36) Section 965(a) earnings amount.
(37) Section 965(a) inclusion.
(38) Section 965(a) inclusion amount.
(39) Section 965(a) previously taxed
earnings and profits.
(40) Section 965(b) previously taxed
earnings and profits.
(41) Section 965(c) deduction.
(42) Section 965(c) deduction amount.
(43) Short-term obligation.
(44) Specified E&P deficit.
(45) Specified foreign corporation.
(i) General rule.
(ii) Special attribution rule.
(iii) Passive foreign investment companies.
(46) Spot rate.
(47) United States shareholder.
(g) Examples.

§1.965-2 Adjustments to earnings and
profits and basis.

(a) Scope.

(b) Determination of and adjustments to
earnings and profits in the last taxable year
of a specified foreign corporation that begins
before January 1, 2018, for purposes of
applying sections 959 and 965.

(c) Adjustments to earnings and profits by
reason of section 965(a).

(d) Adjustments to earnings and profits by
reason of section 965(b).

(1) Adjustments to earnings and profits
described in section 959(c)(2) and (c)(3) of
deferred foreign income corporations.

(2) Adjustments to earnings and profits
described in section 959(c)(3) of E&P deficit
foreign corporations.

(i) Increase in earnings and profits by an
amount equal to the portion of the section
958(a) U.S. shareholder’s pro rata share of the
specified E&P deficit.

(A) In general.

(B) Reduction of a qualified deficit.

(ii) Determination of portion of a section
958(a) U.S. shareholder’s pro rata share of a
specified E&P deficit taken into account.

(A) In general.

(B) Designation of portion of a section
958(a) U.S. shareholder’s pro rata share of a
specified E&P deficit taken into account.

(e) Adjustments to basis by reason of
section 965(a).

(1) General rule.

(2) Section 962 election.

(f) Adjustments to basis by reason of
section 965(b).

(1) In general.

(2) Election to make adjustments to basis
to account for the application of section
965(b).

(i) In general.

(ii) Basis adjustments.

(A) Increase in basis with respect to a
deferred foreign income corporation.

B) Reduction in basis with respect to an
E&P deficit foreign corporation.
C) Section 962 election.
ii) Rules regarding the election.
A) Consistency requirement.
B) Making of making election.
1) Timing.
7) In general.
ii) Transition rule.
2) Election statement.
g) Gain reduction rule.

(1) Reduction in gain recognized under
section 961(b)(2) by reason of distributions
attributable to section 965 previously taxed
earnings and profits in the inclusion year.

(i) In general.

(ii) Definition of section 965 previously
taxed earnings and profits.

(2) Reduction in basis by an amount equal
to the gain reduction amount.

(h) Rules of application for specified basis
adjustments.

(1) Timing of basis adjustments.

(2) Netting of basis adjustments.

(3) Gain recognition for reduction in excess
of basis.

(4) Adjustments with respect to each share.

(i) Section 958(a) stock.

(ii) Applicable property.

(5) Stock or property for which
adjustments are made.

(i) In general.

(ii) Special rule for an interest in a foreign
pass-through entity.

(i) Definitions.

) Applicable property.

2) Foreign pass-through entity.

3) Property.

j) Examples.

965-3 Section 965(c} deductions.
) Scope.

(b) Rules for disregarding certain assets for
determining aggregate foreign cash position.

(1) Disregard of certain obligations between
related specified foreign corporations.

(2) Disregard of other assets upon
demonstration of double-counting.

(3) Examples.

(c) Determination of aggregate foreign cash
position for a section 958(a) U.S. shareholder
inclusion year.

(1) Single section 958(a) U.S. shareholder
inclusion year.

(2) Multiple section 958(a) U.S.
shareholder inclusion years.

(i) Allocation to first section 958(a) U.S.
shareholder inclusion year.

(ii) Allocation to succeeding section 958(a)
U.S. shareholder inclusion years.

(3) Estimation of aggregate foreign cash
position.

(4) Examples.

(d) Increase of income by section 965(c)
deduction of an expatriated entity.

(1) In general.

(2) Definition of expatriated entity.

(3) Definition of surrogate foreign
corporation.

(e) Section 962 election.

(1) In general.

(2) Example.

(
&
(
Gi
(
(
(
(
(
(
(

(1
(
(
(
§1.
(a

ADMIN. 03582
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 370 of 678

 

 

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules 39543
(f) Treatment of section 965(c) deduction (1) In general. (B) Transfer agreement.
under certain provisions of the Internal (2) Dividend or inclusion in excess of post- (1) Eligibility.
Revenue Code. 1986 undistributed earnings. (2) Filing requirements.
(1) Section 63(d). (3) Treatment of adjustment under section (i) In general.
(2) Sections 705, 1367, and 1368. 965(b)(4)(B). (77) Transition rule.
(i) Adjustments to basis (d) Allocation and apportionment of (3) Signature requirement.
(ii) S corporation accumulated adjustments deductions. (4) Terms of agreement.
account. §1.965-7 Elections and payment rules. (C) Consent of Commissioner.
(iii) Example. (a) Scope (1) In general.
(3) Section 1411. . (2) Material misrepresentations and

(4) Section 4940.

(g) Domestic pass-through entities.
§1.965-4 Disregard of certain transactions.

(a) Scope.

(b) Transactions undertaken with a
principal purpose of changing the amount of
a section 965 element.

(1) General rule.

(2) Presumptions and exceptions for the
application of the general rule.

(c) Disregard of certain changes in method
of accounting and entity classification
elections.

(1) Changes in method of accounting.

(2) Entity classification elections.

(d) Definition of a section 965 element.

(e) Rules for applying paragraphs (b) and
(c) of this section.

(1) Determination of whether there is a
change in the amount of a section 965
element.

(2) Treatment of domestic pass-through
owners as United States shareholders.

(f) Disregard of certain transactions
occurring between E&P measurement dates.

(1) Disregard of specified payments.

(2) Definition of specified payment.

(3) Definition of tentative E&P
measurement date.

(g) Examples.
$1.965-5 Allowance of credit or deduction

for foreign income taxes.

(a) Scope.

(b) Rules for foreign income taxes paid or
accrued.

(c) Rules for foreign income taxes treated
as paid or accrued.

(1) Disallowed credit.

(i) In general.

(ii) Foreign income taxes deemed paid
under section 960(a)(3) (as in effect on
December 21, 2017).

(iii) Foreign income taxes deemed paid
under section 960(b) (as applicable to taxable
years of foreign corporations beginning after
December 31, 2017, and to taxable years of
United States persons in which or with
which such taxable years of foreign
corporations end).

(2) Disallowed deduction.

(3) Coordination with section 78.

(i) In general.

(ii) Domestic corporation that is a domestic
pass-through owner.

(d) Applicable percentage.

(1) In general.

(2) Applicable percentage for domestic
pass-through owners.

§$1.965-6 Computation of foreign income
taxes deemed paid and allocation and
apportionment of deductions.

(a) Scope.

(b) Computation of foreign incomes taxes
deemed paid.

(c) Section 902 fraction.

(b) Section 965(h) election.

(1) In general.

(i) Amount of installments.

(ii) Increased installments due to a
deficiency or a timely filed or amended
return.

(A) In general.

(B) Timing.

(C) Exception for negligence, intentional
disregard, or fraud.

(iii) Due date of installments.

(A) In general.

(B) Extension for specified individuals.

(2) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(3) Acceleration of payment.

(i) Acceleration.

(ii) Acceleration events.

(iii) Eligible section 965(h) transferee
exception.

(A) In general.

(1) Requirement to have a covered
acceleration event.

(2) Requirement to enter into a transfer
agreement.

) Transfer agreement.
) Eligibility.
) Filing requirements.
i) In general.
ii) Transition rule.
3) Signature requirement.
4) Terms of agreement.
5) Consolidated groups.
C) Consent of Commissioner.
1) In general.
2) Material misrepresentations and
omissions.

(D) Effect of assumption.

(1) In general.

(2) Eligible section 965(h) transferor
liability.

E) Qualifying consolidated group member
transaction.

(1) Definition of qualifying consolidated
group member transaction.

(2) Definition of qualified successor.

(3) Departure of multiple members of a
consolidated group.

(c) Section 965(i) election.

) In general.
2) Manner of making election.
i) Eligibility.
ii) Timing.
iii) Election statement.
3) Triggering events.
i) In general.
ii) Triggering events.
iii) Partial transfers.
iv) Eligible section 965(i) transferee
exception.

(A) In general.

(1) Requirement to have a covered
triggering event.

(2) Requirement to enter into a transfer
agreement.

(B
(7
(2
(
(i
(
(
(
(
(
(

(1
(
(
(
(ii
(

(
(
(
(

omz

issions.
(D) Effect of assumption.

(1) In general.

(2) Eligible section 965(i) transferor

liability.

(v) Coordination with section 965(h)

election.

omz

rul

(A) In general.
(B) Timing for election.

(C) Due date for installment.

(D) Limitation.

(1) In general.

(2) Manner of obtaining consent.

(7) In general.

(77) Transition rule.

(3) Signature requirement.

(4) Terms of agreement.

(5) Consent of Commissioner.

(7) In general.

(ii) Material misrepresentations and

3
4
5

issions.
4) Joint and several liability.
5) Extension of limitation on collection.
6) Annual reporting requirement.
i) In general.
ii) Failure to report.
d) Section 965(m) election and special
e for real estate investment trusts.
) In general.
2) Inclusion schedule for section 965(m)

(
(
(
(
(
(

(1
(

election.

of

(
(
(
(
election.
(
(2
(i
(i
(

(3) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(4) Coordination with section 965(h).

(5) Acceleration of inclusion.

(6) Treatment of section 965(a) inclusions
areal estate investment trust.

e) Section 965(n) election.

1) In general.

i) General rule.

ii) Applicable amount for section 965(n)

iii) Scope of section 965(n) election.
) Manner of making election.
) Eligibility.
ii) Timing.
iii) Election statement.
(f) Election to use alternative method for

calculating post-1986 earnings and profits.

(1) Effect of election for specified foreign

corporations that do not have a 52-53-week
taxable year.

(2) Effect of election for specified foreign

corporations that have a 52-53 -week taxable
year.

(3) Computation of post-1986 earnings and

profits using alternative method.

(4) Definitions.
(i) 52-53-week taxable year.
(ii) Annualized earnings and profits

amount.

(iii) Daily earnings amount.
(iv) Notional measurement date.
(5) Manner of making election.

ADMIN 03583
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 371 of 678

39544

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

i) Eligibility.

ii) Timing.

ii) Election statement.

) Examples.

) Definitions.

) Deferred net tax liability.

) REIT section 965 amounts.

) Section 965(h) election.

) Section 965(h) net tax liability.
) Section 965(i) election.

) i) net tax liability.
) Section 965(m) election.

) Section 965(n) election.

) Specified individual.

0) Total net tax liability under section

(
(
(i
(
(
(
(
(
( (
( (
(6) Section 965(i
( (
(

(

(

6
8
1
2
3
4
5
6
7
8
9
1

965.

(i) General rule.

(ii) Net income tax.

(iii) Foreign tax credits.

§1.965-8 Affiliated groups (including
consolidated groups).

(a) Scope.

(b) Reduction of E&P net surplus
shareholder’s pro rata share of the section
965(a) earnings amount of a deferred foreign
income corporation by the allocable share of
the applicable share of the aggregate unused
E&P deficit.

(1) In general.

(2) Consolidated group as part of an
affiliated group.

(c) Designation of portion of excess
aggregate foreign E&P deficit taken into
account.

(1) In general.

(2) Consolidated group as part of an
affiliated group.

(d) Adjustments to earnings and profits and
stock basis.

(1) Affiliated groups that are not
consolidated groups.

(2) Consolidated groups.

(e) Treatment of a consolidated group as a
single section 958(a) U.S. shareholder or a
single person.

(1) In general.

(2) Limitation.

(3) Determination of section 965(c)
deduction amount.

(f) Definitions.

(1) Aggregate unused E&P deficit.

(i) In general.

(ii) Reduction with respect to E&P net
deficit shareholders that are not wholly
owned by the affiliated group.

(2) Allocable share.

(3) Applicable share.

(4) Consolidated group aggregate foreign
cash position.

(5) E&P net deficit shareholder.

6) E&P net surplus shareholder.
) Excess aggregate foreign E&P deficit.
) Group cash ratio.
) Group ownership percentage.
) Examples.
§1.965-9 Applicability dates.
(a) In general.

(b) Applicability dates for rules
disregarding certain transactions.

(6
(7
(8
(9
(g

g Par. 5. Section 1.965—1 is added to
read as follows:

§ 1.965-1
definitions.

(a) Overview—(1) In general, The
section 965 regulations provide rules
under section 965. This section provides
general rules and definitions under
section 965. Section 1.965—2 provides
rules relating to adjustments to earnings
and profits and basis to determine and
account for the application of section
965 and a rule that limits the amount of
gain recognized under section 961(b)(2)
by reason of distributions attributable to
section 965 previously taxed earnings
and profits (as defined in § 1.965-—
2(g)(1)(i)) in the inclusion year. Section
1.965-3 provides rules regarding the
determination of section 965(c)
deductions. Section 1.965—4 sets forth
rules that disregard certain transactions
for purposes of section 965. Sections
1.965-5 and 1.965-6 provide rules with
respect to foreign tax credits. Section
1.965—7 provides rules regarding
elections and payments. Section 1.965—
8 provides rules regarding affiliated
groups, including consolidated groups.
Section 1.965—9 provides dates of
applicability. See also §§ 1.962—1 and
1.962-2 (providing rules regarding the
application of section 962) and
1.986(c)—1 (providing rules regarding
the application of section 986(c)).

(2) Scope. Paragraph (b) of this section
provides the general rules concerning
section 965(a) inclusion amounts.
Paragraph (c) of this section provides
the general rule concerning section
965(c) deduction amounts. Paragraph
(d) of this section provides a rule for
specified foreign corporations that are
not controlled foreign corporations.
Paragraph (e) of this section treats
certain controlled domestic partnerships
as a foreign partnership for purposes of
section 965. Paragraph (f) of this section
provides definilions applicable for the
section 965 regulations and §§ 1.962-1,
1.962-2, and 1.986(c)—1. Paragraph (g)
of this section contains examples
illustrating the general rules and
definitions set forth in this section.

(b) Section 965(a) inclusion
amounts—(1) Inclusion of the pro rata
share of the section 965(a) earnings
amount. For an inclusion year of a
deferred foreign income corporation, the
subpart F income of the deferred foreign
income corporation (as otherwise
determined for the inclusion year under
section 952 and § 1.952—1) is increased
by the section 965(a) earnings amount of
the deferred foreign income corporation.
See section 965(a). Accordingly, a
section 958(a) U.S. shareholder with
respect to a deferred foreign income
corporation generally includes in gross
income under section 951(a)(1) for the
section 958(a) U.S. shareholder

Overview, general rules, and

inclusion year its pro rata share of the
section 965(a) earnings amount of the
deferred foreign income corporation,
translated (if necessary) into U.S. dollars
using the spot rate on December 31,
2017, and subject to reduction under
section 965(b), paragraph (b)(2) of this
section, and § 1.965—8(b). The amount of
the section 958(a) U.S. shareholder’s
inclusion with respect to a deferred
foreign income corporation as a result of
section 965(a) and this paragraph (b)(1),
as reduced under section 965(b),
paragraph (b)(2) of this section, and

§ 1.965-8(b), as applicable, is referred to
as the section 965(a) inclusion amount.
Neither the section 965(a) earnings
amount nor the section 965(a) inclusion
amount is subject to the rules or
limitations in section 952 or limited by
the accumulated earnings and profits of
the deferred foreign income corporation
on the date of the inclusion.

(2) Reduction by the allocable share of
the aggregate foreign E&P deficit. For
purposes of determining a section 958(a)
U.S. shareholder’s section 965(a)
inclusion amount with respect to a
deferred foreign income corporation, the
U.S. dollar amount of the section 958(a)
U.S. shareholder’s pro rata share of the
section 965(a) earnings amount of the
deferred foreign income corporation,
translated (if necessary) into U.S. dollars
using the spot rate on December 31,
2017, is reduced by the deferred foreign
income corporation’s allocable share of
the section 958(a) U.S. shareholder’s
ageregate foreign E&P deficit. See
section 965(b). If the section 958(a) U.S.
shareholder is a member of a
consolidated group, under § 1.965-8(e),
all section 958(a) U.S. shareholders that
are members of the consolidated group
are treated as a single section 958(a)
U.S. shareholder for purposes of this
paragraph (b)(2).

(c) Section 965(c) deduction amounts.
For a section 958(a) U.S. shareholder
inclusion year, a section 958(a) U.S.
shareholder is generally allowed a
deduction in an amount equal to the
section 965(c) deduction amount.

(d) Treatment of specified foreign
corporation as a controlled foreign
corporation. A specified foreign
corporation described in section
965(e)(1)(B) and paragraph (f)(45)(i)(B)
of this section that is not otherwise a
controlled foreign corporation is treated
as a controlled foreign corporation
solely for purposes of paragraph (b) of
this section and sections 951, 961, and
§1.1411-10. See 965(e)(2).

(e) Special rule for certain controlled
domestic partnerships—(1) In general.
For purposes of the section 965
regulations, a controlled domestic
partnership is treated as a foreign

ADMIN_03584
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 372 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39545

 

 

partnership for purposes of determining
the section 958(a) U.S. shareholder of a
specified foreign corporation and the
section 958(a) stock of the specified
foreign corporation owned by the
section 958(a) U.S. shareholder if the
following conditions are satisfied—

(i) Without regard to this paragraph
(e), the controlled domestic partnership
is a section 958(a) U.S. shareholder of
the specified foreign corporation and
thus owns section 958(a) stock of the
specified foreign corporation (tested
section 958(a) stock);

(ii) If the controlled domestic
partnership (and all other controlled
domestic partnerships in the chain of
ownership of the specified foreign
corporation) were treated as foreign—

(A) The specified foreign corporation
would continue to be a specified foreign
corporation; and

(B) At least one United States
shareholder of the specified foreign
corporation—

(1) Would be treated as a section
958(a) U.S. shareholder of the specified
foreign corporation; and

(2) Would be treated as owning
(within the meaning of section 958(a))
tested section 958(a) stock of the
specified foreign corporation through
another foreign corporation that is a
direct or indirect partner in the
controlled domestic partnership.

(2) Definition of a controlled domestic
partnership. For purposes of paragraph
(e)(1) of this section, the term controlled
domestic partnership means, with
respect to a United States shareholder
described in paragraph (e)(1)(ii)(B) of
this section, a domestic partnership that
is controlled by the United States
shareholder and persons related to the
United States shareholder. For purposes
of this paragraph (e)(2), control is
determined based on all the facts and
circumstances, except that a partnership
will be deemed to be controlled by a
United States shareholder and related
persons if those persons, in the
aggregate, own (directly or indirectly
through one or more partnerships) more
than 50 percent of the interests in the
partnership capital or profits. For
purposes of this paragraph (e)(2), a
related person is, with respect to a
United States shareholder, a person that
is related (within the meaning of section
267(b) or 707(b)(1)) to the United States
shareholder.

(f) Definitions. This paragraph (f)
provides definitions that apply for
purposes of the section 965 regulations
and §§ 1.962-1, 1.962-2, and 1.986(c)—
1. Unless otherwise indicated, all
amounts are expressed as positive
numbers.

(1) 8 percent rate amount. The term
8 percent rate amount means, with
respect to a section 958(a) U.S.
shareholder and a section 958(a) U.S.
shareholder inclusion year, the excess,
if any, of the section 958(a) U.S.
shareholder’s aggregate section 965(a)
inclusion amount for the section 958(a)
U.S. shareholder inclusion year over the
amount of the section 958(a) U.S.
shareholder’s aggregate foreign cash
position for the section 958(a) U.S.
shareholder inclusion year as
determined under § 1.965—3(c).

(2) 8 percent rate equivalent
percentage. The term 8 percent rate
equivalent percentage means, with
respect to a section 958(a) U.S.
shareholder and a section 958(a) U.S.
shareholder inclusion year, the
percentage that would result in the 8
percent rate amount being subject to an
8 percent rate of tax determined by only
taking into account a deduction equal to
such percentage of such amount and the
highest rate of tax specified in section
11 for the section 958(a) U.S.
shareholder inclusion year. In the case
of a section 958(a) U.S. shareholder
inclusion year of a section 958(a) U.S.
shareholder to which section 15 applies,
the highest rate of tax under section 11
before the effective date of the change in
rates and the highest rate of tax under
section 11 after the effective date of
such change will each be taken into
account under the preceding sentence in
the same proportions as the portion of
the section 958(a) U.S. shareholder
inclusion year that is before and after
such effective date, respectively.

(3) 15.5 percent rate amount. The
term 15.5 percent rate amount means,
with respect to a section 958(a) U.S.
shareholder and a section 958(a) U.S.
shareholder inclusion year, the amount
of the section 958(a) U.S. shareholder’s
aggregate foreign cash position for the
section 958(a) U.S. shareholder
inclusion year as determined under
§ 1.965—3(c) to the extent it does not
exceed the section 958(a) U.S.
shareholder’s aggregate section 965(a)
inclusion amount for the section 958(a)
U.S. shareholder inclusion year.

(4) 15.5 percent rate equivalent
percentage. The term 15.5 percent rate
equivalent percentage, with respect to a
section 958(a) U.S. shareholder and a
section 958(a) U.S. shareholder
inclusion year, has the meaning
provided for the term “8 percent rate
equivalent percentage” applied by
substituting “15.5 percent rate amount”
for “8 percent rate amount” and “15.5
percent rate of tax” for ‘‘8 percent rate
of tax.”

(5) Accounts payable. The term
accounts payable means payables

arising from the purchase of property
described in section 1221(a)(1) or
section 1221(a)(8) or the receipt of
services from vendors or suppliers,
provided the payables have a term upon
issuance of less than one year.

(6) Accounts receivable. The term
accounts receivable means receivables
described in section 1221(a)(4) that have
a term upon issuance of less than one
year.

(7) Accumulated post-1986 deferred
foreign income—({i) In general. The term
accumulated post-1986 deferred foreign
income means, with respect to a
specified foreign corporation, the post-
1986 earnings and profits of the
specified foreign corporation except to
the extent such earnings and profits—

(A) Are attributable to income of the
specified foreign corporation that is
effectively connected with the conduct
of a trade or business within the United
States and subject to tax under chapter
1;

(B) If distributed, would, in the case
of a controlled foreign corporation, be
excluded from the gross income of a
United States shareholder under section
959; or

(C) If distributed, would, in the case
of a controlled foreign corporation that
has shareholders that are not United
States shareholders on an E&P
measurement date, be excluded from the
gross income of such shareholders
under section 959 if such shareholders
were United States shareholders,
determined by applying the principles
of Revenue Ruling 82-16, 1982-1 C.B.
106.

(ii) Earnings and profits attributable
to subpart F income in the same taxable
year as an E&P measurement date. For
purposes of determining the
accumulated post-1986 deferred foreign
income ofa specified foreign
corporation as of an E&P measurement
date, earnings and profits of the
specified foreign corporation that are or
would be, applying the principles of
Revenue Ruling 82-16, 1982-1 C.B. 106,
described in section 959(c)(2) by reason
of subpart F income (as defined in
section 952 without regard to section
965(a)) are described in section
965(d)(2)(B) and paragraph (f)(7)(i)(B) or
(f)(7)(()(C) of this section only to the
extent that such income has been
accrued by the specified foreign
corporation as of the ExP measurement
date. For rules regarding the interaction
of sections 951, 956, 959, and 965
generally, see § 1.965—2(b).

(8) Aggregate foreign cash position—
(i) In general. The term aggregate foreign
cash position means, with respect toa
section 958(a) U.S. shareholder that is

ADMIN_03585
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 373 of 678

39546

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

not a member of a consolidated group,
the greater of—

(A) The aggregate of the section 958(a)
U.S. shareholder’s pro rata share of the
cash position of each specified foreign
corporation determined as of the final
cash measurement date of the specified
foreign corporation.

(B) One half of the sum of—

(1) The aggregate described in
paragraph (f)(8)(i)(A) of this section
determined as of the second cash
measurement date of each specified
foreign corporation, plus

(2) The aggregate described in
paragraph (f)(8)(i)(A) of this section
determined as of the first cash
measurement date of each specified
foreign corporation.

(ii) Other rules. For rules for
determining the aggregate foreign cash
position for a section 958(a) U.S.
shareholder inclusion year of the
section 958(a) U.S. shareholder, see
§ 1.965—3(c). For the rule for
determining the aggregate foreign cash
position of a section 958(a) U.S.
shareholder that is a member of a
consolidated group, see § 1.965—8(e)(3).
For rules disregarding certain assets for
purposes of determining the aggregate
foreign cash position of a section 958(a)
U.S. shareholder, see § 1.965—3(b).

(9) Aggregate foreign E&P deficit. The
term aggregate foreign E&P deficit
means, with respect to a section 958(a)
U.S. shareholder, the lesser of—

(i) The aggregate of the section 958(a)
U.S. shareholder’s pro rata share of the
specified E&P deficit of each E&P deficit
foreign corporation, translated (if
necessary) into U.S. dollars using the
spot rate on December 31, 2017, or

(ii) The aggregate of the section 958(a)
U.S. shareholder’s pro rata share of the
section 965(a) earnings amount of each
deferred foreign income corporation,
translated (if necessary) into U.S. dollars
using the spot rate on December 31,
2017.

(10) Aggregate section 965(a)
inclusion amount. The term aggregate
section 965(a) inclusion amount means,
with respect to a section 958(a) U.S.
shareholder, the sum of all of the
section 958(a) U.S. shareholder’s section
965(a) inclusion amounts.

(11) Allocable share. The term
allocable share means, with respect to a
deferred foreign income corporation and
an aggregate foreign E&P deficit ofa
section 958(a) U.S. shareholder, the
product of the aggregate foreign E&P
deficit and the ratio determined by
dividing—

(i) The section 958(a) U.S.
shareholder’s pro rata share of the
section 965(a) earnings amount of the
deferred foreign income corporation,

translated (if necessary) into U.S. dollars
using the spot rate on December 31,
2017, by

(ii) The amount described in
paragraph (f)(9)(ii) of this section with
respect to the section 958(a) U.S.
shareholder.

(12) Bona fide hedging transaction.
The term bona fide hedging transaction
means a hedging transaction that meets
(or that would meet if the specified
foreign corporation were a controlled
foreign corporation) the requirements of
a bona fide hedging transaction
described in § 1.954—2(a)(4)(ii), except
that in the case of a specified foreign
corporation that is not a controlled
foreign corporation, the identification
requirements of § 1.954—2(a)(4)(ii)(B) do
not apply.

(13) Cash-equivalent asset. The term
cash-equivalent asset means any of the
following assets—

(i) Personal property which is of a
type that is actively traded and for
which there is an established financial
market;

(ii) Commercial paper, certificates of
deposit, the securities of the Federal
government and of any State or foreign
government;

(iii) Any foreign currency;

(iv) A short-term obligation; or

(v) Derivative financial instruments,
other than bona fide hedging
transactions.

(14) Cash-equivalent asset hedging
transaction, The term cash-equivalent
asset hedging transaction means a bona
fide hedging transaction identified on a
specified foreign corporation’s books
and records as hedging a cash-
equivalent asset.

(15) Cash measurement dates. The
term cash measurement dates means,
with respect to a specified foreign
corporation, the first cash measurement
date, the second cash measurement
date, and the final cash measurement
date, collectively, and each a cash
measurement date.

(16) Cash position—(i) General rule.
The term cash position means, with
respect to a specified foreign
corporation, the sum of—

(A) Cash held by the corporation;

(B) The net accounts receivable of the
corporation; and

(C) The fair market value of the cash-
equivalent assets held by the
corporation.

(ii) Fair market value of cash-
equivalent assets. For purposes of
determining the fair market value of a
cash-equivalent asset of a specified
foreign corporation, the value of the
cash-equivalent asset must be adjusted
by the fair market value of any cash-
equivalent asset hedging transaction

with respect to the cash-equivalent
asset, but only to the extent that the
cash-equivalent asset hedging
transaction does not reduce the fair
market value of the cash-equivalent
asset below zero.

(iii) Measurement of derivative
financial instruments. The amount of
derivative financial instruments taken
into account in determining the cash
position of a specified foreign
corporation is the aggregate fair market
value of its derivative financial
instruments that constitute cash-
equivalent assets, provided such
amount is not less than zero.

(iv) Translation of cash position
amounts. The cash position of a
specified foreign corporation with
respect to a cash measurement date
must be expressed in U.S. dollars. For
this purpose, the amounts described in
paragraph (f)(16)(i) must be translated (if
necessary) into U.S. dollars using the
spot rate on the relevant cash
measurement date.

(17) Deferred forcign income
corporation—(i) In general. The term
deferred foreign income corporation
means a specified foreign corporation
that has accumulated post-1986 deferred
foreign income greater than zero as of an
E&P measurement date.

(ii) Priority rule. If a specified foreign
corporation satisfies the definition of a
deferred foreign income corporation
under section 965(d)(1) and paragraph
(H(17)(G) of this section, it is classified
solely as a deferred foreign income
corporation and not also as an E&P
deficit foreign corporation even if it
otherwise satisfies the requirements of
section 965(b)(3)(B) and paragraph
(f(22) of this section.

(18) Derivative financial instrument.
The term derivative financial
instrument includes a financial
instrument that is one of the following—

(i) A notional principal contract,

(ii) An option contract,

(iii) A forward contract,

(iv) A futures contract,

(v) A short position in securities or
commodities, or

(vi) Any financial instrument similar
to one described in paragraphs (f)(18)(i)
through (v) of this section.

(19) Domestic pass-through entity.
The term domestic pass-through entity
means a pass-through entity that is a
United States person (as defined in
section 7701(a)(30)).

(20) Domestic pass-through owner.
The term domestic pass-through owner
means, with respect to a domestic pass-
through entity, a United States person
(as defined in section 7701(a)(30)) that
is a partner, shareholder, beneficiary,
grantor, or owner, as the case may be,

ADMIN 03586
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 374 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39547

 

 

in the domestic pass-through entity.
Notwithstanding the preceding
sentence, the term does not include a
partner, shareholder, beneficiary,
grantor, or owner of the domestic pass-
through entity that is itself a domestic
pass-through entity but does include
any other United States person that is an
indirect partner, shareholder,
beneficiary, grantor, or owner of the
domestic pass-through entity through
one or more other pass-through entities.

(21) Domestic pass-through owner
share. The term domestic pass-through
owner share means, with respect to a
domestic pass-through owner and a
domestic pass-through entity, the
domestic pass-through owner’s share of
the aggregate section 965(a) inclusion
amount and the section 965(c)
deduction amount, as applicable, of the
domestic pass-through entity, including
the domestic pass-through owner’s
share of the aggregate section 965(a)
inclusion amount and section 965(c)
deduction amount, as applicable, ofa
domestic pass-through entity owned
indirectly by the domestic pass-through
owner through one or more other pass-
through entities.

(22) E&P deficit foreign corporation—
(i) In general, The term E&P deficit
foreign corporation means, with respect
to a section 958(a) U.S. shareholder, a
specified foreign corporation, other than
a deferred foreign income corporation,
if, as of November 2, 2017—

(A) The specified foreign corporation
had a deficit in post-1986 earnings and
profits,

(B) The corporation was a specified
foreign corporation, and

(C) The shareholder was a United
States shareholder of the corporation.

(ii) Determination of deficit in post-
1986 earnings and profits. In the case of
a specified foreign corporation that has
post-1986 earnings and profits that
include earnings and profits described
in section 959(c)(1) or 959(c)(2) (or both)
and a deficit in earnings and profits
(including hovering deficits, as defined
in § 1.367(b)—7(d)(2)(i)), the specified
foreign corporation has a deficit in post-
1986 earnings and profits described in
paragraph (f)(22)(i)(A) of this section
only to the extent the deficit in post-
1986 earnings and profits exceeds the
aggregate of its post-1986 earnings and
profits described in section 959(c)(1)
and 959(c)(2).

(23) E&P measurement dates. The
term E&P measurement dates means
November 2, 2017, and December 31,
2017, collectively, and each an E&P
measurement date.

(24) Final cash measurement date.
The term final cash measurement date
means, with respect to a specified

foreign corporation, the close of the last
taxable year of the specified foreign
corporation that begins before January 1,
2018, and ends on or after November 2,
2017, if any.

(25) First cash measurement date. The
term first cash measurement date
means, with respect to a specified
foreign corporation, the close of the last
taxable year of the specified foreign
corporation that ends after November 1,
2015, and before November 2, 2016, if
any.
(26) Inclusion year. The term
inclusion year means, with respect to a
deferred foreign income corporation, the
last taxable year of the deferred foreign
income corporation that begins before
January 1, 2018.

(27) Net accounts receivable. The
term net accounts receivable means,
with respect to a specified foreign
corporation, the excess (if any) of—

(i) The corporation’s accounts
receivable, over

(ii) The corporation’s accounts
payable (determined consistent with the
rules of section 461).

(28) Pass-through entity. The term
pass-through entity means a
partnership, S corporation, or any other
person (whether domestic or foreign)
other than a corporation to the extent
that the income or deductions of the
person are included in the income of
one or more direct or indirect owners or
beneficiaries of the person. For example,
ifa domestic trust is subject to federal
income tax on a portion of its section
965(a) inclusion amount and its
domestic pass-through owners are
subject to tax on the remaining portion,
the domestic trust is treated as a
domestic pass-through entity with
respect to such remaining portion.

(29) Post-1986 earnings and profits—
(i) General rule. The term post-1986
earnings and profits means, with respect
to a specified foreign corporation and an
E&P measurement date, the earnings
and profits (including earnings and
profits described in section 959(c)(1)
and 959(c)(2)) of the specified foreign
corporation (computed in accordance
with sections 964(a) and 986, subject to
§ 1.965—4(f), and by taking into account
only periods when the foreign
corporation was a specified foreign
corporation) accumulated in taxable
years beginning after December 31,
1986, and determined—

(A) As of the E&P measurement date,
except as provided in paragraph
(f)(29)Gi) of this section, and

(B) Without diminution by reason of
dividends distributed during the last
taxable year of the foreign corporation
that begins before January 1, 2018, other
than dividends distributed to another

specified foreign corporation to the
extent the dividends increase the post-
1986 earnings and profits of the
distributee specified foreign
corporation.

(ii) Foreign income taxes. For
purposes of determining a specified
foreign corporation’s post-1986 earnings
and profits as of the EkP measurement
date on November 2, 2017, in the case
in which foreign income taxes (as
defined in section 901(m)(5)) of the
specified foreign corporation accrue
after November 2, 2017, but on or before
December 31, 2017, and during the
specified foreign corporation’s U.S.
taxable year that includes November 2,
2017, the specified foreign corporation’s
post-1986 earnings and profits as of
November 2, 2017, are reduced by the
applicable portion of such foreign
income taxes. For purposes of the
preceding sentence, the applicable
portion of the foreign income taxes is
the amount of the taxes that are
attributable to the portion of the taxable
income (as determined under foreign
law) that accrues on or before November
2, 2017.

(iii) Deficits in earnings and profits.
Any deficit related to post-1986
earnings and profits, including a
hovering deficit (as defined in
§ 1.367(b)-7(d)(2)(i)), of a specified
foreign corporation is taken into account
for purposes of determining the post-
1986 earnings and profits (including a
deficit) of the specified foreign
corporation.

(30) Pro rata share. The term pro rata
share means, with respect to a section
958(a) U.S. shareholder of a specified
foreign corporation, a deferred foreign
income corporation, or an E&P deficit
foreign corporation, as applicable—

(i) With respect to the section 965(a)
earnings amount of a deferred foreign
income corporation, the portion of the
section 965(a) earnings amount that
would be treated as distributed to the
section 958(a) U.S. shareholder under
section 951(a)(2)(A) and § 1.951-1(e),
determined as of the last day of the
inclusion year of the deferred foreign
income corporation;

(ii) With respect to the specified E&P
deficit of an E&P deficit foreign
corporation, the portion of the specified
E&P deficit allocated to the section
958(a) U.S. shareholder by allocating the
specified E&P deficit among the
shareholders of the corporation’s
common stock and in proportion to the
value of the common stock held by the
shareholders, determined as of the last
day of the last taxable year of the E&P
deficit foreign corporation that begins
before January 1, 2018; and

ADMIN_03587
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 375 of 678

39548

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

(iii) With respect to the cash position
of a specified foreign corporation on a
cash measurement date, the portion of
the cash position that would be treated
as distributed to the section 958(a) U.S.
shareholder under section 951(a)(2)(A)
and § 1.951—1(e) if the cash position
were subpart F income, determined as
of the close of the cash measurement
date and without regard to whether the
section 958(a) U.S. shareholder is a
section 958(a) U.S. shareholder of the
specified foreign corporation as of any
other cash measurement date of the
specified foreign corporation, including
the final cash measurement date of the
specified foreign corporation.

(31) Second cash measurement date.
The term second cash measurement
date means, with respect to a specified
foreign corporation, the close of the last
taxable year of the specified foreign
corporation that ends after November 1,
2016, and before November 2, 2017, if
any.
(32) Section 958(a) stock. The term
section 958(a) stock means, with respect
to a specified foreign corporation, a
deferred foreign income corporation, or
an E&P deficit foreign corporation, as
applicable, stock of the corporation
owned (directly or indirectly) by a
United States shareholder within the
meaning of section 958(a).

(33) Section 958(a) U.S. shareholder.
The term section 958(a) U.S.
shareholder means, with respect to a
specified foreign corporation, a deferred
foreign income corporation, or an E&P
deficit foreign corporation, as
applicable, a United States shareholder
of such corporation that owns section
958(a) stock of the corporation.

(34) Section 958(a) U.S. shareholder
inclusion year. The term section 958(a)
U.S. shareholder inclusion year means
the taxable year of a section 958(a) U.S.
shareholder in which or with which the
inclusion year of a deferred foreign
income corporation ends.

(35) Section 965 regulations. The term
section 965 regulations means the
regulations under §§ 1.965—1 through
1.965-9, collectively.

(36) Section 965(a) earnings amount.
The term section 965(a}) earnings
amount means, with respect to a
deferred foreign income corporation, the
greater of the accumulated post-1986
deferred foreign income of the deferred
foreign income corporation as of the
E&P measurement date on November 2,
2017, or the accumulated post-1986
deferred foreign income of the deferred
foreign income corporation as of the
E&P measurement date on December 31,
2017, determined in each case in the
functional currency of the specified
foreign corporation. If the functional

currency of a specified foreign
corporation changes between the two
E&P measurement dates, the comparison
must be made in the functional currency
of the specified foreign corporation as of
December 31, 2017, by translating the
specified foreign corporation’s
accumulated post-1986 deferred foreign
income as of November 2, 2017, into the
new functional currency using the spot
rate on November 2, 2017.

(37) Section 965(a) inclusion. The
term section 965(a} inclusion means,
with respect to a person and a deferred
foreign income corporation, an amount
included in income by the person by
reason of section 965 with respect to the
deferred foreign income corporation,
whether because the person is a section
958(a) U.S. shareholder of the deferred
foreign income corporation with a
section 965(a) inclusion amount with
respect to the deferred foreign income
corporation or because the person is a
domestic pass-through owner with
respect to a domestic pass-through
entity that is a section 958(a) U.S.
shareholder of the deferred foreign
income corporation and the person
includes in income its domestic pass-
through owner share of the section
965(a) inclusion amount of the domestic
pass-through entity with respect to the
deferred foreign income corporation.

(38) Section 965(a) inclusion amount.
The term section 965(a)} inclusion
amount has the meaning provided in
paragraph (b)(1) of this section.

(39) Section 965(a) previously taxed
earnings and profits. The term section
965(a}) previously taxed earnings and
profits has the meaning provided in
§ 1.965-2(c).

(40) Section 965(b) previously taxed
earnings and profits. The term section
965(b) previously taxed earnings and
profits has the meaning provided in
§ 1.965-2(d).

(41) Section 965(c}) deduction. The
term section 965(c) deduction means,
with respect to a person, an amount
allowed as a deduction to the person by
reason of section 965(c), whether
because the person is a section 958(a)
U.S. shareholder with a section 965(c)
deduction amount or because the person
is a domestic pass-through owner with
respect to a domestic pass-through
entity that is a section 958(a) U.S.
shareholder and the person takes into
account its domestic pass-through
owner share of the section 965(c)
deduction amount of the domestic pass-
through entity.

(42) Section 965(c} deduction amount.
The term section 965(c) deduction
amount means an amount equal to the
sum of—

(i) A section 958(a) U.S. shareholder’s
8 percent rate equivalent percentage of
the section 958(a) U.S. shareholder’s 8
percent rate amount for the section
958(a) U.S. shareholder inclusion year,
plus

(ii) The section 958(a) U.S.
shareholder’s 15.5 percent rate
equivalent percentage of the section
958(a) U.S. shareholder’s 15.5 percent
rate amount for the section 958(a) U.S.
shareholder inclusion year.

(43) Short-term obligation. The term
short-term obligation means any
obligation with a term upon issuance
that is less than one year and any loan
that must be repaid at the demand of the
lender (or that must be repaid within
one year of such demand), but does not
include any accounts receivable.

(44) Specified E&P deficit. The term
specified E&P deficit means, with
respect to an E&P deficit foreign
corporation, the amount of the deficit
described in paragraph (f)(22)(i)(A) of
this section.

(45) Specified foreign corporation—{i)
General rule. Except as provided in
paragraph (f)(45)(iii) of this section, the
term specified foreign corporation
means—

(A) A controlled foreign corporation,
or

(B) A foreign corporation of which
one or more domestic corporations is a
United States shareholder.

(ii) Special attribution rule. Solely for
purposes of determining whether a
foreign corporation is a specified foreign
corporation within the meaning of
section 965(e)(1)(B) and paragraph
(f)(45)G)(B) of this section, stock owned,
directly or indirectly, by or for a partner
(tested partner) will not be considered
as being owned by a partnership under
sections 958(b) and 318(a)(3)(A) and
§ 1.958-2(d)(1)(i) if the tested partner
owns less than five percent of the
interests in the partnership’s capital and
profits. For purposes of the preceding
sentence, an interest in the partnership
owned by another partner will be
considered as being owned by the tested
partner under the principles of sections
958(b) and 318, as modified by this
paragraph (f)(45)(ii), as if the interest in
the partnership were stock.

(iii) Passive foreign investment
companies, A foreign corporation that is
a passive foreign investment company
(as defined in section 1297) with respect
to a United States shareholder and that
is not a controlled foreign corporation is
not a specified foreign corporation with
respect to the United States shareholder.

(46) Spot rate. The term spot rate has
the meaning provided in § 1.988—1(d).

ADMIN 03588
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 376 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39549

 

 

(47) United States shareholder. The
term United States shareholder has the
meaning provided in section 951(b).

(g) Examples. The following examples
illustrate the definitions and general
rules set forth in this section.

Example 1. Definition of specified foreign
corporation. (i) Facts. A, an individual, owns
100% of the stock of a domestic corporation,
DC, and 1% of the interests in a partnership,
PS. A United States citizen, USI, owns 10%
of the interests in PS and 10% by vote and
value of the stock of a foreign corporation,
FG. The remaining 90% by vote and value of
the stock of FC is owned by non-United
States persons that are unrelated to A, USI,
DC, and PS.

(ii) Analysis. (A) Absent the application of
sections 958(b), 318(a)(3)(A), and
318(a)(3)(C), and § 1.958—2(d)(1)(i) and (iii),
FC would not be a specified foreign
corporation, because FC is not a controlled
foreign corporation and there would be no
domestic corporation that is a United States
shareholder of FC. However, under sections
958(b) and 318(a)(3)(A) and § 1.958—
2(d)(1)Gi), absent the special attribution rule
in paragraph (f)(45)(ii) of this section, PS
would be treated as owning 100% of the
stock of DC and 10% of the stock of FC. As
a result, under sections 958(b), 318(a)(5)(A),
and 318(a)(3)(C), and § 1.958-2(f)(1)G) and
(d)(1)(iii), DC would be treated as owning the
stock of FC treated as owned by PS, and thus
DC would be a United States shareholder
with respect to FC, causing FC to be a
specified foreign corporation within the
meaning of section 965(e)(1)(B) and
paragraph (£)(45)(i)(B) of this section. The
results would the same whether A or PS or
both are domestic or foreign persons.

(B) Under the special attribution rule in
paragraph (f)(45)(ii) of this section, solely for
purposes of determining whether a foreign
corporation is a specified foreign corporation
within the meaning of section 965(e)(1)(B)
and paragraph (f)(45)(i)(B) of this section, the
stock of DC owned by A is not considered as
being owned by PS under sections 958(b) and
318(a)(3)(A) and § 1.958—2(d)(1)(), because A
owns less than 5% of the interests in PS’s
capital and profits. Accordingly, FC is not a
specified foreign corporation within the
meaning of section 965(e)(1)(B) and
paragraph (f)(45)(i)(B) of this section.

Example 2. Definition of specified foreign
corporation. (i) Facts. The facts are the same
as in paragraph (i) of Example 1 of this
paragraph (g), except that A is a corporation
wholly owned by B, and B directly owns 4%
of the interests in PS.

(ii) Analysis. Applying the principles of
sections 958(b) and 318, as modified by
paragraph (f)(45)(ii) of this section, as if the
interest in PS were stock, A is treated as
owning the interests in PS owned by B (in
addition to the 1% interest in PS that A owns
directly), and thus A is not treated as owning
less than 5% of the interests in PS’s capital
and profits. Accordingly, the special
attribution rule in paragraph (f)(45)(ii) of this
section does not apply, and PS is treated as
owning A’s stock of DC for purposes of
determining whether FC is a specified foreign
corporation within the meaning of section

965(e)(1)(B) and paragraph (f)(45)(i)(B) of this
section. Accordingly, under the analysis
described in paragraph (ii)(A) of Example 1
of this paragraph (g), FC is a specified foreign
corporation within the meaning of section
965(e)(1)(B) and paragraph (f)(45)(i)(B) of this
section.

Example 3. Determination of accumulated
post-1986 deferred foreign income. (i) Facts.
USP, a domestic corporation, and FP, a
foreign corporation unrelated to USP, have
owned 70% and 30% respectively, by vote
and value, of the only class of stock of FS,

a foreign corporation, from January 1, 2016,
until December 31, 2017. USP and FS both
have a calendar year taxable year. FS had no
income until its taxable year ending
December 31, 2016, in which it had 100u of
income, all of which constituted subpart F
income, and USP included 70u in income
with respect to FS under section 951(a)(1) for
such year. FS earned no income in 2017.
Therefore, FS’s post-1986 earnings and
profits are 100u as of both E&P measurement
dates.

(ii) Analysis. Because USP included 70u in
income with respect to FS under section
951(a)(1), 70u of such post-1986 earnings and
profits would, if distributed, be excluded
from the gross income of USP under section
959. Thus, FS’s accumulated post-1986
deferred foreign income would be reduced by
70u pursuant to section 965(d)(2)(B) and
paragraph (f)(7)(D(B) of this section.
Furthermore, under paragraph (f)(7)()(C) of
this section, the accumulated post-1986
deferred foreign income of FS is reduced by
amounts that would be excluded from the
gross income of FP if FP were a United States
shareholder, consistent with the principles of
Revenue Ruling 82-16. Accordingly, FS’s
accumulated post-1986 deferred foreign
income is reduced by the remaining 30u of
the 100u of post-1986 earnings and profits to
which USP’s 70u of section 951(a)(1) income
inclusions were attributable. As a result, FS’s
accumulated post-1986 deferred foreign
income is 0u (100u minus 70u minus 30u).

Example 4. Determination of status as a
deferred foreign income corporation or an
E&P deficit foreign corporation; specified
foreign corporation is solely a deferred
foreign income corporation. (i) Facts. USP,

a domestic corporation, owns all of the stock
of FS, a foreign corporation. As of November
2, 2017, FS has a deficit in post-1986
earnings and profits of 150u. As of December
31, 2017, FS has 200u of post-1986 earnings
and profits. FS does not have earnings and
profits that are attributable to income of the
specified foreign corporation that is
effectively connected with the conduct of a
trade or business within the United States
and subject to tax under chapter 1, or that,

if distributed, would be excluded from the
gross income of a United States shareholder
under section 959 or from the gross income
of another shareholder if such shareholder
were a United States shareholder.

(ii) Analysis. FS’s accumulated post-1986
deferred foreign income is equal to its post-
1986 earnings and profits because no
adjustment to post-1986 earnings and profits
is made under section 965(d)(2) or § 1.965—
1(f)(7). Under paragraph (f)(17)(i) of this
section, FS is a deferred foreign income

corporation because FS has accumulated
post-1986 deferred foreign income greater
than zero as of the ExP measurement date on
December 31, 2017. In addition, under
paragraph (f)(17)(Gi) of this section, because
FS is a deferred foreign income corporation,
FS is not also an E&P deficit foreign
corporation, notwithstanding that FS has a
deficit in post-1986 earnings and profits as of
the E&P measurement date on November 2,
2017.

Example 5. Determination of status as a
deferred foreign income corporation or an
E&P deficit foreign corporation; specified
foreign corporation is neither a deferred
foreign income corporation nor an E&P
deficit foreign corporation. (i) Facts. USP, a
domestic corporation, owns all of the stock
of FS, a foreign corporation. As of both
November 2, 2017, and December 31, 2017,
FS has 100u of earnings and profits described
in section 959(c)(2) and a deficit of 90u in
earnings and profits described in section
959(c)(3), all of which were accumulated in
taxable years beginning after December 31,
1986, while FS was a specified foreign
corporation. Accordingly, as of both
November 2, 2017, and December 31, 2017,
FS has 10u of post-1986 earnings and profits.

(ii) Analysis. (A) Determination of status as
a deferred foreign income corporation. Under
paragraph (f)(17) of this section, for purposes
of determining whether FS is a deferred
foreign income corporation, a determination
must be made whether FS has accumulated
post-1986 deferred foreign income greater
than zero as of either the EXP measurement
date on November 2, 2017, or the E&P
measurement date on December 31, 2017.
Under section 965(d)(2) and paragraph (f)(7)
of this section, FS’s accumulated post-1986
deferred foreign income is its post-1986
earnings and profits, except to the extent
such earnings and profits are attributable to
income of the specified foreign corporation
that is effectively connected with the conduct
of a trade or business within the United
States and subject to tax under chapter 1, or
that, if distributed, would be excluded from
the gross income of a United States
shareholder under section 959 or from the
gross income of another shareholder if such
shareholder were a United States
shareholder. Disregarding FS’s 100u of post-
1986 earnings and profits described in
paragraph (f)(7)(i)(B) of this section, FS has
a 90u deficit in accumulated post-1986
deferred foreign income as of both E&P
measurement dates. Accordingly, FS does not
have accumulated post-1986 deferred foreign
income greater than zero as of either E&P
measurement date and therefore FS is not a
deferred foreign income corporation.

(B) Determination of status as an E&P
deficit foreign corporation. Under paragraph
(f)(22)(i) of this section, for purposes of
determining whether FS is an E&P deficit
foreign corporation, a determination must be
made whether FS has a deficit in post-1986
earnings and profits as of the E&P
measurement date on November 2, 2017.
Under paragraph (f)(22)(ii) of this section,
because the deficit in the earnings and profits
of FS described in section 959(c)(3) of 90u
does not exceed the earnings and profits of
FS described in section 959(c)(2) of 100u, FS

ADMIN 03589
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 377 of 678

39550

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

does not have a deficit in post-1986 earnings
and profits as of the ExP measurement date
on November 2, 2017, and therefore FS is not
an E&P deficit foreign corporation.
Accordingly, FS is neither a deferred foreign
income corporation nor an E&P deficit
foreign corporation.

Example 6. Application of currency
translation rules. (i) Facts. As of November
2, 2017, and December 31, 2017, USP, a
domestic corporation, owns all of the stock
of CFC1, an E&P deficit foreign corporation
with the ‘“‘u” as its functional currency:
CFC2, an E&P deficit foreign corporation
with the “‘v’’ as its functional currency;
CFC3, a deferred foreign income corporation
with the “‘y’”’ as its functional currency; and
CFC4, a deferred foreign income corporation
with the “‘z” as its functional currency. USP,
CFC1, CFC2, CFC3, and CFC4 each have a
calendar year taxable year. As of December
31, 2017, 1u = $1, .75v = $1, .50y = $1, and
.25z = $1. CFC1 has a specified E&P deficit
of 100u, CFC2 has a specified E&P deficit of
120v, CFC3 has a section 965(a) earnings
amount of 50y, and CFC4 has a section 965(a)
earnings amount of 75z.

(ii) Analysis. (A) Under paragraph (f)(38) of
this section, for purposes of determining
USP’s section 965(a) inclusion amounts with
respect to CFC3 and CFC4, the section 965(a)
earnings amount of each of CFC3 and CFC4
is translated into U.S. dollars at the spot rate
on December 31, 2017, which equals $100
(50y at .50y = $1) and $300 (75z at .25z = $1),
respectively. Furthermore, USP’s pro rata
share of the section 965(a) earnings amounts,
as translated, is $100 and $300, respectively,
or 100% of each section 965(a) earnings
amount.

(B) Under paragraph (f)(9) of this section,
for purposes of determining USP’s aggregate
foreign E&P deficit, the specified E&P deficit
of each of CFC1 and CFC2 is translated into
U.S. dollars at the spot rate on December 31,
2017, which equals $100 (100u at 1u = $1)

Furthermore USP’s pro rata share of each
specified E&P deficit, as translated, is $100
and $160, respectively, or 100% of each
specified E&P deficit. Therefore, USP’s
aggregate foreign E&P deficit is $260.

(C) Under section 965(b)(1) and paragraph
(b)(2) of this section, for purposes of
determining USP’s section 965(a) inclusion
amount with respect to each of CFC3 and
CFC4, the U.S. dollar amount of USP’s pro
rata share of the section 965(a) earnings
amount of each of CFC3 and CFC4 is reduced
by each of CFC3 and CFC4’s allocable share
of USP’s aggregate foreign E&P deficit. Under
section 965(b)(2) and paragraph (f)(11) of this
section, CFC3’s allocable share of USP’s
aggregate foreign E&P deficit of $260 is $65
($260 x ($100/$400)) and CFC4’s allocable
share of USP’s aggregate foreign E&P deficit
is $195 ($260 x ($300/400)). After reduction
under section 965(b)(1) and paragraph (b)(2)
of this section, the section 965(a) inclusion
amount of USP with respect to CFC3 is $35
($100 — $65) and the section 965(a)
inclusion amount of USP with respect to
CFC4 is $105 ($300 — $195). Under § 1.965—
2(c), the section 965(a) previously taxed
earnings and profits of each of CFC3 and
CFC4, translated into the respective
functional currencies of CFC3 and CFC4 at
the spot rate on December 31, 2017, are 17.5y
($35 at .50y = $1) and 26.25z ($105 at .25z
= $1), respectively. Under § 1.965-6(b), for
purposes of applying section 960(a)(1), the
amounts treated as a dividend paid by each
of CFC3 and CFC4, translated into the
respective functional currencies of CFC3 and
CFC4 at the spot rate on December 31, 2017,
are 17.5y ($35 at .50y = $1) and 26.25z ($105
at .25z = $1).

(D) For purposes of determining the section
965(b) previously taxed earnings and profits
of each of CFC3 and CFC4 under section
965(b)(4)(A) and § 1.965—2(d)(1) as a result of
the reduction to USP’s section 965(a)
inclusion amounts with respect to CFC3 and

E&P deficit of USP allocated to each of CFC3
and CFC4 under section 965(b)(2) and
paragraph (f)(11) of this section, translated
into the respective functional currencies of
CFC3 and CFC4 at the spot rate on December
31, 2017, is 32.5y ($65 at .50y = $1) and
48.75z ($195 at .25z = $1), respectively.

Example 7. Determination of cash
measurement dates and pro rata shares of
cash positions. (i) Facts. Except as otherwise
provided, for all relevant periods, USP, a
domestic corporation, has owned directly at
least 10% of the stock of CFC1, CFC2, CFC3,
and CFC4, each a foreign corporation. CFC1
and CFC2 have calendar year taxable years.
CFC3 and CFC4 have taxable years that end
on November 30. No entity has a short
taxable year, except as a result of the
transactions described below.

(A) USP transferred all of its stock of CFC2
to an unrelated person on June 30, 2016, at
which point USP ceased to be a United States
shareholder with respect to CFC2.

(B) CFC4 dissolved on December 30, 2010,
and, as a result, its final taxable year ended
on December 30, 2010.

(ii) Analysis. Each of CFC1, CFC2, CFC3,
and CFC4 is a specified foreign corporation
with respect to USP, subject to the sale of
CFC2 on June 30, 2016, and the dissolution
of CFC4 on December 30, 2010. Under the
definition of aggregate foreign cash position
in paragraph (f)(8)(i) of this section, the
definition of pro rata share of a cash position
in paragraph (£)(30)(iii) of this section, and
the definitions of the final cash measurement
date, second cash measurement date, and
first cash measurement date in paragraphs
(f)(24), (25), and (31) of this section, the cash
measurement dates of the specified foreign
corporations to be taken into account by USP
in determining its aggregate foreign cash
position are summarized in the following

 

 

and $160 (120v at .75v = $1), respectively. CFC4, the amount of the aggregate foreign table:
CASH MEASUREMENT DATES
Final Second First
CFC cieccccccceccccsssstseseecscssseeeeeeesssssenenens December 31, 2017 ....cccccccecceeseeees December 31, 2016 .....cccccccccccsssseeees December 31, 2015.
CFC) iiccccccceccccsssstseeeececsssueeeesesssssenenens NIA vicceccceccccccsssseeeeseeesesssunenesesenssnaneneens NIA veeccccccececcccscsseseeeeesevenensnanevevesessnees December 31, 2015.
CFCS oieccccccceccccssssrseseecscssseeeeeeessssnenenens November 30, 2018 ......ccceceeseeeeees November 30, 2016 .....ccccccsccccsssseeees November 30, 2015.
CECA veicccccccccecteccseccsesessessesescseesseseesas NIA cccccctecceeeceeeccseccseeesessesescaeeseesseaees NL N/A.

 

 

 

 

Example 8. Determination of section 958(a)
U.S. shareholder in case of a controlled
domestic partnership. (i) Facts. USP, a
domestic corporation, owns all of the stock
of CFC1 and CFC2. CFC1 and CFC2 own 60%
and 40%, respectively, of the interests in the
capital and profits of DPS, a domestic
partnership. DPS owns all of the stock of
CFC3 and CFC4. This ownership structure
has existed since the date of formation of
CFC1, CFC2, CFC3, and CFC4. CFC1, CFC2,
CFC3, and CFC4 are each a foreign
corporation. USP, DPS, CFC1, CFC2, CFC3,
and CFC4 have calendar year taxable years.
On both E&P measurement dates, CFC3 has
50u of accumulated post-1986 deferred
foreign income. On both E&P measurement
dates, CFC4 has a deficit in post-1986

earnings and profits of 30u. On all cash
measurement dates, CFC1, CFC2, and CFC3
each have a cash position of Ou, and CFC4
has a cash position of 200u.

(ii) Analysis. DPS is a controlled domestic
partnership with respect to USP within the
meaning of paragraph (e)(2) of this section,
because more than 50% of the interests in its
capital and profits are owned by persons
related to USP within the meaning of section
267(b), CFC1 and CFC2, and thus DPS is
controlled by USP and related persons.
Without regard to paragraph (e) of this
section, DPS is a section 958(a) U.S.
shareholder of CFC3 and CFC4, each of
which is a controlled foreign corporation. If
DPS were treated as foreign, CFC3 and CFC4
would each continue to be a controlled

foreign corporation, and USP would be
treated as a section 958(a) U.S. shareholder
of each of CFC3 and CFC4, and would be
treated as owning (within the meaning of
section 958(a)) tested section 958(a) stock of
each of CFC3 and CFC4 through CFC1 and
CFC2, which are both partners in DPS. Thus,
under paragraph (e)(1) of this section, DPS is
treated as a foreign partnership for purposes
of determining the section 958{a) U.S.
shareholder of both CFC3 and CFC4 and the
section 958(a) stock of both CFC3 and CFC4
owned by the section 958(a) U.S.
shareholder. Thus, USP’s pro rata share of
CFC3’s section 965(a) earnings amount is
50u, and its pro rata share of CFC4’s
specified E&P deficit is 30u. USP’s aggregate
foreign cash position is 200u. DPS is not a

ADMIN 03590
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 378 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39551

 

 

section 958(a) shareholder with respect to
either CFC3 or CFC4.

g Par. 6. Section 1.965—2 is added to
read as follows:

§1.965-2 Adjustments to earnings and
profits and basis.

(a) Scope. This section provides rules
relating to adjustments to earnings and
profits and basis to determine and
account for the application of section
965(a) and (b) and § 1.965—1(b) and a
tule that limits the amount of gain
recognized under section 961(b)(2) by
reason of distributions attributable to
section 965 previously taxed earnings
and profits (as defined in paragraph
(g)(1) Gi) of this section) in the inclusion
year. Paragraph (b) of this section
provides rules relating to adjustments to
earnings and profits of a specified
foreign corporation in its last taxable
year that begins before January 1, 2018,
for purposes of applying sections 959
and 965. Paragraph (c) of this section
provides rules regarding adjustments to
earnings and profits by reason of section
965(a). Paragraph (d) of this section
provides rules regarding adjustments to
earnings and profits by reason of section
965(b). Paragraph (e) provides rules
regarding adjustments to basis by reason
of section 965(a). Paragraph (f) of this
section provides an election to make
certain adjustments to basis
corresponding to adjustments to
earnings and profits by reason of section
965(b). Paragraph (g) of this section
provides rules that limit the amount of
gain recognized in connection with the
application of section 961(b)(2) and that
require related reductions in basis.
Paragraph (h) of this section provides
rules regarding basis adjustments.
Paragraph (i) of this section provides
definitions that apply for purposes of
this section. Paragraph (j) of this section
provides examples illustrating the
application of this section.

(b) Determination of and adjustments
to earnings and profits in the last
taxable year of a specified foreign
corporation that begins before January
1, 2018, for purposes of applying
sections 959 and 965. For the last
taxable year of a specified foreign
corporation that begins before January 1,
2018, and the taxable year of a section
958(a) U.S. shareholder in which or
with which such year ends, the
adjustments to earnings and profits
described in paragraphs (b)(1) through
(b)(5) of this section are applied in
sequence.

(1) The subpart F income of the
specified foreign corporation is
determined without regard to section
965(a), and earnings and profits of the
specified foreign corporation that are

described in section 959(c)(2) with
respect to the section 958(a) U.S.
shareholder are increased to the extent
of the section 958(a) U.S. shareholder’s
inclusion under section 951(a)(1)(A)
without regard to section 965(a).

(2) The treatment of a distribution by
the specified foreign corporation to
another specified foreign corporation
that is made before January 1, 2018, is
determined under section 959.

(3) Each of the post-1986 earnings and
profits (including a deficit) of the
specified foreign corporation, the
accumulated post-1986 deferred foreign
income of the specified foreign
corporation, the section 965(a) earnings
amount of the specified foreign
corporation, and the section 965(a)
inclusion amount with respect to the
specified foreign corporation, if any, is
determined, and the earnings and
profits (including a deficit) of the
specified foreign corporation are
adjusted as provided in paragraphs (c)
and (d) of this section. For a rule
disregarding subpart F income earned
after an E&P measurement date for
purposes of calculating accumulated
post-1986 deferred foreign income as of
the E&P measurement date, see § 1.965—
1(f)(7) (i).

(4) The treatment of all distributions
from the specified foreign corporation
other than those described in paragraph
(b)(2) of this section is determined
under section 959.

(5) An amount is determined under
section 956 with respect to the specified
foreign corporation and the section
958(a) U.S. shareholder; earnings and
profits of the specified foreign
corporation described in sections
959(c)(2) with respect to the section
958(a) U.S. shareholder are reclassified
as earnings and profits described in
section 959(c)(1) with respect to the
section 958(a) U.S. shareholder to the
extent the amount determined under
section 956 would, but for section
959(a)(2), be included by the section
958(a) U.S. shareholder under section
951(a)(1)(B); and earnings and profits
described in section 959(c)(1) with
respect to the section 958(a) U.S.
shareholder are further increased to the
extent of the section 958(a) U.S.
shareholder’s inclusion under section
951(a)(1)(B).

(c) Adjustments to earnings and
profits by reason of section 965(a). The
earnings and profits of a deferred
foreign income corporation described in
section 959(c)(2) with respect to a
section 958(a) U.S. shareholder are
increased by an amount equal to the
section 965(a) inclusion amount of the
section 958(a) U.S. shareholder with
respect to the deferred foreign income

corporation, if any, translated (if
necessary) into the functional currency
of the deferred foreign income
corporation using the spot rate on
December 31, 2017, provided the
section 965(a) inclusion amount is
included in income by the section
958(a) U.S. shareholder. For purposes of
the section 965 regulations, the earnings
and profits described in section
959(c)(2) by reason of this paragraph (c)
and the earnings and profits initially
described in section 959(c)(2) by reason
of this paragraph (c) but subsequently
reclassified as earnings and profits
described in section 959(c)(1), if any, are
referred to as section 965(a) previously
taxed earnings and profits. Furthermore,
the earnings and profits (including a
deficit) of the deferred foreign income
corporation that are described in section
959(c)(3) (or that would be described in
section 959(c)(3) but for the application
of section 965(a) and the section 965
regulations) are reduced (or, in the case
of a deficit, increased) by an amount
equal to the section 965(a) previously
taxed earnings and profits.

(d) Adjustments to earnings and
profits by reason of section 965(b)—(1)
Adjustments to earnings and profits
described in section 959{c}(2) and (c}{3)}
of deferred foreign income corporations.
The earnings and profits of a deferred
foreign income corporation described in
section 959(c)(2) with respect to a
section 958(a) U.S. shareholder are
increased by an amount equal to the
reduction to the section 958(a) U.S.
shareholder’s pro rata share of the
section 965(a) earnings amount of the
deferred foreign income corporation
under section 965(b), § 1.965—1(b)(2),
and § 1.965—8(b), as applicable,
translated (if necessary) into the
functional currency of the deferred
foreign income corporation using the
spot rate on December 31, 2017,
provided the section 958(a) U.S.
shareholder includes the section 965(a)
inclusion amount with respect to the
deferred foreign income corporation in
income. For purposes of the section 965
regulations, the earnings and profits
described in section 959(c)(2) by reason
of this paragraph (d) and the earnings
and profits initially described in section
959(c)(2) by reason of this paragraph (d)
but subsequently reclassified as
earnings and profits described in section
959(c)(1) are referred to as section
965(b) previously taxed earnings and
profits. Furthermore, the earnings and
profits (including a deficit) described in
section 959(c)(3) of the deferred foreign
income corporation (or that would be
described in section 959(c)(3) but for the
application of section 965(b) and the

ADMIN. 03591
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 379 of 678

39552

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

section 965 regulations) are reduced (or,
in the case of a deficit, increased) by an
amount equal to the section 965(b)
previously taxed earnings and profits.

(2) Adjustments to earnings and
profits described in section 959(c)(3) of
E&P deficit foreign corporations—(i)
Increase in earnings and profits by an
amount equal to the portion of the
section 958(a}) U.S. shareholder’s pro
rata share of the specified E&P deficit
taken into account—(A) In general, For
an E&P deficit foreign corporation’s last
taxable year that begins before January
1, 2018, the earnings and profits of the
E&P deficit foreign corporation
described in section 959(c)(3) are
increased by an amount equal to the
portion ofa section 958(a) U.S.
shareholder’s pro rata share of the
specified E&P deficit of the E&P deficit
foreign corporation taken into account
under section 965(b), § 1.965—1(b)(2),
and § 1.965—8(b), as determined under
paragraph (d)(2)(ii) of this section,
translated (if necessary) into the
functional currency of the E&P deficit
foreign corporation using the spot rate
on December 31, 2017. For purposes of
section 316, the earnings and profits of
the E&P deficit foreign corporation
attributable to the increase described in
the preceding sentence are not treated as
earnings and profits of the taxable year
described in section 316(a)(2). See also
§ 1.965-6(c)(3) for the timing of this
adjustment for purposes of determining
a deemed paid credit allowed under
sections 902 and 960.

(B) Reduction of a qualified deficit.
For purposes of section 952, a section
958(a) U.S. shareholder’s pro rata share
of the earnings and profits of an E&P
deficit foreign corporation is increased
by an amount equal to the portion of the
section 958(a) U.S. shareholder’s pro
rala share of the specified E&P deficil of
the E&P deficit foreign corporation
taken into account under section 965(b),
§ 1.965—1(b)(2), or § 1.965—8(b), as
applicable, as determined under
paragraph (d)(2)(ii) of this section,
translated (if necessary) into the
functional currency of the E&P deficit
foreign corporation using the spot rate
on December 31, 2017, and such
increase is attributable to the same
activity to which the deficit so taken
into account was attributable.

(ii) Determination of portion of a
section 958(a}) U.S. shareholder’s pro
rata share of a specified E&P deficit
taken into account—(A) In general. The
portion ofa section 958(a) U.S.
shareholder’s pro rata share of a
specified E&P deficit of an E&P deficit
foreign corporation taken into account
under section 965(b), § 1.965—1(b)(2), or
§ 1.965-8(b), as applicable, is 100

percent of the section 958(a) U.S.
shareholder’s pro rata share of the
specified E&P deficit if either of the
following conditions is satisfied:

(1) The section 958(a) U.S.
shareholder (including a consolidated
group of which the section 958(a) U.S.
shareholder is a member) does not have
an excess aggregate foreign E&P deficit
(as defined in § 1.965—8(f)(7)(i)), or

(2) If the section 958(a) U.S.
shareholder is a member of an affiliated
group in which not all members are
members of the same consolidated
group, the amount described in § 1.965-
8(f)(1)()(B) with respect to the affiliated
group is equal to or greater than the
amount described § 1.965—8(f)(1)(i)(A).

(B) Designation of portion of a section
958(a} U.S. shareholder’s pro rata share
of a specified E&P deficit taken into
account, If neither the condition in
paragraph (d)(2)(ii)(A)(2) nor the
condition in paragraph (d)(2)(ii)(A)(2) is
satisfied with respect to a section 958(a)
U.S. shareholder, then the section 958(a)
U.S. shareholder must designate the
portion taken into account by reporting
to each E&P deficit foreign corporation
of the section 958(a) U.S. shareholder,
and maintaining in its books and
records a statement setting forth, the
following information—

(1) The portion of the section 958(a)
shareholder’s pro rata share of the
specified E&P deficit of the E&P deficit
foreign corporation taken into account
under section 965(b), § 1.965—1(b)(2), or
§ 1.965-8(b), as designated under
§ 1.965—8(c), as applicable, and

(2) In the case of an E&P deficit
foreign corporation that has a qualified
deficit (as determined under section 952
and § 1.952-1), the portion (if any) of
the section 958(a) shareholder’s pro rata
share of the specified E&P deficit of the
E&P deficit foreign corporation taken
into account under paragraph
(d)(2)Gi)(B)(2) of this section that is
attributable to a qualified deficit,
including the qualified activities to
which such portion is attributable.

(e) Adjustments to basis by reason of
section 965(a)—(1) General rule. Except
as provided in paragraph (e)(2) of this
section, a section 958(a) U.S.
shareholder’s basis in section 958(a)
stock of a deferred foreign income
corporation, or a section 958(a) U.S.
shareholder’s basis in applicable
property with respect to a deferred
foreign income corporation, is increased
by the section 958(a) U.S. shareholder’s
section 965(a) inclusion amount with
respect to the deferred foreign income
corporation included in income by the
section 958(a) U.S. shareholder. See
section 961(a).

(2) [Reserved]

(f) Adjustments to basis by reason of
section 965(b)—(1) In general, Except as
provided in paragraph (f)(2) of this
section, no adjustments to basis of stock
or property are made under section 961
(or any other provision of the Code) to
take into account the reduction to a
section 958(a) U.S. shareholder’s pro
rata share of the section 965(a) earnings
amount of a deferred foreign income
corporation under section 965(b),

§ 1.965-1(b)(2), or § 1.965—-8(b), as
applicable.

(2) Election to make adjustments to
basis to account for the application of
section 965(b}—(i) In general, If a
section 958(a) U.S. shareholder makes
the election as provided in this
paragraph (f)(2), the adjustments to basis
described in paragraph (f)(2)(ii) of this
section are made with respect to each
deferred foreign income corporation and
each E&P deficit foreign corporation in
which the section 958(a) U.S.
shareholder owns section 958(a) stock.

(ii) Basis adjustments—(A) Increase in
basis with respect to a deferred foreign
income corporation. Except as provided
in paragraph (f)(2)(i)(C) of this section,
a section 958(a) U.S. shareholder’s basis
in section 958(a) stock of a deferred
foreign income corporation, or a section
958(a) U.S. shareholder’s basis in
applicable property with respect to a
deferred foreign income corporation, is
increased by an amount equal to the
section 965(b) previously taxed earnings
and profits of the deferred foreign
income corporation with respect to the
section 958(a) U.S. shareholder,
translated (if necessary) into U.S. dollars
using the spot rate on December 31,
2017.

(B) Reduction in basis with respect to
an E&P deficit foreign corporation.
Except as provided in paragraph
(f)(2)Gi)(C) of this section, a section
958(a) U.S. shareholder’s basis in
section 958(a) stock of an E&P deficit
foreign corporation, or a section 958(a)
U.S. shareholder’s basis in applicable
property with respect to an E&P deficit
foreign corporation, is reduced by an
amount equal to the portion of the
section 958(a) U.S. shareholder’s pro
rata share of the specified E&P deficit of
the E&P deficit foreign corporation
taken into account under section 965(b),
§ 1.965-1(b)(2), and § 1.965-8(b), as
applicable, as determined under
paragraph (d)(2)(ii) of this section,
translated (if necessary) into U.S. dollars
using the spot rate on December 31,
2017.

(C) Section 962 election. [Reserved]

(iii) Rules regarding the election—(A)
Consistency requirement, In order for
the election described in this paragraph
(H(2) to be effective, a section 958(a)

ADMIN. 03592
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 380 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39553

 

 

U.S. shareholder and each person that is
a section 958(a) U.S. shareholder that is
related to the section 958(a) U.S.
shareholder must make the election
described in this paragraph (f)(2). For
purposes of this paragraph (f)(2)(iii)(A),
a person is treated as related to a section
958(a) U.S. shareholder if the person
bears a relationship to the section 958(a)
U.S. shareholder described in section
267(b) or 707(b).

(B) Manner of making election—(1)
Timing—(i) In general. Except as
provided in paragraph (f)(2)(iii)(B)(J)Ga)
of this section, the election provided in
this paragraph (f)(2) must be made no
later than the due date (taking into
account extensions, if any) for the
section 958(a) U.S. shareholder’s return
for the first taxable year that includes
the last day of the last taxable year of
a deferred foreign income corporation or
E&P deficit foreign corporation of the
shareholder that begins before January
1, 2018. Relief is not available under
§ 301.9100—2 or 301.9100-3 to file a late
election.

(ii) Transition rule. If the due date
referred to in paragraph (f)(2)(iii)(B)\(Y@)
of this section occurs before September
10, 2018, the election must be made by
October 9, 2018.

(2) Election statement. Except as
otherwise provided in publications,
forms, instructions, or other guidance,
to make the election provided in this
paragraph (f)(2), a section 958(a) U.S.
shareholder must attach a statement,
signed under penalties of perjury, to its
return for the first taxable year that
includes the last day of the last taxable
year ofa deferred foreign income
corporation or E&P deficit foreign
corporation of the shareholder that
begins before January 1, 2018. The
statement must include the section
958(a) U.S. shareholder’s name and
taxpayer identification number and a
statement that the section 958(a) U.S.
shareholder and all related persons, as
defined in paragraph (f)(2)(iii)(A) of this
section, make the election provided in
this paragraph (f)(2).

(g) Gain reduction rule—(1) Reduction
in gain recognized under section
961(b}(2) by reason of distributions
attributable to section 965 previously
taxed earnings and profits in the
inclusion year—(i) In general. Ifa
section 958(a) U.S. shareholder receives
a distribution from a deferred foreign
income corporation (including through
a chain of ownership described under
section 958(a)) during the inclusion year
of the deferred foreign income
corporation that is attributable to
section 965 previously taxed earnings
and profits of the deferred foreign
income corporation, then the amount of

gain that otherwise would be recognized
under section 961(b)(2) by the section
958(a) U.S. shareholder with respect to
the section 958(a) U.S. shareholder’s
section 958(a) stock of the deferred
foreign income corporation or interest in
applicable property with respect to the
deferred foreign income corporation is
reduced (but not below zero) by an
amount equal to the section 965
previously taxed earnings and profits of
the deferred foreign income corporation
with respect to the section 958(a) U.S.
shareholder.

(ii) Definition of section 965
previously taxed earnings and profits.
For purposes of paragraph (g)(1)(i) of
this section, the term section 965
previously taxed earnings and profits
means, with respect to a deferred
foreign income corporation and a
section 958(a) U.S. shareholder, the sum
of the section 965(a) previously taxed
earnings and profits of the deferred
foreign income corporation with respect
to the section 958(a) U.S. shareholder,
and, if the section 958(a) U.S.
shareholder has made the election
described in paragraph (f)(2) of this
section, the section 965(b) previously
taxed earnings and profits of the
deferred foreign income corporation
with respect to the section 958(a) U.S.
shareholder.

(2) Reduction in basis by an amount
equal to the gain reduction amount. If
a section 958(a) U.S. shareholder does
not recognize gain under section
961(b)(2) by reason of paragraph (g)(1) of
this section with respect to a
distribution from a deferred foreign
income corporation (including through
a chain of ownership described under
section 958(a)), the section 958(a) U.S.
shareholder’s basis in the section 958(a)
stock of the deferred foreign income
corporation, or Lhe seclion 958(a) U.S.
shareholder’s basis in the applicable
property with respect to the deferred
foreign income corporation, is reduced
by the amount of gain that would
otherwise be recognized by the section
958(a) U.S. shareholder without regard
to paragraph (g)(1) of this section.

(h) Rules of application for specified
basis adjustments. This paragraph (h)
applies for purposes of making any
adjustment to the basis of section 958(a)
stock or applicable property with
respect to a specified foreign
corporation described in paragraph (e),
(f)(2), or (g)(2) of this section
(collectively, specified basis
adjustments, and each a specified basis
adjustment).

(1) Timing of basis adjustments. A
specified basis adjustment to section
958(a) stock or applicable property with
respect to a specified foreign

corporation is made as of the close of
the last day of the last taxable year of
the specified foreign corporation that
begins before January 1, 2018.

(2) Netting of basis adjustments. If one
or more specified basis adjustments
occur on the same day with respect to
the same section 958(a) stock or
applicable property, a single basis
adjustment is made as of the close of
such day with respect to such stock or
applicable property in an amount equal
to the net amount, if any, of the increase
or reduction, as applicable.

(3) Gain recognition for reduction in
excess of basis. The excess (if any) of a
net reduction in basis with respect to
section 958(a) stock or applicable
property of a section 958(a) U.S.
shareholder by reason of one or more
specified basis adjustments, over the
section 958(a) U.S. shareholder’s basis
in such stock or applicable property
without regard to the specified basis
adjustments is treated as gain from the
sale or exchange of property.

(4) Adjustments with respect to each
share—(i) Section 958{a} stock. Ifa
specified basis adjustment is made with
respect to section 958(a) stock, the
specified basis adjustment is made with
respect to each share of the section
958(a) stock in a manner consistent with
the section 958(a) U.S. shareholder’s pro
rata share of the section 965(a) earnings
amount or specified E&P deficit, as
applicable, by reason of such share.

(ii) Applicable property. If a specified
basis adjustment is made with respect to
applicable property, the adjustment is
made with respect to the applicable
property in a manner consistent with
the application of paragraph (h)(4)(i) of
this section.

(5) Stock or property for which
adjustments are made—(i) In general.
Except as provided in paragraph
(h)(5)(ii) of this section, a specified basis
adjustment is made solely with respect
to section 958(a) stock owned by the
section 958(a) U.S. shareholder within
the meaning of section 958(a)(1)(A) or
applicable property owned directly by
the section 958(a) U.S. shareholder.

(ii) Special rule for an interest in a
foreign pass-through entity. If the
applicable property of the section 958(a)
U.S. shareholder described in paragraph
(h)(5)(i) of this section is an interest in
a foreign pass-through entity, then, for
purposes of determining the foreign
pass-through entity’s basis in section
958(a) stock or applicable property, as
applicable, with respect to the section
958(a) U.S. shareholder, a specified
basis adjustment is made with respect to
section 958(a) stock or applicable
property of the section 958(a) U.S.
shareholder owned through the foreign

ADMIN 03593
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 381 of 678

39554

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

pass-through entity in the same manner
as if the section 958(a) stock or
applicable property were owned
directly by the section 958(a) U.S.
shareholder. In the case of tiered foreign
pass-through entities, this paragraph
(h)(5)Gi) applies with respect to each
foreign pass-through entity.

(i) Definitions. This paragraph (i)
provides definitions that apply for
purposes of this section.

(1) Applicable property. The term
applicable property means, with respect
to a section 958(a) U.S. shareholder and
a specified foreign corporation, property
owned by the section 958(a) U.S.
shareholder (including through one or
more foreign pass-through entities) by
reason of which the section 958(a) U.S.
shareholder is considered under section
958(a)(2) as owning section 958(a) stock
of the specified foreign corporation.

(2) Foreign pass-through entity. The
term foreign pass-through entity means
a foreign partnership or a foreign estate
or trust (as defined in section
7701(a)(31)).

(3) Property. The term property has
the meaning provided in § 1.961—1(b)(1).

(j) Examples. The following examples
illustrate the application of this section.

Example 1. Determination of accumulated
post-1986 deferred foreign income with
subpart F income earned before E&P
measurement date on November 2, 2017. (i)
Facts. USP, a domestic corporation, owns all
of the stock of CFC1, a foreign corporation,
which owns all of the stock of CFC2, also a
foreign corporation. USP, CFC1, and CFC2 all
have taxable years ending December 31,
2017. As of January 1, 2017, CFC1 has no
earnings and profits, and CFC2 has 100u of
earnings and profits described in section
959(c)(3) that were accumulated in taxable
years beginning after December 31, 1986,
while CFC2 was a specified foreign
corporation. On March 1, 2017, CFC1 earns
30u of subpart F income (as defined in
section 952), and CFC2 earns 20u of subpart
F income. On July 1, 2017, CFC2 distributes
40u to CFC1. On November 1, 2017, CFC1
distributes 60u to USP. USP does not have
an aggregate foreign E&P deficit.

(ii) Analysis. (A) Adjustments to section
959(c) classification of earnings and profits
without regard to section 965. USP
determines its inclusion under section
951(a)(1)(A) without regard to section 965(a),
which is 30u with respect to CFC1 and 20u
with respect to CFC2 for their taxable years
ending December 31, 2017. As a result of the
inclusions under section 951(a)(1)(A), CFC1
and CFC2 increase their earnings and profits
described in section 959(c)(2) by 30u and
20u, respectively.

(B) Distributions between specified foreign
corporations before January 1, 2018. The
distribution of 40u from CFC2 to CFC1 is
treated as a distribution of 20u out of
earnings and profits described in section
959(c)(2) (attributable to inclusions under
section 951(a)(1)(A) without regard to section

965(a)) and 20u out of earnings and profits
described in section 959(c)(3).

(C) Section 965(a) inclusion amount. USP
determines whether CFC1 and CFC2 are
deferred foreign income corporations, and, if
they are, determines its section 965(a)
inclusion amounts with respect to CFC1 and
CFC2. Because USP wholly owns CFC1 and
CFC2 under section 958(a) and USP does not
have an aggregate foreign E&P deficit, USP’s
section 965(a) inclusion amount with respect
to each of CFC1 and CFC2, respectively,
equals the section 965(a) earnings amount of
CFC1 and CFC2, respectively.

(1) CFC1 section 965(a) earnings amount.
The section 965(a) earnings amount with
respect to CFC1 is 20u, the amount of its
accumulated post-1986 deferred foreign
income as of both November 2, 2017, and
December 31, 2017, which is equal to 70u of
post-1986 earnings and profits (30u earned
and 40u attributable to the CFC2 distribution)
reduced by 50u of such post-1986 earnings
and profits described in section 959(c)(2)
(30u earned and 20u attributable to the CFC2
distribution) under section 965(d)(2)(B) and
§ 1.965-1(f)(7)(i)(B). Under section
965(d)(3)(B) and § 1.965—1(f)(29)(i)(B), the
post-1986 earnings and profits of CFC1 are
not reduced by the 60u distribution to USP.

(2) CFC2 section 965(a) earnings amount.
The section 965(a) earnings amount with
respect to CFC2 is 80u, the amount of its
accumulated post-1986 deferred foreign
income as of both November 2, 2017, and
December 31, 2017, which is equal to the
amount of CFC2’s post-1986 earnings and
profits of 80u. CFC2’s accumulated post-1986
deferred foreign income is equal to its post-
1986 earnings and profits because CFC2 does
not have earnings and profits that are
attributable to income of the specified foreign
corporation that is effectively connected with
the conduct of a trade or business within the
United States and subject to tax under
chapter 1, or that, if distributed, would be
excluded from the gross income of a United
States shareholder under section 959 or from
the gross income of another shareholder if
such shareholder were a United States
shareholder, and therefore no adjustment is
made under section 965(d)(2) or § 1.965—
1(f)(7). CFC2’s 80u of post-1986 earnings and
profits consists of 120u of earnings and
profits that it earned, reduced by the 40u
distribution to CFC1 under section
965(d)(3)(B) and § 1.965—1(f)(29)(i)(B). The
amount of the reduction to the post-1986
earnings and profits of CFC2 for the 40u
distribution is not limited by § 1.965-—
1(f)(29)(i)(B) because CFC1’s post-1986
earnings and profits are increased by 40u as
a result of the distribution. Furthermore,
because the 40u distribution was made on
July 1, 2017, which is before the E&P
measurement date on November 2, 2017,

§ 1.965—4(f) is not relevant.

(3) Effect on earnings and profits described
in section 959(c)(2) and (3). CFC1 and CFC2
increase their earnings and profits described
in section 959(c)(2) by USP’s section 965(a)
inclusion amounts with respect to CFC1 and
CFC2, 20u and 80u, respectively, and reduce
their earnings and profits described in
section 959(c)(3) by an equivalent amount.

(D) Distribution to United States
shareholder. The distribution from CFC1 to

USP is treated as a distribution of 60u out of
the earnings and profits of CFC1 described in
section 959(c)(2), which include earnings and
profits attributable to the section 965(a)
inclusion amount taken into account by USP.

Example 2. Determination of accumulated
post-1986 deferred foreign income with
subpart F income earned after E&P
measurement date on November 2, 2017. (i)
Facts. The facts are the same as in paragraph
(i) of Example 1 of this paragraph (j), except
that on December 1, 2017, CFC1 earns an
additional 50u of subpart F income (as
defined in section 952).

(ii) Analysis. (A) Adjustments to section
959(c) classification of earnings and profits
without regard to section 965. USP
determines its inclusion under section
951(a)(1)(A) without regard to section 965(a),
which is 80u with respect to CFC1 and 20u
with respect to CFC2 for their taxable years
ending December 31, 2017. As a result of the
inclusions under section 951(a)(1)(A), CFC1
and CFC2 increase their earnings and profits
described in section 959(c)(2) by 80u and
20u, respectively.

(B) Distributions between specified foreign
corporations before January 1, 2018. The
analysis is the same as in paragraph (ii)(B) of
Example 1 of this paragraph (j).

(C) Section 965(a) inclusion amount. USP
determines whether CFC1 and CFC2 are
deferred foreign income corporations, and, if
they are, determines its section 965(a)
inclusion amounts with respect to CFC1 and
CFC2. Because USP wholly owns CFC1 and
CFC2 under section 958(a) and USP does not
have an aggregate foreign E&P deficit, USP’s
section 965(a) inclusion amount with respect
to each of CFC1 and CFC2, respectively,
equals the section 965(a) earnings amount of
CFC1 and CFC2, respectively.

(1) CFC1 section 965(a) earnings amount.
The section 965(a) earnings amount with
respect to CFC1 is 20u, the greater of—

(i) The amount of its accumulated post-
1986 deferred foreign income as of November
2, 2017, 20u, which is equal to 70u of post-
1986 earnings and profits (30u earned and
40u attributable to the CFC2 distribution)
reduced by 50u of such post-1986 earnings
and profits described in section 959(c)(2)
without regard to the subpart F income
earned after November 2, 2017 (30u earned
and 20u attributable to the CFC2 distribution)
under section 965(d)(2)(B) and § 1.965-
1(f)(7)@)(B) and (ii), and

(ii) The amount of its accumulated post-
1986 deferred foreign income as of December
31, 2017, 20u, which is equal to 120u of post-
1986 earnings and profits (80u earned and
40u attributable to the CFC2 distribution)
reduced by 100u of such post-1986 earnings
and profits described in section 959(c)(2)
with regard to the subpart F income earned
on or before December 31, 2017 (80u earned
and 20u attributable to the CFC2 distribution)
under section 965(d)(2)(B) and § 1.965-
1(£)(7)G@)(B) and (ii).

(2) CFC2 section 965(a) earnings amount.
The analysis is the same as in paragraph
(ii)(C)(2) of Example 1 of this paragraph (j).

(3) Effect on earnings and profits described
in section 959(c}(2) and (3). The analysis is
the same as in paragraph (ii)(C)(3) of
Example 1 of this paragraph ()).

ADMIN_03594
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 382 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39555

 

 

(D) Distribution to United States
shareholder. The analysis is the same as in
paragraph (ii)(D) of Example 1 of this
paragraph (j).

Example 3. Determination of accumulated
post-1986 deferred foreign income with
subpart F income earned after E&P
measurement date on November 2, 2017, but
previously taxed earnings and profits
attributable to the subpart F income
distributed before EeP measurement date on
November 2, 2017. (i) Facts. The facts are the
same as in paragraph (i) of Example 1 of this
paragraph (j), except that on December 1,
2017, CFC2 earns an additional 50u of
subpart F income (as defined in section 952).

(ii) Analysis. (A) Adjustments to section
959(c) classification of earnings and profits
without regard to section 965. USP
determines its inclusion under section
951(a)(1)(A) without regard to section 965(a),
which is 30u with respect to CFC1 and 70u
with respect to CFC2 for their taxable years
ending December 31, 2017. As a result of the
inclusions under section 951(a)(1)(A), CFC1
and CFC2 increase their earnings and profits
described in section 959(c)(2) by 30u and
70u, respectively.

(B) Distributions between specified foreign
corporations before January 1, 2018. The
distribution of 40u from CFC2 to CFC1 is
treated as a distribution of 40u out of
earnings and profits described in section
959(c)(2) (attributable to inclusions under
section 951(a)(1)(A) without regard to section
965(a)).

(C) Section 965(a) inclusion amount. USP
determines whether CFC1 and CFC2 are
deferred foreign income corporations, and, if
they are, determines its section 965(a)
inclusion amounts with respect to CFC1 and
CFC2. Because USP wholly owns CFC1 and
CFC2 under section 958(a) and USP does not
have an aggregate foreign E&P deficit, USP’s
section 965(a) inclusion amount with respect
to each of CFC1 and CFC2, respectively,
equals the section 965(a) earnings amount, if
any, of CFC1 and CFC2, respectively.

(1) CFC1 section 965(a) earnings amount.
CFC1 is not a deferred foreign income
corporation and does not have a section
965(a) earnings amount, because the amount
of its accumulated post-1986 deferred foreign
income as of both November 2, 2017, and
December 31, 2017, is Ou, which is equal to
70u of post-1986 earnings and profits (30u
earned and 40u attributable to the CFC2
distribution) reduced by 70u of such post-
1986 earnings and profits described in
section 959(c)(2) (30u earned and 40u
attributable to the CFC2 distribution) under
section 965(d)(2)(B) and § 1.965—1(f)(7)(i)(B).

(2) CFC2 section 965(a) earnings amount.
The section 965(a) earnings amount with
respect to CFC2 is 100u, the greater of—

(i) The amount of its accumulated post-
1986 deferred foreign income as of November
2, 2017, 80u. CFC2’s 80u of accumulated
post-1986 deferred foreign income as of
November 2, 2017 is equal to its 80u of post-
1986 earnings and profits because no
adjustment is made under section 965(d)(2)
or § 1.965—1(f)(7), as CFC2 does not have
earnings and profits that are attributable to
income of the specified foreign corporation
that is effectively connected with the conduct

of a trade or business within the United
States and subject to tax under chapter 1, or
that, if distributed, would be excluded from
the gross income of a United States
shareholder under section 959 or from the
gross income of another shareholder if such
shareholder were a United States
shareholder, without regard to the subpart F
income earned after November 2, 2017.
CFC2’s 80u of post-1986 earnings and profits
consists of 120u of earnings and profits that
it earned, reduced by the 40u distribution to
CFC1 under section 965(d)(3)(B) and § 1.965—
1(f)(29)(i)(B). The amount of the reduction to
the post-1986 earnings and profits of CFC2
for the 40u distribution is not limited by

§ 1.965-1(f)(29)(i)(B) because CFC1’s post-
1986 earnings and profits are increased by
40u as a result of the distribution.
Furthermore, because the 40u distribution
was made on July 1, 2017, which is before
any E&P measurement date, § 1.965—4(f) is
not relevant.

(ii) The amount of its accumulated post-
1986 deferred foreign income as of December
31, 2017, 100u, which is equal to 130u of
post-1986 earnings and profits reduced by
30u of such post-1986 earnings and profits
described in section 959(c)(2) with regard to
the subpart F income carned before
December 31, 2017, under section
965(d)(2)(B) and § 1.965—1(f)(7)G)(B) and (ii).
CFC2’s 130u of post-1986 earnings and
profits consists of 170u of earnings and
profits that it earned, reduced by the 40u
distribution to CFC1 under section
965(d)(3)(B) and § 1.965—1(£)(29)(i)(B).

(3) Effect on earnings and profits described
in section 959(c)(2) and (3). CFC2 increases
its earnings and profits described in section
959(c)(2) by USP’s section 965(a) inclusion
amount with respect to CFC2, 100u, and
reduces its earnings and profits described in
section 959(c)(3) by an equivalent amount.

(D) Distribution to United States
shareholder. The analysis is the same as in
paragraph (ii)(D) of Example 1 of this
paragraph (j).

Example 4. Distribution attributable to
section 965(a) previously taxed earnings and
profits. (i) Facts. USP, a domestic
corporation, owns all of the stock of CFC1,

a specified foreign corporation that has no
post-1986 earnings and profits (or deficit in
post-1986 earnings and profits), and CFC1
owns all the stock of CFC2, a deferred foreign
income corporation. USP is a calendar year
taxpayer. CFC1’s last taxable year beginning
before January 1, 2018, ends on November
30, 2018; CFC2 has an inclusion year that
ends on November 30, 2018. The functional
currency of CFC1 and CFC2 is the U.S.
dollar. USP’s adjusted basis in the stock of
CFC1 is zero, and CFC1’s adjusted basis in
the stock of CFC2 is zero. On January 1, 2018,
CFC2 distributes $100x to CFC1, and CFC1
distributes $100x to USP. USP has a section
965(a) inclusion amount of $100x with
respect to CFC2 that is taken into account for
USP’s taxable year ending December 31,
2018. CFC2 has no earnings and profits
described in section 959(c)(1) or (2) other
than section 965(a) previously taxed earnings
and profits.

(ii) Analysis. Under paragraph (c) of this
section, CFC2 has $100x of section 965(a)

previously taxed earnings and profits with
respect to USP. USP receives a distribution
from CFC2 through a chain of ownership
described in section 958(a) during the
inclusion year of CFC2 that is attributable to
the $100x of section 965(a) previously taxed
earnings and profits of CFC2. Under
paragraph (¢)(1) of this section, the amount
of gain that USP otherwise would recognize
with respect to the stock of CFC1 under
section 961(b)(2) is reduced (but not below
zero) by $100x, the amount of CFC2’s section
965(a) previously taxed earnings and profits
with respect to USP. As of the close of
November 30, 2018, USP’s basis in CFC1 is
increased under paragraph (e) of this section
by USP’s section 965(a) inclusion amount
with respect to CFC2 ($100x), and is reduced
under paragraph (g)(2) of this section by the
amount of gain that would have been
recognized by USP under section 961(b)(2)
but for the application of paragraph (g)(1) of
this section ($100x).

Example 5. Distribution attributable to
section 965(b) previously taxed earnings and
profits; parent-subsidiary. (i) Facts. The facts
are the same as in paragraph (i) of Example
4 of this paragraph (j), except that CFC1 has
a specified E&P deficit of $100x. Because of
the specified E&P deficit of CFC1, USP’s
section 965(a) inclusion amount with respect
to CFC2 is reduced to zero pursuant to
section 965(b)(1) and § 1.965—1(b)(2). USP
makes the election described in paragraph
(f)(2) of this section.

(ii) Analysis. (A) Application of the gain
reduction rule. Under paragraph (d)(1) of this
section, CFC2 has $100x of section 965(b)
previously taxed earnings and profits with
respect to USP, and, under paragraph (d)(2)
of this section, CFC1’s earnings and profits
described in section 959(c)(3) are increased
by $100x to $0. USP receives a distribution
from CFC2 through a chain of ownership
described in section 958(a) during the
inclusion year of CFC2 that is attributable to
the $100x of section 965(b) previously taxed
earnings and profits of CFC2. Under
paragraph (g)(1) of this section, the amount
of gain that USP otherwise would recognize
with respect to the stock of CFC1 under
section 961(b)(2) is reduced (but not below
zero) by $100x, the amount of CFC2’s section
965(b) previously taxed earnings and profits
with respect to USP under paragraph (d)(1)
of this section.

(B) Adjustments to the basis of CFC1.
Because USP makes the election described in
paragraph (f)(2) of this section, as of the close
of November 30, 2018, USP’s basis in CFC1
is increased under paragraph (f)(2)Gi)(A) of
this section by an amount equal to CFC2’s
section 965(b) previously taxed earnings and
profits with respect to USP under paragraph
(d)(1) of this section ($100x), reduced under
paragraph (£)(2)(ii)(B) of this section by an
amount equal to the portion of the specified
E&P deficit of CFC1 taken into account in
determining USP’s section 965(a) inclusion
amount with respect to CFC2 (S100x), and
reduced under paragraph (g)(2) of this section
by the amount of gain that would have been
recognized by USP with respect to the stock
of CFC1 under section 961(b)(2) but for the
application of paragraph (g)(1) of this section
($100x). Under paragraph (h)(2) and (3) of

ADMIN_03595
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 383 of 678

39556

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

this section, the excess of the net reduction
from the adjustments under paragraphs (f)
and (g) of this section over USP’s basis in the
stock of CFC1 (in this case, $100x) is treated
as gain recognized by USP from the sale or
exchange of property.

Example 6. Distribution attributable to
section 965(b) previously taxed earnings and
profits; brother-sister. (i) Facts. The facts are
the same as in paragraph (i) of Example 5 of
this paragraph (j), except that USP owns all
the stock of CFC2, USP’s adjusted basis in the
stock of CFC2 is zero, CFC1 made no
distributions, and on January 1, 2018, CFC2
distributes $100x to USP.

(ii) Analysis. (A) Application of the gain
reduction rule. Under paragraph (d)(1) of this
section, CFC2 has $100x of section 965(b)
previously taxed earnings and profits with
respect to USP, and, under paragraph (d)(2)
of this section, CFC1’s earnings and profits
described in section 959(c)(3) (deficit of
$100x) are increased by $100x to $0. USP
receives a distribution from CFC2 during the
inclusion year of CFC2 that is attributable to
the $100x of section 965(b) previously taxed
earnings and profits of CFC2. Under
paragraph (g)(1) of this section, the amount
of gain that USP otherwise would recognize
with respect to the stock of CFC2 under
section 961(b)(2) is reduced (but not below
zero) by $100x, the amount of CFC2’s section
965(b) previously taxed earnings and profits
with respect to USP under paragraph (d)(1)
of this section.

(B) Adjustments to the basis of CFC1 and
CFC2. Because USP makes the election
described in paragraph (f)(2) of this section,
as of the close of November 30, 2018, USP’s
basis in the stock of CFC2 is increased under
paragraph (f)(2)Gi)(A) of this section by the
amount of CFC2’s section 965(b) previously
taxed earnings and profits with respect to
USP under paragraph (d)(1) of this section
($100x) and reduced under paragraph (g)(2)
of this section by the amount of gain that
would have been recognized by USP with
respect to the stock of CFC2 under section
961(b)(2) but for the application of paragraph
(g)(1) of this section ($100x). As of the close
of November 30, 2018, USP’s basis in CFC1
is reduced under paragraph (f)(2)(ii)(B) of this
section by an amount equal to the portion of
USP’s pro rata share of the specified E&P
deficit of CFC1 taken into account in
determining USP’s section 965(a) inclusion
amount with respect to CFC2 ($100x). Under
paragraph (h)(3) of this section, the excess of
the reduction under paragraph (f) of this
section over USP’s basis in the stock of CFC1
(in this case, $100x) is treated as gain
recognized by USP from the sale or exchange
of property.

g Par. 7. Section 1.965—3 is added to
read as follows:

§ 1.965-3 Section 965(c) deductions.

(a) Scope. This section provides rules
regarding section 965(c) deductions and
section 965(c) deduction amounts.
Paragraph (b) of this section provides
tules for disregarding certain assets for
purposes of determining the aggregate
foreign cash position of a section 958(a)
U.S. shareholder. Paragraph (c) of this

section provides rules for determining
the aggregate foreign cash position for a
section 958(a) U.S. shareholder
inclusion year. Paragraph (d) of this
section provides a rule regarding certain
expatriated entities. Paragraph (e) of this
section provides a rule for the treatment
of section 965(c) deductions in
connection with an election under
section 962. Paragraph (f) of this section
provides rules regarding the treatment
of a section 965(c) deduction under
certain provisions of the Internal
Revenue Code. Paragraph (g) of this
section provides a rule for domestic
pass-through entities.

(b) Rules for disregarding certain
assets for determining aggregate foreign
cash position—(1) Disregard of certain
obligations between related specified
foreign corporations. In determining the
aggregate foreign cash position of a
section 958(a) U.S. shareholder, any
account receivable, account payable,
short-term obligation, or derivative
financial instrument between a
specified foreign corporation with
respect to which the section 958(a) U.S.
shareholder owns section 958(a) stock
and a related specified foreign
corporation on a cash measurement date
is disregarded to the extent of the
smallest of the product of the amount of
the item on such cash measurement date
of each specified foreign corporation
and the section 958(a) U.S.
shareholder’s ownership percentage of
section 958(a) stock of the specified
foreign corporation owned by the
section 958(a) U.S. shareholder on such
date. For purposes of this paragraph
(b)(1)G), a specified foreign corporation
is treated as a related specified foreign
corporation with respect to another
specified foreign corporation if, as of the
cash measurement date referred to in
the preceding sentence of each specified
foreign corporation, the specified
foreign corporations are related persons
within the meaning of section 954(d)(3),
substituting the term “‘specified foreign
corporation”’ for ‘controlled foreign
corporation”’ in each place that it
appears.

(2) Disregard of other assets upon
demonstration of double-counting. For
purposes of determining the aggregate
foreign cash position of a section 958(a)
U.S. shareholder, the section 958(a) U.S.
shareholder’s pro rata share of the cash
position of a specified foreign
corporation on a cash measurement date
is reduced by amounts of net accounts
receivable, actively traded property, and
short-term obligations to the extent such
amounts are attributable to amounts
taken into account in determining the
section 958(a) U.S. shareholder’s pro
rata share of the cash position of another

specified foreign corporation on such
cash measurement date and to the
extent not disregarded pursuant to
paragraph (b)(1) of this section.
However, the preceding sentence
applies only if the section 958(a) U.S.
shareholder attaches a statement
containing the information outlined in
paragraphs (b)(2)(i) through (v) of this
section to its timely filed return (taking
into account extensions, if any) for the
section 958(a) U.S. shareholder
inclusion year, or, if the section 958(a)
U.S. shareholder has multiple section
958(a) U.S. shareholder inclusion years,
the later of such years. Relief is not
available under § 301.9100-2 or

§ 301.9100-3 to allow late filing of the
statement. The statement must contain
the following information with respect
to each specified foreign corporation for
which the cash position is reduced
under this paragraph (b)(2)—

(i) A description of the asset that
would be taken into account with
respect to both specified foreign
corporations,

(ii) A statement of the amount by
which its pro rata share of the cash
position of one specified foreign
corporation is reduced,

(iii) A detailed explanation of why
there would otherwise be double-
counting, including the computation of
the amount taken into account with
respect to the other specified foreign
corporation, and

(iv) An explanation of why paragraph
(b)(1) of this section does not apply to
disregard such amount.

(3) Examples. The following examples
illustrate the application of this
paragraph (b).

Example 1. (i) Facts. USP, a domestic
corporation, owns all of the stock of CFC1,

a foreign corporation. CFC1 owns 95% of the
only class of stock of CFC2, also a foreign
corporation, and 40% of the only class of
stock of CFC3, also a foreign corporation. The
remaining 5% of the only class of stock of
CFC2 is owned by a person unrelated to USP,
CFC1, and CFC2; and the remaining 60% of
the only class of stock of CFC3 is owned by

a person unrelated to USP and CFC1. USP,
CFC1, and CFC3 have calendar year taxable
years. CFC2 has a taxable year ending on
November 30. On November 15, 2015, CFC1
makes a loan of $100x to CFC2, which is
required to be and is, in fact, repaid on
January 1, 2016. On November 15, 2016,
CFC2 sells inventory to CFC1 in exchange for
an account receivable of $200x, which is
required to be and is, in fact, repaid on
December 15, 2016. On August 1, 2017, CFC1
makes a loan of $300x to CFC3, which is
required to be and is, in fact, repaid on
January 31, 2018.

(ii) Analysis—{A) Loan from CFC1 to CFC2.
For purposes of determining the aggregate
foreign cash position of USP, a section 958(a)
U.S. shareholder of CFC1, under paragraph

ADMIN 03596
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 384 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39557

 

 

(b)(1) of this section, because CFC1 and CFC2
are related within the meaning of paragraph
(b)(1) of this section, the short-term
obligation of CFC2 held by CFC1 outstanding
on the first cash measurement date of each
specified foreign corporation, November 30,
2015, and December 31, 2015, respectively, is
disregarded to the extent of 95%, the smallest
ownership percentage of section 958(a) stock
of CFC1 and CFC2 owned by USP on such
first cash measurement dates. Accordingly,
USP only takes into account $5 ($100 — 95%
of $100) of the short-term obligation in
determining CFC1’s cash position for
purposes of determining its aggregate foreign
cash position.

(B) Account receivable of CFC1 held by
CFC2. Because the account receivable of
CFC1 held by CFC2 on its second cash
measurement date, November 30, 2016, is not
outstanding on CFC1’s second cash
measurement date, December 31, 2016,
paragraph (b)(1) of this section does not
apply to disregard any portion of such
account receivable.

(C) Loan from CFC1 to CFC3. Because
CFC3 is not related to CFC1 within the
meaning of paragraph (b)(1) of this section,
paragraph (b)(1) of this section does not
apply to disregard any portion of such short-
term obligation.

Example 2. (i) Facts. The facts are the same
as in Example 1, except that on December 1,
2015, CFC1 sells 5% of the stock of CFC2 to
an unrelated person.

(ii) Analysis. The analysis is the same as
in Example 1, except that the short-term
obligation of CFC2 held by CFC1 outstanding
on both of their first cash measurement dates,
November 30, 2015, and December 31, 2015,
respectively, is disregarded under paragraph
(b)(1) of this section to the extent of 90%, the
smallest ownership percentage of section
958(a) stock of CFC1 and CFC2 by USP on
such first cash measurement dates.
Accordingly, USP takes into account $10
($100 — 90% of $100) of the short-term
obligation in determining CFC1’s cash
position for purposes of determining its
aggregate foreign cash position.

Example 3. (i) Facts. USP, a domestic
corporation, owns all of the stock of CFC1,

a foreign corporation, which owns 45% of
the only class of stock of CFC2, also a foreign
corporation. The remainder of the CFC2 stock
is actively traded on an established financial
market but is not owned by any person
related to USP or CFC1. USP, CFC1, and
CFC2 have calendar year taxable years. The
value of the CFC2 stock owned by CFC1 is
$500x on each of the cash measurement
dates. Also on each of the cash measurement
dates, CFC2 has $300x of assets described in
section 965(c)(3)(B) and § 1.965-1(f)(16) that
are taken into account in determining its cash
position.

(ii) Analysis. For purposes of determining
USP’s aggregate foreign cash position, USP’s
pro rata share of the cash position of CFC1
on each cash measurement date may be
reduced by the amount of the stock of CFC2
to the extent attributable to amounts taken
into account in determining USP’s pro rata
share of the cash position of CFC2 on such
cash measurement date (that is, to the extent
of the $135x taken into account with respect

to CFC2), provided USP attaches a statement
to its timely filed return (taking into account
extensions, if any) containing the following:
A description of the CFC2 stock and the
assets of CFC2 taken into account in
determining its cash position; a statement
that USP’s pro rata share of the cash position
of CFC1 is being reduced by $135x; the
computation of the $135x taken into account
with respect to CFC2; and an explanation of
why paragraph (b)(1) of this section does not
apply to disregard such amount.

Example 4. (i) Facts. USP, a domestic
corporation, owns all of the stock of CFC1
and CFC2, each a foreign corporation. USP,
CFC1, and CFC2 have calendar year taxable
years. CFC1 buys goods on credit from a third
party for $100x and thus has an account
payable of $100x. CFC1 modifies the goods
and sells to CFC2 for $105x in exchange for
an account receivable of $105x. CFC2
modifies the goods and sells to another third
party for $110x in exchange for an account
receivable of $110x. All of the accounts
payable and accounts receivable are
outstanding on the final cash measurement
date.

(ii) Analysis. For purposes of determining
USP’s aggregate foreign cash position, on the
final cash measurement date, CFC1 has net
accounts receivable of $0, because, pursuant
to paragraph (b)(1) of this section, CFC1’s
account receivable from CFC2 is disregarded,
and CFC2 has net accounts receivable of
$110, because, pursuant to paragraph (b)(1) of
this section, CFC2’s account payable to CFC1
is disregarded. USP cannot rely on the rule
in paragraph (b)(2) of this section because no
amounts attributable to CFC2’s net accounts
receivable are taken into account with
respect to another specified foreign
corporation.

(c) Determination of aggregate foreign
cash position for a section 958(a} U.S.
shareholder inclusion year—(1) Single
section 958{a} U.S. shareholder
inclusion year. If a section 958(a) U.S.
shareholder has a single section 958(a)
U.S. shareholder inclusion year, then
the section 958(a) U.S. shareholder’s
aggregate foreign cash position for the
section 958(a) U.S. shareholder
inclusion year is equal to the aggregate
foreign cash position of the section
958(a) U.S. shareholder.

(2) Multiple section 958(a) U.S.
shareholder inclusion years. If a section
958(a) U.S. shareholder has multiple
section 958(a) U.S. shareholder
inclusion years, then the section 958(a)
U.S. shareholder’s aggregate foreign
cash position for each section 958(a)
U.S. shareholder inclusion year is
determined by allocating the aggregate
foreign cash position to a section 958(a)
U.S. shareholder inclusion year under
paragraphs (c)(2)(i) and (c)(2)(ii) of this
section.

(i) Allocation to first section 958(a)
U.S. shareholder inclusion year. A
portion of the aggregate foreign cash
position of the section 958(a) U.S.

shareholder is allocated to the first
section 958(a) U.S. shareholder
inclusion year in an amount equal to the
lesser of the section 958(a) U.S.
shareholder’s aggregate foreign cash
position, or the section 958(a) U.S.
shareholder’s aggregate section 965(a)
inclusion amount for the section 958(a)
U.S. shareholder inclusion year.

(ii) Allocation to succeeding section
958(a) U.S. shareholder inclusion years.
The amount of the section 958(a) U.S.
shareholder’s aggregate foreign cash
position allocated to any succeeding
section 958(a) U.S. shareholder
inclusion year equals the lesser of the
excess, if any, of the section 958(a) U.S.
shareholder’s aggregate foreign cash
position over the aggregate amount of its
aggregate foreign cash position allocated
to preceding section 958(a) U.S.
shareholder inclusion years under
paragraph (c)(2)(i) of this section and
this paragraph (c)(2)(ii), or the section
958(a) U.S. shareholder’s aggregate
section 965(a) inclusion amount for
such succeeding section 958(a) U.S.
shareholder inclusion year.

(3) Estimation of aggregate foreign
cash position. For purposes of
determining the aggregate foreign cash
position of a section 958(a) U.S.
shareholder, the section 958(a) U.S.
shareholder may assume that its pro rata
share of the cash position of any
specified foreign corporation whose last
taxable year beginning before January 1,
2018, ends after the date the return for
such section 958(a) U.S. shareholder
inclusion year (the estimated section
958(a} U.S. shareholder inclusion year)
is timely filed (taking into account
extensions, if any) is zero as of the cash
measurement date with which the
taxable year of such specified foreign
corporation ends. If a section 958(a) U.S.
shareholder’s pro rala share of the cash
position of a specified foreign
corporation is treated as zero pursuant
to the preceding sentence, the amount
described in § 1.965—1(f)(8)(i)(A) with
respect to such section 958(a) U.S.
shareholder in fact exceeds the amount
described in § 1.965—1(f)(8)()(B) with
respect to such section 958(a) U.S.
shareholder, and the aggregate section
965(a) inclusion amount for the
estimated section 958(a) U.S.
shareholder inclusion year exceeds the
amount described in § 1.965—1(f)(8)(i)(B)
with respect to such section 958(a) U.S.
shareholder, interest and penalties will
not be imposed if such section 958(a)
U.S. shareholder amends the return for
the estimated section 958(a) U.S.
shareholder inclusion year to account
for the correct aggregate foreign cash
position for the year. The amended
return must be filed by the due date

ADMIN_03597
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 385 of 678

39558

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

(taking into account extensions, if any)
for the return for the year after the
estimated section 958(a) U.S.
shareholder inclusion year.

(4) Examples. The following examples
illustrate the application of this
paragraph (c).

Example 1. Estimation of aggregate foreign
cash position for a section 958(a) U.S.
shareholder inclusion year—(i) Facts. USP, a
domestic corporation, owns all of the stock
of CFC1, a foreign corporation, which owns
all of the stock of CFC2, also a foreign
corporation. USP is a calendar year taxpayer.
CFC1 has a taxable year ending on December
31, and CFC2 has a taxable year ending on
November 30. The cash position of CFC1 on
each of December 31, 2015, December 31,
2016, and December 31, 2017, is $100x. The
cash position of CFC2 on each of November
30, 2015, and November 30, 2016, is $200x.
USP has a section 965(a) inclusion amount of
$300x with respect to CFC1.

(ii) Analysis. In determining its aggregate
foreign cash position for its 2017 taxable
year, USP may assume that its pro rata share
of the cash position of CFC2 will be zero as
of November 30, 2018, for purposes of filing
its return due on April 18, 2018 (or due on
October 15, 2018, with extension). Therefore,
USP’s aggregate foreign cash position is
treated as $300, which is the greater of (a)
$300x, 50% of the sum of USP’s pro rata
shares of the cash position of CFC1 as of
December 31, 2015, and December 31, 2016,
and of the cash position of CFC2 as of
November 30, 2015, and November 30, 2016,
and (b) $100x, USP’s pro rata share of the
cash position of CFC1 as of December 31,
2017. If USP’s pro rata share of the cash
position of CFC2 as of November 30, 2018,
in fact exceeds $200, USP must amend its
return for its 2017 taxable year to reflect the
correct aggregate foreign cash position by the
due date for its return for its 2018 taxable
year, April 15, 2019 (or October 15, 2019,
with extension).

Example 2. Allocation of aggregate foreign
cash position among section 958(a) U.S.
shareholder inclusion years—(i) Facts. The
facts are the same as in paragraph (i) of
Example 1 of this paragraph (c)(4), except
that the cash position of each of CFC1 and
CFC2 on all relevant cash measurement dates
is $200, with the result that USP has an
aggregate foreign cash position determined
under § 1.965—1(f)(8)(i) of $400. For its 2017
taxable year, USP has a section 965(a)
inclusion amount with respect to CFC1 of
$300, and for its 2018 taxable year, USP has
a section 965(a) inclusion amount with
respect to CFC2 of $300.

(ii) Analysis. Under paragraph (c)(2)(Gi) of
this section, USP’s aggregate foreign cash
position for 2017 is $300, which is the lesser
of USP’s aggregate foreign cash position
determined under § 1.965—1(f)(8)(i) ($400) or
the section 965(a) inclusion amount ($300)
that USP takes into account in 2017. Under
paragraph (c)(2)(ii) of this section, the
amount of USP’s aggregate foreign cash
position for 2018 is $100, USP’s aggregate
foreign cash position determined under
§ 1.965-1(f)(8)(i) ($400) reduced by the
amount of its aggregate foreign cash position

for 2017 ($300) under paragraph (c)(2)(i) of
this section.

(d) Increase of income by section
965(c) deduction of an expatriated
entity—(1) In general, If a person is
allowed a section 965(c) deduction and
the person (or a successor) first becomes
an expatriated entity, with respect to a
surrogate foreign corporation, at any
time during the 10-year period
beginning on December 22, 2017, then
the tax imposed by chapter 1 of the
Internal Revenue Code is increased for
the first taxable year in which such
person becomes an expatriated entity by
an amount equal to 35 percent of the
person’s section 965(c) deductions, and
no credits are allowed against such
increase in tax. The preceding sentence
applies only if the surrogate foreign
corporation first becomes a surrogate
foreign corporation on or after December
22, 2017.

(2) Definition of expatriated entity.
For purposes of paragraph (d)(1) of this
section, the term expatriated entity has
the same meaning given such term
under section 7874(a)(2), except that
such term does not include an entity if
the surrogate foreign corporation with
respect to the entity is treated as a
domestic corporation under section
7874(b).

(3) Definition of surrogate foreign
corporation. For purposes of paragraph
(d)(1) of this section, the term surrogate
foreign corporation has the meaning
given such term in section 7874(a)(2)(B).

(e) Section 962 election—(1) In
general, In the case of an individual
(including a trust or estate) that makes
an election under section 962, any
section 965(c) deduction taken into
account under § 1.962—1(b)(1)(i)(B) in
determining taxable income as used in
section 11 is not taken into account for
purposes of determining the
individual’s taxable income under
section 1.

(2) Example. The following example
illustrates the application of the rule in
this paragraph (e).

Example. (i) Facts. USL, a United States
citizen, owns 10% of the capital and profits
of USPRS, a domestic partnership that has a
calendar year taxable year, the remainder of
which is owned by foreign persons unrelated
to USI or USPRS. USPRS owns all of the
stock of FS, a foreign corporation that is a
controlled foreign corporation with a
calendar year taxable year. USPRS has a
section 965(a) inclusion amount with respect
to FS of $1,000 and has a section 965(c)
deduction amount of $700. FS has no post-
1986 foreign income taxes (as defined in
section 902(c)(1) as in effect before December
22, 2017). USI makes a valid election under
section 962 for 2017.

(ii) Analysis. USI’s “taxable income”
described in § 1.962—1(b)(1)(i) equals $100

(USI’s domestic pass-through owner share of
USPRS’s section 965(a) inclusion amount)
minus $70 (USI’s domestic pass-through
owner share of USPRS’s section 965(c)
deduction amount), or $30. No other
deductions are allowed in determining this
amount. USI’s tax on the $30 section 965(a)
inclusion will be equal to the tax that would
be imposed on such amount under section 11
if USI were a domestic corporation. Under
paragraph (e)(1) of this section, USI cannot
deduct $70 for purposes of determining USI’s
taxable income that is subject to tax under
section 1.

(f) Treatment of section 965(c)
deduction under certain provisions of
the Internal Revenue Code—(1) Section
63(d). A section 965(c) deduction is not
treated as an itemized deduction for any
purpose of the Internal Revenue Code.

(2) Sections 705, 1367, and 1368—(i)
Adjustments to basis. In the case of a
domestic partnership or S corporation—

(A) The aggregate amount of its
section 965(a) inclusions net the
aggregate amount of its section 965(c)
deductions is treated as a separately
stated item of net income solely for
purposes of calculating basis under
section 705(a) and § 1.705—1(a) and
section 1367(a)(1) and § 1.1367—1(f), and

(B) The aggregate amount of its
section 965(a) inclusions equal to the
aggregate amount of its section 965(c)
deductions is treated as income exempt
from tax solely for purposes of
calculating basis under sections
705(a)(1)(B), 1367(a)(1)(A), and
§ 1.1367-1(f).

(ii) S corporation accumulated
adjustments account. In the case of an
S corporation, the aggregate amount of
its section 965(a) inclusions equal to the
aggregate amount of its section 965(c)
deductions is treated as income not
exempt from tax solely for purposes of
determining whether an adjustment is
made to an accumulated adjustments
account under section 1368(e)(1)(A) and
§ 1.1368—2(a)(2).

(iii) Example. The following example
illustrates the application of this
paragraph (f)(2).

Example. (i) Facts. USI, a United States
citizen, owns all of the stock of S Corp, an
S corporation, which owns all of the stock of
FS, a foreign corporation. S Corp has a
section 965(a) inclusion of $1,000 with
respect to FS and has a $700 section 965(c)
deduction.

(ii) Analysis. As a result of the application
of paragraph (f)(2)(i)(A) of this section, solely
for purposes of calculating basis under
section 1367(a)(1) and § 1.1367-1(f), USI
treats as a separately stated item of net
income $300 (its pro rata share of the net of
S Corp’s $1,000 aggregate section 965(a)
inclusion and S Corp’s $700 aggregate section
965(c) deduction). Accordingly, USI’s basis
in S Corp is increased under section
1367(a)(1) by $300. As a result of the

ADMIN 03598
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 386 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39559

 

 

application of paragraph (f)(2)(i)(B) of this
section, an amount of S Corp’s aggregate
section 965(a) inclusion equal to its aggregate
section 965(c) deduction, $700, is treated as
tax exempt income solely for purposes of
calculating basis under section 1367(a)(1)(A)
and § 1.1367—1(f), and accordingly, USI’s
basis in S Corp is further increased by its pro
rata share of such amount, $700. S Corp’s
accumulated adjustments account (AAA) is
increased under section 1368(e)(1)(A) by the
$1,000 section 965(a) inclusion taken into
account and reduced by the $700 section
965(c) deduction taken into account. In
addition, as a result of the application of
paragraph (f)(2)(ii) of this section, S Corp’s
AAA is further increased by an amount of S
Corp’s aggregate section 965(a) inclusion
equal to its aggregate section 965(c)
deduction, $700, which is not treated as tax-
exempt income for purposes of § 1.1368—
2(a)(2).

(3) Section 1411. For purposes of
section 1411 and § 1.1411—4(f)(6), a
section 965(c) deduction is not treated
as being properly allocable to any
section 965(a) inclusion.

(4) Section 4940. For purposes of
section 4940(c)(3)(A), a section 965(c)
deduction is not treated as an ordinary
and necessary expense paid or incurred
for the production or collection of gross
investment income.

(g) Domestic pass-through entities.
For purposes of determining a domestic
pass-through owner share, a section
965(c) deduction amount of a domestic
pass-through entity must be allocated to
a domestic pass-through owner in the
same proportion as an aggregate section
965(a) inclusion amount of the domestic
pass-through entity for a section 958(a)
U.S. shareholder inclusion year is
allocated to the domestic pass-through
owner.

g Par. 8. Section 1.965—4 is added to
read as follows:

§1.965-4 Disregard of certain
transactions.

(a) Scope. This section provides rules
that disregard certain transactions for
purposes of applying section 965 to a
United States shareholder. Paragraph (b)
of this section provides rules that
disregard transactions undertaken with
a principal purpose of changing the
amount of a section 965 element ofa
United States shareholder. Paragraph (c)
of this section provides rules that
disregard certain changes in method of
accounting and entity classification
elections that would otherwise change
the amount of a section 965 element.
Paragraph (d) of this section defines the
term section 965 element. Paragraph (e)
of this section provides rules of
application concerning paragraphs (b)
and (c) of this section. Paragraph (f) of
this section provides rules that
disregard certain transactions occurring

between E&P measurement dates.
Paragraph (g) of this section provides
examples illustrating the application of
this section.

(b) Transactions undertaken with a
principal purpose of changing the
amount of a section 965 element—(1)
General rule, A transaction is
disregarded for purposes of determining
the amounts of all section 965 elements
of a United States shareholder if each of
the following conditions is satisfied
with respect to any section 965 element
of the United States shareholder—

(i) The transaction occurs, in whole or
in part, on or after November 2, 2017
(the specified date);

(ii) The transaction is undertaken
with a principal purpose of changing
the amount of a section 965 element of
the United States shareholder; and

(iii) The transaction would, without
regard to this paragraph (b)(1), change
the amount of the section 965 element
of the United States shareholder.

(2) Presumptions and exceptions for
the application of the general rule—(i)
Overview. Under paragraphs (b)(2)(iii)
through (v) of this section, certain
transactions are presumed to be
undertaken with a principal purpose of
changing the amount of a section 965
element of a United States shareholder
for purposes of paragraph (b)(1) of this
section. The presumptions described in
paragraphs (b)(2)(iii) through (v) of this
section may be rebutted only if facts and
circumstances clearly establish that the
transaction was not undertaken with a
principal purpose of changing the
amount of a section 965 element ofa
United States shareholder. A taxpayer
that takes the position that the
presumption is rebutted must attach a
statement to its return for its taxable
year in which or with which the
relevant taxable year of the relevant
specified foreign corporation ends
disclosing that it has rebutted the
presumption. In the case ofa transaction
described in paragraph (b)(2)(iii) or (iv)
of this section, if the presumption does
not apply because the transaction occurs
in the ordinary course of business,
whether the transaction was undertaken
with a principal purpose of changing
the amount of a section 965 element of
a United States shareholder must be
determined under all the facts and
circumstances. Under paragraphs
(b)(2)Gii) through (v) of this section,
certain transactions are treated per se as
being undertaken with a principal
purpose of changing the amount ofa
section 965 element of a United States
shareholder and therefore such
transactions are disregarded under
paragraph (b)(1) of this section if the
conditions of paragraphs (b)(1)(i) and

(iii) of this section are satisfied. Further,
under paragraph (b)(2)(iii) of this
section, certain distributions are treated
per se as not being undertaken with a
principal purpose of changing the
amount of a section 965 element of a
United States shareholder and therefore
are not disregarded under paragraph
(b)(1) of this section.

(ii) Definitions—{A) Relatedness. For
purposes of paragraphs (b)(2)(iii)
through (v) of this section, a person is
treated as related to a United States
shareholder if, either immediately
before or immediately after the
transaction (or series of related
transactions), the person bears a
relationship to the United States
shareholder described in section 267(b)
or section 707(b).

(B) Transfer—(1) In general. For
purposes of paragraphs (b)(2)(iii) and (v)
of this section, the term transfer
includes any disposition of stock or
property, including a sale or exchange,
contribution, distribution, issuance,
redemption, recapitalization, or loan of
stock or property, and includes an
indirect transfer of stock or property.

(2) Indirect transfer. For purposes of
paragraph (b)(2)(ii)(B)(Z) of this section,
the term indirect transfer includes a
transfer of property or stock owned by
an entity through a transfer of an
interest in such entity (or an interest in
an entity that has a direct or indirect
interest in such entity), and a transfer of
property or stock to a person through a
transfer of property or stock to a pass-
through entity of which such person is
a direct or indirect owner.

(iii) Cash reduction transactions—(A)
General rule. For purposes of paragraph
(b)(1) of this section, a cash reduction
transaction is presumed to be
undertaken with a principal purpose of
changing the amount of a section 965
element of a United States shareholder.
For this purpose, the term cash
reduction transaction means a transfer
of cash, accounts receivable, or cash-
equivalent assets by a specified foreign
corporation to a United States
shareholder of the specified foreign
corporation or a person related to a
United States shareholder of the
specified foreign corporation, or an
assumption by a specified foreign
corporation of an account payable ofa
United States shareholder of the
specified foreign corporation or a person
related to a United States shareholder of
the specified foreign corporation, if such
transfer or assumption would, without
regard to paragraph (b)(1) of this section,
reduce the aggregate foreign cash
position of the United States
shareholder. The presumption described
in this paragraph (b)(2)(iii) does not

ADMIN 03599
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 387 of 678

39560

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

apply to a cash reduction transaction
that occurs in the ordinary course of
business.

(B) Per se rules for certain
distributions. Notwithstanding the
presumption described in paragraph
(b)(2)(iii)(A) of this section, except in
the case of a specified distribution, a
cash reduction transaction that is a
distribution by a specified foreign
corporation to a United States
shareholder of the specified foreign
corporation is treated per se as not being
undertaken with a principal purpose of
changing the amount ofa section 965
element of the United States
shareholder for purposes of paragraph
(b)(1) of this section. A specified
distribution is treated per se as being
undertaken with a principal purpose of
changing the amount of a section 965
element of a United States shareholder
for purposes of paragraph (b)(1) of this
section. For purposes of this paragraph
(b)(2)(iii)(B), the term specified
distribution means a cash reduction
transaction that is a distribution by a
specified foreign corporation of a United
States shareholder if and to the extent
that, at the time of the distribution,
there was a plan or intention for the
distributee to transfer cash, accounts
receivable, or cash-equivalent assets to
any specified foreign corporation of the
United States shareholder or the
distribution is a non pro rata
distribution to a foreign person that is
related to the United States shareholder.

(iv) E&P reduction transactions—{A)
General rule. For purposes of paragraph
(b)(1) of this section, an E&P reduction
transaction is presumed to be
undertaken with a principal purpose of
changing the amount of a section 965
element of a United States shareholder.
For purposes of this paragraph (b)(2)(iv),
the term E&P reduction transaction
means a transaction between a specified
foreign corporation and any of a United
States shareholder of the specified
foreign corporation, another specified
foreign corporation of a United States
shareholder of the specified foreign
corporation, or any person related to a
United States shareholder of the
specified foreign corporation, if the
transaction would, without regard to
paragraph (b)(1) of this section, reduce
either the accumulated post-1986
deferred foreign income or the post-
1986 undistributed earnings (as defined
in section 902(c)(1)) of the specified
foreign corporation or another specified
foreign corporation of any United States
shareholder of such specified foreign
corporation. The presumption described
in this paragraph (b)(2)(iv)(A) does not
apply to an E&P reduction transaction

that occurs in the ordinary course of
business.

(B) Per se rule for specified
transactions. A specified transaction is
treated per se as being undertaken with
a principal purpose of changing the
amount of a section 965 element ofa
United States shareholder for purposes
of paragraph (b)(1) of this section. For
purposes of the preceding sentence, the
term specified transaction means an
E&P reduction transaction that involves
one or more of the following: A
complete liquidation of a specified
foreign corporation to which section 331
applies; a sale or other disposition of
stock by a specified foreign corporation;
or a distribution by a specified foreign
corporation that reduces the earnings
and profits of the specified foreign
corporation pursuant to section
312(a)(3).

(v) Pro rata share transactions—(A)
General rule. For purposes of paragraph
(b)(1) of this section, a pro rata share
transaction is presumed to be
undertaken with a principal purpose of
changing the amount of a section 965
element of a United States shareholder.
For this purpose, the term pro rata share
transaction means either a pro rata share
reduction transaction or an E&P deficit
transaction.

(1) Definition of pro rata share
reduction transaction. For purposes of
this paragraph (b)(2)(v)(A), the term pro
rata share reduction transaction means
a transfer of the stock of a specified
foreign corporation by either a United
States shareholder of the specified
foreign corporation or a person related
to a United States shareholder of the
specified foreign corporation (including
by the specified foreign corporation
itself) to a person related to the United
States shareholder if the transfer would,
without regard to paragraph (b)(1) of
this section, reduce the United States
shareholder’s pro rata share of the
section 965(a) earnings amount of the
specified foreign corporation, reduce the
United States shareholder’s pro rata
share of the cash position of the
specified foreign corporation, or both.

(2) Definition of E&P deficit
transaction. For purposes of this
paragraph (b)(2)(v)(A), an E&P deficit
transaction means a transfer to either a
United States shareholder or a person
related to the United States shareholder
of the stock of an E&P deficit foreign
corporation by a person related to the
United States shareholder (including by
the E&P deficit foreign corporation
itself) if the transfer would, without
regard to paragraph (b)(1) of this section,
increase the United States shareholder’s
pro rata share of the specified E&P

deficit of the E&P deficit foreign
corporation.

(B) Per se rule for internal group
transactions, An internal group
transaction is treated per se as being
undertaken with a principal purpose of
changing the amount of a section 965
element of a United States shareholder
for purposes of paragraph (b)(1) of this
section. For purposes of the preceding
sentence, the term infernal group
transaction means a pro rata share
transaction if, immediately before or
after the transfer, the transferor of the
stock of the specified foreign
corporation and the transferee of such
stock are members of an affiliated group
in which the United States shareholder
is a member. For this purpose, the term
affiliated group has the meaning set
forth in section 1504(a), determined
without regard to paragraphs (1) through
(8) of section 1504(b), and the term
members of an affiliated group means
entities included in the same affiliated
group. For purposes of identifying an
affiliated group and the members of
such group, each partner in a
partnership, as determined without
regard to this sentence, is treated as
holding its proportionate share of the
stock held by the partnership, as
determined under the rules and
principles of sections 701 through 777,
and if one or more members of an
affiliated group own, in the aggregate, at
least 80 percent of the interests in a
partnership’s capital or profits, the
partnership will be treated as a
corporation that is a member of the
affiliated group.

(C) Example. The following example
illustrates the application of the rules in
this paragraph (b)(2)(v).

Example. (i) Facts. FP, a foreign
corporation, owns all of the stock of USP, a
domestic corporation. USP owns all of the
stock of FS, a foreign corporation. USP has
a calendar year taxable year; FS’s taxable year
ends November 30. On January 2, 2018, USP
transfers all of the stock of FS to FP in
exchange for cash. On January 3, 2018, FS
makes a distribution with respect to the stock
transferred to FP. USP treats the transaction
as a taxable sale of the FS stock and claims
a dividends received deduction under
section 245A with respect to its deemed
dividend under section 1248(j) as a result of
the sale. FS has post-1986 earnings and
profits as of December 31, 2017, and no post-
1986 earnings and profits that are attributable
to income effectively connected with the
conduct of a trade or business within the
United States and subject to tax under
chapter 1 or that, if distributed, would be
excluded from the gross income of a United
States shareholder under section 959.

(ii) Analysis. The transfer of the stock of FS
is a pro rata share reduction transaction and
thus a pro rata share transaction because
such transfer is by USP, a United States

ADMIN. 03600
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 388 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39561

 

 

shareholder, to FP, a person related to USP,
and the transfer would, without regard to the
tule in paragraph (b)(1) of this section,
reduce USP’s pro rata share of the section
965(a) earnings amount of FS. Because USP
and FP are also members of an affiliated
group within the meaning of paragraph
(b)(2)(v)(B) of this section, the transfer of the
stock of FS is also an internal group
transaction and is treated per se as being
undertaken with a principal purpose of
changing the amount of a section 965
element of USP. Accordingly, because the
transfer occurs after the specified date and
reduces USP’s section 965(a) inclusion
amount with respect to FS, the transfer is
disregarded for purposes of determining any
section 965 element of USP with the result
that, among other things, USP’s pro rata share
of FS’s section 965(a) earnings amount is
determined as if USP owned (within the
meaning of section 958(a)) 100% of the stock
of FS on the last day of FS’s inclusion year
and no other person received a distribution
with respect to such stock during such year.
See section 951(a)(2)(A) and (B).

(c) Disregard of certain changes in
method of accounting and entity
classification elections—(1) Changes in
method of accounting. Any change in
method of accounting made for a taxable
year ofa specified foreign corporation
that ends in 2017 or 2018 is disregarded
for purposes of determining the
amounts of all section 965 elements
with respect to a United States
shareholder if the change in method of
accounting would, without regard to
this paragraph (c)(1), change the amount
of any section 965 element with respect
to the United States shareholder,
regardless of whether the change in
method of accounting is made with a
principal purpose of changing the
amount of a section 965 element with
respect to the United States shareholder.
The rule described in the preceding
sentence applies regardless of whether
the change in method of accounting was
made in accordance with the procedures
described in Rev. Proc. 2015-13, 2015—
5 LR.B. 419 (or successor), and
regardless of whether the change in
method of accounting was properly
made, but it does not apply to a change
in method of accounting for which the
original and/or duplicate copy of any
Form 3115, “Application for Change in
Accounting Method,” requesting the
change was filed before the specified
date (as defined in paragraph (b)(1) of
this section).

(2) Entity classification elections. An
election under § 301.7701-3 to change
the classification of an entity that is
filed on or after the specified date (as
defined in paragraph (b)(1) of this
section) is disregarded for purposes of
determining the amounts of all section
965 elements of a United States
shareholder if the election would,

without regard to this paragraph (c)(2) of
this section, change the amount of any
section 965 element of the United States
shareholder, regardless of whether the
election is made with a principal
purpose of changing the amount ofa
section 965 element of the United States
shareholder. An election filed on or
after the specified date is subject to the
preceding sentence even if the election
was filed with an effective date that is
before the specified date.

(d) Definition of a section 965
element. For purposes of paragraphs (b)
and (c) of this section, the term section
965 element means, with respect to a
United States shareholder, any of the
following amounts (collectively, section
965 elements)—

(1) The United States shareholder’s
section 965(a) inclusion amount with
respect to a specified foreign
corporation;

(2) The aggregate foreign cash position
of the United States shareholder; or

(3) The amount of foreign income
taxes of a specified foreign corporation
deemed paid by the United States
shareholder under section 960 as a
result of a section 965(a) inclusion.

(e) Rules for applying paragraphs (b)
and (c) of this section—(1)
Determination of whether there is a
change in the amount of a section 965
element. For purposes of paragraph (b)
and (c) of this section, there is a change
in the amount of a section 965 element
of a United States shareholder as a
result of a transaction, change in
accounting method, or election to
change an entity’s classification, if,
without regard to paragraph (b)(1),
(c)(1), or (c)(2) of this section, the
transaction, change in accounting
method, or change in entity
classification would—

(i) Reduce the amount described in
paragraph (d)(1) of this section,

(ii) Reduce the amount described in
paragraph (d)(2) of this section, but only
if such amount is less than the United
States shareholder’s aggregate section
965(a) inclusion amount, or

(iii) Increase the amount described in
paragraph (d)(3) of this section.

(2) Treatment of domestic pass-
through owners as United States
shareholders. For purposes of paragraph
(b) and (c) of this section, if a domestic
pass-through entity is a United States
shareholder, then a domestic pass-
through owner, with respect to the
domestic pass-through entity, that is not
otherwise a United States shareholder is
treated as a United States shareholder.

(f) Disregard of certain transactions
occurring between E&P measurement
dates—(1) Disregard of specified
payments. A specified payment made by

a specified foreign corporation (payor
specified foreign corporation) to another
specified foreign corporation (payee
specified foreign corporation) is
disregarded for purposes of determining
the post-1986 earnings and profits of
each of the payor specified foreign
corporation and the payee specified
foreign corporation as of the E&P
measurement date on December 31,
2017.

(2) Definition of specified payment.
For purposes of paragraph (f)(1) of this
section, the term specified payment
means any amount paid or accrued by
the payor specified foreign corporation,
including a distribution by the payor
specified foreign corporation with
respect to its stock, if each of the
following conditions are satisfied:

(i) Immediately before or immediately
after the payment or accrual of the
amount, the payor specified foreign
corporation and the payee specified
foreign corporation are related within
the meaning of section 954(d)(3),
substituting the term “specified foreign
corporation” for “controlled foreign
corporation” in each place that it
appears;

(ii) The payor specified foreign
corporation and the payee specified
foreign corporation do not have the
same tentative ExP measurement date;

(iii) The payment or accrual of the
amount occurs after November 2, 2017,
and on or before December 31, 2017;
and

(iv) The payment or accrual of the
amount would, without regard to the
application of paragraph (f)(1) of this
section, reduce the post-1986 earnings
and profits of the payor specified
foreign corporation as of the E&P
measurement date on December 31,
2017.

(3) Definition of tentative E&P
measurement date. For purposes of
paragraph (f)(2) of this section, the term
tentative E&P measurement date
means—

(i) With respect to a specified foreign
corporation that is not described in
paragraph (f)(3)(i) of this section, the
E&P measurement date of the specified
foreign corporation that, without regard
to the application of paragraph (f)(1) of
this section, would result in the “greater
of” amount of accumulated post-1986
deferred foreign income described in
section 965(a) and § 1.965—1(f)(36); and

(ii) With respect to a specified foreign
corporation that, without regard to the
application of paragraph (f)(1) of this
section, would be an E&P deficit foreign
corporation, the E&P measurement date
as of November 2, 2017.

ADMIN_ 03601
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 389 of 678

39562

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

(4) Examples. The following examples
illustrate the application of the rules in
this paragraph (f).

Example 1. Deductible payment between
wholly owned specified foreign corporations
is a specified payment. (i) Facts. USP, a
domestic corporation, owns all of the stock
of CFC1, a foreign corporation, which owns
all of the stock of CFC2, also a foreign
corporation. USP, CFC1, and CFC2 have
calendar year taxable years. On November 2,
2017, each of CFC1 and CFC2 has post-1986
earnings and profits of 100u. Neither CFC1
nor CFC2 has post-1986 earnings and profits
that are attributable to income of the
specified foreign corporation that is
effectively connected with the conduct of a
trade or business within the United States
and subject to tax under chapter 1 or that, if
distributed, would be excluded from the
eross income of a United States shareholder
under section 959 or from the gross income
of another shareholder if such shareholder
were a United States shareholder; therefore,
no adjustment is made under section
965(d)(2) or § 1.965-1(f)(7) and each of
CFC1’s and CFC2’s accumulated post-1986
deferred foreign income is equal to such
corporation’s post-1986 earnings and profits.
On November 3, 2017, CFC2 makes a
deductible payment of 10u to CFC1. The
payment does not constitute subpart F
income. CFC1 and CFC2 have no other items
of income or deduction.

(ii) Analysis. (A) Determination of tentative
E&P measurement date. Without regard to
paragraph (f)(1) of this section, as of the E&P
measurement date on December 31, 2017,
CFC1 has post-1986 earnings and profits of
110u (100u plus 10u income from the
payment from CFC2), and CFC2 has post-
1986 earnings and profits of 90u (100u minus
10u deduction from the payment to CFC1).
Therefore, the tentative EXP measurement
date of CFC1 is December 31, 2017 (110u),
and the tentative ExP measurement date of
CFCG2 is November 2, 2017 (100u).

(B) Application of the requirements for a
specified payment. The payment from CFC2
to CFC1 is a specified payment because (A)
CFC1 and CFC2 are related specified foreign
corporations; (B) CFC1 and CFC2 do not have
the same tentative measurement date; (C) the
payment occurs after November 2, 2017, and
on or before December 31, 2017; and (D) the
payment would, without regard to the
application of the rule in paragraph (f)(1) of
this section, reduce the post-1986 earnings
and profits of CFC2 as of the E&P
measurement date on December 31, 2017.
Under paragraph (f)(1) of this section, the
payment is disregarded and CFC1 and CFC2
each have post-1986 earnings and profits of
100u as of December 31, 2017. Accordingly,
the section 965(a) earnings amount of each of
CFC1 and CFC2 is 100u.

Example 2. Distribution is a specified
payment. (i) Facts. The facts are the same as
in paragraph (i) of Example 1 of this
paragraph (f)(4), except instead of a
deductible payment to CFC1, CFC2 makes a
10u distribution on November 3, 2017, that,
without regard to paragraph (f)(1) of this
section would reduce the post-1986 earnings
and profits of CFC2 as of the E&P

measurement date on December 31, 2017,
and increase the post-1986 earnings and
profits of CFC1 as of the ExP measurement
date on December 31, 2017, by 10u.

(ii) Analysis. (A) Determination of tentative
E&P measurement date. The analysis is the
same as in paragraph (ii)(A) of Example 1 of
this paragraph (f)(4).

(B) Application of the requirements for a
specified payment. The distribution is a
specified payment because (A) CFC1 and
CFC2 are related specified foreign
corporations; (B) CFC1 and CFC2 do not have
the same tentative measurement date; (C) the
distribution occurs after November 2, 2017,
and on or before December 31, 2017; and (D)
the distribution would, without regard to the
application of the rule in paragraph (f)(1) of
this section, reduce the post-1986 earnings
and profits of CFC2 as of the E&P
measurement date on December 31, 2017.
Under paragraph (f)(1) of this section, the
distribution is disregarded with the result
that CFC1 and CFC2 each have post-1986
earnings and profits of 100u as of the E&P
measurement date on December 31, 2017 and
a section 965(a) earnings amount of 100u.

Example 3. Deductible payment between
related (but not wholly owned) specified

foreign corporations is a specified payment.

(i) Facts. The facts are the same as in
paragraph (i) of Example 1 of this paragraph
(f)(4), except that CFC1 owns only 51% of the
only class of stock of CFC2, the remainder of
which is owned by USI a United States
citizen unrelated to USP, CFC1, and CFC2.

(ii) Analysis. The analysis is the same as
in paragraph (ii) of Example 1 of this
paragraph (f)(4); thus the payment is
disregarded with the result that CFC1 and
CFC2 each have post-1986 earnings and
profits of 100u as of the ExP measurement
date on December 31, 2017, and a section
965(a) earnings amount of 100u.

Example 4. Deductible payment between
unrelated specified foreign corporations is
not a specified payment. (i) Facts. The facts
are the same as in paragraph (i) of Example
1 of this paragraph (f)(4), except that CFC1
owns only 50% of the only class of stock of
CFC2, the remainder of which is owned by
USI, a United States citizen unrelated to USP,
CFC1, and CFC2.

(ii) Analysis. Paragraph (f)(1) of this section
does not apply because CFC1 and CFC2 are
not related. Thus, the payment is taken into
account with the result that CFC1 has post-
1986 earnings and profits of 110u as of the
E&P measurement date on December 31,
2017, and a section 965(a) earnings amount
of 110u.

Example 5. Deductible payment and
income accrued from unrelated persons are
not specified payments. (i) Facts. The facts
are the same as in paragraph (i) of Example
1 of this paragraph (f)(4), except that CFC2
does not make a deductible payment to
CFC1, and, between E&P measurement dates,
CFC2 accrues gross income of 20u froma
person that is not related to CFC2, and CFC1
incurs a deductible expense of 20u toa
person that is not related to CFC1.

(ii) Analysis. Paragraph (f)(1) of this section
does not apply because neither the
deductible expense of CFC1 nor the income
accrual by CFC2 are attributable toa
specified payment.

Example 6. Deductible payment and
income accrued with respect to unrelated
persons are not specified payments;
deductible payment between wholly specified
foreign corporations is a specified payment.
(i) Facts. The facts are the same as in
paragraph (i) of Example 5 of this paragraph
(f)(4), except that CFC2 also makes a
deductible payment of 10u to CFC1 on
November 3, 2017.

(ii) Analysis. (A) Determination of tentative
E&P measurement date. Without regard to
paragraph (f)(1) of this section, as of the E&P
measurement date on December 31, 2017,
CFC1 has post-1986 earnings and profits of
90u (100u minus 20u deductible expense
plus 10u income from the payment from
CFC2), and CFC2 has post-1986 earnings and
profits of 110u (100u plus 20u gross income
minus 10u deduction from the deductible
payment to CFC1). Therefore, the tentative
E&P measurement date of CFC1 is November
2, 2017 (100u) and the tentative E&P
measurement date of CFC2 is December 31,
2017 (110u).

(B) Application of the requirements for a
specified payment. The deductible payment
is a specified payment because (A) CFC1 and
CFC2 are related specified foreign
corporations; (B) CFC1 and CFC2 do not have
the same tentative measurement date; (C) the
payment occurs after November 2, 2017, and
on or before December 31, 2017; and (D) the
deductible payment would, without regard to
the application of the rule in paragraph (f)(1)
of this section, reduce the post-1986 earnings
and profits of CFC2 as of the E&P
measurement date on December 31, 2017.
Accordingly, under paragraph (£)(1) of this
section, the deductible payment is
disregarded with the result that CFC1 and
CFC2 have 80u and 120u of post-1986
earnings and profits as of the E&P
measurement date on December 31, 2017,
respectively. Accordingly, CFC1 and CFC2
have section 965(a) earnings amounts of 100u
and 120u, respectively.

g Par. 9. Section 1.965—5 is added to
read as follows:

§1.965-5 Allowance of a credit or
deduction for foreign income taxes.

(a) Scope. This section provides rules
for the allowance of a credit or
deduction for foreign income taxes in
connection with the application of
section 965. Paragraph (b) of this section
provides rules under section 965(g) for
the allowance of a credit or deduction
for foreign income taxes paid or
accrued. Paragraph (c) of this section
provides rules for the allowance of a
credit or deduction for foreign income
taxes treated as paid or accrued in
connection with the application of
section 965. Paragraph (d) of this section
defines the term “applicable
percentage.”

(b) Rules for foreign income taxes
paid or accrued. Neither a deduction
(including under section 164) nor a
credit under section 901 is allowed for
the applicable percentage of any foreign

ADMIN. 03602
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 390 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39563

 

 

income taxes paid or accrued with
respect to any amount for which a
section 965(c) deduction is allowed for
a section 958(a) U.S. shareholder
inclusion year. Neither a deduction
(including under section 164) nor a
credit under section 901 is allowed for
the applicable percentage of any foreign
income taxes attributable to a
distribution of section 965(a) previously
taxed earnings and profits or section
965(b) previously taxed earnings and
profits. Accordingly, no deduction or
credit is allowed for the applicable
percentage of any withholding taxes
imposed on a United States shareholder
by the jurisdiction of residence of the
distributing foreign corporation with
respect to a distribution of section
965(a) previously taxed earnings and
profits or section 965(b) previously
taxed earnings and profits. Similarly, no
deduction or credit is allowed for the
applicable percentage of net basis taxes
imposed on a United States citizen by
the citizen’s jurisdiction of residence
upon receipt of a distribution of section
965(a) previously taxed earnings and
profits or section 965(b) previously
taxed earnings and profits.

(c) Rules for foreign income taxes
treated as paid or accrued—(1)
Disallowed credit—(i) In general, A
credit under section 901 is not allowed
for the applicable percentage of any
foreign income taxes treated as paid or
accrued with respect to any amount for
which a section 965(c) deduction is
allowed for a section 958(a) U.S.
shareholder inclusion year. For
purposes of the preceding sentence,
taxes treated as paid or accrued include
foreign income taxes deemed paid
under section 960(a)(1) with respect to
a section 965(a) inclusion, foreign
income taxes deemed paid under
section 960(a)(3) with respect to
distributions of section 965(a)
previously taxed earnings and profits or
section 965(b) previously taxed earnings
and profits, foreign income taxes
allocated to an entity under § 1.901—
2(f)(4), and a distributive share of
foreign income taxes paid or accrued by
a partnership.

(ii) Foreign income taxes deemed paid
under section 960(a}(3) (as in effect on
December 21, 2017}, Foreign income
taxes deemed paid by a domestic
corporation under section 960(a)(3) with
respect to a distribution of section
965(a) previously taxed earnings and
profits or section 965(b) previously
taxed earnings and profits include only
the foreign income taxes paid or accrued
by an upper-tier foreign corporation
with respect to a distribution of section
965(a) previously taxed earnings and
profits or section 965(b) previously

taxed earnings and profits from a lower-
tier foreign corporation. No credit is
allowed under section 960(a)(3) or any
other section for foreign income taxes
that would have been deemed paid
under section 960(a)(1) with respect to
the portion of a section 965(a) earnings
amount that is reduced under § 1.965—
1(b)(2) or § 1.965-8(b).

(iii) [Reserved]

(2) Disallowed deduction. No
deduction (including under section 164)
is allowed for the applicable percentage
of any foreign income taxes treated as
paid or accrued with respect to any
amount for which a section 965(c)
deduction is allowed. Such taxes
include foreign income taxes allocated
to an entity under § 1.901—2(f)(4) and a
distributive share of foreign income
taxes paid or accrued by a partnership.

(3) Coordination with section 78—(i)
In general, With respect to foreign
income taxes deemed paid by a
domestic corporation with respect to its
section 965(a) inclusion amount for a
section 958(a) U.S. shareholder
inclusion year, section 78 shall apply
only to so much of such taxes as bears
the same proportion to the amount of
such taxes as—

(A) The excess of—

{1} The section 965(a) inclusion
amount for a section 958(a) U.S.
shareholder inclusion year, over

{2} The section 965(c) deduction
amount allowable with respect to such
section 965(a) inclusion amount, bears
to

(B) Such section 965(a) inclusion
amount.

(ii) Domestic corporation that is a
domestic pass-through owner. With
respect to foreign income taxes deemed
paid by a domestic corporation
attributable to such corporation’s
domestic pass-through owner share of a
section 965(a) inclusion amount ofa
domestic pass-through entity, section 78
shall apply only to so much of such
taxes as bears the same proportion to the
amount of such taxes as the proportion
determined under paragraph (c)(3)(i) of
this section as applied to the domestic
pass-through entity’s section 965(a)
inclusion amount for a section 958(a)
U.S. shareholder inclusion year.

(d) Applicable percentage—(1) In
general. For purposes of this section, the
term applicable percentage means, with
respect to a section 958(a) U.S.
shareholder and a section 958(a) U.S.
shareholder inclusion year, the amount
(expressed as a percentage) equal to the
sum of—

(i) 0.771 multiplied by the ratio of—

(A) The section 958(a) U.S.
shareholder’s 8 percent rate amount for

the section 958(a) U.S. shareholder
inclusion year, divided by

(B) The sum of the section 958(a) U.S.
shareholder’s 8 percent rate amount for
the section 958(a) U.S. shareholder
inclusion year plus the section 958(a)
U.S. shareholder’s 15.5 percent rate
amount for the section 958(a) U.S.
shareholder inclusion year; plus

(ii) 0.557 multiplied by the ratio of—

(A) The section 958(a) U.S.
shareholder’s 15.5 percent rate amount
for the section 958(a) U.S. shareholder
inclusion year, divided by

(B) The amount described in
paragraph (d)(1)(i)(B) of this section.

(2) Applicable percentage for
domestic pass-through owners. In the
case of a domestic pass-through owner
that has a domestic pass-through owner
share of a domestic pass-through
entity’s section 965(a) inclusion
amount, the domestic pass-through
owner’s applicable percentage that is
applied to foreign income taxes
attributable to such section 965(a)
inclusion amount is equal to the
applicable percentage determined under
paragraph (d)(1) of this section with
respect to the domestic pass-through
entity that is the section 958(a) U.S.
shareholder.
@ Par. 10. Section 1.965-6 is added to
read as follows:

§1.965-6 Computation of foreign income
taxes deemed paid and allocation and
apportionment of deductions.

(a) Scope. This section provides rules
for the computation of foreign income
taxes deemed paid and the allocation
and apportionment of deductions.
Paragraphs (b) and (c) of this section
provide the general rules for the
computation of foreign income taxes
deemed paid under sections 902 and
960. Paragraph (d) of this section
provides rules for allocation and
apportionment of expenses.

(b) Computation of foreign incomes
taxes deemed paid. For purposes of
determining foreign income taxes
deemed paid under section 960(a)(1)
with respect to a section 965(a)
inclusion attributable to a deferred
foreign income corporation, section 902
applies as if the section 965(a)
inclusion, translated (if necessary) into
the functional currency of the deferred
foreign income corporation using the
spot rate on December 31, 2017, were a
dividend paid by the deferred foreign
income corporation.

(c) Section 902 fraction—(1) In
general. The term section 902 fraction
means, with respect to a foreign
corporation that is either a deferred
foreign income corporation or an E&P

ADMIN_03603
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 391 of 678

39564

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

deficit foreign corporation, the fraction
that is—

(i) The dividend paid by, or the
inclusion under section 951(a)(1)
(including a section 965(a) inclusion)
with respect to, the foreign corporation,
as applicable (the numerator), divided

(ii) The foreign corporation’s post-
1986 undistributed earnings (the
denominator). See section 902(a).

(2) Dividend or inclusion in excess of
post-1986 undistributed earnings. When
the denominator of the section 902
fraction is positive but less than the
numerator of such fraction, the section
902 fraction is one. When the
denominator of the section 902 fraction
is zero or less than zero, the section 902
fraction is zero and no foreign taxes are
deemed paid.

(3) Treatment of adjustment under
section 965(b}(4)(B). For purposes of
section 902(c)(1), the post-1986
undistributed earnings of an E&P deficit
foreign corporation are increased under
section 965(b)(4)(B) and § 1.965—
2(d)(2)(i)(A) as of the first day of the
foreign corporation’s first taxable year
following the E&P deficit foreign
corporation’s last taxable year that
begins before January 1, 2018.

(d) Allocation and apportionment of
deductions. For purposes of allocating
and apportioning expenses, a section
965(c) deduction does not result in any
gross income, including a section 965(a)
inclusion, being treated as exempt,
excluded, or eliminated income within
the meaning of section 864(e)(3) or
§ 1.861-8T(d). Similarly, a section
965(c) deduction does not result in the
treatment of stock as an exempt asset
within the meaning of section 864(e)(3)
or §1.861—8T(d). In addition, consistent
with the general inapplicability of
§ 1.861-8T(d)(2) to earnings and profits
described in section 959(c)(1) or
959(c)(2), neither section 965(a)
previously taxed earnings and profits
nor section 965(b) previously taxed
earnings and profits are treated as giving
rise to gross income that is exempt,
excluded, or eliminated income.
Similarly, the asset that gives rise to a
section 965(a) inclusion, section 965(a)
previously taxed earnings and profits, or
section 965(b) previously taxed earnings
and profits is not treated as a tax-exempt
asset.

@ Par. 11. Section 1.965—7 is added to
read as follows:

§ 1.965-7 Elections, payment, and other
special rules.

(a) Scope. This section provides rules
regarding certain elections and
payments. Paragraph (b) of this section
provides rules regarding the section

965(h) election. Paragraph (c) of this
section provides rules regarding the
section 965(i) election. Paragraph (d) of
this section provides rules regarding the
section 965(m) election and a special
rule for real estate investment trusts.
Paragraph (e) of this section provides
rules regarding the section 965(n)
election. Paragraph (f) of this section
provides rules regarding the election to
use the alternative method for
calculating post-1986 earnings and
profits. Paragraph (g) of this section
provides definitions that apply for
purposes of this section. For additional
definitions that apply for purposes of
the section 965 regulations, see § 1.965—
1(0.

(b) Section 965(h) election—(1) In
general, Any person with a section
965(h) net tax liability (that is, a section
958(a) U.S. shareholder or a domestic
pass-through owner with respect to a
domestic pass-through entity that is a
section 958(a) U.S. shareholder, but not
a domestic pass-through entity itself)
may elect under section 965(h) and this
paragraph (b) to pay its section 965(h)
net tax liability in eight installments.
This election may be revoked only by
paying the full amount of the remaining
unpaid section 965(h) net tax liability.

(i) Amount of installments. Except as
provided in paragraph (b)(3) of this
section, if a person makes a section
965(h) election, the amounts of the
installments are—

(A) Eight percent of the section 965(h)
net tax liability in the case of each of the
first five installments;

(B) Fifteen percent of the section
965(h) net tax liability in the case of the
sixth installment;

(C) Twenty percent of the section
965(h) net tax liability in the case of the
seventh installment; and

(D) Twenty-five percent of the section
965(h) net tax liability in the case of the
eighth installment.

(ii) Increased installments due to a
deficiency or a timely filed or amended
return—(A) In general, If a person makes
a section 965(h) election, except as
provided in paragraph (b)(1)(ii)(C) of
this section, any deficiency or
additional liability will be prorated to
the installments described under
paragraph (b)(1)(i) of this section if any
of the following occur:

(1) A deficiency is assessed with
respect to the person’s section 965(h)
net tax liability;

(2) The person files a return by the
due date (taking into account
extensions, if any) increasing the
amount of its section 965(h) net tax
liability beyond that taken into account
in paying the first installment described

under paragraph (b)(1)(i) of this section;
or

(3) The person files an amended
return that reflects an increase in the
amount of its section 965(h) net tax
liability.

(B) Timing. If the due date for the
payment of an installment to which the
deficiency or additional liability is
prorated has passed, the amount
prorated to such installment must be
paid on notice and demand by the
Secretary. If the due date for the
payment of an installment to which the
deficiency or additional liability is
prorated has not passed, then such
amount will be due at the same time as,
and as part of, the relevant installment.

(C) Exception for negligence,
intentional disregard, or fraud. Ifa
deficiency or additional ability is due
to negligence, intentional disregard of
rules and regulations, or fraud with
intent to evade tax, the proration rule of
this paragraph (b)(1)(ii) will not apply
and the deficiency or additional liability
(as well as any applicable interest and
penalties) must be paid on notice and
demand by the Secretary or, in the case
of an additional liability reported on a
return increasing the amount of the
section 965(h) net tax liability after
payment of the first installment or on an
amended return, with the filing of the
return.

(iii) Due date of installments—(A) In
general. If a person makes a section
965(h) election, the first installment
payment is due on the due date (without
regard to extensions) for the return for
the relevant taxable year. For purposes
of this paragraph (b), the term relevant
taxable year means, in the case in which
the person is a section 958(a) U.S.
shareholder, the section 958(a) U.S.
shareholder inclusion year, or, in the
case in which the person is a domestic
pass-through owner, the taxable year in
which the person has the section 965(a)
inclusion to which the section 965(h)
net tax liability is attributable. Each
succeeding installment payment is due
on the due date (without regard to
extensions) for the return for the taxable
year following the taxable year with
respect to which the previous
installment payment was made.

(B) Extension for specified
individuals. If a person is a specified
individual with respect to a taxable year
within which an installment payment is
due pursuant to paragraph (b)(1)(iii)(A)
of this section, then, for purposes of
determining the due date of an
installment payment under paragraph
(b)(1)(iii)(A) of this section, the due date
of the return (without regard to
extensions) due within the taxable year
will be treated as the fifteenth day of the

ADMIN 03604
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 392 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39565

 

 

sixth month following the close of the
prior taxable year. This paragraph
(b)(1)Gii)(B) is applicable regardless of
whether the person is a specified
individual with respect to the relevant
taxable year.

(2) Manner of making election—(i)
Eligibility. Any person with a section
965(h) net tax liability may make the
section 965(h) election, provided that,
with respect to the person, none of the
acceleration events described in
paragraph (b)(3)(Gii) of this section have
occurred before the election is made.
Notwithstanding the preceding
sentence, a person that would be
eligible to make the section 965(h)
election but for the occurrence of an
event described in paragraph (b)(3)(ii) of
this section may make the section
965(h) election if the exception
described in paragraph (b)(3)(iii)(A) of
this section applies.

(ii) Timing. A section 965(h) election
must be made no later than the due date
(taking into account extensions, if any,
or any additional time that would have
been granted if the person had made an
extension request) for the return for the
relevant taxable year. Relief is not
available under § 301.9100—2 or
301.9100—3 to file a late election.

(iii) Election statement. Except as
otherwise provided in publications,
forms, instructions, or other guidance,
to make a section 965(h) election, a
person must attach a statement, signed
under penalties of perjury, to its return
for the relevant taxable year. The
statement must include the person’s
name, taxpayer identification number,
total net tax liability under section 965,
section 965(h) net tax liability, section
965(i) net tax liability with respect to
which a section 965(i) election is
effective (if applicable), and the
anticipated amounts of each installment
described under paragraph (b)(1)(@i) of
this section. The statement must be filed
in the manner prescribed in
publications, forms, instructions, or
other guidance.

(3) Acceleration of payment—(i)
Acceleration. Notwithstanding
paragraph (b)(1)(i) of this section, ifa
person makes a section 965(h) election,
and an acceleration event described in
paragraph (b)(3)(Gi) of this section
subsequently occurs, then, except as
provided in paragraph (b)(3)(iii) of this
section, the unpaid portion of the
remaining installments will be due on
the date of the acceleration event (or in
the case of a title 11 or similar case, the
day before the petition is filed).

(ii) Acceleration events. The following
events are acceleration events for
purposes of paragraph (b)(3)(i) of this

section with respect to a person that has
made a section 965(h) election:

(A) An addition to tax is assessed for
the failure to timely pay an installment
described in paragraph (b)(1)(i) of this
section;

(B) A liquidation, sale, exchange, or
other disposition of substantially all of
the assets of the person (including in a
title 11 or similar case, or, in the case
of an individual, by reason of death);

(C) In the case of a person that is not
an individual, a cessation of business by
the person;

(D) Any event that results in the
person no longer being a United States
person, including a resident alien (as
defined in section 7701(b)(1)(A))
becoming a nonresident alien (as
defined in section 7701(b)(1)(B));

(E) In the case of a person that was not
a member of any consolidated group,
the person becoming a member of a
consolidated group;

(F) In the case of a consolidated
group, the group ceasing to exist
(including by reason of the acquisition
of a consolidated group within the
meaning of § 1.1502—13(j)(5)) or the
group otherwise discontinuing in the
filing of a consolidated return; or

(G) A determination by the
Commissioner described in the second
sentence of paragraph (b)(3)(iii)(C)(2) of
this section.

(iii) Eligible section 965(h) transferee
exception—(A) In general. Paragraph
(b)(3)G) of this section does not apply
(such that the unpaid portion of all
remaining installments will not be due
as of the date of the acceleration event)
to a person with respect to which an
acceleration event occurs if the
requirements described in paragraphs
(b)(3)(iii)(A)(2) and (2) of this section are
satisfied. A person with respect to
which an acceleration event described
in this paragraph (b)(3)(iii)(A) occurs is
referred to as an eligible section 965(h)
transferor.

(1) Requirement to have a covered
acceleration event. The acceleration
event satisfies the requirements of this
paragraph (b)(3)(iii)(A)(2) if it is
described in—

(i) Paragraph (b)(3)(ii)(B) of this
section and the acceleration event is a
qualifying consolidated group member
transaction within the meaning of
paragraph (b)(3)(iii)(E) of this section;

(ii) Paragraph (b)(3)(ii)(B) of this
section (other than, in the case of an
individual, an acceleration event caused
by reason of death) in a transaction that
is not a qualifying consolidated group
member transaction;

(iii) Paragraph (b)(3)(ii)(E) of this
section; or

(iv) Paragraph (b)(3)(ii)(F) of this
section, and the acceleration event
results from the acquisition of a
consolidated group within the meaning
of § 1.1502—13(j)(5) and the acquired
consolidated group members join a
different consolidated group as of the
day following the acquisition.

(2) Requirement to enter into a
transfer agreement. An eligible section
965(h) transferor and an eligible section
965(h) transferee (as defined in
paragraph (b)(3)(iii)(B) of this section)
must enter into an agreement with the
Commissioner that satisfies the
requirements of paragraph (b)(3)(iii)(B)
of this section.

(B) Transfer agreement—{1)
Eligibility. A transfer agreement that
satisfies the requirements of this
paragraph (b)(3)(iii)(B) must be entered
into by an eligible section 965(h)
transferor and an eligible section 965(h)
transferee. For this purpose, the term
eligible section 965(h) transferee refers
to a single United States person that is
not a domestic pass-through entity and
that—

(i) With respect to an acceleration
event described in paragraph
(b)(3)(iii)(A)(2)G@) of this section, is a
departing member (as defined in
paragraph (b)(3)(iii)(E)(1)@) of this
section) or its qualified successor (as
defined in paragraph (b)(3)(iii)(E)(2) of
this section);

(ii) With respect to an acceleration
event described in paragraph
(b)(3)(iii) (A) (2) (@) of this section,
acquires substantially all of the assets of
an eligible section 965(h) transferor;

(iii) With respect to an acceleration
event described in paragraph
(b)(3)(iii)(A)(4) Gz) of this section, is the
agent (within the meaning of § 1.1502—
77) of the consolidated group that the
eligible section 965(h) transferor joins;
or

(iv) With respect to an acceleration
event described in paragraph
(b)(3)(iii)(A)(1)(@v) of this section, is the
agent (within the meaning of § 1.1502—
77) of the surviving consolidated group.

(2) Filing requirements—(i) In general.
A transfer agreement must be timely
filed. Except as provided in paragraph
(b)(3)(iii)(B)(2)(@a) of this section, a
transfer agreement is considered timely
filed only if the transfer agreement is
filed within 30 days of the date that the
acceleration event occurs. The transfer
agreement must be filed in accordance
with the rules provided in forms,
instructions, or other guidance. In
addition, a duplicate copy of the
transfer agreement must be attached to
the returns of both the eligible section
965(h) transferee and the eligible section
965(h) transferor for the taxable year

ADMIN 03605
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 393 of 678

39566

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

during which the acceleration event
occurs filed by the due date for such
returns (taking into account extensions,
if any). Relief is not available under

§ 301.9100-2 or 301.9100-3 to file a
transfer agreement late.

(ii) Transition rule. If an acceleration
event occurs before September 10, 2018,
the transfer agreement must be filed by
October 9, 2018 in order to be
considered timely filed.

(3) Signature requirement. The
transfer agreement that is filed within
30 days of the acceleration event must
be signed under penalties of perjury by
a person who is authorized to sign a
return on behalf of the eligible section
965(h) transferor and a person who is
authorized to sign a return on behalf of
the eligible section 965(h) transferee.

(4) Terms of agreement. A transfer
agreement under this paragraph
(b)(3)(ii1)(B) must be entitled “Transfer
Agreement Under Section 965(h)(3)”’
and must contain the following
information and representations—

(i) A statement that the document
constitutes an agreement by the eligible
section 965(h) transferee to assume the
liability of the eligible section 965(h)
transferor for any unpaid installment
payments of the eligible section 965(h)
transferor under section 965(h);

(ii) A statement that the eligible
section 965(h) transferee (and, if the
eligible section 965(h) transferor
continues in existence immediately after
the acceleration event, the eligible
section 965(h) transferor) agrees to
comply with all of the conditions and
requirements of section 965(h) and
paragraph (b) of this section, as well as
any other applicable requirements in the
section 965 regulations;

(iii) The name, address, and taxpayer
identification number of the eligible
section 965(h) transferor and the eligible
section 965(h) transferee;

(iv) The amount of the eligible section
965(h) transferor’s section 965(h) net tax
liability remaining unpaid, as
determined by the eligible section
965(h) transferor, which is subject to
adjustment by the Commissioner;

(v) A copy of the eligible section
965(h) transferor’s most recent Form
965—A or Form 965-B, as applicable;

(vi) A detailed description of the
acceleration event that led to the
transfer agreement;

(vii) A representation that the eligible
section 965(h) transferee is able to make
the remaining payments required under
section 965(h) and paragraph (b) of this
section with respect to the section
965(h) net tax liability being assumed;
and

(viii) If the eligible section 965(h)
transferor continues to exist

immediately after the acceleration
event, an acknowledgement that the
eligible section 965(h) transferor and
any successor to the eligible section
965(h) transferor will remain jointly and
severally liable for any unpaid
installment payments of the eligible
section 965(h) transferor under section
965(h), including, if applicable, under

§ 1.1502-6.

(5) Consolidated groups. For purposes
of this paragraph (b)(3)(iii)(B), in the
case of a consolidated group, the terms
“eligible section 965(h) transferor’ and
“eligible section 965(h) transferee” each
refer to a consolidated group that is a
party to a covered acceleration event
described in paragraph (b)(3)(iii)(A)(Y)
of this section. In such a case, any
transfer agreement under this paragraph
(b)(3)Gii)(B) must be entered into by the
agent (as defined in § 1.1502—77) of the
relevant consolidated group.

(C) Consent of Commissioner—(1) In
general, Except as otherwise provided
in publications, instructions, forms, or
other guidance, if an eligible section
965(h) transferor and an eligible section
965(h) transferee file a transfer
agreement in accordance with the
provisions of paragraph (b)(3)(iii)(B) of
this section, the eligible section 965(h)
transferor and the eligible section 965(h)
transferee will be considered to have
entered into an agreement described in
paragraph (b)(3)(iii)(A)(2) of this section
with the Commissioner for purposes of
section 965(h)(3) and paragraph
(b)(3) (iii) of this section. If the
Commissioner determines that
additional information is necessary (for
example, additional information
regarding the ability of the eligible
section 965(h) transferee to fully pay the
remaining section 965(h) net tax
liability), the eligible section 965(h)
transferee must provide such
information upon request.

(2) Material misrepresentations and
omissions. If the Commissioner
determines that an agreement filed by
an eligible section 965(h) transferor and
an eligible section 965(h) transferee
contains a material misrepresentation or
material omission, then the
Commissioner may reject the transfer
agreement (effective as of the date of the
related acceleration event). In the
alternative, on the date that the
Commissioner determines that the
transfer agreement includes a material
misrepresentation or material omission,
the Commissioner may determine that
an acceleration event has occurred with
respect to the eligible section 965(h)
transferee as of the date of the
determination, such that any unpaid
installment payments of the eligible
section 965(h) transferor that were

assumed by the eligible section 965(h)
transferee become due on the date of the
determination.

(D) Effect of assumption—{1) In
general, If the exception in this
paragraph (b)(3)(iii) applies with respect
to an eligible section 965(h) transferor
and an eligible section 965(h) transferee,
the eligible section 965(h) transferee
assumes all of the outstanding
obligations and responsibilities of the
eligible section 965(h) transferor with
respect to the section 965(h) net tax
liability as though the eligible section
965(h) transferee had included the
section 965(a) inclusion in income.
Accordingly, the eligible section 965(h)
transferee is responsible for making
payments and reporting with respect to
any unpaid installment payments. In
addition, for example, if an acceleration
event described in paragraph (b)(3)(ii) of
this section occurs with respect to an
eligible section 965(h) transferee, any
unpaid installment payments of the
eligible section 965(h) transferor that
were assumed by the eligible section
965(h) transferee will become due on
the date of such event, subject to any
applicable exception in paragraph
(b)(3)(iii) of this section.

(2) Eligible section 965(h) transferor
liability. An eligible section 965(h)
transferor (or a successor) remains
jointly and severally liable for any
unpaid installment payments of the
eligible section 965(h) transferor that
were assumed by the eligible section
965(h) transferee, as well as any
penalties, additions to tax, or other
additional amounts attributable to such
net tax liability.

(E) Qualifying consolidated group
member transaction—(1) Definition of
qualifying consolidated group member
transaction. For purposes of this
paragraph (b)(3), the term qualifying
consolidated group member transaction
means a transaction in which—

(i) A member of a consolidated group
(the departing member) ceases to be a
member of the consolidated group
(including by reason of the distribution,
sale, or exchange of the departing
member’s stock);

(ii) The transaction results in the
consolidated group (which is treated as
a single person for this purpose under
§ 1.965-8(e)(1)) being treated as
transferring substantially all of its assets
for purposes of paragraph (b)(3)Gi)(B) of
this section; and

(17) The departing member either
continues to exist immediately after the
transaction or has a qualified successor.

(2) Definition of qualified successor.
For purposes of this paragraph (b)(3),
the term qualified successor means,
with respect to a departing member

ADMIN_ 03606
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 394 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39567

 

 

described in this paragraph (b)(3)(iii)(E),
another domestic corporation (or
consolidated group) that acquires
substantially all of the assets of the
departing member (including in a
transaction described in section
381(a)(2)).

(3) Departure of multiple members of
a consolidated group. Multiple members
that deconsolidate from the same
consolidated group as a result of a single
transaction are treated as a single
departing member to the extent that,
immediately after the transaction, they
become members of the same (second)
consolidated group, which would be
treated as a single person under § 1.965—
8(e)(1).

(c) Section 965{i) election—(1) In
general, Each shareholder, other than a
domestic pass-through entity, of an S
corporation that is a United States
shareholder of a deferred foreign income
corporation may elect under section
965(i) and this paragraph (c) to defer the
payment of the shareholder’s section
965(i) net tax liability with respect to
the S corporation until the shareholder’s
taxable year that includes a triggering
event described in paragraph (c)(3) of
this section. This election may be
revoked only by paying the full amount
of the unpaid section 965(i) net tax
liability.

(2) Manner of making election—(i)
Eligibility. Each shareholder with a
section 965(i) net tax liability with
respect to an S corporation may make
the section 965(i) election with respect
to such S corporation, provided that,
with respect to the shareholder, none of
the triggering events described in
paragraph (c)(3)(ii) of this section have
occurred before the election is made.
Notwithstanding the preceding
sentence, a shareholder that would be
eligible to make the section 965(i)
election but for the occurrence of an
event described in paragraph (c)(3)Gi) of
this section may make the section 965(i)
election if an exception described in
paragraph (c)(3)(ii) of this section
applies.

(ii) Timing. A section 965(i) election
must be made no later than the due date
(taking into account extensions, if any)
for the shareholder’s return for each
taxable year that includes the last day of
the taxable year of the S corporation in
which the S corporation has a section
965(a) inclusion to which the
shareholder’s section 965(i) net tax
liability is attributable. Relief is not
available under § 301.9100—2 or
301.9100—3 to make a late election.

(iii) Election statement. Except as
otherwise provided in publications,
forms, instructions, or other guidance,
to make a section 965(i) election, a

shareholder must attach a statement,
signed under penalties of perjury, to its
return for the taxable year that includes
the last day of a taxable year of the S
corporation in which the S corporation
has a section 965(a) inclusion to which
the shareholder’s section 965(i) net tax
lability is attributable. The statement
must include the shareholder’s name,
taxpayer identification number, the
name and taxpayer identification
number of the S corporation with
respect to which the election is made,
the amount described in paragraph
(g)(10)(i)(A) of this section as modified
by paragraph (g)(6) of this section for
purposes of determining the section
965(i) net tax liability with respect to
the S corporation, the amount described
in paragraph (g)(10)(i)(B) of this section,
and the section 965(i) net tax liability
with respect to the S corporation. The
statement must be filed in the manner
prescribed in publications, forms,
instructions, or other guidance.

(3) Triggering events—(i) In general. If
a shareholder makes a section 965(i)
election with respect to an S
corporation, the shareholder defers
payment of its section 965(i) net tax
liability with respect to the S
corporation until the shareholder’s
taxable year that includes the
occurrence of a triggering event
described in paragraph (c)(3)(ii) of this
section with respect to the section 965(i)
net tax liability with respect to the S
corporation. If a triggering event
described in paragraph (c)(3)(ii) of this
section with respect to an S corporation
occurs, except as provided in paragraph
(c)(3)(v) of this section, the
shareholder’s section 965(i) net tax
liability with respect to the S
corporation will be assessed as an
addition to tax for the shareholder’s
taxable year that includes the triggering
event.

(ii) Triggering events, The following
events are considered triggering events
for purposes of paragraph (c)(3)(i) of this
section with respect to a shareholder’s
section 965(i) net tax liability with
respect to an S corporation—

(A) The corporation ceases to be an S
corporation (determined as of the first
day of the first taxable year that the
corporation is not an S corporation);

(B) A liquidation, sale, exchange, or
other disposition of substantially all of
the assets of the S corporation
(including in a title 11 or similar case),
a cessation of business by the S
corporation, or the S corporation
ceasing to exist; or

(C) The transfer of any share of stock
of the S corporation by the shareholder
(including by reason of death or
otherwise).

(iii) Partial transfers. Ifan S
corporation shareholder transfers less
than all of its shares of stock of the S
corporation, the transfer will be a
triggering event only with respect to the
portion of a shareholder’s section 965(i)
net tax liability that is properly
allocable to the transferred shares.

(iv) Eligible section 965(1) transferee
exception—(A) In general. Paragraph
(c)(3)(i) of this section will not apply
(such that a shareholder’s section 965(i)
net tax liability with respect to an S
corporation will not be assessed as an
addition to tax for the shareholder’s
taxable year that includes the triggering
event) if the requirements described in
paragraphs (c)(3)(iv)(A)(1) and (2) of this
section are satisfied. A shareholder with
respect to which a triggering event
described in this paragraph (c)(3)(iv)(A)
occurs is referred to as an eligible
section 965(i) transferor.

(1) Requirement to have a covered
triggering event. The triggering event
satisfies the requirements of this
paragraph (c)(3)(iv)(A)(1) if it is
described in paragraph (c)(3)(ii)(C) of
this section.

(2) Requirement to enter into a
transfer agreement. The shareholder
with respect to which a triggering event
occurs and an eligible section 965(i)
transferee (as defined in paragraph
(c)(3)(iv)(B)(2) of this section) must
enter into an agreement with the
Commissioner that satisfies the
requirements of paragraph (c)(3)(iv)(B)
of this section.

(B) Transfer agreement—{1)
Eligibility. A transfer agreement that
satisfies the requirements of this
paragraph (c)(3)(iv)(B) may be entered
into by an eligible section 965(i)
transferor and an eligible section 965(i)
transferee. For this purpose, the term
eligible section 965(i) transferee refers to
a single United States person that is not
a domestic pass-through entity.

(2) Filing requirements—(i) In general.
A transfer agreement must be timely
filed. Except as provided in paragraph
(c)(3)(Gv)(B)(2)() of this section, a
transfer agreement is considered timely
filed only if the transfer agreement is
filed within 30 days of the date that the
triggering event occurs. The transfer
agreement must be filed in accordance
with the rules provided in forms,
instructions, or other guidance. In
addition, a duplicate copy of the
transfer agreement must be attached to
the returns of both the eligible section
965(i) transferee and the eligible section
965(i) transferor for the taxable year
during which the triggering event occurs
filed by the due date (taking into
account extensions, if any) for such
returns. Relief is not available under

ADMIN_03607
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 395 of 678

39568

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

§ 301.9100-2 or 301.9100-3 to file a
transfer agreement late.

(ii) Transition rule. If a triggering
event occurs before September 10, 2018,
the transfer agreement must be filed by
October 9, 2018 in order to be
considered timely filed.

(3) Signature requirement. The
transfer agreement that is filed within
30 days of the triggering event must be
signed under penalties of perjury by a
person who is authorized to sign a
return on behalf of the eligible section
965(i) transferor and a person who is
authorized to sign a return on behalf of
the eligible section 965(i) transferee.

(4) Terms of agreement. A transfer
agreement under this paragraph
(c)(3)(iv)(B) must be entitled “Transfer
Agreement Under Section 965(i)(2)” and
must contain the following information
and representations:

(i) A statement that the document
constitutes an agreement by the eligible
section 965(1i) transferee to assume the
liability of the eligible section 965(i)
transferor for the unpaid portion of the
section 965(i) net tax liability, or, in the
case of a partial transfer, for the unpaid
portion of the section 965(i) net tax
liability attributable to the transferred
stock;

(ii) A statement that the eligible
section 965(i) transferee agrees to
comply with all of the conditions and
requirements of section 965(i) and
paragraph (c) of this section, including
the annual reporting requirement, as
well as any other applicable
requirements in the section 965
regulations;

(iii) The name, address, and taxpayer
identification number of the eligible
section 965(i) transferor and the eligible
section 965(i) transferee;

(iv) The amount of the eligible section
965(i) transferor’s unpaid section 965(i)
net tax liability or, in the case of a
partial transfer, the unpaid portion of
the section 965(i) net tax liability
attributable to the transferred stock,
each as determined by the eligible
section 965(i) transferor, which is
subject to adjustment by the
Commissioner;

(v) A copy of the eligible section
965(i) transferor’s most recent Form
965-A,;

(vi) A detailed description of the
triggering event that led to the transfer
agreement, including the name and
taxpayer identification number of the S
corporation with respect to which the
section 965(1i) election was effective;

(vii) A representation that the eligible
section 965(i) transferee is able to pay
the section 965(i) net tax liability being
assumed; and

(viii) An acknowledgement that the
eligible section 965(i) transferor and any
successor to the eligible section 965(i)
transferor will remain jointly and
severally liable for the section 965(i) net
tax liability being assumed by the
eligible section 965(i) transferee.

(C) Consent of Commissioner—(1) In
general, Except as otherwise provided
in publications, instructions, forms, or
other guidance, if an eligible section
965(i) transferor and an eligible section
965(i) transferee file a transfer
agreement in accordance with the
provisions of paragraph (c)(3)(iv)(B) of
this section, the eligible section 965(i)
transferor and the eligible section 965(i)
transferee will be considered to have
entered into an agreement with the
Commissioner for purposes of section
965(i)(2) and paragraph (c)(3)(iv) of this
section. If the Commissioner determines
that additional information is necessary
(for example, additional information
regarding the ability of the eligible
section 965(i) transferee to pay the
eligible section 965(i) transferor’s
unpaid net section 965(i) tax liability),
the eligible section 965(i) transferee
must provide such information upon
request.

(2) Material misrepresentations and
omissions. If the Commissioner
determines that an agreement filed by
an eligible section 965(i) transferor and
an eligible section 965(i) transferee
contains a material misrepresentation or
material omission, then the
Commissioner may reject the transfer
agreement (effective as of the date of the
related triggering event). In the
alternative, on the date that the
Commissioner determines that the
transfer agreement includes a material
misrepresentation or material omission,
the Commissioner may determine that a
triggering event has occurred with
respect to the eligible section 965(i)
transferee as of the date of the
determination, such that the unpaid
section 965(i) net tax liability of the
eligible section 965(i) transferor that
was assumed by the eligible section
965(i) transferee becomes due on the
date of the determination.

(D) Effect of assumption—(1) In
general, When the exception in this
paragraph (c)(3)(iv) applies with respect
to an eligible section 965(i) transferor
and an eligible section 965(i) transferee,
the eligible section 965(i) transferee
assumes all of the outstanding
obligations and responsibilities of the
eligible section 965(i) transferor with
respect to the section 965(i) net tax
liability with respect to the S
corporation as though the eligible
section 965(i) transferee had included
the section 965(a) inclusion in income.

Accordingly, the eligible section 965(i)
transferee is responsible for making
payments and reporting with respect to
any unpaid section 965(i) net tax
liability with respect to the S
corporation. In addition, for example, if
a triggering event described in

paragraph (c)(3)(ii) of this section occurs
with respect to an eligible section 965(i)
transferee, any unpaid portion of the
section 965(i) net tax liability of the
eligible section 965(i) transferor that
was assumed by the eligible section
965(i) transferee becomes due on the
date of such event, subject to any
applicable exception in paragraph
(c)(3)(iv) or (v) of this section.

(2) Eligible section 965(i) transferor
liability. An eligible section 965(i)
transferor remains jointly and severally
liable for any unpaid installment
payments of the eligible section 965(i)
transferor that were assumed by the
eligible section 965(i) transferee, as well
as any penalties, additions to tax, or
other additional amounts attributable to
such net tax liability.

(v) Coordination with section 965(h)
election—(A) In general. Subject to the
limitation described in paragraph
(c)(3)(v)(D) of this section, a shareholder
that has made a section 965(i) election
with respect to an S corporation, upon
the occurrence of a triggering event with
respect to such S corporation, may make
a section 965(h) election with respect to
the portion of the shareholder’s section
965(i) net tax liability with respect to
such S corporation that is assessed as an
addition to tax for the shareholder’s
taxable year that includes the triggering
event pursuant to paragraph (c)(3)(i) of
this section as if such portion were a
section 965(h) net tax liability.

(B) Timing for election. A section
965(h) election made pursuant to
section 965(i)(4) and paragraph
(c)(3)(v)(A) of this section must be made
no later than the due date (taking into
account extensions, if any) for the
shareholder’s return for the taxable year
in which the triggering event with
respect to the S corporation occurs.
Relief is not available under § 301.9100—
2 or 301.9100—3 to make a late election.

(C) Due date for installment. Ifa
shareholder has made a section 965(h)
election pursuant to section 965(i)(4)
and paragraph (c)(3)(v)(A) of this
section, the payment of the first
installment (as described in paragraph
(b)(1)() of this section) must be made no
later than the due date (without regard
to extensions) for the shareholder’s
return of tax for the taxable year in
which the triggering event with respect
to the S corporation occurs.

(D) Limitation—(1) In general.
Notwithstanding paragraph (c)(3)(v)(A)

ADMIN_03608
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 396 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39569

 

 

of this section, if the triggering event
with respect to an S corporation is a
triggering event described in paragraph
(c)(3)(4i)(B) of this section, then the
section 965(h) election may only be
made with the consent of the
Commissioner.

(2) Manner of obtaining consent—{i)
In general, In order to obtain the consent
of the Commissioner as required by
paragraph (c)(3)(v)(D)(4) of this section,
the shareholder intending to make the
section 965(h) election must file the
agreement described in paragraph
(c)(3)(v)(D)(4) of this section within 30
days of the occurrence of the triggering
event, except as described in paragraph
(c)(3)(v)(D)(2)(@7) of this section. The
agreement must be filed in accordance
with the rules provided in forms,
instructions, or other guidance. In
addition, a duplicate copy of the
agreement must be filed, with the
shareholder’s timely-filed return for the
taxable year during which the triggering
event occurs (taking into account
extensions, if any), along with the
election statement described in
paragraph (b)(2)(iii) of this section.
Relief is not available under § 301.9100—
2 or 301.9100-3 to file an agreement
late.

(ii) Transition rule. If a triggering
event occurs before September 10, 2018,
the agreement must be filed by October
9, 2018 in order to be considered timely
filed.

(3) Signature requirement. The
agreement that is filed within 30 days of
the triggering event must be signed
under penalties of perjury by the
shareholder.

(4) Terms of agreement. The
agreement under this paragraph
(c)(3)(v)(D) must be entitled ‘“‘Consent
Agreement Under Section 965(i)(4)(D)”’
and must contain the following
information and representations—

(2) A statement that the shareholder
agrees to comply with all of the
conditions and requirements of section
965(h) and paragraph (b) of this section,
as well as any other applicable
requirements in the section 965
regulations;

(ii) The name, address, and taxpayer
identification number of the
shareholder;

(717) The amount of the section 965(i)
net tax liability under section 965
remaining unpaid with respect to which
the section 965(h) election is made
pursuant to section 965(i)(4)(D) and
paragraph (c)(3)(v)(A) of this section, as
determined by the shareholder, which is
subject to adjustment by the
Commissioner; and

(iv) A representation that the
shareholder is able to make the

payments required under section 965(h)
and paragraph (b) of this section with
respect to the portion of the total net tax
liability under section 965 remaining
unpaid described in paragraph
(c)(3)(v)(D) (aziz) of this section.

(5) Consent of Commissioner—({i) In
general. If a shareholder files an
agreement in accordance with the
provisions of paragraph (c)(3)(v)(D) of
this section, the shareholder will be
considered to have obtained the consent
of the Commissioner for purposes of
section 965(i)(4)(D) and paragraph
(c)(3)(v)(D)(1) of this section. However,
if the Commissioner reviews the
agreement and determines that
additional information is necessary, the
shareholder must provide such
information upon request.

(ii) Material misrepresentations and
omissions. If the Commissioner
determines that an agreement filed by a
shareholder in accordance with the
provisions of this paragraph (c)(3)(v)(D)
contains a material misrepresentation or
material omission, then the
Commissioner may reject the agreement
(effective as of the date of the related
triggering event).

(4) Joint and several liability. If any
shareholder of an S corporation makes
a section 965(i) election, the S
corporation is jointly and severally
liability for the payment of the
shareholder’s section 965(i) net tax
liability with respect to the S
corporation, as well as any penalties,
additions to tax, or other additional
amounts attributable to such net tax
liability.

(5) Extension of limitation on
collection. If an S corporation
shareholder makes a section 965(i)
election with respect to its section 965(i)
net tax liability with respect to an S
corporation, any limitation on the time
period for the collection of the net tax
liability shall not begin before the date
of the triggering event with respect to
the S corporation.

(6) Annual reporting requirement—(i)
In general. A shareholder that makes a
section 965(i) election with respect to its
section 965(i) net tax liability with
respect to an S corporation is required
to report the amount of its deferred net
tax liability on its return of tax for the
taxable year in which the election is
made and on the return of tax for each
subsequent taxable year until such net
tax liability has been fully assessed.

(ii) Failure to report. If a shareholder
fails to report the amount of its deferred
net tax liability as required with respect
to any taxable year by the due date
(taking into account extensions, if any)
for the return of tax for that taxable year,
five percent of such deferred net tax

liability will be assessed as an addition
to tax for such taxable year.

(d) Section 965(m) election and
special rule for real estate investment
trusts—(1) In general, A real estate
investment trust may elect under
section 965(m) and this paragraph (d) to
defer the inclusion in gross income (for
purposes of the computation of real
estate investment trust taxable income
under section 857(b)) of its REIT section
965 amounts and include them in
income according to the schedule
described in paragraph (d)(2) of this
section. This election is revocable only
by including in gross income (for
purposes of the computation of real
estate investment trust taxable income
under section 857(b)) the full amount of
the REIT section 965 amounts.

(2) Inclusion schedule for section
965(m) election. Ifa real estate
investment trust makes the section
965(m) election, the REIT section 965
amounts will be included in the real
estate investment trust’s gross income as
follows—

(i) Eight percent of the REIT section
965 amounts in each taxable year in the
five-taxable year period beginning with
the taxable year the amount would
otherwise be included;

(ii) Fifteen percent of the REIT section
965 amounts in the first year following
the five year period described in
paragraph (d)(2)(i) of this section;

(iii) Twenty percent of the REIT
section 965 amounts in the second year
following the five year period described
in paragraph (d)(2)(i) of this section; and

(iv) Twenty-five percent of the REIT
section 965 amounts in the third year
following the five year period described
in paragraph (d)(2)(i) of this section.

(3) Manner of making election—(i)
Eligibility. A real estate investment trust
with section 965(a) inclusions may
make the section 965(m) election.

(ii) Timing. A section 965(m) election
must be made no later than the due date
(taking into account extensions, if any)
for the return for the first year of the five
year period described in paragraph
(d)(2)(i) of this section. Relief is not
available under § 301.9100-2 or
301.9100-3 to make a late election.

(iii) Election statement. Except as
otherwise provided in publications,
forms, instructions, or other guidance,
to make a section 965(m) election, a real
estate investment trust must attach a
statement, signed under penalties of
perjury, to its return for the taxable year
in which it would otherwise be required
to include the REIT section 965 amounts
in gross income. The statement must
include the real estate investment trust’s
name, taxpayer identification number,
REIT section 965 amounts, and the

ADMIN_03609
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 397 of 678

39570

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

anticipated amounts of each portion of
the REIT section 965 amounts described
under paragraph (d)(2) of this section,
and the statement must be filed in the
manner prescribed in publications,
forms, instructions, or other guidance.

(4) Coordination with section 965{(h).
A teal estate investment trust that makes
the section 965(m) election may not also
make a section 965(h) election for any
year with respect to which a section
965(m) election is in effect.

(5) Acceleration of inclusion. If a real
estate investment trust makes a section
965(m) election and subsequently there
is a liquidation, sale, exchange, or other
disposition of substantially all of the
assets of the real estate investment trust
(including in a title 11 or similar case),
or a cessation of business by the real
estate investment trust, any amount not
yet included in gross income (for
purposes of the computation of real
estate investment trust taxable income
under section 857(b)) as a result of the
section 965(m) election will be so
included as of the day before the date
of the event. The unpaid portion of any
tax liability with respect to such
inclusion will be due on the date of the
event (or in the case of a title 11 or
similar case, the day before the petition
is filed).

(6) Treatment of section 965(a)
inclusions of a real estate investment
trust. Regardless of whether a real estate
investment trust has made a section
965(m) election, and regardless of
whether it is a United States
shareholder of a deferred foreign income
corporation, any section 965(a)
inclusions of the real estate investment
trust are not taken into account as gross
income of the real estate investment
trust for purposes of applying
paragraphs (2) and (3) of section 856(c)
for any taxable year for which the real
estate investment trust takes into
account a section 965(a) inclusion,
including pursuant to paragraph (d)(2)
of this section.

(e) Section 965(n) election—(1) In
general—(i) General rule. A person may
elect to not take into account the
amount described in paragraph (e)(1)(ii)
of this section in determining its net
operating loss under section 172 for the
taxable year or in determining the
amount of taxable income for such
taxable year (computed without regard
to the deduction allowable under
section 172) that may be reduced by net
operating loss carryovers or carrybacks
to such taxable year under section 172.
The election for each taxable year is
irrevocable.

(ii) Applicable amount for section
965(n) election. If a person makes a
section 965(n) election, the amount

referred to in paragraph (e)(1)(i) of this
section is the sum of—

(A) The person’s section 965(a)
inclusions for the taxable year reduced
by the person’s section 965(c)
deductions for the taxable year, and

(B) In the case of a domestic
corporation, the taxes deemed paid
under section 960(a)(1) for the taxable
year with respect to the person’s section
965(a) inclusions that are treated as
dividends under section 78.

(iii) Scope of section 965(n) election.
Ifa person makes a section 965(n)
election, the election applies to both net
operating losses for the taxable year for
which the election is made and the net
operating loss carryovers or carrybacks
to such taxable year, each in their
entirety. Any section 965(n) election
made by the agent (within the meaning
of § 1.1502-77) of a consolidated group
applies to all net operating losses
available to the consolidated group,
including all components of the
consolidated net operating loss
deduction (as defined in § 1.1502—
21(a)).

(2) Manner of making election—{i)
Eligibility. A person with a section
965(a) inclusion may make the section
965(n) election.

(ii) Timing. A section 965(n) election
must be made no later than the due date
(taking into account extensions, if any)
for the person’s return for the taxable
year to which the election applies.
Relief is not available under § 301.9100—
2 or 301.9100—3 to make a late election.

(iii) Election statement. Except as
otherwise provided in publications,
forms, instructions, or other guidance,
to make a section 965(n) election, a
person must attach a statement, signed
under penalties of perjury, to its return
for the taxable year to which the
election applies. The statement must
include the person’s name, taxpayer
identification number, the amounts
described in section 965(n)(2)(A) and
paragraph (e)(1)(ii)(A) of this section
and section 965(n)(2)(B) and paragraph
(e)(1)Gi)(B) of this section, and the sum
thereof, and the statement must be filed
in the manner prescribed in instructions
or other guidance.

(f) Election to use alternative method
for calculating post-1986 earnings and
profits—(1) Effect of election for
specified foreign corporations that do
not have a 52-53-week taxable year. If
an election is made under this
paragraph (f) with respect to a specified
foreign corporation that does not have a
52—53-week taxable year, the amount of
the post-1986 earnings and profits
(including a deficit) as of the E&P
measurement date on November 2,
2017, is determined under paragraph

(N(3) of this section. The election
described in this paragraph (f) is
irrevocable. A specified foreign
corporation that does not have a 52-53-
week taxable year may not use the
alternative method of determination in
paragraph (f)(3) of this section for
purposes of determining its post-1986
earnings and profits on the E&P
measurement date on December 31,
2017.

(2) Effect of election for specified
foreign corporations that have a 52-53-
week taxable year. If an election is made
under this paragraph (f) with respect to
a specified foreign corporation that has
a 52-53-week taxable year, the amount
of the post-1986 earnings and profits
(including a deficit) as of both E&P
measurement dates is determined under
paragraph (f)(3) of this section. The
election described in this paragraph (f)
is irrevocable.

(3) Computation of post-1986 earnings
and profits using alternative method.
With respect to an E&P measurement
date, the post-1986 earnings and profits
of a specified foreign corporation for
which an election is properly made
equals the sum of—

(i) The specified foreign corporation’s
post-1986 earnings and profits
(including a deficit) determined as of
the notional measurement date, as if it
were an E&P measurement date, plus

(ii) The specified foreign corporation’s
annualized earnings and profits amount
with respect to the notional
measurement date.

(4) Definitions—{i) 52-53-week
taxable year, The term 52-53-week
taxable year means a taxable year
described in § 1.441—2(a)(1).

(ii) Annualized earnings and profits
amount. The term annualized earnings
and profits amount means, with respect
to a specified foreign corporation, an
E&P measurement date, and a notional
measurement date, the amount equal to
the product of the number of days
between the notional measurement date
and the E&P measurement date (not
including the former, but including the
latter) multiplied by the daily earnings
amount of the specified foreign
corporation. The annualized earnings
and profits amount is expressed as a
negative number if the E&P
measurement date precedes the notional
measurement date.

(iii) Daily earnings amount. The term
daily earnings amount means, with
respect to a specified foreign
corporation and a notional measurement
date, the post-1986 earnings and profits
(including a deficit) of the specified
foreign corporation determined as of the
close of the notional measurement date
that were earned (or incurred) during

ADMIN_03610
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 398 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39571

 

 

the specified foreign corporation’s
taxable year that includes the notional
measurement date, divided by the
number of days that have elapsed in
such taxable year as of the close of the
notional measurement date.

(iv) Netional measurement date. The
term notional measurement date
means—

(A) With respect to an E&P
measurement date of a specified foreign
corporation with a 52-53-week taxable
year, the closest end of a fiscal month
to such E&P measurement date, and

(B) With respect to the E&P
measurement date on November 2,
2017, of all specified foreign
corporations not described in paragraph
(f)(4)(iv)(A) of this section, October 31,
2017.

(5) Manner of making election—(i)
Eligibility. An election with respect to a
specified foreign corporation to use the
alternative method of calculating post-
1986 earnings and profits as of an E&P
measurement date pursuant to this
paragraph (f) must be made on behalf of
the specified foreign corporation by a
controlling domestic shareholder (as
defined in § 1.964—1(c)(5)) pursuant to
the rules of § 1.964—1(c)(3).

(ii) Timing. An election under this
paragraph (f)} must be made no later than
the due date (taking into account
extensions, if any) for the person’s
return for the first taxable year in which
the person has a section 965(a)
inclusion amount with respect to the
specified foreign corporation or in
which the person takes into account a
specified E&P deficit with respect to the
specified corporation for purposes of
computing a section 965(a) inclusion
amount with respect to another
specified foreign corporation. Relief is
not available under § 301.9100—2 or
301.9100—3 to make a late election.

(iii) Election statement. Except as
otherwise provided in publications,
forms, instructions, or other guidance,
to make an election under this
paragraph (f), a person must attach a
statement, signed under penalties of
perjury, to the person’s return for the
taxable year described in paragraph
((5)Gi) of this section. The statement
must include the person’s name,
taxpayer identification number, and the
name and taxpayer identification
number, if any, of the specified foreign
corporation with respect to which the
election is made, and the statement
must be filed in the manner prescribed
in instructions or other guidance.

(6) Examples. The following examples
illustrate the application of this
paragraph (f).

Example 1. (i) Facts. FS, a foreign
corporation, has a calendar year taxable year,

and as of October 31, 2017, FS has post-1986
earnings and profits of 10,000u, 3,040u of
which were earned during the taxable year
that includes October 31, 2017. An election
is properly made under paragraph (f)(5) of
this section with respect to FS, allowing FS
to determine its post-1986 earnings and
profits under the alternative method with
respect to its E&P measurement date on
November 2, 2017.

(ii) Analysis. As of the close of October 31,
2017, the notional measurement date with
respect to the EXP measurement date on
November 2, 2017, 304 days have elapsed in
the taxable year of FS that includes October
31, 2017. Therefore, FS’s daily earnings
amount is 10u (3,040u divided by 304), and
FS’s annualized earnings and profits amount
is 20u (10u multiplied by 2 (the number of
days between the notional measurement date
on October 31, 2017, and the E&P
measurement date on November 2, 2017)).
Accordingly, FS’s post-1986 earnings and
profits as of November 2, 2017, are 10,020u
(its post-1986 earnings and profits as of
October 31, 2017 (10,000u), plus its
annualized earnings and profits amount
(20u)).

Example 2. (i) Facts. The facts are the
same as in paragraph (i) of Example i of this
paragraph (f)(6), except that a deficit of
3,040u was incurred during the taxable year
that includes October 31, 2017.

(ii) Analysis. The analysis is the same as
in paragraph (ii) of Example 1 of this
paragraph (f)(6), except that FS’s daily
earnings amount is (10u) ((3.040u) divided by
304), and FS’s annualized earnings and
profits amount is (20u) ((10u) multiplied by
2 (the number of days between the notional
measurement date on October 31, 2017, and
the E&P measurement date on November 2,
2017)). Accordingly, FS’s post-1986 earnings
and profits as of November 2, 2017, are
9,980u (its post-1986 earnings and profits as
of October 31, 2017 (10,000u), plus its
annualized earnings and profits amount
((20u))).

(g) Definitions. This paragraph (g)
provides definitions that apply for
purposes of this section.

(1) Deferred net tax liability. The term
deferred net tax liability means, with
respect to any taxable year of a person,
the amount of the section 965(i) net tax
liability the payment of which has been
deferred under section 965(i) and
paragraph (c) of this section.

(2) REIT section 965 amounts. The
term REIT section 965 amounts means,
with respect to a real estate investment
trust and a taxable year of the real estate
investment trust, the aggregate amount
of section 965(a) inclusions and section
965(c) deductions that would (but for
section 965(m)(1)(B) and paragraph (d)
of this section) be taken into account in
determining the real estate investment
trust’s income for the taxable year.

(3) Section 965(h) election. The term
section 965(h) election means the
election described in section 965(h)(1)
and paragraph (b)(1) of this section.

(4) Section 965(h) net tax liability.
The term section 965(h) net tax liability
means, with respect to a person that has
made a section 965(h) election, the total
net tax liability under section 965
reduced by the aggregate amount of the
person’s section 965(i) net tax liabilities,
if any, with respect to which section
965(i) elections are effective.

(5) Section 965(1) election. The term
section 965{i) election means the
election described in section 965(i)(1)
and paragraph (c)(1) of this section.

(6) Section 965(i) net tax liability. The
term section 965(i) net tax liability
means, with respect to an S corporation
and a shareholder of the S corporation,
in the case in which a section 965(i)
election is made, the amount
determined pursuant to paragraph
(g)(10)(i) of this section by adding before
the word “over” in (g)(10)(i)(A) of this
section “determined as if the only
section 965(a) inclusions included in
income by the person are domestic pass-
through entity shares of section 965(a)
inclusions by the S corporation with
respect to deferred foreign income
corporations of which the S corporation
is a United States shareholder.”

(7) Section 965(m) election. The term
section 965({m) election means the
election described in section
965(m)(1)(B) and paragraph (d)(1) of this
section.

(8) Section 965(n) election. The term
section 965(n) election means the
election described in section 965(n)(1)
and paragraph (e)(1)(i) of this section.

(9) Specified individual, The term
specified individual means, with respect
to a taxable year, a person described in
§ 1.6081—5(a)(5) or (6) who receives an
extension of time to file and pay under
§ 1.6081-5(a) for the taxable year.

(10) Total net tax liability under
section 965—(i) General rule. The term
total net tax liability under section 965
means, with respect to a person, the
excess (if any) of—

(A) The person’s net income tax for
the taxable year in which the person
includes a section 965(a) inclusion in
income, over—

(B) The person’s net income tax for
the taxable year determined—

(1) Without regard to section 965, and

(2) Without regard to any income,
deduction, or credit properly
attributable to a dividend received
(directly or through a chain of
ownership described in section 958(a))
by the person (or, in the case of a
domestic pass-through owner, by the
person’s domestic pass-through entity)
from a deferred foreign income
corporation.

(ii) Net income tax. For purposes of
this paragraph (g)(10), the term net

ADMIN_03611
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 399 of 678

39572

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

income tax means the regular tax
liability (as defined in section 26(b))
reduced by the credits allowed under
subparts A, B, and D of part IV of
subchapter A of chapter 1 of subtitle A
of the Internal Revenue Code.

(iii) Foreign tax credits. The foreign
tax credit disregarded in determining
net income tax determined under
paragraph (g)(10)(i)(B) of this section
includes the credit for foreign income
taxes deemed paid with respect to
section 965(a) inclusions or foreign
income taxes deemed paid with respect
to a dividend, including a distribution
that would have been treated as a
dividend in the absence of section 965.
The foreign tax credit disregarded under
paragraph (g)(10)(i)(B) of this section
also includes the credit for foreign
income taxes imposed on distributions
of section 965(a) previously taxed
earnings and profits or 965(b)
previously taxed earnings and profits
made in the taxable year in which the
person includes a section 965(a)
inclusion in income.

@ Par. 12. Section 1.965-—8 is added to
read as follows:

§1.965-8 Affiliated groups (including
consolidated groups).

(a) Scope. This section provides rules
for applying section 965 and the section
965 regulations to members of an
affiliated group (as defined in section
1504(a)), including members of a
consolidated group (as defined in
§ 1.1502—1(h)). Paragraph (b) of this
section provides guidance regarding the
application of section 965(b)(5) to
determine the section 965(a) inclusion
amounts of a member of an affiliated
group. Paragraph (c) of this section
provides guidance for designating the
source of aggregate unused E&P deficits.
Paragraph (d) provides rules regarding
earning and profits and stock basis
adjustments. Paragraph (e) of this
section provides rules that treat
members of a consolidated group as a
single person for certain purposes.
Paragraph (f) of this section provides
definitions that apply for purposes of
this section. Paragraph (g) of this section
provides examples illustrating the
application of this section. For
additional definitions that apply for
purposes of the section 965 regulations,
see § 1.965-1(f).

(b) Reduction of E&P net surplus
shareholder's pro rata share of the
section 965(a) earnings amount of a
deferred foreign income corporation by
the allocable share of the applicable
share of the aggregate unused E&P
deficit—{1) In general. This paragraph
(b) applies after the application of
§ 1.965-1(b)(2) for purposes of

determining the section 965(a) inclusion
amount with respect to a deferred
foreign income corporation of a section
958(a) U.S. shareholder that is both an
E&P net surplus shareholder and a
member of an affiliated group in which
not all members are members of the
same consolidated group. If this
paragraph (b) applies, the U.S. dollar
amount of the section 958(a) U.S.
shareholder’s pro rata share of the
section 965(a) earnings amount of the
deferred foreign income corporation is
further reduced (but not below zero) by
the deferred foreign income
corporation’s allocable share of the
section 958(a) U.S. shareholder’s
applicable share of the affiliated group’s
aggregate unused E&P deficit.

(2) Consolidated group as part of an
affiliated group. If some, but not all,
members of an affiliated group are
members of a consolidated group, then
the consolidated group is treated as a
single member of the affiliated group for
purposes of § 1.965—1(b)(2) and
paragraph (b)(1) of this section.

(c) Designation of portion of excess
aggregate foreign E&P deficit taken into
account—(1) In general. This paragraph
(c) provides rules for designating the
source of an aggregate unused E&P
deficit of an affiliated group that is not
also a consolidated group taken into
account under section 965(b)(5) and
paragraph (b) of this section if the
amount described in paragraph
(f)(1)()(A) of this section with respect to
the affiliated group exceeds the amount
described in paragraph (f)(1)(i)(B) of this
section with respect to the affiliated
group. If this paragraph (c)(1) applies,
each member of the affiliated group that
is an E&P net deficit shareholder must
designate by maintaining in its books
and records a statement (identical to the
slalement maintained by all other such
members) setting forth the portion of the
excess aggregate foreign E&P deficit of
the E&P net deficit shareholder taken
into account under section 965(b)(5) and
paragraph (b) of this section. See
§ 1.965—2(d)(2)(ii)(B) for a rule for
designating the portion of a section
958(a) U.S. shareholder’s pro rata share
of a specified E&P deficit of an E&P
deficit foreign corporation taken into
account under section 965(b), § 1.965—
1(b)(2), and paragraph (b) of this section,
as applicable.

(2) Consolidated group as part of an
affiliated group. If some, but not all,
members of an affiliated group are
properly treated as members ofa
consolidated group, then the
consolidated group is treated as a single
member of the affiliated group for
purposes of applying paragraph (c)(1) of
this section.

(d) [Reserved]

(2) Consolidated groups. See
§ 1.1502—33(d)(1) for adjustments to
members’ earnings and profits and
§ 1.1502—32(b)(3) for adjustments to
members’ basis.

(e) Treatment of a consolidated group
as a single section 958{(a} U.S.
shareholder or a single person—(1) In
general, All members of a consolidated
group that are section 958(a) U.S.
shareholders of a specified foreign
corporation are treated as a single
section 958(a) U.S. shareholder for
purposes of section 965(b) and § 1.965—
1(b)(2). Furthermore, all members of a
consolidated group are treated as a
single person for purposes of paragraphs
(h), (k), and (n) of section 965 and
§ 1.965—7. Thus, for example, any
election governed by section 965(h) and
§ 1.965—7(b) must be made by the agent
(within the meaning of § 1.1502—77) of
the group as a single election on behalf
of all members of the consolidated
group. Similarly, the determination of
whether the transfer of assets by one
member to a non-member of the
consolidated group would constitute an
acceleration event under section
§ 1.965—7(b)(3)(ii)(B) takes into account
all of the assets of the consolidated
group, which for purposes of this
determination, includes all of the assets
of each consolidated group member. In
analyzing issues relating to the transfer
of assets of a consolidated group,
appropriate adjustments are made to
prevent the duplication of assets or asset
value.

(2) Limitation. Paragraph (e)(1) of this
section does not apply to treat all
members of a consolidated group as a
single section 958(a) U.S. shareholder or
a single person, as applicable, for
purposes of determining the amount of
any member’s inclusion under section
951 (including a section 965(a)
inclusion), the foreign income taxes
deemed paid with respect to a section
965(a) inclusion (see sections 960 and
902), or any purpose other than those
specifically listed in paragraph (e)(1) of
this section or another provision of the
section 965 regulations.

(3) Determination of section 965{c)
deduction amount. Paragraph (e)(1) of
this section does not apply to treat all
members of a consolidated group as a
single section 958(a) U.S. shareholder
for purposes of determining the amount
of any member’s section 965(c)
deduction amount. However, for
purposes of determining the section
965(c) deduction amount of any section
958(a) U.S. shareholder that is a member
of a consolidated group, the aggregate
foreign cash position of the section
958(a) U.S. shareholder is equal to the

ADMIN_03612
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 400 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39573

 

 

aggregate section 965(a) inclusion
amount of the section 958(a) U.S.
shareholder multiplied by the group
cash ratio of the consolidated group.

(f) Definitions. This paragraph (f}
provides definitions that apply for
purposes of applying the section 965
regulations to members of an affiliated
group, including members of a
consolidated group.

(1) Aggregate unused E&P deficit—(i)
General rule, The term aggregate unused
E&P deficit means, with respect to an
affiliated group, the lesser of—

(A) The sum of the excess aggregate
foreign E&P deficit with respect to each
E&P net deficit shareholder that is a
member of the affiliated group, or

(B) The amount determined under
paragraph (f)(3)(ii) of this section.

(ii) Reduction with respect to E&P net
deficit shareholders that are not wholly
owned by the affiliated group. If the
group ownership percentage of an E&P
net deficit shareholder is less than 100
percent, the amount of the excess
aggregate foreign E&P deficit with
respect to the E&P net deficit
shareholder that is taken into account
under paragraph (f)(1)(i) of this section
is the product of the group ownership
percentage multiplied by the excess
aggregate foreign E&P deficit.

(2) Allocable share. The term
allocable share means, with respect to a
deferred foreign income corporation and
an E&P net surplus shareholder’s
applicable share of an aggregate unused
E&P deficit of an affiliated group, the
product of the E&P net surplus
shareholder’s applicable share of the
affiliated group’s aggregate unused E&P
deficit and the ratio described in
§ 1.965-1(f)(11) with respect to the
deferred foreign income corporation.

(3) Applicable share. The term
applicable share means, with respect to
an E&P net surplus shareholder and an
aggregate unused E&P deficit of an
affiliated group, the amount that bears
the same proportion to the affiliated
group’s aggregate unused E&P deficit
as—

(i) The product of—

(A) The E&P net surplus shareholder’s
group ownership percentage, multiplied
by

(B) The amount that would (but for
section 965(b)(5) and paragraph (b) of
this section) constitute the E&P net
surplus shareholder’s aggregate section
965(a) inclusion amount, bears to

(ii) The aggregate amount determined
under paragraph (f)(3)(i) of this section
with respect to all E&P net surplus
shareholders that are members of the
group.

(4) Consolidated group aggregate
foreign cash position. The term

consolidated group aggregate foreign
cash position means, with respect to a
consolidated group, the sum of the
amount that would be the aggregate
foreign cash position (as defined in

§ 1.965—1(f)(8)(i)) of each member of the
consolidated group that is a section
958(a) U.S. shareholder determined as if
each such member were not a member
of a consolidated group.

(5) E&P net deficit shareholder. The
term E&P net deficit shareholder means
a section 958(a) U.S. shareholder that
has an excess aggregate foreign E&P
deficit.

(6) E&P net surplus shareholder, The
term E&P net surplus shareholder
means a section 958(a) U.S. shareholder
that would (but for section 965(b)(5) and
paragraph (b) of this section) have an
aggregate section 965(a) inclusion
amount greater than zero.

(7) Excess aggregate foreign E&P
deficit. The term excess aggregate
foreign E&P deficit means, with respect
to a section 958(a) U.S. shareholder, the
amount, if any, by which the amount
described in § 1.965—1(N)(9)(i) with
respect to the section 958(a) U.S.
shareholder exceeds the amount
described in § 1.965—1(f)(9)(ii) with
respect to the section 958(a) U.S.
shareholder.

(8) Group cash ratio. The term group
cash ratio means, with respect to a
consolidated group, the ratio of—

(i) The consolidated group aggregate
foreign cash position, to

(ii) The sum of the aggregate section
965(a) inclusion amounts of all
members of the consolidated group.

(9) Group ownership percentage. The
term group ownership percentage
means, with respect to a section 958(a)
U.S. shareholder that is a member of an
affiliated group, the percentage of the
value of the stock of the United States
shareholder which is held by other
includible corporations in the affiliated
group. Notwithstanding the preceding
sentence, the group ownership
percentage of the common parent of the
affiliated group is 100 percent. Any term
used in this paragraph (f)(9) that is also
used in section 1504 has the same
meaning as when used in such section.
Additionally, if the term is used in the
context of a rule for which all members
of a consolidated group are treated as a
single section 958(a) U.S. shareholder
under paragraph (e)(1) of this section,
then the group ownership percentage is
determined solely with respect to the
value of the stock of the common parent
of the consolidated group held by other
includible corporations that are not
members of the consolidated group.

(g) Examples. The following examples
illustrate the application of this section.

Example 1. Application of affiliated group
tule. (i) Facts. (A) In general. USP owns all
of the stock of USS1, USS2, and USS3. Each
of USP, USS1, USS2 and USS3 is a domestic
corporation and is a member of an affiliated
group of which USP is the common parent
(the “USP Group”’). The USP Group has not
elected to file a consolidated federal income
tax return. USS1 owns all of the stock of
CFC1 and CFC2, USS2 owns all of the stock
of CFC3, and USS3 owns all of the stock of
CFC4. Each of CFC1, CFC2, CFC3, and CFC4
is a controlled foreign corporation within the
meaning of section 957(a) and, therefore,
each is a specified foreign corporation under
section 965(e) and § 1.965-1(f)(45). Each of
USP, USS1, USS2, USS3, CFC1, CFC2, CFC3,
and CFC4 has the calendar year as its taxable
year.

(B) Facts relating to section 965. CFC1 and
CFC3 are deferred foreign income
corporations with section 965(a) earnings
amounts of $600x and $300x, respectively.
CFC1 and CFC3 have cash positions of $0x
and $50x, respectively, on each of their cash
measurement dates. CFC2 and CFC4 are E&P
deficit foreign corporations with specified
E&P deficits of $400x and $100x,
respectively. CFC2 and CFC4 have cash
positions of $100x and $50x, respectively, on
each of their cash measurement dates. CFC1,
CFC2, CFC3, and CFC4 all use the U.S. dollar
as their functional currency.

(ii) Analysis. (A) Section 965(a) inclusion
amounts before application of section
965(b}(5). USS1 is a section 958(a) U.S.
shareholder with respect to CFC1 and CFC2;
USS2 is a section 958(a) U.S. shareholder
with respect to CFC3; and USS3 is a section
958(a) U.S. shareholder with respect to CFC4.
USS1’s pro rata share of CFC1’s section
965(a) earnings amount is $600x. Under
section 965(b)(3)(A) and § 1.965-1(f)(9),
USS1’s aggregate foreign E&P deficit is
$400x, the lesser of the aggregate of USS1’s
pro rata share of the specified E&P deficit of
each E&P deficit foreign corporation ($400x)
and the amount described in § 1.965—
1(f)(9)(ii) with respect to USS1 ($600x).
Under section 965(b) and § 1.965—1(b)(2), in
determining its section 965(a) inclusion
amount with respect to CFC1, USS1 reduces
its pro rata share of the U.S. dollar amount
of section 965(a) earnings amount of CFC1 by
CFC1’s allocable share of USS1’s aggregate
foreign E&P deficit. CFC1’s allocable share of
USS1’s aggregate foreign E&P deficit is
$400x, which is the product of USS1’s
aggregate foreign E&P deficit ($400x) and 1,
which is the ratio determined by dividing
USS1’s pro rata share of the section 965(a)
earnings amount of CFC1 ($600x), by the
amount described in § 1.965—1(f)(9)(ii) with
respect to USS1 ($600x). Accordingly, under
section 965(b) and § 1.965—1(b)(2) (before
applying section 965(b)(5) and paragraph (b)
of this section), USS1’s section 965(a)
inclusion amount with respect to CFC1
would be $200x (USS1’s pro rata share of the
section 965(a) earnings amount of CFC1 of
$600x reduced by CFC1’s allocable share of
USS1’s aggregate foreign E&P deficit of
$400x). Under section 965(b) and § 1.965-—
1(b)(2) (before applying section 965(b)(5) and
paragraph (b) of this section), USS2’s section
965(a) inclusion amount with respect to

ADMIN_03613
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 401 of 678

39574

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

 

 

CFC3 would be $300x (USS2’s pro rata share
of the section 965(a) earnings amount of
CFC3).

(B) Application of section 965(b}(5)—(1)
Determination of E&P net surplus
shareholders and E&P net deficit
shareholders. USS1 is an E&P net surplus
shareholder because it would have an
aggregate section 965(a) inclusion amount of
$200x but for the application of section
965(b)(5) and paragraph (b) of this section.
USS2 is also an E&P net surplus shareholder
because it would have an aggregate section
965(a) inclusion amount of $300x but for the
application of section 965(b)(5) and
paragraph (b) of this section. USS3 is an E&P
net deficit shareholder because it has an
excess aggregate foreign E&P deficit of $100x.

(2) Determining section 965(a) inclusion
amounts under section 965(b}(5). Under
section 965(b) and paragraph (b) of this
section, for purposes of determining the
section 965(a) inclusion amount of a section
958(a) U.S. shareholder with respect to a
deferred foreign income corporation, if, after
applying § 1.965—1(b)(2), the section 958(a)
U.S. shareholder is an E&P net surplus
shareholder, then the U.S. dollar amount of
the section 958(a) U.S. shareholder’s pro rata
share of the section 965(a) earnings amount
of the deferred foreign income corporation is
further reduced (but not below zero) by the
deferred foreign income corporation’s
allocable share of the section 958(a) U.S.
shareholder’s applicable share of the
affiliated group’s aggregate unused E&P
deficit. USS3 is the only E&P net deficit
shareholder in the USP Group, and therefore
the aggregate unused E&P deficit of the USP
Group is equal to USS3’s excess aggregate
foreign E&P deficit ($100x). The applicable
share of the USP Group’s aggregate unused
E&P deficit of each of USS1 and USS2,
respectively, is an amount that bears the
same proportion to the USP Group’s
aggregate unused E&P deficit as the product
of the group ownership percentage of USS1
and USS2, respectively, multiplied by the
amount that would (but for section 965(b)(5)
and paragraph (b) of this section) constitute
the aggregate section 965(a) inclusion amount
of USS1 and USS2, respectively, bears to the
aggregate of such amounts with respect to
both USS1 and USS2. Therefore, USS1’s
applicable share of the USP Group’s
aggregate unused E&P deficit is $40 ($100x x
($200x/($200x + $300x))) and USS2’s
applicable share of the USP Group’s
aggregate unused E&P deficit is $60x ($100x
x ($300x/($200x + $300x))). Because USS1 is
a section 958(a) U.S. shareholder with
respect to only one deferred foreign income
corporation, the entire $60x of USS1’s
applicable share of the USP Group’s
aggregate unused E&P deficit is treated as
CFC1’s allocable share of USS1’s applicable
share of the USP Group’s aggregate unused
E&P deficit, and thus USS1’s section 965(a)
inclusion amount with respect to CFC1 is
reduced to $160x ($200x — $40x). Because
USS2 is a section 958(a) U.S. shareholder
with respect to only one deferred foreign
income corporation, the entire $60x of
USS2’s applicable share of the USP Group’s
aggregate unused E&P deficit is treated as
CFC3’s allocable share of USS2’s applicable

share of the USP Group’s aggregate unused
E&P deficit, and thus USS2’s section 965(a)
inclusion amount with respect to CFC3 is
reduced to $240x ($300x — $60x).

(C) Aggregate foreign cash position. Under
section 965(c) and § 1.965—1(c), a section
958(a) U.S. shareholder that includes a
section 965(a) inclusion amount in income is
allowed a deduction equal to the section
965(c) deduction amount. The section 965(c)
deduction amount is computed by taking into
account the aggregate foreign cash position of
the section 958(a) U.S. shareholder. Under
§ 1.965-1(f)(8)(i), the aggregate foreign cash
position of USS1 is $100x, and the aggregate
foreign cash position of USS2 is $50x.

(D) Section 965(c) deduction amount. The
section 965(c) deduction amount of USS1 is
$102x, which is equal to (i) USS1’s 8 percent
rate equivalent percentage (77.1428571%) of
its 8 percent rate amount for USS1’s 2017
year ($60x ($160x — $100x)), plus USS1’s 15.5
percent rate equivalent percentage
(55.7142857%) of its 15.5 percent rate
amount for USS1’s 2017 year ($100x). The
section 965(c) deduction amount of USS2 is
$174.43x, which is equal to (i) USS2’s 8
percent rate equivalent percentage
(77.1428571%) of its 8 percent rate amount
for USS2’s 2017 year ($190x ($240x —
$50x)), plus USS2’s 15.5 percent rate
equivalent percentage (55.7142857%) of its
15.5 percent rate amount for USS2’s 2017
year ($50x). Because USS3 has no section
965(a) inclusion amount, it has no section
965(c) deduction amount and therefore is not
allowed a section 965(c) deduction.

Example 2. Application to members of a
consolidated group. (i) Facts. The facts are
the same as in paragraph (i) of Example 1 of
this paragraph (g), except that the USP Group
has elected to file a consolidated return.

(ii) Analysis—_(A) Section 965(a) inclusion
amount—{1) Single section 958(a) U.S.
shareholder treatment. Because each of
USS1, USS2, and USS3 is a section 958(a)
U.S. shareholder of a specified foreign
corporation and is a member of a
consolidated group, paragraph (e)(1) of this
section applies to treat USS1, USS2, and
USS3 as a single section 958(a) U.S.
shareholder for purposes of section 965(b)
and § 1.965—1(b)(2).

(2) Determination of inclusion amount. The
single section 958(a) U.S. shareholder
composed of USS1, USS2, and USS3 isa
section 958(a) U.S. shareholder with respect
to CFC1, CFC2, CFC3, and CFC4. Under
§ 1.965-1(b)(2), in determining USS1’s
section 965(a) inclusion amount, the single
section 958(a) U.S. shareholder decreases its
pro rata share of the U.S. dollar amount of
the section 965(a) earnings amount of CFC1
by CFC1’s allocable share of the aggregate
foreign E&P deficit of the single section
958(a) U.S. shareholder. CFC1’s allocable
share of the aggregate foreign E&P deficit is
$333.33x, which is the product of the
aggregate foreign E&P deficit of the single
section 958(a) U.S. shareholder ($500x
($400x + $100x)) and .67, which is the ratio
determined by dividing its pro rata share of
the section 965(a) earnings amount of CFC1
($600x) by the amount described in § 1.965—
1(f)(9)(ii) with respect to the single section
958(a) U.S. shareholder ($900x ($600x +

$300x)). Therefore, USS1’s section 965(a)
inclusion amount with respect to CFC1 is
$266.67 (its pro rata share of the section
965(a) earnings amount of CFC1 ($600) less
CFC1’s allocable share of the aggregate
foreign E&P deficit of the single section
958(a) U.S. shareholder ($333.33x)).
Similarly, under § 1.965—1(b)(2), in
determining the section 965(a) inclusion
amount of USS2, the single section 958(a)
U.S. shareholder decreases its pro rata share
of the U.S. dollar amount of the section
965(a) earnings amount of CFC3 by CFC3’s
allocable share of the aggregate foreign E&P
deficit of the single section 958(a) U.S.
shareholder. CFC3’s allocable share of the
ageregate foreign E&P deficit is $166.67x,
which is the product of the aggregate foreign
E&P deficit of the single section 958(a) U.S.
shareholder ($500x) and .33, which is the
ratio determined by dividing its pro rata
share of the section 965(a) earnings amount
of CFC3 ($300x) by the amount described in
§ 1.965-1(f)(9)(ii) with respect to the single
section 958(a) U.S. shareholder ($900x
($600x + $300x)). Therefore, USS2’s section
965(a) inclusion amount with respect to
CFC3 is $133.33x (its pro rata share of the
section 965(a) earnings amount of CFC3
($300x) less CFC3’s allocable share of the
ageregate foreign E&P deficit of the single
section 958(a) U.S. shareholder ($166.67x)).

(B) Consolidated group aggregate foreign
cash position. Because USS1 and USS2 are
members of a consolidated group, the
aggregate foreign cash position of each of
USS1 and USS2 is determined under
paragraph (e)(3) of this section. Under
paragraph (e)(3) of this section, the aggregate
foreign cash position of each of USS1 and
USS2 is equal to the aggregate section 965(a)
inclusion amount of USS1 and USS2,
respectively, multiplied by the group cash
ratio of the USP Group, as determined
pursuant to paragraph (f)(8) of this section.
The group cash ratio of the USP Group is .50,
which is the ratio of the USP Group’s
consolidated group aggregate foreign cash
position ($200x ($50x + $100x + $50x)) and
the sum of the aggregate section 965(a)
inclusion amounts of all members of the USP
Group ($400x ($266.67x + $133.33x)).
Therefore, under paragraph (e)(3) of this
section, the aggregate foreign cash positions
of USS1 and USS2 are, respectively,
$133.34x ($266.67x x ($200x/$400x)) and
$66.67 ($133.33x x ($200x/400x)).

(C) Section 965(c) deduction amount. The
section 965(c) deduction amount of USS1 is
$177.14x, which is equal to (i) USS1’s 8
percent rate equivalent percentage
(77.1428571%) of its 8 percent rate amount
for USS1’s 2017 year ($133.33x ($266.67x —
$133.34x)), plus USS1’s 15.5 percent rate
equivalent percentage (55.7142857%) of its
15.5 percent rate amount for USS1’s 2017
year ($133.34x). The section 965(c) deduction
amount of USS2 is $88.56x, which is equal
to (i) USS2’s 8 percent rate equivalent
percentage (77.1428571%) of its 8 percent
rate amount for USS2’s 2017 year ($66.66x
($133.33x — $66.67x)), plus USS2’s 15.5
percent rate equivalent percentage
(55.7142857%) of its 15.5 percent rate
amount for USS2’s 2017 year ($66.67x).
Because USS3 has no section 965(a)

ADMIN_03614
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 402 of 678

Federal Register/Vol. 83, No. 154/Thursday, August 9, 2018/Proposed Rules

39575

 

 

inclusion amount, it has no section 965(c)
deduction amount and therefore is not
allowed a section 965(c) deduction.

g Par. 13. Section 1.965—9 is added to
read as follows:

§1.965-9 Applicability dates.

(a) In general. Sections 1.965—1
through 1.965-8 apply beginning the
last taxable year of a foreign corporation
that begins before January 1, 2018, and
with respect to a United States person,
beginning the taxable year in which or
with which such taxable year of the
foreign corporation ends.

(b) Applicability dates for rules
disregarding certain transactions.
Section 1.965—4 applies regardless of
whether, with respect to a foreign
corporation, the transaction, effective
date of a change in method of
accounting, effective date of an entity
classification election, or specified
payment described in § 1.965—4
occurred before the first day of the
foreign corporation’s last taxable year
that begins before January 1, 2018, or,
with respect to a United States person,

the transaction, effective date of a
change in method of accounting,
effective date of an entity classification
election, or specified payment described
in §1.965—4 occurred before the first
day of the taxable year of the United
States person in which or with which
the taxable year of the foreign
corporation ends.

g Par. 14. Section 1.986(c)—1 is added to
read as follows:

§ 1.986(c)-1
965.

(a) Amount of foreign currency gain or
loss. Foreign currency gain or loss with
respect to distributions of section 965(a)
previously taxed earnings and profits (as
defined in § 1.965—1(f)(39)) is
determined based on movements in the
exchange rate between December 31,
2017, and the time such distributions
are made.

(b) Section 965(a) previously taxed
earnings and profits. Any gain or loss
recognized under section 986(c) with
respect to distributions of section 965(a)
previously taxed earnings and profits is

Coordination with section

reduced in the same proportion as the
reduction by a section 965(c) deduction
amount (as defined in § 1.965—1(f)(42))
of the section 965(a) inclusion amount
(as defined in § 1.965—1(f)(38)) that gave
rise to such section 965(a) previously
taxed earnings and profits.

(c) Section 965(b) previously taxed
earnings and profits. Section 986(c)
does not apply with respect to
distributions of section 965(b)
previously taxed earnings and profits (as
defined in § 1.965—1(f)(40)).

(d) Applicability dates. The section
applies beginning the last taxable year
of a foreign corporation that begins
before January 1, 2018, and with respect
to a United States person, for the taxable
year in which or with which such
taxable year of the foreign corporation
ends.

Kirsten Wielobob,

Deputy Commissioner for Services and
Enforcement.

[FR Doc. 2018-16476 Filed 8-3-18; 4:15 pm]
BILLING CODE 4830-01-P

ADMIN 03615
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 403 of 678

[4830-01-p]
DEPARTMENT OF THE TREASURY
interna! Revenue Service

26 CFR Part 1

 

[REG-104226-18]
RIN 1545-BO51
Guidance Regarding the Transition Tax Under Section 965 and Related Provisions
AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Notice of proposed rulemaking.

SUMMARY: This document contains proposed regulations implementing section 965 of
the Internal Revenue Code (“Code”) as amended by the Tax Cuts and Jobs Act, which
was enacted on December 22, 2017. The proposed regulations would affect United
States persons with direct or indirect ownership interests in certain foreign corporations.
DATES: Written or electronic comments and requests for a public hearing must be
received by [INSERT DATE 60 DAYS AFTER PUBLICATION OF THIS DOCUMENT
IN THE FEDERAL REGISTER].

ADDRESSES: Send submissions to: CC:PA:LPD:PR (REG-104226-18}, room 5203,
internal Revenue Service, P.O. Box 7604, Ben Franklin Station, Washington, DC
20044. Submissions may be hand- delivered Monday through Friday between the hours
of 8 a.m. and 4 p.m. to CC:PA:LPD: PR (REG-104226-18), Courier's Desk, Internal
Revenue Service, 1111 Constitution Avenue, NW, Washington, DC 20224, or sent
electronically via the Federal eRulemaking Portal at www.regulations.gov (indicate IRS

‘and REG-104226-18).

ADMIN_03616
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 404 of 678

FOR FURTHER INFORMATION CONTACT: Concerning the proposed regulations
under §§1.962-1 and 1.962-2, 1.965-1 through 4, 1.965-7 through 9, and 1.986(c)-1,
Leni C. Perkins at (202) 317-6934; concerning the proposed regulations under §§1.965-
5 and 1.965-6, Karen J. Cate at (202) 317-6936; concerning submissions of comments
and requests for a public hearing, Regina Johnson at (202) 317-6901 (not toll-free
numbers).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

The collections of information contained in this notice of proposed rulemaking
have been submitted to the Office of Management and Budget for review in accordance
with the Paperwork Reduction Act of 1995 (44 U.S.C. 3507(d)). Comments on the
collections of information should be sent to the Office of Management and Budget, Attn:
Desk Officer for the Department of the Treasury, Office of Information and Regulatory
Affairs, Washington, DC 20503, with copies to the internal Revenue Service, Attn: IRS
Reports Clearance Officer, SE:W:CAR:MP:T:T:SP, Washington, DC 20224. Comments
on the collection of information should be received by [INSERT DATE 60 DAYS AFTER
PUBLICATION OF THIS DOCUMENT IN THE FEDERAL REGISTER).

Comments are specifically requested concerning:

Whether the proposed collection of information is necessary for the proper
performance of the duties of the IRS, including whether the information will have
practical utility;

The accuracy of the estimated burden associated with the proposed collection of

information (including underlying assumptions and methodology);

2

ADMIN_03617
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 405 of 678

How the quality, utility, and clarity of the information to be collected may be
enhanced;

How the burden of complying with the proposed collection of information may be
minimized, including through the application of automated collection techniques or other
forms of information technology; and

Estimates of capital or start-up costs and costs of operation, maintenance, and
purchases of services to provide information.

The collections of information in these proposed regulations are in proposed

—§§1.965-2(d)(2)(ii)(B), 1.965-2(f)(2)(ii(B), 1.965-3(b)(2), 1.965-3(c)(3), 1.965-4(b){2)(i),
1.965-7(b)(2), 1.965-7(b)(3)(ii)(B), 1.965-7(c)(2), 1.965-7(c)(3){iv)(B), 1.965-
7(c)(3)(v)(D), 1.965-7(c)(6)(i), 1.965-7(d)(3), 4.965-7(e)(2), 1.965-7(f)(5), and 1.965-8(c).
The information is required to be provided by taxpayers that make an election or rely on
taxpayer-favorable rules. The information provided will be used by the IRS for tax
compliance purposes.

Estimated total annual reporting burden: 500,000 hours.

Estimated average annual burden hours per respondent: five hours.
Estimated number of respondents: 100,000.

Estimated annual frequency of responses: once.

The number of respondents estimate is a rough estimate of the number of
taxpayers completing the relevant parts of tax forms. The estimate of five hours per
response is intended to capture the burden in gathering the required information for the
election to determine the post-1986 earnings and profits and allocation of deficits and

transfer agreements. In addition, the IRS intends that information collection

3

ADMIN_03618
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 406 of 678

requirements relating to the reporting and payment of tax under section 965 will be set
forth in forms and instructions. For purposes of the Paperwork Reduction Act, the
reporting burden associated with that collection of information will be reflected in the
OMB Form 83-1, Paperwork Reduction Act Submission, associated with those forms.

An agency may not conduct or sponsor, and a person is not required to respond
to, a collection of information unless it displays a valid control number assigned by the
Office of Management and Budget.

Books or records relating to a collection of information must be retained as long
as their contents may become material in the administration of any internal revenue law.
Generally, tax returns and tax return information are confidential, as required by 26
U.S.C. 6103.

Background
|. In General

This document contains proposed amendments to 26 CFR part 1 under sections
962, 965, and 986 (the “proposed regulations’). As amended by section 14103 of the
Tax Cuts and Jobs Act, P.L. 115-97 (2017) (the “Act”), section 965 applies in the case
of the last taxable year of a deferred foreign income corporation (“DFIC”) that begins
before January 1, 2018. The Department of the Treasury (“Treasury Department’) and
the IRS have previously issued guidance announcing regulations intended to be issued
under section 965. See Notice 2018-07, 2018-4 I.R.B. 317; Notice 2018-13, 2018-6
|.R.B. 341; and Notice 2018-26, 2018-16 |.R.B. 480 (collectively, the “notices’); see also

Rev. Proc. 2018-17, 2018-9 I.R.B. 384. The proposed regulations contain the rules

ADMIN. 03619
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 407 of 678

related to section 965 described in the notices, with certain modifications, as weil as
additional guidance related to section 965.
ll. Section 965
A. Treatment of accumulated post-1986 deferred foreign income as subpart F income
Section 965(a) provides that for the last taxable year of a DFIC (as defined in
Part IF of this Background section) that begins before January 1, 2018 (such year of
the DFIC, the “inclusion year’), the subpart F income of the corporation (as otherwise
determined for such taxable year under section 952) shall be increased by the greater
of (i) the accumulated post-1986 deferred foreign income (as defined in Part ILE of this
Background section) of such corporation determined as of November 2, 2017, or (ii) the
accumulated post-1986 deferred foreign income of such corporation determined as of
December 31, 2017 (each such date, an “E&P measurement date”). The greater of
those two amounts is the “section 965(a) earnings amount.”
B. Determination of United States shareholder's section 965(a) inclusion
Section 965(b)(1) provides that, if a taxpayer is a United States shareholder with
respect to at least one DFIC and at least one E&P deficit foreign corporation (as defined
in Part ll.C of this Background section), then the portion of the section 965(a) earnings
amount which would otherwise be taken into account under section 951(a)(1) by a
United States shareholder with respect to each DFIC is reduced by the amount of such
United States shareholder's aggregate foreign E&P deficit (as defined in Part II.C of this
Background section) that is allocated to such DFIC. The portion of the section 965(a)
earnings amount that is taken into account under section 951(a)(1) by a United States

shareholder, after the reduction described in the preceding sentence and, as applicable,

5

ADMIN. 03620
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 408 of 678

the reduction described in Part !I.D of this Background section, is referred to as the
“section 965(a) inclusion amount.”

C. Allocation of aggregate foreign E&P deficit and definition of E&P deficit foreign
corporation

The aggregate foreign E&P deficit of any United States shareholder is allocated
to each DFIC of the United States shareholder in an amount that bears the same
proportion to such aggregate as (i) the United States shareholder’s pro rata share of the
section 965(a) earnings amount of the DFIC bears to (ii) the aggregate of the United
States shareholder's pro rata shares of the section 965(a) earnings amounts of all
DEICs of the United States shareholder. Section 965(b)(2). The term “aggregate
foreign E&P deficit” means, with respect to any United States shareholder, the lesser of
(A) the aggregate of the shareholder’s pro rata shares of the specified E&P deficits of
the E&P deficit foreign corporations of the shareholder or (B) the aggregate of the
shareholder's pro rata shares of the section 965(a) earnings amounts of all DFICs of the
shareholder. Section 965(b)(3){A)(i).

The term “E&P deficit foreign corporation” means, with respect to any taxpayer,
any specified foreign corporation (as defined in Part il.G of this Background section)
with respect to which the taxpayer is a United States shareholder, if, as of November 2,
2017, (i) the specified foreign corporation had a deficit in post-1986 earnings and profits
(as defined in Part IL.F of this Background section), (ii) the corporation was a specified
foreign corporation, and (iii) the taxpayer was a United States shareholder of the
corporation. Section 965(b)(3)(B). The term “specified E&P deficit” means, with respect

to an E&P deficit foreign corporation, the amount of the E&P deficit foreign corporation's

ADMIN_03621
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 409 of 678

deficit in post-1986 earnings and profits as of November 2, 2017. See section
965(b)(3)(C).

For purposes of applying section 959 in any taxable year beginning with the
inclusion year, with respect to any United States shareholder of a DFIC, an amount
equal to the reduction in the shareholder's pro rata share of the section 965(a) earnings
amount of the DFIC by reason of the aggregate foreign E&P deficit allocated to such
DEIC is treated as an amount which was included in the gross income of such United
States shareholder under section 951(a). Section 965(b)(4)(A). With respect to any
taxable year beginning with the inclusion year, a United States shareholder's pro rata
share of the earnings and profits (“E&P”) of any E&P deficit foreign corporation is
increased by the amount of the specified E&P deficit of the E&P deficit foreign
corporation taken into account by the shareholder, and, for purposes of section 952, the
increase is attributable to the same activity to which the deficit taken into account was
attributable. Section 965(b)(4)(B).

D. Aggregate unused E&P deficit

Under section 965(b)(5), in the case of any affiliated group which includes at
least one E&P net surplus shareholder and one E&P net deficit shareholder, the amount
which would (but for section 965(b)(5)) be taken into account under section 951(a}{1) by
reason of section 965(a) by each E&P net surplus shareholder is reduced (but not
below zero) by such shareholder's applicable share of the affiliated group’s aggregate
unused E&P deficit.

The term “affiliated group” has the meaning provided in section 1504. The term

“E&P net surplus shareholder” means any United States shareholder which would (but

f

ADMIN_03622
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 410 of 678

for section 965(b)(5)) take into account a section 965(a) inclusion amount greater than
zero. Section 965(b)(5)(B). The term “E&P net deficit shareholder” means any United
States shareholder if (i) the aggregate foreign E&P deficit with respect to such
shareholder (as defined in section 965(b)(3)(A) without regard to clause (i){II} thereof,
which fimits the aggregate foreign E&P deficit of a United States shareholder to the
aggregate of the United States shareholder's pro rata share of the section 965(a)
earnings amount of all DFICs of the United States shareholder) exceeds (ii) the amount
that would (but for section 965(b)(5)) be taken into account by such shareholder under
section 951(a)(1) by reason of section 965(a) (the excess, the “excess aggregate
foreign E&P deficit"). Section 965(b}(5)(C). The term “applicable share” means, with
respect to any E&P net surplus shareholder in any affiliated group, the amount which
bears the same proportion to the group’s aggregate unused E&P deficit as (i) the
product of (A) the shareholder's group ownership percentage, multiplied by (B) the
section 965(a) inclusion amount which would otherwise be taken into account by a
United States shareholder, bears to (ii) the aggregate amount determined under ciause
(i) with respect to all E&P net surplus shareholders in the group. Section 965(b)(5){E).
The term “aggregate unused E&P deficit” means, with respect to any affiliated group,
the lesser of (i) the sum of the excess aggregate foreign E&P deficits determined with
respect to each E&P net deficit shareholder in such affiliated group, or (ii) with respect
to all E&P net surplus shareholders in the group, the aggregate of the product of (A) the
shareholder's group ownership percentage, multiplied by (B) the amount which would
(but for section 965(b)(5)) be taken into account under section 951(a)(1) by reason of

section 965(a) by the shareholder. Section 965(b)(5)(D).

8

ADMIN. 03623
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 411 of 678

E. Application of the participation exemption

Section 965(c)(1) provides that there shall be allowed as a deduction for the
taxable year of a United States shareholder in which a section 965(a) inclusion amount
is included in the gross income of the United States shareholder an amount equal to the
sum of (i) the United States shareholder's 8 percent rate equivalent percentage (as
defined in section 965(c){2)(A)) of the excess (if any) of (A) the section 965(a) inclusion
| amount, over (B) the amount of such United States shareholder’s aggregate foreign
cash position, plus (ii) the United States sharehoider’s 15.5 percent rate equivalent
percentage (as defined in section 965(c)(2)(B)) of so much of the United States
shareholder's aggregate foreign cash position as does not exceed the section 965(a)
inclusion amount. The amount of the deduction allowed under section 965(c) to a
United States shareholder as described in the preceding sentence is referred to as the
“section 965(c) deduction amount.”

Section 965(c)(3)(A) provides that the term “aggregate foreign cash position”
means, with respect to any United States shareholder, the greater of (i) the aggregate of
the United States shareholder’s pro rata share of the cash position of each specified
foreign corporation of the United States shareholder determined as of the close of the
last taxable year of the specified foreign corporation that begins before January 1, 2018,
or (ii) one half of the sum of (A) the aggregate described in clause (i) determined as of
the close of the last taxable year of each specified foreign corporation that ends before
November 2, 2017, plus (B) the aggregate described in clause (i) determined as of the

close of the taxable year of each specified foreign corporation which precedes the

ADMIN_03624
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 412 of 678

taxable year referred to in subciause (A). Each daie referred to in the preceding
sentence is referred to as a “cash measurement date.”

The cash position of any specified foreign corporation is the sum of (i) cash held
by the corporation, (ii) the net accounts receivable of the corporation, and (iii) the fair
market value of the following assets held by the corporation (each asset, a “cash-
equivalent asset”): (A) personal property which is of a type that is actively traded and for
which there is an established financial market (“actively traded property”); (B)
commercial paper, certificates of deposit, the securities of the Federal government and
of any State or foreign government; (C) any foreign currency, (D) any obligation with a
term of less than one year (“short-term obligation’); and (E) any asset which the
Secretary identifies as being economically equivalent to any asset described in section
965(c)(3)(B). Section 965(c)(3)(B). Also, for purposes of section 965(c), the term “net
accounts receivable” means, with respect to any specified foreign corporation, the
excess (if any) of (i) the corporation's accounts receivable, over (ii) the corporation’s
accounts payable (determined consistent with the rules of section 461). Section
965(c)(3){C}.

Section 965(c)(3)(D) provides that net accounts receivable, actively traded
property, and short-term obligations shall not be taken into account by a United Staies
shareholder in determining its aggregate foreign cash position to the extent that the
United States shareholder demonstrates to the satisfaction of the Secretary that the
amount of the net accounts receivable, actively traded property, or short-term
obligations is taken into account by the United States shareholder with respect to

another specified foreign corporation.

410

ADMIN 03625
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 413 of 678

Section 965(c)(3)(E) provides that an entity (other than a corporation) will be
treated as a specified foreign corporation of a United States shareholder for purposes of
determining the United States shareholder's aggregate foreign cash position if any
interest in the entity is held by a specified foreign corporation of the United States
shareholder (determined after application of the rule in this sentence) and the entity, if it
were a foreign corporation, would be a specified foreign corporation of the United States
shareholder.

Section 965(c)(3)(F) provides that if the Secretary determines that a principal
purpose of any transaction was to reduce the aggregate foreign cash position taken into
account under section 965(c), the transaction shal! be disregarded for purposes of
section 965(c).

F. Definition of DFIC and accumulated post-1986 deferred foreign income

For purposes of section 965, a DFIC is, with respect fo any United States
shareholder, any specified foreign corporation of the United States shareholder that has
accumulated post-1986 deferred foreign income greater than zero as of an E&P
measurement date. Section 965(d)(1). The term “accumulated post-1986 deferred
foreign income” means the post-1986 earnings and profits of the specified foreign
corporation except to the extent such E&P (i) are attributable to income of the specified
foreign corporation that is effectively connected with the conduct of a trade or business
within the United States and subject to tax under chapter 1, or (ii) in the case of a
controlled foreign corporation (“CFC”), if distributed, would be excluded from the gross
income of a United States shareholder under section 959 ("previously taxed E&P”).

Section 965(d)(2). Section 965(d)(3) provides that the term “post-1986 earnings and
11 |

ADMIN. 03626
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 414 of 678

profits” means the E&P of the foreign corporation (computed in accordance with
sections 964(a) and 986, and by taking into account only periods when the foreign
corporation was a specified foreign corporation) accumulated in taxable years beginning
after December 31, 1986, and determined (i) as of the E&P measurement date that is
applicable with respect to such foreign corporation, and (ii) without diminution by reason
of dividends distributed during the last taxable year of the foreign corporation that
begins before January 1, 2018, other than dividends distributed to another specified
foreign corporation.
G. Specified foreign corporations and United States shareholders

Section 965(e)(1) provides that the term “specified foreign corporation” means (i)
any CFC (regardless of whether there is a domestic corporate shareholder) and (ii) any
foreign corporation with respect to which one or more domestic corporations is a United
States shareholder (“10-percent corporation”). However, if a passive foreign investment
company (as defined in section 1297) (“PFIC") with respect to the shareholder is not a
CFC, then such corporation is not a specified foreign corporation. Section 965(e)(3).
An S$ corporation is treated as a partnership for purposes of sections 951 through 965.
See section 1373(a). For purposes of sections 951 and 961, a 10-percent corporation
is treated as a CFC solely for purposes of taking into account the subpart F income of
such corporation under section 965(a) (and for purposes of determining a United States
shareholder's pro rata share of any amount with respect to a specified foreign
corporation under section 965(f)). Section 965(e)(2).

For taxable years of foreign corporations beginning before January 1, 2018,

under section 951(b), a United States shareholder is a United States person (within the

12

ADMIN_03627
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 415 of 678

meaning of section 957(c}) that owns within the meaning of section 958(a), or is
considered as owning by applying the rules of ownership of section 958(b), 10 percent
or more of the total combined voting power of all classes of stock entitled to vote of the
stock of a foreign corporation. Under section 957(c), a United States person generally
has the meaning assigned to it by section 7701(a)(30), which includes a domestic

partnership or domestic trust. But see Notice 2010-41, 2010-22 I.R.B. 715 (announcing

 

that the Treasury Department and the IRS intend to issue regulations treating certain
domestic partnerships as foreign partnerships for purposes of identifying which United
States shareholders are required to include amounts in gross income under section
951(a)). Special rules under section 957(c) and §1.957-3 apply in determining when
individuals residing in certain possessions or territories of the United States are
considered United States persons for purposes of sections 951 and 965.
H. Determination of pro rata share

Section 965(f)(1) provides that the determination of any United States
shareholder’s pro rata share of any amount with respect to any specified foreign
corporation shall be determined under rules similar to the rules of section 951(a)(2) by
treating the amount in the same manner as subpart F income (and by treating the
specified foreign corporation as a CFC).

|. Special rules for domestic pass-through entities

 

Section 965(f)(2) provides that the portion that is included in the income of a
United States shareholder under section 951(a)(1) by reason of section 965(a) that is
equal to the section 965(c) deduction amount by reason of the inclusion is treated as

income exempt from tax for purposes of sections 705(a)(1)(B) and 1367(a}(1)(A) but not
13

ADMIN. 03628
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 416 of 678

treated as income exempt from tax for purposes of determining whether an adjustment
is made to an accumulated adjustments account (“AAA”) of an S corporation under
section 1368(e)(1){A).

J. Foreign tax credit and deduction

Section 965(g)(1) provides that no credit is allowed under section 901 for the
applicable percentage of any taxes paid or accrued (or treated as paid or accrued) with
respect to any amount for which a section 965(c) deduction is allowed.

The term “applicable percentage” means the amount (expressed as a
percentage) equal to the sum of the following two amounts:

(i) 0.771 multiplied by the ratio of (A) the section 965(a) inclusion amount in
excess of the United States shareholder's aggregate foreign cash position divided by
(B) the section 965(a) inclusion amount, and

(ii) 0.557 multiplied by the ratio of (A) the amount of the section 965(a) inclusion
amount equal to the United States shareholder's aggregate cash position, divided by (B)
the section 965(a) inclusion amount.

Further, no deduction is allowed for any tax for which credit is not allowable
under section 901 by reason of section 965(g)(1) (determined by treating the taxpayer
as having elected the benefits of subpart A of part Nt of subchapter N).

With respect to the taxes treated as paid or accrued by a domestic corporation
with respect to the section 965(a) inclusion amount, section 78 applies only to so much
of such taxes as bears the same proportion to the amount of the taxes as (i) the excess
of (A) the section 965(a) inclusion amount, over (B) the section 965(c) deduction

amount with respect to such amount, bears to (ii) the section 965(a) inclusion amount.

14

ADMIN. 03629
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 417 of 678

_ Election under section 965(h) concerning payment of net tax Jiability under section
65

oA

|

Section 965(h)(1) provides that in the case of a United States shareholder of a
DFIC, the United States shareholder may elect to pay the net tax liability under section
965 in eight installments. Section 965(h)(6) defines the net tax liability under section
965 with respect to any United States shareholder as the excess (if any) of (i) the
taxpayer's net income tax for the taxable year in which an amount is included in the
gross income of the United States shareholder under section 951(a)(1) by reason of
section 965, over (ii) the taxpayer's net income tax for such taxable year determined (A)
"without regard to section 965, and (B) without regard to any income or deduction
properly attributable to a dividend received by the United States shareholder from any
DFIC. For this purpose, the term “net income tax” means the regular tax liability
reduced by the credits allowed under subparts A, B, and D of part IV of subchapter A.
Section 965(h)(6)(B).

Section 965(h)(2) provides that if a taxpayer makes an election under section
965(h), the first installment is due on the due date (without regard to extensions) for the
return of tax for the inclusion year. Each successive instaliment is due on the due date
(without regard to extensions) for the return of tax for the taxable year following the
taxable year for which the previous installment payment was made.

Section 965(h)(3) provides that if there is an addition to tax for failure to timely
pay an installment required under section 965(h), a liquidation or sale of substantially all
the assets of the taxpayer (including in a title 11 or similar case), a cessation of

business by the taxpayer, or any similar circumstance, the unpaid portion of the

15

ADMIN_03630
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 418 of 678

remaining instaliments will be due on the date of such event (or in the case of a title 11
or similar case, the day before the petition is filed). The preceding sentence does not
apply in the case of the sale of substantially all the assets of a taxpayer to a buyer if the
buyer enters into an agreement with the Secretary under which the buyer is liable for
the remaining installments due under section 965(h) in the same manner as if the buyer
were the taxpayer.

Section 965(h)(4) provides that if a taxpayer has made an election under section
965(h), and subsequently, a deficiency is assessed with respect to the taxpayer's net
tax fiability for purposes of section 965(h), then the amount of the deficiency will be
prorated among the installments. The part of the deficiency prorated to any installment
the date for payment of which has not arrived will be collected at the same time as, and
as part of, such installment. The part of the deficiency prorated to any installment the
date for payment of which has arrived must be paid upon notice and demand from the
Secretary. However, the proration rule does not apply if the deficiency is due to

negligence, intentional disregard of rules and regulations, or fraud with intent to evade

. tax.

|. Election under section 965(i) concerning payment of net tax liability under section
965 by an S corporation shareholder _and related reporting requirements

Section 965(i)(1) provides that in the case of any S corporation that is a United
States shareholder of a DFIC, each shareholder of the S corporation may elect to defer
payment of the shareholder's net tax liability under section 965 with respect to the S

corporation until the shareholder's taxable year which includes the triggering event with

respect to such liability.

16

ADMIN_ 03631
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 419 of 678

Under section 965(i)(1), any net tax liability, payment of which is deferred under
section 965(i)(1), will be assessed on the return of tax as an addition to tax for the
shareholder's taxable year which includes the triggering event with respect to such
liability. As defined in section 965(i)(2), in the case of any shareholder's net tax liability
under section 965 with respect to any S corporation, the triggering event with respect to
such liability is whichever of the following occurs first: (i) the corporation ceases to be an
S corporation (determined as of the first day of the first taxable year that the corporation
is not an S corporation); (ii) a liquidation or sale of substantially all the assets of the S
corporation (including in a title 11 or similar case), a cessation of business by the S
corporation, the S corporation ceases to exist, or any similar circumstance; or (iii) a
transfer of any share of stock in the S corporation by the taxpayer (including by reason
of death, or otherwise). !n the case of a transfer of less than all of the taxpayer's shares
of stock in the $ corporation, the transfer is only a triggering event with respect to the
portion of the taxpayer's net tax liability under section 965 with respect to the S
corporation as is properly allocable to the transferred stock. Section 965(i)(2){B).

- Moreover, a transfer of stock in the S corporation is not a triggering event if the
transferee enters into an agreement with the Secretary under which the transferee is
liable for the net tax liability under section 965 with respect to the stock in the same
manner as if such transferee were the taxpayer. Section 965(i)(2)(C).

If a triggering event occurs, section 965(i)(4) permits a taxpayer to make an
election under section 965(h) with respect to the liability to which the section 965(i)
election applied by the due date for the return of tax for the taxable year in which the

triggering event occurred, and the first installment under section 965(h) must also be

If

ADMIN. 03632
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 420 of 678

paid by the due date (without regard to extensions) for the return for the taxable year of
the triggering event. However, the election may only be made with the consent of the
Secretary in the case of a triggering event that is a liquidation or sale of substantiaily all
of the assets of the S corporation. See section 965(i)(4)(D).

Section 965(i)(3) defines a shareholder's net tax liability under section 965 with
respect to any S corporation as the net tax liability under section 965 which would be
determined under section 965(h)(6) if the only amounts taken into account by the
shareholder under section 951(a)(1) by reason of section 965 were allocations from the
S corporation.

Section 965(i)(5) provides that if any shareholder of an S corporation makes an
election under section 965(i) to defer payment of its net tax liability under section 965
with respect to an S corporation, the S corporation is jointly and severally liable for the
deferred payment and any penalty, addition to tax, or additional amount attributable
thereto.

Section 965(i)(6) provides that any limitation on the time period for the collection
of a liability deferred under section 965(i) is not treated as beginning before the date of
the triggering event with respect to such liability.

Section 965(i)(7) requires any shareholder of an S corporation that makes an
election under section 965(i) to report the amount of the shareholder's deferred net tax
liability on the shareholder's return of tax for the taxable year for which the election is
made and on the return of tax for each taxable year thereafter until the amount has
been fully assessed. “Deferred net tax liability” means the amount of net tax liability

under section 965 payment of which has been deferred under section 965(i) and which

18

ADMIN_ 03633
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 421 of 678

has not been assessed on a return of tax for any prior taxable year. Section
965(i)(7)(B). In the case of any failure to report any amount required to be reported
pursuant to section 965(i)(7) with respect to any taxable year before the due date for the
return of tax for the taxable year, there will be assessed on the return as an addition to
tax 5 percent of such amount. Section 965(i)(7)(C).

M. Election under section 965(m) concerning inclusions of amounts under section 965
and reijated provisions

Under section 965(m)(1)(B), a real estate investment trust (REIT) that is a United
States shareholder of a DFIC may elect, in lieu of including any amount required fo be
taken into account under section 951(a)(1) by reason of section 965 in the taxable year
in which it would otherwise be included in gross income (for purposes of the
computation of REIT taxable income under section 857(b)), to include such amount in
gross income in eight installments.

If this election is made, the REIT’s aggregate section 965(c) deduction must be
determined without regard to the election and allocated to each taxable year for which
an installment is included in the same proportion as the amount of the installment
included in gross income. See section 965(m)(2)(B)()(II). Furthermore, the REIT may
not make a section 965(h) election for any taxable year for which an installment is
included. See section 965(m)(2)(B)(H(III). Under section 965(m)(2)(B){ii), if there is a
liquidation or sale of substantially all the assets of the REIT (including in a title 11 or
similar case), a cessation of business by the trust, or any similar circumstance, then any
amount not yet included in gross income will be included in gross income as of the day

before the date of the event, and the unpaid portion of any tax liability with respect to -

19

ADMIN 03634
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 422 of 678

the inclusion will be due on the date of the event (or in the case of a title 11 or similar
case, the day before the petition is filed}.

Section 965(m)(1)(A) provides that any amount required to be taken into account
under section 951(a)(1) by reason of section 965 by a REIT that is a United States
shareholder of a DFIC is not taken into account as gross income of the REIT for
purposes of applying paragraphs (2) and (3) of section 856(c) to any taxabie year for
which the amount is taken into account under section 951(a)(1).

N. Election under section 965(n) not to apply net operating loss deduction

Under section 965(n)(1), a United States shareholder of a DFIC may make an
election pursuant to which the amount described in section 965(n}{2) shall not be taken
into account (i) in determining the amount of the shareholder's net operating loss
(“NOL”) deduction under section 172 for the taxable year, or (ii) in determining the
amount of taxable income for the taxable year which may be reduced by NOL
carryovers or carrybacks to the taxable year under section 172. The amount described
in section 965(n)(2) is the sum of (i) the amount required to be taken into account under
section 951(a)(1) by reason of section 965 (determined after the application of section
965(c)), plus (ii) in the case of a domestic corporation which chooses to have the
benefits of subpart A of part Ill of subchapter N for the taxable year, the taxes deemed
to be paid by the corporation under subsections (a) and (b) of section 960 for the
taxable year with respect to the amount described in section 965(n)(2)(A) which are
treated as a dividend under section 78.

O. Recapture for expatriated entities

20

ADMIN 03635
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 423 of 678

Section 965(I) provides that if a section 965(c) deduction is allowed to a United
States shareholder and the shareholder first becomes an expatriated entity (as defined
under section 7874(a\{2), except not including an entity if the surrogate foreign
corporation with respect to it is treated as a domestic corporation under section 7874(b))
at any time during the 10-year period beginning on the date of the enactment of the Act
(with respect to a surrogate foreign corporation (as defined under section 7874(a)(2)(B))
that first becomes a surrogate foreign corporation during such period), the tax imposed
under chapter 1 will be increased for the first taxable year in which such taxpayer
becomes an expatriated entity by an amount equal to 35 percent of the amount of the
section 965(c) deduction, and no credits will be allowed against such increase in tax.

P. Regulations or other guidance

Section 965(o) provides that the Secretary shall prescribe such regulations or
other guidance as may be necessary or appropriate to carry out the provisions of
section 965, including regulations or other guidance to provide appropriate basis
adjustments and regulations or other guidance to prevent the avoidance of the purposes
of section 965, including through a reduction in E&P, changes in entity classification or
accounting methods, or otherwise. |
lll. Other Provisions |
A. Section 962

As amended by the Act, section 962 provides that an individual who is a United
States shareholder may elect to have the tax imposed under chapter 1 on amounts that
are included in the individual's gross income under section 951(a) be an amount equal

to the tax that would be imposed under section 11 if the amounts were received by a

21

ADMIN. 03636
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 424 of 678

domestic corporation. In addition, if an election is made under section 962, the amounts
included in the individual's gross income under section 951(a) are treated as if they
were received by a domestic corporation for purposes of applying section 960 (relating
to foreign tax credits). See §1.962-1(a). However, the taxable income determined for
purposes of applying section 11 is not reduced by any deduction of the United States
shareholder. See §1.962-1(b)(1)(i). An election under section 962 does not affect tax
imposed under other chapters, including under chapter 2A. |

B. Attribution rules in sections 958(b) and 318(a)

Section 958 provides rules for determining direct, indirect, and constructive stock
ownership. Under section 958(a)(1), stock is considered owned by a person if it is
owned directly or is owned indirectly through certain foreign entities under section
958(a)(2). Under section 958(b), section 318 applies, with certain modifications, to the
extent that the effect is to treat any United States person as a United States shareholder
within the meaning of section 951(b), to treat a person as a related person within the
meaning of section 954(d)(3), to treat the stock of a domestic corporation as owned by a
United States shareholder of a CFC for purposes of section 956(c){2), or to treat a
foreign corporation as a CFC under section 957.

Section 318 provides rules that attribute the ownership of stock to certain family
members, between certain entities and their owners, and to holders of options to
acquire stock. Section 318(a)(1) provides rules attributing stock ownership among
members of a family. Section 318(a)(2) provides rules attributing stock ownership
“upward” from partnerships, estates, trusts, and corporations to partners, beneficiaries,

owners, and shareholders. In addition, section 318(a)(3) provides specific rules that

22

ADMIN_03637
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 425 of 678

attribute the ownership of stock “downward” from partners, beneficiaries, owners, and
shareholders to partnerships, estates, trusts, and corporations. In particular, section
318(a)(3)(A) provides that stock owned, directly or indirectly, by or for a partner in a
partnership or a beneficiary of an estate is considered as owned by the partnership or
estate. This provision applies to all partners and beneficiaries without regard to the size
of their interest in the partnership or estate. Section 318(a)(3)(B) similarly provides,
subject to certain exceptions, that stock owned, directly or indirectly, by or for a
beneficiary of a trust (or a person who is considered an owner of a trust) is considered
owned by the trust. In comparison, section 318(a)(3)(C) provides that stock owned,
directly or indirectly, by or for a shareholder in a corporation is considered owned by the
corporation only if 50 percent or more in value of the stock in the corporation is owned,
directly or indirectly, by such person.

Effective for the last taxable year of foreign corporations beginning before
January 1, 2018, and each subsequent year of the foreign corporations, and for the.
taxable years of United States shareholders in which or with which such taxable years
of the foreign corporations end, the Act repeals section 958(b)(4). As in effect before
repeal, section 958(b)(4) provided that subparagraphs (A), (B), and (C) of section
318(a){3) (providing for “downward” attribution) were not to be applied so as to consider
a United States person as owning stock that is owned by a person who is not a United
States person.

C. Miscellaneous itemized deductions
Under section 67(a), miscellaneous itemized deductions are allowed only to the

extent that the aggregate of such deductions exceeds 2 percent of adjusted gross

23

ADMIN. 03638
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 426 of 678

- income. As amended by the Act, section 67(g) provides that for taxable years
beginning after December 31, 2017, and before January 1, 2026, no miscellaneous
itemized deductions are allowable under section 67(a). In addition, under section
56(b)(1}(A)(), an individual subject to the alternative minimum tax in 2017 is not allowed
a deduction for any miscellaneous itemized deduction. Under section 63(d), itemized
deductions generally mean all allowable deductions except for the deductions allowable
in arriving at adjusted gross income pursuant to section 62(a), the deduction provided
by section 151, and the deduction provided in section 199A (added by the Act).
Miscellaneous itemized deductions include all itemized deductions other than those
listed in section 67(b), which does not reference the section 965(c) deduction.
D. Section 4940

An inclusion under section 951(a)(1), including a section 965(a) inclusion,
generally is included in the calculation of gross investment income of a private
foundation for purposes of determining the excise tax imposed under section 4940
(generally 2 percent of net investment income). Gross investment income under section
4940 does not include an inclusion under section 951(a)(1)}, including a section 965(a)
inclusion, to the extent the amount is included in computing the unrelated business
income tax imposed by section 511. See section 4940(c)(2). Section 4940(c)(3) allows
as a deduction all the ordinary and necessary expenses paid or incurred for the
production or collection of gross investment income or for the management,
conservation, or maintenance of property held for the production of income.

E. Extensions of time for filing income tax returns and paying tax for certain citizens
and residents abroad

24

ADMIN. 03639
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 427 of 678

in relevant part, regulations under section 6081 provide an extension of time to
the fifteenth day of the sixth month following the close of the taxable year for filing
returns of income taxes and for paying any tax shown on the return for United States
citizens or residents whose tax homes and abodes, in a real and substantial sense, are
outside the United States and Puerto Rico, and United States citizens and residenis in
military or naval service on duty, including non-permanent or short term duty, outside
the United States and Puerto Rico (“specified individuals”). See §1.6081-5(a)(5) and
(6).
Explanation of Provisions
|. Overview of Proposed Requlations

Proposed §1.965-1 provides general rules and definitions under section 965.
Proposed §1.965-2 provides rules relating to adjustments to E&P and basis to
determine and account for the application of section 965 and a rule that limits the
amount of gain recognized in connection with the application of section 961(b)(2).
Proposed §1.965-3 provides rules regarding the determination of section 965(c)
deductions. Proposed §1.965-4 sets forth rules that disregard certain transactions for
purposes of section 965. Proposed §§1.965-5 and 1.965-6 provide rules with respect to
foreign tax credits. Proposed §1.965-7 provides rules regarding elections and
payments. Proposed §1.965-8 provides rules regarding affiliated groups, inciuding
consolidated groups. Proposed §1.965-9 provides dates of applicability. Proposed
§§1.962-1 and 1.962-2 provide rules relating to section 962 elections. Proposed
§1.986(c)-1 provides rules regarding the application of section 986(c) in connection with

section 965.

25

ADMIN 03640
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 428 of 678

lil. Definitions and General Rules

Section 1.965-1 of the proposed regulations provides general rules and
definitions under section 965, including general rules concerning section 965(a)
inclusions, general rules concerning section 965(c) deductions, and rules concerning
the treatment of certain specified foreign corporations as CFCs and certain controlied
domestic partnerships as foreign partnerships.
A. General rules

Proposed §1.965-1 provides the general rules contained in section 965(a), (b),
and (c). Proposed §1.965-1(b)(1) provides that the subpart F income of a DFIC for its
inclusion year is increased by the section 965(a) earnings amount. Proposed §1.965-
1(b){2) provides that the pro rata share of the DFIC’s section 965(a) earnings amount of
a United States shareholder that owns, within the meaning of section 958(a), stock (the
stock, “section 958(a) stock”, and the shareholder, a “section 958(a) U.S. shareholder’)
is reduced by the DFIC’s allocable share of the section 958(a) U.S. shareholder’s
aggregate foreign E&P deficit. If a section 958(a) U.S. shareholder is a member of a
consolidated group, all section 958(a) U.S. shareholders that are members of a
consolidated group are treated as a single section 958(a) U.S. shareholder for this
purpose. See Part IX of this Explanation of Provisions section for a discussion of
additional rules that apply with respect to a section 958(a) U.S. shareholder that is a
member of an affiliated group of which not all members are part of a consolidated
group. The amount determined after the reductions referenced in the preceding
sentences is defined as the section 965(a) inclusion amount, which is the amount

included by a section 958(a) U.S. shareholder of a DFIC for its taxable year in which or

26

ADMIN_03641
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 429 of 678

with which the DFIC’s inclusion year ends (the “section 958(a) U.S. shareholder
inclusion year’). See proposed §1.965-1(b)(1); see also Part II.B of the Background
section of this preamble. The proposed regulations also clarify that because an
increase in subpart F income by reason of section 965(a) is generally determined after
the subpart F income is otherwise determined under section 952 for the taxable year,
neither the section 965(a) earnings amount nor the section 965(a) inclusion amount is
subject to the rules or limitations in section 952 or otherwise limited by the accumulated
E&P of the DFIC. Id.

Proposed §1.965-1(c) provides that a section 958(a) U.S. shareholder is
generally allowed a deduction for a section 965(c) deduction amount for a section
958(a) U.S. shareholder inclusion year. The proposed regulations clarify that a section
958(a) U.S. shareholder's aggregate foreign cash position is applied against the
aggregate section 965(a) inclusion amounts for a section 958(a) U.S. shareholder
inclusion year. See proposed §1.965-1(f)(1)-(4), (8), (42). In the case of a section |
958(a) U.S. shareholder with more than one section 958(a) U.S. shareholder inclusion
year, its aggregate foreign cash position is allocated to each year under proposed
§1.965-3(c)(2), and therefore the section 965(c) deduction amount is determined
separately for each section 958(a) U.S. shareholder inclusion year.

Consistent with section 965(e)(2), proposed §1 965-1(d) provides that a 10-
percent corporation is treated as a CFC for purposes of sections 951 and 961, as well
as for purposes of §1.1411-10, so that those rules, applicable to CFCs, are also

applicable to DFICs that are not CFCs.

2?

ADMIN_03642
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 430 of 678

Moreover, the proposed regulations provide that for purposes of identifying
section 958(a) U.S. shareholders of specified foreign corporations and the section
958(a) stock of such specified foreign corporations owned by section 958(a) US.
shareholders, a domestic partnership is treated as a foreign partnership if certain
conditions are satisfied. See proposed §1.965-1(e)(1). This is an expansion on the
reference in section 2.13 of Notice 2018-26 to Notice 2010-41, which referred to CFCs,
whereas the expanded rule includes specified foreign corporations generally.

B. Definitions

Section 1.965-1(f} of the proposed regulations sets forth definitions for terms that
apply for all of the proposed regulations under section 965. Except as otherwise
described in this Explanation of Provisions section, the definitions set forth in the
proposed regulations that are also used in section 965 or one of the notices have the
meaning described therein. This Part iI.B of the Explanation of Provisions section also
describes rules incorporated into certain defined terms that are not described elsewhere
in this Explanation of Provisions section.

1. Specified Foreign Corporation

The proposed regulations provide that a specified foreign corporation means any
CFC or 10-percent corporation, other than a foreign corporation that is a PFIC with
respect to a shareholder and not a CFC. See proposed §1.965-1(f)(45)(i) and (ili).

Section 3.01 of Notice 2018-26 noted that as a result of the application of the
constructive ownership rule in section 318(a)(3)(A) (providing for “downward” aitribution
of stock from a partner to a partnership), it may be difficult to determine if a foreign

corporation is a specified foreign corporation under certain circumstances. Consistent

28:

ADMIN 03643
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 431 of 678

with that section of the notice, the definition of specified foreign corporation provides
that, solely for purposes of determining whether a foreign corporation is a specified
foreign corporation within the meaning of section 965(e)(1)(B), stock owned, directly or
indirectly, by or for a partner (“tested partner’) will not be considered as being owned by
a partnership under sections 958(b} and 318(a)(3)(A) if the tested partner owns less
than five percent of the interests in the partnership’s capital and profits. See proposed
§1.965-1(f)(45)(ii). For purposes of the preceding sentence, an interest in the
partnership owned by another partner will be considered as being owned by the tested
partner under the principles of sections 958(b) and 318, as modified pursuant to the
preceding sentence, as if the interest in the partnership were stock.
2. Post-1986 Earnings and Profits

Section 3.02(b) of Notice 2018-07 indicated that the reduction of post-1986
earnings and profits of a specified foreign corporation to reflect dividends distributed
during the corporation's inclusion year to another specified foreign corporation (the
“dividend reduction rule”) is intended to address the potential double-counting of the
E&P of the distributing specified foreign corporation in calculating the section 965(a)
inclusion amounts of a United States shareholder with respect to the distributing
specified foreign corporation and the distributee specified foreign corporation. It noted,
however, that to the extent that a portion of a distribution reduces the post-1986
earnings and profits of a distributing specified foreign corporation (for example, by
reason of a reduction pursuant to section 312(a)(3)) in an amount in excess of the

increase in the post-1986 earnings and profits of the distributee specified foreign

29

ADMIN_03644
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 432 of 678

corporation, the reduction would not relieve double-counting and thus would be
inconsistent with the purpose of the rule.

Accordingly, consistent with section 3.02(b) of Notice 2018-07, the definition of
“post-1986 earnings and profits” clarifies, in proposed §1.965-1(f)(29)(i)(B), that the
amount by which the post-1986 earnings and profits of a specified foreign corporation is
reduced under section 965(d)(3)(B) as a result of a distribution made to a specified
foreign corporation in the last taxable year of the foreign corporation that begins before
January 1, 2018, may not exceed the amount by which the post-1986 earnings and
profits of the distributee corporation is increased as a result of the distribution.
Additionally, similar to section 3.03 of Notice 2018-26, in computing post-1986 earnings
and profits on November 2, 2017, in certain cases, a reduction is allowed for a portion of
foreign income taxes that accrue after November 2, 2017, and on or before December
31, 2017 applicable taxes”). In particular, post-1986 earnings and profits on
November 2, 2017, are reduced by the portion of the applicable taxes that are
attributable to the portion of the taxable income (as determined under foreign law) that
accrues on or before November 2, 2017, and during the specified foreign corporation's
U.S. taxable year that includes November 2, 2017. See proposed §1.965-1(f}(29)(il).

Moreover, consistent with the Conference Report accompanying the Act (the
“Conference Report’) and section 3.03(b) of Notice 2018-13, proposed §1.965-
1(f\(29)(iii) provides that all deficits related to post-1986 earnings and profits, including
hovering deficits, are taken into account for purposes of determining the post-1986
earnings and profits (including a deficit) of a specified foreign corporation. See H.R.

Rep. No. 115-466, at 619 (2017) (Conf. Rep.). The fact that hovering deficits are taken
30

ADMIN_03645
Case 1:19-cv-00247-APM Document 38-12. Filed 04/02/20 Page 433 of 678

into account for purposes of determining post-1986 earnings and profits, and ultimately
the section 965(a) inclusion amount of a section 958(a) U.S. shareholder, does not
mean that hovering deficits are taken into account for any other purpose. For example,
this rule does not result in hovering deficits being taken into account for purposes of
determining post-1986 undistributed earnings or pre-1987 accumulated profits in
computing the taxes deemed paid for the foreign tax credit. The Treasury Department
and the IRS request comments on whether additional rules are needed to address the
treatment of hovering deficits that reduce post-1986 earnings and profits of a DFIC, for
example when the hovering deficit creates a specified E&P deficit.

Comments noted that a specified foreign corporation that is not a CFC does not
generally track E&P under U.S. tax principles and requested that taxpayers be allowed
to use an alternative measurement method for determining its post-1986 earnings and
profits and cash position, such as audited financial statements. This comment is not
adopted in the proposed regulations. Generally, audited financial statements may serve
as a starting point in the determination of a specified foreign corporation's E&P. See
§1.964-1. The Treasury Department and the IRS appreciate that obtaining accurate
information for U.S. federal income tax purposes may present administrative
challenges, particularly in the case of United States shareholders that do not have a
majority interest in a specified foreign corporation. However, this challenge is not
unique to this context; there are numerous longstanding provisions in the Code where
minority shareholders of foreign corporations must determine E&P consistent with
section 312 where no alternative measurement method is provided. For exampie,

United States persons who own stock in PFiCs must, if they make an election to treat

31

ADMIN 03646
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 434 of 678

the PFIC as a qualified electing fund under section 1293, determine the E&P of the
PFIC in accordance with principles of section 312. See section. 1293(e){3).
Additionally, minority shareholders who are nonetheless United States shareholders of
CECs must know the E&P of the CFC in order to apply the rules under subpart F.
Accordingly, the Treasury Department and the IRS have determined that it would not be
appropriate for the proposed regulations to provide alternative methods for determining
a corporation’s E&P or cash position.
3. E&P Deficit Foreign Corporation

- Consistent with section 3.01 of Notice 2018-13, under the proposed regulations,
for purposes of determining the status of a specified foreign corporation as a DFIC or an
E&P deficit foreign corporation, it must first be determined whether the specified foreign
corporation is a DFIC. Proposed §1.965-1 (f\(17)(ii) provides that, ifa specified foreign
corporation meets the definition of a DFIC, it is classified solely as a DFIC and not also
as an E&P deficit foreign corporation, even if the specified foreign corporation otherwise
satisfies the requirements of section 965(b)(3){B) and proposed §1.965-1(f)(22). Ifa
specified foreign corporation does not meet the definition of a DFIC, it then must be
determined whether it is an E&P deficit foreign corporation. In some cases, a specified
foreign corporation may be classified as neither a DFIC nor an E&P deficit foreign
corporation, despite having post-1986 earnings and profits greater than zero or a deficit
in accumulated post-1986 deferred foreign income. See proposed §1.965-1(g),
Example 5.

Comments requested that previously taxed E&P should be disregarded in

determining a specified E&P deficit of an E&P deficit foreign corporation. Section

32

ADMIN_03647
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 435 of 678

965(b)(3)(B) provides that a specified foreign corporation is an E&P deficit foreign
corporation if it has a deficit in post-1986 earnings and profits as of November 2, 2017.
For purposes of section 965, the term post-1986 earnings and profits is defined in
section 965(d)(3) and is computed in accordance with sections 964(a) and 986. Under
section 964(a), eamings and profits are determined according to rules substantially
similar to those applicable to domestic corporations.

Previously taxed E&P are a type of E&P. See section 959(c). No express
exclusion of previously taxed E&P is provided in section 965(d)(3) for purposes of
determining post-1986 earnings and profits. In contrast, the term accumulated post-
1986 deferred foreign income, as defined in section 965(d)(2), explicitly excludes
previously taxed E&P. See section 965(d)(2)(B) (citing section 959). Accordingly, the
proposed regulations provide that previously taxed E&P is not excluded in determining
the existence and amount of a specified E&P deficit, which is defined in reference to
post-1986 earnings and profits and not in reference to accumulated post-1986 deferred
foreign income. The Treasury Department and the IRS are considering other rules with
respect to the definitions of post-1986 earnings and profits, accumulated post-1986
deferred foreign income, and specified E&P deficit in connection with the finalization of
these proposed regulations. See section 965(0). The Treasury Department and the
IRS welcome comments on this subject.

4. Accumulated Post-1986 Deferred Foreign Income

Consistent with section 3.02(c) of Notice 2018-07, proposed §1.965-1(f)(7){i)(C)

provides that in the case of a CFC that has shareholders that are not United States

shareholders on an E&P measurement date, the accumulated post-1986 deferred

33

ADMIN 03648
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 436 of 678

foreign income of the CFC on such E&P measurement date is reduced by amounts that
would be described in section 965(d)(2)(B) if those shareholders were United States
shareholders. In such cases, the principles of Revenue Ruling 82-16, 1982-1 C.B. 106,
apply in order to determine the amounts by which accumulated post-1986 deferred
foreign income is reduced.

Proposed §1.965-1(f)(7)(ii) clarifies that, for purposes of determining the
accumulated post-1986 deferred foreign income of a specified foreign corporation as of
an E&P measurement date, the E&P of the specified foreign corporation that are
described in section 959(c)(2) {or that would be described in section 959(c)(2) applying
the principles of Revenue Ruling 82-16, 1982-1 C.B. 106) by reason of subpart F
income are treated as described in section 965(d)(2)(B) and proposed §1.965-
1(f}(7)(i(B) or (f)(7)(i)(C) only to the extent that such income is accrued by the specified
foreign corporation as of such E&P measurement date. For rules regarding the
interaction of sections 951, 956, 959, and 965 generally, see Part IV.A of this
Explanation of Provisions section.

5. Cash Measurement Dates

Consistent with section 3.02 of Notice 2018-26, the definitions of the cash
measurement dates, and of pro rata share, provide the following:

(i) The final cash measurement date of a specified foreign corporation is the
close of the last taxable year of the specified foreign corporation that begins before

January 1, 2018, and ends on or after November 2, 2017, if any;

34

ADMIN 03649
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 437 of 678

(ii) The second cash measurement date of a specified foreign corporation is the
close of the last taxable year of the specified foreign corporation that ends after
November 1, 2016, and before November 2, 2017, if any;

(iii) The first cash measurement date of a specified foreign corporation is the
close of the last taxable year of the specified foreign corporation that ends after
November 1, 2015, and before November 2, 2016, if any; and

(iv) A United States shareholder takes into account its pro rata share of the cash
position of a specified foreign corporation as of any cash measurement date of the
specified foreign corporation on which the United States shareholder is a United States
shareholder of the specified foreign corporation, regardless of whether the United
States shareholder is a United States shareholder of the specified foreign corporation
as of any other cash measurement date, including the final cash measurement date of
the specified foreign corporation. |

See proposed §1.965-1(f}(24), (31), (25), and (30)(iii), respectively. Section 3.02
of Notice 2018-26 also announced that for purposes of applying the rules contained
therein, a 52-53-week taxable year is deemed to begin on the first day of the calendar
month nearest to the first day of the 52-53-week taxable year and is deemed to end or:
close on the last day of the calendar month nearest to the last day of the 52-53-week
taxable year, as the case may be. See §1.441-2(c). The Treasury Department and the
IRS have determined that the rules contained in §1 441-2(c), which relate to the
application of effective dates, are not relevant in determining when a 52-53-week
taxable year is considered to begin or end for purposes of the cash measurement dates;

instead, the actual dates on which such a year begins and ends should be taken into

35

ADMIN_03650
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 438 of 678

account in determining cash measurement dates. Therefore, the proposed regulations
do not contain the rule in section 3.02 of Notice 2018-26 referring to §1.441-2(c).

Comments requested guidance on the measurement of cash when a section 381
transaction occurs during the last year of a specified foreign corporation that begins
before January 1, 2018. The Treasury Department and the IRS have defined cash
measurement date in the notices and largely adopted the definition in the proposed
regulations. The Treasury Department and the IRS have determined that these rules
provide appropriate guidance, and therefore additional ruies are not necessary. see
also Part V.A.2 of this Explanation of Provisions section, for a discussion of the rules for
disregarding certain assets to prevent double-counting under section 965(c)(3)(D), and
Part VIA of this Explanation of Provisions section, for a discussion of the anti-avoidance
rule in proposed §1.965-4(b), which could apply, for example, to liquidations that reduce
a section 958(a) U.S. shareholder's aggregate foreign cash position.

6. Cash Position & Derivative Financial Instruments

Consistent with section 3.01(c) of Notice 2018-07, the proposed regulations
address the treatment of derivative financial instruments for purposes of measuring the
cash position of a specified foreign corporation. Generally, the cash position of any
specified foreign corporation includes, among other things, the fair market value of the
cash-equivalent assets held by the corporation. See proposed §1 .965-1(f)(16){i)(C).
Consistent with section 3.01(c) of Notice 2018-07, the proposed regulations define the
term cash-equivalent asset to include derivative financial instruments held by the
specified foreign corporation that is not a bona fide hedging transaction. See proposed

§1.965-1(f)(13)(v). Derivative financial instruments include notional principal contracts,

36

ADMIN_03651
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 439 of 678

options contracts, forward contracts, futures contracts, short positions in securities and
commodities, and any similar financial instruments. See proposed §1 .965-1(f)(18).

The proposed regulations provide that the value of each derivative financial
instrument that must be taken into account in determining the cash position of a
specified foreign corporation may be positive or negative, but that the aggregate amount
taken into account for ail derivative financial instruments (excluding bona fide hedging
transactions) of a specified foreign corporation cannot be less than zero. See proposed
§1.965-1(f)(16)(iii).

Consistent with section 3.01(c) of Notice 2018-07, the proposed regulations also
provide that if a derivative financial transaction is a bona fide hedging transaction that is
used to hedge a cash-equivalent asset, the value of the cash-equivalent asset identified
on the taxpayer's books and records as the asset being hedged must be adjusted by
the fair market value of the bona fide hedging transaction that is used to hedge such
cash-equivalent asset (such hedging transaction, a “cash-equivalent asset hedging
transaction”). See proposed §1 .965-1(f)(16)(i). The value of a cash-equivalent asset
hedging transaction must be taken into account in determining the cash position of a
specified foreign corporation whether the cash-equivalent asset hedging transaction has
positive or negative value, but only to the extent that the cash-equivalent asset hedging
transaction (or transactions) does not reduce the fair market vaiue of the asset being
hedged below zero. Id. A bona fide hedging transaction with respect to an asset that is
not a cash-equivalent asset or with respect to a liability (as described in §1.1221-

2(b)(2)) is not included in a specified foreign corporation’s cash position for purposes of
section 965(c)(3)(B).
37

ADMIN_03652
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 440 of 678

The proposed regulations define a bona fide hedging transaction as a hedging
transaction that meets the requirements of a bona fide hedging transaction described in
81 .954-2(a)(4)(ii) and that is properly identified as such in accordance with the
requirements of that subparagraph. Proposed §1.965-1(f)(12). Consistent with the
definition of a bona fide hedging transaction in §1.954-2(a)(4)(ii), in the case of an asset
hedging transaction, the risk being hedged may be with respect to ordinary property,
section 1231 property, or a section 988 transaction. Because the identification
requirements of §1 -954-2(a)(4)(ii) are generally relevant only to CFCs, whereas section
965 applies to all specified foreign corporations, the proposed regulations provide that
the identification requirements apply only with respect to CFCs. Id.

7. Accounts Receivable and Accounts Payable

Consistent with section 3.04(a) of Notice 2018-13 as well as the clarification
provided in section 3.06 of Notice 2018-26, the definitions of “accounts payable” and
“accounts receivable” in proposed §1.965-1(f}(5) and (6) provide that for purposes of
determining net accounts receivable taken into account in determining the cash position
of a specified foreign corporation, the term “accounts receivable” means receivables
described in section 1221(a)(4), and the term “accounts payable” means payables
arising from the purchase of property described in section 1221(a)(1} or 1221(a)(8) or
the receipt of services from vendors or suppliers, and only receivables or payables with
a term upon issuance that is less than one year are taken into account. In addition,
receivables that are treated as accounts receivable within the meaning of section
965(c)(3)(C)(i) and proposed §1.965-1(f)(6) are not also treated as short-term

obligations. See proposed §1.965-1(f)(43).
| 38

ADMIN 03653
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 441 of 678

Comments requested modifications to the definition of accounts payable for
purposes of determining a specified foreign corporation's cash position, including that
accounts payable be defined to include payables related to the licensing of intellectual
property, payables to employees in the ordinary course of business, and payables
arising from property described in section 1221(a)(2). The term “accounts payable” is
not defined in the statute, and the Treasury Department and the IRS have determined
that the definition in the proposed regulations is consistent with the ordinary meaning of
accounts payable. Therefore no change is made in the proposed regulations to the
definition of accounts payable.

8. Short-Term Obligations

Consistent with section 3.04(b) of Notice 2018-13, proposed §1.965-1(f)(43)
provides that, for purposes of determining a specified foreign corporation's cash
position, a loan that must be repaid on ihe demand of the lender (or that must be repaid
within one year of such demand) is treated as a short-term obligation, regardless of the
stated term of the instrument, and thus is included in the specified foreign corporation's
cash position. In response to a comment, proposed §1.965-1(f)(43) clarifies that an
instrument’s term upon issuance is used for purposes of determining whether an
obligation is a short-term obligation.

A comment requested that taxpayers be able to prove, based on facts and
circumstances, that a demand loan should not be treated as a short-term obligation.
The Treasury Department and the IRS have determined that any facts-and-

circumstances test would not be administrable, particularly to the extent that the test

39

ADMIN_03654
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 442 of 678

required a determination of a taxpayer's subjective intent with respect to the payment of
the loan. Accordingly, this comment is not adopted.
9. Pro Rata Share

Consistent with section 3.03(a) of Notice 2018-13, the proposed regulations
provide that, for purposes of determining a United States shareholder's pro rata share of
the specified E&P deficit of an E&P deficit foreign corporation that has multiple classes
of stock outstanding, the specified E&P deficit is allocated among the shareholders of
the corporation’s common stock and in proportion to the value of the common stock
held by such shareholders. See proposed §1.965-1(f}(30)(ii). Comments are requested
regarding whether there are circumstances in which a specified E&P deficit should be
allocated to shareholders of an E&P deficit foreign corporation’s preferred stock and, if
so, how to allocate as between shareholders of common stock and shareholders of
preferred stock as well as among shareholders of preferred stock. The proposed
regulations also clarify that, for purposes of determining a shareholder's pro rata share
of a specified E&P deficit, the value of the common stock is determined as of the last
day of the last taxable year of the E&P deficit foreign corporation that begins before
January 1, 2018. Id.

See Part 1I.B.5 of this Explanation of Provisions section for a discussion of the
definition of pro rata share with respect to the cash position of a specified foreign
corporation.

40. Domestic Pass-Through Entities
As explained in section 3.05(b) of Notice 2018-26, section 965 increases the

amount included in the gross income of a United States shareholder under section

40

ADMIN_03655
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 443 of 678

951(a)(1) only if the United States shareholder owns section 958(a) stock of one or
more specified foreign corporations. See section 951(a)(2)(A). Accordingly, if a
domestic pass-through entity is a United States shareholder of a DFIC and owns
section 958(a) stock of the DFIC, the section 965(a) inclusion amount with respect to
the section 958(a) stock and the section 965(c) deduction amount with respect to the
section 965(a) inclusion amount are each determined at the level of the domestic pass-
through entity. See section 951(a)(1). However, the domestic pass-through owners of
the domestic pass-through entity are subject to federal income tax on their share of the
aggregate section 965(a) inclusion amount with respect to section 958(a) stock owned
by the domestic pass-through entity. Accordingly, in the case of a domestic pass-
through entity that is a section 958(a) U.S. shareholder with respect to one or more
DFICs, each domestic pass-through owner takes into account its share of the aggregate
section 965(a) inclusion amount with respect to section 958(a) stock of one or more
DFICs of the domestic pass-through entity and its share of the section 965(c) deduction
amount with respect to such amount (each, a “domestic pass-through owner share’),
- regardless of whether such domestic pass-through owner is also a United States
shareholder with respect to such DFIC, giving rise to a “section 965(a) inclusion” and a
“section 965(c) deduction” to the domestic pass-through owner. See proposed §1.965-
4(f\(21), (37) and (41). For this purpose, a pass-through owner's share is determined
under the provisions of subchapter K of the Code.

Proposed §1.965-3(g) provides that an aggregate section 965(a) inclusion
amount for a section 958(a) U.S. shareholder inclusion year and the related section

965(c) deduction amount must be allocated in the same proportion. For example, if a

41

ADMIN 03656
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 444 of 678

domestic pass-through owner is allocated 50 percent of an aggregate section 965(a)
inclusion amount with respect to section 958(a) stock of a domestic pass-through entity,
the domestic pass-through owner must be allocated 50 percent of the related section
965(c) deduction amount. If the domestic pass-through owner is also a section 958(a)
U.S. shareholder with respect to the DFIC because it owns section 958(a) stock of the
DFIC, the section 965(a) inclusion amount with respect to the section 958(a) stock of
the domestic pass-through owner and the section 965(c) deduction amount with respect
to such amount are determined separately from the domestic pass-through owner's
share of the aggregate section 965(a) inclusion amount and section 965(c) deduction
amount of the domestic pass-through entity.

Consistent with section 3.05(b) of Notice 2018-26, proposed §1.965-1((19)
defines the term “domestic pass-through entity” to mean a pass-through entity that is a
United States person (as defined in section 7701(a)(30)), and proposed §1.965-1(f)(28)
defines the term ‘pass-through entity” to mean a partnership, S corporation, or any
other person to the extent that the income or deductions of such person are included in
the income of one or more direct or indirect owners or beneficiaries of the person.
Accordingly, if, for example, a domestic trust owns section 958(a) stock of a single DFIC
and is subject to federal income tax on a portion of its section 965(a) inclusion amount
and its domestic pass-through owners are subject to tax on the remaining portion, the
domestic trust is treated as a domestic pass-through entity with respect to such
remaining portion. As defined, a pass-through entity does not include a REIT ora
regulated investment company (“RIC”). The term “domestic pass-through owner”

means a United States person that is a partner, shareholder, beneficiary, grantor, or

42

ADMIN_03657
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 445 of 678

owner, as the case may be, ina domestic pass-through entity, except that, in the case

of tiered pass-through entities, the term does not include a partner, shareholder,
beneficiary, grantor, or owner that is itself a domestic pass-through entity. See
proposed §1.965-1(f}(20). In the case of tiered pass-through entities, a reference to a
domestic pass-through owner includes a United States person that is an indirect
partner, shareholder, beneficiary, grantor, or owner through one or more other pass-
through entities, and a reference to a domestic pass-through owner share of the
aggregate section 965(a) inciusion amount and section 965(c) deduction amount of a
domestic pass-through entity includes such domestic pass-through owner's share of the
aggregate section 965(a) inclusion amount and section 965(c) deduction amount of a
domestic pass-through entity owned indirectly by the domestic pass-through owner
through one or more other pass-through entities. See proposed §1.965-1(f}(20) and
(21).
C. Foreign currency translation

Consistent with section 3.05(a) of Notice 2018-13, the proposed regulations
provide that, for purposes of determining the section 965(a) earnings amount of a ©
specified foreign corporation, the accumulated post-1986 deferred foreign income of the
specified foreign corporation as of each of the E&P measurement dates must be
compared in the functional currency of the specified foreign corporation. See proposed
§1.965-1(f)(36). If the functional currency of a specified foreign corporation changes
between the two E&P measurement dates, the comparison must be made in the
functional currency of the specified foreign corporation as of December 31, 2017, by

translating the specified foreign corporation’s E&P as of November 2, 2017, into the

43

ADMIN 03658
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 446 of 678

new functional currency using the spot rate on November 2, 2017. Id.; see also
proposed §1 .965-4(c)(1) (disregarding any such change in functional currency for
purposes of applying section 965 to a United States shareholder of the specified foreign
corporation under certain circumstances).

Furthermore, the proposed regulations are consistent with section 3.05(b) of
Notice 2018-13, which indicates that the spot rate on December 31, 2017, is to be used
for translating the section 965(a) earnings amount of a DFIC into U.S. dollars for
purposes of determining the section 965(a) inclusion amount of a United States
shareholder with respect to the DFIC, as well as for purposes of translating other
amounts necessary for the application of section 965(b), including (i) transiating a
section 965(a) earnings amount into U.S. dollars in computing amounts described in
section 965(b)(2)(A) and (B), (ii) translating a specified E&P deficit into U.S. dollars in
order to determine a United States shareholder's aggregate foreign E&P deficit under
section 965(b)(3)(A), (iii) translating a section 965(a) inclusion amount with respect to a
DFIC (if the amount was reduced by an aggregate foreign E&P deficit under section
965(b)(1)) back into the functional currency of the DFIC for purposes of determining the
E&P of the DFIC described in section 959(c)(2), and (iv) translating the portion of the
U.S. dollar-denominated aggregate foreign E&P deficit allocated to a DFIC under
section 965(b)(2) into the functional currency of the DFIC for purposes of determining its
E&P described in section 959(c)(2) by reason of section 965(b)(4)(A). See proposed
§§1.965-1(b)(1}, (f)(9) and (11), and 1.965-2(c) and (d). Proposed §1.965-6(b) also

provides that in applying section 902, the section 965(a) inclusion amount must be

44

ADMIN 03659
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 447 of 678

translated (if necessary) back into the DFIC’s functional currency using the spot rate on
December 31, 2017.

Section 3.05(0) of Notice 2018-13 describes regulations to ensure that the cash
position of a specified foreign corporation with respect to any cash measurement date is
expressed in U.S. dollars, so that the amount of a United States shareholder's
aggregate foreign cash position is the greater of the aggregate amounts on each cash
measurement date. In determining the cash position attributable to net accounts
receivable, the amount of accounts receivable and accounts payable (in each case, if
not otherwise denominated in U.S. dollars) must be translated into U.S. dollars at the
spot rate on the relevant cash measurement date. The fair market value of assets
described in section 965(c)(3)(B)(iii) must also be determined in U.S. dollars on the
relevant cash measurement date. For example, in the case of foreign currency, the fair
market value equals the currency amount translated at the spot rate on the relevant
cash measurement date. Consistent with section 3.05(c) of Notice 2018-13, the
proposed regulations provide that amounts taken into account in determining the cash
position are translated (if necessary) using the spot rate on the relevant cash
measurement date. See proposed §1.965-1(f)(16)(iv).

Ill. Section 962 Elections

The proposed regulations provide rules consistent with section 5 of Notice 2018-
26 related to elections under section 962. Proposed §1.962-2(a) clarifies that an
individual domestic pass-through owner that is a United States shareholder with respect
to a DFIC may make an election under section 962 with respect to the individual's share

of the section 965(a) inclusion amount of a domestic pass-through entity with respect to

45

ADMIN. 03660
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 448 of 678

the DFIC, and an individual who is not a United States shareholder of a DFIC is not
permitted to make an election under section 962 with respect to the individual's share of
a section 965(a) inclusion amount of a domestic pass-through entity with respect to the
DFIC. See also proposed §1.962-1(b)(1)(i)(A)C) Gi).

in addition, notwithstanding the rule in current §1.962-1(b){1)(i) providing that a
deduction of a United States shareholder does not reduce the amount included in gross
income under section 951(a) for purposes of computing the amount of tax that would be
imposed under section 11, the Treasury Department and the IRS have determined that
in the case of a taxpayer making an election under section 962, the section 965(c)
deduction (which is generally available to United States shareholders of DFICs,
including individuals) should be allowed with respect to the tax imposed under section
41 rather than under section 1. See H.R. Rep. No. 115-466, at 620 (2017) (Conf. Rep.).
Thus, under proposed §1.962-1(b)(1)(i)(B), “taxable income” as used in section 11 is
reduced by a taxpayer's section 965(c) deduction with respect to a section 965(a)
inclusion to which the section 962 election applies. However, the proposed regulations
clarify that, subject to future guidance, “taxable income” as used in section 11 is not
reduced by any other amounts, including any other deductions.

To clarify that a section 965(c) deduction taken into account in determining
“taxable income” as used in section 11 cannot then be deducted again at the individual
level, the proposed regulations provide that any section 965(c) deduction allowed in
determining “taxable income” as used in section 11 for purposes of computing the tax
due as a result of a section 962 election is not also allowed for purposes of determining

an individual's actual taxable income. See proposed §1.965-3(e)(1).

46

ADMIN_ 03661
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 449 of 678

IV. Adjustments to E&P and Basis

Proposed §1.965-2 contains rules related to adjustments to E&P and basis to
determine and account for the application of section 965(a) and (b) and proposed
§1.965-1(b) and a rule that limits the amount of gain recognized in connection with the
application of section 961(b)(2).
A. Determination of and adjustments to E&P in the last taxable year of a specified
foreign corporation that begins before January 1, 2018, for purposes of applying
sections 959 and 965

Consistent with section 3.02(d) of Notice 2018-07, the proposed regulations
clarify the interaction between the rules under sections 959 and 965 in the last taxable
year of a specified foreign corporation that begins before January 1, 2018, and the
taxable year of a section 958(a) U.S. sharehoider of the specified foreign corporation in
which or with which such year ends. Proposed §1.965-2(b) provides the following rules
relating to adjustments to E&P for determining a section 958(a) U.S. shareholder's
inclusion under section 951(a)(1), including by reason of section 965(a) and proposed
§1.965-1(b), and the treatment of distributions under section 959: First, the subpart F
income of the specified foreign corporation is determined without regard to section
965(a), and a section 958(a) U.S. shareholder's inclusion under section 951(a}(1)(A) by
reason of such amount is taken into account.

Second, the treatment of a distribution from the specified foreign corporation to
another specified foreign corporation that is made before January 1, 2018, is
determined under section 959.

Third, each of the post-1986 earnings and profits (including a deficit) of the

specified foreign corporation, the accumulated post-1986 deferred foreign income of the

47

ADMIN. 03662
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 450 of 678

specified foreign corporation, the section 965(a) earnings amount of the specified
foreign corporation, and the section 965(a) inclusion amount of the section 958(a) US.
shareholder with respect to the specified foreign corporation, if any, is determined, and
the E&P (including a deficit) of the specified foreign corporation are adjusted as
provided in proposed §1 _965-2(c) and (d) (as discussed in Part IV.B of this Explanation
of Provisions section). For a rule disregarding subpart F income earned after an E&P
measurement date for purposes of calculating accumulated post-1986 deferred foreign
income as of the E&P measurement date, see Part 11.8.4 of this Explanation of
Provisions section and proposed §1.965-2(j), Example 2 and Example 3.

Fourth, the treatment of all distributions from the specified foreign corporation
other than those described in step 2 is determined under section 959.

Fifth, an amount is determined under section 956 with respect to the specified
foreign corporation and the section 958(a) U.S. shareholder, and the shareholder's
inclusion under section 951(a)(1)(B) is taken into account. —

B. Adiustments to E&P by reason of section 965(a) and (b)
1. Adjustments to E&P by Reason of Section 965(a)

Proposed §1.965-2(c) provides that if a section 958(a) U.S. shareholder has a
section 965(a) inclusion with respect to a DFIC, the DFIC will have previously taxed
E&P with respect to the section 958(a) U.S. shareholder in an amount equal to the
section 965(a) inclusion amount (referred to as “section 965(a) previously taxed
earnings and profits”). Because section 965(a) previously taxed earnings and profits
must be tracked in functional currency whereas the section 965(a) inclusion amount is

in U.S. dollars, as noted in Part 1I.C of this Explanation of Provisions section, the

48

ADMIN. 03663
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 451 of 678

proposed regulations provide that the section 965(a) inclusion amount must be
translated (if necessary) into the functional currency of the DFIC using the spot rate on
December 31, 2017, in determining the amount of the section 965(a) previously taxed
earnings and profits.

Under proposed §1.965-2(c), the E&P of a DFIC described in section 959(c)(3)
are reduced by an amount equal to the section 965(a) previously taxed earnings and
profits of the corporation. In certain cases, the section 965(a) inclusion amount with
respect to the DFIC, and therefore the section 965(a) previously taxed earnings and
profits of the DFIC with respect to a section 958(a) U.S. shareholder, may exceed the
E&P described in section 959(c)(3) of the DFIC. For example, this will be the case
when a DFIC incurs a loss after the E&P measurement date on which it determines its
section 965(a) earnings amount and before the end of its inclusion year. In sucha
case, under the proposed regulations, a deficit in E&P described in section 959(c){3) will
be created or increased.

2. Adjustments to E&P by Reason of Section 965(b)

Proposed §1.965-2(d) provides rules relating to E&P of DFICs and E&P deficit
foreign corporations by reason of a reduction under section 965(b)(1) and proposed
§1.965-1(b)(2) (reduction by the DFIC’s allocable share of a section 958(a) U.S.
shareholder’s aggregate foreign E&P deficit) or section 965(b)(5) and proposed §71.965-
8(b) (reduction by the DFIC’s allocable share of a section 958(a) U.S. sharehoider’s
applicable share of an affiliated group’s aggregate unused E&P deficit) (collectively, the
“reduction rules’).

i. Adjustments to E&P of DFiCs
49

ADMIN 03664
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 452 of 678

Under proposed §1 .965-2(d)(1), if a section 958(a) U.S. shareholder's pro rata
share of the section 965(a) earnings amount of a DFIC is reduced under the reduction
rules, the DFIC will have previously taxed E&P (referred to as “section 965(b) previously
taxed earnings and profits”) with respect to the section 958(a) U.S. shareholder in an
amount equal to the amount of the reduction, if any, translated (if necessary) into the
functional currency of the DFIC using the spot rate on December 31,2017. For
purposes of applying section 959, section 965(b) previously taxed earnings and profits
are treated as E&P that are included in the gross income of the section 958(a) U.S.
shareholder under section 951 (a)(1){A). Furthermore, the E&P (including a deficit)
described in section 959(c)(3) of the DEIC are reduced (or, in the case of a deficit,
increased) by an amount equal to the section 965(b) previously taxed earnings and
profits.

ii. Adjustments to E&P of E&P deficit foreign corporations
Under proposed §1 .965-2(d)(2)(i)(A}, the E&P described in section 959(c)(3) of

an E&P deficit foreign corporation are increased by an amount equal to the portion of a
section 958(a) U.S. shareholder's pro rata share of the specified E&P deficit of the E&P
deficit foreign corporation taken into account under the reduction rules, translated (if
necessary) into the functional currency of the E&P deficit foreign corporation using the
spot rate on December 31, 2017. The proposed regulations clarify that the E&P
increased by reason of this provision are not treated as E&P of the taxable year
described in section 316(a)(2). See also proposed §1 .965-6(c)(3) for a rule on the

timing of this adjustment for purposes of determining a deemed paid credit allowed

50

ADMIN 03665
' Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 453 of 678

under sections 902 and 960 with respect to the E&P deficit foreign corporation (which is
discussed in Part VII.C.1 of this Explanation of Provisions section).

in addition, proposed §1 .965-2(d)(2)(i)(B) provides that, for purposes of section
952, a section 958(a) U.S. shareholder's pro rata share of the E&P of an E&P deficit
foreign corporation is increased by an amount equal to the portion of the section 958(a)
U.S. shareholder's pro rata share of the specified E&P deficit of the E&P deficit foreign
corporation taken into account under the reduction rules, translated (if necessary) into
the functional currency of the E&P deficit foreign corporation using the spot rate on
December 31, 2017, and such increase is attributable to the same activity to which the
deficit so taken into account was attributable.

Proposed §1.965-2(d)(2)(ii) provides rules for determining the portion of a section
958(a) U.S. shareholder's pro rata share of a specified ESP deficit of an E&P deficit
foreign corporation taken into account under the reduction rules. Proposed §1.965-
2(d)(2)(ii)(A) details the circumstances in which all of a pro rata share of a specified
E&P deficit will be taken into account. Proposed §1 .965-2(d)(2)(ii)(B) provides that f
the rule in the preceding sentence does not apply, a section 958(a) U.S. shareholder
must designate the portion taken into account.

C. Adjustments to basis by reason of section 965(a) and (b)
1. Adjustments to Basis by Reason of Section 965(a)

Proposed §1.965-2(e) provides that, under section 961(a), a section 958(a) U.S.
shareholder's basis in section 958(a) stock of a DFIC, or property by reason of which
the section 958(a) U.S. shareholder is considered under section 958(a)(2) as owning

section 958(a) stock of a DFIC (“applicable property”), is increased by the section
51

ADMIN. 03666
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 454 of 678

958(a) U.S. shareholder's section 965(a) inclusion amount with respect to the DFIC.
However, rules relating to basis adjustments in the case of a section 962 election are
reserved. Comments are requested as to the appropriate amount of a basis adjustment
with respect to a DFIC with respect to which a section 962 election is effective.

2. Adjustments to Basis by Reason of Section 965(b)

Proposed §1.965-2(f)(1) clarifies that, in general, no adjustments to basis of
stock or property are made under section 961 (or any other provision of the Code) to
take into account the reduction to a section 958(a) U.S. shareholder's pro rata share of
the section 965(a) earnings amount of a DFIC under the reduction rules. However,
section 965(o0) provides authority to write regulations concerning basis adjustments in
contemplation of the fact that “basis adjustments (increases or decreases) may be
necessary with respect to both the stock of the DFIC and the E&P deficit foreign
corporation.” H.R. Rep. No. 115-466, at 620 (2017) (Conf. Rep.). The Conference
Report stated:

For example, with respect to the stock of the deferred foreign income

corporation, the Secretary may determine that a basis increase is appropriate in

the taxable year of the section 951A [sic] inclusion or, alternatively, the Secretary
may modify the application of section 961(b)(1) with respect to such stock.

Moreover, with respect to the stock of the E&P deficit [foreign] corporation, the

Secretary may require a reduction in basis for the taxable year in which the U.S.

shareholder's pro rata share of the earnings of the E&P deficit [foreign]
corporation are increased.

Id. at 620-21.

The Treasury Department and the IRS have determined that an increase to the
basis of stock of DFICs is appropriate only if there is a corollary reduction to the basis of

the stock of E&P deficit foreign corporations. However, the Treasury Department and

52

ADMIN_03667
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 455 of 678

the IRS recognize that such reduction, which could in certain cases give rise to gain,
could be overly burdensome for taxpayers. Accordingly, proposed §1 .965-2(f)(2) allows
taxpayers to elect to make the relevant basis adjustments, in which case such
adjustments must be consistently made with respect to ail section 958(a) stock of
specified foreign corporations owned by a section 958(a) U.S. shareholder and related
persons. The relevant basis adjustments are (i) an increase in the section 958(a) U.S.
shareholder's basis in the section 958(a) stock of a DFIC or applicable property with
respect to a DFIC by an amount equal to the section 965(b) previously taxed earnings
and profits of the DFIC with respect to the section 958(a) U.S. shareholder, and (ii) a
reduction in the section 958(a) U.S. shareholder's basis in the section 958(a) stock of
an E&P deficit foreign corporation or applicable property with respect fo an E&P deficit
foreign corporation by an amount equal to the portion of the section 958(a) U.S.
shareholder's pro rata share of the specified E&P deficit of the E&P deficit foreign
corporation taken into account under the reduction rules. However, as noted in Part
IV.C.1 of this Explanation of Provisions section, rules relating to basis adjustments in
the case of a section 962 election are reserved. An election under §1.965-2(f}(2) is
generally made by attaching a statement, signed under penalties of perjury, to the
section 958(a) U.S. shareholder's return for the first taxable year that includes the last
day of the last taxable year of a DFIC or E&P deficit foreign corporation of the
shareholder that begins before January 1, 2018, including the shareholder's name and
taxpayer identification number and a statement that the shareholder and all related
persons make the election. See proposed §1.965-2(A(2)(it)(B).

D. Gain-reduction ruie

33

ADMIN. 03668
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 456 of 678

Consistent with section 3.03 of Notice 2018-07, and with the modification
described in section 4 of Notice 2018-13, proposed §1.965-2(g)(1) provides a gain-
reduction rule pursuant to which, if a section 958(a) U.S. shareholder receives
distributions through a chain of ownership described under section 958(a) from a DFIC
during the inclusion year that are attributable to section 965(a) previously taxed
earnings and profits, the amount of gain that would otherwise be recognized under
section 961(b)(2) by the section 958(a) U.S. shareholder with respect to the section
958(a) stock of the DFIC, or applicable property with respect to the DFIC, is reduced
(but not below zero} by an amount equal to the section 965(a) previously taxed earnings
and profits of the DFIC with respect to the section 958(a) U.S. shareholder.

if a taxpayer makes the election described in proposed §1 .965-2(f)(2), the gain-
reduction rule will also apply to distributions attributable to section 965(b) previously
taxed earnings and profits, and the amount of gain that would otherwise be recognized
by the section 958(a) U.S. shareholder is also reduced by the amount of the section
965(b) previously taxed earnings and profits of the DFIC with respect to the section
958(a) U.S. shareholder.

in order to ensure that the amount of gain in the section 958(a) stock or
applicable property that would have been recognized under section 961(b)(2) remains
reflected in the section 958(a) stock or applicable property, proposed §1.965-2(g)(2)
provides that the basis in the section 958(a) stock or applicable property must be
reduced by the amount that would have been recognized as gain.

E. Rules of application for basis adjustments

54

ADMIN. 03669
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 457 of 678

The proposed regulations provide certain rules of application common to ail basis
adjustments described in proposed §1.965-2(e), (f)(2), and (g)(2) (‘specified basis
adjustments’). See proposed §1.965-2(h). The rules address the timing and allocation
among shares of the specified basis adjustments. See proposed §1.965-2(h)(1) and
(4). They also require netting of the specified basis adjustments and gain recognition to
the extent that a net downward adjustment would exceed basis. See proposed §1.965-
2(h)(2) and (3). In addition, they make clear that the specified basis adjustments are
limited to adjustments to property heid by a section 958(a) U.S. shareholder, except in
circumstances involving foreign pass-through entities. See proposed §1.965-2(h}{(5).

V. Section 965(c) Deductions

Proposed §1.965-3 provides rules regarding section 965(c) deductions and

section 965(c) deduction amounts.
A. Determination of aggregate foreign cash position
1. Disregard of Certain Obligations Between Related Specified Foreign Corporations

Consistent with section 3.01(b) and (c) of Notice 2018-07. the proposed
regulations provide that, for purposes of determining the aggregate foreign cash
position of a section 958(a) U.S. shareholder, accounts receivable, accounts payable,
short-term obligations, and derivative financial instruments between related specified
foreign corporations are disregarded, if applicable, on the corresponding cash
measurement dates of the specified foreign corporations to the extent of the smallest of
the section 958(a) U.S. shareholder's ownership percentages of section 958(a) stock of
the specified foreign corporations owned by the section 958(a) U.S. sharehoider on the

corresponding cash measurement dates. See proposed §1.965-3(b)(1).

55

ADMIN 03670
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 458 of 678

2. Disregard of Certain Assets to Prevent Double Counting

Section 3.05(a) of Notice 2018-26 announced the intent to issue forms,
publications, regulations, or other guidance specifying the documentation that a United
States shareholder must maintain or provide, and the time and manner for providing any
such documentation, in order to make the required demonstration to the Secretary to
rely on section 965(c)(3)(D) in excluding net accounts receivable, actively traded
property, and short-term obligations in determining its aggregate foreign cash position.
To disregard assets under this rule, the proposed regulations provide that a section
958(a) U.S. shareholder must attach a statement to its timely filed return (taking into
account extensions, if any) containing a description of the asset that would be taken into
account with respect to both specified foreign corporations; a statement of the amount
by which its pro rata share of the cash position of one specified foreign corporation is
reduced: a detailed explanation of why there would otherwise be double-counting,
including the computation of the amount taken into account with respect to the other
specified foreign corporation, and an explanation of why the rule described in Part V.A.1
of this Explanation of Provisions section does not apply to disregard such amounts.
See proposed §1.965-3(b)(2).

B. Determination of aggregate foreign cash position for section 958(a) U.S. sharehoider
inclusion year

Consistent with section 3.05(a) of Notice 2018-07, the proposed regulations
provide that in the case of a section 958(a) U.S. shareholder that has a section 965(a)
inclusion amount in more than one taxable year, the amount of the aggregate foreign

cash position taken into account in the first taxable year will equal the lesser of the

56

ADMIN_0367'1
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 459 of 678

section 958(a) U.S. shareholder's aggregate foreign cash position or the aggregate
965(a) inclusion amount taken into account by the section 958(a) U.S. shareholder in
that taxable year. Furthermore, the amount of the section 958(a) U.S. shareholder's
aggregate foreign cash position taken into account in any succeeding taxable year will
be the lesser of the excess, if any, of its aggregate foreign cash position over the
amount of its aggregate foreign cash position taken into account in preceding taxable
years, or the aggregate section 965(a) inclusion amount taken into account by the
section 958(a) U.S. shareholder in such succeeding taxable year. See proposed
§1.965-3(c)(2)}.

In addition, also consistent with section 3.05(a) of Notice 2018-07, the proposed
regulations provide that, for purposes of determining the aggregate foreign cash
position of a section 958(a) U.S. shareholder for a taxable year in which it takes into
account a section 965(a) inclusion amount, a section 958(a) U.S. shareholder can
assume thai Its pro rata share of the cash position of any specified foreign corporation
whose last taxable year beginning before January 1, 2018, ends after the daie the
return for such taxable year of the section 958(a) U.S. shareholder is timely filed (taking
into account extensions, if any) will be zero as of the cash measurement date with
which the year of the specified foreign corporation ends. If a section 958(a) U.S.
shareholder’s pro rata share of the cash position of a specified foreign corporation was
treated as zero pursuant to the preceding sentence for a section 958(a) U.S.
shareholder inclusion year (an “estimated section 958(a) U.S. shareholder inclusion
year’), the final cash measurement date amount in fact exceeds the average of the first

and second cash measurement date amounts with respect to the section 958(a)

57

ADMIN_03672
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 460 of 678

shareholder, and the shareholder's aggregate section 965(a) inclusion amount in fact
exceeds the final cash measurement date amount, interest and penalties will not be
imposed if the section 958(a) U.S. shareholder makes appropriate adjustments by
amending the return for the estimated section 958(a) U.S. shareholder inclusion year to
reflect the correct aggregate foreign cash position by the due date (taking into account
extensions, if any) for the return for the year after the estimated section 958(a) U.S.
shareholder inclusion year. See proposed §1 .965-3(c)(3).
C. Recapture of section 965(c) deductions for expatriated entities

Proposed §1.965-3(d) harmonizes the rule provided in section 965(|) requiring
the recapture of a section 965(c) deduction by an expatriated entity with the expanded
scope of availability of section 965(c) deductions (that is, to a domestic pass-through
owner that is not itself a United States shareholder) by requiring recapture of all section
965(c) deductions taken into account by an expatriated entity without regard to whether
the expatriated entity was itself a United States shareholder.
D. Treatment of section 965(c) deductions under certain Code provisions

Consistent with section 3.06 of Notice 2018-26, proposed §1 .965-3(f)(1) provides
that a section 965(c) deduction wiil not be treated as an itemized deduction for any
purpose of the Code (including, as described in Notice 2018-26, for purposes of
sections 56 and 67).

The Treasury Department and the IRS are aware that the rules of subchapter K
and subchapter S may prevent a partner or S corporation shareholder from taking into
account its domestic pass-through owner share of a section 965(c) deduction amount in

certain circumstances if allocated by a partnership or S corporation separately from the

58

ADMIN 03673
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 461 of 678

corresponding section 965(a) inclusion amount, particularly to the extent that a
partnership or S corporation makes distributions to one or more partners or
shareholders (as the case may be) during the year of its section 965(a) inclusion. See,
e.g., section 1366(d). Accordingly, proposed §1 .965-3(f)(2)(i) provides that in the case
of a domestic partnership or S corporation, the aggregate amount of its section 965(a)
inclusions net of the aggregate amount of its section 965(c) deductions is treated as a
separately stated item of net income solely for purposes of calculating basis under
section 705(a) and §1.705-1(a) and section 1367(a)(1) and §1.1367-1(f). Furthermore,
the proposed regulations incorporate the rules concerning basis and AAA adjustments
contained in section 965(f)(2) and provide an example illustrating the application of the
rules described in this paragraph. See proposed §1.965-3(f)(2)(i(B), (ii), and (iii).

The proposed regulations clarify whether a United States person that must pay
tax under section 141 4 on a section 965(a) inclusion is entitled to take into account a
section 965(c) deduction for purposes of determining the amount of such tax. Section
965(c) deductions are intended to reduce the rate of income tax to which section 965(a}
inclusions are subject. See H.R. Rep. No. 415-466, at 620 (2017) (Conf. Rep.)}. The
Treasury Department and the IRS have determined that the section 965(c) deduction
was not intended to reduce the rate of tax imposed by non-income tax provisions
outside of chapter 1. Accordingly, proposed §1 .965-3(f)(3) provides that for purposes of
section 1441 and §1.1411-4(f}(6), a section 965(c) deduction is not treated as a
deduction properly allocable to a corresponding section 965(a) inclusion. Consistent
with the rule for section 1411, proposed §1.965-3(f)(4) provides that a section 965(c)

deduction is not treated as an ordinary and necessary expense paid or incurred for the

59

ADMIN_03674
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 462 of 678

production or collection of gross investment income for purposes of section
4940(c}(3)(A).
Vi. Disregard of Certain Transactions

Proposed §1.965-4 provides rules that disregard certain transactions for
purposes of applying section 965. In particular, proposed §1.965-4 provides rules that
disregard (i) transactions undertaken with a principal purpose of reducing the section
965 tax liability of a United States shareholder, (ii) certain changes in method of
accounting and entity classification elections, and (iii) certain transactions occurring
between E&P measurement dates.
A. Anti-avoidance rules

The proposed regulations provide rules, consistent with section 3.04 of Notice
2018-26, to prevent the avoidance of section 965, including an anti-avoidance rule
disregarding certain transactions and rules disregarding certain changes in accounting
methods and entity classification elections. See proposed §1.965-4(b) through (e). The
application of the anti-avoidance rule ig based on whether there is a “change in the
amount of a section 965 element” rather than a change in the section 965 tax liability, as
described in the notice. See proposed §1 .965-4(b)(1). For this purpose, generally there
is a change in the amount of a section 965 element if there is a reduction of a section
958(a) inclusion amount or aggregate foreign cash position or an increase in deemed
paid foreign income taxes as a result of a section 965(a) inclusion. See proposed
§1.965-4(d) and (€)(1).

Comments requested that the anti-avoidance rule not apply to the extent a

reduction in tax liability by reason of section 965 is offset by an equal amount of tax

60

ADMIN_03675
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 463 of 678

increase pursuant to a different Code provision. This comment is not adopted. The
Conference Report reflects an intent for the Treasury Department and the IRS to
address all strategies for avoiding a section 965(a) inclusion, without regard to the effect
on overall tax liability. See H.R. Rep. No. 115-466, at 619 (2017) (Conf. Rep.).
Furthermore, it would be difficult for the IRS to determine whether a particular increase
in tax liability for non-section 965 reasons is related to the reduction in the taxpayer's
section 965(a) inclusion. Finally, the anti-avoidance rule generally does not apply
without a principal purpose of changing the amount of a section 965 element.
Depending on the facts and circumstances, transactions that do not reduce overall tax
liability may not meet the principal purpose test described in proposed §1.965-4(b)(1).

Comments also requested a de minimis exception for the anti-avoidance rule.
This comment is not adopted. The Treasury Department and the IRS have determined
that any reduction in tax imposed by reason of section 965 through tax avoidance
strategies occurring after November 2, 2017, is inconsistent with congressional intent
and should not be respected.

Comments to Notice 2018-26 requested that the rule disregarding changes to
methods of accounting not apply when the change is from an impermissible to a
permissible method, and that a principal purpose test should apply. These comments
are not adopted. Proposed §1.965-4(c)(1) does noi affect a taxpayer's ability to change
its method of accounting, including to change to a permissible method. Instead, the rule
disregarding an accounting method change is relevant only for the limited purpose of

determining the amount of a taxpayer's section 965 elements.

61

ADMIN 03676
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 464 of 678

The choice of a November 2, 2017, measurement date refiects an intent to
impose a transition tax on a snapshot of earnings as of a date that coincides with the
introduction of the Act in Congress, and reflects a general policy of disregarding
taxpayer actions occurring after November 2, 2017, that reduce the taxpayer's liability
imposed by reason of section 965, even if such future actions are otherwise respected
under the Code. Such actions can include changes in accounting methods, whether to
methods that are permissible or impermissible and regardless of the principal purpose
for such change. A rule disregarding such changes is also consistent with the
Conference Report, which reflects a clear intent for the Treasury Department and the
IRS to exercise their authority under section 965(0) to disregard accounting method
changes that reduce a taxpayer's tax liability under section 965. See H.R. Rep. No.
115-466, at 619 (2017) (Conf. Rep.).

B. Disregard of certain transactions occurring between E&P measurement dates

In section 3.02(a) of Notice 2018-07, the Treasury Department and the IRS
announced the intent to issue regulations to address the possibility of double-counting
or double non-counting in the computation of post-1986 earnings and profits arising
from amounts paid or incurred (including certain dividends) between reiated specified
foreign corporations of a United States shareholder that occur between E&P
measurement dates and that would otherwise reduce the post-1986 earnings and profits
as of December 31, 2017, of the specified foreign corporation that paid or incurred such
amounts. The notice contained examples illustrating fact patterns involving double-
counting or double non-counting to be addressed by the future regulations. The

proposed regulations provide, consistent with section 3.02(a) of Notice 2018-07, that

62

ADMIN_03677
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 465 of 678

amounts paid or incurred between related specified foreign corporations of a section
958(a) U.S. shareholder between E&P measurement dates that would otherwise reduce
the post-1986 earnings and profits as of December 31, 2017, of the specified foreign
corporation that paid or incurred such amounts are disregarded for purposes of
determining the post-1986 earnings and profits of both of the specified foreign
corporations as of the E&P measurement date on December 31, 2017. See proposed
§1.965-4(f)..

A number of comments requested that these rules be expanded to cover other
transactions that could lead to double counting and double non-counting in the
computation of post-1986 earnings and profits of a specified foreign corporation,
including: (i) deductible payments by a specified foreign corporation to a United States
shareholder or to a partnership owned by the United States shareholder; and (ii)
distributions by specified foreign corporations to a United States shareholder. The
recommendations in these comments are not adopted. The Treasury Department and
the IRS have determined that the concerns regarding issues of double counting and
double non-counting in the computation of post-1986 earnings and profits of a specified
foreign corporation relate to transactions occurring between specified foreign
corporations rather than between a specified foreign corporation and a United States
shareholder. See H.R. Rep. No. 115-466, at 619 (2017) (Conf. Rep.). Payments by a
specified foreign corporation to a United States shareholder only affect the post-1986
earnings and profits of a single specified foreign corporation, and thus do not result in
double counting in determining a United States shareholder's section 965(a) inclusion

amount. Additionally, payments by a specified foreign corporation to a United States

§3

ADMIN 03678
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 466 of 678

shareholder can have attendant U.S. tax effects that do not occur with respect to
payments between specified foreign corporations and that would need to be considered
if such payments were disregarded. For example, a distribution from a specified foreign
corporation to its United States shareholder may permit the United States shareholder
to take into account foreign tax credits under section 902 and avoid the limitation under
section 965(g)(1) that would apply if the underlying foreign taxes had been deemed paid
with respect to the United States shareholder's section 965(a) inclusion amount.

Vii. Foreign Tax Credits |

A. in.general

Section 14301 of the Act repealed section 902 effective for taxable years of
foreign corporations beginning after December 31, 2017, and taxable years of United
States shareholders in which or with which such taxable years of foreign corporations
end. The proposed regulations include, in addition to rules under the foreign tax credit
specific rules of section 965, rules coordinating the provisions of section 965 with the
foreign tax credit provisions as in effect before their repeal or amendment by the Act.
B. Allowance of a credit or deduction for foreign income taxes
1. Scope

Section 965(g)(1) provides that no credit is allowed under section 901 for the
applicable percentage of any taxes paid or accrued (or treated as paid or accrued) with
respect to any amount for which a section 965(c) deduction amount is allowed. The
Conference Report does not elaborate on the meaning of “taxes paid or accrued” or
“taxes treated as paid or accrued.” Comments requested clarification of the meaning of

these terms and the scope of section 965(g). Under the proposed regulations, “taxes

64

ADMIN 03679
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 467 of 678

paid or accrued” refers to foreign income taxes paid or accrued directly by the taxpayer
under section 901, and “taxes treated as paid or accrued” includes foreign income taxes
deemed paid by the taxpayer under section 960, foreign income taxes allocated to an
entity under §1.901-2(f)(4), and a distributive share of taxes paid by a partnership.
2. Applicable Percentage

The proposed regulations clarify that the term “applicable percentage” is
determined with respect to a section 958(a) U.S. shareholder and a section 958(a) U-S.
shareholder inclusion year. As a result, if a section 958(a) U.S. shareholder has more
than one section 958(a) U.S. shareholder inclusion year, the shareholder might have
more than one applicable percentage as a result of differing aggregate foreign cash
positions for those different section 958(a) U.S. shareholder inclusion years. See
proposed §1.965-5(d)(1). In addition, if a person isa domestic pass-through owner with
respect to more than one domestic pass-through entity, each of which is a section
958(a) U.S. shareholder, the person might have a different applicable percentage with
respect to each of those domestic pass-through entities because of differing aggregate
foreign cash positions of those entities, as well as a different applicable percentage with
respect to the person’s section 958(a) stock, if any. See proposed §1 .965-5(d)(2).
Therefore, the amount of foreign tax credits disallowed under section 965(g) and
proposed §1.965-5(b) and (c) could differ depending on the section 958(a) U.S.
sharehoider inclusion year and section 958(a) U.S. shareholder to which the foreign
income taxes relate.

3. Foreign Income Taxes Paid or Accrued Directly by Taxpayer

65

ADMIN. 03680
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 468 of 678

For purposes of section 965(g)(1), foreign income taxes paid or accrued directly
by a taxpayer include foreign income taxes imposed on the taxpayer on a distribution of
section 965(a) previously taxed earnings and profits or section 965(b) previously taxed
earnings and profits. Section 965(g)(3) provides that no deduction is allowed for any tax
for which a credit is not allowable under section 901 by reason of section 965(g)(1}.
The proposed regulations provide that neither a deduction (including under section 164)
nor a credit under section 901 is allowed for the applicable percentage of any foreign
income taxes paid or accrued with respect to any amount for which a section 965(c)
deduction is allowed for a section 958(a) U.S. shareholder inclusion year. The
proposed regulations also provide that neither a deduction nor a credit under section
901 is allowed for the applicable percentage of any foreign income taxes attributable to
a distribution of section 965(a) previously taxed earnings and profits or section 965(b)
previously taxed earnings and profits. See proposed §1.965-5(b).

Accordingly, no deduction or credit is allowed for the applicable percentage of
any withholding taxes imposed on a United States shareholder by the jurisdiction of
residence of the distributing foreign corporation with respect fo a distribution of section
965(a) previously taxed eamings and profits or section 965(b) previously taxed earnings

‘and profits. Similarly, no deduction or credit is allowed for the applicable percentage of
net basis taxes imposed on a United States citizen by the citizen’s jurisdiction of
residence upon receipt of a distribution of section 965(a) previously taxed earnings and
profits or section 965(b) previously taxed earnings and profits.

4, Foreign Income Taxes Treated as Paid or Accrued by Taxpayer
i. Section 960(a)(1)
66

ADMIN_03681
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 469 of 678

For taxable years of foreign corporations beginning before January 1, 2018, and
taxable years of United States shareholders in which or with which such taxable years
of foreign corporations end, section 960(a)(1) provides that, if there is included under
section 951(a) in the gross income of a domestic corporation any amount attributable to
E&P of a foreign corporation which is a member of a qualified group (as defined in
section 902(b)) with respect to the domestic corporation, then, except to the extent
provided in regulations, section 902 shail be applied as. if the amount so included were a
dividend paid by such foreign corporation (determined by applying section 902(c) in
accordance with section 904(d)(3)(B)). The proposed regulations provide that a credit
under section 901 is not allowed for the applicable percentage of any foreign income
taxes treated as paid or accrued under section 960(a)(1) (for taxable years of foreign
corporations beginning before January 4, 2018, and to taxable years of United States
persons in which or with which such taxable years of foreign corporations end) with
respect to any amount for which a section 965(c) deduction is allowed for a section
958(a) U.S. shareholder inclusion year.

ii. Section 960(a)(3) _

For a taxable year of a foreign corporation beginning before January 1, 2018,
section 960(a)(3) provides that any portion of a distribution from such a foreign
corporation received by a domestic corporation which is excluded from gross income
under section 959(a) is treated by the domestic corporation as a dividend, solely for
purposes of taking into account under section 902 any foreign taxes, on or with respect

to the accumulated profits of such foreign corporation from which such distribution is

67

ADMIN. 03682
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 470 of 678

made, which were not deemed paid by the domestic corporation for any prior taxable
year.

Accordingly, the proposed regulations provide that the credit allowed under
section 960(a)(3) is only with respect to foreign income taxes imposed on an upper-tier
foreign corporation on distributions of section 965(a) previously taxed earnings and
profits or section 965(b) previously taxed earnings and profits from a lower-tier foreign
corporation. See proposed §1 965-5(c)(1)(ii).. Furthermore, section 960(a)(3) does not
allow a credit for foreign income taxes attributable to the portion of a section 965(a)
earnings amount that was reduced pursuant to section 965(b) since such taxes were
not imposed on a distribution of previously taxed E&P. Instead, because section 965(b)
previously taxed earnings and profits are treated as having been included in a United
States shareholder’s income under section 951(a), foreign income taxes that would
have been deemed paid with respect to section 965(b) previously taxed earnings and
profits under section 960(a){1) had such amounts actually been included in income are
treated as having been deemed paid, with the result that no credit is allowed under
section 960(a)(3) or any other provision of the Code for such taxes. ld.

The proposed regulations also provide that the disallowance under section
965(g) applies to foreign taxes deemed paid under section 960(a)(3) with respect to
distributions of section 965(a) previously taxed earnings and profits or section 965(b)
previously taxed earnings and profits with respect to a section 958(a) U.S. shareholder
inclusion year. For example, if a lower-tier foreign corporation distributes section 965(a)
previously taxed earnings and profits to an upper-tier foreign corporation, and the

upper-tier foreign corporation pays a foreign withholding tax with respect to the

63

ADMIN_03683
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 471 of 678

distribution of the section 965(a) previously taxed earnings and profits, such withholding
tax would be creditable under section 960(a)({3) upon a distribution by the upper-tier
foreign corporation to an eligible domestic corporation. However, the domestic
corporation cannot claim a credit for the applicable percentage of such withholding tax.
See proposed §1.965-5(c)(ii).

The Act replaces section 960(a)(3) with section 960(b). The proposed
regulations only address distributions out of section 965(a) previously taxed earnings
and profits and section 965(b) previously taxed earnings and profits in years before the
effective date of section 960(b) in the Act. The Treasury Department and the IRS |
anticipate that future regulations will provide similar rules in connection with new section
960(b).

ii Disallowance of deduction

The proposed regulations clarify that no deduction, including under section 164,
is allowed for the applicable percentage of any foreign income taxes treated as paid or
accrued with respect to any amount for which a section 965(c) deduction is allowed.
See proposed §1.965-5(c)(2).

C. Computation of foreign income taxes deemed paid
1. General Rule and Exception

Comments requested clarification regarding the determination of deemed paid
taxes under section 960 in connection with section 965. One comment also requested
specific changes to the application of sections 902 and 960 that would permit a taxpayer
to reduce the post-1986 undistributed earnings of a DFIC by the amount of any deficit

from an E&P deficit foreign corporation that reduced the section 965(a) earnings

69

ADMIN 03684
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 472 of 678

amount of the DFIC. In general, the proposed regulations confirm that sections 902 and
960 apply in the same manner for section 965(a) inclusions as for other inclusions
under section 951(a)(1)(A), and therefore a DFIC’s post-1986 undistributed earnings is
not reduced by specified E&P deficits from an E&P deficit foreign corporation.

A comment noted that in determining the indirect credit with respect to a section
965(a) inclusion, the numerator of the section 902 fraction (as defined in proposed
§1.965-6(c)(1)) may be greater than the denominator given that the section 965(a)
inclusion is determined on one of two measurement dates. For example, if the amount
of the accumulated post-1986 deferred foreign income of a DFIC is greater on
November 2, 2017, than such amount is on December 31, 2017, the section 965(a)
earnings amount of the DFIC will be based on E&P as of the November 2, 2017 date.
However, the denominator of the section 902 fraction, post-1986 undistributed earings,
is determined as of the close of the taxable year of the foreign corporation and without
diminution by reason of earnings distributed or otherwise included in income during the
year. Section 902(c)(1). Where the post-1986 undistributed earnings as of the close of
the DFIC’s U.S. taxable year is positive, but less than the section 965(a) earnings
amount, this could resuit in a section 902 fraction greater than one.

The section 902 fraction cannot exceed one. See H.H. Robertson Co, v.
Commissioner of Internal Revenue, 59 T.C. 53 (1972), aff'd 500 F.2d 1399 (3d Cir.
1974). For the avoidance of doubt, the proposed regulations clarify that when the
denominator of the section 902 fraction is positive but less than the numerator of such

fraction, the section 902 fraction is one. See proposed §1.965-6(c)(2).

70

ADMIN_03685
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 473 of 678

Comments also requested that taxpayers be deemed to pay taxes when the
denominator of the section 902 fraction is zero or less than zero, either by treating the
DFIC as having post-1986 undistributed earnings equal to the DFIC’s post-1986 foreign
income taxes, or by determining the DFIC’s post-1986 undistributed earnings as of the
measurement date used to determine its section 965(a) earnings amount. This
comment is not adopted. The Treasury Department and the IRS have determined that
the Act was not intended to alter the application of sections 902 and 960 with respect to
section 965. Thus, the proposed regulations confirm that when the denominator of the
section 902 fraction is zero or less than zero, no taxes are deemed paid with respect to
the section 965(a) inclusion. See proposed 51 .965-6(c)(2); cf. §1.902-1(b)(4) (providing
that no foreign income taxes are deemed paid in the case of a distribution out of current
E&P that is treated as a “nimble” dividend under section 316(a)(2) when there is a
deficit in accumulated E&P).

Section 965(b)(4)(B), which provides that a United States shareholder's pro rata
share of the E&P of any E&P deficit foreign corporation is increased by the amount of
the specified E&P deficit of such corporation taken into account by such shareholder by
reason of allocation of such deficit to a DFIC, does not indicate whether that increase
applies for purposes of determining the post-1986 undistributed earnings in the last
taxable year of an E&P deficit foreign corporation that begins before January 1, 2018.
The Treasury Department and the IRS have determined that section 965(b)(4)(B)
should not apply for purposes of section 902 in that year. Therefore, the proposed
regulations provide that post-1986 undistributed earnings of an E&P deficit foreign

corporation are increased by reason of section 965(b)(4)(B) or proposed §1.965-

fi

ADMIN. 03686
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 474 of 678

2(d)(2)(i) as of the first day of the foreign corporation’s first taxable year following the
E&P deficit foreign corporation’s last taxable year that begins before January 1, 2018.

Comments also recommended that, to the extent that a hovering deficit is treated
as reducing the post-1986 earnings and profits of a DFIC, those taxes should be added
to the DFIC’s post-1986 foreign income taxes in the inclusion year with respect to the
DFIC. The Treasury Department and the IRS have determined that the existing rules
adequately address this issue and decline to adopt this comment. The proposed
regulations do not provide special rules for foreign income taxes that are related to
hovering deficits; as a result, the rules in §1.367(b)-7 continue to apply with respect to
such foreign income taxes.
2. Taxes Deemed Paid in the Case of Certain Lower-Tier Corporations

A credit is allowable under section 960(a)(1) for taxes paid or accrued by a
foreign corporation only if itis a member of a qualified group (as defined in section
902(b)) with respect to the domestic corporation. Section 902(b)(2) states that the term
“qualified group” does not include any foreign corporation below the third tier in the
chain uniess the foreign corporation is a CFC and the domestic corporation is a United
States shareholder with respect to it. Comments requested clarification as to whether a
10-percent corporation treated as a CFC under section 965(e)(2) for purposes of
sections 951 and 961 is treated as a CFC for purposes of section 902(b).

Section 965(e)(2) applies to treat a 10-percent corporation as a CFC solely for
purposes of taking into account the subpart F income of such corporation under section
965(a) and for purposes of determining the United States shareholder’s pro rata share

of the section 965(a) inclusion amount. The proposed regulations also treat a 10-

{2

ADMIN_03687
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 475 of 678

percent corporation as a CFC for other limited purposes. See Part |.A of this
Explanation of Provisions. However, section 965 does not modify the computation of
foreign income taxes deemed paid under sections 902 and 960, or for purposes of any
other Code section. Therefore, the proposed regulations clarify that a United States
shareholder is not entitled to an indirect credit with respect to a 10-percent corporation
that is below the third tier in a chain of foreign corporations of the United States
shareholder. See proposed §1.965-1(d).
D. Allocation and apportionment of expenses

The generally applicable rules of sections 861 through 865 and the regulations .
thereunder for allocating and apportioning deductions to separate categories of income
described in section 904(d){1) and §1.904-4(m) apply for purposes of determining the
foreign tax credits allowed by reason of a section 965(a) inclusion. For purposes of
allocating and apportioning any deductible expense, any tax-exempt asset (and any
income from such asset) is not taken into account. See section 864(e)(3). A similar
rule applies in the case of the portion of any dividend (other than a qualifying dividend
as defined in section 243(b)) equal to the deduction allowable under section 243 or
245(a) with respect to such dividend and in the case of a like portion of any stock the
dividends on which would be so deductible and would not be qualifying dividends (as so
defined), The proposed regulations confirm that the allowance of a deduction under
section 965(c) with respect to the section 965(a) inclusion does not result in any portion
of the section 965(a) inclusion being treated as exempt income. In addition, the assets
to which the section 965(a) inclusion relates are not treated as exempt assets under
section 864(e)(3) or §1.861-8T (d).

{3

ADMIN. 03688
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 476 of 678

The proposed regulations also confirm that section 965(a) previously taxed
earnings and profits and 965(b) previously taxed earnings and profits, like all previously
taxed E&P, do not give rise to exempt treatment under section 864(e)(3). See proposed
§1.965-6(d).

Under section 864(e)(4), for purposes of allocating and apportioning expenses on
the basis of assets, the adjusted basis in stock of any nonaffiliated 10-percent owned
corporation is increased by the E&P accumulated during the period the taxpayer held
the stock, or reduced (but not below zero) by deficits in E&P of the corporation
attributable to the stock for such period. The purpose for this adjustment is to better
approximate the value of such stock. See Joint Committee on Tax’n, General
Explanation of the Tax Reform Act of 1986 (P.L. 99-514) (May 4, 1987), JCS-10-87, at
p.87 (adjustment to E&P “takes account of some changes in value attributable to |
taxpayer's equity interests in such corporations”).

In order to avoid double counting of previously taxed E&P and the basis
adjustments under section 961, section 864(e)(4)(D) provides that proper adjusiments
must be made to the E&P of a corporation to account for previously taxed E&P and
reflected in the adjusted basis of the stock. See Joint Committee on Tax’n, General
Explanation of the Tax Reform Act of 1986 (P.L. 99-514) (May 4, 1987), JCS-10-87, at
p.91. Section 1.861-12T(c)(2)(i}{B) provides that a taxpayer's basis in stock of a CFC
shall not include any amount included in basis under section 964 - At the same time, all

E&P (including previously taxed E&P) generally increase the taxpayer's adjusted basis

in stock of a CFC.

74

ADMIN_03689
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 477 of 678

As a result of the enactment of section 965, the Treasury Department and the
IRS recognize that the application of section 965(b)(4)(A) and (B) may warrant the
issuance of special rules for the determination of adjusted basis. Furthermore, a
different rule may be needed if a taxpayer has made an election under proposed
§1.965-2(f)(2) to adjust its basis to reflect the use of a specified E&P deficit. The
Treasury Department and the IRS request comments on what rules may be appropriate,
including whether the rules under §1.861-12(c)(2) should be modified.
E. Application of section 904

The proposed regulations do not address the assignment of a section 965(a)
inclusion and the related taxes fo a separate category of income. The Treasury
Department and the IRS have determined that the application of section 904 is clear
with respect to section 951(a) inclusions regardless of whether the DFIC isa CFC ora
40-percent corporation. Furthermore, the Treasury Department and the IRS have
determined that no clarification is necessary with respect to §1.904-6 for purposes of
relating the creditable portion of the foreign income taxes with respect to a section
965(a) inclusion to a separate category of income. For example, withholding tax
imposed on a distribution of section 965(a) previously taxed earnings and profits and
section 965(b) previously taxed earnings and profits will be related to the separate
category of income to which the original section 965(a) inclusion was assigned. See
§1.904-6(b)(2) and (c), Example 7.

The Treasury Department and the IRS request comments on whether more
guidance is necessary with respect to the assignment of the section 965(a) inclusion

and the related taxes to a separate category or categories of income.

{9

ADMIN. 03690
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 478 of 678

In addition, comments are requested on whether additional rules are needed for
determining the amount of the increase in the section 904 limitation with respect to
distributions of section 965(a) previously taxed earnings and profits and section 965(b)
previously taxed earnings and profits, taking into account the section 965(c) deduction
and the disallowed foreign taxes under section 965(g). See section 960(b) (effective
with respect to taxable years of foreign corporations beginning before January 1, 2018,
and to taxable years of United States shareholders with or within which such taxable
years of those foreign corporations end) and section 960(c} for later years.

VII. Election, Payment, and Other Special Rules
A. In genera!

Section 965 provides certain elections that taxpayers can make with respect to
the application of section 965. See Parts II.K through N of the Background section of
this preamble. As discussed in Part II.B.10 of this Explanation of Provisions section and
in section 3.05(b) of Notice 2018-26, if the United States shareholder of a DFIC is a
domestic pass-through entity and owns section 958(a) stock of the DFIC, then each
domestic pass-through owner of the domestic pass-through entity will take into account
its share of the section 965(a) inclusion amount with respect to the section 958(a) stock
of the DFIC of the domestic pass-through entity and the section 965(c) deduction
amount with respect to such amount, regardless of whether the domestic pass-through
owner is itself also a United States shareholder with respect to the DFIC. The elections
described in Parts I.K through N of the Background section of this preamble under
sections 965(h) (the “section 965(h) election”), 965(m) (the “section 965(m) election’),

and 965(n) (the “section 965(n) election”) are available to a United States shareholder

76

ADMIN_ 03691
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 479 of 678

of a DEIC under the terms of section 965. However, because a domestic pass-through
owner will take into account its share of a section 965(a) inclusion amount (and the
related section 965(c) deduction amount) whether or not it is itself a United States
shareholder, the proposed regulations provide, consistent with section 3.05(b) of Notice
2018-26, that a domestic pass-through owner may make the section 965(h) election, the
section 965(m) election, and the section 965(n) election.

B. Net tax liability under section 965

The proposed regulations define a new term, “total net tax liability under section
965,” which reflects the definition of net tax liability under section 965 in section
965(h)(6) with respect to a person as if the person were a United States shareholder of
all DFICs with respect to which it has section 965(a) inclusions, consistent with section
3.05(c) of Notice 2018-26. See proposed §1.965-7(g)(10). However, the proposed
regulations provide that the dividends excluded pursuant to the second prong of the
computation (the “without” prong) include dividends received directly or through a chain
of ownership described in section 958(a). See proposed §1.965-7(g)(10){i)(B)(2).

For purposes of determining a person’s total net tax liability under section 965,
the proposed regulations aiso ciarify the computation of the foreign tax credit for
purposes of the amount described in section 965(h)(6)(A)(ii)(Il) and proposed §1.965-
7(g){10)(i)(B) (the net income tax liability determined without regard to section 965 and
dividends from DFICs). Specifically, the proposed regulations provide that the foreign
tax credits disregarded in determining net income tax determined under section
965(h)(6)(A)(ii)(II) and proposed §1 .965-7(g)(10){i)(B) includes the credits for foreign

income taxes deemed paid with respect to section 965(a) inclusions or foreign income

ff

ADMIN. 03692
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 480 of 678

taxes deemed paid with respect to a dividend, including a distribution that would have
been treated as a dividend in the absence of section 965, as well as the credits for
foreign income taxes imposed on distributions of section 965(a) previously taxed
earnings and profits or section 965(b) previously taxed earnings and profits made in the
taxable year in which the person includes a section 965(a) inclusion in income.
C. Section _965(h) election

The proposed regulations provide that the section 965(h) election may be made
by any person with a section 965(h) net tax liability (which includes a section 958(a)
U.S. shareholder or a domestic pass-through owner in a domestic pass-through entity
that is a section 958(a) U.S. shareholder, but not a domestic pass-through entity itself).
Under the proposed regulations, the section 965(h) election may be revoked only by
paying the fuli amount of the unpaid section 965(h) net tax liability. See proposed
§1.965-7(b)(1). The proposed regulations also provide that a section 965(h) election is
made with respect to the section 965(h) net tax liability of a person, which is the
person’s total net tax liability under section 965 reduced by the aggregate amount of the
person's section 965(i) net tax liabilities, if any, with respect to which elections under
section 965(i) are effective. See proposed §1.965-7(g)(4).
{. Underpayment of an Installment

As noted in Part |I.K of the Background section of this preamble, section
965(h)(3) provides that an addition to tax for failure to timely pay an installment required
under section 965(h) is an acceleration event with respect to the unpaid portion of the
remaining installments. Section 965(h)(4) provides that if a taxpayer has made an

election under section 965(h), and subsequently a deficiency is assessed with respect .

78

ADMIN_ 03693
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 481 of 678

to the taxpayer’s net tax liability for purposes of section 965(h), then the amount of the
deficiency will be prorated among the installments.

Comments requested clarification regarding whether the underpayment of an
installment (including payment of the first installment that reflects a section 965(h) net
tax liability lower than what is caiculated on a tax return filed by the extended due date)
would constitute an acceleration event under section 965(h)(3) or would result in the
proration under section 965(h)(4) of the difference between the section 965(h) net tax
liability initially calculated and the subsequently determined section 965(h) net tax
liability. The proposed regulations provide that if a person is assessed a deficiency with
respect to the person’s section 965(h) net tax liability, or the person timely files a return
increasing the amount of its section 965(h) net tax liability above the amount taken into
account in the payment of the first installment, or the person files an amended return
increasing the amount of its section 965(h) net tax liability, the deficiency or additional
amount will be prorated among the installments under section 965(h)(4). This proration
rule does not apply if the deficiency or additional liability is due to negligence, intentional
disregard of rules and regulations, or fraud with intent to evade tax, in which case, the
proposed regulations clarify that the deficiency is payable on notice and demand. See
proposed §1.965-7(b)(1)(ii)(C).

A comment also requested guidance regarding whether an underpayment of the
first installment would prevent a taxpayer from making an election under section 965(h).
The proposed regulations provide that if a taxpayer makes a section 965(h) election and
does not pay the correct amount for the first installment, and if the rule in the preceding

paragraph applies to prorate the additional liability, the remaining installment payments

79

ADMIN 03694
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 482 of 678

due pursuant to the section 965(h) election will not be accelerated, and the taxpayer's
section 965(h) election will not be affected. See proposed §1.965-7(b)(1)(ii).
2. Acceleration Events

The proposed regulations provide that if a taxpayer makes a section 965(h)
election, and subsequently an acceleration event described in section 965(h)(3) and
proposed §1.965-7(b)(3)(li) occurs, the unpaid portion of all remaining installments of
the taxpayer's section 965(h) net tax liability generaily will be accelerated and due on
the date of the event. | |

Proposed §1.965-7(b)(3)(ii) lists the events treated as acceleration events for this
purpose. As noted in Section L.K of the Background section of this preamble,
acceleration events include an addition to tax for failure to timely pay an instaliment
required under section 965(h), a liquidation or sale of substantially all the assets of the
taxpayer (including in a title 11 or similar case), a cessation of business by the taxpayer, |
or any similar circumstance. The proposed regulations identify circumstances similar to
those referenced in section 965(h)}{(3). Proposed §1 965-7 (b)(3)(ii}(B) provides that, in
addition to a liquidation or sale of substantially all of the assets of a taxpayer, any
exchange or other disposition of substantially all of the assets of a taxpayer constitutes
an acceleration event. In addition, proposed §1.965-7(b)(3)(ii)(D) provides that any
event that results in a person no longer being a United States person (including, for
example, a resident alien becoming a nonresident alien) is an acceleration event.
Proposed §1.965-7(b)(3){ii)(E) provides that a person that was not a member of any
consolidated group becoming a member of a consolidated group is treated as an

acceleration event with respect to the person. Proposed §1.965-7(b)(3)(ii)(F) provides
80

ADMIN 03695
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 483 of 678

that when a consolidated group ceases to exist, or otherwise no longer files a
consolidated return, that constitutes an acceleration event.

A comment requested guidance specifying that the liquidation of a member of a
consolidated group, other than the consolidated parent, would not constitute an
acceleration event for purposes of section 965(h)(3). Because proposed §1.965-8(e)(1)
provides that all of the members of a consolidated group are treated as a single person
for purposes of the section 965(h) election, a liquidation of one member of the group
would not constitute an acceleration event for purposes of section 965(h}(3) and
proposed §1.965-7(b).

The proposed regulations provide an exception (the “eligible section 965(h)
transferee exception”) pursuant to which the acceleration provisions of section 965(h)(3)
and proposed §1.965-7(b)(3)(ii) do not apply (such that the unpaid portion of all
remaining installments will not be due as of the date specified therein) to a person with
respect to which an acceleration event occurs if the requirements described in proposed
§1.965-7(b)(3)(iii)(A)(1) (describing the acceleration events eligible for this exception)
and (2) (setting forth the terms of a required transfer agreement) are satisfied.

Generally, acceleration events eligible for this exception include (i) liquidations,
sales, exchanges, or other dispositions of substantially all of the assets of a person
(with the exception of, in the case of an individual, by reason of death, and with special
rules applying in the case of a consolidated group), {ii) a corporation that was not a
member of any consolidated group becoming a member of a consolidated group, and
(iii) a consolidated group ceasing to exist by reason of acquisition and immediately

joining another consolidated group. In each case, the exception applies only to the

81

ADMIN. 03696
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 484 of 678

extent that the person with respect to which an acceleration event occurs (an “eligible
section 965(h) transferor’) and an eligible section 965(h) transferee (generally, a United
states person that is not a domestic pass-through entity and that satisfies certain
requirements set forth in the proposed regulations) enter into a transfer agreement
described in proposed §1.965-7(b)(3)(iii)(B).

Generally, a transfer agreement must include various acknowledgments,
representations, and information, including an agreement by the eligible section 965(h)
transferee to assume the liability of the eligible section 965(h) transferor for any unpaid
installment payments of the eligible section 965(h) transferor under section 965(h); an
agreement that the eligible section 965(h) transferee agrees to comply with ali of the
conditions and requirements of section 965(h) and proposed §1.965-7(b), as well as any
other applicable requirements in the section 965 regulations; a representation that the
eligible section 965(h) transferee is able to make the remaining payments required
under section 965(h) and proposed §1.965-7(b) with respect to the section 965(h) net
tax liability being assumed; and, if the eligible section 965(h) transferor continues to
exist immediately after the acceleration event, an acknowledgement that the eligible
section 965(h) transferor and any successor to the eligible section 965(h) transferor will
remain jointly and severally liable for any unpaid installment payments of the eligible
section 965(h) transferor under section 965(h), including, if applicable, under §1.1502-6.
See proposed §1.965-7(b)(3)(iii)(B)(4). The proposed regulations also provide
procedural rules regarding the completion and submission of a transfer agreement, as

well as rules relating to the Commissioner's review of such agreements. See generally
proposed §1.965-7(b)(3\iii)(B) and (C).
82

ADMIN_03697
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 485 of 678

3. Election Mechanics

Section 965(h)(5) provides that a section 965(h) election must be made no later
than the due date (taking into account extensions, if any) for the return for the taxable
year in which the taxpayer has the section 965(a) inclusions to which the section 965(h)
net tax liability is attributable and must be made in the manner prescribed by the
Secretary. A comment requested that taxpayers with section 965(a) inclusions be
treated as having made a section 965(h) election by default. The Treasury Department
and the IRS decline to adopt this comment because the statute provides for an
affirmative election, and the proposed regulations provide an extended period in which
to make it. Under proposed §1.965-7(b)}(2)(ii), a section 965(h) election must be made
no jater than the due date taking into account extensions, if any, or any additional time
that would have been granted if the person had made an extension request, without
regard to whether an extension request was made. The election is made by attaching a
statement, signed under penaities of perjury, to the taxpayer’s return for the relevant
taxable year including the taxpayer's name, taxpayer identification number, total net tax
liability under section 965, section 965(h) net tax liability, section 965(i) net tax liability
with respect to which a section 965(i) election is effective (if applicable), and anticipated
amounts of each installment. Proposed §1.965-7(b)(2)(iii).
4. Application to Non-Chapter 1 Taxes

Comments requested that the Treasury Department and the IRS provide that tax
imposed under section 1411 on section 965(a) inclusions be payable in installments
under section 965(h}. However, because the definition of net income tax in section

965(h)(6)(B) refers to credits allowed under subparts A, B, and D of part IV of
. 93 =

ADMIN. 03698
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 486 of 678

subchapter A of chapter 1 of subtitle A of the Code, the Treasury Department and the
IRS have determined that section 965(h) applies only with respect to tax imposed under
subchapter A of chapter 1 of subtitle A of the Code. Accordingly, elections may not be
made under section 965(h) to pay tax imposed under other subchapters or chapters
(such as, for example, the taxes imposed under sections 1411 and 4940) in eight
installments. See also sections 55(a)(2) and 26(b)(2) (excluding the minimum tax under
section 55 from the definition of reguiar tax).
D. Section 965(i) election

As discussed in Part IIL of the Background section of this preamble, section
965(i) provides that a shareholder of an S corporation that is itself a United States
shareholder of a DFIC may elect to defer payment of its net tax liability under section
965 with respect to such S corporation until the shareholder's taxable year which
includes a triggering event with respect to such liability. The proposed regulations
provide guidance regarding how an S corporation shareholder can make a section
965(i) election and, consistent with section 3.05(b) of Notice 2018-26, provide that any
shareholder of an S corporation that is a United States shareholder of a DFIC, whether
it owns section 958(a) stock of such DFIC or not, may make the election. However, if
ithe S corporation is not a United States shareholder with respect to a DFIC, the
shareholders of that S corporation may not make a section 965(i) election for their
shares of the section 965(a) inclusion or section 965(c) deduction with respect to that

DFIC. See proposed §1.965-7(c) and (g)(6).

84

ADMIN. 03699
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 487 of 678

Furthermore, the proposed regulations implement the statutory reporting
requirements in section 965(1)(7) until the section 965(i) net tax liability is fully assessed.
See proposed §1 .965-7(c)(6).

4. Election Mechanics

The proposed regulations provide procedural rules regarding how an S
corporation shareholder can make the section 965(i) election. A section 965(i) election
must be made no later than the due date (taking into account extensions, if any) for the
S corporation shareholder's return for the taxable year that includes the last day of the
taxable year of the S corporation in which the S corporation has a section 965(a)
inclusion to which the shareholder’s section 965(i) net tax liability is attrioutable by
attaching a statement, signed under penalties of perjury, to its return for that year. The
statement must include the shareholder's name, taxpayer identification number, the
name and taxpayer identification number of the S corporation with respect to which the
election is made, the amount described in §1 965-7(g)(10)()(A) as modified by §1.965-
1(f)-7(g)(6) for purposes of determining the section 965(i) net tax liability with respect to
the S corporation, the amount described in §1.965-7(g)(10){1)(B), and the section 965(i)
net tax liability with respect to the S corporation. See proposed §1.965-7(c)(2)(ii) and
(iii).

2. Triggering Events

The proposed regulations also provide rules concerning triggering events
described in section 965(i)(2). An event will not be treated as a triggering event (such
that a shareholder's section 964(i) net tax liability with respect to an S corporation will

not be assessed as an addition to tax for the shareholder's taxable year that includes

85

ADMIN 03700
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 488 of 678

the triggering event) if the triggering event is the transfer of any share of stock of the S
corporation by the shareholder (including by reason of death or otherwise), and the
shareholder (an “eligible section 965(i) transferor’) and an eligible section 965(/)
transferee (a United States person that is not a domestic pass-through entity) enter into
a transfer agreement. See generally proposed §1 .965-7(c)(3)(iv); see also §1.965-
7(c)(4)(iv)(B)(4) (setting forth the required terms ofa transfer agreement).

3 Consent for Section 965(h) Election in the Event of A Triggering Event

The proposed regulations also provide rules for an S corporation shareholder to
obtain the consent of the Secretary to make a section 965(h) election in the event of a
triggering event that is a liquidation, sale, exchange, or other disposition of substantially
all of the assets of the S corporation (including in a title 11 or similar case), a cessation
of business by the S corporation, or the S corporation ceasing to exist. See proposed
§1.965-7(c)(3)(v)(D). To obtain consent, the shareholder intending to make the section
965(h) election must file the agreement described in proposed §1.965-7(c)(3}{v)(D)(4)
and must provide, with its timely-filed return for the taxable year during which the
triggering event occurs (taking into account extensions, if any), the election statement
for the section 965(h) election. See proposed §1.965-7(c)(3)(v)(D)(2). For the required
terms of the agreement, see generally proposed §1.965-7(c)(3)(v)(D).

A comment requested guidance specifying that if an S corporation shareholder
makes a section 965(i) election, the S corporation's income inclusion is not deferred,
and the S corporation’s AAA should be increased by the gross amount (and not the net
amount after the application of the section 965(c) deduction). Because, by its terms, a

section 965(i) election affects only the timing of assessment and payment of an S

86

ADMIN_03701
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 489 of 678

corporation shareholder's section 965(a) net tax liability and not the timing or amount of
the section 965(a) inclusion of either the S corporation or the S corporation shareholder,
the Treasury Department and the IRS have determined that it is not necessary that the
proposed regulations provide this additional guidance. See Part V.D of this Explanation
of Provisions section for a discussion of the consequences of section 965(a) inclusions
and section 965(c) deductions for the AAA of an S corporation.
E. Section 965(m) election

The proposed regulations provide procedural rules regarding how a REIT can
make the section 965(m) election. A REIT makes a section 965(m) election by
attaching a statement, signed under penalties of perjury, to its return for the taxable
year in which it would otherwise be required to include REIT section 965 amounts (as
defined in proposed §1.965-7(g)(2)) in gross income. The statement must include the
REIT’s name, taxpayer identification number, REIT section 965 amounts, and
anticipated amounts of each portion of the REIT section 965 amounts to be included in
each year. Proposed §1.965-7(d)(3)(ii) and (iii). With respect to a REIT that has made
the section 965(m) election, adjustments described in proposed §1.965-2 to the E&P of
any specified foreign corporations held by the REIT, and the basis of stock of a
specified foreign corporation and other applicable property held by a REIT, are made as
of the close of each year in which an installment is included in the gross income of the
REIT. A comment requested that RICs also be allowed to make a similar election to
include any amount required to be taken into account under section 951(a)(1) by reason
of section 965 in eight installments. This comment is not adopted because the statute

provides the election solely for REITs.

of

ADMIN_03702
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 490 of 678

For the reasons discussed in Part VIIIA of this Explanation of Provisions section,
the proposed regulations also provide that no section 965(a) inclusions of a REIT are
taken into account as gross income for purposes of section 856(c)(2) and (3),
regardless of whether the REIT is a United States shareholder with respect to the DFIC
with respect to which it has a section 965(a) inclusion. See section 965(m)(1)(A) and
proposed §1.965-7(d)(6).

F. Section 965(n) election

As discussed in Part 1I.N of the Background section of this preamble, section
965(n) provides that a United States shareholder of a DFIC may elect to exclude the
amount described in section 965(n)(2) from the determination of the amount of the NOL
deduction under section 172 of such shareholder for such taxable year or the amount of
taxable income for such taxable year which may be reduced by NOL carryovers or
carrybacks to such taxable year under section 172. The proposed regulations provide
procedural rules regarding how a taxpayer may make the section 965(n) election, clarify
the effect of the election, and provide that the election is irrevocable.

1. Scope of Election

As discussed in section 3.05(d) of Notice 2018-26, comments have requested
clarification regarding the scope of the section 965(n) election as a result of the use of
the term “deduction” in section 965(n)(1)(A). An NOL “deduction” for a taxable year
generally refers to the amount of an NOL carried to such taxable year from a prior or
subsequent year rather than the NOL arising from such year. Compare section 172(a)
and (c). However, interpreting “deduction” in section 965(n)(1)(A) to refer to carryovers

or carrybacks to the taxable year (and not the NOL for the taxable year) would cause

38

ADMIN 03703
~ Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 491 of 678

that paragraph to be duplicative of section 965(n)(1)(B), which already provides that

' amounts described in section 965(n)(2) are disregarded for purposes of applying NOL
carryovers or carrybacks to such taxable year under section 172. The Treasury
Department and the IRS have determined that section 965(n)(1)(A) was intended to
apply to a different set of losses than those to which section 965(n)(1)(B) applies. A
comment also requested clarification regarding whether taxpayers could make the
section 965(n) election for only a portion of their NOLs. The Treasury Department and
the IRS have determined that the election was intended to apply to the NOL amount in
its entirety. Accordingly, the proposed regulations provide that if a section 965(n)
election is made for a taxable year, the election applies to NOLs for the taxable year for
which the election is made as well as the NOL carryovers or carrybacks to such taxable
year, each in their entirety. See proposed §1.965-7(e)(1)(iii).

A comment also requested clarification regarding whether consolidated groups
could make the section 965(n) election. The proposed regulations clarify that the
section 965(n) election also applies to all components of the consolidated NOL
deduction (as defined in §1.1502-21(a)). Id.

2. Election Mechanics

A person makes a section 965(n) election by attaching a statement, signed under
penalties of perjury, to its return for the taxable year (taking into account extensions, if
any) to which the election applies. Proposed §1.965-7(e)(2)(Ii). The statement must
include the person's name, taxpayer identification number, the amounts described in
section 965(n)(2)(A) and proposed §1.965-7(e)(1)(ii)(A) and section 965(n)(2)(B) and

proposed §1.965-7(e)(1)(ii)(B), and the sum thereof. Proposed §1.965-7(e)(2){iil).
By

ADMIN_03704
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 492 of 678

G. Election to use alternative method for calculation of post-1986 earnings and profits

Under section 965(a) and (d)(3), a United States shareholder of a specified
foreign corporation must determine its accumulated post-1986 deferred foreign income
as of either of the two E&P measurement dates (November 2, 2017, and December 31,
2017) by determining its post-1986 earnings and profits as of each of those dates. As
discussed in section 3.02 of Notice 2018-13, it may be impractical for some taxpayers to
determine the post-1986 earnings and orofits of a specified foreign corporation as of the
November 2, 2017, E&P measurement date because it does not fall on the last day of a
month. Therefore, the proposed regulations provide that an election may be made to
determine the post-1986 earnings and profits of a specified foreign corporation using
the alternative method. See proposed §1.965-7(f). |

Under the alternative method, for a specified foreign corporation other than a
specified foreign corporation with a 52-53-week taxable year (as described in §1.441-
2(a)(1)), the amount of its post-1986 earnings and profits as of the November 2, 2107,
E&P measurement date equals the sum of (1) the specified foreign corporation's post-
1986 earnings and profits as of October 31, 2017, and (2) the specified foreign
corporation's “annualized earnings and profits amount.” For this purpose, the term
“annualized earnings and profits amount” means the amount equal to the product of two
(the number of days after October 31, 2017, and on or before the measurement date on
November 2, 2017) and the “daily earnings amount’ of the specified foreign corporation.
The “daily earnings amount’ of the specified foreign corporation is the post-1986
earnings and profits (including a deficit) of the specified foreign corporation as of the

close of October 31, 2017, that were accumulated during the specified foreign

90

ADMIN_03705
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 493 of 678

corporation’s taxable year that includes October 31, 2017, divided by the number of
days that have elapsed in that taxable year as of the close of October 31, 2017. A
specified foreign corporation that does not have a 52-53-week taxable year may not use
the alternative method to determine its post-1986 earnings and profits as of the
December 31, 2017, measurement date. See proposed §1.965-7(7}(1), (3), and (4).

Fora specified foreign corporation that has a 52-53-week taxable year, an
election to use the alternative method applies to both measurement dates, in each case
determining the post-1986 earnings and profits consistent with the method described in
the previous paragraph as of the closest end of a fiscal month to each measurement
date. For example, if the closest end of a fiscal month of a specified foreign corporation
that has a 52-53-week taxable year occurs after a measurement date, the annualized
earnings amount is subtracted from (rather than added to) the post-1986 earnings and
profits of the specified foreign corporation as of the fiscal month end. See proposed
§1.965-7(f)(2), (3), and (4). See proposed §1.965-7(f}(5) for details on how to make the
election.

A comment requested that individuals be permitted to calculate post-1986
earnings and profits by prorating E&P for the November 2, 2017, measurement date
based on year-end numbers. This comment is not adopted. Allowing individuals to use
year-end numbers and prorate to November 2, 2017, would allow taxpayers to base
their post-1986 earnings and profits for both dates on the E&P as of a single date,
contrary to the intent of the two E&P measurement dates in the statute.

IX. Affiliated Groups (Including Consolidated Groups}

91

ADMIN 03706
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 494 of 678

Proposed §1.965-8 provides rules for applying section 965 and the section 965
regulations to members of an affiliated group (as defined in section 1504(a)), including
members of a consolidated group (as defined in §1.1502-1(h)).

A. Treatment of consolidated groups
4. Treated as a Single United States Shareholder

The proposed regulations provide that all members of a consolidated group that
are section 958(a) U.S. shareholders of a specified foreign corporation are treated as a
single section 958(a) U.S. shareholder for purposes of section 965(b) and proposed
§1.965-1(b)(2), and that all members of a consolidated group are treated as a single
person for purposes of paragraphs (h), (k), and (n) of section 965 and proposed §1.965-
7. See proposed §1.965-8(e). Thus, for example, the determination of whether the sale
of assets by a member of a consolidated group to a non-member would constitute a
| sale of substantially all of the assets of the taxpayer for purposes of causing an
acceleration event under section 965(h)(3) and proposed §7% .965-7(b)(3) takes into
account all of the assets of the consolidated group, which for purposes of this
determination, includes ail of the assets of each consolidated group member (but
generally does not include the stock of another consolidated group member).

This rule does not apply to treat all members of a consolidated group as a single
section 958(a) U.S. shareholder or single person, as applicable, for purposes of
determining the amount of any member's inclusion under section 9514 (including a
section 965(a) inclusion), any member’s section 965(c) deduction, or any purpose other
than those specificaily listed in proposed §1.965-8(e)(1). The proposed regulations also

clarify that for purposes of computing the foreign income taxes deemed paid with

92

ADMIN_03707
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 495 of 678

respect to a section 965(a) inclusion, the foreign income taxes deemed paid must be
computed on a separate member basis. Therefore, a domestic corporation is not
deemed to pay any foreign income taxes with respect to a section 965(a) inclusion from
a foreign corporation that is not a member of a qualified group with respect to the
domestic corporation, even if other members of the domestic corporation's consolidated
group qualify to compute deemed paid credits with respect to that foreign corporation.
Sections 960(a)(3), 902(b).
2. Aggregate Foreign Cash Position of a Member of a Consolidated Group

For purposes of computing a member’s section 965(c) deduction, the member's
aggregate foreign cash position generally is determined by reference to its pro rata
share of the consolidated group's aggregate foreign cash position as a whole.
Specifically, the proposed regulations provide that the aggregate foreign cash position
with respect to a section 958(a) U.S. shareholder that is a member of a consolidated
group equais the aggregate section 965(a) inclusion amount of the section 958(a) U.S.
shareholder multiplied by the group cash ratio of the consolidated group. For this
purpose, the term “group cash ratio” means the ratio of the consolidated group
aggregate foreign cash position (generally, the sum of the aggregate foreign cash
positions of the members of a consolidated group) to the sum of the aggregate section
965(a) inclusion amounts of all members of the consolidated group. See proposed
§1.965-8(e)(3), (f)(4), and (f)(8).

3. Adjustments to E&P and Stock Basis

— 93

ADMIN 03708
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 496 of 678

As described in section 3.04 of Notice 2018-07, the proposed regulations indicate
that the regulations under §1.1502-32 provide for adjustments to the basis of the stock
of each member of the consolidated group. See proposed §1.965-8(d)(2). |
B. Affiliated groups

The proposed regulations include guidance regarding the application of section
965(b)(5) to determine the section 965(a) inclusion amounts of a member of an affiliated
group. Proposed §1.965-8(b) applies when, after the application of the rules in
proposed §1.965-1(b)(2) (which generally implements the operative rule of section
965(b)(1)), a section 958(a) U.S. shareholder is both an E&P net surplus shareholder
and a member of an affiliated group in which not all members are members of the same
consolidated group. When proposed §1 -965-8(b) applies, the U.S. dollar amount of a
section 958(a) U.S. shareholder's pro rata share of the section 965(a) earnings amount
of a DFIC is reduced (but not below zero) by the DFIC’s allocable share of the section
958(a) U.S. shareholder's applicable share of the affiliated group’s aggregate unused
E&P deficit. The proposed regulations include rules and definitions for determining,
respectively, a DFIC’s allocable share and a section 958(a) U.S. shareholder's
applicable share of an affiliated group’s aggregate unused E&P deficit. See proposed
§1.965-8(f}(2) and (3).

For purposes of this rule, if some but not all members of an affiliated group are
properly treated as members of a consolidated group, then the consolidated group is
treated as a single member of the affiliated group. Proposed §1 .965-8(b)(2).

C. Source of aggreaate unused E&P deficits

94

ADMIN 03709
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 497 of 678

Proposed §1.965-8(c) provides guidance for designating the source of an
aggregate unused E&P deficit of an affiliated group that is not a consolidated group
when, generally, the amount of the affiliated group’s aggregate unused E&P deficit
exceeds the aggregate section 965(a) inclusion amounts of E&P net surplus
shareholders of the affliated group determined without regard to the application of
section 965(b)(5) and proposed §1 .965-8(b)). Generally, when proposed §1.965-8(c)
applies, each member of an affiliated group that is an E&P net deficit shareholder must
designate by maintaining in its books and records a statement (identical to the
statement maintained by all other such members of the affiliated group) setting forth the
portion of its excess aggregate foreign E&P deficit that is taken into account by one or
more net E&P net surplus shareholders of the affiliated group.

if some but not all members of an affiliated group are properly treated as
members of a consolidated group, then the consolidated group is treated as a single
member of the affiliated group for purposes of this rule. Proposed §1.965-8(c)(2).

X. Application of Section 986(c)

The proposed regulations provide that, for purposes of section 986(c}, foreign
currency gain or loss with respect to distributions of section 965(a) previously taxed
earnings and profits is determined based on movements in the exchange rate between
December 31, 2017, and the date on which such E&P are actually distributed. See

proposed §1.986(c)-1(a).
| Consistent with section 3.05 of Notice 2018-07, the proposed regulations also
| provide that any gain or loss recognized under section 986(c) with respect to

distributions of section 965(a) previously taxed earnings and profits is reduced in the

95

ADMIN_03710
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 498 of 678

same proportion as the reduction by a section 965(c) deduction amount of the section
965(a) inclusion amount that gave rise fo such section 965(a) previously taxed earnings
and profits, consistent with the statute and other indicia of congressional intent. See
H.R. Rep. No. 115-466, at 620 (2017) (Conf. Rep.), and proposed §1.986(c)-1(b).

Because section 965(b) previously taxed earnings and profits are not included in
gross income under section 951 (a)(1), the Treasury Department and the IRS have
determined it would not be appropriate to apply section 986(c) with respect fo
distributions of those E&P. Therefore, proposed §1 .986(c)-1(c) provides that section
986(c) does not apply with respect to distributions of section 965(b) previously taxed
eamings and profits.

X!. Other Comments
A. Repeal of section 958(b)(4)

Effective for the last taxable year of foreign corporations beginning before
January 1, 2018, and each subsequent year, and for the taxable years of United States
shareholders in which or with which such taxable years of the foreign corporations end,
the Act repealed section 958(b)(4). Before repeal, section 958(b)(4) provided that
subparagraphs (A), (B), and (C) of section 318(a)(3) were not to be applied to consider
a United States person to own stock which is owned by a person who is not a United
States person. As discussed in Part !II.B of the Background section of this preamble,
the subparagraphs of section 318(a)(3) generally attribute stock owned by a person to a
partnership, estate, trust, or corporation in which such person has an interest (so-called

“downward” attribution).

96

ADMIN_03711
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 499 of 678

Multiple comments requested guidance be issued addressing the repeal of
section 958(b)(4). This issue is beyond the scope of the proposed regulations.

However, consistent with section 5.02 of Notice 2018-13, the instructions to Form
5471 will be amended to provide an exception from certain filing requirements for a
United States person that is a United States shareholder with respect to a CFC or other
specified foreign corporation if no United States shareholder (including the United
States person) owns, within the meaning of section 958(a), stock of the CFC or other
specified foreign corporation, and the foreign corporation is a CFC or specified foreign
corporation solely because a United States person is considered to own the stock of the
CFC or other specified foreign corporation owned by a foreign person under section
318(a)(3). Consistent with section 6 of Notice 2018-13 and section 7 of Notice 2018-26,
taxpayers may rely on this exception with respect to the last taxable year of a foreign
corporation beginning before January 1, 2018, and each subsequent year of the foreign
corporation, and for the taxable years of a United States shareholder in which or with
which these taxable years of the foreign corporation end.
B. Reporting and filing
1. Section 965 Reporting and Filing Requirements

The proposed regulations provide guidance regarding filing and reporting with
respect to section 965(h) elections, section 965(i) elections, section 965(m) elections,
and section 965(n) elections, as well as the election to use the alternative method to
calculate post-1986 earnings and profits. in addition, the relevant forms and
instructions will be updated, as necessary, for taxpayers to properly report amounts

under section 965 and the proposed regulations. For the 2017 tax year, instructions for

97

ADMIN_03712
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 500 of 678

how and when to properly report section 965-related amounts and file returns reporting
such amounts, as well as instructions for how and when to make payments with respect
to a net tax liability under section 965, were provided in Frequently Asked Questions
(FAQs) that are available at the IRS website. The FAQs were posted on March 13,
2018, and updated on April 13, 2018, and June 4, 2018.
2. Extensions

Comments requested an extension of time for reporting and paying section 965-
related amounts and an extension of time for making the section 965(h) election. The
_ Statute provides for an extended time to file returns reporting section 965-related
amounts and to make applicable elections. !n addition, with the section 965(h) election,
the statute provides a method for taxpayers to delay payment of the total net tax liability
under section 965. Furthermore, as discussed in Part VIILC.3 of this Explanation of
Provisions section, the proposed regulations provide that a taxpayer eligible to make a
section 965(h) election may make the election on its timely-filed return taking into
account extensions, if any, or any additional time that would have been granted if the
person had made an extension request. In addition, as described in section 3.05{e) of
Notice 2018-26, the proposed regulations provide that for a person who is a specified
individual (as defined in proposed §1.965-7(g)(9)) for the year within which an
installment payment would be required to be made who makes a section 965(h) election
and who otherwise receives an extension of time to file and pay under §1.6081-5(a)(5)
or (6), the due date for an installment payment will be the fifteenth day of the sixth
month following the close of the prior taxable year, regardless of whether the person

was a specified individual for the year of the person’s section 965(a) inclusion. See

98

ADMIN_03713
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 501 of 678

proposed §1.965-7(b)(1)(iii)(B). Moreover, the IRS has announced relief from additions
to tax (and related acceleration events under section 965(h)(3)) for certain individual
filers that do not timely pay their first installment of tax due with respect to the 2017 tax
year under section 965(h). For more information, see “Questions and Answers about
Reporting Related to Section 965 on 2017 Tax Returns,” Q&A 16, available at
hitps://www.irs.gov/newsroom/questions-and-answers-about-reporting-related-to-
section-965-on-2017-tax-returns. Thus, comments requesting additiona! extensions are
not adopted.
C. Individuals -
1. In General

Numerous comments were received requesting guidance exempting individuals
from the application of section 965. The statute is clear that section 965 applies to all
United States shareholders. In addition, the Conference Report makes clear that
section 965 applies to individuals as weil as corporate shareholders by providing, “In
contrast to the participation exemption deduction [in section 245A] available only to
domestic corporations that are U.S. shareholders under subpart F, the transition rule
applies to all U.S. shareholders.” H.R. Rep. No. 115-466, at 606 (2017) (Conf. Rep.).
Because the statute and legislative history are clear that section 965 was intended to
apply to all United States shareholders, including individuals, the Treasury Department
and the IRS have determined that providing the requested relief is not appropriate.
2. Rates of Tax on Section 965(a) Inclusions

Comments also requested that guidance be provided changing the application of

the participation exemption to individuals. As discussed in Part l!.E of the Background

99

ADMIN_03714
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 502 of 678

section of this preamble, the amount of the participation exemption depends on the
application of the United States shareholder's 8 percent rate equivalent percentage (as
defined in section 965(c)(2)(A) and proposed §1.965-1(f)(2)) and its 15.5 percent rate
equivalent percentage (as defined in section 965(c)(2)(B) and proposed §1.965-1(f}(4)).
Both the 8 percent rate equivalent percentage and the 15.5 percent rate equivalent
percentage are based off of the highest rate of tax specified in section 11, which is
applicable to corporations. As a result, when the participation exemption is calculated
for individuals, the applicable rates of tax may not be 8 percent and 15.5 perceni.
However, this result was anticipated by Congress. The Conference Report
provides, “Individual U.S. shareholders, and the investors in U.S. shareholders that are
pass-through entities generally can elect application of corporate rates for the year of |
inclusion.” H.R. Rep. No. 115-466, at 620 (2017) (Conf. Rep.). As discussed in Part Il
of this Explanation of Provisions section, individuals may make an election under
section 962 to have the tax imposed under chapter 1 on amounts that are included in
the individual's gross income under section 951(a) with respect to a foreign corporation
with respect to which it is a United States shareholder be equal to the tax that would be
imposed under section 11 if the amounts were received by a domestic corporation.
Accordingly, because of the availability of the section 962 election and Congress’s
express intent with respect to the rate equivalent percentages, these comments are not
adopted.
D. Determination of aggregate foreign cash position

1. Liquidity-Based Exceptions

100

ADMIN_03715
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 503 of 678

A number of comments were received requesting guidance modifying the
definition of a specified foreign corporation’s cash position or the calculation of a United
States shareholder's aggregate foreign cash position. For example, comments
requested guidance excluding certain assets from a specified foreign corporation’s cash
position, or otherwise providing special rules with respect to those assets, including (i)
cash used, or intended to be used, to fund foreign acquisitions; (ii) blocked, restricted,
or segregated cash; (ili) cash used, or to be used, to pay third-party payables within a
specified period (for example, 12 months after a cash measurement date); (iv)
obligations with respect to which there was an inclusion under section 956; (v) cash
held in a fiduciary or trust capacity; (vi) cash held or attributable to an entity that is
engaged in a regulated industry, such as life insurance; and (vii) cash pledged against
defined liabilities as well as potential or contingent liabilities. In addition, comments
requested exceptions for commodities representing inventory or supplies and stock of a
publicly traded company in which the specified foreign corporation holds at least 10
percent of the stock, each of which is personal property of a type that is actively traded
and for which there is an established financial market, and thus included in the cash
position of a specified foreign corporation.

In general, these comments are premised on the view that an asset that
otherwise would be included in the cash position of a specified foreign corporation
should be excluded to the extent that the asset cannot be otherwise employed; that is, if
the asset is not sufficiently “liquid.” Although the legisiative history describing a
specified foreign corporation’s cash position refers to earnings that are “liquid,” neither

the legislative history nor the statute indicates that the cash position of a specified

101

ADMIN_03716
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 504 of 678

foreign corporation should be determined by reference to an analysis of whether any
particular asset should be considered a liquid asset. See, e.g., Senate Committee on
Finance, Explanation of the Bill, at 360-361 (November 22, 2017) (“The cash position of
an entity consists of all cash, net accounts receivables, and the fair market value of
similarly liquid assets, specifically including personal property that is actively traded on
an established financial market ..., government securities, certificates of deposit,
commercial paper, and short-term obligations.’). instead, as the Conference Report
notes, the statute includes a specific list of assets that are included in the cash position
of a specified foreign corporation.

The Treasury Department and the IRS have determined that the definition of
cash position in section 965(c)(3)(B) is the best indication of what Congress believed
was a liquid asset. Depending on the facts, any particular asset may be required to be
used for a specific purpose, or a taxpayer may intend to retain the asset for a lengthy
period of time. However, the Treasury Department and the IRS have determined that it
would not be administrable to create individual regulatory exceptions to the statute in
the absence of a statutory standard for liquidity because it would likely require
introducing a facts-and-circumstances test that analyzes the liquidity of every asset,
which would be difficult to administer. Furthermore, while some assets that would
otherwise be treated as cash-equivalent assets could be excluded from a specified
foreign corporation’s cash position for being insufficiently liquid, other assets that are
not treated as cash-equivalent assets but are liquid would need to be included in a
specified foreign corporation's cash position. Accordingly, the proposed regulations do

not introduce new regulatory exceptions to the definition of cash position. The Treasury

102

ADMIN_03717
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 505 of 678

Department and the IRS welcome comments with respect to the definition of cash
position of a specified foreign corporation.
2. Other Modifications Requested to Statutory Rules

Comments aiso requested modifications to the rules regarding the calculation of
a specified foreign corporation’s cash position or a United States shareholder's
aggregate foreign cash position, including requests that (i) accounts payable be allowed
to offset both accounts receivable and other components of a specified foreign
corporation's cash position; (ii) the pro rata share of cash held through a pass-through
entity be limited to the amount of cash that a specified foreign corporation would have
been entitled to on liquidation of the pass-through entity; (iii) the cash position be
reduced by section 301(c) cash distributions by the specified foreign corporation when
using the average of the aggregate cash positions on the first two cash measurement
dates; and (iv) the cash position be reduced by undistributed previously taxed E&P.
The Treasury Department and the IRS have determined that the statute is unambiguous
as to how, in each of these circumstances, a specified foreign corporation’s cash
position or a United States shareholder's aggregate foreign cash position should be
determined, such that it is unnecessary to provide guidance or to revise the operation of
the statute by regulation under these circumstances.
3. Notional Cash Pooling Arrangements

Comments requested that the proposed regulations provide that notional cash
pooling arrangements are treated as creating intercompany receivables for purposes of
section 965. The proposed regulations do not adopt this recommendation. The

determination of whether transactions in a notional cash pooling arrangement are

103

ADMIN_03718
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 506 of 678

treated as occurring among participants in the arrangement, or between the participants
and a third party, depends on the application of federal income tax principles. Cf. Rev. —
Rul. 87-89, 1987-2 C.B. 195.
4. Non-Corporate Entities under Section 965(c)(3){E)

| A comment requested clarification regarding whether section 965(c)(3)(E), which
treats a non-corporate entity held by a specified foreign corporation as a specified
foreign corporation (if it would otherwise be a specified foreign corporation if it was a
foreign corporation) for purposes of taking into account its cash position, applies to an
entity that is disregarded as an entity separate from its owner for U.S. federal income
tax purposes (“disregarded entity”). The Treasury Department and the IRS have
determined that it is clear under existing law that the assets of a disregarded entity are
considered as held directly by the disregarded entity’s owner, such that the rule in
section 965(c)(3)(E) does not apply with respect to disregarded entities, and no specific
rules addressing the application of section 965(c)(3)(E) are necessary. See generally
§301.7701-2(a).
E. Blocked foreign income

Comments requested that the proposed regulations provide rules with respect to

income subject to certain exchange controls or other foreign legal restrictions.
Generally, section 964(b) and §1.964-2 (the blocked foreign income rules) provide that
no part of the E&P of a CFC are included in the CFC’s E&P for purposes of sections
952 and 956 if it is established to the satisfaction of the Secretary that the E&P could
not have been distributed by the CFC to United States shareholders that own the stock

of the CFC due to currency or other foreign legal restrictions. Section 965(a) inclusion

104

ADMIN_03719
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 507 of 678

amounts are not, however, limited by section 952, such that the blocked foreign income
rules do not affect the determination of such amounts. Comments requested that the
proposed regulations adopt rules similar to the blocked foreign income rules for
purposes of section 965 by reducing the post-1986 earnings and profits of a specified
foreign corporation by an amount equal to any amounts subject to restrictions on
distributions by a specified foreign corporation.

The Treasury Department and the IRS have determined that it is not appropriate
to provide rules similar to the blocked foreign income rules for purposes of computing
post-1986 earnings and profits. Section 965(d)(3) expressly provides that the term
post-1986 earnings and profits means E&P “computed in accordance with section
964(a) and 986,” giving rise to a clear inference that the principles of section 964{b)
should not be given effect in computing post-1986 earnings and profits.

F. Additional comments

Several other comments were received that did not pertain to section 965 or
were otherwise outside the scope of the section 965 regulations. Some of those
comments related to reporting and payment requirements and have been addressed in
the FAQs that are available at the IRS website. Other comments that did not relate to
the rules described in Notices 2018-07, 2018-17, or 2018-26 or that were outside the
scope of this notice of proposed rulemaking are not addressed in this preamble. In
addition, other comments were received after the proposed regulations had been
substantially developed, such that the Treasury Department and the IRS did not have
time to fully consider the comments. The Treasury Department and the IRS will include

these comments in the administrative record for the notice of proposed rulemaking on

105

ADMIN_03720
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 508 of 678

this subject in the Proposed Rules section of this issue of the Federal Register and fully
consider the comments in connection with finalization of the proposed regulations.
XII. Applicability Dates

Consistent with the applicability date of section 965, as amended by the Act,
under section 7805(b)(2), the proposed regulations generally apply beginning the last
taxable year of a foreign corporation that begins before January 1, 2018, and with
respect to a United States person, beginning the taxable year in which or with which
such taxable year of the foreign corporation ends. Taxpayers may choose to apply the
rules in proposed §1.965-7 in their entirety to all tax years as if they were final
regulations.

For the avoidance of doubt, proposed §1.965-9(b) clarifies that the rules
described in proposed §§1.965-4 apply to all foreign corporation and shareholder
taxable years described in proposed §1 .965-9(b), even if the relevant transaction, the
effective date of a change in method of accounting or entity classification election, or
specified payment occurred in a prior taxable year. This is because the proposed
regulations affect only the tax consequences in taxable years described in proposed
§1.965-9(b) and do not affect any prior taxable year.

Special Analyses
|. Regulatory Planning and Review

Executive Orders 13563 and 12866 direct agencies to assess costs and benefits
of available regulatory alternatives and, if regulation is necessary, to select regulatory
approaches that maximize net benefits (including potential economic, environmental,

public health and safety effects, distributive impacts, and equity). Executive Order

106

ADMIN_03721
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 509 of 678

43563 emphasizes the importance of quantifying both costs and benefits, reducing
costs, harmonizing rules, and promoting flexibility. This proposed rule has been
designated a “significant regulatory action” under section 3(f) of Executive Order 12866
and the Memorandum of Agreement (MOA), Review of Tax Regulations under
Executive Order 12866 (April 11, 2018). Accordingly, the proposed rule has been
reviewed by the Office of Management and Budget. The Treasury Department requests
comment on this designation.
A. Need for the proposed regulations

These regulations implement section 965 of the Internal Revenue Code as
amended by the Act. The proposed regulations provide rules for determining the
section 965(a) inclusion amount of a U-S. shareholder of a foreign corporation with
deferred foreign income. The proposed regulations directly implement the statutory
requirements. The Senate Committee on Finance stated with respect to section 965
that, “[t]o ensure that all distributions from foreign subsidiaries are treated in the same
manner under the participation exemption system, the Committee believes that it is
appropriate to tax such earnings as if they had been repatriated under present law, but
at a reduced rate. The Committee believes the tax on accumulated foreign earnings
should apply without requiring an actual distribution of earnings, and further believes
that the tax rate should take into account the liquidity of the accumulated earnings.”
See Senate Committee on Finance, Explanation of the Bill, at 358 (November 22,

2017).

B. Background

107

ADMIN_03722
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 510 of 678

The international tax system prior to the Act created strong incentives for U.S.
companies to keep their earnings and profits overseas, an action known as deferral, in
order to avoid paying a sizeable residual U.S. tax. The Act ended deferral and the
resulting “lockout effect.” It introduced a one-time tax on the stock of any deferred
earnings and profits not previously taxed by the United States, regardless of whether
those earnings are repatriated. Cash or cash-equivalent assets held by a foreign
corporation result in a higher rate of repatriation tax than non-cash assets, such as
plant, property, and equipment. The tax applies to the accumulated stock of deferred
earnings and profits as of the last taxable year of a foreign corporation beginning before
January 1, 2018, and with respect to United States shareholders, for taxable years in
which or with which the taxable year of the foreign corporation ends; these details are
important for understanding the economic impacts of the proposed regulations.

The proposed regulations address open questions regarding the application of
section 965. They provide rules related to section 965 described in the three notices
issued since December 22, 2017, with certain modifications, as well as additional —
guidance related to section 965. Specifically, the guidance provides general rules and
definitions, as well as rules related to the determination and treatment of section 965(c)
deductions, rules that disregard certain transactions in connection with section 965,
rules related to foreign tax credits, rules regarding elections and payments, rules
regarding the application of the section 965 regulations to affiliated groups, including
consolidated groups, rules on dates of applicability, rules relating to section 962
elections, and rules regarding the application of section 986(c) in connection with

section 965. These proposed regulations are designed to provide clarity and reduce

108

ADMIN_03723
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 511 of 678

unnecessary burdens on taxpayers, including by providing guidance on how io apply .
particular mechanical rules.
C. Baseline

The baseline constitutes a world in which no regulations pertaining to section 965
had been promulgated, and thus taxpayers would have made decisions relevant to
section 965 in the absence of specific guidance. The following qualitative analysis
describes the anticipated impacts of the proposed regulations relative to the baseline.
D. Consideration of alternatives

For a discussion of the alternatives considered in the promulgation of the
proposed regulations, see the Explanation of Provisions section of this preamble. For
example, see Part IB of the Explanation of the Provisions section for a discussion of
the alternatives considered with respect to the determination of, among other things,
post-1986 earnings and profits (E&P), cash measurement dates, and short-term
obligations and Part IV.C.2 of the Explanation of Provisions section for a discussion of
the alternatives considered to the rule permitting elective basis adjustments to the stock
of certain deferred foreign income corporations and E&P deficit foreign corporations.
E. Anticipated benefits

In consultation with taxpayers, the Treasury Department determined that there
are multiple instances throughout the statute where the transition tax may be artificially
inflated because of double counting of cash.and E&P due to multiple testing dates and
chains of ownership. Double counting is inequitable because similarly situated
taxpayers may differ in terms of the amounts of income that fall into the specific

categories that may be subject to double counting. As a result of this analysis, the

109

ADMIN_03724
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 512 of 678

regulations aim to reduce double counting and produce more equitable tax outcomes
across otherwise similarly situated taxpayers by: (1) preventing double counting in
computing the aggregate foreign cash position, for example by disregarding receivables
and payables between related specified foreign corporations with a common U.S.
shareholder: and (2) preventing double-counting and non-counting in the computation of
deferred earnings arising from amounts paid or incurred between related parties
between measurement dates.

Inequitable outcomes may also arise in the absence of the proposed regulations
due to uncertainty and ambiguity over interpretation of the section 965 requirements:
Absent these regulations, different parties wouid likely interpret the statute in different
ways. Such disparate interpretations could lead similarly situated taxpayers to calculate
their tax liability differently, an inequitable situation. The proposed regulations aim to
reduce uncertainty and ambiguity by: (1) providing that all members of a consolidated
group that are U.S. shareholders of a specified foreign corporation are treated as a
single U.S. shareholder; (2) introducing definitions of terminology used; (3) coordinating
foreign tax credit rules; (4) making explicit the process for making elections and paying
the tax, and (5) providing dates of applicability.

F. Anticipated impacts on administrative and compliance costs

Absent these regulations, different parties would likely interpret the statute in
different ways. In addition to the impacts described above, different parties interpreting
the statute in different ways implies increased administrative costs for the Internal
Revenue Service and increased compliance costs for taxpayers while the inevitable

disputes are dealt with through sub-regulatory guidance or resolved through litigation.

110

ADMIN_03725
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 513 of 678

For a discussion of the one-time annual reporting burden associated with the
statute see the Paperwork Reduction Act (PRA) section of this preamble, which
provides fu ither detail regarding the assumptions underlying these estimates. These
estimates are that 100,000 respondents will require 5 hours per response for a total
reporting burden of 500,000 hours. A valuation of the burden hours at $95/hour leads to
a PRA-based estimate of the reporting costs to taxpayers of $47,500,000. This is a
one-time paperwork burden associated with a one-time tax, and Treasury anticipaies ali
paperwork burdens to be incurred within the next year. Any subsequent reporting (such
as over the eight-year payment period) would be nominal burdens that implement
payments calculated in the initial year. This estimate does not disaggregate the cost
specifically due to the proposed regulations. The Treasury Department solicits
comments on the assumptions and appropriateness of the methodology used to
calculate the compliance costs imposed by the proposed regulations relative to the
baseline.

il. Executive Order 13771

This proposed rule is expected to be an Executive Order 13771 regulatory action.
Details on the estimated costs of this proposed rule can be found in the rule's economic
analysis.

lll. Regulatory Flexibility Analysis

The Regulatory Flexibility Act (5 U.S.C. chapter 6) does not apply because the
regulations do not impose a collection of information on small entities. Any burden on
small entities in these regulations stems from the collection of information requirements

in proposed §§1.965-2(d)(2\ii)(B), 1.965-2(f)(2)(iii)(B), 1.965-3(b)(2), 1.965-3(c)(3),
411

ADMIN_03726
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 514 of 678

1.965-4(b)(2)(i}, 1.965-7(b)(2), 1.965-7(b)(3)(iii)(B), 1.965-7(c)(2), 1.965-7(c}{(3)(iv)(B),
4.965-7(c)(3)(v)(D), 1.965-7(c)}{(§){)), 1,965-7(d)(3), 1.965-7(e)(2), 1.965-7(f)(5), and
1.965-8(c). It is hereby certified that these collection of information requirements will not
have a significant economic impact on a substantial number of small entities.
Accordingly, an initial regulatory flexibility analysis is not required. This certification is
based on several facts. First, the average burden is five hours, which is minimal,
particularly in comparison to other regulatory requirements related to owning stock in a
specified foreign corporation. Second, the requirements apply only if a taxpayer
chooses to make an election or rely on a favorable rule. Third, the collections of
information apply to the owners of specified foreign corporations. Because it takes
significant resources and investment for a foreign business to be operated in corporate
form by a United States person, specified foreign corporations will infrequently be small
entities. Moreover, because the collection of information requirements apply to the
owners of specified foreign corporations rather than the specified foreign corporations
themselves, a specified foreign corporation that was a smail entity would not be subject
to the collections of information. Fourth, the collection of information requirements in
this regulation apply primarily to persons that are United States shareholders of
specified foreign corporations. The ownership of sufficient stock in specified foreign
corporations in order to constitute a United States shareholder generally entails
significant resources and investment, such that businesses that are United States
shareholders are generally not smail businesses. Pursuant to section 7805(f), this
notice of proposed rulemaking has been submitted to the Chief Counsel for Advocacy of

the Smail Business Administration for comment on its impact on small business.

112

ADMIN_03727
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 515 of 678

Comments and Requests for a Public Hearing

Before the proposed regulations are adopted as final regulations, consideration
will be given to any comments that are submitted timely to the IRS as prescribed in this
preambie under the "ADDRESSES" heading. The Treasury Department and the IRS
request comments on all aspects of the proposed rules. All comments will be available
at www. regulations. gov or upon request. A public hearing will be scheduled if
requested in writing by any person that timely submits written comments. Ifa public
hearing is scheduled, notice of the date, time, and place for the public hearing will be
published in the Federal Register.
Drafting information

The principal authors of the proposed regulations are Leni C. Perkins and Karen
J. Cate of the Office of Associate Chief Counsel (international). However, other
personnel from the Treasury Department and the IRS participated in the development of
the proposed reguiations. |
List of Subjects in 26 CFR Part 1

Income taxes, Reporting and recordkeeping requirements.
Proposed Amendments to the Regulations

Accordingly, 26 CFR part 1 is proposed to be amended as follows:
PART 1--INCOME TAXES |

Paragraph 1. The authority citation for part 1 is amended by adding new entries
in numerical order to read as follows:

Authority: 26 U.S.C. 7805 * * *

Section 1.962-1 also issued under 26 U.S.C. 965(0).
113

ADMIN_03728
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 516 of 678

Section 1.965-1 also issued under 26 U.S.C. 965(c)(3)(B)(iii)(V), 965(d)(2),
965(0), 989(c), and 7701(a). |

Section 1.965-2 also issued under 26 U.S.C. 965(b)(3)(A)(ii), 965(0) and 961(a)
and (b). |

Section 1.965-3 also issued under 26 U.S.C. 965(c)(3)(D) and 965(0).

Section 1.965-4 also issued under 26 U.S.C. 965(c)(3)(F) and 965(0).

Sections 1.965-5 through 1.965-6 also issued under 26 U.S.C. 965(0) and 26
U.S.C. 902(c)(7) (as in effect on December 21, 2017).

Section 1.965-7 also issued under 26 U.S.C. 965(h)(3), 965(h)(5), 965(i)(2),
965(i)(8)(B), 965(m)(2)(A), 965(n)(3), and 965(0).

Section 1.965-8 also issued under 26 U.S.C. 965(0).

Section 1.965-9 also issued under 26 U.S.C. 965(0). ***

Section 4.986(c)-1 also issued under 26 U.S.C. 965(0) and 26 U.S.C. 989(c).

Par. 2. Section 1.962-1 is amended by:

1. Revising paragraph (b)(1)(i).

2. Redesignating paragraphs (b)(2)(iv)(a) and (b) as paragraph (b)(2)(iv)(A) and
(B), respectively.

3. Adding paragraph (d).

The revision and addition read as follows:

§1.962-1 Limitation of tax for individuals on amounts included in gross income under

section 951(a).

keke EK

(b) ***

114

ADMIN_03729
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 517 of 678

(aye?

(i) Determination of taxable income. The term taxable income means the excess
of--

(A) The sum of--

(1) All amounts required to be inciuded in his gross income under section 951(a)
for the taxable year with respect to a foreign corporation of which he is a United States
shareholder, inciuding--

(i) His section 965(a) inclusion amounts (as defined in §1 .965-1(f)(38)); and

(i) His domestic pass-through owner shares (as defined in §1 .965-1(f)(21)) of
section 965(a) inclusion amounts with respect to deferred foreign income corporations
(as defined in §1.965-1(f)(17)) of which he is a United States shareholder; plus

(2) Ail amounts which would be required to be included in his gross income under
section 78 for the taxable year with respect to the amounts referred to in paragraph
(b)(1)()(A)(1) of this section if the shareholder were a domestic corporation; over

(B) The sum of his section 965(c) deduction amount (as defined in §1.965-
1(f)(42)) and his domestic pass-through owner shares of section 965(c) deduction
amounts corresponding to the amounts referred to in paragraph (b)(1)(}(A)(1)(ii) of this
section for the taxable year, but not any other deductions or amounts.

(d) Applicability dates. Paragraph (b)(1)(i) of this section applies beginning the
last taxable year of a foreign corporation that begins before January 1, 2018, and with
respect to a United States person, for the taxable year in which or with which such

taxable year of the foreign corporations ends.

115

ADMIN 03730
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 518 of 678

Par. 3. Section 1.962-2 is amended by revising paragraph (a) and adding

paragraph (d) to read as follows:
§4,962-2 Election of limitation of tax for individuals.

(a) Who may elect. The election under section 962 may be made only by an
individual! (including a trust or estate) who is a United States shareholder (including an
individual who is a United States shareholder because, by reason of section 958(b), he

is considered to own stock of a foreign corporation owned (within the meaning of

section 958(a)) by a domestic pass-through entity (as defined in §1.965-1(f)(19))).

kRE REE

(d) Applicability dates. Paragraph (a) of this section applies beginning the last
taxable year of a foreign corporation that begins before January 1, 2018, and with
respect to a United States person, for the taxable year in which or with which such
taxable year of the foreign corporations ends.

Par. 4. Section 1.965-0 is added to read as follows:

§1.965-0 Outline of section 965 regulations. —
This section lists the headings for §§1.965-1 through 1,965-9.

§1,965-1 Overview, general rules, and definitions.

(a) Overview.

(1) In general.

(2) Scope.

(b) Section 965(a) inclusion amounts.

(1) Inclusion of the pro rata share of the section 965(a) earnings amount.
(2) Reduction by the allocable share of the aggregate foreign E&P deficit.
(c) Section 965(c) deduction amounts.

(d) Treatment of specified foreign corporation as a controlled foreign corporation.
(e) Special rule for certain controlled domestic partnerships.

(1) in general.

(2) Definition of a controlled domestic parinership.

(f) Definitions.

416

ADMIN_03731
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20

(1) 8 percent rate amouni.

(2) 8 percent rate equivalent percentage.

(3) 15.5 percent rate amount.

(4) 15.5 percent rate equivalent percentage.

(5) Accounts payable.

(6) Accounts receivable.

(7) Accumulated post-1986 deferred foreign income.
(8) Aggregate foreign cash position.

(9) Aggregate foreign E&P deficit.

(10) Aggregate section 965(a) inclusion amount.
(11) Allocable share.

(12) Bona fide hedging transaction.

(13) Cash-equivalent asset.

(14) Cash-equivaient asset hedging transaction.
(15) Cash measurement dates.

(16) Cash position.

(i) General rule.

(ii) Fair market value of cash-equivalent assets.
(iii) Measurement of derivative financial instruments.
(iv) Translation of cash position amounts.

(17) Deferred foreign income corporation.

(i) in general.

(ii) Priority rule.

(18) Derivative financial instrument.

(19) Domestic pass-through entity.

(20) Domestic pass-through owner.

(21) Domestic pass-through owner share.

(22) E&P deficit foreign corporation.

(i) In general.

(ii) Determination of deficit in post-1986 earnings and profits.
(23) E&P measurement dates.

(24) Final cash measurement date.

(25) First cash measurement date.

(25) Inclusion year.

(26) Net accounts receivable.

(28) Pass-through entity.

(29) Post-1986 earnings and profits.

(i) General rule.

(ii) Foreign income taxes.

(iii) Deficits in earnings and profits.

(30) Pro rata share.

(31) Second cash measurement date.

(32) Section 958(a) stock.

(33) Section 958(a) U.S. shareholder.

(34) Section 958(a) U.S. shareholder inclusion year.

117

Page 519 of 678

ADMIN_03732
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 520 of 678

(35) Section 965 regulations.

(36) Section 965(a) earnings amount.

(37) Section 965(a) inclusion.

(38) Section 965(a) inclusion amount. .
(39) Section 965(a) previously taxed earnings and profits.
(40) Section 965(b) previously taxed earnings and profits.
(41) Section 965(c) deduction.

(42) Section 965(c) deduction amount.

(43) Short-term obligation.

(44) Specified E&P deficit.

(45) Specified foreign corporation.

(i) General rule.

(ii) Special attribution rule.

(iii) Passive foreign investment companies.

(46) Spot rate.

(47) United States shareholder.

(g) Examples.

§1.965-2 Adjustments to earnings and profits and basis.

(a) Scope.

(b) Determination of and adjustments to earnings and profits in the last taxable year ofa

specified foreign corporation that begins before January 1, 2018, for purposes of

applying sections 959 and 965.

(c) Adjustments to earnings and profits by reason of section 965(a).

(d) Adjustments to earnings and profits by reason of section 965(b).

(1) Adjustments to earnings and profits described in section 959(c)(2) and (c)(3) of

deferred foreign income corporations.

(2) Adjustments to earnings and profits described in section 959(c)(3) of E&P deficit

foreign corporations.

(i) Increase in earnings and profits by an amount equal to the portion of the section

958(a) U.S. shareholder's pro rata share of the specified E&P deficit.

(A) In general.

(B) Reduction of a qualified deficit.

(ii) Determination of portion of a section 958(a) U.S. shareholder's pro rata share of a

specified E&P deficit taken into account.

(A) In general.

(B) Designation of portion of a section 958(a) U.S. shareholder's pro rata share of a

specified E&P deficit taken into account.

(e) Adjustments to basis by reason of section 965(a).

(1) General rule. .

(2) Section 962 election. .

(f} Adjustments to basis by reason of section 965(b).

(1) In general.

2) oD to make adjustments to basis to account for the application of section
5(b).

118

ADMIN 03733
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 521 of 678

(i) In general.

(ii) Basis adjustments.

(A) Increase in basis with respect to a deferred foreign income corporation.
(B) Reduction in basis with respect to an E&P deficit foreign corporation.
(C) Section 962 election.

(iii) Rules regarding the election.

(A) Consistency requirement.

(B) Making of making election.

(1) Timing.

(i) In general.

(ii) Transition rule.

(2) Election statement.

(g) Gain reduction rule.

(1) Reduction in gain recognized under section 961(b)(2) by reason of distributions
attributable to section 965 previously taxed earnings and profits in the inclusion year.
(i) In general.

(ii) Definition of section 965 previously taxed earnings and profits.

(2) Reduction in basis by an amount equal to the gain reduction amount.
(h) Rules of application for specified basis adjustments.

(1) Timing of basis adjustments.

(2) Netting of basis adjustments.

(3) Gain recognition for reduction in excess of basis.

(4) Adjustments with respect to each share.

(i) Section 958(a) stock.

(ii) Applicable property.

(5) Stock or property for which adjustments are made.

(i) In general.

(ii) Special rule for an interest in a foreign pass-through entity.

(i) Definitions.

(1) Applicable property.

(2) Foreign pass-through entity.

(3) Property.

(j) Examples.

§1.965-3 Section 965(c) deductions.

(a) Scope.

(b) Rules for disregarding certain assets for determining aggregate foreign cash
position.

(1) Disregard of certain obligations between related specified foreign corporations.
(2) Disregard of other assets upon demonstration of double-counting.

(3) Examples.

(c) Determination of aggregate foreign cash position for a section 958(a) U.S.
shareholder inclusion year.

(1) Single section 958(a) U.S. shareholder inciusion year.

(2) Multiple section 958(a) U.S. shareholder inclusion years.

419

ADMIN_03734
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 522 of 678

(i) Allocation to first section 958(a) U.S. shareholder inclusion year.

(ii) Allocation to succeeding section 958(a) U.S. shareholder inclusion years.
(3) Estimation of aggregate foreign cash position. .

(4) Examples.

(d) Increase of income by section 965(c) deduction of an expatriated entity.
(1} In general.

(2) Definition of expatriated entity.

(3) Definition of surrogate foreign corporation.

(e) Section 962 election.

(1) In general.

(2) Example.

(f) Treatment of section 965(c) deduction under certain provisions of the Internal
Revenue Code.

(1) Section 63(d).

(2) Sections 705, 1367, and 1368.

(i) Adjustments to basis

(ii) S corporation accumulated adjustments account.

(iii) Exampie.

(3) Section 1411.

(4) Section 4940.

(g) Domestic pass-through entities.

§1.965-4 Disregard of certain transactions.

(a) Scope.

(b) Transactions undertaken with a principal purpose of changing the amount of a
section 965 element.

(1) General rule.

(2) Presumptions and exceptions for the application of the generai rule.

(c) Disregard of certain changes in method of accounting and entity classification
elections.

(1) Changes in method of accounting.

(2) Entity classification elections.

(d) Definition of a section 965 element.

(e) Rules for applying paragraphs (b) and (c) of this section.

(1) Determination of whether there is a change in the amount of a section 965 element.
(2) Treatment of domestic pass-through owners as United States shareholders.
(f} Disregard of certain transactions occurring between E&P measurement dates.
(1) Disregard of specified payments.

(2) Definition of specified payment.

(3) Definition of tentative E&P measurement daie.

(g) Examples.

§1.965-5 Allowance of credit or deduction for foreign income taxes.

(a) Scope.
(b) Rules for foreign income taxes paid or accrued,

120

ADMIN_03735
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 523 of 678

(c) Rules for foreign income taxes treated as paid or accrued.

(1) Disallowed credit.

(i} in general.

(ii) Foreign income taxes deemed paid under section 960(a)(3) (as in effect on
December 21, 2017).

(iii) Foreign income taxes deemed paid under section 960(b) (as applicable to taxable
years of foreign corporations beginning after December 31, 2017, and to taxable years
of United States persons in which or with which such taxable years of foreign
corporations end).

(2) Disallowed deduction.

(3) Coordination with section 78.

(i) In general.

(ii) Domestic corporation that is a domestic pass-through owner.

(d) Applicable percentage.

(1) In general.

(2) Applicable percentage for domestic pass-through owners.

§4.965-6 Computation of foreign income taxes deemed paid and allocation and
apportionment of deductions.

(a) Scope.

(b) Computation of foreign incomes taxes deemed paid.

(c) Section 902 fraction.

(1) In general.

(2) Dividend or inclusion in excess of post-1986 undistributed earnings.

(3) Treatment of adjustment under section 965(b)(4)(B).

(d) Allocation and apportionment of deductions.

§1.965-7 Elections and payment rules.

(a) Scope.

(b) Section 965(h) election.

(1) In general.

(i) Arnount of installments.

(ii) Increased installments due to a deficiency or a timely filed or amended return.
(A) In general.

(B) Timing.

(C) Exception for negligence, intentional disregard, or fraud,
(iii) Due date of installments.

(A) In general.

(B) Extension for specified individuals.

(2) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(3) Acceleration of payment.

(i) Acceleration.

1214

ADMIN_03736
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 524 of 678

(ii) Acceleration events.

(iii) Eligible section 965(h) transferee exception.

(A) In general.

(1) Requirement to have a covered acceleration event.
(2) Requirement to enter into a transfer agreement.
(B) Transfer agreement.

(1) Eligibility.

(2) Filing requirements.

(i) In general.

(ii) Transition rule.

(3) Signature requirement.

(4) Terms of agreement.

(5) Consolidated groups.

(C) Consent of Commissioner.

(1) In general.

(2) Material misrepresentations and omissions.

(D) Effect of assumption.

(1) In general.

(2) Eligible section 965(h) transferor liability.

(E) Qualifying consolidated group member transaction.
(1) Definition of qualifying consolidated group member transaction.
(2) Definition of qualified successor.

(3) Departure of multiple members of a consolidated group.
(c) Section 965(i) election.

(1) In general.

(2) Manner of making election.

(i) Eligibility.

(ii} Timing.

(iii) Election statement.

(3) Triggering events.

(i) In general.

(ii) Triggering events.

(iii) Partial transfers.

(iv) Eligible section 965(i) transferee exception.

(A) In general.

(1) Requirement to have a covered triggering event.
(2) Requirement to enter into a transfer agreement.
(B) Transfer agreement.

(1) Eligibility.

(2) Filing requirements.

(i) In general.

(ii) Transition rule.

(3) Signature requirement.

(4) Terms of agreement.

(C) Consent of Commissioner.

122

ADMIN_03737
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 525 of 678

(1) In general.

(2) Material misrepresentations and omissions.
(D) Effect of assumption.

(1) In general.

(2) Eligible section 965(i) transferor liability.

(v) Coordination with section 965(h) election.

(A) In general.

(B) Timing for election.

(C) Due date for installment.

(D) Limitation.

(1) In general.

(2) Manner of obtaining consent.

(i) In general.

(ii) Transition rule.

(3) Signature requirement.

(4) Terms of agreement.

(5) Consent of Commissioner.

(i) !n general.

(ii) Material misrepresentations and omissions.
(4) Joint and severai liability.

(5) Extension of limitation on collection.

(6) Annual reporting requirement.

(i) In general.

(ii) Failure to report.

(d) Section 965(m) election and special rule for real estate investment trusts.
(1) In general.

(2) Inclusion schedule for section 965(m) election.
(3) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(4) Coordination with section 965(h).

(5) Acceleration of inclusion.

(6) Treatment of section 965(a) inclusions of a real estate investment trust.
(e) Section 965(n) election.
(1) In general.

(i) General rule.

(ii) Applicable amount for section 965(n) election.
(iii) Scope of section 965(n) election.

(2) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(f) Election to use alternative method for calculating post-1986 earnings and profits.

123

ADMIN 03738
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 526 of 678

(1) Effect of election for specified foreign corporations that do not have a 52-53-week
taxable year. |

(2) Effect of election for specified foreign corporations that have a 52-53 week taxable
year.

(3) Computation of post-1986 earnings and profits using alternative method.
(4) Definitions.

(i) 52-53-week taxable year.

(ii) Annualized earnings and profits amount.

(iii) Daily earnings amount.

(iv) Notional measurement date.

(5) Manner of making election.

(i) Eligibility.

(ii) Timing.

(iii) Election statement.

(6) Examples.

(g) Definitions.

(1) Deferred net tax liability.

(2) REIT section 965 amounis.

(3) Section 965(h) election.

(4) Section 965(h) net tax liability.

(5) Section 965(i) election.

(6). Section 965(i) net tax liability.

(7) Section 965(m) election.

(8) Section 965(n) election.

(9) Specified individual.

(10) Total net tax liability under section 965.

(i) General rule.

(ii) Net income tax.

(iii} Foreign tax credits.

§1.965-8 Affiliated groups (including consolidated groups).

(a) Scope.

(b) Reduction of E&P net surplus shareholder's pro rata share of the section 965(a)
earnings amount of a deferred foreign income corporation by the aliocable share of the
applicable share of the aggregate unused E&P deficit.

(1) In general.

(2) Consolidated group as part of an affiliated group.

(c) Designation of portion of excess aggregate foreign E&P deficit taken into account.
(1) In general.

(2) Consolidated group as part of an affiliated group.

(d) Adjustments to earnings and profits and stock basis.

(1) Affiliated groups that are not consolidated groups.

(2) Consolidated groups.

(e) Treatment of a consolidated group as a single section 958(a) U.S. shareholder or a
single person.

124

ADMIN 03739
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 527 of 678

(1) In general.

(2) Limitation.

(3) Determination of section 965(c) deduction amount.

(f) Definitions.

(1) Aggregate unused E&P deficit.

(i) In general.

(i) Reduction with respect to E&P net deficit shareholders that are not wholly owned by
the affiliated group.
(2) Allocable share.

(3) Applicable share.

(4) Consolidated group aggregate foreign cash position.

(5) E&P net deficit shareholder.

(6) E&P net surplus shareholder.

(7) Excess aggregate foreign E&P deficit.

(8) Group cash ratio.

(9) Group ownership percentage.

(g) Exampies.

§1.965-9 Applicability dates.
(a) In general.
(b) Applicability dates for rules disregarding certain transactions.

Par. 5 Section 1.965~1 is added to read as foliows:
§1.965-1 Overview, general rules, and definitions.

(a) Overview--(1) In general. The section 965 regulations provide rules under
section 965. This section provides general rules and definitions under section 965.
Section 1.965-2 provides rules relating to adjustments to earnings and profits and basis
to determine and account for the application of section 965 and a rule that limits the
amount of gain recognized under section 961(b)(2) by reason of distributions
attributable to section 965 previously taxed earnings and profits (as defined in §1.965-
2(g)(1)(ii)) in the inclusion year. Section 1.965-3 provides rules regarding the
determination of section 965(c) deductions. Section 1.965-4 sets forth rules that

disregard certain transactions for purposes of section 965. Sections 1.965-5 and 1.965-

6 provide rules with respect to foreign tax credits. Section 1.965-7 provides rules

125

ADMIN_03740
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 528 of 678

regarding elections and payments. Section 1.965-8 provides rules regarding affiliated
groups, including consolidated groups. Section 1.965-9 provides dates of applicability.
See also §§1.962-1 and 1.962-2 (providing rules regarding the application of section
962) and 1.986(c)-1 (providing rules regarding the application of section 986(c)).

(2) Scope. Paragraph (b) of this section provides the general rules concerning
section 965(a) inclusion amounts. Paragraph (c) of this section provides the general
rule concerning section 965(c) deduction amounts. Paragraph (qd) of this section
provides a rule for specified foreign corporations that are not controlled foreign
corporations. Paragraph (e) of this section treats certain controlied domestic
partnerships as a foreign partnership for purposes of section 965. Paragraph (f) of this
section provides definitions applicable for the section 965 regulations and §§1.962-1,
41.962-2, and 1.986(c)-1. Paragraph (g) of this section contains examples illustrating the
general rules and definitions set forth in this section.

(b) Section 965(a) inclusion amounts--(1) Inclusion of the pro rata share of the
section 965(a) earnings amount. For an inclusion year of a deferred foreign income
corporation, the subpart F income of the deferred foreign income corporation (as
otherwise determined for the inclusion year under section 952 and §1.952-1) is
increased by the section 965(a) earnings amount of the deferred foreign income
corporation. See section 965(a). Accordingly, a section 958(a) U.S. shareholder with
respect to a deferred foreign income corporation generally includes in gross income
under section 951(a)(1) for the section 958(a) U.S. shareholder inclusion year its pro
rata share of the section 965(a) earnings amount of the deferred foreign income

corporation, translated (if necessary) ‘into U.S. dollars using the spot rate on December

126

ADMIN_03741
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 529 of 678

34, 2017, and subject to reduction under section 965(b), paragraph (b)(2) of this
section, and §1.965-8(b). The amount of the section 958(a) U.S. shareholder's
inclusion with respect to a deferred foreign income corporation as a result of section
965(a) and this paragraph (b)(1), as reduced under section 965(b), paragraph (b)(2) of
this section, and §1.965-8(b), as applicable, is referred to as the section 965(a)
inclusion amount. Neither the section 965(a) earnings amount nor the section 965(a)
inclusion amount is subject to the rules or limitations in section 952 or limited by the
accumulated earnings and profits of the deferred foreign income corporation on the date
of the inclusion.

(2) Reduction by the allocable share of the aggregate foreign E&P deficit. For
purposes of determining a section 958(a) U.S. shareholder's section 965(a) inclusion
amount with respect to a deferred foreign income corporation, the U.S. dollar amount of
the section 958(a) U.S. shareholder's pro rata share of the section 965(a) earnings
amount of the deferred foreign income corporation, translated (if necessary) into U.S.
dollars using the spot rate on December 31, 2017, is reduced by the deferred foreign
income corporation's allocable share of the section 958(a) U.S. shareholder's aggregate
foreign E&P deficit. See section 965(b). If the section 958(a) U.S. shareholder is a
member of a consolidated group, under §1.965-8(e), all section 958(a) U.S.
shareholders that are members of the consolidated group are treated as a single
section 958(a) U.S. shareholder for purposes of this paragraph (b)(2).

(c) Section 965(c) deduction amounts. For a section 958(a) U.S. shareholder
inclusion year, a section 958(a) U.S. shareholder is generally allowed a deduction in an

amount equal to the section 965(c) deduction amount.

127

ADMIN_03742
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 530 of 678

(d) Treatment of specified foreign corporation as a controlled foreign corporation.
A specified foreign corporation described in section 965(e)(1)(B) and paragraph
(f)(45)(i)(B) of this section that is not otherwise a controlled foreign corporation is treated
as a controlled foreign corporation solely for purposes of paragraph (b) of this section
and sections 951, 961, and §1.1411-10. See 965(e){2).

(e) Special rule for certain controlled domestic partnerships--(1) In general. For
purposes of the section 965 regulations, a controlled domestic partnership is treated as
a foreign partnership for purposes of determining the section 958(a) U.S. shareholder of
a specified foreign corporation and the section 958(a) stock of the specified foreign
corporation owned by the section 958(a) U.S. shareholder if the following conditions are
satisfied--

(i) Without regard to this paragraph (e), the controlled domestic partnership is a
section 958(a) U.S. shareholder of the specified foreign corporation and thus owns
section 958(a) stock of the specified foreign corporation (tested section 958(a) stock);

(ii) If the controlled domestic partnership (and all other controlled domestic
partnerships in the chain of ownership of the specified foreign corporation) were treated
as foreign--

(A) The specified foreign corporation would continue to be a specified foreign
corporation; and

(B) At least one United States shareholder of the specified foreign corporation--

(1) Would be treated as a section 958(a) U.S. sharehoider of the specified

foreign corporation; and

128

ADMIN_03743
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 531 of 678

(2) Would be treated as owning (within the meaning of section 958(a)) tested
section 958(a) stock of the specified foreign corporation through another foreign
corporation that is a direct or indirect partner in the controlled domestic partnership.

(2) Definition of a controlled domestic partnership. For purposes of paragraph
(e)(1) of this section, the term controlled domestic partnership means, with respect fo a
United States shareholder described in paragraph (e)(1)(ii)(B) of this section, a
domestic partnership that is controlled by the United States shareholder and persons
related to the United States shareholder. For purposes of this paragraph (e)(2), control
is determined based on all the facts and circumstances, except that a partnership will be
deemed to be controlled by a United States shareholder and related persons if those
persons, in the aggregate, own (directly or indirectly through one or more partnerships)
more than 50 percent of the interests in the partnership capital or profits. For purposes
of this paragraph (e)(2), a related person is, with respect to a United States shareholder,
a person that is related (within the meaning of section 267(b) or 707(b)(1)) to the United
States shareholder.

(f) Definitions. This paragraph (f) provides definitions that apply for purposes of
the section 965 regulations and §§1.962-1, 1.962-2, and 1.986(c)-1. Unless otherwise
indicated, all amounts are expressed as positive numbers.

(1) 8 percent rate amount. The term 8 percent rate amount means, with respect
to a section 958(a) U.S. shareholder and a section 958(a) U.S. shareholder inclusion
year, the excess, if any, of the section 958(a) U.S. shareholder's aggregate section

965(a) inclusion amount for the section 958(a) U.S. shareholder inclusion year over the

129

ADMIN_03744
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 532 of 678

amount of the section 958(a) U.S. shareholder's aggregate foreign cash position for the
section 958(a) U.S. shareholder inclusion year as determined under §1.965-3(c).

(2) 8 percent rate equivalent percentage. The term 8 percent rate equivalent
percentage means, with respect to a section 958(a) U.S. shareholder and a section
958(a) U.S. shareholder inclusion year, the percentage that would result in the 8
percent rate amount being subject to an 8 percent rate of tax determined by only taking
into account a deduction equal to such percentage of such amount and the highest rate
of tax specified in section 11 for the section 958(a) U.S. shareholder inclusion year. in
the case of a section 958(a) U.S. shareholder inclusion year of a section 958(a) U.S.
shareholder io which section 15 applies, the highest rate of tax under section 11 before
the effective date of the change in rates and the highest rate of tax under section 11
after the effective date of such change will each be taken into account under the
preceding sentence in the same proportions as the portion of the section 958(a) U.S.
shareholder inclusion year that is before and after such effective date, respectively.

(3) 15.5 percent rate amount. The term 15.5 percent rate amount means, with
respect to a section 958(a) U.S. shareholder and a section 958(a) U.S. shareholder
inclusion year, the amount of the section 958(a) U.S. shareholder's aggregate foreign
cash position for the section 958(a) U.S. shareholder inclusion year as determined
under §1.965-3(c) to the extent it does not exceed the section 958(a) U.S. shareholder's
aggregate section 965(a) inclusion amount for the section 958(a) U.S. shareholder
inclusion year.

(4) 15.5 percent rate equivalent percentage. The term 15.5 percent rate

equivalent percentage, with respect to a section 958(a) U.S. shareholder and a section

130

ADMIN_03745
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 533 of 678

958(a) U.S. shareholder inclusion year, has the meaning provided for the term “8
percent rate equivalent percentage” applied by substituting “15.5 percent rate amount”
for “8 percent rate amount’ and “19.5 percent rate of tax” for "8 percent rate of tax.”

(5) Accounts payable. The term accounts payable means payabies arising from
the purchase of property described in section 1221(a)(1) or section 1221 (a)(8) or the
receipt of services from vendors or suppliers, provided the payables have a term upon
issuance of less than one year.

(6) Accounts receivable. The term accounts receivable means receivables
described in section 1221(a)(4) that have a term upon issuance of less than one year.

(7) Accumulated post-1986 deferred foreign income--(i) In general. The term
accumulated post-1986 deferred foreign income means, with respect to a specified
foreign corporation, the post-1986 earnings and profits of the specified foreign
corporation except to the extent such earnings and profits-- |

(A) Are attributable to income of the specified foreign corporation that is
effectively connected with the conduct of a trade or business within the United States
and subject to tax under chapter 1;

(B) if distributed, would, in the case of a controlled foreign corporation, be
excluded from the gross income of a United States shareholder under section 959; or

(C) If distributed, would, in the case of a controlled foreign corporation that has
shareholders that are not United States shareholders on an E&P measurement date, be
excluded from the gross income of such shareholders under section 959 if such
shareholders were United States shareholders, determined by applying the principles of

Revenue Ruling 82-16, 1982-1 C.B. 106.
131

ADMIN_03746
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 534 of 678

(ii) Earnings and profits attributable to subpart F income in the same taxable year
as an E&P measurement date. For purposes of determining the accumulated post-
1986 deferred foreign income of a specified foreign corporation as of an E&P
measurement date, earnings and profits of the specified foreign corporation that are or
would be, applying the principles of Revenue Ruling 82-16, 1982-1 C.B. 106, described
in section 959(c)(2) by reason of subpart F income (as defined in section 952 without
regard to section 965(a)) are described in section 965(d)(2)(B) and paragraph (f\(7)(@)(B)
or (f)(7){i)(C) of this section only to the extent that such income has been accrued by the
specified foreign corporation as of the E&P measurement date. For rules regarding the
interaction of sections 951, 956, 959, and 965 generally, see §1 .965-2(b).

(8) Aggregate foreign cash position--(i) In general. The term aggregate foreign
cash position means, with respect to a section 958(a) U.S. shareholder that s not a
member of a consolidated group, the greater of-- |

(A) The aggregate of the section 958(a) U.S. shareholder's pro rata share of the
cash position of each specified foreign corporation determined as of the final cash
measurement date of the specified foreign corporation.

(B) One haif of the sum of--

(1) The aggregate described in paragraph (f)(8)(i)(A) of this section determined
as of the second cash measurement date of each specified foreign corporation, plus

(2) The aggregate described in paragraph (f)(8)(i)(A) of this section determined
as of the first cash measurement date of each specified foreign corporation.

(ii) Other rules. For rules for determining the aggregate foreign cash position for

a section 958(a) U.S. shareholder inclusion year of the section 958(a) U.S. shareholder,

132

ADMIN_03747
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 535 of 678

see §1.965-3(c). For the rule for determining the aggregate foreign cash position of a
section 958(a) U.S. shareholder that is a member of a consolidated group, see §1 .965-
8(e)(3). For rules disregarding certain assets for purposes of determining the aggregate
foreign cash position of a section 958(a) U.S. shareholder, see §1.965-3(b).

(9) Aggregate foreign E&P deficit. The term aggregate foreign E&P deficit
means, with respect to a section 958(a) U.S. shareholder, the lesser of--

(i) The aggregate of the section 958(a) U.S. shareholder's pro rata share of the
specified E&P deficit of each E&P deficit foreign corporation, translated (if necessary)
into U.S. dollars using the spot rate on December 31, 2017, or

(il) The aggregate of the section 958(a) U.S. shareholder's pro rata share of the
section 965(a) earnings amount of each deferred foreign income corporation, translated
(if necessary) into U.S. dollars using the spot rate on December 31, 2017.

(10) Aggregate section 965(a) inclusion amount. The term aggregate section
965(a) inclusion amount means, with respect to a section 958(a) U.S. shareholder, the
sum of all of the section 958(a) U.S. shareholder's section 965(a) inclusion amounts.

(11) Allocable share. The term allocable share means, with respect to a deferred
foreign income corporation and an aggregate foreign E&P deficit of a section 958(a)
U.S. shareholder, the product of the aggregate foreign E&P deficit and the ratio
determined by dividing--

(i) The section 958(a) U.S. shareholder’s pro rata share of the section 965(a)
earnings amount of the deferred foreign income corporation, translated (if necessary)

into U.S. dollars using the spot rate on December 31, 2017, by

133

ADMIN_03748
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 536 of 678

(ii) The amount described in paragraph (f)(9)(ii) of this section with respect to the
section 958(a) U.S. shareholder.

(12) Bona fide hedging transaction. The term bona fide hedging transaction
means a hedging transaction that meets (or that would meet if the specified foreign
corporation were a controlled foreign corporation) the requirements of a bona fide
hedging transaction described in §1.954-2(a)(4)(ii), except that in the case of a specified
foreign corporation that is not a controlled foreign corporation, the identification
requirements of §1 .954-2(a)(4)(ii)(B) do not apply.

(13) Cash-equivalent asset. The term cash-equivalent asset means any of the
following assets-- .

(i) Personal property which is of a type that is actively traded and for which there
is an established financial market;

(i) Commercial paper, certificates of deposit, the securities of the Federal
government and of any State or foreign government;

(iii) Any foreign currency,

(iv) A short-term obligation, or

(v) Derivative financial instruments, other than bona fide hedging transactions.

(14) Cash-equivalent asset hedging transaction. The term cash-equivalent asset
hedging transaction means a bona fide hedging transaction identified on a specified
foreign corporation’s books and records as hedging a cash-equivalent asset.

(15) Cash measurement dates. The term cash measurement dates means, with

respect to a specified foreign corporation, the first cash measurement date, the second

434

ADMIN_03749
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 537 of 678

cash measurement date, and the final cash measurement date, collectively, and each a
| cash measurement date.

(16) Cash position--(i) General rule. The term cash position means, with respect
to a specified foreign corporation, the sum of--

(A) Cash held by the corporation;

(B) The net accounts receivable of the corporation; and

(C) The fair market value of the cash-equivalent assets held by the corporation.

(ii) Fair market value of cash-equivalent assets. For purposes of determining the
fair market value of a cash-equivalent asset of a specified foreign corporation, the value
of the cash-equivalent asset must be adjusted by the fair market value of any cash-
equivalent asset hedging transaction with respect to the cash-equivalent asset, but only
to the extent that the cash-equivalent asset hedging transaction does not reduce the fair
market value of the cash-equivalent asset below zero.

(iii) Measurement of derivative financial instruments. The amount of derivative
financial instruments taken into account in determining the cash position of a specified
foreign corporation is the aggregate fair market value of its derivative financial
instruments that constitute cash-equivalent assets, provided such amount is not jess
than zero.

(iv) Translation of cash position amounts. The cash position of a specified
foreign corporation with respect to a cash measurement date must be expressed in U.S.
dollars. For this purpose, the amounts described in paragraph (f)(16)(i) must be
translated (if necessary) into U.S. dollars using the spot rate on the relevant cash

measurement date.

135

ADMIN_03750
Case 1:19-cv-00247-APM Document 38-12. Filed 04/02/20 Page 538 of 678

(17) Deferred foreign income corporation—{i) In general. The term deferred
foreign income corporation means a specified foreign corporation that has accumulated
post-1986 deferred foreign income greater than zero as of an E&P measurement date.

(ii) Priority rule. If a specified foreign corporation satisfies the definition of a
deferred foreign income corporation under section 965(d)(1) and paragraph (f)(17)() of
this section, it is classified solely as a deferred foreign income corporation and not also
as an E&P deficit foreign corporation even if it otherwise satisfies the requirements of
section 965(b)(3)(B) and paragraph (f)(22) of this section.

(18) Derivative financial mstrument. The term derivative financial instrument
includes a financial instrument that is one of the following--

(i) A notional principal contract,

(ii) An option contract,

(iii) A forward contract,

(iv) A futures contract,

(v) A short position in securities or commodities, or

(vi) Any financial instrument similar to one described in paragraphs (f)(18)(i)
through (v) of this section. |

(19) Domestic pass-through entity. The term domestic pass-through entity
means a pass-through entity that is a United States person (as defined in section
7701(a)(30)).

(20) Domestic pass-through owner. The term domestic pass-through owner
means, with respect to a domestic pass-through eniity, a U nited States person (as

defined in section 7701(a)(30)) that is a partner, shareholder, beneficiary, grantor, or

136

ADMIN_03751
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 539 of 678

owner, as the case may be, in the domestic pass-through entity. Notwithstanding the
preceding sentence, the term does not include a partner, shareholder, beneficiary,
grantor, or owner of the domestic pass-through entity that is itself a domestic pass-
through entity but does include any other United States person that is an indirect
partner, shareholder, beneficiary, grantor, or owner of the domestic pass-through entity
through one or more other pass-through entities.

(21) Domestic pass-through owner share. The term domestic pass-through
owner share means, with respect to a domestic pass-through owner and a domestic
pass-through entity, the domestic pass-through owners share of the aggregate section
965(a) inclusion amount and the section 965(c) deduction amount, as applicabie, of the
domestic pass-through entity, including the domestic pass-through owner's share of the
aggregate section 965(a) inclusion amount and section 965(c) deduction amount, as
applicable, of a domestic pass-through entity owned indirectly by the domestic pass-
through owner through one or more other pass-through entities.

(22) E&P deficit foreign corporation--(i) In general. The term E&P deficit foreign
corporation means, with respect to a section 958(a) U.S. shareholder, a specified
foreign corporation, other than a deferred foreign income corporation, if, as of
November 2, 2017—

(A) The specified foreign corporation had a deficit in post-1986 earnings and
profits, |

(B) The corporation was a specified foreign corporation, and

(C) The shareholder was a United States shareholder of the corporation.

137

ADMIN_03752
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 540 of 678

(ii) Determination of deficit in post-1 986 earnings and profits. In the case of a
specified foreign corporation that has post-1986 earnings and profits that include
earnings and profits described in section 959(c)(1) or 959(c)(2) (or both) and a deficit in
earnings and profits (including hovering deficits, as defined in §1 .367(b)-7(d)(2){i)), the
specified foreign corporation has a deficit in post-1986 earnings and profits described in
paragraph (f)(22)(i)(A) of this section only to the extent the deficit in post-1986 eamings
and profits exceeds the aggregate of its post-1986 earnings and profits described in
section 959(c)(1) and 959(c){2).

(23) E&P measurement dates. The term E&P measurement dates means
November 2, 2017, and December 31, 2017, collectively, and each an E&P
measurement date.

(24) Final cash measurement date. The term final cash measurement date
means, with respect to a specified foreign corporation, the close of the last taxable year
of the specified foreign corporation that begins before January 1, 2018, and ends on or
after November 2, 2017, if any.

(25) First cash measurement date. The term first cash measurement date
means, with respect to a specified foreign corporation, the close of the last taxable year
of the specified foreign corporation that ends after November 1, 2015, and before
November 2, 2016, if any.

(26) Inclusion year. The term inclusion year means, with respect to a deferred
foreign income corporation, the last taxable year of the deferred foreign income

corporation that begins before January 1, 2018.

138

ADMIN_03753
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 541 of 678

(27) Net accounts receivable. The term net accounts receivable means, with
respect to a specified foreign corporation, the excess (if any) of-

(i) The corporation's accounts receivable, over

(ii) The corporation's accounts payable (determined consistent with the rules of
section 461).

(28) Pass-through entity. The term pass-through entity means a partnership, S
corporation, or any other person (whether domestic or foreign) other than a corporation
to the extent that the income or deductions of the person are included in the income of
one or more direct or indirect owners or beneficiaries of the person. For example, if a
domestic trust is subject to federal income tax on a portion of its section 965(a) inclusion
amount and its domestic pass-through owners are subject to tax on the remaining
portion, the domestic trust is treated as a domestic pass-through entity with respect to
such remaining portion.

(29) Post-1986 earnings and profits--(i) General rule. The term post-1986
earnings and profits means, with respect fo a specified foreign corporation and an E&P
measurement date, the earnings and profits (including earnings and profits described in
section 959(c)(1) and 959(c)(2)) of the specified foreign corporation (computed in
accordance with sections 964(a) and 986, subject to §1.965-4(f), and by taking into
account only periods when the foreign corporation was a specified foreign corporation)
accumulated in taxable years beginning after December 31, 1986, and determined--

(A) As of the E&P measurement date, except as provided in paragraph (f)(29)(1i)

of this section, and

_ 139

ADMIN_03754
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 542 of 678

(B) Without diminution by reason of dividends distributed during the last taxable
year of the foreign corporation that begins before January 1, 2018, other than dividends
distributed to another specified foreign corporation to the extent the dividends increase
the post-1986 earnings and profits of the distributee specified foreign corporation.

(ii) Foreign income taxes. For purposes of determining a specified foreign
corporation's post-1986 earnings and profits as of the E&P measurement date on
November 2, 2017, in the case in which foreign income taxes (as defined in section
901(m)(5)) of the specified foreign corporation accrue after November 2, 2017, but on or
before December 31, 2017, and during the specified foreign corporation's U.S. taxable
year that includes November 2, 2017, the specified foreign corporation’s post-1986
earnings and profits as of November 2, 2017, are reduced by the applicable portion of
such foreign income taxes. For purposes of the preceding sentence, the applicable
portion of the foreign income taxes is the amount of the taxes that are attributable to the
portion of the taxable income (as determined under foreign law) that accrues on oF
before November 2, 2017.

(iii) Deficits in earnings and profits. Any deficit related to post-1986 earnings and
profits, including a hovering deficit (as defined in §1.367(b)-7(d)(2)(i)), of a specified
foreign corporation is taken into account for purposes of determining the post-1986
earnings and profits (including a deficit) of the specified foreign corporation.

(30) Pro rata share. The term pro rata share means, with respect to a section
958(a) U.S. shareholder of a specified foreign corporation, a deferred foreign income

corporation, or an E&P deficit foreign corporation, as applicable--

140

ADMIN_03755
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 543 of 678

(i) With respect to the section 965(a) earnings amount of a deferred foreign
income corporation, the portion of the section 965(a) earnings amount that wouid be
treated as distributed to the section 958(a) U.S. shareholder under section 951(a)(2){A)
and §1.951-1(e), determined as of the last day of the inclusion year of the deferred
foreign income corporation;

(ii) With respect to the specified E&P deficit of an E&P deficit foreign corporation,
the portion of the specified E&P deficit allocated to the section 958(a) U.S. shareholder
by allocating the specified E&P deficit among the shareholders of the corporation's
common stock and in proportion to the value of the common stock held by the
shareholders, determined as of the last day of the last taxable year of the E&P deficit
foreign corporation that begins before January 1, 2018; and

(iii) With respect to the cash position ofa specified foreign corporation on a cash
measurement date, the portion of the cash position that would be treated as distributed
to the section 958(a) U.S. shareholder under section 951(a)(2)(A) and §1.951-1(e) if the
cash position were subpart F income, determined as of the close of the cash
measurement date and without regard to whether the section 958(a) U.S. shareholder is
a section 958(a) U.S. shareholder of the specified foreign corporation as of any other
cash measurement date of the specified foreign corporation, including the final cash
measurement date of the specified foreign corporation.

(31) Second cash measurement date. The term second cash measurement date
means, with respect to a specified foreign corporation, the close of the last taxable year
of the specified foreign corporation that ends after November 1, 2016, and before |

November 2, 2017, if any.
141

ADMIN_03756
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 544 of 678

(32) Section 958(a) stock. The term section 958(a) stock means, with respect to

a specified foreign corporation, a deferred foreign income corporation, or an E&P deficit
foreign corporation, as applicabie, stock of the corporation owned (directly or indirectly)
by a United States shareholder within the meaning of section 958(a).

(33) Section 958(a) U.S. shareholder. The term section 958(a) U.S. shareholder
means, with respect to a specified foreign corporation, a deferred foreign income
corporation, or an E&P deficit foreign corporation, as applicable, a United States
shareholder of.such corporation that owns section 958(a) stock of the corporation.

(34) Section 958(a) U.S. shareholder inclusion year. The term section 958(a)
U.S. shareholder inclusion year means the taxable year of a section 958(a) U.S.
shareholder in which or with which the inclusion year of a deferred foreign income
corporation ends.

(35) Section 965 regulations. The term section 965 regulations means the
regulations under §§1.965-1 through 1.965-9, collectively.

(36) Section 965(a) earnings amount. The term section 965(a) earnings amount
means, with respect to a deferred foreign income corporation, the greater of the
accumulated post-1986 deferred foreign income of the deferred foreign income
corporation as of the E&P measurement date on November 2, 2017, or the accumulated
post-1986 deferred foreign income of the deferred foreign income corporation as of the
E&P measurement date on December 31, 2017, determined in each case in the
functional currency of the specified foreign corporation. If the functional currency ofa
specified foreign corporation changes beiween the two E&P measurement dates, the

_ comparison must be made in the functional currency of the specified foreign corporation

142

ADMIN_03757
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 545 of 678

as of December 31, 2017, by translating the specified foreign corporation’s accumulated
post-1986 deferred foreign income as of November 2, 2017, into the new functional
currency using the spot rate on November 2, 2017.

(37) Section 965(a) inclusion. The term section 965(a) inclusion means, with .
respect to a person and a deferred foreign income corporation, an amount included in
income by the person by reason of section 965 with respect to the deferred foreign
income corporation, whether because the person is a section 958(a) U.S. shareholder
of the deferred foreign income corporation with a section 965(a) inclusion amount with
respect to the deferred foreign income corporation or because the person is a domestic
pass-through owner with respect to a domestic pass-through entity that is a section
958(a) U.S. shareholder of the deferred foreign income corporation and the person
includes in income its domestic pass-through owner share of the section 965(a)
inclusion amount of the domestic pass-through entity with respect to the deferred
foreign income corporation.

(38) Section 965(a) inclusion amount. The term section 965(a) inclusion amount
has the meaning provided in paragraph (b){1) of this section.

(39) Section 965(a) previously taxed earnings and profits. The term section

 

965(a) previously taxed earnings and profits has the meaning provided in §1.965-2(c).

(40) Section 965(b) previously taxed earnings and profits. The term section

 

965(b) previously taxed earnings and profits has the meaning provided in §1.965-2(d).
| (41) Section 965(c) deduction. The term section 965(c) deduction means, with
respect to a person, an amount allowed as a deduction to the person by reason of

section 965(c), whether because the person is a section 958(a) U.S. shareholder with a

143

ADMIN_03758
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 546 of 678

section 965(c) deduction amount or because the person is a domestic pass-through
owner with respect to a domestic pass-through entity that is a section 958(a) U.S.
shareholder and the person takes into account its domestic pass-through owner share
of the section 965(c) deduction amount of the domestic pass-through eniity.

(42) Section 965(c) deduction amount. The term section 965(c) deduction
amount means an amount equal to the sum of--

(i) A section 958(a) U.S. shareholder's 8 percent rate equivalent percentage of the
section 958(a) U.S. sharehoider’s 8 percent rate amount for the section 958(a) U.S.
shareholder inclusion year, plus

(ii) The section 958(a) U.S. shareholder's 15.5 percent rate equivalent
percentage of the section 958(a) U.S. shareholder's 15.5 percent rate amount for the
section 958(a) U.S. shareholder inclusion year.

(43) Short-term obligation. The term short-term obligation means any obligation
with a term upon issuance that is less than one year and any loan that must be repaid at
the demand of the lender (or that must be repaid within one year of such demand), but
does not include any accounts receivable.

(44) Specified E&P deficit. The term sp ecified E&P deficit means, with respect to
an E&P deficit foreign corporation, the amount of the deficit described in paragraph
(f\(22)(i(A) of this section.

(45) Specified foreign corporation--(i) General rule. Except as provided in
paragraph (f)(45)(iii) of this section, the term specified foreign corporation means—

(A) A controlled foreign corporation, or

144

ADMIN_03759
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 547 of 678

(B) A foreign corporation of which one or more domestic corporations is a United
States shareholder.

(ii) Special attribution rule. Solely for purposes of determining whether a foreign
corporation is a specified foreign corporation within the meaning of section 965(e)(1)(B)
and paragraph (f)(45)(i)(B) of this section, stock owned, directly or indirectly, by or fora
partner (tested partner) will not be considered as being owned by a partnership under
sections 958(b) and 318(a)(3)(A) and §1 .958-2(d)(1)(i) if the tested partner owns iess
than five percent of the interests in the partnership's capital and profits. For purposes of
the preceding sentence, an interest in the partnership owned by another partner will be
considered as being owned by the tested partner under the principles of sections 958(b)
and 318, as modified by this paragraph (f)(45)(ii), as if the interest in the partnership
were stock.

(ii) Passive foreign investment companies. A foreign corporation that is a
passive foreign investment company (as defined in section 1297) with respect to a
United States shareholder and that is not a controlled foreign corporation is nota
specified foreign corporation with respect to the United States shareholder.

(46) Spot rate. The term spot rate has the meaning provided in §1.988-1(d).

(47) United States shareholder. The term United States shareholder has the
meaning provided in section 951(b). |

(g) Examples. The following examples illustrate the definitions and general rules
set forth in this section.

Example 1. Definition of specified foreign corporation. {i) Facts. A, an

individual, owns 100% of the stock of a domestic corporation, DC, and 1% of the
interests in a partnership, PS. A United States citizen, USI, owns 10% of the interests

145

ADMIN 03760
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 548 of 678

in PS and 10% by vote and value of the stock of a foreign corporation, FC. The
remaining 90% by vote and value of the stock of FC is owned by non-United States
persons that are unrelated to A, USI, DC, and PS.

(ii) Analysis. (A) Absent the application of sections 958(b), 318(a)(3)(A), and
318(a)(3)(C), and §1 -958-2(d)(1)(i) and (iii), FC would not be a specified foreign
corporation, because FC is not a controlled foreign corporation and there would be no
domestic corporation that is a United States shareholder of FC. However, under
sections 958(b) and 318(a)(3)(A) and §1 -958-2(d)(1)(i), absent the special attribution
rule in paragraph (f)(45)(ii) of this section, PS would be treated as owning 100% of the
stock of DC and 10% of the stock of FC. As a result, under sections 958(b),
318(a)(5)(A), and 318(a)(3)(C), and §1.958-2(f)(1)(i) and (d)(1) (ii), DC would be treated
as owning the stock of FC treated as owned by PS, and thus DC would be a United
States shareholder with respect to FC, causing FC to be a specified foreign corporation
within the meaning of section 965(e)(1)(B) and paragraph (f)(45)(i)(B) of this section.
The results would the same whether A or PS or both are domestic or foreign persons.

(B) Under the special attribution rule in paragraph (f)(45)(ii) of this section, solely
for purposes of determining whether a foreign corporation is a specified foreign
corporation within the meaning of section 965(e)(1)(B) and paragraph (f)(45)(i)(B) of this
section, the stock of DC owned by A is not considered as being owned by PS under
sections 958(b) and 318(a}(3)(A) and §1 _958-2(d)(1)(i), because A owns less than 5%
of the interests in PS’s capital and profits. Accordingly, FC is nota specified foreign
corporation within the meaning of section 965(e)(1)(B) and paragraph (f)(45){i}(B) of this
section. .

Example 2. Definition of specified foreign corporation. (i) Facts. The facts are
the same as in paragraph (i) of Example 1 of this paragraph (g), except that A is a
corporation wholly owned by B, and B directly owns 4% of the interests in PS.

(ii) Analysis. Applying the principles of sections 958(b) and 318, as modified by
paragraph (f)(45)(ii) of this section, as if the interest in PS were stock, A is treated as
owning the interests in PS owned by B (in addition to the 1% interest in PS that A owns
directly), and thus A is not treated as owning less than 5% of the interests in PS's
capital and profits. Accordingly, the special attribution rule in paragraph (f)(45)(ii) of this
section does not apply, and PS is treated as owning A’s stock of DC for purposes of
determining whether FC is a specified foreign corporation within the meaning of section
965(e)(1)(B) and paragraph (f)(45)(i)(B) of this section. Accordingly, under the analysis
described in paragraph (ii)(A) of Example 1 of this paragraph (g), FC is a specified
foreign corporation within the meaning of section 965(e)(1)(B) and paragraph
(f)(45)(i)(B) of this section.

Example 3. Determination of accumulated post-1986 deferred foreign income.
(i) Facts. USP, a domestic corporation, and FP, a foreign corporation unrelated to USP,
have owned 70% and 30% respectively, by vote and value, of the only class of stock of
FS, a foreign corporation, from January 1, 2016, until December 31, 2017. USP and FS

146

ADMIN_03761
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 549 of 678

both have a calendar year taxable year. ES had no income until its taxable year ending
December 31, 2016, in which it had 100u of income, ali of which constituted subpart F
income, and USP included 70u in income with respect to FS under section 951(a)(1) for
such year. FS earned no income in 2017. Therefore, FS’s post-1986 earnings and
profits are 100u as of both E&P measurement daies.

(i) Analysis. Because USP included 70u in income with respect to FS under
section 951(a)(1), 70u of such post-1986 earnings and profits would, if distributed, be
excluded from the gross income of USP under section 959. Thus, FS's accumulated
post-1986 deferred foreign income would be reduced by 70u pursuant to section
965(d)(2)(B) and paragraph (\(7)(i)(B) of this section. Furthermore, under paragraph
(f)(7)(i)(C) of this section, the accumulated post-1986 deferred foreign income of FS is
reduced by amounts that would be excluded from the gross income of FP if FP were a
United States shareholder, consistent with the principles of Revenue Ruling 82-16.
Accordingly, FS’s accumulated post-1986 deferred foreign income is reduced by the
remaining 30u of the 100u of post-1986 earnings and profits to which USP’s 70u of
section 951(a){1) income inclusions were attributable. As a result, FS’s accumulated
post-1986 deferred foreign income is Ou (100u minus 70u minus 30u).

Example 4. Determination of status as a deferred foreign income corporation or
an E&P deficit foreign corporation; specified foreign corporation is solely a deferred
foreign income corporation. (i) Facts. USP, a domestic corporation, owns all of the
stock of FS, a foreign corporation. As of November 2, 2017, FS has a deficit in post-
4986 earnings and profits of 150u. As of December 31, 2017, FS has 200u of post-
1986 earnings and profits. FS does not have earnings and profits that are attributable
to income of the specified foreign corporation that is effectively connected with the
conduct of a trade or business within the United States and subject to tax under chapter
1, or that, if distributed, would be excluded from the gross income of a United States
shareholder under section 959 or from the gross income of another shareholder if such
shareholder were a United States shareholder.

(ii) Analysis. FS's accumulated post-1986 deferred foreign income is equal to its
post-1986 earnings and profits because no adjustment to post-1986 earnings and
profits is made under section 965(d)(2) or §1.965-1(f)(7). Under paragraph (f)(17)(i) of
this section, FS is a deferred foreign income corporation because FS has accumulated
post-1986 deferred foreign income greater than zero as of the E&P measurement date
on December 31, 2017. In addition, under paragraph (f)(17)(ii) of this section, because
ES is a deferred foreign income corporation, FS is not also an E&P deficit foreign
corporation, notwithstanding that FS has a deficit in post-1986 earnings and profits as of
the E&P measurement date on November 2, 2017.

Example 5. Determination of status as a deferred foreign income corporation or
an E&P deficit foreign corporation; specified foreign corporation is neither a deferred
foreign income corporation nor an E&P deficit foreign corporation. (i) Facts. USP, a
domestic corporation, owns all of the stock of FS, a foreign corporation. As of both
November 2, 2017, and December 31, 2017, FS has 100u of earnings and profits

147

ADMIN_03762
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 550 of 678

described in section 959(c)(2) and a deficit of 90u in earnings and profits described in
section 959(c)(3), all of which were accumulated in taxable years beginning after .
December 31, 1986, while FS was a specified foreign corporation. Accordingly, as of
both November 2, 2017, and December 31, 2017, FS has 10u of post-1986 earnings
and profiis.

(ii) Analysis. (A) Determination of status as a deferred foreign income
corporation. Under paragraph (f)(17) of this section, for purposes of determining
whether FS is a deferred foreign income corporation, a determination must be made
whether ES has accumulated post-1986 deferred foreign income greater than zero as of
either the E&P measurement date on November 2, 2017, or the E&P measurement daie
on December 31, 2017. Under section 965(d)(2} and paragraph (f)(7) of this section,
FS’s accumulated post-1986 deferred foreign income is its post-1986 earnings and
profits, except to the extent such earnings and profits are attributable to income of the
specified foreign corporation that is effectively connected with the conduct of a trade or
business within the United States and subject to tax under chapter 1, or that, if
distributed, would be excluded from the gross income of a United States shareholder
under section 959 or from the gross income of another shareholder if such shareholder
were a United States shareholder. Disregarding FS’s 100u of post-1986 earnings and
profits described in paragraph (f)(7){i)(B) of this section, FS has a 90u deficit in
accumulated post-1986 deferred foreign income as of both E&P measurement dates.
Accordingly, FS does not have accumulated post-1986 deferred foreign income greater
than zero as of either E&P measurement date and therefore FS is not a deferred foreign
income corporation. .

(B) Determination of status as an E&P deficit foreign corporation. Under
paragraph (#)(22)(i) of this section, for purposes of determining whether FS is an E&P
deficit foreign corporation, a determination must be made whether FS has a deficit in
post-1986 earings and profits as of the E&P measurement date on November 2, 2017.
Under paragraph (f)(22)(ii) of this section, because the deficit in the earnings and profits
of FS described in section 959(c)(3) of 90u does not exceed the earings and profits of
FS described in section 959(c)(2) of 100u, FS does not have a deficit in post-1986
earnings and profits as of the E&P measurement date on November 2, 2017, and
therefore FS is not an E&P deficit foreign corporation. Accordingly, FS is neither a
deferred foreign income corporation nor an E&P deficit foreign corporation.

Example 6. Application of currency transiation rules. (i) Facts. As of November
2, 2017, and December 31, 2017, USP, a domestic corporation, owns all of the stock of
CFC1, an E&P deficit foreign corporation with the “u’ as its functional currency; CFC2,
an E&P deficit foreign corporation with the “v” as its functional currency; CFC3, a
deferred foreign income corporation with the “y” as its functional currency; and CFC4, a
deferred foreign income corporation with the “z” as its functional currency. USP, CFC1,
CFC2, CFC3, and CFC4 each have a calendar year taxable year. As of December 31,
2017, 1u=$1, .75v=$1, .50y=$1, and .25z=$1. CFC1 has a specified E&P deficit of
100u, CFC2 has a specified E&P deficit of 120v, CFC3 has a section 965(a) earnings
amount of 50y, and CFC4 has a section 965(a) earnings amount of 75z.

148

ADMIN 03763
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 551 of 678

(ii) Analysis. (A) Under paragraph (f)(38) of this section, for purposes of
determining USP’s section 965(a) inclusion amounts with respect to CFC3 and CFC4,
the section 965(a) earnings amount of each of CFC3 and CFC4 is translated into U.S.
dollars at the spot rate on December 31, 2017, which equals $100 (50y at 50y=$1) and
$300 (75z at .25z=$1), respectively. Furthermore, USP’s pro rata share of the section
965(a) earnings amounts, as translated, is $100 and $300, respectively, or 100% of
each section 965(a) earnings amount.

(B) Under paragraph (f)(9) of this section, for purposes of determining USP’s
aggregate foreign E&P deficit, the specified E&P deficit of each of CFC1 and CFC2 is
translated into U.S. dollars at the spot rate on December 31, 2017, which equals $100
(100u at 1u=$1) and $160 (120v at .75v=$1), respectively. Furthermore USP’s pro rata
share of each specified E&P deficit, as translated, is $100 and $160, respectively, or
400% of each specified E&P deficit. Therefore, USP’s aggregate foreign E&P deficit Is
$260.

(C) Under section 965(b)(1) and paragraph (b)(2) of this section, for purposes of
determining USP’s section 965(a) inclusion amount with respect to each of CFC3 and
CFC4, the U.S. dollar amount of USP’s pro rata share of the section 965(a) earings
amount of each of CFC3 and CFC4 is reduced by each of CFC3 and CFC4’s allocabie
share of USP’s aggregate foreign E&P deficit. Under section 965(b)(2) and paragraph
(f)(11) of this section, CFC3’s allocable share of USP’s aggregate foreign E&P deficit of
$260 is $65 ($260 x ($100/$400)) and CFC4’s allocable share of USP’s aggregate
foreign E&P deficit is $195 ($260 x ($300/400)). After reduction under section 965(b)(1)
and paragraph (b)(2) of this section, the section 965(a) inclusion amount of USP with
respect to CFC3 is $35 ($100-$65) and the section 965(a) inclusion amount of USP with
respect to CFC4 is $105 ($300-$195). Under §1.965-2(c), the section 965(a) previously
taxed earnings and profits of each of CFC3 and CFC4, translated into the respective
functional currencies of CFC3 and CFC4 at the spot rate on December 31, 2017, are
17.5y ($35 at 50y=$1) and 26.25z ($105 at 25z=$1), respectively. Under §1 .965-6(b),
for purposes of applying section 960(a)(1), the amounts treated as a dividend paid by
each of CFC3 and CFC4, translated into the respective functional currencies of CFC3
and CFC4 at the spot rate on December 31, 2017, are 17.5y ($35 at 50y=$1) and
26.25z ($105 at .25z=$1).

(D) For purposes of determining the section 965(b) previously taxed earnings
and profits of each of CFC3 and CFC4 under section 965(b)(4)(A) and §1.965-2(d)(1)
as a result of the reduction to USP’s section 965(a) inciusion amounts with respect to
CEC3 and CFC4, the amount of the aggregate foreign E&P deficit of USP allocated to
each of CFC3 and CFC4 under section 965(b)(2) and paragraph (f)(1 1) of this section,
translated into the respective functional currencies of CFC3 and CFC4 at the spot rate
on December 31, 2017, is 32.5y ($65 at .50y=$1) and 48.75z ($195 at .252=$1),
respectively.

Example 7. Determination of cash measurement dates and pro rata shares of
cash positions. (i) Facts. Except as otherwise provided, for all relevant periods, USP, a

149

ADMIN_03764
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 552 of 678

domestic corporation, has owned directly at least 10% of the stock of CFC1, CFC2,
CFC3, and CFC4, each a foreign corporation. CFC1 and CFC2 have calendar year
taxable years. CFC3 and CFC4 have taxable years that end on November 30. No
entity has a short taxable year, except as a result of the transactions described below.

(A) USP transferred all of its stock of CFC2 to an unrelated person on June 30,
2016, at which point USP ceased to be a United States shareholder with respect to
CFC2. °

(B) CFC4 dissolved on December 30, 2010, and, as a result, its final taxable year
ended on December 30, 2010.

(it) Analysis. Each of CFC1, CFC2, CFC3, and CFC4 is a specified foreign
corporation with respect to USP, subject to the sale of CFC2 on June 30, 2016, and the
dissolution of CFC4 on December 30, 2010. Under the definition of aggregate foreign
cash position in paragraph (f){8)(i) of this section, the definition of pro rata share of a
cash position in paragraph (f)(30)(iil) of this section, and the definitions of the final cash
measurement date, second cash measurement date, and first cash measurement date
in paragraphs (f)(24), (25), and (31) of this section, the cash measurement daies of the
specified foreign corporations to be taken into account by USP in determining its
aggregate foreign cash position are summarized in the following table:

 

 

 

 

 

 

 

Cash Measurement Dates
Final Second First
CFC1 December 31, 2017 ; December 31, 2016 December 31, 2015
CFC2 N/A N/A December 31, 2015
CFC3 November 30, 2018 | November 30, 2016 November 30, 2015
CFC4 . N/A N/A N/A

 

 

 

 

 

Example 8. Determination of section 958(a) U.S. shareholder in case of a
controlled domestic partnership. (i) Facts. USP, a domestic corporation, owns ail of the
stock of CFC1 and CFC2. CFC1 and CFC2 own 60% and 40%, respectively, of the
interests in the capital and profits of DPS, a domestic partnership. DPS owns all of the
stock of CFC3 and CFC4. This ownership structure has existed since the date of
formation of CFC1, CFC2, CFC3, and CFC4. CFC, CFC2, CFC3, and CFC4 are each
a foreign corporation. USP, DPS, CFC1, CFC2, CFC3, and CFC4 have calendar year
taxable years. On both E&P measurement dates, CFC3 has 50u of accumulated post-
1986 deferred foreign income. On both E&P measurement dates, CFC4 has a deficit in»
post-1986 earnings and profits of 30u. On all cash measurement dates, CFC1, CFC2,
and CEC3 each have a cash position of Ou, and CFC4 has a cash position of 200u.

150

ADMIN_03765
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 553 of 678

(ii) Analysis. DPS is a controlled domestic partnership with respect to USP within
the meaning of paragraph (e)(2) of this section, because more than 50% of the interests
in its capital and profits are owned by persons related to USP within the meaning of
section 267(b), CFC1 and CFC2, and thus DPS is controlled by USP and related
persons. Without regard to paragraph (e) of this section, DPS is a section 958(a) US.
shareholder of CFC3 and CFC4, each of which is a controlled foreign corporation. if
DPS were treated as foreign, CFC3 and CFC4 would each continue to be a controlled
foreign corporation, and USP would be treated as a section 958(a) U.S. shareholder of
each of CFC3 and CFC4, and would be treated as owning (within the meaning of
section 958(a)) tested section 958(a) stock of each of CFC3 and CFC4 through CFC1
and CFC2, which are both partners in DPS. Thus, under paragraph (e)(1) of this
section, DPS is treated as a foreign partnership for purposes of determining the section
958(a) U.S. shareholder of both CFC3 and CFC4 and the section 958(a) stock of both
CFC3 and CFC4 owned by the section 958(a) U.S. shareholder. Thus, USP’s pro rata
share of CFC3’s section 965(a) earnings amount is 50u, and its pro rata share of
CFC4’s specified E&P deficit is 30u. USP's aggregate foreign cash position is 200u.
DPS is not a section 958(a) shareholder with respect to either CFC3 or CFC4.

Par. 6. Section 1.965-2 is added to read as follows:

§1.965-2 Adjustments to earnings and profits and basis.

(a) Scope. This section provides rules relating to adjustments to earnings and
profits and basis to determine and account for the application of section 965(a) and (b)
and §1.965-1(b) and a rule that limits the amount of gain recognized under section
961(b)(2) by reason of distributions attributable to section 965 previously taxed earnings
and profits (as defined in paragraph (g)(1)(ii) of this section) in the inclusion year.
Paragraph (b) of this section provides rules relating to adjustments to earnings and
profits of a specified foreign corporation in its last taxable year that begins before
January 1, 2018, for purposes of applying sections 959 and 965. Paragraph (c) of this
section provides rules regarding adjustments to earnings and profits by reason of
section 965(a). Paragraph (d) of this section provides rules regarding adjusiments to
earnings and profits by reason of section 965(b). Paragraph (e) provides rules
regarding adjustments to basis by reason of section 965(a). Paragraph (f) of this

151

ADMIN_03766
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 554 of 678

section provides an election to make certain adjustments to basis corresponding to
adjustments to earnings and profits by reason of section 965(b). Paragraph (9) of this
section provides rules that limit the amount of gain recognized in connection with the
application of section 961 (b)(2) and that require related reductions in basis. Paragraph
(h)} of this section provides rules regarding basis adjustments. Paragraph (i) of this
section provides definitions that apply for purposes of this section. Paragraph (j) of this _
section provides examples illustrating the application of this section.

(b) Determination of and adjustments to earnings and profits in the last taxable
year of a specified foreign corporation that begins before January 1, 2018, for purposes
of applying sections 959 and 965. For the last taxable year of a specified foreign
corporation that begins before January 1, 2018, and the taxable year of a section 958(a)
U.S. shareholder in which or with which such year ends, the adjustments to earnings
and profits described in paragraphs (b)(1) through (b)(5) of this section are applied in
sequence.

(1) The subpart F income of the specified foreign corporation is determined
without regard to section 965(a), and earnings and profits of the specified foreign
corporation that are described in section 959(c)(2) with respect to the section 958(a)
U.S. shareholder are increased to the extent of the section 958(a) U.S. shareholder's
inclusion under section 951(a)(1)(A) without regard to section 965(a).

(2) The treatment of a distribution by the specified foreign corporation to another

specified foreign corporation that is made before January 1, 2018, is determined under

section 959.

152

ADMIN_03767
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 555 of 678

(3) Each of the post-1986 earnings and profits (including a deficit) of the specified
foreign corporation, the accumulated post-1986 deferred foreign income of the specified
foreign corporation, the section 965(a) earnings amount of the specified foreign
corporation, and the section 965(a) inclusion amount with respect to the specified
foreign corporation, if any, is determined, and the earnings and profits (including a
deficit) of the specified foreign corporation are adjusted as provided in paragraphs (c)
and (d) of this section. For a rule disregarding subpart F income earned after an E&P
measurement date for purposes of calculating accumulated post-1986 deferred foreign
income as of the E&P measurement date, see §1.965-1(f)(7)(ii).

(4) The treatment of all distributions from the specified foreign corporation other
than those described in paragraph (b)(2) of this section is determined under section
959.

(5) An amount is determined under section 956 with respect to the specified
foreign corporation and the section 958(a) U.S. shareholder; earnings and profits of the
specified foreign corporation described in sections 959(c)(2) with respect to the section
958(a) U.S. shareholder are reclassified as earnings and profits described in section
959(c)(1) with respect to the section 958(a) U.S. shareholder to the extent the amount -
determined under section 956 would, but for section 959(a)(2), be included by the
section 958(a) U.S. shareholder under section 951(a)(1)(B), and earnings and profits
described in section 959(c)(1) with respect to the section 958(a) U.S. shareholder are
further increased to the extent of the section 958(a):U.S. shareholder's inclusion under

section 951{a}{1)(B).

153

ADMIN 03768
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 556 of 678

(c) Adjustments to earnings and profits by reason of section 965(a). The
earnings and profits of a deferred foreign income corporation described in section
959(c)(2) with respect to a section 958(a) U.S. shareholder are increased by an amount
equal to the section 965(a) inclusion amount of the section 958(a) U.S. shareholder with
respect to the deferred foreign income corporation, if any, translated (if necessary) into
the functional currency of the deferred foreign income corporation using the spot rate on
December 31, 2017, provided the section 965(a) inclusion amount is included in income
by the section 958(a) U.S. shareholder. For purposes of the section 965 regulations,
the earnings and profits described in section 959(c)(2) by reason of this paragraph (c)
and the earnings and profits initially described in section 959(c)(2) by reason of this
paragraph (c) but subsequently reclassified as earnings and profits described in section
959(c)(1), if any, are referred to as section 965(a) previously taxed earnings and profits.
Furthermore, the earnings and profits (including a deficit) of the deferred foreign income
corporation that are described in section 959(c)(3) (or that would be described in section
959(c)(3) but for the application of section 965(a) and the section 965 regulations) are
reduced (or, in the case of a deficit, increased) by an amount equal to the section
965(a} previously taxed earnings and profits.

(d) Adjustments to earnings and profits by reason of section 965(b)--(1)
Adjustments. to eamings and profits described in section 959(c)(2) and (c)(3) of deferred
foreign income corporations. The earnings and profits of a deferred foreign income
corporation described in section 959(c)(2) with respect to a section 958(a) U.S.
shareholder are increased by an amount equal to the reduction to the section 958(a)

U.S. shareholder’s pro rata share of the section 965(a) earnings amount of the deferred

154

ADMIN 03769
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 557 of 678.

foreign income corporation under section 965(b), §1.965-1(b)(2), and §1.965-8(b), as
applicable, translated (if necessary) into the functional currency of the deferred foreign
income corporation using the spot rate on December 31, 2017, provided the section
958(a) U.S. shareholder includes the section 965(a) inclusion amount with respect to
the deferred foreign income corporation in income. For purposes of the section 965
regulations, the earnings and profits described in section 959(c)(2) by reason of this
paragraph (d) and the earnings and profits initially described in section 959(c)(2) by
reason of this paragraph (d) but subsequently reclassified as earnings and profits
described in section 959(c)(1) are referred to as section 965(b) previously taxed
earnings and profits. Furthermore, the earnings and profits (including a deficit)
described in section 959(c)(3) of the deferred foreign income corporation (or that would
be described in section 959(c)(3) but for the application of section 965(b) and the
section 965 regulations) are reduced (or, in the case of a deficit, increased) by an
amount equal to the section 965(b) previously taxed earnings and profits.

(2) Adjustments to earings and profits described in section 959(c)(3) of E&P
deficit foreign corporations--(i) Increase in earnings and profits by an amount equal to
the portion of the section 958(a) U.S. shareholder's pro rata share of the specified E&P
deficit taken into account--(A) In general. For an E&P deficit foreign corporation’s last
taxable year that begins before January 4, 2018, the earnings and profits of the E&P
deficit foreign corporation described in section 959(c)(3) are increased by an amount
equal to the portion of a section 958(a) U.S. shareholder's pro rata share of the
specified E&P deficit of the E&P deficit foreign corporation taken into account under

section 965(b), §1.965-1(b)(2), and §1.965-8(b), as determined under paragraph
155

ADMIN_03770
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 558 of 678

(d)(2)(ii) of this section, translated (if necessary) into the functional currency of the E&P
deficit foreign corporation using the spot rate on December 31,2017. For purposes of
section 316, the earnings and profits of the E&P deficit foreign corporation attributable
to the increase described in the preceding sentence are not treated as earnings and
profits of the taxable year described in section 316(a)(2). See also §1.965-6(c)(3) for
the timing of this adjustment for purposes of determining a deemed paid credit allowed
under sections 902 and 960.

(B) Reduction ofa qualified deficit. For purposes of section 952, a section 958(a)
U.S. shareholder’s pro rata share of the earnings and profits of an E&P deficit foreign
corporation is increased by an amount equal to the portion of the section 958(a) U.S.
shareholder’s pro rata share of the specified E&P deficit of the E&P deficit foreign
corporation taken into account under section 965(b), §1.965-1(b)(2), or §1.965-8(b), as
applicable, as determined under paragraph (d}(2)(ii) of this section, translated (if
necessary) into the functional currency of the E&P deficit foreign corporation using the
spot rate on December 31, 2017, and such increase is attributable to the same activity
to which the deficit so taken into account was attributable.

(ii) Determination of portion of a section 958(a) U.S. shareholder's pro rata share
of a specified E&P deficit taken into account--(A) In general. The portion of a section
958(a) U.S. shareholder's pro rata share of a specified E&P deficit of an E&P deficit
foreign corporation taken into account under section 965(b), §1.965-1(b)(2), or §1.965-
8(b), as applicable, is 100 percent of the section 958(a) U.S. shareholder's pro rata

share of the specified E&P deficit if either of the following conditions is satisfied:

156

ADMIN_0377'1
' Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 559 of 678

(1) The section 958(a) U.S. shareholder (including a consolidated group of which
the section 958(a) US. shareholder is a member) does not have an excess aggregate
foreign E&P deficit (as defined in §1.965-8(/)(7)(i)), or

(2) if the section 958(a) U.S. shareholder is a member of an affitiated group in
which not all members are members of the same consolidated group, the amount
described in §1.965-8(f)(1)(i)(B) with respect to the affiliated group is equal to or greater
than the amount described §1.965-8(f)(1)(i)(A).

(B) Designation of portion of a section 958(a) U.S. shareholder's pro rata share
of a specified E&P deficit taken into account. If neither the condition in paragraph
(d)(2)(ii)(A)(1) nor the condition in paragraph (d)(2)(ii)(A)(2) is satisfied with respect to a
section 958(a) U.S. shareholder, then the section 958(a) U.S. shareholder must
designate the portion taken into account by reporting to each E&P deficit foreign
corporation of the section 958(a) U.S. shareholder, and maintaining in its books and
records a statement setting forth, the following information--

(1) The portion of the section 958(a) shareholder's pro rata share of the specified
E&P deficit of the E&P deficit foreign corporation taken into account under section
965(b), §1.965-1(b)(2), or §1 965-8(b), as designated under §1 -965-8(c), as applicable,
and

(2) In the case of an E&P deficit foreign corporation that has a qualified deficit (as
determined under section 952 and §1.952-1), the portion (if any) of the section 958(a)
shareholder's pro rata share of the specified E&P deficit of the E&P deficit foreign

corporation taken into account under paragraph (d)(2)(ii)(B)(4) of this section that is

157

ADMIN_03772
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 560 of 678

attributable to a qualified deficit, including the qualified activities to which such portion is
attributable.

(e) Adjustments to basis by reason of section 965(a)--(1) General rule. Except
as provided in paragraph (e)(2) of this section, a section 958(a) U.S. shareholder's
basis in section 958(a) stock of a deferred foreign income corporation, or a section
958(a) U.S. shareholder's basis in applicable property with respect to a deferred foreign
income corporation, is increased by the section 958(a) U.S. shareholder's section
965(a) inclusion amount with respect to the deferred foreign income corporation
included in income by the section 958(a) U.S. shareholder. See section 961(a).

(2) Section 962 election. [Reserved]

(f) Adjustments to basis by reason of section 965(b)--(1) In general. Excepi as
provided in paragraph (f)(2) of this section, no adjustments to basis of stock or property
are made under section 961 (or any other provision of the Code) to take into account
the reduction to a section 958(a) U.S. shareholder's pro rata share of the section 965(a)
earnings amount of a deferred foreign income corporation under section 965(b), §1.965-
14(b)(2), or §1.965-8(b), as applicable.

(2) Election to make adjustments to basis to account for the application of section
965(b)--(i) In general. If a section 958(a) U.S. shareholder makes the election as
provided in this paragraph (f)(2), the adjustments to basis described in paragraph
(f)(2)(ii) of this section are made with respect to each deferred foreign income
corporation and each E&P deficit foreign corporation in which the section 958(a) U.S.

shareholder owns section 958(a) stock.

158

ADMIN_03773
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 561 of 678

(ii) Basis adjustments--(A) Increase in basis with respect to_a deferred foreign
income corporation. Except as provided in paragraph (f)(2){ii)(C) of this section, a
section 958(a) U.S. shareholder's basis in section 958(a) stock of a deferred foreign
income corporation, or a section 958(a) U.S. shareholder's basis in applicable property
with respect to a deferred foreign income corporation, is increased by an amount equal
to the section 965(b) previously taxed earnings and profits of the deferred foreign
income corporation with respect to the section 958(a) U.S. shareholder, translated (if
necessary) into U.S. dollars using the spot rate on December 31, 2017.

(B) Reduction in basis with respect to an E&P deficit foreign corporation. Except
as provided in paragraph (f)(2)(iil)(C) of this section, a section 958(a) U.S. shareholder's
basis in section 958(a) stock of an E&P deficit foreign corporation, or a section 958(a)
U.S. shareholder's basis in applicable property with respect to an E&P deficit foreign
corporation, is reduced by an amount equal to the portion of the section 958(a) U.S.
shareholder's pro rata share of the specified E&P deficit of the E&P deficit foreign
corporation taken into account under section 965(b), §1.965-1(b)(2), and §1.965-8(b), .
as applicable, as determined under paragraph (d){2)(ii) of this section, translated (if
necessary) into U.S. dollars using the spot rate on December 31, 2017.

(C) Section 962 election. [Reserved]

(iii) Rules regarding the election--(A) Consistency requirement. In order for the
election described in this paragraph (f)(2) to be effective, a section 958(a) U.S.
shareholder and each person that is a section 958(a) U.S. shareholder that is related to
the section 958(a) U.S. shareholder must make the election described in this paragraph

(f)(2). For purposes of this paragraph (f)(2)(ili)(A), a person is treated as related to a
159

ADMIN_03774
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 562 of 678

section 958(a) U.S. shareholder if the person bears a relationship to the section 958(a)
U.S. shareholder described in section 267(b) or 707({b).

(B) Manner of making election--(1) Timing--(i) !n general. Except as provided in
paragraph (f)(2)(iii)(B)(1 \(ii) of this section, the election provided in this paragraph (f)(2)
must be made no later than the due date (taking into account extensions, if any} for the
section 958(a) U.S. shareholder's return for the first taxable year that includes the last
day of the last taxable year of a deferred foreign income corporation or E&P deficit
foreign corporation of the shareholder that begins before January 1, 2018. Relief is not
available under §301.9100-2 or 301.9100-3 to file a late election.

(ii) Transition rule. If the due date referred to in paragraph (f)(2)(iij(B)(O@) of this
section occurs before [INSERT DATE 30 DAYS AFTER PUBLICATION OF THIS
DOCUMENT IN THE FEDERAL REGISTER], the election must be made by [INSERT
DATE 60 DAYS AFTER PUBLICATION OF THIS DOCUMENT IN THE FEDERAL
REGISTER].

(2) Election statement. Except as otherwise provided in publications, forms,

 

instructions, or other guidance, to make the election provided in this paragraph (f\(2)}, a
section 958(a) U.S. shareholder must attach a statement, signed under penalties of
perjury, to its return for the first taxable year that includes the last day of the last taxable
year of a deferred foreign income corporation or E&P deficit foreign corporation of the
shareholder that begins before January 1, 2018. The statement must include the
section 958(a) U.S. shareholder’s name and taxpayer identification number and a

statement that the section 958(a) U.S. shareholder and all related persons, as defined

160.

ADMIN_03775
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 563 of 678

in paragraph (f)(2){iii)(A) of this section, make the election provided in this paragraph
(f){(2).

(g) Gain reduction rule--(1) Reduction in gain recognized under section 961(b)(2)
by reason of distributions attributable to section 965 previously taxed earnings and
profits in the inclusion year--(i) In general. If a section 958(a) U.S. shareholder receives
4 distribution from a deferred foreign income corporation (including through a chain of
ownership described under section 958(a)) during the inclusion year of the deferred
foreign income corporation that is attributable to section 965 previously taxed earnings
and profits of the deferred foreign income corporation, then the amount of gain that
otherwise would be recognized under section 961(b)(2) by the section 958(a) U.S.

_ shareholder with respect to the section 958(a) U.S. shareholder's section 958(a) stock
of the deferred foreign income corporation or interest in applicable property with respect
to the deferred foreign income corporation is reduced (but not below zero) by an amount
equal to the section 965 previously taxed earnings and profits of the deferred foreign
income corporation with respect to the section 958(a) U.S. shareholder.

(i) Definition of section 965 previously taxed earnings and profits. For purposes
of paragraph (g)(1)(i) of this section, the term section 965 previously taxed earnings and
profits means, with respect to a deferred foreign income corporation and a section
958(a) U.S. shareholder, the sum of the section 965(a) previously taxed earnings and
profits of the deferred foreign income corporation with respect to the section 958(a) U.S.
shareholder, and, if the section 958(a) U.S. shareholder has made the election

described in paragraph (f)(2) of this section, the section 965(b) previously taxed

161

ADMIN_03776
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 564 of 678

earnings and profits of the deferred foreign income corporation with respect to the
section 958(a) U.S. shareholder.

(2) Reduction in basis by an amount equal to the gain reduction amount. Ifa
section 958(a) U.S. shareholder does noi recognize gain under section 961(b)(2) by
reason of paragraph (g)(1) of this section with respect to a distribution from a deferred
foreign income corporation (including through a chain of ownership described under
section 958(a)), the section 958(a) U.S. shareholder's basis in the section 958(a) stock
of the deferred foreign income corporation, or the section 958(a) U.S. shareholder's
basis in the applicable property with respect to the deferred foreign income corporation,
is reduced by the amount of gain that would otherwise be recognized by the section
958(a) U.S. shareholder without regard to paragraph (g)(1) of this section.

| (h) Rules of application for specified basis adjustments. This paragraph (h)
applies for purposes of making any adjustment to the basis of section 958(a) stock or
applicable property with respect to a specified foreign corporation described in
paragraph (e), (f)(2), or (g)(2) of this section (collectively, specified basis adjustments,
and each a specified basis adjustment).

(1) Timing of basis adjustments. A specified basis adjustment to section 958(a)
stock or applicable property with respect to a specified foreign corporation is made as of
the close of the last day of the last taxable year of the specified foreign corporation that
begins before January 1, 2018.

(2) Netting of basis adjustments. If one or more specified basis adjustments
occur on the same day with respect to the same section 958(a) stock or applicable

property, a single basis adjustment is made as of the close of such day with respect to

162

ADMIN_03777
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 565 of 678

such stock or applicable property in an amount equal to the net amount, if any, of the
increase or reduction, as applicable.

(3) Gain recognition for reduction in excess of basis. The excess (if any) of a net
reduction in basis with respect to section 958(a) stock or applicable property of a
section 958(a) U.S. shareholder by reason of one or more specified basis adjustmenis,
over the section 958(a) U.S. shareholder's basis in such stock or applicable property
without regard to the specified basis adjustments is treated as gain from the saie or
exchange of property.

(4) Adjustments with respect to each share--(i) Section 958(a) stock. Ifa
specified basis adjustment is made with respect to section 958(a) stock, the specified
basis adjustment is made with respect to each share of the section 958(a) stock in a
manner consistent with the section 958(a) U.S. shareholder's pro rata share of the
section 965(a) earnings amount or specified E&P deficit, as applicable, by reason of
such share.

(ii) Applicable property. If a specified basis adjustment is made with respect to
applicable property, the adjustment is made with respect to the applicable property in a
manner consistent with the application of paragraph (h)(4)(i) of this section.

(5) Stock or property for which adiustments are made--(i) In general. Except as
provided in paragraph (h)(5)(ii) of this section, a specified basis adjustment is made
solely with respect to section 958(a) stock owned by the section 958(a) U.S.
shareholder within the meaning of section 958(a)(1)(A) or applicable property owned

directly by the section 958(a) U.S. shareholder.

163

ADMIN_03778
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 566 of 678

(ii) Special rule for an interest in a foreign pass-through entity. If the applicable
property of the section 958(a) U.S. shareholder described in paragraph (h)(5)i) of this
section is an interest in a foreign pass-through entity, then, for purposes of determining
the foreign pass-through entity’s basis in section 958(a) stock or applicable property, as
applicable, with respect to the section 958(a) U.S. shareholder, a specified basis
adjustment is made with respect to section 958(a) stock or applicable property of ihe
section 958(a) U.S. shareholder owned through the foreign pass-through entity in the
same manner as if the section 958(a) stock or applicable property were owned directly
by the section 958(a) U.S. shareholder. In the case of tiered foreign pass-through
entities, this paragraph (h)(5)(ii) applies with respect to each foreign pass-through entity.

(i) Definitions. This paragraph (i) provides definitions that apply for purposes of
this section.

(1) Applicable property. The term applicable property means, with respect to a
section 958(a) U.S. shareholder and a specified foreign corporation, property owned by
the section 958(a) U.S. shareholder (including through one or more foreign pass-
through entities) by reason of which the section 958(a) U.S. shareholder is considered
under section 958(a)(2) as owning section 958(a) stock of the specified foreign
corporation.

(2) Foreign pass-through entity. The term foreign pass-through entity means a
foreign partnership or a foreign estate or trust (as defined in section 7701(a)(31)).

(3) Property. The term property has the meaning provided in §1.961-1(b)(4).

() Examples. The following examples illustrate the application of this section.

164

ADMIN_03779
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 567 of 678

Example 1. Determination of accumulated post-1986 deferred foreign income
with subpart F income earned before E&P measurement date on November 2, 2017. (i)
Facts. USP, a domestic corporation, owns all of the stock of CFC1, a foreign
corporation, which owns all of the stock of CFC2, also a foreign corporation. USP,
CFC1, and CFC2 all have taxable years ending December 31, 2017. As of January 1,
2017, CFC1 has no earnings and profits, and CFC2 has 100u of earnings and profits
described in section 959(c)(3) that were accumulated in taxable years beginning after
December 31, 1986, while CFC2 was a specified foreign corporation. On March 1,
2017, CFC1 earns 30u of subpart F income (as defined in section 952), and CFC2
earns 20u of subpart F income. On July 1, 2017, CFC2 distributes 40u to CFC1. On
November 1, 2017, CFC1 distributes 60u to USP. USP does not have an aggregate
foreign E&P deficit.

(ii) Analysis. (A) Adjustments to section 959(c) classification of earnings and
profits without regard to section 965. USP determines its inclusion under section
951(a)(1)(A) without regard to section 965(a), which is 30u with respect to CFCi and
20u with respect to CFC2 for their taxable years ending December 31, 2017. Asa
result of the inclusions under section 951(a)(1)(A), CFC1 and CFC2 increase their
earnings and profits described in section 959(c)(2) by 30u and 20u, respectively.

(B) Distributions between specified foreign corporations before January 1, 2018.
The distribution of 40u from CFC2 to CFC1 is treated as a distribution of 20u out of
earnings and profits described in section 959(c)(2) (attributable to inclusions under
section 951(a)(1)(A) without regard to section 965(a)) and 20u out of earnings and
profits described in section 959(c)(3).

(C) Section 965(a) inclusion amount. USP determines whether CFC1 and CFC2
gre deferred foreign income corporations, and, if they are, determines its section 965(a)
inclusion amounts with respect to CFC1 and CFC2. Because USP wholly owns CFC1
and CFC2 under section 958(a) and USP does not have an aggregate foreign E&P
deficit, USP’s section 965(a) inclusion amount with respect to each of CFC1 and CFC2,

respectively, equals the section 965(a) earnings amount of CFC1 and CFC2,
respectively.

(1) CFC1 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC1 is 20u, the amount of its accumulated post-1986 deferred foreign
income as of both November 2, 2017, and December 31, 2017, which is equal to 70u of
post-1986 earnings and profits (30u earned and 40u attributable to the CFC2
distribution) reduced by 50u of such post-1986 earnings and profits described in section
959(c)(2) (30u earned and 20u attributable to the CFC2 distribution) under section
965(d)(2)(B) and §1.965-1(f)(7)(i(B). Under section 965(d)(3)(B) and §1.965-

4(f)(29)(i)(B), the post-1986 earnings and profits of CFC1 are not reduced by the 60u
distribution to USP.

(2) CFC2 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC2 is 80u, the amount of its accumulated post-1986 deferred foreign

165

ADMIN_03780
Case 1:19-cv-00247-APM . Document 38-12 Filed 04/02/20 Page 568 of 678

income as of both November 2, 2017, and December 31, 2017, which is equal to the
amount of CFC2’s post-1986 earnings and profits of 80u. CFC2’s accumulated post-
1986 deferred foreign income is equal to its post-1986 earnings and profits because
CFC2 does not have earnings and profits that are attributable to income of the specified
foreign corporation that is effectively connected with the conduct of a trade or business
within the United States and subject to tax under chapter 1, or that, if distributed, would
be excluded from the gross income of a United States shareholder under section 959 or
from the gross income of another shareholder if such shareholder were a United States
shareholder, and therefore no adjustment is made under section 965(d)(2) or §1.965-
1(f)(7). CFC2’s 80u of post-1986 earnings and profits consists of 120u of earnings and
profits that it earned, reduced by the 40u distribution to CFC71 under section
965(d)(3)(B) and §1.965-1 (f)(29}{i)(B). The amount of the reduction to the post-1986
earnings and profits of CFC2 for the 40u distribution is not limited by §1.965-
4(f)(29)(i)(B) because CFC1’s post-1986 earnings and profits are increased by 40u as a
result of the distribution. Furthermore, because the 40u distribution was made on July
4, 2017, which is before the E&P measurement date on November 2, 2017, §1.965-4(f)
is not relevant.

(3) Effect.on earnings and profits described in section 959(c)(2) and (3). CFC%
and CFC2 increase their earnings and profits described in section 959(c)(2) by USP's
section 965(a) inclusion amounts with respect to CFC1 and CFC2, 20u and 80u,
respectively, and reduce their earnings and profits described in section 959(c)(3) by an
equivalent amount.

(D) Distribution to United States shareholder. The distribution from CFC1 to USP
is treated as a distribution of 60u out of the earnings and profits of CFC1 described in
section 959(c)(2), which include earnings and profits attributable to the section 965(a)
inclusion amount taken into account by USP.

Example 2. Determination of accumulated post-1986 deferred foreign income
with subpart F income earned after E&P measurement date on November 2, 2017. (i)
Facts. The facts are the same as in paragraph (i) of Example 1 of this paragraph (j),
except that on December 1, 2017, CFC1 earns an additional 50u of subpart F income
(as defined in section 952).

(ii) Analysis. (A) Adjustments to section 959(c) classification of earnings and
profits without regard to section 965. USP determines its inclusion under section
951(a)(1)(A) without regard to section 965(a), which is 80u with respect to CFC1 and
20u with respect to CFC2 for their taxable years ending December 31, 2017. Asa
result of the inclusions under section 951(a)(1)(A), CFC1 and CFC2 increase their
earnings and profits described in section 959(c)(2) by 80u and 20u, respectively.

(B) Distributions between specified foreign corporations before January 1, 2018.
The analysis is the same as in paragraph (ii)(B) of Example 1 of this paragraph (j).

166

ADMIN_03781
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 569 of 678

(C) Section 965(a) inclusion amount. USP determines whether CFC1 and CFC2
are deferred foreign income corporations, and, if they are, determines its section 965(a)
inclusion amounts with respect to CFC1 and CFC2. Because USP wholly owns CFC1
and CFC2 under section 958(a) and USP does not have an aggregate foreign E&P
deficit, USP’s section 965(a) inclusion amount with respect to each of CFC1 and CFC2,
respectively, equals the section 965(a) earnings amount of CFC1 and CFC2,
respectively.

(1) CFC1 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC1 is 20u, the greater of--

(i) The amount of its accumulated post-1986 deferred foreign income as of
November 2, 2017, 20u, which is equal to 70u of post-1986 earnings and profits (30u
earned and 40u attributable to the CFC2 distribution) reduced by 50u of such post-1986
earnings and profits described in section 959(c)(2) without regard to the subpart F
income earned after November 2, 2017 (30u earned and 20u attributable to the CFC2
distribution) under section 965(d)(2)(B) and §1.965-1(f)(7)(i)(B) and (ii), and

(ii) The amount of its accumulated post-1986 deferred foreign income as of
December 31, 2017, 20u, which is equal to 120u of post-1986 earnings and profits (80u
earned and 40u attributable to the CFC2 distribution) reduced by 100u of such post-
1986 earnings and profits described in section 959(c)(2) with regard to the subpart F
income earned on or before December 31, 2017 (80u earned and 20u attributable to the
CFC2 distribution) under section 965(d)(2)(B) and §1.965-1(f)(7)(1)(B) and (ii).

(2) CFC2 section 965(a) earnings amount. The analysis is the same as in
paragraph (ii)(C)(2) of Example 1 of this paragraph (j).

(3) Effect on earnings and profits described in section 959(c)(2) and (3). The
analysis is the same as in paragraph (ii)(C)(3) of Example 1 of this paragraph (j).

(D) Distribution to United States shareholder. The analysis is the same as in
paragraph (ii)(D) of Example 1 of this paragraph {j).

Example 3. Determination of accumulated post-1986 deferred foreign income
with subpart F income earned after E&P measurement date on November 2, 2017, but
previously taxed earnings and profits attributable to the subpart F income distributed
before E&P measurement date on November 2, 2017. (i) Eacts. The facts are the
same as in paragraph (i) of Example 1 of this paragraph (j), except that on December 1,
2017, CFC2 earns an additional 50u of subpart F income (as defined in section 952),

(ii) Analysis. (A) Adjustments to section 959(c) classification of earnings and
profits without regard to section 965. USP determines its inclusion under section

951(a)(1)(A) without regard to section 965(a), which is 30u with respect to CFC1 and
70u with respect to CFC2 for their taxable years ending December 31, 2017. Asa

167

ADMIN_03782
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 570 of 678

result of the inclusions under section 951(a)(1)(A), CFC1 and CFC2 increase their
earnings and profits described in section 959(c)(2) by 30u and 70u, respectively.

(B) Distributions between specified foreign corporations before January 1, 2078.
The distribution of 40u from CFC2 to CFC1 is treated as a distribution of 40u out of
earnings and profits described in section 959(c)(2) (attributable to inclusions under
section 951(a)(1)(A) without regard to section 965{a)).

(C) Section 965(a) inclusion amount. USP determines whether CFC1 and CFC2
are deferred foreign income corporations, and, if they are, determines its section 965(a)
inclusion amounts with respect to CFC1 and CFC2. Because USP wholly owns CFC1
and CFG2 under section 958(a) and USP does not have an aggregate foreign E&P
deficit, USP’s section 965(a) inclusion amount with respect to each of CFC1 and CFC2,
respectively, equals the section 965(a) earnings amount, if any. of CFC1 and CFC2,
respectively.

(1) CFC1 section 965(a) earnings amount. CFC1 is not a deferred foreign income
corporation and does not have a section 965(a) earnings amount, because the amount
of its accumulated post-1986 deferred foreign income as of both November 2, 2017,
and December 31, 2017, is Ou, which is equal to 70u of post-1986 earnings and profits
(30u earned and 40u attributable to the CFC2 distribution) reduced by 70u of such post-
1986 earnings and profits described in section 959(c)(2) (30u earned and 40u
attributable to the CFC2 distribution) under section 965(d)(2)(B) and §1.965-1 (f)(7){i}(B).

(2) CFC2 section 965(a) earnings amount. The section 965(a) earnings amount
with respect to CFC2 is 100u, the greater of—

(i) The amount of its accumulated post-1986 deferred foreign income as of
November 2, 2017, 80u. CFC2’s 80u of accumulated post-1986 deferred foreign
income as of November 2, 2017 is equal to its 80u of post-1986 earnings and profits
because no adjustment is made under section 965(d)(2) or §1.965-1(f}(7), as CFC2
does not have earnings and profits that are attributable to income of the specified
foreign corporation that is effectively connected with the conduct of a trade or business
within the United States and subject to tax under chapter 1, or that, if distributed, would
be excluded from the gross income of a United States shareholder under section 959 or
from the gross income of another shareholder if such shareholder were a United States
shareholder, without regard to the subpart F income earned after November 2, 2017.
CFC2's 80u of post-1986 earnings and profits consists of 120u of earnings and profits
that it earned, reduced by the 40u distribution to CFC1 under section 965(d)(3)(B) and
§1.965-1(f)(29)(i)(B). The amount of the reduction to the post-1986 earnings and profits
of CFC2 for the 40u distribution is not limited by §1 .965-1(f)(29)(i)(B) because CFC1’s
post-1986 earnings and profits are increased by 40u as a result of the distribution.
Furthermore, because the 40u distribution was made on July 1, 2017, which is before
any E&P measurement date, §1.965-4(f) is not relevant.

168

ADMIN_03783
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 571 of 678

(i) The amount of its accumulated post-1986 deferred foreign income as of
December 31, 2017, 100u, which is equal to 130u of post-1986 earnings and profits
reduced by 30u of such post-1986 earnings and profits described in section 959(c)(2)
with regard to the subpart F income earned before December 31, 2017, under section
965(d)(2)(B) and §1 .965-1(f)(7)(i)(B) and (ii). CFC2’s 130u of post-1986 earnings and
profits consists of 170u of earnings and profits that it earned, reduced by the 40u
distribution to CFC1 under section 965(d)(3)(B) and §1.965-1 (f)(28)(1)(B).

(3) Effect on earnings and profits described in section 959(c)(2) and (3). CFC2
increases its earnings and profits described in section 959(c)(2) by USP’s section
965(a) inclusion amount with respect to CFC2, 100u, and reduces its earnings and
profits described in section 959(c)(3) by an equivalent amount.

(D) Distribution to United States shareholder. The analysis is the same as in
paragraph (ii)(D) of Example 1 of this paragraph (j).

Example 4. Distribution attributable to section 965(a) previously taxed earnings
and profits. (i) Facts. USP, a domestic corporation, owns all of the stock of CFC1, a
specified foreign corporation that has no post-1986 earings and profits (or deficit in
post-1986 earnings and profits), and CFC1 owns all the stock of CFC2, a deferred
foreign income corporation. USP is a calendar year taxpayer. CFC1’s last taxable year
beginning before January 4, 2018, ends on November 30, 2018; CFC2 has an inclusion
year that ends on November 30, 2018. The functional currency of CFC1 and CFC2 is
the U.S. dollar. USP’s adjusted basis in the stock of CFC1 is zero, and CFC1’s
adjusted basis in the stock of CFC2 is zero. On January 4, 2018, CFC2 distributes
$100x to CFC1, and CFC1 distributes $100x to USP. USP has a section 965(a)
inclusion amount of $100x with respect fo CFC2 that is taken into account for USP's
taxable year ending December 31, 2018. CFC2 has no earnings and profits described
in section 959(c)(1) or (2) other than section 965(a) previously taxed earnings and
profits.

(ii) Analysis. Under paragraph (c) of this section, CFC2 has $100x of section
965(a) previously taxed earnings and profits with respect to USP. USP receives a
distribution from CFC2 through a chain of ownership described in section 958(a) during
the inclusion year of CFC2 that is attributable to the $100x of section 965(a) previously
taxed earnings and profits of CFC2. Under paragraph (g)(1) of this section, the amount
of gain that USP otherwise would recognize with respect to the stock of CFC1 under
section 961(b)(2) is reduced (but not below zero) by $100x, the amount of CFC2’s
section 965(a) previously taxed earnings and profits with respect to USP. As of the
close of November 30, 2018, USP’s basis in CFC1 is increased under paragraph (e) of
this section by USP’s section 965(a) inclusion amount with respect to CFC2 ($100x),
and is reduced under paragraph (g)(2) of this section by the amount of gain that wouid
have been recognized by USP under section 961(b)(2) but for the application of
paragraph (g)(1) of this section ($100x).

169

ADMIN_03784
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 572 of 678

Example 5. Distribution attributable to section 965(b) previously taxed earnings
and profits: parent-subsidiary. (i) Facts. The facts are the same as in paragraph (i) of
Example 4 of this paragraph (j), except that CFC1 has a specified E&P deficit of $100x.
Because of the specified E&P deficit of CFC1, USP’s section 965(a) inclusion amount
with respect to CFC2 is reduced to zero pursuant to section 965(b)(1) and §1.965-
1(b)(2). USP makes the election described in paragraph (f)(2) of this section.

(ii} Analysis. (A) Application of the gain reduction rule. Under paragraph (d)(1) of
this section, CFC2 has $100x of section 965(b) previously taxed earnings and profits
with respect to USP, and, under paragraph (d)(2) of this section, CFC1's earnings and
profits described in section 959(c)(3) are increased by $700x to $0. USP receives a
distribution from CFC2 through a chain of ownership described in section 958(a) during
the inclusion year of CFC2 that is attributable to ithe $100x of section 965(b) previously
taxed earnings and profits of CFC2. Under paragraph (g){1) of this section, the amount
of gain that USP otherwise wouid recognize with respect to the stock of CFC1 under
section 961(b)(2) is reduced (but not below zero) by $100x, the amount of CFC2’s
section 965(b) previously taxed earnings and profits with respect to USP under
paragraph (d)(1) of this section.

(B) Adjustments to the basis of CFC1. Because USP makes the election
described in paragraph (f)(2) of this section, as of the close of November 30, 2018,
USP’s basis in CFC1 is increased under paragraph (f)(2)(it)(A) of this section by an
amount equal to CFC2’s section 965(b) previously taxed earnings and profits with
respect to USP under paragraph (d){1) of this section ($100x), reduced under
paragraph (f)(2)(ii(B) of this section by an amount equal to the portion of the specified
E&P deficit of CFC1 taken into account in determining USP’s section 965(a) inclusion
amount with respect to CFC2 ($100x), and reduced under paragraph (g)(2) of this
section by the amount of gain that would have been recognized by USP with respect to
the stock of CFC1 under section 961(b)(2) but for the application of paragraph (g)(1) of
this section ($100x). Under paragraph (h)(2) and (3) of this section, the excess of the
net reduction from the adjustments under paragraphs (f) and (g) of this section over
USP’s basis in the stock of CFC1 (in this case, $100x) is treated as gain recognized by
USP from the sale or exchange of property.

Example 6. Distribution attributable to section 965(b) previously taxed earings
and profits: brother-sister. (i) Facts. The facts are the same as in paragraph (i) of .
Example 5 of this paragraph {j), except that USP owns all the stock of CFC2, USP’s
adjusted basis in the stock of CFC2 is zero, CFC1 made no distributions, and on
January 1, 2018, CFC2 distributes $100x to USP.

(ii) Analysis. (A) Application of the gain reduction rule. Under paragraph (d)(1) of
this section, CFC2 has $100x of section 965(b) previously taxed earnings and profits
with respect to USP, and, under paragraph (d)(2) of this section, CFC1’s earnings and
profits described in section 959(c)(3) (deficit of $100x) are increased by $100x to $0.

USP receives a distribution from CFC2 during the inclusion year of CFC2 that is
attributable to the $100x of section 965(b) previously taxed earnings and profits of

170

ADMIN_03785
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 573 of 678

CFC2. Under paragraph (g)(1) of this section, the amount of gain that USP otherwise
would recognize with respect to the stock of CEC2 under section 961(b)(2) is reduced
(put not below zero) by $100x, the amount of CFC2’s section 965(b) previously taxed
earnings and profits with respect to USP under paragraph (d)(1) of this section.

(B) Adjustments to the basis of CFC1 and CFC2. Because USP makes the
election described in paragraph (f)(2) of this section, as of the close of November 30,
2018, USP’s basis in the stock of CFC2 is increased under paragraph (f)(2)(ii)(A) of this
section by the amount of CFC2's section 965(b) previously taxed earnings and profits
with respect to USP under paragraph (d)(1) of this section ($100x) and reduced under
paragraph (g)(2) of this section by the amount of gain that would have been recognized
by USP with respect to the stock of CFC2 under section 961(b)(2) but for the application
of paragraph (g)(1) of this section ($100x). As of the close of November 30, 2018,
USP’s basis in CFC1 is reduced under paragraph (f)(2)(ii){B) of this section by an
amount equal to the portion of USP’s pro rata share of the specified E&P deficit of
CFC1 taken into account in determining USP’s section 965(a) inclusion amount with
respect to CFC2 ($100x). Under paragraph (h)(3) of this section, the excess of the
reduction under paragraph (f) of this section over USP’s basis in the stock of CFC1 (in
this case, $100x) is treated as gain recognized by USP from the sale or exchange of
property.

Par. 7. Section 1.965-3 is added to read as follows:

§1.965-3 Section 965(c}) deductions.

(a) Scope. This section provides rules regarding section 965(c) deductions and
section 965(c) deduction amounts. Paragraph (b) of this section provides rules for
disregarding certain assets for purposes of determining the aggregate foreign cash
position of a section 958(a) U.S. shareholder. Paragraph (c) of this section provides
rules for determining the aggregate foreign cash position for a section 958(a) U.S.
shareholder inclusion year. Paragraph (d) of this section provides a rule regarding
certain expatriated entities. Paragraph (e) of this section provides a rule for the
treatment of section 965(c) deductions in connection with an election under section 962.
Paragraph (f) of this section provides rules regarding the treatment of a section 965(c)
deduction under certain provisions of the Internal Revenue Code. Paragraph (g) of this

section provides a rule for domestic pass-through entities.
171

ADMIN 03786
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 574 of 678

(b) Rules for disregarding certain assets for determining aggregate foreign cash
position--(1) Disregard of certain obligations between related specified foreign
corporations. In determining the aggregate foreign cash position of a section 958(a)
U.S. shareholder, any account receivable, account payable, short-term obligation, or
derivative financial instrument between a specified foreign corporation with respect to
which the section 958(a) U.S. shareholder owns section 958(a) stock and a related
specified foreign corporation on a cash measurement date is disregarded to the extent
of the smallest of the product of the amount of the item on such cash measurement date
of each specified foreign corporation and the section 958(a) U.S. shareholder's
ownership percentage of section 958(a) stock of the specified foreign corporation
owned by the section 958(a) U.S. shareholder on such date. For purposes of this
paragraph (b)(1)(i), a specified foreign corporation is treated as a related specified
foreign corporation with respect to another specified foreign corporation if, as of the
cash measurement date referred to in the preceding sentence of each specified foreign
corporation, the specified foreign corporations are related persons within the meaning of
section 954(d)(3), substituting the term “specified foreign corporation” for “controlled
foreign corporation” in each place that it appears.

(2) Disregard of other asseis upon demonstration of double-counting. For
purposes of determining the aggregate foreign cash position of a section 958(a) U.S.
shareholder, the section 958(a) U.S. shareholder's pro rata share of the cash position of
a specified foreign corporation on a cash measurement date is reduced by amounts of
net accounts receivable, actively traded property, and short-term obligations to the

extent such amounts are attributable to amounts taken into account in determining the

172

ADMIN_03787
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 575 of 678

section 958(a) U.S. shareholder's pro rata share of the cash position of another
specified foreign corporation on such cash measurement date and to the extent not
disregarded pursuant to paragraph (b)(1) of this section. However, the preceding
sentence applies only if the section 958(a) U.S. shareholder attaches a statement
containing the information outlined in paragraphs (b)(2)(i) through (v) of this section to
its timely filed return (taking into account extensions, if any) for the section 958(a) U.S.
shareholder inclusion year, or, if the section 958(a) U.S. shareholder has multiple
section 958(a) U.S. shareholder inclusion years, the later of such years. Relief is not
available under §301.9100-2 or 301.9100-3 to allow late filing of the statement. The
statement must contain the following information with respect to each specified foreign
corporation for which the cash position is reduced under this paragraph (b)(2)--

(i) A description of the asset that would be taken into account with respect to both
specified foreign corporations,

(ii) A statement of the amount by which its pro rata share of the cash position of
one specified foreign corporation is reduced,

(iii) A detailed explanation of why there would otherwise be doubie-counting,
including the computation of the amount taken into account with respect to the other
specified foreign corporation, and

(iv) An explanation of why paragraph (b)(1) of this section does not apply to
disregard such amount.

(3) Examples. The following examples illustrate the application of this paragraph
(b).

173

ADMIN 03788
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 576 of 678

Example 1. (i) Facts. USP, a domestic corporation, owns all of the stock of
CFC1, a foreign corporation. CFC1 owns 95% of the only class of stock of CFC2, aiso
a foreign corporation, and 40% of the only class of stock of CFC3, also a foreign —
corporation. The remaining 5% of the only class of stock of CFC2 is owned by a person
unrelated to USP, CFC1, and CFC2; and the remaining 60% of the only class of stock
of CFC3 is owned by a person unrelated to USP and CFC1. USP, CFC1, and CFC3
have calendar year taxable years. CFC2 has a taxable year ending on November 30.
On November 15, 2015, CFC1 makes a loan of $100x to CFC2, which is required to be
and is, in fact, repaid on January 1, 2016. On November 15, 2016, CFC2 sells
inventory to CFC1 in exchange for an account receivable of $200x, which is required to
be and is, in fact, repaid on December 15, 2016. On August 1, 2017, CFC1 makes a
loan of $300x to CFC3, which is required to be and is, in fact, repaid on January 31,

2018.

(ii) Analysis--(A) Loan from CFEC1 to CFC2. For purposes of determining the
aggregate foreign cash position of USP, a section 958(a) U.S. shareholder of CFC1,
under paragraph (b)(1) of this section, because CFC1 and CFC2 are related within the
meaning of paragraph (b)(1) of this section, the short-term obligation of CFC2 held by
CFC1 outstanding on the first cash measurement date of each specified foreign
corporation, November 30, 2015, and December 31, 2015, respectively, is disregarded
to the extent of 95%, the smallest ownership percentage of section 958(a) stock of
CFC1 and CFC2 owned by USP on such first cash measurement dates. Accordingly,
USP only takes into account $5 ($100 — 95% of $100) of the short-term obligation in
determining CFC1’s cash position for purposes of determining its aggregate foreign
cash position.

(B) Account receivable of CFC1 held by CFC2. Because the account receivable
of CFC1 held by CFC2 on its second cash measurement date, November 30, 2016, is
not outstanding on CFC1’s second cash measurement date, December 31, 2016,
paragraph (b)(1) of this section does not apply to disregard any portion of such account
receivable.

(C) Loan from CEC1 to CFC3. Because CFC3 is not related to CFC1 within the
meaning of paragraph (b)(1) of this section, paragraph (b)(1) of this section does not
apply to disregard any portion of such short-term obligation.

Example 2. (i) Facts. The facts are the same as in Example 1, except that on
December 1, 2015, CFC1 sells 5% of the stock of CFC2 to an unrelated person.

(ii) Analysis. The analysis is the same as in Example 1, except that the short-
term obligation of CFC2 held by CFC1 outstanding on both of their first cash
measurement dates, November 30, 2015, and December 31, 2015, respectively, is
disregarded under paragraph (b)(1) of this section to the extent of 90%, the smailest
ownership percentage of section 958(a) stock of CFC1 and CFC2 by USP on such first
cash measurement dates. Accordingly, USP takes into account $10 ($100 — 90% of

174

ADMIN_03789
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 577 of 678

$100) of the short-term obligation in determining CFC1’s cash position for purposes of
determining its aggregate foreign cash position.

Exampie 3. (i) Facts. USP, a domestic corporation, owns all of the stock of
CFC1, a foreign corporation, which owns 45% of the only class of stock of CFC2, also a
foreign corporation. The remainder of the CFC2 stock is actively traded on an
established financial market but is not owned by any person related to USP or CFC1.
USP, CFC1, and CFC2 have caiendar year taxable years. The value of the CFC2 stock
owned by CFC1 is $500x on each of the cash measurement dates. Also on each of the
cash measurement dates, CFC2 has $300x of assets described in section 965(c)(3)(B)
and §1.965-1(f}(16) that are taken into account in determining its cash position.

(ii) Analysis. For purposes of determining USP’s aggregate foreign cash
position, USP’s pro rata share of the cash position of CFC1 on each cash measurement
date may be reduced by the amount of the stock of CFC2 to the extent attributable to
amounts taken into account in determining USP’s pro rata share of the cash position of
CFC2 on such cash measurement date (that is, to the extent of the $135x taken into |
account with respect to CFC2), provided USP attaches a statement to its timely filed
return (taking into account extensions, if any) containing the following: a description of
the CEC2 stock and the assets of CFC2 taken into account in determining its cash
position; a statement that USP’s pro rata share of the cash position of CFC1 is being
reduced by $135x; the computation of the $135x taken into account with respect to
CFC2; and an explanation of why paragraph (b)(1) of this section does not apply to
disregard such amount.

Example 4. (i) Facts. USP, a domestic corporation, owns all of the stock of
CFC1 and CFC2, each a foreign corporation. USP, CFC1, and CFC2 have calendar
year taxable years. CFC1 buys goods on credit from a third party for $100x and thus
has an account payable of $100x. CFC1 modifies the goods and sells to CFC2 for
$105x in exchange for an account receivable of $105x. CFC2 modifies the goods and
sells to another third party for $110x in exchange for an account receivable of $110x.
All of the accounts payable and accounts receivable are outstanding on the final cash
measurement date.

(ii) Analysis. For purposes of determining USP’s aggregate foreign cash
position, on the final cash measurement date, CFC1 has net accounts receivable of $0,
because, pursuant to paragraph (b)(1) of this section, CFC1's account receivable from
CFC2 is disregarded, and CFC2 has net accounts receivable of $110, because,
pursuant to paragraph (b)(1) of this section, CFC2’s account payable to CFC1 is
disregarded. USP cannot rely on the rule in paragraph (b)(2) of this section because no
amounts attributable to CFC2’s net accounts receivable are taken into account with
respect to another specified foreign corporation.

(c) Determination of aggregate foreign cash position for a section 958(a) U.S.

shareholder inclusion year--(1) Single section 958(a) U.S. shareholder inclusion year.
175

ADMIN_03790
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 578 of 678

Ifa section 958(a) U.S. shareholder has a single section 958(a) U.S. shareholder
inclusion year, then the section 958(a) U.S. shareholder's aggregate foreign cash
position for the section 958(a) U.S. shareholder inclusion year is equal to the aggregate
foreign cash position of the section 958(a) U.S. shareholder.

(2) Multiple section 958(a) U.S. shareholder inclusion years. Ifa section 958(a)
U.S. shareholder has multiple section 958(a) U.S. shareholder inclusion years, then the
section 958(a) U.S. shareholder's aggregate foreign cash position for each section
958(a) U.S. sharehoider inclusion year is determined by allocating the aggregate foreign
cash position to a section 958(a) U.S. shareholder inclusion year under paragraphs
(c)(2)(i) and (c){2)(ii) of this section.

(i) Allocation to first section 958(a) U.S. shareholder inclusion year. A portion of
the aggregate foreign cash position of the section 958(a) U.S. shareholder is allocated
to the first section 958(a) U.S. shareholder inclusion year in an amount equal to the
lesser of the section 958(a) U.S. shareholder's aggregate foreign cash position, or the
section 958(a) U.S. shareholder's aggregate section 965(a) inclusion amount for the
section 958(a) U.S. shareholder inclusion year.

(ii) Allocation to succeeding section 958(a) U.S. shareholder inclusion years.
The amount of the section 958(a) U.S. shareholder's aggregate foreign cash position
allocated to any succeeding section 958(a) U.S. shareholder inclusion year equals the
lesser of the excess, if any, of the section 958(a) U.S. shareholder's aggregate foreign
cash position over the aggregate amount of its aggregate foreign cash position
allocated to preceding section 958(a) U.S. shareholder inclusion years under paragraph

(c)(2)(i) of this section and this paragraph (c)(2)(ii), or the section 958(a) U.S.
176

ADMIN_03791
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 579 of 678

shareholder's aggregate section 965(a) inclusion amount for such succeeding section
958(a) U.S. shareholder inclusion year.

(3) Estimation of aggregate foreign cash position. For purposes of determining
the aggregate foreign cash position of a section 958(a) U.S. shareholder, the section
958(a) U.S. shareholder may assume that its pro rata share of the cash position of any
specified foreign corporation whose last taxable year beginning before January 1, 2018,
ends after the date the return for such section 958(a) U.S. shareholder inclusion year
(the estimated section 958(a) U.S. shareholder inclusion year) is timely filed (taking into
account extensions, if any) is zero as of the cash measurement date with which the
taxable year of such specified foreign corporation ends. Ifa section 958(a) U.S.
shareholder's pro rata share of the cash position of a specified foreign corporation is
treated as zero pursuant to the preceding sentence, the amount described in §1.965-
4(f)(8)(i)(A) with respect to such section 958(a) U.S. shareholder in fact exceeds the
amount described in §1.965-1(f)(8)(i)(B) with respect to such section 958(a) U.S.
shareholder, and the aggregate section 965(a) inclusion amount for the estimated
section 958(a) U.S. shareholder inclusion year exceeds the amount described in
§1.965-1 (f)(8)(i)(B) with respect to such section 958(a) U.S. shareholder, interest and
penalties will not be imposed if such section 958(a) U.S. shareholder amends the return
for the estimated section 958(a) U.S. shareholder inclusion year to account for the
correct aggregate foreign cash position for the year. The amended return must be filed
by the due date (taking into account extensions, if any) for the return for the year after

the estimated section 958(a) U.S. shareholder inciusion year.

177

ADMIN_03792
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 580 of 678

(4) Examples. The following examples iilustrate the application of this paragraph

{c).

Example 1. Estimation of aggregate foreign cash position for a section 958(a)
U.S. shareholder inclusion year--(i) Facts. USP. a domestic corporation, owns all of the
stock of CFC1, a foreign corporation, which owns all of the stock of CFC2, also a
foreign corporation. USP is a calendar year taxpayer. CFC1 has a taxable year ending
on December 31, and CFC2 has a taxable year ending on November 30. The cash
position of CFC1 on each of December 31, 2015, December 31, 2016, and December
31, 2017, is $100x. The cash position of CFC2 on each of November 30, 2015, and
November 30, 2016, is $200x. USP has a section 965(a) inclusion amount of $300x
with respect to CFC1. .

(ii) Analysis. In determining its aggregate foreign cash position for its 2017
taxable year, USP may assume that its pro rata share of the cash position of CFC2 will
be zero as of November 30, 2018, for purposes of filing its return due on April 18, 2018
(or due on October 15, 2018, with extension). Therefore, USP’s aggregate foreign cash
position is treated as $300, which is the greater of (a) $300x, 50% of the sum of USP’s
pro rata shares of the cash position of CFC1 as of December 31, 2015, and December
34, 2016, and of the cash position of CFC2 as of November 30, 2015, and November
30, 2016, and (b) $100x, USP’s pro rata share of the cash position of CFC1 as of
December 31, 2017. If USP’s pro rata share of the cash position of CFC2 as of
November 30, 2018, in fact exceeds $200, USP must amend its return for its 2017
taxable year to reflect the correct aggregate foreign cash position by the due date for its
return for its 2018 taxable year, April 45, 2019 (or October 15, 2019, with extension).

Example 2. Allocation of aggregate foreign cash position among section 958(a)
U.S. shareholder inclusion years--(i) Facts. The facts are the same as in paragraph {i)
of Example 1 of this paragraph (c)(4), except that the cash position of each of CFC1
and CFC2 on all relevant cash measurement dates is $200, with the result that USP has
an aggregate foreign cash position determined under §1.965-1(F)(8)(i) of $400. For its
2017 taxable year, USP has a section 965(a) inclusion amount with respect to CFC1 of
$300, and for its 2018 taxable year, USP has a section 965(a) inclusion amount with
respect to CFC2 of $300.

(ii) Analysis. Under paragraph (c)(2)(i) of this section, USP's aggregate foreign
cash position for 2017 is $300, which is the lesser of USP’s aggregate foreign cash
position determined under §1 965-1 (f)(8)(i) ($400) or the section 965(a) inclusion
amount ($300) that USP takes into account in 2017. Under paragraph (c)(2)(ii) of this
section, the amount of USP’s aggregate foreign cash position for 2018 is $100, USP’s
aggregate foreign cash position determined under §1.965-1(f)(8){i) ($400) reduced by |
the amount of its aggregate foreign cash position for 2017 ($300) under paragraph
(c)(2)(i) of this section.

178

ADMIN 03793
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 581 of 678

(d) Increase of income by section 965(c) deduction of an expatriated entity--(1} In
general. If a person is allowed a section 965(c) deduction and the person (ora
successor) first becomes an expatriated entity, with respect to a surrogate foreign
corporation, at any time during the 10-year period beginning on December 22, 2017,
then the tax imposed by chapter 1 of the Internal Revenue Code is increased for the
first taxable year in which such person becomes an expatriated entity by an amount
equal to 35 percent of the person’s section 965(c) deductions, and no credits are
allowed against such increase in tax. The preceding sentence applies only ifthe |
surrogate foreign corporation first becomes a surrogate foreign corporation on or after
December 22, 2017. |

(2) Definition of expatriated entity. For purposes of paragraph (d)(1) of this
section, the term expatriated entity has the same meaning given such term under
section 7874(a)(2), except that such term does not include an entity if the surrogate
foreign corporation with respect to the entity is treated as a domestic corporation under
section 7874(b).

(3) Definition of surrogate foreign corporation. For purposes of paragraph (d)}{1)
of this section, the term surrogate foreign corporation has the meaning given such term
in section 7874(a)(2)(B).

(e) Section 962 election--(1) In general. In the case of an individual (including a
trust or estate) that makes an election under section 962, any section 965(c) deduction
taken into account under §1.962-1(b)(1)(i)(B) in determining taxable income as used in
section 11 is not taken into account for purposes of determining the individual's taxable

income under section 1.

179

ADMIN_03794
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 582 of 678

(2) Example. The following example illustrates the application of the rule in this
paragraph (e).

Example. (i) Facts. USI, a United States citizen, owns 10% of the capital and
profits of USPRS, a domestic partnership that has a calendar year taxable year, the
remainder of which is owned by foreign persons unrelated to USI or USPRS. USPRS
owns ali of the stock of FS, a foreign corporation that is a controlied foreign corporation
with a calendar year taxable year. USPRS has a section 965(a) inclusion amount with
respect to FS of $1,000 and has a section 965(c) deduction amount of $700. FS has no
post-1986 foreign income taxes (as defined in section 902(c)(1) as in effect before
December 22, 2017). USI makes a valid election under section 962 for 2017.

(ii) Analysis. USI's “taxable income” described in §1 .962-1(b)(1)(i) equals $100

(USI's domestic pass-through owner share of USPRS’s section 965(a) inclusion
amount) minus $70 (USI’s domestic pass-through owner share of USPRS’s section

965(c) deduction amount), or $30. No other deductions are allowed in determining this
amount. USI’s tax on the $30 section 963(a) inclusion will be equal to the tax that would
be imposed on such amount under section 11 if USI were a domestic corporation.
Under paragraph (e)(1) of this section, USI cannot deduct $70 for purposes of
determining USI’s taxable income that is subject to tax under section 1.

(f) Treatment of section 965(c} deduction under certain provisions of the Internal
Revenue Code--(1) Section 63(d). A section 965(c) deduction is not treated as an
itemized deduction for any purpose of the Internal Revenue Code.

(2) Sections 705, 1367, and 1368--(i) Adjustments to basis. In the case ofa
domestic partnership or S corporation--

(A) The aggregate amount of its section 965(a) inclusions net the aggregate
amount of its section 965(c) deductions is treated as a separately stated item of net
income solely for purposes of calculating basis under section 705(a) and §1.705-1{a)
and section 1367(a)(1) and §1.1367-1(f), and

(B) The aggregate amouni of its section 965(a) inclusions equal to the aggregate

amount of its section 965(c) deductions is treated as income exempt from tax solely for

180

ADMIN_03795
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 583 of 678

purposes of calculating basis under sections 705(a)(1)(B), 4367(a)(1)(A), and §1.1367-
1(f).

(ii) S corporation accumulated adjustments account. In the case of anS
corporation, the aggregate amount of its section 965(a) inclusions equal to the
aggregate amount of its section 965(c) deductions is treated as income not exempt from
tax solely for purposes of determining whether an adjustment is made to an
accumulated adjustments account under section 1368(e)(1)(A) and §1 1368-2(a)(2).

(iii) Example. The following example illustrates the application of this paragraph

(f){2).

Example. (i) Facts. USI, a United States citizen, owns ail of the stock of S Corp,
an S corporation, which owns all of the stock of FS, a foreign corporation. S Corp has a
section 965(a) inclusion of $1,000 with respect to FS and has a $700 section 965(c)
deduction.

(ii) Analysis. As a result of the application of paragraph (f)(2)(i)(A) of this section,
solely for purposes of calculating basis under section 1367(a)(1) and §1.1 367-1(f), USI
treats as a separately stated item of net income $300 (its pro rata share of the net of S
Corp’s $1,000 aggregate section 965(a) inclusion and S Corp’s $700 aggregate section
965(c) deduction). Accordingly, USI’s basis in S Corp is increased under section
1367(a)(1) by $300. As a result of the application of paragraph (f)(2)(i)(B) of this
section, an amount of S Corp’s aggregate section 965(a) inclusion equal to its
aggregate section 965(c) deduction, $700, is treated as tax exempt income solely for
purposes of calculating basis under section 1367(a)(1)(A) and §1.1367-1(f), and
accordingly, USI’s basis in S Corp is further increased by its pro rata share of such
amount, $700. S Corp’s accumulated adjustments account (AAA) is increased under
section 1368(e)(1)(A) by the $1,000 section 965(a) inclusion taken into account and
reduced by the $700 section 965(c) deduction taken into account. In addition, as a
result of the application of paragraph (f)(2)(ii) of this section, S Corp’s AAA is further
increased by an amount of S Corp’s aggregate section 965(a) inclusion equal to its
aggregate section 965(c) deduction, $700, which is not treated as tax-exempt income
for purposes of §1.1368-2(a)(2).

(3) Section 1411. For purposes of section 1411 and §1.1411-4(f)(6), a section
965(c) deduction is not treated as being properly allocable to any section 965(a)

-inciusion.
181

ADMIN 03796
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 584 of 678

(4) Section 4940. For purposes of section 4940(c)(3)(A), a section 965(c)
deduction is not treated as an ordinary and necessary expense paid or incurred for the
production or collection of gross investment income.

(g) Domestic pass-through entities. For purposes of determining a domestic
pass-through owner share, a section 965(c) deduction amount of a domestic pass-
through entity must be allocated to a domestic pass-through owner in the same
proportion as an aggregate section 965(a) inclusion amount of the domestic pass-
through entity for a section 958(a) U.S. shareholder inclusion year is allocated to the
domestic pass-through owner.

Par. 8. Section 1.965-4 is added to read as follows:

§1.965-4 Disregard of certain transactions.

(a) Scope. This section provides rules that disregard certain transactions for
purposes of applying section 965 to a United States shareholder. Paragraph (b) of this
section provides rules that disregard transactions undertaken with a principal purpose of
changing the amount of a section 965 element of a United States shareholder.
Paragraph (c) of this section provides rules that disregard certain changes in method of
accounting and entity classification elections that would otherwise change the amount of
a section 965 element. Paragraph (d) of this section defines the term section 965
element. Paragraph (e) of this section provides rules of application concerning
paragraphs (b) and (c) of this section. Paragraph (f) of this section provides rules that
disregard certain transactions occurring between E&P measurement dates. Paragraph

(g) of this section provides examples illustrating the application of this section.

182

ADMIN_03797
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 585 of 678

(b) Transactions undertaken with a principal purpose of changing the amount of a
section 965 element--(1) General rule. A transaction is disregarded for purposes of
determining the amounts of all section 965 elements of a United States shareholder if
each of the following conditions is satistied with respect to any section 965 element of
the United States shareholder--

(i) The transaction occurs, in whole or in part, on or after November 2, 2017 (the
specified date);

(ii) The transaction is undertaken with a principal purpose of changing the
amount of a section 965 element of the United States shareholder; and

(iii) The transaction would, without regard to this paragraph (b)(1), change the
amount of the section 965 element of the United States shareholder.

(2) Presumptions and exceptions for the application of the general rule--(i)
Overview. Under paragraphs (b)(2)(iil) through (v) of this section, certain transactions
are presumed to be undertaken with a principal purpose of changing the amount of a
section 965 element of a United States shareholder for purposes of paragraph (b)(1) of
this section. The presumptions described in paragraphs (b)(2)(iii) through (v) of this
section may be rebutted only if facts and circumstances clearly establish that the
transaction was not undertaken with a principal purpose of changing the amount of a
section 965 element of a United States shareholder. A taxpayer that takes the position
that the presumption is rebutted must attach a statement to its return for its taxabie year
in which or with which the relevant taxable year of the relevant specified foreign
corporation ends disclosing that it has rebutted the presumption. In the case of a

transaction described in paragraph (b){2)(iii) or (iv) of this section, if the presumption

183

ADMIN 03798
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 586 of 678

does not apply because the transaction occurs in the ordinary course of business,
whether the transaction was undertaken with a principal purpose of changing the
amount of a section 965 element of a United States shareholder must be determined
under all the facts and circumstances. Under paragraphs (b)(2)(iii) through (v) of this
section, certain transactions are treated per se as being undertaken with a principal
purpose of changing the amount of a section 965 element of a United States
shareholder and therefore such transactions are disregarded under paragraph (b)(1) of
- this section if the conditions of paragraphs (b)(1){i) and (iii) of this section are satisfied.
Further, under paragraph (b)(2)(iii) of this section, certain distributions are treated per se
as not being undertaken with a principal purpose of changing the amount of a section
965 element of a United States shareholder and therefore are not disregarded under
paragraph (b)(1) of this section.

(ii) Definitions--(A) Relatedness. For purposes of paragraphs (b)(2)(ii!) through
(v) of this section, a person is treated as related to.a United States shareholder if, either
immediately before or immediately after the transaction (or series of related
transactions), the person bears a relationship to the United States shareholder
described in section 267(b) or section 707(b).

(B) Transfer--(1) In general. For purposes of paragraphs (b)(2)(iil) and (v) of this

section, the term transfer includes any disposition of stock or property, including a sale

 

or exchange, contribution, distribution, issuance, redemption, recapitalization, or loan of
stock or property, and includes an indirect transfer of stock or property.
(2) Indirect transfer. For purposes of paragraph (b)(2){ii)(B)(1) of this section, the

term indirect transfer includes a transfer of property or stock owned by an entity through

184

ADMIN 03799
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 587 of 678

a transfer of an interest in such entity (or an interest in an entity that has a direct or
indirect interest in such entity), and a transfer of property or stock to a person through a
transfer of property or stock to a pass-through entity of which such person is a direct or
indirect owner.
| (ii) Cash reduction transactions--(A) General rule. For purposes of paragraph
(b)(1) of this section, a cash reduction transaction is presumed to be undertaken with a
principal purpose of changing the amount of a section 965 element of a United States
shareholder. For this purpose, the term cash reduction transaction means a transfer of
cash, accounts receivable, or cash-equivalent assets by a specified foreign corporation
to a United States shareholder of the specified foreign corporation or a person related to
a United States shareholder of the specified foreign corporation, or an assumption by a
specified foreign corporation of an account payable of a United States shareholder of
the specified foreign corporation or a person related to a United States shareholder of
the specified foreign corporation, if such transfer or assumption would, without regard to
paragraph (b)(1) of this section, reduce the aggregate foreign cash position of the
United States shareholder. The presumption described in this paragraph (by(2)(i) « does
not apply to a cash reduction transaction that occurs in the ordinary course of business.
(B) Per se rules for certain distributions. Notwithstanding the presumption
described in paragraph (b)(2)(iii)(A) of this section, except in the case of a specified
distribution, a cash reduction transaction that is a distribution by a specified foreign
corporation to a United States shareholder of the specified foreign corporation is treated
per sé as not being undertaken with a principal purpose of changing the amount of a

section 965 element of the United States shareholder for purposes of paragraph (b)(1)

185

ADMIN_03800
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 588 of 678

of this section. A specified distribution is treated per se as being undertaken with a
principal purpose of changing the amount of a section 965 element of a United States
shareholder for purposes of paragraph (b)(1) of this section. For purposes of this
paragraph (b)(2)(iii)(B), the term spe ecified distripution means a cash reduction
transaction that is a distribution by a. specified foreign corporation of a United States
shareholder if and to the extent that, at the time of the distribution, there was a plan or
intention for the distributee to transfer cash, accounts receivable, or cash-equivalent
assets to any specified foreign corporation of the United States shareholder or the
distribution is a non pro rata distribution to a foreign person that is related to the United
States shareholder. |

(iv) E&P reduction transactions--(A) General rule. For purposes of paragraph
(b)(1) of this section, an E&P reduction transaction is presumed to be undertaken with a
principal purpose of changing the amount of a section 965 element of a United States
shareholder. For purposes of this paragraph (b)(2){iv), the term E&P reduction
transaction means a transaction between a specified foreign corporation and any of a
United States shareholder of the specified foreign corporation, another specified foreign
corporation of a United States shareholder of the specified foreign corporation, or any
person related to a United States shareholder of the specified foreign corporation, if the
transaction would, without regard to paragraph (b)(1) of this section, reduce either the
accumulated post-1986 deferred foreign income or the post-1986 undistributed eamings
(as defined in section 902(c)(1)) of the specified foreign corporation or another specified

foreign corporation of any United States shareholder of such specified foreign

186

ADMIN_ 03801
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 589 of 678 |

corporation. The presumption described in this paragraph (b)(2){iv)(A) does not apply
to an E&P reduction transaction that occurs in the ordinary course of business.

(B) Per se rule for specified transactions. A specified transaction is treated per
se as being undertaken with a principal purpose of changing the amount of a section
965 element of a United States shareholder for purposes of paragraph (b)(1) of this
section. For purposes of the preceding sentence, the term specified transaction means
an E&P reduction transaction that involves one or more of the following: a complete
liquidation of a specified foreign corporation to which section 331 applies; a sale or
other disposition of stock by a specified foreign corporation; or a distribution by a
specified foreign corporation that reduces the earnings and profits of the specified
foreign corporation pursuant to section 312(a}(3).

(v) Pro rata share transactions--(A) General rule. For purposes of paragraph
(b)(1) of this section, a pro rata share transaction is presumed to be undertaken with a
principal purpose of changing the amount of a section 965 element of a United States
shareholder. For this purpose, the term pro rata share transaction means either a pro
rata share reduction transaction or an E&P deficit transaction.

(1) Definition of pro rata share reduction transaction. For purposes of this
paragraph (b)(2}(v)(A), the term pro rata share reduction transaction means a transfer of
the stock of a specified foreign corporation by gither a United States shareholder of the
specified foreign corporation or a person related to a United States shareholder of the
specified foreign corporation (including by the specified foreign corporation itself) toa
person related to the United States shareholder if the transfer would, ‘without regard to

paragraph (b)(1) of this section, reduce the United States shareholder's pro rata share

187

ADMIN_03802
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 590 of 678

of the section 965(a) earnings amount of the specified foreign corporation, reduce the
United States shareholder's pro rata share of the cash position of the specified foreign
corporation, or both.

(2) Definition of E&P deficit transaction. For purposes of this paragraph
(b)(2)(v)(A), an E&P deficit transaction means a transfer to either a United States
shareholder or a person related to the United States shareholder of the stock of an E&P
deficit foreign corporation by a person related to the United States shareholder
(including by the E&P deficit foreign corporation itself) if the transfer would, without
regard to paragraph (b)(1) of this section, increase the United States shareholder's pro
rata share of the specified E&P deficit of the E&P deficit foreign corporation.

(B) Per se rule for internal group transactions. An internal group transaction is
treated per se as being undertaken with a principal purpose of changing the amount of a
section 965 element of a United States shareholder for purposes of paragraph (b)(1) of
this section. For purposes of the preceding sentence, the term internal group
transaction means a pro rata share transaction if, immediately before or after the
transfer, the transferor of the stock of the specified foreign corporation and the
transferee of such stock are members of an affiliated group in which the United States
shareholder is a member. For this purpose, the term affiliated group has the meaning
set forth in section 1504(a), determined without regard to paragraphs (1) through (8) of
section 1504(b), and the term members of an affiliated group means entities included in
the same affiliated group. For purposes of identifying an affiliated group and the
members of such group, each partner in a partnership, as determined without regard to

this sentence, is treated as holding its proportionate share of the stock held by the

188

ADMIN_03803
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 591 of 678

partnership, as determined under the rules and principles of sections 701 through 777,
and if one or more members of an affiliated group own, in the aggregate, at least 80
percent of the interests in a partnership’s capital or profits, the partnership will be
treated as a corporation that is a member of the affiliated group.

(C) Example. The following example iliustrates the application of the rules in this

paragraph (b)(2){v).

Example. (i) Facts. FP, a foreign corporation, owns all of the stock of USP, a
domestic corporation. USP owns all of the stock of FS, a foreign corporation. USP has
a calendar year taxable year; FS’s taxable year ends November 30. On January 2,
2018, USP transfers all of the stock of FS to FP in exchange for cash. On January 3,
2018, FS makes a distribution with respect to the stock transferred to FP. USP treats
the transaction as a taxable sale of the FS stock and claims a dividends received
deduction under section 245A with respect to its deemed dividend under section 1248())
as a result of the sale. FS has post-1986 earnings and profits as of December 31,
2017, and no post-1986 earnings and profits that are attributable to income effectively
connected with the conduct of a trade or business within the United States and subject
to tax under chapter 1 or that, if distributed, would be excluded from the gross income of
a United States shareholder under section 959.

(ii) Analysis. The transfer of the stock of FS is a pro rata share reduction
transaction and thus a pro rata share transaction because such transfer is by USP, a |
United States shareholder, to FP, a person related to USP, and the transfer would,
without regard to the rule in paragraph (b)(1) of this section, reduce USP'’s pro rata
share of the section 965(a) earnings amount of FS. Because USP and FP are also
members of an affiliated group within the meaning of paragraph (b)(2)(v)(B) of this
section, the transfer of the stock of FS is also an internal group transaction and is
treated per se as being undertaken with a principal purpose of changing the amount ofa
section 965 element of USP. Accordingly, because the transfer occurs after the
specified date and reduces USP’s section 965(a) inclusion amount with respect to FS,
the transfer is disregarded for purposes of determining any section 965 element of USP
with the result that, among other things, USP’s pro rata share of FS's section 965{a)
earnings amount is determined as if USP owned (within. the meaning of section 958(a))
100% of the stock of FS on the last day of FS’s inclusion year and no other person
received a distribution with respect to such stock during such year. See section
951(a)(2)(A) and (B).

(c) Disregard of certain changes in method of accounting and entity classification
elections--(1) Changes in method of accounting. Any change in method of accounting

189

ADMIN 03804
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 592 of 678

made for a taxable year of a specified foreign corporation that ends in 2017 or 2018 is
disregarded for purposes of determining the amounts of all section 965 elements with
respect to a United States shareholder if the change in method of accounting would,
without regard to this paragraph (c){1), change the amount of any section 965 element
with respect to the United States shareholder, regardless of whether the change in
method of accounting is made with a principal purpose of changing the amount of a
section 965 element with respect to the United States shareholder. The rule described
in the preceding sentence applies regardless of whether the change in method of
accounting was made in accordance with the procedures described in Rev. Proc, 2015-
43, 2015-5 L.R.B. 419 (or successor), and regardless of whether the change in method
of accounting was properly made, but it does not apply to a change in method of
accounting for which the original and/or duplicate copy of any Form 3115, “Application
for Change in Accounting Method,” requesting the change was filed before the specified
date (as defined in paragraph (b)(1) of this section).

(2) Entity classification elections. An election under §301.7701-3 to change the
classification of an entity that is filed on or after the specified date (as defined in
paragraph (b)(1) of this section) is disregarded for purposes of determining the amounts
of all section 965 elements of a United States shareholder if the election would, without
regard to this paragraph (c)(2) of this section, change the amount of any section 965
element of the United States shareholder, regardless of whether the election is made
with a principal purpose of changing the amount of a section 965 element of the United

States shareholder. An election filed on or after the specified date is subject to the

190

ADMIN_03805
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 593 of 678

preceding sentence even if the election was filed with an effective date that is before the
specified date.

(d) Definition of a section 965 element. For purposes of paragraphs (b) and (c)
of this section, the term section 965 element means, with respect to a United States

shareholder, any of the following amounts (collectively, section 965 elements)-—

 

(1) The United States shareholder's section 965(a) inclusion amount with respect
to a specified foreign corporation;

(2) The aggregate foreign cash position of the United States shareholder; or

(3) The amount of foreign income taxes of a specified foreign corporation
deemed paid by the United States shareholder under section 960 as a result of a
section 965(a) inclusion.

(e) Rules for applying paraaraphs (b) and (c) of this section--(1) Determination of
whether there is a change in the amount of a section 965 element. For purposes of
paragraph (b) and (c) of this section, there is a change in the amount of a section 965
element of a United States shareholder as a result of a transaction, change in
accounting method, or election to change an entity's classification, if, without regard to
paragraph (b)(1), (c)(1), or (c)(2) of this section, the transaction, change in accounting
method, or change in entity classification would—

(i) Reduce the amount described in paragraph (d)(1) of this section,

| (ii) Reduce the amount described in paragraph (d)(2) of this section, but only if
such amount is less than the United States shareholder's aggregate section 965(a)
inclusion amount, or

(iii) Increase the amount described in paragraph (d)(3) of this section.

191

ADMIN_03806
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 594 of 678

(2) Treatment of domestic pass-through owners as United States shareholders.
For purposes of paragraph (b) and (c) of this section, if a domestic pass-through entity
is a United States shareholder, then a domestic pass-through owner, with respect to the
domestic pass-through entity, that is not otherwise a United States shareholder is
treated as a United States shareholder.

(f) Disregard of certain transactions occurring between E&P measurement dates-
-(1) Disregard of specified payments. A specified payment made by a specified foreign
corporation (payor specified foreign corporation) to another specified foreign corporation
(payee specified foreign corporation) is disregarded for purposes of determining the
post-1986 earnings and profits of each of the payor specified foreign corporation and
the payee specified foreign corporation as of the E&P measurement date on December
31, 2017. |

(2) Definition of specified payment. For purposes of paragraph (f)(1) of this
section, the term specified payment means any amount paid or accrued by the payor
specified foreign corporation, including a distribution by the payor specified foreign
corporation with respect to its stock, if each of the following conditions are satisfied:

(i) Immediately before or immediately after the payment or accrual of the amount,
the payor specified foreign corporation and the payee specified foreign corporation are
related within the meaning of section 954(d)(3), substituting the term “specified foreign
corporation” for “controlled foreign corporation” in each place that it appears,

(ii) The payor specified foreign corporation and the payee specified foreign

corporation do not have the same tentative E&P measurement date;

192

ADMIN_03807
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 595 of 678

(iii) The payment or accrual of the amount occurs after November 2, 2017, and
on or before December 31, 2017; and

(iv) The payment or accrual of the amount would, without regard to the
application of paragraph (f)(1) of this section, reduce the post-1986 earnings and profits
of the payor specified foreign corporation as of the E&P measurement date on
December 31, 2017.

(3) Definition of tentative E&P measurement date. For purposes of paragraph
(f)(2) of this section, the term tentative E&P measurement date means--

(i) With respect to a specified foreign corporation that is not described in
paragraph (f)(3)(ii) of this section, the E&P measurement date of the specified foreign
corporation that, without regard to the application of paragraph (f)(1) of this section,
would result in the “greater of” amount of accumulated post-1986 deferred foreign
income described in section 965(a) and §1 .965-1(f)(36); and

(ii) With respect to a specified foreign corporation that, without regard to the
application of paragraph (f)(1) of this section, would be an E&P deficit foreign
corporation, the EaP measurement date as of November 2, 2017.

(4) Examples. The following examples illustrate the application of the rules in
this paragraph (f).

Example 1. Deductible payment between wholly owned specified foreign
corporations is a specified payment. (i) Facts. USP, a domestic corporation, owns all of
the stock of CFC1, a foreign corporation, which owns all of the stock of CFC2, also a
foreign corporation. USP, CFC1, and CFC2 have calendar year taxable years. On
November 2, 2017, each of CFC1 and CFC2 has post-1986 earnings and profits of
100u. Neither CFC1 nor CFC2 has post-1986 earnings and profits that are attributable
to income of the specified foreign corporation that is effectively connected with the

conduct of a trade or business within the United States and subject to tax under chapter
4 or that, if distributed, would be excluded from the gross income of a United States

193

ADMIN. 03808
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 596 of 678

shareholder under section 959 or from the gross income of another shareholder if such
shareholder were a United States shareholder, therefore, no adjustment is made under
section 965(d)(2) or §1.965-1(f)(7) and each of CFC1’s and CFC2's accumulated post-
4986 deferred foreign income is equal to such corporation's post-1986 earings and
profits. On November 3, 2017, CFC2 makes a deductible payment of 10u to CFC1.
The payment does not constitute subpart F income. CFC1 and CFC2 have no other
items of income or deduction.

(ii) Analysis. (A) Determination of tentative E&P measurement date. Without
regard to paragraph (f)(1) of this section, as of the E&P measurement date on
December 31, 2017, CFC1 has post-1986 earnings and profits of 110u (100u plus 10u
income from the payment from CFC2), and CFC2 has post-1986 earnings and profits of
90u (100u minus 10u deduction from the payment to CFC1). Therefore, the tentative
E&P measurement date of CFC1 is December 31, 2017 (110u), and the tentative E&P
measurement date of CFC2 is November 2, 2017 (100u).

(B) Application of the requirements for a specified payment. The payment from
CFC2 to CFC1 is a specified payment because (A) CFC1 and CFC2 are related
specified foreign corporations, (B) CFC1 and CFC2 do not have the same tentative
measurement date; (C) the payment occurs after November 2, 2017, and on or before
December 31, 2017; and (D) the payment would, without regard to the application of the
rule in paragraph (f)(1) of this section, reduce the post-1986 earnings and profits of
CEC2 as of the E&P measurement date on December 31, 2017. Under paragraph (f)(1)
of this section, the payment is disregarded and CFC1 and CFC2 each have post-1986
earnings and profits of 100u as of December 31, 2017. Accordingly, the section 965(a)
earnings amount of each of CFC1 and CFC2 is 100u.

Example 2. Distribution is a specified payment. (i) Facts. The facts are the
same as in paragraph (i) of Example 1 of this paragraph (f)(4), except instead of a
deductible payment to CFC1, CFC2 makes a 10u distribution on November 3, 2017,
that, without regard to paragraph (f)\(1) of this section would reduce the post-1986
earnings and profits of CFC2 as of the E&P measurement date on December 31, 2017,
and increase the post-1986 earnings and profits of CFC1 as of the E&P measurement
date on December 31, 2017, by 10u.

(ii) Analysis. (A) Determination of tentative E&P measurement date. The
analysis is the same as in paragraph (ii)(A) of Example 1 of this paragraph (f(4).

(B) Application of the requirements for a specified payment. The distribution is a
specified payment because (A) CFEC1 and CFC2 are related specified foreign
corporations; (B) CFC1 and CFC2 do not have the same tentative measurement date,
(C) the distribution occurs after November 2, 2017, and on or before December 31,
2017; and (D) the distribution wouid, without regard to the application of the rule in
paragraph (f)(1) of this section, reduce the post-1986 earnings and profits of CFC2 as of
the E&P measurement date on December 31, 2017. Under paragraph (f)(1) of this
section, the distribution is disregarded with the result that CFC1 and CFC2 each have

194

ADMIN_03809
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 597 of 678

post-1986 earnings and profits of 100u as of the E&P measurement date on December
31, 2017 and a section 965(a) earnings amount of 100u.

Example 3. Deductible payment between related (but not wholly owned)
specified foreign corporations is a specified payment. (i) Facts. The facts are the same
as in paragraph (i) of Example 1 of this paragraph (f)(4), except that CFC1 owns only
51% of the only class of stock of CFC2, the remainder of which is owned by USI, a
United States citizen unrelated to USP, CFC1, and CFC2.

(ii) Analysis. The analysis is the same as in paragraph (ii) of Example 1 of this
paragraph (f)(4); thus the payment is disregarded with the result that CFC1 and CFC2
each have post-1986 earnings and profits of 100u as of the E&P measurement date on
December 31, 2017, and a section 965(a) earnings amount of 100u.

Example 4. Deductible payment between unrelated specified foreign
corporations is not a specified payment. (i) Facts. The facts are the same as in
paragraph (i) of Exampie 1 of this paragraph (f)(4), except that CFC1 owns only 50% of
the only class of stock of CFC2, the remainder of which is owned by USI, a United
States citizen unrelated to USP, CFC1, and CFC2.

(ii) Analysis. Paragraph (f)(1) of this section does not apply because CFC1 and
CFC2 are not related. Thus, the payment is taken into account with the result that
CFC1 has post-1986 earnings and profits of 110u as of the E&P measurement date on
December 31, 2017, and a section 965(a) earnings amount of 110u.

Example 5. Deductible payment and income accrued from unrelated persons are
not specified payments. (i) Facts. The facts are the same as in paragraph (i) of
Example 1 of this paragraph (f)(4), except that CFC2 does not make a deductibie
payment to CFC1, and, between E&P measurement dates, CFC2 accrues gross income
of 20u from a person that is not related to CFC2, and CFC1 incurs a deductible expense
of 20u to a person that is not related to CFC1.

(i) Analysis. Paragraph (f)(1) of this section does not apply because neither the
deductible expense of CFC1 nor the income accrual by CFC2 are attributable to a
specified payment.

Example 6. Deductible payment and income accrued with respect to unrelated
persons are not specified payments; deductible payment between wholly specified
foreign corporations is a specified payment. (i) Facts. The facts are the same as in
paragraph (i) of Example 5 of this paragraph (f\(4), except that CFC2 also makes a
deductible payment of 10u to CFC1 on November 3, 2017.

(ii) Analysis. (A) Determination of tentative E&P measurement date. Without
regard to paragraph (f)(1) of this section, as of the E&P measurement date on
December 31, 2017, CFC1 has post-1986 earnings and profits of 90u (100u minus 20u
deductible expense plus 10u income from the payment from CFC2), and CFC2 has

195

ADMIN_03810
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 598 of 678

post-1986 earnings and profits of 110u (100u plus 20u gross income minus 10u
deduction from the deductible payment to CFC1). Therefore, the tentative E&P
measurement date of CFC1 is November 2, 2017 (100u) and the tentative E&P
measurement date of CFC2 is December 31, 2017 (110u).

(B) Application of the requirements for a specified payment. The deductible
payment is a specified payment because (A) CFC1 and CFC2 are related specified
foreign corporations; (B) CFC1 and CFC2 do not have the same tentative measurement
date; (C) the payment occurs after November 2, 2017, and on or before December 31,
2017; and (D) the deductible payment would, without regard to the application of the
rule in paragraph (f(1) of this section, reduce the post-1986 earnings and profits of
CFC2 as of the E&P measurement date on December 31, 2017. Accordingly, under
paragraph (f)(1) of this section, the deductible payment is disregarded with the result
that CEC1 and CFC2 have 80u and 120u of post-1986 earnings and profits as of the
E&P measurement date on December 31, 2017, respectively. Accordingly, CFC1 and
CFC2 have section 965(a) earnings amounts of 100u and 120u, respectively.

Par. 9. Section 1.965-5 is added to read as follows:

§1.965-5 Allowance of a credit or deduction for foreign income taxes.

(a) Scope. This section provides rules for the allowance of a credit or deduction
for foreign income taxes in connection with the application of section 965. Paragraph
(b) of this section provides rules under section 965(g) for the allowance of a credit or
deduction for foreign income taxes paid or accrued. Paragraph (c) of this section
provides rules for the allowance of a credit or deduction for foreign income taxes treated
as paid or accrued in connection with the application of section 965. Paragraph (qd) of
this section defines the term “applicable percentage.”

(b) Rules for foreign income taxes paid or accrued. Neither a deduction
(including under section 164) nor a credit under section 901 is allowed for the applicable
percentage of any foreign income taxes paid or accrued with respect to any amount for
which a section 965(c) deduction is allowed for a section 958(a) U.S. shareholder
inclusion year. Neither a deduction (including under section 164) nor a credit under

section 901 is allowed for the applicable percentage of any foreign income taxes
196 |

ADMIN_03811
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 599 of 678

attributable to a distribution of section 965(a) previously taxed earnings and profits or
section 965(b) previously taxed earnings and profits. Accordingly, no deduction or |
credit is allowed for the applicable percentage of any withholding taxes imposed on a
United States shareholder by the jurisdiction of residence of the distributing foreign
corporation with respect to a distribution of section 965(a) previously taxed earings and
profits or section 965(b) previously taxed earnings and profits. Similarly, no deduction
or credit is allowed for the applicable percentage of net basis taxes imposed on a United
States citizen by the citizen’s jurisdiction of residence upon receipt of a distribution of
section 965(a) previously taxed earnings and profits or section 965(b) previously taxed
earnings and profits.

(c) Rules for foreign income taxes treated as paid or accrued--(1) Disallowed
credit--(i) In general. A credit under section 901 is not allowed for the applicable
percentage of any foreign income taxes treated as paid or accrued with respect to any
amount for which a section 965(c) deduction Is allowed for a section 958(a) U.S.
shareholder inclusion year. For purposes of the preceding sentence, taxes treated as
paid or accrued include foreign income taxes deemed paid under section 960(a)(1) with
respect to a section 965(a) inclusion, foreign income taxes deemed paid under section
960(a)(3) with respect to distributions of section 965(a) previously taxed earnings and
profits or section 965(b) previously taxed earnings and profits, foreign income taxes
allocated to an entity under §1.901-2(f)(4), and a distributive share of foreign income
taxes paid or accrued by a partnership.

(ii) Foreign income taxes deemed paid under section 960(a)(3) (as in effect on

December 21, 2017). Foreign income taxes deemed paid by a domestic corporation
197

ADMIN_03812
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 600 of 678

under section 960(a)(3) with respect to a distribution of section 965(a) previously taxed
earnings and profits or section 965(b) previously taxed earnings and profits include only
the foreign income taxes paid or accrued by an upper-tier foreign corporation with
respect to a distribution of section 965(a) previously taxed earnings and profits or
section 965(b) previously taxed earnings and profits from a lower-tier foreign
corporation. No credit is allowed under section 960(a)(3) or any other section for
foreign income taxes that would have been deemed paid under section 960(a)(1) with
respect to the portion of a section 965(a) earnings amount that is reduced under
§1.965-1(b)(2) or §1.965-8(b).

(iii) Foreign income taxes deemed paid under section 960(b) (as applicable to
taxable years of foreign corporations beginning after December 31, 2017, and to taxable

years of United States persons in which or with which such taxable years of foreign

corporations end). [Reserved]

(2) Disallowed deduction. No deduction (including under section 164) is allowed

 

for the applicable percentage of any foreign income taxes treated as paid or accrued
with respect to any amount for which a section 965(c) deduction is allowed. Such taxes
include foreign income taxes allocated to an entity under §1.901-2(f(4) and a

- distributive share of foreign income taxes paid or accrued by a partnership.

(3) Coordination with section 78--(i) In general. With respect to foreign income
taxes deemed paid by a domestic corporation with respect to its section 965(a) inclusion
amount for a section 958(a) U.S. shareholder inclusion year, section 78 shail apply only
to so much of such taxes as bears the same proportion to the amount of such taxes as—

(A) The excess of--

198

ADMIN_03813
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 601 of 678

(1) The section 965(a) inclusion amount for a section 958(a) U.S. shareholder
inclusion year, over

(2) The section 965(c) deduction amount aliowable with respect to such section
965(a) inclusion amount, bears to

(B) Such section 965(a) inclusion amount.

(ii) Domestic corporation that is a domestic pass-through owner. With respect to
foreign income taxes deemed paid by a domestic corporation attributable to such
corporation's domestic pass-through owner share of a section 965(a) inclusion amount
of a domestic pass-through entity, section 78 shall apply only to so much of such taxes
as bears the same proportion to the amount of such taxes as the proportion determined
under paragraph (c)(3)(i) of this section as applied to the domestic pass-through entity’s
section 965(a) inclusion amount for a section 958(a) U.S. shareholder inciusion year.

(d) Applicable percentage--(1) In general. For purposes of this section, the term
applicable percentage means, with respect to a section 958(a) U.S. shareholder and a
section 958(a) U.S. shareholder inclusion year, the amount (expressed as a
percentage) equal to the sum of--

(i) 0.771 multiplied by the ratio of—

(A) The section 958(a) U.S. shareholder's 8 percent rate amount for the section
958(a) U.S. shareholder inclusion year, divided by

(B) The sum of the section 958(a) U.S. shareholder's 8 percent rate amount for
the section 958(a) U.S. shareholder inclusion year plus the section 958(a) U.S.
shareholder’s 15.5 percent rate amount for the section 958(a) U.S. shareholder

inclusion year; pilus

199

ADMIN_03814
Case 1:19-¢v-00247-APM Document 38-12 Filed 04/02/20 Page 602 of 678

(ii) 0.557 multiplied by the ratio of--

(A) The section 958(a) U.S. shareholder's 15.5 percent rate amount for the
section 958(a) U.S. shareholder inclusion year, divided by |

(B) The amount described in paragraph (d)(1)(i)(B) of this section.

(2) Applicable percentage for domestic pass-through owners. In the case of a
domestic pass-through owner that has a domestic pass-through owner share of a
domestic pass-through entity's section 965(a) inclusion amount, the domestic pass-
through owner's applicable percentage that is applied to foreign income taxes
attributable to such section 965(a) inclusion amount is equal to the applicable
percentage determined under paragraph (d)(1) of this section with respect to the
domestic pass-through entity that is the section 958(a) U.S. shareholder.

Par. 10. Section 1.965-6 is added to read as follows:

§1,965-6 Computation of foreian income taxes deemed paid and allocation and
apportionment of deductions.

(a) Scope. This section provides rules for the computation of foreign income

taxes deemed paid and the allocation and apportionment of deductions. Paragraphs (b)
and (c) of this section provide the general rules for the computation of foreign income
taxes deemed paid under sections 902 and 960. Paragraph (d) of this section provides
rules for allocation and apportionment of expenses.

| (b) Computation of foreign incomes taxes deemed paid. For purposes of
determining foreign income taxes deemed paid under section 960(a)(1) with respect to
a section 965(a) inclusion attributable to a deferred foreign income corporation, section

902 applies as if the section 965(a) inclusion, translated (if necessary) into the

200

ADMIN 03815
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 603 of 678

functional currency of the deferred foreign income corporation using the spot rate on
December 31, 2017, were a dividend paid by the deferred foreign income corporation.

(c) Section 902 fraction--(1) In general. The term section 902 fraction means,
with respect to a foreign corporation that is either a deferred foreign income corporation
or an E&P deficit foreign corporation, the fraction that is--

(i) The dividend paid by, or the inclusion under section 951(a)(1) {including a
section 965(a) inclusion) with respect to, the foreign corporation, as applicable (the
numerator), divided by

(ii) The foreign corporation's post-1986 undistributed earnings (the denominator).
See section 902(a).

(2) Dividend or inclusion in excess of post-1986 undistributed earnings. When
the denominator of the section 902 fraction is positive but less than the numerator of
such fraction, the section 902 fraction is one. When the denominator of the section 902
fraction is zero or less than zero, the section 902 fraction is zero and no foreign taxes
are deemed paid.

(3) Treatment of adjustment under section 965(b)(4)(B). For purposes of section
902(c)(1), the post-1986 undistributed earnings of an E&P deficit foreign corporation are
increased under section 965(b)(4)(B) and §1.965-2(d)(2)(i)(A) as of the first day of the
foreign corporation’s first taxable year following the E&P deficit foreign corporation's last
taxable year that begins before January 1, 2018.

(d) Allocation and apportionment of deductions. For purposes of allocating and
apportioning expenses, a section 965(c) deduction does not result in any gross income,

including a section 965(a) inclusion, being treated as exempt, exciuded, or eliminated

201

ADMIN_03816
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 604 of 678

income within the meaning of section 864(e)(3) or §1.861-8T(d). Similarly, a section
965(c) deduction does not result in the treatment of stock as an exempt asset within the
meaning of section 864(e)(3) or §1 861-8T(d). In addition, consistent with the general
inapplicability of §1 .861-8T(d)(2) to earnings and profits described in section 959(c}(1)
or 959(c)(2), neither section 965(a) previously taxed earnings and profits nor section
965(b) previously taxed earnings and profits are treated as giving rise to gross income
that is exempt, excluded, or eliminated income. Similarly, the asset that gives rise to a
section 965(a) inclusion, section 965(a) previously taxed earnings and profits, or section
965(b) previously taxed earnings and profits is not treated as a tax-exempt asset.

Par. 11. Section 1.965-7 is added to read as follows:
§1,965-7 Elections, payment, and other special rules.

(a) Scope. This section provides rules regarding certain elections and payments.
Paragraph (b) of this section provides rules regarding the section 965(h) election.
Paragraph (c) of this section provides rules regarding the section 965(i) election.
Paragraph (d) of this section provides rules regarding the section 965(m) election and a
special rule for real estate investment trusts. Paragraph (e) of this section provides
rules regarding the section 965(n) election. Paragraph (f) of this section provides rules
regarding the election to use the alternative method for calculating post-1986 earnings
and profits. Paragraph (g) of this section provides definitions that apply for purposes of
this section. For additional definitions that apply for purposes of the section 965
regulations, see §1.965-1(f).

(b) Section 965(h) election--(1) In general. Any person with a section 965(h) net

tax liability (that is, a section 958(a) U.S. shareholder or a domestic pass-through owner

202

ADMIN_03817
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 605 of 678

with respect to a domestic pass-through entity that is a section 958(a) U.S. shareholder,
but not a domestic pass-through entity itself) may elect under section 965(h) and this
paragraph (b) to pay its section 965(h) net tax liability in eight installments. This
election may be revoked only by paying the full amount of the remaining unpaid section
965(h) net tax liability.
(i) Amount of installments. Except as provided in paragraph (b)(3) of this section,
if a person makes a section 965(h) election, the amounts of the instaliments are--
(A) Eight percent of the section 965(h) net tax liability in the case of each of the
first five instailments;
(B) Fifteen percent of the section 965(h) net tax liability in the case of the sixth
installment;
(C) Twenty percent of the section 965(h) net tax liability in the case of the .
seventh installment; and
(D) Twenty-five percent of the section 965(h) net tax liability in the case of the
eighth installment.
(ii) Increased installments due to a deficiency or a timely filed or amended return-
-(A) In general. If a person makes a section 965(h) election, except as provided in
paragraph (b)(1)(ii)(C) of this section, any deficiency or additional liability will be
prorated to the installments described under paragraph (b)(1)(i) of this section if any of
the following occur:
(1) A deficiency is assessed with respect to the person's section 965(h) net tax

liability;

203

ADMIN_03818
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 606 of 678

(2) The person files a return by the due date (taking into account extensions, if
any) increasing the amount of its section 965(h) net tax liability beyond that taken into
account in paying the first installment described under paragraph (b)(1)(i) of this section;
or

(3) The person files an amended return that reflects an increase in the amount of
its section 965(h) net tax liability.

(B) Timing. If the due date for the payment of an installment to which the
deficiency or additional liability is prorated has passed, the amount prorated to such
installment must be paid on notice and demand by the Secretary. If the due date for the
payment of an installment to which the deficiency or additional liability is prorated has
not passed, then such amount will be due at the same time as, and as part of, the
relevant installment.

(C) Exception for negligence, intentional disregard, or fraud. If a deficiency or
additional liability is due to negligence, intentional disregard of rules and regulations, or
fraud with intent to evade tax, the proration rule of this paragraph (b)(1)(i)) will not apply
and the deficiency or additional liability (as well as any applicable interest and penalties)
must be paid on notice and demand by the Secretary or, in the case of an additional
liability reported on a return increasing the amount of the section 965(h) net tax liability
after payment of the first installment or on an amended return, with the filing of the
return.

(iii) Due date of installments--(A) In general. If a person makes a section 965(h)
election, the first installment payment is due on the due date (without regard to

extensions) for the return for the relevant taxable year. For purposes of this paragraph

204

ADMIN_03819
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 607 of 678

(b), the term relevant taxable year means, in the case in which the person is a section
958(a) U.S. shareholder, the section 958(a) U.S. shareholder inclusion year, or, in the
case in which the person is a domestic pass-through owner, the taxable year in which
the person has the section 965(a) inclusion to which the section 965(h) net tax liability is
attributable. Each succeeding installment payment is due on the due date (without
regard to extensions) for the return for the taxable year following the taxable year with
respect to which the previous installment payment was made.

(B) Extension for specified individuals. If a person is a specified individual with
respect to a taxable year within which an installment payment is due pursuant to
paragraph (b)(1){iii)(A) of this section, then, for purposes of determining the due date of
an installment payment under paragraph (b)(1)(iii)(A) of this section, the due date of the
return (without regard to extensions) due within the taxable year will be treated as the
fifteenth day of the sixth month following the close of the prior taxable year. This
paragraph (b){1)(ili)(B) is applicable regardiess of whether the person is a specified
individual with respect to the relevant taxable year.

(2) Manner. of making election--(i) Eligibility. Any person with a section 965(h)
net tax liability may make the section 965(h) election, provided that, with respect to the
person, none of the acceleration events described in paragraph (b)(3)(ii) of this section
have occurred before the election is made. Notwithstanding the preceding sentence, a
person that would be eligible to make the section 965(h) election but for the occurrence
of an event described in paragraph (b)(3)(ii) of this section may make the section 965(h)

election if the exception described in paragraph (b)(3)(ii)(A) of this section applies.

205

ADMIN. 03820
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 608 of 678

(ii) Timing. A section 965(h) election must be made no later than the due date
(taking into account extensions, if any, or any additional time that would have been
granted if the person had made an extension request) for the return for the relevant
taxable year. Relief is not available under §301.9100-2 or 301.9100-3 to file a late
election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make a section 965(h) election, a person must attach
a statement, signed under penaities of perjury, to its return for the relevant taxable year.
The statement must include the person’s name, taxpayer identification number, total net
tax liability under section 965, section 965(h) net tax liability, section 964(i) net tax
liability with respect to which a section 965(i) election is effective (if applicable), and the
anticipated amounts of each instaliment described under paragraph (b)(1)()) of this
section. The statement must be filed in the manner prescribed in publications, forms, |
instructions, or other guidance.

(3) Acceleration of payment--(i) Acceleration. Notwithstanding paragraph (b)(1)(i)
of this section, if a person makes a section 965(h) election, and an acceleration event
described in paragraph (b)(3)(ii) of this section subsequently occurs, then, except as
provided in paragraph (b){3)(ili) of this section, the unpaid portion of the remaining
installments will be due on the date of the acceleration event (or in the case of a title 17
or similar case, the day before the petition is filed).

(ii) Acceleration events. The following events are acceleration events for

purposes of paragraph (b)(3)(i) of this section with respect to a person that has made a
section 965(h) election:

206

ADMIN_03821
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 609 of 678

(A) An addition to tax is assessed for the failure to timely pay an installment
described in paragraph (b)(1)(i) of this section;

(B) A liquidation, sale, exchange, or other disposition of substantially all of the
assets of the person (including in a title 11 or similar case, or, in the case of an
individual, by reason of death);

(C) in the case of a person that is not an individual, a cessation of business by
the person;

(D) Any event that results in the person no longer being a United States person,
including a resident alien (as defined in section 7701(b)(1)(A)) becoming a nonresident
alien (as defined in section 7701(6)(1)(B)):

(E) In the case of a person that was nota member of any consolidated group, the
person becoming a member of a consolidated group;

(F) In the case of a consolidated group, the group ceasing to exist (including by |
reason of the acquisition of a consolidated group within the meaning of §1.1502-
13(j)(5)) or the group otherwise discontinuing in the filing of a consolidated return, or

(G) A determination by the Commissioner described in the second sentence of
paragraph (b)(3)(iii)(C)(2) of this section.

(iii) Eligible section 965(h) transferee exception--(A) In general. Paragraph
(b)(3)(i) of this section does not apply (such that the unpaid portion of all remaining
installments will not be due as of the date of the acceleration event) to a person with
respect to which an acceleration event occurs if the requirements described in

paragraphs (b)(3)(iii)(A)(1) and (2) of this section are satisfied. A person with respect to

207

ADMIN_03822
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 610 of 678

which an acceleration event described in this paragraph (b)(3)(iii)(A) occurs is referred
to as an eligible section 965(h) transferor.

(1) Requirement to have a covered acceleration event. The acceleration event
satisfies the requirements of this paragraph (b)(3)(iii)(A)(1) if it is described in--

(i) Paragraph (b)(3){ii)(B) of this section and the acceleration event is a qualifying
consolidated group member transaction within the meaning of paragraph (b)(3)(ii)(E) of
this section; |

(ii) Paragraph (b)(3)(ii)(B) of this section (other than, in the case of an individual,
an acceleration event caused by reason of death) in a transaction that is not a qualifying
consolidated group member transaction,

(iii) Paragraph (b)(3)(ii)(E) of this section; or

(iv) Paragraph (b)(3)(ii)(F) of this section, and the acceleration event results from
the acquisition of a consolidated group within the meaning of §1.1502-13()(5) and the
acquired consolidated group members join a different consolidated group as of the day
following the acquisition.

(2) Requirement to enter into a transfer agreement. An eligible section 965(h)
transferor and an eligible section 965(h) transferee (as defined in paragraph (b)(3)(ii)(B)
of this section) must enter into an agreement with the Commissioner that satisfies the
requirements of paragraph (b)(3)(iii)(B) of this section.

(B) Transfer agreement--(1) Eligibility. A transfer agreement that satisfies the
requirements of this paragraph (b)(3)(iii)(B) must be entered into by an eligible section

965(h) transferor and an eligible section 965(h) transferee. For this purpose, the term

208

ADMIN. 03823
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 611 of 678

eligible section 965(h) transferee refers to a single United States person that is not a
domestic pass-through entity and that--

(i) With respect to an acceleration event described in paragraph (b)(3)iiI(AK DW
of this section, is a departing member (as defined in paragraph (b)(3)(iii(E)(1)@) of this
section) or its qualified successor (as defined in paragraph (b)(3)(ili)(E)(2) of this
section);

(ii) With respect to an acceleration event described in paragraph
(b)(3)(iii)(A)(A) Gi) of this section, acquires substantially all of the assets of an eligible
section 965(h) transferor;

(iii) With respect to an acceleration event described in paragraph
(b)(3)(ii)(A)(1) Gil) of this section, is the agent (within the meaning of §1.1502-77) of the
consolidated group that the eligible section 965(h) transferor joins; or

(iv) With respect to an acceleration event described in paragraph
(b)(3)(iii)(A)(1){iv) of this section, is the agent (within the meaning of §1.1502-77) of the
surviving consolidated group.

(2) Filing requirements--(i) In general. A transfer agreement must be timely filed.
Except as provided in paragraph (b)(3)(ili)(B)(2)(ii) of this section, a transfer agreement
is considered timely filed only if the transfer agreement is filed within 30 days of the date
that the acceleration event occurs. The transfer agreement must be filed in accordance
with the rules provided in forms, instructions, or other guidance. In addition, a duplicate
copy of the transfer agreement must be attached to the returns of both the eligible
section 965(h) transferee and the eligible section 965(h) transferor for the taxable year

during which the acceleration event occurs filed by the due date for such returns (taking

209

ADMIN_03824
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 612 of 678

into account extensions, if any). Relief is not available under §301.9100-2 or 301 .9100-
3 to file a transfer agreement late. |

(ii) Transition rule. If an acceleration event occurs before [INSERT DATE 30
DAYS AFTER PUBLICATION OF THIS DOCUMENT IN THE FEDERAL REGISTER],
the transfer agreement must be filed by [INSERT DATE 60 DAYS AFTER
PUBLICATION OF THIS DOCUMENT IN THE FEDERAL REGISTER] in order to be
considered timely filed.

(3) Signature requirement. The transfer agreement that is filed within 30 days of
the acceleration event must be signed under penalties of perjury by a person who is
authorized to sign a return on behalf of the eligible section 965(h) transferor and a
person who is authorized to sign a return on behalf of the eligible section 965(h)
transferee.

(4) Terms of agreement. A transfer agreement under this paragraph (b)(3)(iii)(B)
must be entitled “Transfer Agreement Under Section 965(h)(3)” and must contain the
following information and representations--

(i) A statement that the document constitutes an agreement by the eligible
section 965(h) transferee to assume the liability of the eligible section 965(h) transferor
for any unpaid installment payments of the eligible section 965(h) transferor under
section 965(h);

(ii) A statement that the eligible section 965(h) transferee (and, if the eligible
section 965(h) transferor continues in existence immediately after the acceleration

event, the eligible section 965(h) transferor) agrees to comply with all of the conditions

210

ADMIN 03825
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 613 of 678

and requirements of section 965(h) and paragraph (b) of this section, as well as any
other applicable requirements in the section 965 reguiations;

(ii) The name, address, and taxpayer identification number of the eligible section
965(h) transferor and the eligible section 965(h) transferee;

(iv) The amount of the eligible section 965(h) transferor's section 965(h) net tax
liability remaining unpaid, as determined by the eligible section 965(h) transferor, which
is subject to adjustment by the Commissioner,

(v) A copy of the eligible section 965(h) transferor’s most recent Form 965-A or
Form 965-B, as applicable;

(vi) A detailed description of the acceleration event that led to the transfer
agreement,

(vii) A representation that the eligible section 965(h) transferee is able to make

‘the remaining payments required under section 965(h) and paragraph (b) of this section
with respect to the section 965(h) net tax liability being assumed; and

(vill) If the eligible section 965(h) transferor continues to exist immediately after
the acceleration event, an acknowledgement that the eligible section 965(h) transferor
and any successor to the eligible section 965(h) transferor will remain jointly and
severally liable for any unpaid instaliment payments of the eligible section 965(h)
transferor under section 965(h), including, if applicable, under §1.1502-6.

(5) Consolidated groups. For purposes of this paragraph (b)(3)(iii}(B), in the case
of a consolidated group, the terms “eligible section 965(h) transferor’ and “eligible
section 965(h) transferee” each refer to a consolidated group that is a party to a covered

acceleration event described in paragraph (b)(3)(iii)(A)(1) of this section. In such a

211

ADMIN. 03826
. Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 614 of 678

case, any transfer agreement under this paragraph (b)(3)(iii)(B) must be entered into by
the agent (as defined in §1 4502-77) of the relevant consolidated group.

(C) Consent of Commissioner--(1) in. general. Except as otherwise provided in
publications, instructions, forms, or other guidance, if an eligible section 965(h)
transferor and an eligible section 965(h) transferee file a transfer agreement in
accordance with the provisions of paragraph (b)(3)(iii)(B) of this section, the eligible
section 965(h) transferor and the eligible section 965(h) transferee will be considered to
have entered into an agreement described in paragraph (b)(3)(iii)(A)(2) of this section
with the Commissioner for purposes of section 965(h)(3) and paragraph (6)(3)(ill) of this
section. If the Commissioner determines that additional information is necessary (for
example, additional information regarding the ability of the eligible section 965(h)
transferee to fully pay the remaining section 965(h) net tax liability), the eligible section
965(h) transferee must provide such information upon request.

(2) Material misrepresentations and omissions. If the Commissioner determines
that an agreement filed by an eligible section 965(h) transferor and an eligible section
965(h) transferee contains a material misrepresentation or material omission, then the
Commissioner may reject the transfer agreement (effective as of the date of the related
acceleration event). In the alternative, on the date that the Commissioner determines
that the transfer agreement includes a material misrepresentation or material omission,
the Commissioner may determine that an acceleration event has occurred with respect
to the eligible section 965(h) transferee as of the date of the determination, such that

any unpaid installment payments of the eligible section 965(h) transferor that were

212

ADMIN_03827
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 615 of 678

assumed by the eligible section 965(h) transferee become due on the date of the
determination.
(D) Effect of assumption--(1) In general. If the exception in this paragraph
| (b)(3)«ii) applies with respect to an eligible section 965(h) transferor and an eligible
section 965(h) transferee, the eligible section 965(h) transferee assumes ail of the
outstanding obligations and responsibilities of the eligible section 965(h) transferor with
respect to the section 965(h) net tax liability as though the eligible section 965(h)
transferee had included the section 965(a) inclusion in income. Accordingly, the eligible
section 965(h) transferee is responsible for making payments and reporting with respect
to any unpaid installment payments. In addition, for example, if an acceleration event
described in paragraph (b)(3)(ii) of this section occurs with respect to an eligible section
—965(h) transferee, any unpaid installment payments of the eligible section 965(h)
transferor that were assumed by the eligible section 965(h) transferee will become due
on the date of such event, subject to any applicable exception in paragraph (b)(3)(iii) of
this section.
(2) Eligible section 965(h) transferor liability. An eligible section 965(h) transferor
(or a successor) remains jointly and severally liable for any unpaid installment payments
of the eligible section 965(h) transferor that were assumed by the eligible section 965(h)
transferee, as well as any penalties, additions to tax, or other additional amounts
attributable to such net tax liability.
(E) Qualifying consolidated group member transaction--(1) Definition of qualifying
consolidated group member transaction. For purposes of this paragraph (b)(3), the

term qualifying consolidated group member transaction means a transaction in which--

213

ADMIN. 03828
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 616 of 678

(i) A member of a consolidated group (the departing member) ceases to bea
member of the consolidated group (including by reason of the distribution, sale, or
exchange of the departing member's stock);

(ii) The transaction results in the consolidated group (which is treated as a single
person for this purpose under §1 .965-8(e)(1)) being treated as transferring substantially
all of its assets for purposes of paragraph (b)(3)(ii)(B) of this section; and

(iii) The departing member either continues to exist immediately after the
transaction or has a qualified successor.

(2) Definition of qualified successor. For purposes of this paragraph (b)(3), the
term qualified successor means, with respect to a departing member described in this
paragraph (b)(3)(iii)(E), another domestic corporation (or consolidated group) that
acquires substantially all of the assets of the departing member {including in a
transaction described in section 381(a)(2)).

(3) Departure of multiple members of a consolidated group. Multiple members
that deconsolidate from the same consolidated group as a result of a single transaction
are treated as a single departing member to the extent that, immediately after the
transaction, they become members of the same (second) consolidated group, which
would be treated as a single person under §1.965-8(e)(1).

(c) Section 965(i) election--(1) In general. Each shareholder, other than a
domestic pass-through entity, of an S corporation that is a United States shareholder of
a deferred foreign income corporation may elect under section 965(i) and this paragraph
(c) to defer the payment of the shareholder's section 965(i) net tax liability with respect

to the S corporation until the shareholder's taxable year that includes a triggering event

214

ADMIN_03829
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 617 of 678

described in paragraph (c)(3) of this section. This election may be revoked only by
paying the full amount of the unpaid section 965(i) net tax liability.

(2) Manner of making election--(i) Eligibility. Each shareholder with a section
965(i) net tax liability with respect to an S corporation may make the section 965({i)
election with respect to such S corporation, provided that, with respect to the
shareholder, none of the triggering events described in paragraph )(3)4i) of this
section have occurred before the election is made. Notwithstanding the preceding -
sentence, a shareholder that would be eligible to make the section 965(i) election but for
the occurrence of an event described in paragraph (c)(3)(ii) of this section may make
the section 965(i) election if an exception described in paragraph (c)(3)(ii) of this section
applies.

| (ii} Timing. A section 965(i) election must be made no later than the due date .
(taking into account extensions, if any) for the shareholder's return for each taxable year
that includes the last day of the taxable year of the S corporation in which the S
corporation has a section 965(a) inclusion to which the shareholder's section 965(i) net
tax liability is attributable. Relief is not available under §301.9100-2 or 301.9100-3 to
make a late election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make a section 965(i) election, a shareholder must
attach a statement, signed under penalties of perjury, to its return for the taxable year
that includes the last day of a taxable year of the S corporation in which the S$
corporation has a section 965(a) inciusion to which the shareholder's section 965(i) net

tax liability is attributable. The statement must include the shareholder's name,

215

ADMIN_03830
_ Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 618 of 678

taxpayer identification number, the name and taxpayer identification number of the S
corporation with respect to which the election is made, the amount described in
paragraph (g)(10){i)(A) of this section as modified by paragraph (g)(6) of this section for
purposes of determining the section 965(i) net tax liability with respect to the S
corporation, the amount described in paragraph (g)(10)(i)(B) of this section, and the
section 965(i) net tax liability with respect to the S corporation. The statement must be
_ filed in the manner prescribed in publications, forms, instructions, or other guidance.

(3) Triggering events--(i) In general. Ifa shareholder makes a section 965(i)
election with respect to an S corporation, the shareholder defers payment of its section
965(i) net tax liability with respect to the S corporation until the shareholder's taxable
year that includes the occurrence of a triggering event described in paragraph (c){3)(il)
of this section with respect to the section 965(i) net tax liability with respect to the S
corporation. If a triggering event described in paragraph (c)(3)(ii) of this section with
respect to an S corporation occurs, except as provided in paragraph (c)(3)(iv) of this
section, the shareholder's section 965(i) net tax liability with respect to the S corporation
will be assessed as an addition to tax for the shareholders taxable year that includes
the triggering event.

(ii) Triggering events. The following events are considered triggering events for
purposes of paragraph (c)(3){i) of this section with respect to a shareholder's section
965(i) net tax liability with respect to an S corporation--

(A) The corporation ceases to be an S corporation (determined as of the first day

of the first taxable year that the corporation is not an S corporation);

216

ADMIN_ 03831
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 619 of 678

(B) A liquidation, sale, exchange, or other disposition of substantially all of the
assets of the S corporation (including in atitle 11 or similar case), a cessation of
business by the S corporation, or the S corporation ceasing to exist; or

(C) The transfer of any share of stock of the S corporation by the sharehoider
(including by reason of death or otherwise).

(iii) Partial transfers. If an S corporation shareholder transfers less than all of its
shares of stock of the S corporation, the transfer will be a triggering event only with
respect to the portion of a shareholder's section 965(i) net tax liability that is properly
allocable to the transferred shares.

(iv) Eligible section 965(i) transferee exception--(A) In general. Paragraph
(c)(3)(i) of this section will not apply (such that a shareholder's section 965(i) net tax
liability with respect to an S corporation will not be assessed as an addition to tax for the
shareholder's taxable year that includes the triggering event) if the requirements
described in paragraphs (c)(3)iv)(A)) and (2) of this section are satisfied. A
shareholder with respect to which a triggering event described in this paragraph
(c)(3)(iv)(A) occurs Is referred to as an eligible section 965(i) transferor.

(1) Requirement to have a covered triggering event. The triggering event
satisfies the requirements of this paragraph (c)(3)iv)(A)CD if it is described in paragraph
(c)(3)(iiI)(C) of this section.

(2) Requirement to enter into a transfer agreement. The shareholder with
respect to which a triggering event occurs and an eligible section 965(i) transferee (as

defined in paragraph (c)(3)(iv)(B)(1) of this section) must enter into an agreement with

217

ADMIN. 03832
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 620 of 678

the Commissioner that satisfies the requirements of paragraph (c)(3)(iv)(B) of this
section.

(B) Transfer agreement--(1) Eligibility. A transfer agreement that satisfies the
requirements of this paragraph (c)(3)(iv)(B) may be entered into by an eligible section
965(i) transferor and an eligible section 965(i) transferee. For this purpose, the term
eligible section 965(i) transferee refers to a single United States person that is not a
domestic pass-through entity.

(2) Filing requirements--(i) In general. A transfer agreement must be timely filed.
Except as provided in paragraph (c)(3)(iv)(B)(2){il) of this section, a transfer agreement
is considered timely filed only if the transfer agreement is filed within 30 days of the date
that the triggering event occurs. The transfer agreement must be filed in accordance
with the rules provided in forms, instructions, or other guidance. In addition, a duplicate
copy of the transfer agreement must be attached to the returns of both the eligible
section 965(i) transferee and the eligibie section 965(i) transferor for the taxable year
during which the triggering event occurs filed by the due date (taking into account
extensions, if any) for such returns. Relief is not available under §301.9100-2 or
301.9100-3 to file a transfer agreement late.

(ii) Transition rule. If a triggering event occurs before [INSERT DATE 30 DAYS
AFTER PUBLICATION OF THIS DOCUMENT IN THE FEDERAL REGISTER(, the
transfer agreement must be filed by INSERT DATE 60 DAYS AFTER PUBLICATION
OF THIS DOCUMENT IN THE FEDERAL REGISTER] in order to be considered timely

filed.

218

ADMIN_03833
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 621 of 678

(3) Signature requirement. The transfer agreement that is filed within 30 days of
the triggering event must be signed under penalties of perjury by a person who is
authorized to sign a return on behaif of the eligible section 965(i) transferor anda
person who is authorized to sign a return on behalf of the eligible section 965(i)
transferee. |

(4) Terms of agreement. A transfer agreement under this paragraph (c)(3)(iv)(B)
must be entitled “Transfer Agreement Under Section 965(i)(2)” and must contain the
following information and representations:

(i) A statement that the document constitutes an agreement by the eligible
section 965(i) transferee to assume the liability of the eligible section 965(i) transferor
for the unpaid portion of the section 965(i) net tax liability, or, in the case of a partial
transfer, for the unpaid portion of the section 965(1) net tax liability attributable to the
transferred stock;

(ii) A statement that the eligible section 965(i) transferee agrees to comply with
all of the conditions and requirements of section 965(i) and paragraph (c) of this section,
including the annual reporting requirement, as well as any other applicable
requirements in the section 965 regulations;

(ii) The name, address, and taxpayer identification number of the eligible section
964(i) transferor and the eligible section 965(i) transferee; |

(iv) The amount of the eligible section 965()) transferor’s unpaid section 965(3) net
tax liability or, in the case of a partial transfer, the unpaid portion of the section 965(i)
net tax liability attributable to the transferred stock, each as determined by the eligible

section 964(i) transferor, which is subject to adjustment by the Commissioner;

219

ADMIN 03834
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 622 of 678

(v) A copy of the eligible section 965(i) transferor’s most recent Form 965-A;

(vi) A detailed description of the triggering event that led to the transfer
agreement, including the name and taxpayer identification number of the S corporation
with respect to which the section 965(i) election was effective;

(vii) A representation that the eligible section 965(i) transferee is able to pay the
section 965(i) net tax liability being assumed; and

(vill) An acknowledgement that the eligible section 965(i) transferor and any
successor to the eligible section 965(i) transferor will remain jointly and severally liable
for the section 965(i) net tax liability being assumed by the eligible section 965(i)
transferee.

(C) Consent of Commissioner--(1) In general. Except as otherwise provided in
publications, instructions, forms, or other guidance, if an eligible section 965(i) transferor
and an eligible section 965()) transferee file a transfer agreement in accordance with the
provisions of paragraph (c)(3)(iv)(B) of this section, the eligible section 965(i) transferor
and the eligible section 965(i) transferee will be considered to have entered into an |
agreement with the Commissioner for purposes of section 965(i)(2) and paragraph
(c)(3)(iv) of this section. If the Commissioner determines that additional information is
necessary (for example, additional information regarding the ability of the eligible
section 965(i) transferee to pay the eligible section 965(i) transferor’s unpaid net section
965(i) tax liability), the eligible section 965(i) transferee must provide such information
upon request.

(2) Material misrepresentations and omissions. if the Commissioner determines

that an agreement filed by an eligible section 965(i) transferor and an eligible section

220

ADMIN 03835
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 623 of 678

965(i) transferee contains a material misrepresentation or material omission, then the
Commissioner may reject the transfer agreement (effective as of the date of the related
triggering event). In the alternative, on the date that the Commissioner determines that
the transfer agreement includes a material misrepresentation or material omission, the
Commissioner may determine that a triggering event has occurred with respect to the
eligible section 965(i) transferee as of the date of the determination, such that the
unpaid section 965(i) net tax liability of the eligible section 965(i) transferor that was
assumed by the eligible section 965()) transferee becomes due on the date of the
determination.

(D) Effect of assumption--(1) !n general. When the exception in this paragraph
(c)(3)(iv) applies with respect to an eligible section 965(i) transferor and an eligible
section 964(i) transferee, the eligible section 965(i) transferee assumes all of the
outstanding obligations and responsibilities of the eligible section 965(i) transferor with
respect to the section 965(i) net tax liability with respect to the S corporation as though
the eligible section 965(i) transferee had included the section 965(a) inclusion in
income. Accordingly, the eligible section 965(i) transferee is responsible for making
payments and reporting with respect to any unpaid section 965(i) net tax liability with
respect to the S corporation. In addition, for example, if a triggering event described in
paragraph (c)(3)(ii) of this section occurs with respect to an eligible section 965(i)
transferee, any unpaid portion of the section 965(i) net tax liability of the eligible section
965(i) transferor that was assumed by the eligible section 965(}) transferee becomes
due on the date of such event, subject to any applicable exception in paragraph
(c)(3)(iv) or (c)(3)(v) of this section.

221

ADMIN_03836
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 624 of 678

(2) Eligible section 965(i) transferor tiability. An eligible section 965(i) transferor
remains jointly and severally liabie for any unpaid installment payments of the eligible
section 965(i) transferor that were assumed by the eligible section 965(/) transferee, as
well as any penalties, additions to tax, or other additional amounts attributable to such
net tax liability.

(v) Coordination with section 965(h) election--(A) In general. Subject to the
limitation described in paragraph (c}{(3)(v)(D) of this section, a shareholder that has
made a section 965(i) election with respect to an S corporation, upon the occurrence of
a triggering event with respect to such S corporation, may make a section 965(h)
election with respect to the portion of the shareholder's section 965(i) net tax liability
with respect to such S corporation that is assessed as an addition to tax for the
shareholder's taxable year that includes the triggering event pursuant to paragraph
(c)(3)(i) of this section as if such portion were a section 965(h) net tax liability.

(B) Timing for election. A section 965(h) election made pursuant to section
965(i)(4) and paragraph (c)(3)(v)(A) of this section must be made no later than the due
date (taking into account extensions, if any) for the shareholder's return for the taxable
year in which the triggering event with respect to the S corporation occurs. Relief is not
available under §301.9100-2 or 301.9100-3 to make a late election.

(C) Due date for instaliment. If a shareholder has made a section 965(h) election
pursuant to section 965(i)(4) and paragraph (c)(3)(v){A) of this section, the payment of
the first installment (as described in paragraph (b)(1)(i) of this section) must be made no

later than the due date (without regard to extensions) for the shareholder's return of tax

222

ADMIN_03837
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 625 of 678

for the taxable year in which the triggering event with respect to the S corporation
occurs.

(D) Limitation--(1) In general. Notwithstanding paragraph (c)(3)(v)(A) of this
section, if the triggering event with respect to an S corporation is a triggering event
described in paragraph (c)(3)(ii)(B) of this section, then the section 965(h) election may
only be made with the consent of the Commissioner.

(2) Manner of obtaining consent—<i) In general. In order to obtain the consent of
the Commissioner as required by paragraph (c)(3)(vy(D)\D of this section, the
shareholder intending to make the section 965(h) election must file the agreement
described in paragraph (c)(3)(v)(D)(4) of this section within 30 days of the occurrence of
the triggering event, except as described in paragraph (c)(3)(v)(D)(2)(ii) of this section.
The agreement must be filed in accordance with the rules provided in. forms,
instructions, or other guidance. In addition, a duplicate copy of the agreement must be
filed, with the shareholder's timely-filed return for the taxable year during which the
triggering event occurs (taking into account extensions, if any), along with the election
statement described in paragraph (b)(2)(iii) of this section. Relief is not available under
§301.9100-2 or 301.9100-3 to file an agreement late.

(ii) Transition rule. If a triggering event occurs before [INSERT DATE 30 DAYS
AFTER PUBLICATION OF THIS DOCUMENT IN THE FEDERAL REGISTER], the
agreement must be filed by [INSERT DATE 60 DAYS AFTER PUBLICATION OF THIS
DOCUMENT IN THE FEDERAL REGISTER] in order to be considered timely ftied.

(3) Signature requirement. The agreement that is filed within 30 days of the

triggering event must be signed under penalties of perjury by the shareholder.

223

ADMIN_03838
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 626 of 678

(4) Terms of agreement. The agreement under this paragraph (c)(3)(v)(D) must
be entitled “Consent Agreement Under Section 965(1)(4)(D)” and must contain the
following information and representations--

(i) A statement that the shareholder agrees to comply with all of the conditions
and requirements of section 965(h) and paragraph (b) of this section, as well as any
other applicable requirements in the section 965 regulations;

(ii) The name, address, and taxpayer identification number of the shareholder;

(iii) The amount of the section 965(i) net tax liability under section 965 remaining
unpaid with respect to which the section 965(h) election is made pursuant to section
965(i)(4)(D) and paragraph (c)(3)(v)(A) of this section, as determined by the
shareholder, which is subject to adjustment by the Commissioner, and

(iv) A representation that the shareholder is able to make the payments required
under section 965(h) and paragraph (b) of this section with respect to the portion of the
total net tax liability under section 965 remaining unpaid described in paragraph
(c)(3)(v)(D) (iii) of this section.

(5) Consent of Commissioner--(i) In general. If a shareholder files an agreement
in accordance with the provisions of paragraph (c)(3)(v)(D) of this section, the
shareholder will be considered to have obtained the consent of the Commissioner for
purposes of section 965(i)(4)(D) and paragraph (c)(3)(v)(D)(1) of this section. However,
if the Commissioner reviews the agreement and determines that additional information
is necessary, the shareholder must provide such information upon request.

(ii) Material misrepresentations and omissions. If the Commissioner determines

that an agreement filed by a shareholder in accordance with the provisions of this

224

ADMIN_03839
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 627 of 678

paragraph (c)(3)(v)(D) contains a material misrepresentation or material omission, then
the Commissioner may reject the agreement (effective as of the date of the related
triggering event).

(4) Joint and several liability. If any shareholder of an S corporation makes a
section 965(i) election, the S corporation is jointly and severally liability for the payment
of the shareholder’s section 964(i) net tax liability with respect to the S corporation, as
well as any penalties, additions to tax, or other additional amounts attributable to such
net tax liability.

(5) Extension of limitation on collection. if an S corporation shareholder makes a
section 965(i) election with respect to its section 965(i) net tax liability with respect to an
S corporation, any limitation on the time period for the collection of the net tax liability
shall not begin before the date of the triggering event with respect to the S corporation.

(6) Annual reporting requirement--(i) In general. A shareholder that makes a
section 965(i) election with respect to its section 965(i) net tax liability with respect to an
S$ corporation is required to report the amount of its deferred net tax liability on its return
of tax for the taxable year in which the election is made and on the return of tax for each
subsequent taxable year until such net tax liability has been fully assessed.

(ii) Failure to report. If a shareholder fails to report the amount of its deferred net
tax liability as required with respect to any taxable year by the due date (taking into
account extensions, if any) for the return of tax for that taxable year, five percent of such
deferred net tax liability will be assessed as an addition to tax for such taxable year.

(d) Section 965( m) election and special rule for real estate investment trusts--(1)

In general. A real estate investment trust may elect under section 965(m) and this

225

ADMIN 03840
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 628 of 678

paragraph (d) to defer the inclusion in gross income (for purposes of the computation of
real estate investment trust taxable income under section 857(b)) of its REIT section .
965 amounts and include them in income according to the schedule described in
paragraph (d)(2) of this section. This election is revocable only by including in gross
income (for purposes of the computation of real estate investment trust taxable income
under section 857(b)) the full amount of the REIT section 965 amounts.

(2) Inclusion schedule for section 965(m) election. If a real estate investment
trust makes the section 965(m) election, the REIT section 965 amounts will be included
in the real estate investment trust’s gross income as follows--

(i) Eight percent of the REIT section 965 amounts in each taxable year in the
five-taxable year period beginning with the taxable year the amount would otherwise be
included; |

(ii) Fifteen percent of the REIT section 965 amounts in the first year following the
five year period described in paragraph (d)}{2)(i) of this section;

(iii) Twenty percent of the REIT section 965 amounts in the second year following
the five year period described in paragraph (d)(2)(i) of this section; and

(iv) Twenty-five percent of the REIT section 965 amounts in the third year
following the five year period described in paragraph (d)(2)(i) of this section.

(3) Manner of making election--(i) Eligibility. A real estate investment trust with
section 965(a) inclusions may make the section 965(m) election.

(ii) Timing. A section 965(m) election must be made no later than the due date

(taking into account extensions, if any) for the return for the first year of the five year

226

ADMIN_03841
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 629 of 678

period described in paragraph (d)(2)(i) of this section. Relief is not available under
§301.9100-2 or 301.9100-3 to make a late election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make a section 965(m) election, a real estate
investment trust must attach a statement, signed under penalties of perjury, to its return
for the taxable year in which it would otherwise be required to include the REIT section
965 amounts in gross income. The statement must include the real estate investment
trust’s name, taxpayer identification number, REIT section 965 amounts, and the
anticipated amounts of each portion of the REIT section 965 amounts described under
paragraph (d)(2) of this section, and the statement must be filed in the manner
prescribed in publications, forms, instructions, or other guidance.

(4) Coordination with section 965(h). A real estate investment trust that makes
the section 965(m) election may not also make a section 965(h) election for any year
with respect to which a section 965(m) election is in effect.

(5) Acceleration of inclusion. If a real estate investment trust makes a section
965(m) election and subsequently there is a liquidation, sale, exchange, or other
disposition of substantially all of the assets of the real estate investment trust (including
in a title 11 or similar case), or a cessation of business by the real estate investment
trust, any amount not yet included in gross income (for purposes of the computation of
real estate investment trust taxable income under section 857(b)) as a result of the
section 965(m) election will be so included as of the day before the date of the event. —

The unpaid portion of any tax liability with respect to such inclusion will be due on the

 aat

ADMIN_03842
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 630 of 678

date of the event (or in the case of a title 11 or similar case, the day before the petition
is filed).

(6) Treatment of section 965(a) inclusions of a real estate investment trust.
Regardless of whether a real estate investment trust has made a section 965(m)
election, and regardless of whether it is a United States shareholder of a deferred
foreign income corporation, any section 965(a) inclusions of the real estate investment
trust are not taken into account as gross income of the real estate investment trust for
purposes of applying paragraphs (2) and (3) of section 856(c) for any taxable year for
which the real estate investment trust takes into account a section 965(a) inclusion,
including pursuant to paragraph (d)(2) of this section.

(e) Section 965(n) election--(1) In general--(i) General rule. A person may elect
to not take into account the amount described in paragraph (e)(1)(ii) of this section in
determining its net operating loss under section 172 for the taxable year or in
determining the amount of taxable income for such taxable year (computed without
regard to the deduction allowable under section 172) that may be reduced by net
operating loss carryovers or carrybacks to such taxable year under section 172. The
election for each taxable year is irrevocable.

(ii) Applicable amount for section 965(n) election. If a person makes a section
965(n) election, the amount referred to in paragraph (e)(1)(i) of this section is the sum
of--.

(A) The person’s section 965(a) inclusions for the taxable year reduced by the

person’s section 965(c) deductions for the taxable year, and

228

ADMIN 03843
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 631 of 678

(B) in the case of a domestic corporation, the taxes deemed paid under section
960(a)(1) for the taxable year with respect to the person’s section 965(a) inclusions that
are treated as dividends under section 78.

(iii) Scope of section 965(n) election. If a person makes a section 965(n)
election, the election applies to both net operating losses for the taxable year for which
the election is made and the net operating loss carryovers or carrybacks to such taxable
year, each in their entirety. Any section 965(n) election made by the agent (within the
meaning of §1.1502-77) of a consolidated group applies to all net operating losses
available to the consolidated group, including all components of the consolidated net
operating loss deduction (as defined in §1.1502-21(a)).

(2) Manner of making election--(i) Eligibility. A person with a section 965(a)
inclusion may make the section 965(n) election.

(ii) Timing. A section 965(n) election must be made no later than the due date
(taking into account extensions, if any) for the person’s return for the taxabie year to -
which the election applies. Relief is not available under §301.9100-2 or 301.9100-3 to
make a late election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make a section 965(n) election, a person must attach
a statement, signed under penalties of perjury, to its return for the taxable year to which
the election applies. The statement must include the person’s name, taxpayer
identification number, the amounts described in section 965(n)(2)(A) and paragraph

(e)(1)(ii)(A) of this section and section 965(n)(2)(B) and paragraph (e)(1)(ii)(B) of this

229

ADMIN_03844
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 632 of 678

section, and the sum thereof, and the statement must be filed in the manner prescribed
in instructions or other guidance.

(f) Election to use alternative method for calculating post-1986 earnings and
profits--(1) Effect of election for specified foreign corporations that do not have a 52-53-
week taxable year. !f an election is made under this paragraph (f) with respect to a
specified foreign corporation that does not have a 52-53-week taxable year, the amount
of the post-1986 earnings and profits (including a deficit) as of the E&P measurement
date on November 2, 2017, is determined under paragraph (f)(3) of this section. The
election described in this paragraph (f) is irrevocable. A specified foreign corporation
that does not have a 52-53-week taxable year may not use the alternative method of
determination in paragraph (f)(3) of this section for purposes of determining its post-
1986 earnings and profits on the E&P measurement date on December 31, 2017.

(2) Effect of election for specified foreign corporations that have a 52-53-week
taxable year. If an election is made under this paragraph (f) with respect to a specified
foreign corporation that has a 52-53-week taxable year, the amount of the post-1986
earnings and profits (including a deficit) as of both E&P measurement dates is
determined under paragraph (f)(3) of this section. The election described in this
paragraph (f) is irrevocable.

(3) Computation of post-1986 earnings and profits using alternative method.
With respect to an E&P measurement date, the post-1986 earnings and profits of a

specified foreign corporation for which an election is properly made equals the sum of--

230

ADMIN_03845
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 633 of 678

(i) The specified foreign corporation's post-1986 earnings and profits (including a
deficit) determined as of the notional measurement date, as if it were an E&P
measurement date, plus

(ii) The specified foreign corporation's annualized earnings and profits amount
with respect to the notional measurement date.

(4) Definitions--(i) 52-53-week taxable year. The term 52-53-week taxable year
means a taxable year described in §1.441-2(a)(1).

(ii) Annualized earnings and profits amount. The term annualized earnings and
profits amount means, with respect to a specified foreign corporation, an E&P
measurement date, and a notional measurement date, the amount equal to the product
of the number of days between the notional measurement date and the E&P |
measurement date (not including the former, but including the latter) multiplied by the
daily earnings amount of the specified foreign corporation. The annualized earnings
and profits amount is expressed as a negative number if the E&P measurement date
precedes the notional measurement date. |

(iii) Daily earnings amount. The term daily earnings amount means, with respect
to a specified foreign corporation and a notional measurement date, the post-1986
earnings and profits (including a deficit) of the specified foreign corporation determined
as of the close of the notional measurement date that were earned (or incurred) during
the specified foreign corporation's taxable year that includes the notional measurement
date, divided by the number of days that have elapsed in such taxable year as of the
close of the notional measurement date.

(iv) Notional measurement date. The term notional measurement date means--

231

ADMIN 03846
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 634 of 678

(A) With respect to an E&P measurement date of a specified foreign corporation
with a 52-53-week taxable year, the closest end of a fiscal month to such E&P
measurement date, and

(B) With respect to the E&P measurement date on November 2, 2017, of all
specified foreign corporations not described in paragraph (f)(4)(iv)(A) of this section,
October 31, 2077. |

(5) Manner of making election--(i) Eligibility. An election with respect to a
specified foreign corporation to use the alternative method of calculating post-1986
earnings and profits as of an E&P measurement date pursuant to this paragraph (f)
must be made on behalf of the specified foreign corporation by a controlling domestic
shareholder (as defined in §1.964-1(c)(5)) pursuant to the rules of §1.964-1(c)(3).

| (ii) Timing. An election under this paragraph (f) must be made no later than the
due date (taking into account extensions, if any) for the person’s return for the first
taxable year in which the person has a section 965(a) inclusion amount with respect to
the specified foreign corporation or in which the person takes into account a specified
E&P deficit with respect to the specified corporation for purposes of computing a section
965(a) inclusion amount with respect to another specified foreign corporation. Relief is
not available under §301.9100-2 or 301.9100-3 to make a late election.

(iii) Election statement. Except as otherwise provided in publications, forms,
instructions, or other guidance, to make an election under this paragraph (f), a person
must attach a statement, signed under penalties of perjury, to the person’s return for the
taxable year described in paragraph (f)(5)(ii) of this section. The statement must

include the person's name, taxpayer identification number, and the name and taxpayer

232

ADMIN_03847
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 635 of 678

identification number, if any, of the specified foreign corporation with respect to which
the election is made, and the statement must be filed in the manner prescribed in
instructions or other guidance.

(6) Examples. The following examples illustrate the application of this paragraph

(f).

Example 1. (i) Facts. FS, a foreign corporation, has a calendar year taxable
year, and as of October 31, 2017, FS has post-1986 earnings and profits of 10,000u,
3,040u of which were earned during the taxable year that includes October 31, 2017.
An election is properly made under paragraph (f}{5) of this section with respect to FS,
allowing FS to determine its post-1986 earnings and profits under the alternative
method with respect to its E&P measurement date on November 2, 2017.

(ii) Analysis. As of the close of October 31, 2017, the notional measurement date
with respect to the E&P measurement date on November 2, 2017, 304 days have
elapsed in the taxable year of FS that includes October 31, 2017. Therefore, FS’s daily
earnings amount is 10u (3,040u divided by 304), and FS’s annualized earnings and
profits amount is 20u (10u multiplied by 2 (the number of days between the notional
measurement date on October 31, 2017, and the E&P measurement date on November
2, 2017)). Accordingly, FS’s post-1986 earnings and profits as of November 2, 2017,
are 10,020u (its post-1986 eamings and profits as of October 31, 2017 (10,000u), plus
its annualized earnings and profits amount (20u)).

Example 2. (i) Facts. The facts are the same as in paragraph {i) of Example 1 of
this paragraph (f)(6), except that a deficit of 3,040u was incurred during the taxable year
that includes October 31, 2017.

(ii) Analysis. The analysis is the same as in paragraph (ii) of Example 1 of this
paragraph (f)(6), except that FS’s daily earnings amount is (10u) ((3,040u) divided by
304), and FS’s annualized earnings and profits amount is (20u) ((10u) multiplied by 2
(the number of days between the notional measurement date on October 31, 2017, and
the E&P measurement date on November 2, 2017)). Accordingly, FS’s post-1986
earnings and profits as of November 2, 2017, are 9,980u (its post-1986 earnings and
profits as of October 31, 2017 (10,000u), plus its annualized earnings and profits
amount ((20u))).

(g) Definitions. This paragraph (g) provides definitions that apply for purposes of

this section.

233

ADMIN 03848
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 636 of 678

(1) Deferred net tax liability. The term deferred net tax liability means, with
respect to any taxable year of a person, the amount of the section 965(i) net tax liability
the payment of which has been deferred under section 965(i) and paragraph (c) of this
section.

(2) REIT section 965 amounts. The term REIT section 965 amounts means, with

 

respect to a real estate investment trust and a taxable year of the real estate investment
trust, the aggregate amount of section 965(a) inclusions and section 965(c) deductions
that would (but for section 965(m)(1)(B) and paragraph (d) of this section) be taken into
account in determining the real estate investment trust’s income for the taxable year.

(3) Section 965(h) election. The term section 965(h) election means the election
described in section 965(h)(1) and paragraph (6)(1) of this section.

(4) Section 965(h) net tax liability. The term section 965(h) net tax liability
means, with respect to a person that has made a section 965(h) election, the total net
tax liability under section 965 reduced by the aggregate amount of the person's section
965(i) net tax liabilities, if any, with respect to which section 965(i) elections are
effective. . |

(5) Section 965(i) election. The term section 965() election means the election
described in section 965(i)(1) and paragraph (c)(1) of this section.

_ (6) Section 965(i) net tax liability. The term section 965(i) net tax liability means,
with respect to an S corporation and a shareholder of the S corporation, in the case in
which a section 965(i) election is made, the amount determined pursuant to paragraph
(g){10)(i) of this section by adding before the word “over” in (g)(10)(i)(A) of this section

“determined as if the only section 965(a) inclusions included in income by the person

234

ADMIN 03849
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 637 of 678

are domestic pass-through entity shares of section 965(a) inclusions by the S
corporation with respect to deferred foreign income corporations of which the S
corporation is a United States shareholder.”

(7) Section 965(m) election. The term section 965(m) election means the
election described in section 965(m)(1)(B) and paragraph (d)(1) of this section.

(8) Section 965(n) election. The term section 965(n) election means the election
described in section 965(n)(1) and paragraph (e)(1){i) of this section.

(9) Specified individual. The term specified individual means, with respect to a
taxable year, a person described in §1.6081-5(a)(5) or (6) who receives an extension of
time to file and pay under §1.6081-5(a) for the taxable year.

(10) Total net tax liability under section 965--(i) General rule. The term total net
tax liability under section 965 means, with respect to a person, the excess (if any) of-- |

(A) The person's net income tax for the taxable year in which the person includes
a section 965(a) inclusion in income, over--

(B) The person's net income tax for the taxable year determined-

(1) Without regard to section 965, and

| (2) Without regard to any income, deduction, or credit properly attributable to a
dividend received (directly or through a chain of ownership described in section 958(a))
by the person (or, in the case of a domestic pass-through owner, by the person's
domestic pass-through entity) from a deferred foreign income corporation.

(ii) Net income tax. For purposes of this paragraph (g){10), the term net income

tax means the regular tax liability (as defined in section 26(b)) reduced by the credits

235

ADMIN 03850
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 638 of 678

allowed under subparts A, B, and D of part IV of subchapter A of chapter 1 of subtitle A
of the Internal Revenue Code.

(iii) Foreign tax credits. The foreign tax credit disregarded in determining net
income tax determined under paragraph (g)(10)(i)(B) of this section includes the credit
for foreign income taxes deemed paid with respect to section 965(a) inclusions or
foreign income taxes deemed paid with respect to a dividend, including a distribution
that would have been treated as a dividend in the absence of section 965. The foreign
tax credit disregarded under paragraph (g)(10}{i)(B) of this section also includes the
credit for foreign income taxes imposed on distributions of section 965(a) previously
taxed earnings and profits or 965(b) previously taxed earnings and profits made in the
taxable year in which the person includes a section 965(a) inclusion in income.

Par. 12. Section 1.965-8 is added to read as follows:

§1.965-8 Affiliated groups (including consolidated groups).

(a) Scope. This section provides rules for applying section 965 and the section
965 regulations to members of an affiliated group (as defined in section 1504(a)),
including members of a consolidated group (as defined in §1.1502-1(h)). Paragraph (b)
of this section provides guidance regarding the application of section 965(b)(5) to
determine the section 965(a) inclusion amounts of a member of an affiliated group.
Paragraph (c) of this section provides guidance for designating the source of aggregate
unused E&P deficits. Paragraph (d) provides rules regarding earning and profits and
stock basis adjustments. Paragraph (e) of this section provides rules that treat

members of a consolidated group as a single person for certain purposes. Paragraph

(f) of this section provides definitions that apply for purposes of this section. Paragraph

236

ADMIN 03851
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 639 of 678

(g) of this section provides examples illustrating the application of this section. For
additional definitions that apply for purposes of the section 965 regulations, see §1.965-
1(f).

(b) Reduction of E&P net surplus shareholder's pro rata share of the section
965(a) earnings amount of a deferred foreign income corporation by the allocable share
of the applicable share of the aggregate unused E&P deficit--(1) In general. This
paragraph (b) applies after the application of §1.965-1(b)(2) for purposes of determining
the section 965(a) inclusion amount with respect to a deferred foreign income
corporation of a section 958(a) U.S. shareholder that is both an E&P net surplus
shareholder and a member of an affiliated group in which not all members are members
of the same consolidated group. If this paragraph (b) applies, the U.S. dollar amount of
the section 958(a) U.S. shareholder's pro rata share of the section 965(a) earnings
amount of the deferred foreign income corporation is further reduced (but not below
zero) by the deferred foreign income corporation's allocable share of the section 958(a)
U.S. shareholder's applicable share of the affiliated group’s aggregate unused E&P
deficit.

(2) Consolidated group as part of an affiliated group. If some, but not all,
members of an affiliated group are members of a consolidated group, then the
consolidated group is treated as a single member of the affiliated group for purposes of
§1.965-1(b)(2) and paragraph (b){1) of this section.

(c) Designation of portion of excess aggregate foreign E&P deficit taken into

account--(1) In general. This paragraph (c) provides rules for designating the source of

 

an aggregate unused E&P deficit of an affiliated group that is not also a consolidated

237

ADMIN 03852
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 640 of 678

group taken into account under section 965(b)(5) and paragraph (b) of this section if the
amount described in paragraph (f)(1)(i)(A) of this section with respect to the affiliated
group exceeds the amount described in paragraph (f)(1}(i)(B) of this section with
respect to the affiliated group. If this paragraph (c)(1) applies, each member of the
affiliated group that is an E&P net deficit shareholder must designate by maintaining in
its books and records a statement (identical to the statement maintained by all other
such members) setting forth the portion of the excess aggregate foreign E&P deficit of
the E&P net deficit shareholder taken into account under section 965(b)(8) and
paragraph (b) of this section. See §1.965-2(d)(2)(ii)(B) for a rule for designating the
portion of a section 958(a) U.S. shareholder's pro rata share of a specified E&P deficit
of an E&P deficit foreign corporation taken into account under section 965(b), §1.965-
1(b)(2), and paragraph (b) of this section, as applicable.

(2) Consolidated group as part of an affiliated group. If some, but not all,
members of an affiliated group are properly treated as members of a consolidated
group, then the consolidated group is treated as a single member of the affiliated group
for purposes of applying paragraph (c){1) of this section.

(d) Adjustments to earnings and profits and stock basis--(1) Affiliated groups that
are not consolidated groups. [Reserved]

(2) Consolidated groups. See §1.1502-33(d)(1) for adjustments to members’
earnings and profits and §1.1502-32(b)(3) for adjustments to members’ basis.

(e) Treatment of a consolidated group as a single section 958(a) U.S.
shareholder or a single person--(1} In general. All members of a consolidated group

that are section 958(a) U.S. shareholders of a specified foreign corporation are treated

238

ADMIN 03853
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 641 of 678

as a single section 958(a) U.S. shareholder for purposes of section 965(b) and §1.965-
1(b)(2). Furthermore, all members of a consolidated group are treated as a single
person for purposes of paragraphs (h), (k), and (n) of section 965 and §1.965-7. Thus,
for example, any election governed by section 965(h) and §1.965-7(b) must be made by
the agent (within the meaning of §1.1502-77) of the group as a single election on behalf
of all members of the consolidated group. Similarly, the determination of whether the
transfer of assets by one member to a non-member of the consolidated group would
constitute an acceleration event under section §1.965-7(b)(3)(ii})(B) takes into account
all of the assets of the consolidated group, which for purposes of this determination,
includes all of the assets of each consolidated group member. In analyzing issues
relating to the transfer of assets of a consolidated group, appropriate adjustments are
made to prevent the duplication of assets or asset value.

(2) Limitation. Paragraph (e)(1) of this section does not apply to treat all
members of a consolidated group as a single section 958(a) U.S. shareholder or a
single person, as applicable, for purposes of determining the amount of any member's
inclusion under section 951 (including a section 965(a) inclusion), the foreign income
taxes deemed paid with respect to a section 965(a) inclusion (see sections 960 and
902), or any purpose other than those specifically listed in paragraph (e)(1) of this
section or another provision of the section 965 regulations.

(3) Determination of section 965(c) deduction amount. Paragraph (e)(1) of this
section does not apply to treat all members of a consolidated group as a single section
958(a) U.S. shareholder for purposes of determining the amount of any member's

section 965(c) deduction amount. However, for purposes of determining the section

239

ADMIN_03854
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 642 of 678

965(c) deduction amount of any section 958(a) U.S. shareholder that is a member ofa
consolidated group, the aggregate foreign cash position of the section 958(a) U.S.
shareholder is equal to the aggregate section 965(a) inclusion amount of the section
958(a) U.S. shareholder multiplied by the group cash ratio of the consolidated group.

(f) Definitions. This paragraph (f) provides definitions that apply for purposes of
| applying the section 965 regulations to members of an affiliated group, including
members of a consolidated group.

(1) Aggregate unused E&P deficit--(i) General rule. The term aggregate unused
E&P deficit means, with respect to an affiliated group, the lesser of—

(A) The sum of the excess aggregate foreign E&P deficit with respect to each
E&P net deficit shareholder that is a member of the affiliated group, or

(B) The amount determined under paragraph ((3)(ii) of this section.

(i) Reduction with respect to E&P net deficit shareholders that are not wholly
owned by the affiliated group. if the group ownership percentage of an E&P net deficit
shareholder is less than 100 percent, the amount of the excess aggregate foreign E&P
deficit with respect to the E&P net deficit shareholder that is taken into account under
paragraph (f)(1){i) of this section is the product of the group ownership percentage
multiplied by the excess aggregate foreign E&P deficit. |

(2) Allocable share. The term allocable share means, with respect to a deferred
foreign income corporation and an E&P net surplus shareholder's applicable share of an
aggregate unused E&P deficit of an affiliated group, the product of the E&P net surplus

shareholder's applicable share of the affiliated group's aggregate unused E&P deficit

240

ADMIN_03855
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 643 of 678

and the ratio described in §1.965-1(f}(11) with respect to the deferred foreign income
corporation.

(3) Applicable share. The term applicable share means, with respect to an E&P
net surplus shareholder and an aggregate unused E&P deficit of an affiliated group, the
amount that bears the same proportion to the affiliated group's aggregate unused E&P
deficit as--

(i) The product of—

(A) The E&P net surplus shareholder's group ownership percentage, multiplied
by

(B) The amount that would (but for section 965(b)(5) and paragraph (b) of this
section) constitute the E&P net surplus shareholder's aggregate section 965(a)
inclusion amount, bears to

(it) The aggregate amount determined under paragraph (f}(3)(i) of this section
with respect to all E&P net surpius shareholders that are members of the group.

(4) Consolidated group aggregate foreign cash position. The term consolidated
group aggregate foreign cash position means, with respect to a consolidated group, the
sum of the amount that would be the aggregate foreign cash position (as defined in
§1.965-1(f)(8)(i)) of each member of the consolidated group that is a section 958(a) U.S.
shareholder determined as if each such member were not a member of a consolidated
group.

(5) E&P net deficit shareholder. The term E&P net deficit shareholder means a

section 958(a) U.S. shareholder that has an excess aggregate foreign E&P deficit.

241

ADMIN 03856
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 644 of 678

(6) E&P net surplus shareholder. The term E&P net surplus shareholder means
a section 958(a) U.S. shareholder that would (but for section 965(b)(5) and paragraph -
(b) of this section) have an aggregate section 965(a) inclusion amount greaier than
zero. .

(7) Excess aggregate foreign E&P deficit. The term excess aggregate foreign
E&P deficit means, with respect to a section 958(a) U.S. shareholder, the amount, if
any, by which the amount described in §1.965-1(f)(9)(i) with respect to the section
958(a) US, shareholder exceeds the amount described in §1.965-1(f)(9)(ii) with respect
to the section 958(a) U.S. shareholder.

(8) Group cash ratio. The term group cash ratio means, with respect to a
consolidated group, the ratio of--

(i) The consolidated group aggregate foreign cash position, to

(il) The sum of the aggregate section 965(a) inclusion amounts of all members of
the consolidated group.

(9) Group ownership percentage. The term group ownership percentage means,
with respect to a section 958(a) U.S. shareholder that is a member of an affiliated
group, the percentage of the vatue of the stock of the United States shareholder which
is held by other includible corporations in the affiliated group. Notwithstanding the
preceding sentence, the group ownership percentage of the common parent of the
affiliated group is 100 percent. Any term used in this paragraph (f)(9) that is also used
in section 1504 has the same meaning as when used in such section. Additionally, if
the term is used in the context of a rule for which all members of a consolidated group

are treated as a single section 958(a) U.S. shareholder under paragraph (e)(1) of this

242

ADMIN_03857
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 645 of 678

section, then the group ownership percentage is determined solely with respect to the
value of the stock of the common parent of the consolidated group held by other
includible corporations that are not members of the consolidated group.

(g) Examples. The following examples illustrate the application of this section.

Example 1. Application of affiliated group rule. (i) Facts. (A) In general. USP
owns all of the stock of USS1, USS2, and USS3. Each of USP, USS1, USS2 and
USS3 is a domestic corporation and is a member of an affiliated group of which USP is
the common parent (the “USP Group”). The USP Group has not elected to file a
consolidated federal income tax return. USS1 owns ail of the stock of CFC1 and CFC2,
USS2 owns all of the stock of CFC3, and USS3 owns all of the stock of CFC4, Each of
CFC1, CFC2, CFC3, and CFC4 is a controlled foreign corporation within the meaning of
section 957(a) and, therefore, each is a specified foreign corporation under section
965(e) and §1.965-1(f)(45). Each of USP, USS1, USS2, USS3, CFC1, CFC2, CFC3,
and CFC4 has the calendar year as its taxable year.

(B) Facts relating to section 985. CFC1 and CFC3 are deferred foreign income
corporations with section 965(a) earnings amounts of $600x and $300x, respectively.
CFC1 and CFC3 have cash positions of $0x and $50x, respectively, on each of their
cash measurement dates. CFC2 and CFC4 are EaP deficit foreign corporations with
specified E&P deficits of $400x and $100x, respectively. CFC2 and CFC4 have cash
positions of $100x and $50x, respectively, on each of their cash measurement dates.
CFC1, CFC2, CFC3, and CFC4 all use the U.S. dollar as their functional currency.

(i) Analysis. (A) Section 965(a) inclusion amounts before application of section
965(b)(5). USS1 is a section 958(a) U.S. shareholder with respect to CFC1 and CFC2;
USS2 is a section 958(a) U.S. shareholder with respect to CFC3; and USS3 is a section
958(a) U.S. shareholder with respect to CFC4. USS1’s pro rata share of CFC1's
section 965(a) earnings amount is $600x. Under section 965(b)(3)(A) and §1.965-
1(f)(9), USS1’s aggregate foreign E&P deficit is $400x, the lesser of the aggregate of
USS1's pro rata share of the specified E&P deficit of each E&P deficit foreign
corporation ($400x) and the amount described in §1.965-1(f}(9)(ii) with respect to USS1
($600x). Under section 965(b) and §1.965-1(b)(2), in determining its section 965(a)
inclusion amount with respect to CFC1, USS1 reduces its pro rata share of the U.S.
dollar amount of section 965(a) earings amount of CFC1 by CFC1’s allocable share of
USS1's aggregate foreign E&P deficit. CEC1's allocable share of USS1's aggregate
foreign E&P deficit is $400x, which is the product of USS1’s aggregate foreign E&P
deficit ($400x) and 1, which is the ratio determined by dividing USS1’s pro rata share of
the section 965(a) earnings amount of CFC1 ($600x), by the amount described in
§1.965-1(F}(9)(ii) with respect to USS1 ($600x). Accordingly, under section 965(b) and
§1.965-1(b)(2) (before applying section 965(b)(5) and paragraph (b) of this section),
USS1’s section 965(a) inclusion amount with respect to CFC1 would be $200x (USS1's
pro rata share of the section 965(a) earnings amount of CFC1 of $600x reduced by

243

ADMIN 03858
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 646 of 678

CFC1’s allocable share of USS1’s aggregate foreign E&P deficit of $400x). Under
section-965(b) and §1.965-1(b)}(2) (before applying section 965(b)(5) and Paragraph (b)
of this section), USS2’s section 965(a) inclusion amount with respect to CFC3 would be
$300x (USS2’s pro rata share of the section 965(a) earnings amount of CFC3).

(B) Application of section 965(b)(5)--(1) Determination of E&P net surplus
shareholders and E&P net deficit shareholders. USS1 is an E&P net surplus
shareholder because it would have an aggregate section 965(a) inclusion amount of
$200x but for the application of section 965(b)(5) and paragraph (b) of this section.

USS2 is also an E&P net surplus shareholder because it would have an aggregate
section 965(a) inclusion amount of $300x but for the application of section 965(b)(5) and
paragraph (b) of this section. USS3 is an E&P net deficit shareholder because it has an
excess aggregate foreign E&P deficit of $100x.

(2) Determining section 965(a) inclusion amounts under section 965(b)(5).
Under section 965(b) and paragraph (b) of this section, for Purposes of determining the
section 965(a) inclusion amount of a section 958(a) U.S. shareholder with respect to a
deferred foreign income corporation, if, after applying §1.965-1 (b)(2), the section 958(a)
U.S, shareholder is an E&P net surplus shareholder, then the U.S. dollar amount of the
section 958(a) U.S. shareholder's pro rata share of the section 965(a) earnings amount
of the deferred foreign income corporation is further reduced (but not below zero) by the
deferred foreign income corporation’s allocable share of the section 958(a) US.
shareholder's applicable share of the affiliated group's aggregate unused E&P deficit.
USS3 is the only E&P net deficit shareholder in the USP Group, and therefore the
aggregate unused E&P deficit of the USP Group is equal to USS3’s excess aggregate
foreign E&P deficit ($100x). The applicable share of the USP Group’s aggregate
unused E&P deficit of each of USS1 and USS2, respectively, is an amount that bears
the same proportion to the USP Group’s aggregate unused E&P deficit as the product
of the group ownership percentage of USS1 and USS2, respectively, multiplied by the
amount that wouid (but for section 965(b)(5} and paragraph (b) of this section)
constitute the aggregate section 965(a) inclusion amount of USS14 and USS2,
respectively, bears to the aggregaie of such amounts with respect to both USS1 and
USS2. Therefore, USS1’s applicable share of the USP Group’s aggregate unused E&P
deficit is $40 ($100x x ($200x/($200x + $300x))) and USS2’s applicable share of the
USP Group's aggregate unused E&P deficit is $60x ($100x x ($300x/($200x + $300x))).
Because USS1 is a section 958(a) U.S. shareholder with respect to only one deferred
foreign income corporation, the entire $60x of USS1’s applicable share of the USP
Group’s aggregate unused E&P deficit is treated as CFC1’s allocable share of USS1’s
applicable share of the USP Group’s aggregate unused E&P deficit, and thus USS1’s
section 965(a) inclusion amount with respect to CFC1 is reduced to $160x ($200x -
$40x). Because USS2 is a section 958(a) U.S. shareholder with respect to only one
deferred foreign income corporation, the entire $60x of USS2’s applicable share of the
USP Group’s aggregate unused E&P deficit is treated as CFC3’s allocable share of
USS2’s applicable share of the USP Group’s aggregate unused E&P deficit, and thus
USS2’s section 965(a) inclusion amount with respect to CFC3 is reduced to $240x
($300x - $60x). . ee a

244

ADMIN 03859
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 647 of 678

(C) Aggregate foreign cash position. Under section 965(c) and §1.965-1(c), a
section 958(a) U.S. shareholder that includes a section 965(a) inclusion amount in
income is allowed a deduction equal to the section 965(c) deduction amount. The
section 965(c) deduction amount is computed by taking into account the aggregate
foreign cash position of the section 958(a) U.S. shareholder. Under §1.965-1 (f(8)(i),
the aggregate foreign cash position of USS1 is $100x, and the aggregate foreign cash
position of USS2 is $50x.

(D) Section 965(c) deduction amount. The section 965(c) deduction amount of
USS1 is $102x, which is equal to (i) USS1's 8 percent rate equivalent percentage
(77.142857 1%) of its 8 percent rate amount for USS1's 2047 year ($60x ($160x -
$100x)), plus USS1’s 15.5 percent rate equivalent percentage (55.7142857%) of its
15.5 percent rate amount for USS1’s 2017 year ($100x). The section 965(c) deduction
amount of USS2 is $174.43x, which is equal to (i) USS2’s 8 percent rate equivalent
percentage (77.1428571%) of its 8 percent rate amount for USS2’s 2017 year ($190x
($240x - $50x)), plus USS2’s 15.5 percent rate equivalent percentage (55.7142857%) of
its 15.5 percent rate amount for USS2’s 2017 year ($50x). Because USS3 has no
section 965(a) inclusion amount, it has no section 965(c) deduction amount and
therefore is not allowed a section 965(c) deduction.

Example 2. Application to members of a consolidated group. (i) Facts. The facts
are the same as in paragraph (i) of Example 1 of this paragraph (g), except that the
USP Group has elected to file a consolidated return.

(ii) Analysis--(A) Section 965(a) inclusion amount--(1)} Single section 958(a) U.S.
shareholder treatment. Because each of USS1, USS2, and USS3 is a section 958(a)
U.S. shareholder of a specified foreign corporation and is a member of a consolidated
group, paragraph (e)(1) of this section applies to treat USS1, USS2, and USS3 as a
single section 958(a) U.S. shareholder for purposes of section 965(b) and §1.965-
1(b)(2).

(2) Determination of inclusion amount. The single section 958(a) U.S.
shareholder composed of USS1, USS2. and USS3 is a section 958(a) U.S. shareholder
with respect to CFC1, CFC2, CFC3, and CFC4. Under §1.965-1(b)(2), in determining
USS1’s section 965(a) inclusion amount, the single section 958(a) U.S. shareholder
decreases its pro rata share of the U.S. dollar amount of the section 965(a) earnings
amount of CFC1 by CFC1’s allocable share of the aggregate foreign E&P deficit of the
single section 958(a) U.S. shareholder. CFC1’s allocable share of the aggregate
foreign E&P deficit is $333.33x, which is the product of the aggregate foreign E&P
deficit of the single section 958(a) U.S. shareholder ($500x ($400x + $100x)) and .67,
which is the ratio determined by dividing its pro rata share of the section 965(a)
earnings amount of CFC1 ($600x) by the amount described in §1.965-1(A(9)(ii) with
respect to the single section 958(a) U.S. shareholder ($900x ($600x + $300x)).
Therefore, USS1’s section 965(a) inclusion amount with respect to CFC1 is $266.67 (its
pro rata share of the section 965(a) earnings amount of CFC1 ($600) less CFC1’s
allocable share of the aggregate foreign E&P deficit of the single section 958(a) U.S.

245

ADMIN. 03860
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 648 of 678

shareholder ($333.33x)). Similarly, under §1.965-1(b)(2), in determining the section
965(a) inclusion amount of USS2, the single section 958(a) U.S. shareholder decreases
its pro rata share of the U.S. dollar amount of the section 965(a) earnings amount of
CFC3 by CFC3’s allocable share of the aggregate foreign E&P deficit of the single
section 958(a) U.S. shareholder. CFC3’s allocable share of the aggregate foreign E&P
deficit is $166.67x, which is the product of the aggregate foreign E&P deficit of the
single section 958(a) U.S. shareholder ($500x) and .33, which is the ratio determined by
dividing its pro rata share of the section 965(a) earnings amount of CFC3 ($300x) by the
amount described in §1.965-1(f}(9)(ii) with respect to the single section 958(a) U.S.
shareholder ($900x ($600x + $300x)). Therefore, USS2’s section 965(a) inclusion
amount with respect to CFC3 is $133.33x (its pro rata share of the section 965(a)
earnings amount of CFC3 ($300x) less CFC3’s allocable share of the aggregate foreign
E&P deficit of the single section 958(a) U.S. shareholder ($166.67x)).

(B) Consolidated group aggregate foreign cash position. Because USS1 and
USS2 are members of a consolidated group, the aggregate foreign cash position of
each of USS1 and USS2 is determined under paragraph (e)(3) of this section. Under
paragraph (e)(3) of this section, the aggregate foreign cash position of each of USS1
and USS2 is equal to the aggregate section 965(a) inclusion amount of USS1 and
USS2, respectively, multiplied by the group cash ratio of the USP Group, as determined
pursuant to paragraph (f\(8) of this section. The group cash ratio of the USP Group is
.50, which is the ratio of the USP Group’s consolidated group aggregate foreign cash
position ($200x ($50x + $400x + $50x)) and the sum of the aggregate section 965(a)
inclusion amounts of all members of the USP Group ($400x ($266.67x + $133.33x)).
Therefore, under paragraph (e)(3) of this section, the aggregate foreign cash positions
of USS1 and USS2 are, respectively, $133.34x ($266.67x x ($200x/$400x)) and $66.67
($133.33x x ($200x/400x)).

(C) Section 965(c) deduction amount. The section 965(c) deduction amount of
USS1 is $177.14x, which is equal to (i) USS1’s 8 percent rate equivalent percentage
(77.1428571%) of its 8 percent rate amount for USS1’s 2017 year ($133.33x ($266.67x
~ $133.34x)), plus USS1’s 15.5 percent rate equivalent percentage (55.7142857%) of its
15.5 percent rate amount for USS1’s 2017 year ($133.34x). The section 965(c)
deduction amount of USS2 is $88.56x, which is equal to (i) USS2’s 8 percent rate
equivalent percentage (77.1428571 %) of its 8 percent rate amount for USS2’s 2017
year ($66.66x ($133.33x - $66.67x)), plus USS2’s 15.5 percent rate equivalent
percentage (55.7142857%) of its 15.5 percent rate amount for USS2’s 2017 year
($66.67x). Because USS3 has no section 965(a) inclusion amount, it has no section
965(c) deduction amount and therefore is not allowed a section 965(c) deduction.

Par. 13. Section 1.965-9 is added to read as follows:

§1.965-9 Applicability dates.

246

ADMIN_ 03861
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 649 of 678

(a) In general. Sections 1.965-1 through 1.965-8 apply beginning the iast taxable
year of a foreign corporation that begins before January 1, 2018, and with respect toa
United States person, beginning the taxable year in which or with which such taxable
year of the foreign corporation ends. |

(b) Applicability dates for rules disregarding certain transactions. Section 1.965-4
applies regardless of whether, with respect to a foreign corporation, the transaction,
effective date of a change in method of accounting, effective date of an entity
classification election, or specified payment described in §1.965-4 occurred before the
first day of the foreign corporation’s last taxable year that begins before January 1,
2018, or, with respect to a United States person, the transaction, effective date of a
change in method of accounting, effective date of an entity classification election, or
specified payment described in §1.965-4 occurred before the first day of the taxable
year of the United States person in which or with which the taxable year of the foreign
corporation ends.

Par. 14. Section 1.986(c)-1 is added to read as follows:

§1.986(c)-1 Coordination with section 965.

(a) Amount of foreign currency gain or loss. Foreign currency gain or loss with
respect to distributions of section 965(a) previously taxed earnings and profits (as
defined in §1.965-1(f)(39)) is determined based on movements in the exchange rate
between December 31, 2017, and the time such distributions are made.

(b) Section 965(a) previously taxed earnings and profits. Any gain or loss
recognized under section 986(c) with respect to distributions of section 965(a)

previously taxed earnings and profits is reduced in the same proportion as the reduction

247

ADMIN_03862
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 650 of 678

by a section 965(c) deduction amount (as defined in §1.965-1(f}(42)) of the section
965(a) inclusion amount (as defined in §1.965-1(f)(38)) that gave rise to such section
965(a) previously taxed earnings and profits.

(c) Section 965(b) previously taxed earnings and profits. Section 986(c) does not
apply with respect to distributions of section 965(b) previously taxed earnings and

profits (as defined in §1.965-1(f)(40)).

248

ADMIN. 03863
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 651 of 678

(d) Applicability dates. The section applies beginning the last taxable year of a
foreign corporation that begins before January 1, 2018, and with respect to a United

States person, for the taxable year in which or with which such taxable year of the

foreign corporation ends.

Kirsten Wielobob

eG ZlcO Q

Deputy Commissioner for Services and Enforcement.

Certified to be a true copy of the original document.
<> {ues adowetiteam Seer

ADMIN 03864
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 652 of 678

REGULATORY FLEXIBILITY ACT CHECKLIST

Regulations Project (number and title); REG-104226-18
Guidance with Respect to Transition Tax Under Section 965

 

 

1. Legislative/Interpretative Regulations
Check one of the following, whichever is applicable:

a.___ Legislative Regulations (RFA applies; go to 3. below)

<

b. __ Interpretative Regulations (RFA applies to the extent a collection of
information is imposed on small entities; go to 2. below)

c.___ Other; explain

 

 

 

 

 

2. Collections of Information (complete for interpretative regulations)
a. Does the regulation contain a collection of information?
v i. Yes. (Go to 2.b. below)
__ li. No. The RFA does not apply. (Go to 4. below.)
b. Is any collection of information in 2.a. imposed on "small entities"?
Yi Yes. (Go to 3. below.)
__ ii. No. The RFA does not apply (Go to 4. below.)
3. Regulations Subject to RFA
If the regulations are legislative (see 1.a.) or are interpretative and impose a

collection of information on small entities (see 2.b.1.), complete either a. or b.
below, whichever applies.

ADMIN 03865
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 653 of 678

a. RegFlex Analysis Prepared. Has a regulatory flexibility analysis been
prepared?

__i. Yes. (Go to 4. below.)
Y ii, No. (Go to 3.b. below.)

b. Certification. Do the regulations contain a certification that the regulations
(if legislative) or the collection of information imposed by the regulations (if
interpretative) do not impose a significant economic impact on a substantial
number of small entities?

V i. Yes. (Go to 4. below.)

__ li. No. Explain why the regulations do not contain a regulatory
flexibility analysis:

 

 

 

 

 

 

4. Alternative Approaches
a. Regardless of whether the regulations are subject to the RFA, were other
alternative regulatory approaches considered in an attempt to minimize the
burden on small entities?
v i. Yes. (Checklist is complete.)
__ ii. No. (Go to 4.b. below.)

b. Other alternatives were not considered because:

__ 1. The statute and/or legislative history prevented consideration of
other alternatives.

__ ii. Other. Explain.

 

 

 

 

 

ADMIN_03866
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 654 of 678

REGULATIONS SIGNATURE PACKAGE ROUTING SLIP AND CLEARANCE SHEET
(CC:INTL)

Associate Chief Counsel (International)
Chief Counsel

Deputy Commissioner

Assistant Secretary (Tax Policy)

 

Project Title: Guidance with Respect to Transition Tax Under Section 965
Project No.: REG-104226-18 Code Section: 965

Comments: The proposed regulations implement section 965 of the Internal Revenue
Code as amended by “An Act to provide for reconciliation pursuant to titles IJ and V of
the concurrent resolution on the budget for fiscal year 2018,” P.L. 115-97, which was
enacted on December 22, 2017. Specifically, the proposed regulations provide rules for
determining the section 965(a) inclusion amount of a United States shareholder of a
deferred foreign income corporation.

PLEASE CALL Leni Perkins at 317-4193 FOR PICKUP.

Each person identified below has reviewed and approved for publication in the Federal Register this

signature package dated June 19, 2018.

 

 

 

 

 

Dratier Reviewer Reviewer Reviewer Reviewer Reviewer
Symbols : >: OC EINTL:B02 : @C NTL: B02 : CC:AINTL:FO > CCINTL:FO : CCHINTL:FO
: : : : : And on behalf of W. Paul:
Surname/: :  L. Perking : BR. Jenkins : RB, Stahl > D, MeCall > M. Rollinson
Date : : 6/F9/18 : GHGR | : 6/19/18 > GOES 2 &fPO/18
Reviewer Reviewer Reviewer Reviewer Reviewer Reviewer
Symbols : >: DCSE : DCSE : OTP: OTP: OTP
Surmame/: > A. Giuliano : K. Wielobob : L. Kitzinger: B. Zent: B. Jenn:

Date : 2 W208 : V3 2 WABAS FASAS FASS

 

ADMIN_03867
 

Reviewer Reviewer Reviewer Reviewer Reviewer

Reviewer

OTP

OTP

: OTP:

 

Symbols :

D. Kauttter:

C. Harter

ISHS

D. Pons

2 FABAS

Surnames:
Date :

"WATS:

 

(Rev. 7/93)

Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 655 of 678

ADMIN_03868
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 656 of 678

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C.

  

MEMORANDUM FOR: DAVID J. KAUTTER
ASSISTANT SECRETARY (TAX POLICY)

FROM: BRENDA L. ZENT, SPECIAL ADVISOR
LINDSAY KITZINGER, ATTORNEY ADVISOR
GARY SCANLON, ATTORNEY ADVISOR
JASON YEN, ATTORNEY ADVISOR
JAMES S. WANG, ATTORNEY ADVISOR

SUBJECT: Proposed Regulations on Guidance Regarding the Transition
Tax Under Section 965 and Related Provisions (REG-104226-
18)

DATE: July 11, 2018

Attached for your review prior to transmittal to the Federal Register are proposed
regulations under sections 962, 965, and 986 of the Internal Revenue Code (the “proposed
regulations”). The proposed regulations provide rules to implement section 965, as amended by
the Tax Cuts and Jobs Act, P.L. 155-97 (2017) (the “Act”). In general, section 965 imposes a
one-time transition tax on certain U.S. persons that own stock of foreign corporations with
deferred foreign earnings by deeming those earnings to be repatriated and included in the U.S.
person’s income. The proposed regulations include rules relating to the amount and character of
the inclusion under section 965, the adjustments to tax attributes needed as a result of its
application, the disregard of certain transactions for purposes of section 965, the application of
the foreign tax credits rules, the availability of certain elections, and rules relating to affiliated
groups. The proposed regulations also include changes to existing regulations under sections
962 and 986 related to the application of section 965.

L BACKGROUND
A. Overview of Section 965

Section 965, as amended by the Act, is intended to act as a transition provision between
the international tax rules in place before the Act and those enacted by the Act. Specifically,
before the Act, non-passive earnings of foreign subsidiaries of domestic corporations were not
subject to tax until the earnings were distributed to the domestic corporation. Those rules
encouraged domestic corporations to minimize distributions back to the United States and to
accumulate substantial earnings offshore. After the Act, domestic corporations, in most
circumstances, will be entitled to a 100-percent deduction for any dividends received from their
foreign subsidiaries, which will eliminate any U.S. tax liability on the dividend. See section
245A. In order to prevent a potential windfall, whereby a domestic corporation could distribute
its historic earnings tax free to the United States, the Act included section 965 to treat those
historic earnings as repatriated to the United States under the pre-Act rules, before the new rules
take effect. This has the effect of generally causing new section 245A to apply only to foreign

ADMIN_03869
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 657 of 678

earnings accumulated after 2018, thereby preventing taxpayers with significant accumulated
offshore earnings from benefitting disproportionately from the Act.

Accordingly, section 965(a) generally requires that, for the last taxable year beginning
before January 1, 2018 (the “inclusion year”), a U.S. shareholder owning at least 10 percent of
the vote (directly, indirectly, or through attribution) of any controlled foreign corporation (such
corporation, a “CFC,” and such shareholder, a “United States shareholder”) or other foreign
corporation that is at least 10-percent owned by a U.S. corporation (other than a passive foreign
investment company) (a “specified foreign corporation’) must include in income its pro rata
share of the accumulated post-1986 deferred foreign income of the specified foreign corporation
which was not previously taxed. This is accomplished by increasing the subpart F income of the
specified foreign corporation for its inclusion year by the greater of (i) the accumulated post-
1986 deferred foreign income of the corporation determined as of November 2, 2017, or (ii) the
accumulated post-1986 deferred foreign income of the corporation determined as of December
31, 2017 (each such date, an “E&P measurement date”). Section 965(a). A specified foreign
corporation that has an increase in its subpart F income for its inclusion year under section
965(a) is referred to as a deferred foreign income corporation or DFIC. If a Unites States
shareholder owns multiple DFICs with different inclusion years, the United States shareholder
may have inclusions under section 965 in multiple taxable years. For example, if a United States
shareholder has a calendar year taxable year and it owns two DFICs with different U.S. taxable
years, one with a November 30 fiscal year and one with a calendar year, the United States
shareholder will have separate inclusions for 2017 and 2018. Section 965(d)(1). The
accumulated post-1986 deferred foreign income of a DFIC is its post-1986 earnings and profits
less any earnings attributable to income effectively connected with a trade or business in the
United States (“ECT”) or previously taxed earnings. Section 965(d)(2).

To the extent that a United States shareholder owns at least one specified foreign
corporation that would be subject to section 965(a) but for the fact that the foreign corporation
has a deficit in its post-1986 earnings and profits on November 2, 2017, the United States
shareholder can use the deficits of such corporations to offset the amount of the inclusion it
would have with respect to its DFICs. See section 965(b). A specified foreign corporation with
such a deficit is referred to as an E&P deficit foreign corporation. Section 965(b)(3)(B). To the
extent that a deficit is used to reduce the amount of an inclusion of a DFIC, section 965(b)(4)
provides that the deficit is eliminated and the earnings sheltered by the deficit are treated as
previously taxed earnings. Special rules apply to permit netting between DFICs and E&P deficit
foreign corporations of different United States shareholders where the United States shareholders
are members of an affiliated group. Section 965(b)(5).

The earnings included in the income of the United States shareholder under section
965(a) are generally subject to tax at one of two rates — 15.5 percent for the portion of earnings
that does not exceed the amount of cash and certain cash equivalent assets and 8 percent for the
remaining earnings. These rate reductions are accomplished through a deduction. See section
965(c)(1). In order to calculate the appropriate deduction and determine the portion of the
inclusion that is taxed at the 15.5 percent rate for cash and cash equivalent assets, a United States
shareholder must determine its aggregate foreign cash position. The statute defines aggregate
foreign cash position to include items like cash, net accounts receivable, and the fair market
value of actively traded property, commercial paper, government securities, short-term

2

ADMIN 03870
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 658 of 678

obligations, and foreign currency. Section 965(c)(3)(B). While the statute grants specific
authority to the Secretary to identify additional assets that should be considered cash equivalent
assets, See section 965(c)(3)(B)(11)(V), nothing in the statute directs the Secretary to provide
exceptions for items that are specifically described in the statute. The taxpayer determines its
aggregate foreign cash position based on two different methods (in general, by measuring on the
last day of the inclusion year, or the average of the last days of the last two taxable years ending
before November 2, 2017) and must use the greater of those two amounts.

 

United States shareholders may use U.S. foreign tax credits, in accordance with the pre-
Act rules, to offset their inclusion under section 965. However, in order to account for the
reduced rate of tax on the earnings, section 965(g) provides that the amount of taxes paid or
accrued, or deemed paid as accrued, with respect to the inclusion under section 965 is reduced by
a percentage intended to mimic the amount of the deduction permitted under section 965(c) to
achieve the 15.5 percent and 8 percent transition tax rates.

Recognizing that paying a tax associated with over 30 years of deferred earnings could
present a hardship for taxpayers, even at the reduced rates provided in section 965, section
965(h) provides an election to United States shareholders to pay the tax due under section 965
over an eight-year period. However, the payment of the liability may be accelerated in certain
situations, including certain dispositions by the taxpayer. Section 965(h)(3). Special elections
are also provided for shareholders of S corporations, real estate investment trusts, and United
States shareholders with net operating losses. See section 965(i), (m), and (n).

Congress provided the Treasury Department and the IRS broad authority to issue
regulations related to section 965. Specifically, section 965(0) provides that the Secretary may
provide regulations or other guidance as may be necessary or appropriate to carry out the
provisions of section 965. Section 965(0) also states that such regulations may include
regulations to provide appropriate basis adjustments and regulations or other guidance to prevent
the avoidance of the purposes of section 965.

B. Prior Guidance on Section 965

The Treasury Department and the IRS have previously issued three notices and a revenue
procedure that (i) described regulations that the Treasury Department and the IRS intend to issue,
(11) provided other guidance on section 965, and (1i1) requested comments (the “prior guidance”).
This prior guidance is summarized below.

1. Notice 2018-07

On December 29, 2017, the Treasury Department and the IRS issued Notice 2018-07,
which provided initial guidance on the application of section 965 (the “first notice”). The first
notice announced the following rules that the Treasury Department and the IRS intend to issue as
regulations: (i) rules for determining the amount of cash and cash equivalents for purposes of
applying the 15.5 percent rate (including the treatment of derivatives and intercompany loans),
(ii) rules for determining the amount of foreign earnings subject to the transition tax, (i11) rules
permitting the distribution of earnings without the recognition of gain under section 961 in the
year of a section 965 inclusion, and rules providing relief where payments or distributions

ADMIN_03871
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 659 of 678

between specified foreign corporations between the E&P measurement dates would lead to
double counting of earnings for purposes of calculating a U.S. shareholder’s inclusion under
section 965. The first notice also states that the Treasury Department and the IRS intend to issue
regulations providing that, for purposes of section 965, all of the members of a consolidated
group that are United States shareholders of one or more specified foreign corporations will be
treated as a single United States shareholder.

2. Notice 2018-13

On January 19, 2018, the Treasury Department and the IRS issued Notice 2018-13, which
provided additional guidance on the application of section 965 (the “second notice”). The
second notice announced that the Treasury Department and the IRS intend to issue as regulations
addressing ordering rules for determining whether a foreign corporation is a DFIC or an E&P
deficit foreign corporation, as well as rules for the calculation of earnings under the transition tax
and how to translate certain amounts. The second notice also provides taxpayers targeted relief
from certain unintended regulatory and reporting consequences arising from a change to existing
stock attribution rules in the recent tax legislation, and makes a modification to the first notice
regarding the repatriation of earnings subject to the transition tax.

3. Revenue Procedure 2018-17

On February 13, 2018, the Treasury Department and the IRS issued Revenue Procedure
2018-17, which announced modifications to the procedures for changing the accounting period
of foreign corporations owned by U.S. shareholders that are subject to the transition tax under
section 965 (the “revenue procedure”). The revenue procedure provides that foreign
corporations that are subject to section 965 are not permitted to make changes to their annual
accounting period, by any method. This was intended to prevent taxpayers from making such
changes in an effort to avoid, reduce, or delay the payment of the transition tax.

4. Notice 2018-26

On April 2, 2018, the Treasury Department and the IRS issued Notice 2018-26, which
announced that the Treasury Department and the IRS intend to issue regulations containing rules
relating to the determination of ownership, cash measurement dates, and foreign taxes for
purposes of section 965, rules intended to prevent the avoidance of section 965, rules and
procedures relating to certain special elections under section 965, guidance on the reporting and
payment of the transition tax, and a rule providing that a taxpayer that makes an election under
section 962 for the inclusion year will be permitted to take the deduction under section 965(c)
notwithstanding any existing regulations (the “third notice”). The third notice also provides
relief to taxpayers from certain estimated tax requirements and penalties arising from the
enactment of the transition tax and the change to existing stock attribution rules in the Act, and
modifies a rule described in the second notice regarding the definitions of accounts receivable
and accounts payable.

5, Comments Received

A number of comment letters were received in response to the prior guidance. The
comments covered a wide variety of topics, including but not limited to (1) requests for

4

ADMIN_03872
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 660 of 678

exceptions for certain items to be treated not as cash equivalent assets; (2) guidance regarding
the application of the foreign tax credit; (3) application of rules preventing double-counting of
earnings and cash positions to transactions between specified foreign corporations and their
United States shareholders; (4) reporting and payment issues, and (5) the application of section
965 to individuals. Many of the comments are addressed in the preamble to the proposed
regulations, and any comments not addressed will be considered when the proposed regulations
are finalized.

IL. THE PROPOSED REGULATIONS

The proposed regulations provide rules to implement section 965, including those rules
described in the prior guidance. The proposed regulations include nine regulation sections under
section 965, which generally provide (1) general rules and definitions under section 965; (2)
rules relating to adjustments to earnings and profits and basis to determine and account for the
application of section 965 and a rule that limits the amount of gain recognized in connection with
the application of section 961(b)(2); (3) rules regarding the determination of section 965(c)
deductions; (4) rules that disregard certain transactions for purposes of section 965; (5) and (6)
rules with respect to foreign tax credits; (7) rules regarding elections and payments; (8) rules
regarding affiliated groups, including consolidated groups; and (9) dates of applicability. The
proposed regulations also include modifications to the regulations under sections 962 and 986
relating to the application of section 965. This Part II first describes the most significant issues
addressed in the proposed regulations, and then provides a brief summary of other new issues
addressed in the proposed regulations that were not addressed in the prior guidance.

A. Rules Related to Aggregate Foreign Cash Position

Proposed §1.965-1(f)(13) defines cash equivalent asset for purposes of determining a
United States shareholder’s aggregate foreign cash position. In general, the definition is the
same as provided in section 965(c)(3)(B), but it makes certain clarifications with respect to
derivative financial instruments (consistent with rules described in the first notice).

As noted above, many of the comments received in response to the prior guidance
focused on the statutory rules relating to cash equivalent assets, which determines which
earnings are subject to tax at the 15.5 percent rather than 8 percent rate. In general, these
comments argued that the Treasury Department and the IRS should provide that certain types of
assets should not be considered cash equivalent assets, even though technically described in the
statute as such, because the assets were not sufficiently liquid to be converted into cash. For
example, under the statute, stock of a CFC may be considered a cash equivalent asset if any
portion of the stock of the CFC is publicly traded on a securities market. A number of taxpayers
that own significant portions of the stock of a CFC (sometimes in excess of 50 percent of the
outstanding stock) argued that the stock should not be considered a cash-equivalent asset, even
though a small portion of the stock of the CFC was publicly traded, because they could not easily
dispose of their interests in the business, and in fact had no plans to dispose of the entity.
Taxpayers also made similar arguments regarding the lack of liquidity with respect to property
that they owned as inventory in their business, but for which there was an established market
where the property could be actively traded.

ADMIN _ 03873
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 661 of 678

However, nothing in the statute or legislative history indicates that Congress intended for
there to be exceptions to what constitutes a cash equivalent asset. In fact, as noted above, while
the statute specifically provides regulatory authority for the Secretary to determine that certain
additional assets should be treated as cash equivalent assets, the statute is silent with respect to
whether the Secretary should or could exercise authority to create exceptions. Additionally,
there are significant administrability issues in crafting any exception to the statutory provisions
governing cash equivalent assets, as any exception premised on illiquidity could potentially be
read broadly to eliminate most property from the definition of cash equivalent asset.
Accordingly, the proposed regulations do not adopt any of the exceptions requested by taxpayers
with respect to the types of assets that are considered cash equivalent assets for purposes of
calculating a United States shareholder’s aggregate foreign cash position.

B. Determination of DFIC and E&P Deficit Foreign Corporation

The second notice provides an ordering rule for determining whether a specified foreign
corporation is a DFIC or E&P deficit foreign corporation. The rule states that if a specified
foreign corporation has accumulated post-1986 deferred foreign income on either E&P
measurement date, then the corporation is a DFIC even if is an E&P deficit foreign corporation
on the other E&P measurement date. The rule also provides, consistent with the statute, that for
purposes of determining whether a specified foreign corporation is an E&P deficit foreign
corporation, the corporation must have a deficit in post-1986 earnings and profits without
removing any previously taxed earnings. For example, assume a specified foreign corporation
has $10 of post-1986 earnings and profits that consist of $100 of previously taxed earnings and
profits and a deficit of $90 in its untaxed earnings and profits on both E&P measurement dates.
The specified foreign corporation is not an E&P deficit foreign corporation because it has no
deficit in its post-1986 earnings and profits on November 2, 2017. However, the specified
foreign corporation is also not a DFIC because the $100 of previously taxed earnings are
eliminated for purposes of determining its accumulated post-1986 deferred foreign income.
These rules are included in proposed §1.965-1(f)(22) and illustrated in proposed §1.965-1(g)
(Examples 3-5).

Comments requested that this rule be revised to permit a specified foreign corporation to
be treated as an E&P deficit foreign corporation as long as it had a deficit in its untaxed earnings
as of November 2, 2017. That is, the comments requested that any previously taxed earnings be
eliminated for purposes of determining whether a specified foreign corporation had a deficit in
post-1986 earnings and profits. The proposed regulations do not adopt these comments. See
proposed §1.965-1(f)(22) and (g) (Example 5). Section 965(d)(2) and (3) provide separate
definitions for accumulated post-1986 deferred foreign income (which excludes previously taxed
earnings) and post-1986 earnings and profits (which does not). The definition of E&P deficit
foreign corporation cross-references the definition of post-1986 earnings and profits, rather than
the definition of accumulated post-1986 deferred foreign income, for purposes of determining
whether the foreign corporation has a deficit. This supports the conclusion that Congress
intended for the determination of whether a foreign corporation is an E&P deficit foreign
corporation to be made with respect to all of its earnings and profits, including previously taxed
earnings and profits.

ADMIN_03874
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 662 of 678

C. Double Counting Rules

The first notice provides relief where payments or distributions between specified foreign
corporations between the E&P measurement dates would lead to double counting (or, in some
cases, non-counting) of earnings for purposes of calculating a United States shareholder’s
inclusion under section 965. These rules are incorporated into the proposed regulations.
Proposed §1.965-4(f) provides that certain payments made between related specified foreign
corporations between the E&P measurement dates are disregarded for purposes of determining
the post-1986 earnings and profits of the specified foreign corporation that made the payment.
This is intended to ensure that, consistent with the legislative history, the earnings associated
with those payments are not included twice (or not at all) for purposes of determining a United
States shareholder’s inclusion under section 965(a).

Some comments requested these rules be expanded to cover other transactions that could
lead to double counting and double non-counting in the computation of post-1986 earnings and
profits of a specified foreign corporation, including (1) deductible payments by a specified
foreign corporation to a United States shareholder or to a partnership owned by the United States
shareholder; and (11) distributions by a specified foreign corporation to a United States
shareholder.

The proposed regulations do not adopt these comments. Among other reasons, the
Treasury Department and the IRS determined that the concerns regarding issues of double
counting and double non-counting in the computation of post-1986 earnings and profits of a
specified foreign corporation relate to transactions occurring between specified foreign
corporations rather than between a specified foreign corporation and a United States shareholder.
Payments by a specified foreign corporation to a United States shareholder only affect the post-
1986 earnings and profits of a single specified foreign corporation, and thus do not result in
double counting in determining a United States shareholder’s section 965(a) inclusion amount.
Additionally, disregarding payments between a specified foreign corporation and its United
States shareholder could result in unintended benefits.

D. Foreign Tax Credit Rules

The proposed regulations in §§1.965-5 and -6 provide rules implementing the foreign tax
credit specific rules of section 965 and rules coordinating the provisions of section 965 with the
foreign tax credit provisions as in effect before their repeal or amendment by the Act. As noted
above, section 965(g) generally provides that the amount of taxes paid or accrued, or deemed
paid as accrued, with respect to the inclusion under section 965 are reduced by a percentage
intended to mimic the amount of the deduction permitted under section 965(c).

Proposed §1.965-5 implements these specific rules under section 965. Proposed §1.965-
5(b) and (c) provide that the haircut to U.S. foreign tax credits in section 965(g) applies both to
taxes deemed paid as a result of the inclusion under section 965, as well as to any foreign tax
credits allowed as a result of a subsequent distribution of the previously taxed earnings
associated with that inclusion. This haircut applies both to earnings that are treated as previously
taxed because the earnings were actually included in the income of the U.S. shareholder, and to
earnings that are treated as previously taxed because such earnings were sheltered by a deficit

ADMIN_03875
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 663 of 678

under section 965(b). Proposed §1.965-5(c) also provides that the taxes associated with the
inclusion that were not creditable because of the haircut under section 965(g)(1) or because they
were sheltered by a deficit may not be credited under other provisions of the Code.

Proposed §1.965-5(d)(1) clarifies how to apply the applicable percentage when a U.S.
shareholder has multiple inclusion years, because, for example, its DFICs have different taxable
years, and proposed §1.965-5(d)(2) provides rules that apply where a person owns an interest in
DFIC through a domestic pass-through entity.

Proposed §1.965-6 principally confirms the application of rules in effect before the Act
under sections 902 and 960 to any foreign tax credits associated with the inclusion under section
965, including with respect to the calculation of the appropriate fraction under section 902 and
the allocation and apportionment of expenses for purposes of section 904. See proposed §1.965-
6(b), (c), and (d). While comments requested special rules in certain situations, the Treasury
Department and the IRS generally determined that, given the lack of instruction in the statute or
legislative history to do otherwise, the appropriate course of action was to apply the pre-existing
rules as provided in the statute. Proposed §1.965-6(d) also includes a rule providing that the
elimination of a deficit under section 965(b)(4)(B) is taken into account only after applying
section 902 to determine the foreign taxes deemed paid with respect to any distributions from an
E&P deficit foreign corporation in the relevant year. This is intended to prevent taxpayers from
inappropriately claiming deemed paid credits that they would not be permitted to claim in the
absence of the rule in section 965(b)(4)(B) that eliminates the deficit going forward.

E. Application of Section 962

Section 962 generally provides that a United States shareholder that is an individual may
elect to have the tax imposed under chapter 1 on amounts that are included in the individual’s
gross income under section 951(a) be an amount equal to the tax that would be imposed under
section 11 if the amounts were received by a domestic corporation. In addition, if an election is
made under section 962, the amounts included in the individual’s gross income under section
951(a) are treated as if they were received by a domestic corporation for purposes of applying
section 960 (relating to foreign tax credits). See §1.962-1(a). Because an inclusion under
section 965 increases the amount of subpart F income of a United States shareholder that is
included under section 951(a), a United States shareholder that is an individual that elects the
benefits of section 962 will be entitled to pay tax at the corporate tax rate and claim foreign tax
credits with respect to their inclusion under section 965. However, under the existing
regulations, the taxpayer would not be allowed to offset the inclusion with any deductions,
including the deduction under section 965(c). See §1.962-1(b)(1)().

Consistent with the third notice, proposed §1.962-1(b)(1)G)(B) provides that a taxpayer
may reduce her subpart F income by the deduction under section 965(c) if the taxpayer makes
the election under section 962. However, the proposed regulations clarify that, subject to future
guidance, “taxable income” as used in section 11 is not reduced by any other amounts, including
any other deductions. The language in the preamble of the proposed regulations acknowledging
the potential for future guidance is intended to minimize any implications that taxpayers may
read into the fact that the proposed regulations allow the deduction under section 965(c) for

ADMIN 03876
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 664 of 678

purposes of section 965 but do not address anything with respect to the deduction allowed under
section 250.

F. Other New Issues

This section addresses other new issues addressed in the proposed regulations that were
not addressed in the prior guidance.

1. Treatment of Non-Chapter 1 Taxes

Under section 1411, an individual taxpayer must pay a tax of 3.8 percent on the lesser of
its net investment income or its modified adjusted gross income over a set threshold amount.
Estates and trusts must also pay a similar amount. Net investment income includes amounts that
were included in the taxpayer’s income under section 951(a) when those amounts are distributed
or a taxpayer may elect to instead treat the amount included under section 951(a) as net
investment income in the year of the inclusion. See §1.1411-10. Under section 4940, a private
foundation must pay an excise tax, generally equal to two percent of its net investment income.
An inclusion under section 951(a)(1), including a section 965(a) inclusion, generally is included
in the calculation of the gross investment income of a private foundation for purposes of section
4940.

2

The proposed regulations clarify whether a U.S. person that must pay tax under section
1411 ona section 965(a) inclusion is entitled to take into account a section 965(c) deduction for
purposes of determining the amount of such tax. The Treasury Department and the IRS
determined that the section 965(c) deduction was not intended to reduce the rate of tax imposed
by non-income tax provisions outside of chapter 1. Accordingly, proposed §1.965-3(f)(3)
provides that for purposes of section 1411 and §1.1411-4(f)(6), a section 965(c) deduction is not
treated as a deduction properly allocable to a corresponding section 965(a) inclusion. Consistent
with the rule for section 1411, proposed §1.965-3(f)(4) provides that a section 965(c) deduction
is not treated as an ordinary and necessary expense paid or incurred for the production or
collection of gross investment income for purposes of section 4940(c)(3)(A).

Additionally, consistent with this determination, because the definition of net income tax
in section 965(h)(6)(B) refers to credits allowed under subparts A, B, and D of part IV of
subchapter A of chapter 1 of subtitle A of the Code, the Treasury Department and the IRS
determined that section 965(h) applies only with respect to tax imposed under subchapter A of
chapter 1 of subtitle A of the Code. Accordingly, the preamble to the proposed regulations states
that elections may not be made under section 965(h) to pay tax imposed under other chapters or
subchapters (such as the taxes imposed under sections 1411 and 4940) in eight installments.

2. Elective Basis Adjustments

To the extent that a deficit is used to reduce the amount of an inclusion of a DFIC,
section 965(b)(4) provides that the deficit is eliminated and the earnings sheltered by the deficit
are treated as previously taxed earnings. In general, when a taxpayer incurs tax under section
951(a), basis adjustments are made to the taxpayer’s stock in the CFC under section 961 to
account for the fact that a portion of the CFC’s earnings have been taxed and may be distributed
under section 959 to the United States without incurring additional tax.

9

ADMIN_03877
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 665 of 678

Section 965 is silent with respect to whether any basis adjustments should be made to
account for the changes required by section 965(b)(4) to the earnings and profits of a DFIC and
E&P deficit foreign corporation when a deficit is used to reduce the amount of an inclusion
under section 965. However, the legislative history and section 965(0) generally delegate
authority to the Secretary to determine whether adjustments should be made to increase the basis
in the stock of the DFIC’s stock and decrease the basis of the E&P deficit foreign corporation’s
stock in an amount equal to the amount of deficit used.

In general, a taxpayer will want the basis increase with respect to the stock of the DFIC,
because absent the basis increase, the taxpayer may recognize gain under section 961(b)(2) if it
distributes the previously taxed earnings that it has due to the use of a deficit of an E&P deficit
foreign corporation. However, if the taxpayer does not have basis in the stock of the E&P deficit
foreign corporation that is at least equal to the amount of the deficit used, then a downward basis
adjustment will cause it to recognize gain in the year of the inclusion under section 961(b)(2).

The Treasury Department and the IRS determined that it was inappropriate to allow
taxpayers to take into account the basis increase without taking into account the corresponding
basis decrease. In order to account for the fact that some taxpayers may prefer not to have the
downward basis adjustment, proposed §1.965-2(f)(2) allows taxpayers to elect to make the
relevant basis adjustments on a consistent basis across all its specified foreign corporations.
Proposed §1.965-2(f)(2)(i11)(B) provides the mechanism for making the election.

3. Acceleration Events

If a taxpayer makes an election under section 965(h) to pay its liability for its inclusion
under section 965 over eight years, certain events will cause the taxpayer’s obligation to pay to
accelerate. Specifically, section 965(h)(3) provides that if there is an addition to tax for failure to
timely pay an installment required under section 965(h), a liquidation or sale of substantially all
the assets of the taxpayer (including in a title 11 or similar case), a cessation of business by the
taxpayer, or any similar circumstance, the unpaid portion of the remaining installments will be
due on the date of such event (or in the case of a title 11 or similar case, the day before the
petition is filed). However, section 965(h)(3) also provides that the acceleration does not occur
in a sale of substantially all of the assets of the taxpayer if the taxpayer and buyer enter into an
agreement with the Secretary where the buyer assumes the taxpayer’s obligation to pay the
remainder of its liability associated with section 965.

Proposed §1.965-7(b)(3)(1i) lists the events treated as acceleration events for this purpose,
which includes all the items listed in the statutory language. In addition, proposed §1.965-
7(b)(3)Gi)(D) provides that any event that results in a person no longer being a United States
person (including, for example, a resident alien becoming a nonresident alien) is an acceleration
event. Proposed §1.965-7(b)(3)Gi)(E) provides that a person that was not a member of any
consolidated group becoming a member of a consolidated group is treated as an acceleration
event with respect to the person, and proposed §1.965-7(b)(3)(ii)(F) provides that when a
consolidated group ceases to exist, or otherwise no longer files a consolidated return, that
constitutes an acceleration event.

10

ADMIN 03878
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 666 of 678

The proposed regulations also expand on the exception provided in the statute to the
acceleration events if certain requirements are met. Generally, acceleration events eligible for
this exception include (1) liquidations, sales, exchanges, or other dispositions of substantially all
of the assets of a person (with the exception of, in the case of an individual, by reason of death,
and with special rules applying in the case of a consolidated group), (i1) a corporation that was
not a member of any consolidated group becoming a member of a consolidated group, and (iii) a
consolidated group ceasing to exist by reason of acquisition and immediately joining another
consolidated group. In each case, the exception applies if the parties to the acceleration event
enter into a transfer agreement described in proposed §1.965-7(b)(3)(iii)(B), including agreement
by the transferor and transferee to remain jointly and severally liable for the taxes assumed. The
proposed regulations also provide procedural rules regarding the completion and submission of a
transfer agreement, as well as rules relating to the Commissioner’s review of such agreements.

See generally proposed §1.965-7(b)(3)(iii)(B) and (C).
4, Clarifications to Net Tax Liability Definition

For purposes of determining the amount of a taxpayer’s liability that may be spread over
the eight year period, the statute requires the taxpayer to determine the amount of its tax liability
with section 965 included, and then subtract its liability determined without section 965 and
without any income or dividends from the CFC. This is intended to account for the fact that
section 965 can cause dividends during the inclusion year to be treated as distributions that are
not subject to tax.

The proposed regulations define a new term, “total net tax liability under section 965,”
which reflects the definition of net tax liability in section 965(h)(6) with respect to a person as if
the person were a United States shareholder of all DFICs with respect to which it has section
965(a) inclusions, consistent with the third notice. See proposed §1.965-7(g)(10). However, the
proposed regulations provide that the dividends excluded pursuant to the second prong of the
computation (the “without” prong) include dividends received directly or through a chain of
ownership described in section 958(a). See proposed §1.965-7(g)(10)4)(B)(2). The proposed
regulations also clarify that foreign tax credits associated with dividends are disregarded in
determining the taxpayer’s tax liability without section 965. Proposed §1.965-7(g)(10)(i)(B).

G. Applicability Dates

The proposed regulations generally apply beginning the last taxable year of a foreign
corporation that begins before January 1, 2018, and with respect to a United States person,
beginning the taxable year in which or with which such taxable year of the foreign corporation
ends. Proposed §1.965-9(a). For the avoidance of doubt, proposed §1.965-9(b) clarifies that the
rules described in proposed §1.965-4 (concerning anti-avoidance rules) apply to all foreign
corporation and shareholder taxable years described in proposed §1.965-9(b), even if the relevant
transaction, the effective date of a change in method of accounting or entity classification
election, or the specified payment occurred in a prior taxable year.

Additionally, the preamble to the proposed regulations provides a limited statement of
reliance, permitting taxpayers to choose to apply the rules in proposed §1.965-7 (relating to

11

ADMIN 03879
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 667 of 678

elections and payment of tax) in their entirety to all open tax years as if they were final
regulations.

Ii. CONCLUSION

We recommend that you approve the proposed regulations for publication in the Federal
Register. The proposed regulations are expected to generate coverage by the tax press and could
also generate coverage by the general press. The Secretary was briefed on these regulations on
July 9, 2018. An additional briefing of the Secretary is not necessary.

12

ADMIN_03880
 

"Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 6680f678 ss”

   

    

 

~ REGUL TIONS SIGNA TURE | PACKAGE, RC DUTING. SUP P AND cL BARANCE, sue E T
e (CC: mh) | |

: Associ te Chief Counsel (international)

  

. Deputy Coimissioner
: Assistant nt Seorelary (T ax Policy).

ee 6 a @.

 

 

S Project Title: Guidanee with Respect to Transition Tax Lente Sention 965
Project No. REG-104226, IB es Le a "Code Section: 965

ae Comments: The sence: jeiblation’ iniplement section 965. of the Internat Revenue:
ces Code as amended by An Act to pr vide for feconaligtion pursuant | to titles II and: V_ of —
fiscal year 2018,” P.L. 115-97, which was a
sroposed regulations: provide rules for.
United States shareholder of a

  
 
  

 

 

 

eo deferred foreign ir income e corporation.

 

 

"PLEASE CALL Leni Pekins ge . at 317- 4193. FOR PICKUP,

Tee _ Each person identified below has reviewed and approved for publication in the Federal Reis er this 2
ms signature package dated. June elas 2018. ee - ee

 

 

HSE ce : Jute

Be : “Symbols: :

Symbols: Rag

 

 

~. Suriame ot
Date:

 

  

 

cp Reviewer Reviewer: Reviewer “oo Reviewers Reviewer 0) 0 se Reviewet

 

Surnames.” .
Date Ces

(ev “FIeay

 

 

ADMIN_ 03881
date:

to:

from:

subject:

Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 669 of 678

Office of Chief Counsel
Internal Revenue Service

memorandum

June 19, 2018

William M. Paul, Acting Chief Counsel

Mireille T. Knoury, Special Assistant to the Deputy Commissioner for Services and
Enforcement

Amy F. Giuliano, Senior Attorney Advisor to the Deputy Commissioner for Services and
Enforcement

Marjorie Rollinson, Associate Chief Counsel (International)

Daniel M. McCall, Deputy Associate Chief Counsel (International - Technical)
Raymond J. Stahl, Special Counsel

Rose Jenkins, Senior Counsel, CC:INTL:BO2

Karen J. Cate, Attorney, CC:INTL:BO3

Leni C. Perkins, Attorney, CC:INTL:BO2

 

Proposed Notice of Proposed Rulemaking — Guidance with Respect to Transition Tax
Under Section 965
REG-104226-18
Attorneys — Rose Jenkins, CC:INTL:BO2
Karen J. Cate, CC:INTL:BO3
Leni C. Perkins, CC:INTL:BO2

Guidance description. The proposed regulations implement section 965 of the Internal
Revenue Code as amended by “An Act to provide for reconciliation pursuant to titles II
and V of the concurrent resolution on the budget for fiscal year 2018,” P.L. 115-97,
which was enacted on December 22, 2017. Specifically, the proposed regulations
provide rules for determining the section 965(a) inclusion amount of a United States
shareholder of a deferred foreign income corporation.

Why guidance was initiated. This guidance addresses open questions regarding the
application of section 965. Among other things, this guidance implements the three
notices issued since December 22, 2017, which announced regulations addressing
open issues under section 965.

 

What taxpayers are impacted by the guidance. The proposed regulations would affect

CC & Dep. Comm. Exec Summary/Regs
Rev 3/12/2018

ADMIN_03882
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 670 of 678

2

United States persons with direct or indirect interests in certain specified foreign
corporations.

Coordination. The proposed regulations (and related notices, which the proposed
regulations implement) have been coordinated with Treasury, ACC: P&A, ACC: PSI,
ACC:IT&A, ACC:FIP, ACC:CORP, ACC:TEGE, LBI, and TRIO.

Whether the guidance is controversial (both internally and externally). The proposed
regulations are generally not expected to be controversial, in part because they largely
implement the guidance that has already been announced in notices.

Critical dates, if any, for publication. This guidance is scheduled for publication on July
31, 2018.

 

A briefing relating to this project is scheduled for June 11. If you have any questions
about this project, please contact Leni Perkins (202) 317-4913 or Karen J. Cate (202)
317-4667.

ADMIN__03883
date:

to:

from:

subject:

Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 671 of 678

Office of Chief Counsel
Internal Revenue Service

memorandum

May 29, 2018

William M. Paul, Acting Chief Counsel

Mireille T. Knoury, Special Assistant to the Deputy Commissioner for Services and
Enforcement

Amy F. Giuliano, Senior Attorney Advisor to the Deputy Commissioner for Services and
Enforcement

Marjorie Rollinson, Associate Chief Counsel (International)

Daniel M. McCall, Deputy Associate Chief Counsel (International - Technical)
Raymond J. Stahl, Special Counsel

Rose Jenkins, Senior Counsel, CC:INTL:BO2

Karen J. Cate, Attorney, CC:INTL:BO3

Leni J. Perkins, Attorney, CC:INTL:BO2

 

Proposed Notice of Proposed Rulemaking — Guidance Under Section 965
REG-104226-18
Attorneys — Rose Jenkins, CC:INTL:BO2
Karen J. Cate, CC:INTL:BO3
Leni C. Perkins, CC:INTL:BO2

Guidance description. The proposed regulations implement section 965 of the Internal
Revenue Code as amended by “An Act to provide for reconciliation pursuant to titles II
and V of the concurrent resolution on the budget for fiscal year 2018,” P.L. 115-97,
which was enacted on December 22, 2017. Specifically, the proposed regulations
provide rules for determining the section 965(a) inclusion amount of a United States
shareholder of a deferred foreign income corporation.

Why guidance was initiated. This guidance addresses open questions regarding the
application of section 965. Among other things, this guidance implements the three
notices issued since December 22, 2017, which announced regulations addressing
open issues under section 965.

What taxpayers are impacted by the guidance. The proposed regulations would affect
United States persons with direct or indirect interests in certain specified foreign

CC & Dep. Comm. Exec Summary/Regs
Rev 3/12/2018

ADMIN 03884
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 672 of 678

corporations.

Coordination. The proposed regulations (and related notices, which the proposed
regulations implement) have been coordinated with Treasury, ACC: P&A, ACC: PSI,
ACC:IT&A, ACC:FIP, ACC:CORP, LBI, and TRIO.

Whether the guidance is controversial (both internally and externally). The proposed
regulations are generally not expected to be controversial, in part because they largely
implement the guidance that has already been announced in notices.

Critical dates, if any, for publication. This guidance is scheduled for publication on July
31, 2018.

A briefing relating to this project is scheduled for June 11. If you have any questions

about this project, please contact Leni Perkins (202) 317-4913 or Karen J. Cate (202)
317-4667.

ADMIN 03885
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 673 of 678

Jenkins Rose E

 

From: Stahl Raymond J

Sent: Tuesday, May 29, 2018 8:08 PM

To: &CC INTL Green Circulation

Cec: counsel.office@tigta.treas.gov; Lindsay.Kitzinger@treasury.gov; Scanlon Gary; Yen

Jason; York Brett; Zent Brenda; Hinding John E; Ferrise Anthony J; Barbosa Isabel A;
Nachman David; Newton Theresa A; Jenkins Rose E; Felker Barbara A; Mitchell Jeffery G;
Perkins Leni C; Cate Karen J; Lisecki Cleve; Erwin Mark E; Griffin Adrienne E; Fuller
Pamela W; Curteman Thomas W; Hay Caroline; Burke Deane M; Babitz Kevin I; Milnes-
Vasquez Marie C; Glyer Grid R; Massey Susan E; Jacobs Kevin M; Diamond-Jones Austin
M; Wang Julie T; Franks Martin; Johnson Regina L

Subject: GREEN CIRCULATION -- Section 965 REG-104226-18 Guidance Under Section 965

Attachments: REG-104226-18(checked).docx

GREEN CIRCULATION

 

Please Provide Comments by: COB JUNE 12, 2018

 

CASE-MIS Number: REG-104226-18
Target Publication Date: JULY 31, 2018
Subject: Guidance Under Section 965
Comments:

This document contains proposed regulations implementing section 965 of the Internal Revenue Code, as amended by
“An Act to provide for reconciliation pursuant to titles II and V of the concurrent resolution on the budget for fiscal year
2018,” P.L. 115-97, which was enacted on December 22, 2017. Specifically, the proposed regulations provide rules for
determining the section 965(a) inclusion amount of a United States shareholder of a deferred foreign income
corporation. The proposed regulations would affect United States persons with direct or indirect interests in certain
foreign corporations.

 

Send Comments to:

For issues relating to proposed regulations uncer §§1.962-1 and 2, 1.965-1 through 4, 1.965-7 anc 9, Leni C. Perkins,
Leni.C. Perkins @irscounsel.treas.gov

For issues relating to proposed regulations under §1.965-5 through 6, Karen J. Cate, Karen.J.Cate@irscounsel.treas.gov
For issues relating to §1.956-8, Leni C. Perkins, Leni.C.Perkins@irscounsel.treas.gov, and Grid R. Glyer,

Grid.R.Glyer @irscounsel.treas.gov

 

 

 

 

To request that names be acded or deleted to the list of persons receiving this distribution, please contact
Joseph S. Henderson (CC:INTL:B08) at (202) 317-4967.

ADMIN_03886
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 674 of 678

Notice of Planned Regulatory Action
Pursuant to Executive Order 12866

DEPARTMENT OF THE TREASURY

Agency: Internal Revenue Service
Title: REG-104226-18 Guidance Regarding the Transition Tax Under Section 965 and

Related Provisions

Significance: Significant

Upcoming Action: NPRM

Planned Publication Date: July 31, 2018

RIN 1545-BO051
Statutory/Judicial Deadline: Date Not Applicable

Description: The planned tax regulatory action is a notice of proposed rulemaking
under section 965, a new provision that Congress enacted on December 22, 2017 as
part of the Tax Cuts and Jobs Act (TCJA). Previously, tax on foreign income earned by
a foreign subsidiary generally was deferred until the earnings associated with the
income were brought into the United States (often referred to as a “repatriation of
earnings’). The TCJA established a new “participation exemption system” where
foreign income is taxed in the year the income is earned or not taxed at all. Section 965
establishes a mechanism for taxing foreign income deferred under the prior system as
part of transitioning to the new participation exemption system.

Section 965 applies to the last taxable year of a foreign corporation beginning before
January 1, 2018, and for United States shareholders for years beginning the taxable
year in which or with which the taxable year of the foreign corporation ends.

Section 965 requires United States shareholders of certain foreign corporations that had
deferred foreign income to pay a transition tax on that deferred foreign income. Under
the transition tax, the deferred foreign income is taxed as if it had been repatriated to
the United States. The shareholders are allowed to reduce the amount of the income
subject to the transition tax based on deficits in earnings and profits from other foreign
subsidiaries.

The effective tax rate of the transition tax may be reduced in two ways. One, a

participation deduction may offset some of the income subject to the transition tax. The
amount of the deduction varies based upon the amount of the foreign subsidiary’s cash
or cash-equivalent assets (as opposed to non-cash assets, such as plant, property, and

ADMIN_03887
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 675 of 678

equipment, et cetera). Two, a reduced foreign tax credit may be claimed, which offsets
the amount of the transition tax. Additionally, taxpayers may elect to pay the transition
tax in installments over an eight-year period. Certain shareholders of “S corporations”
may defer paying the entire transition tax until certain triggering events occur.

In late 2017 and early 2018, Treasury issued a series of three notices in the Internal
Revenue Bulletin providing that Treasury and the IRS intended to issue regulations
proposing rules under section 965. See Notice 2018-07, 2018-4 I.R.B. 317; Notice
2018-13, 2018-16 I.R.B. 341; and Notice 2018-26, 2018-16 I.R.B. 480. This notice of
proposed rulemaking contains the rules in the three notices with certain modifications
and additional guidance. The notice of proposed rulemaking contains the following
proposed guidance:

e Rules regarding adjustments to earnings and profits (including previously taxed
earnings and profits) and basis in stock to reflect the imposition of transition tax
on deferred foreign income and the use of deficits in earnings and profits to
reduce the income subject to the transition tax,

e Rules to compute the participation deduction allowed under section 965(c),

e Rules to combat tax avoidance by disregarding certain transactions undertaken
with an avoidance purpose

e Rules disregarding certain transactions to prevent an inappropriate double-
counting of earnings in the calculation of the transition tax,

e Rules relating to the application foreign tax credits that may be claimed as a
result of subjecting income to the transition tax,

e Rules relating to elections (including a special election not under section 965 that
affects the rate of tax owed by shareholders that are individuals),

e Procedures for how to pay the transition tax,

e Rules addressing the treatment of affiliated groups of corporations for certain
purposes, including for purposes of determining the amount by which the income
subject to the transition tax can be reduced by deficits in earnings and profits of
other foreign corporations and determining the amount of the participation
deduction allowed under section 965(c), and

e Rules regarding the amount of tax that may be owed when foreign currency gain
or loss arises when a foreign subsidiary actually distributes the earnings taxed
under section 965 to its United States shareholder.

The notice of proposed rulemaking does not reflect any significant policy changes
because section 965 is newly enacted and does not create a serious inconsistency or
otherwise interfere with an action taken or planned by another agency. Additionally, this
notice of proposed rulemaking is not expected to have an annual non-revenue effect on
the economy of $100 million or more, measured against a no-action baseline because
any significant economic cost stems from the enactment of section 965 and not from
these proposed regulations that assist taxpayers in determining their statutory
obligations.

The notice of proposed rulemaking raises novel legal or policy issues and is, therefore,
a significant regulatory action under E.O. 12866 as modified by the April 11, 2018

ADMIN_03888
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 676 of 678

Memorandum of Agreement between the Department of Treasury and the Office of
Management and Budget.

Agency Contact: Leni C. Perkins (202) 317-6934

ADMIN_03889
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 677 of 678

Spring 2018 EDITION

(Replaces previous editions)

REGULATORY INFORMATION SERVICE CENTER
Regulatory Information Data Form

 

You may print additional copies of this form from the RISC/OIRA Consolidated Information System (ROCIS) website, http:/Avww. rocis. gov

 

 

DEPARTMENT/AGENCY AND BUREAU/OFFICE ISSUING REGULATION IDENTIFIER NUMBER (RIN), IF REGULATORY FLEXIBILITY ACT SECTION 610 REVIEW (Check
REGULATION KNOWN. (OTHERWISE ENTER AGENCY appropriate box if applicable.)

CODE.) O Section 610 Review (Planned or Current)
IRS/Treasury . O Completion of a Section 610 Review

O Rulemaking Resulting From a Section 610 Review

 

 

 

TITLE OF REGULATION Rules relating to section 965 transition tax

 

REGULATORY PLAN
Include in the Regulatory Plan: Yes O No

PRIORITY
Priority Category: (Please select one.)
O Economically Significant

O Other Significant

Substantive, Nonsignificant O Informational/Administrative/Other

O Routine and Frequent

UNFUNDED MANDATES

Subject to section 202 of the Unfunded Mandates Reform Act (PL 104-4): O Yes No O Undetermined
(If Yes, check all affected categories.) O State, local, or tribal governments O Private sector
MAJOR
Major under 5 USC 801 (PL 104-121): O Yes No O Undetermined

EO 13771 Designation: As DESCRIBED IN Attachment 3 of the August 18, 2017,
data call memorandum

O Deregulatory O Regulatory OExempt O Waived E&I Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEGAL AUTHORITY O Not Yet Determined O Check here if there are additional legal authorities not listed below
26 U.S.C. 7805
26 U.S.C. 965
CFR CITATION O None Not Yet Determined O Check here if there are additional CFR citations not listed below
CFR
CFR
CFR
CFR
CFR
CFR
CFR
LEGAL DEADLINE. None
ACTION SOURCE DEADLINE DATE DESCRIPTION
ONPRM OFinal O Other O Statutory 1 Judicial / /
ONPRM OFinal O Other O Statutory 1 Judicial / /
ONPRM OFinal O Other O Statutory 1 Judicial / /
ONPRM OFinal O Other O Statutory 1 Judicial / /
ONPRM OFinal O Other O Statutory 1 Judicial / /

 

 

 

 

OVERALL DESCRIPTION OF DEADLINE

 

 

ABSTRACT (Aftach additional sheet if necessary. For Regulatory Plan entries in fall editions, attach additional sheets to report
Statement of Need, Summary of Lega! Basis, Alternatives, Anticipated Costs and Benefits, and Risks.)

These regulations provide guidance regarding the section 965 transition tax that was implemented as part of the TCJA.

 

 

ADMIN_ 03890
Case 1:19-cv-00247-APM Document 38-12 Filed 04/02/20 Page 678 of 678

 

TIMETABLE O Next Action Undetermined (Attach additional sheet if necessary.)

If the "Next Action" is not one of the standard actions printed on this form, please indicate the stage: O) Prerule Proposed O Final

(If the "Next Action” is more than 1 year after publication of the Agenda, the stage will automatically be “Long-Term.” If the Agenda entry is completed, please
indicate by a check in the completion column which action has completed the rulemaking. Check only one line.)

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTION DATE FR CITATION COMPLETION
ANPRM / / FR
ANPRM Comment Period End / / FR
NPRM / / FR
NPRM Comment Period End / / FR
Interim Final Rule / / FR
Interim Final Rule Comment Period End / / FR
Interim Final Rule Effective / / FR
Final Action / / FR
Final Action Effective / / FR
Begin Review of Current Regulation / / FR
End Review of Current Regulation / / FR

/ / FR

 

 

 

 

REGULATORY FLEXIBILITY ANALYSIS REQUIRED
(If your answer fo this question is “No” or “Undetermined,” you may wish to complete the optional question "SMALL ENTITIES AFFECTED" to indicate some impact on small entities.)
Is an analysis required by the Regulatory Flexibility Act because this rulemaking is likely to have a significant economic impact on a substantial number of small entities?

 

 

 

 

 

O Yes No O Undetermined
If Yes, check affected small entities (Check all that apply.) O Businesses O Governmental jurisdictions O Organizations
SMALL ENTITIES AFFECTED (Optional! question) |s this rulemaking likely to have some impact on small entities? O Yes No
If Yes, check affected small entities (Check all that apply.) O Businesses O Governmental jurisdictions O Organizations
GOVERNMENT LEVELS AFFECTED
Effects on levels of government: O Yes No O Undetermined
If Yes, check affected governments (Check ail that apply.) O State O Local O Tribal O Federal
FEDERALISM IMPLICATIONS
Is this rulemaking likely to have "federalism implications" as defined in Executive Order 13132? O Yes No O Undetermined
ENERGY EFFECTS = (Optional)
Agency has prepared or plans to prepare Statement of Energy Effects. OO Yes ONo O Undetermined
INTERNATIONAL IMPACTS
Will this regulatory action be likely to have international trade and investment effects, or otherwise be of international interest? O Yes No

 

AGENCY CONTACT (ff more than 1 contact, attach additional sheet.)

 

First Name: Leni Middle Name: C. Last Name: Perkins Prefix: (COL, Dr., etc.) Suffix: (Ur, Sr, etc.)

 

 

 

 

 

Title: General Attorney (Tax)

 

Contact Agency Code: (Fill in only if contact person's address is at an agency other than the agency issuing the regulation.)

 

Address: (Put room number or mail stop, if any, on first line of address.)
1111 Constitution Avenue NW, Rm 4708; Washington, DC 20224

 

Telephone: (202) 317-4913 TFA: (885) 584-5146

 

TDD:

 

E-Mail:
Leni.C. Perkins@irscounsel.treas. gov

 

URLs (Optional)
For more information about this RIN (Usually link to program office): http://

For public comments on this RIN: http://

 

ADDITIONAL INFORMATION — (Optional)

 

AGENCY SORT CODES _— (Optionai)

 

1. 2.
COMPLIANCE COST TO THE PUBLIC = (Optional) (Do not enter dollar signs, commas, or decimal points. Negative numbers are OK.)
Initial (Administrative Startup and/or Capital) Cost: $ Yearly Recurring (Annual Operating) Cost: $ Base Year of Your Dollar Estimates:

 

AFFECTED SECTORS (Optional) (List one or more NAICS codes.)

 

 

 

RELATED RINS (Optional) (List one or more related RINs.)
____-____ =O Merged O Split O New Activity O Duplicate O Related Activity
____-____ =O Merged O Split O New Activity O Duplicate O Related Activity
RELATED AGENCIES (Optional) (List one or more related Agencies.)
Agency: O Joint Rule O Common Rule

 

 

ADMIN_ 03891
